Exhibit 10.1

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
October 17, 2018 by and among Ultra Resources, Inc., a Delaware corporation (the
“Issuer”), the Obligors (as defined herein) and the holders, or investment
advisors for the account of holders of the Old Notes (as defined below), named
in Schedule I hereto (each, a “Holder” and, collectively, the “Holders”) of the
Issuer’s (i) 6.875% Senior Notes due 2022 (the “2022 Notes”) and (ii) 7.125%
Senior Notes due 2025 (the “2025 Notes” and, together with the 2022 Notes, the
“Old Notes”), which were issued pursuant to the indenture, dated as of April 12,
2017 (the “Old Indenture”), among the Issuer, Ultra Petroleum Corp., a company
incorporated under the laws of the territory of Yukon, Canada (the “Company”),
the subsidiary guarantors party thereto (the “Guarantors” and together with the
Company and the Issuer, the “Obligors”) and Wilmington Trust, National
Association, as trustee (the “Old Notes Trustee”).

RECITALS

WHEREAS, $700,000,000 aggregate principal amount of the 2022 Notes are issued
and outstanding and $500,000,000 aggregate principal amount of the 2025 Notes
are issued and outstanding;

WHEREAS, subject to the terms and conditions and other limitations set forth
herein, the Issuer and the Company desire to issue to the Holders in exchange
for the Exchanged Notes (as defined herein), (a) new Senior Secured Second Lien
PIK Notes due 2024 of the Issuer (the “New Notes”), which will be issued
pursuant to an indenture to be dated the Closing Date (as defined herein), by
and among the Issuer, the Company, the subsidiary guarantors party thereto and
Wilmington Trust, National Association, as trustee (the “New Notes Trustee”),
substantially in the form attached hereto as Exhibit A (the “New Indenture”) and
(b) new warrants of the Company entitling each holder thereof to purchase one
common share of the Company, at a price of $0.01 per share (the “Warrants”), in
accordance with the terms of a warrant agreement to be dated the Closing Date by
and between the Company, Computershare Inc. and Computershare Trust Company,
N.A., as warrant agent (the “Warrant Agent”), substantially in the form attached
hereto as Exhibit B (the “Warrant Agreement”);

WHEREAS, the New Notes will be secured by a second priority lien on all of the
Collateral (as such term is defined in the Term Loan Agreement) pursuant to the
Security Documents (as defined herein) listed on Exhibit C, by and among the
grantors thereunder, the Company and Wilmington Trust, National Association, as
collateral agent (the “Collateral Agent”) and in accordance with an
intercreditor agreement to be dated the Closing Date by and among the Issuer,
Bank of Montreal, as Revolving Administrative Agent and as Collateral Agent for
the Senior Secured Parties, Barclays Bank plc, as Term Loan Administrative
Agent, Wilmington Trust, National Association, as Second Lien Notes Trustee and
Second Lien Collateral Trustee for the Junior Priority Parties, and the other
Grantors party thereto, substantially in the form attached hereto as Exhibit D
(the “Intercreditor Agreement);



--------------------------------------------------------------------------------

WHEREAS, subject to the terms and conditions of this Agreement, the Company and
Avenue Capital Management II, L.P., Capital Research and Management Company,
Oaktree Opportunities Fund X Holdings (Delaware), L.P., Oaktree Opportunities
Fund Xb Holdings (Delaware), L.P. and J.P. Morgan Investment Management Inc.
(the “Ad Hoc Group of Holders”) desire to enter into an agreement on the Closing
Date providing for the nomination by the Ad Hoc Group of Holders of one member
to the Board of Directors of the Company at the Company’s annual meeting, in the
form attached hereto as Exhibit E (the “Director Nomination Agreement”); and

WHEREAS, the payment by the Issuer of all amounts due on or in respect of the
New Notes and the performance of the Issuer under the New Indenture will be
initially guaranteed (the “New Guarantees” and, together with the New Notes and
the Warrants, the “Securities”) by the Company and each of the Guarantors.

NOW, THEREFORE, subject to the premises and other conditions contained herein,
the Obligors and the Holders hereby agree as follows:

Article I:

EXCHANGE

Section 1.1 Exchange of Exchanged Notes. Subject to the terms and conditions set
forth in this Agreement, at the Closing (as defined herein) each of the Holders
shall assign, transfer and deliver to the Issuer all of its right, title and
interest in and to all of the Old Notes held by the Holders (or certain funds
and/or accounts for which the Holders act as investment advisor) as of the date
hereof, as set forth on Schedule I hereto (the “Exchanged Notes”), free and
clear of any Lien, and the Issuer and the Company, as applicable, shall issue
and deliver to each Holder, which shall be in full satisfaction of all
obligations of the Issuer under the Exchanged Notes (including in respect of any
accrued and unpaid interest), of:

(a) for each $1,000 aggregate principal amount of 2022 Notes validly exchanged
pursuant to this Section 1.1 and Section 5.1, (i) $720 aggregate principal
amount of New Notes issued by the Issuer and (ii) 14.0 Warrants issued by the
Company;

(b) for each $1,000 aggregate principal amount of 2025 Notes validly exchanged
pursuant to Section 1.1 and Section 5.1, (i) $660 aggregate principal amount of
New Notes issued by the Issuer and (ii) 14.0 Warrants issued by the Company; and

(c) in cash by wire transfer of immediately available funds to the bank account
specified in writing by such Holder, all accrued and unpaid interest on the
Exchanged Notes held by such Holder (or certain funds and/or accounts for which
such Holder acts as investment advisor) to, but excluding, the Closing Date.

Notwithstanding the foregoing, (x) the aggregate principal amount of New Notes
to be issued to any Holder pursuant to this agreement shall not be in an amount
less than $2,000 and shall be rounded down to the nearest integral multiple of
$1,000, (y) the number of Warrants to be issued to any Holder pursuant to this
Agreement shall be rounded down to the nearest whole number and (z) no interest
shall accrue on the Exchanged Notes after the Closing Date.

 

2



--------------------------------------------------------------------------------

Section 1.2 Withholding. The Issuer is entitled to deduct and withhold from the
consideration otherwise payable by or deliverable by the Issuer to any Holder in
connection with the transactions contemplated by this Agreement such amounts as
are required to be withheld under the Internal Revenue Code of 1986, as amended
(the “Code”), or other applicable law. Any amount properly deducted and withheld
shall be treated for all purposes of this Agreement as having been paid to the
Holder in respect of which such deduction and withholding was made. The Issuer
shall notify each relevant Holder its intention to withhold or deduct from the
consideration payable or deliverable to such Holder at least five Business Days
prior to the date of the applicable payment or delivery, which notice shall
include a statement of the amounts it intends to withhold or deduct in respect
of the applicable payment or delivery and the applicable provision of law
requiring such withholding or deduction. To the extent any such withholding or
deduction is required by law, the parties hereto shall cooperate in good faith
to reduce or otherwise eliminate any such withholding or deduction.

Article II:

CLOSING

Section 2.1 Closing. The closing of the Exchange described in Section 1.1 (the
“Closing”) hereof will take place at the offices of Kirkland & Ellis LLP, 609
Main Street, Houston, Texas 77002 at 9:00 a.m., Houston time, on the second
Business Day following the satisfaction or, to the extent permitted by
applicable law, waiver of the conditions set forth in Article VI below (other
than those conditions that by their terms are to be satisfied at the Closing,
but subject to the satisfaction or, to the extent permitted by applicable law,
waiver of those conditions), unless another date, time or place is agreed to in
writing by the parties hereto (such date being referred to herein as the
“Closing Date”).

Section 2.2 Closing Deliverables.

(a) Closing Actions and Deliverables of the Obligors. At the Closing, the
Obligors shall:

(i) deliver to the New Notes Trustee:

(A) a duly executed counterpart of the New Notes Indenture;

(B) a duly executed counterpart of one or more global certificates representing
the New Notes; and

(C) the opinion of Kirkland & Ellis, LLP, substantially in the form attached
hereto as Exhibit G;

(ii) deliver to the Warrant Agent:

(A) a duly executed counterpart of the Warrant Agreement; and

(B) a duly executed counterpart of the global warrant certificate; and

(iii) deliver to the Holders:

 

3



--------------------------------------------------------------------------------

(A) all definitive documentation in respect of the Old Notes Indenture, the New
Indenture and the Intercreditor Agreement, including, without limitation:

(1) customary closing and security documentation (together with the
Intercreditor Agreement, the “Security Documents”), including: (I) executed
copies of each security document listed on Exhibit C-1 that the Obligors are to
execute in connection with the issuance of the New Notes, in each case in form
and substance substantially similar to the forms attached as Exhibit C-2, with
such changes as are otherwise reasonably satisfactory to the Trustee, the
Holders and the Company (but in any case in form and substance substantially
similar to the corresponding security documents delivered under or in connection
with the Credit Facility), together with (x) subject to the Intercreditor
Agreement, certificates representing the capital stock pledged pursuant to the
Security Documents, accompanied by undated stock powers executed in blank, or
evidence that such certificates and related stock powers were delivered to the
First Lien Agent, (y) proper financing statements, duly prepared for filing
under the Uniform Commercial Code of all relevant jurisdictions of incorporation
or formation, and (z) completed lien searches, dated on or as of a recent date
before the Closing, listing all effective financing statements filed in the
relevant jurisdictions of each Obligor’s jurisdiction of incorporation or
formation that name any Obligor as debtor, together with copies of such
financing statements, and not evidencing any liens not permitted by the New
Indenture, the Security Documents and the Intercreditor Agreement and
(II) executed mortgages and deeds of trust, in each case in form and substance
substantially similar to the forms attached as Exhibit C-3 with such changes
that are otherwise reasonably acceptable to the Trustee, the Holders and the
Company (but in any case in form and substance substantially similar to the
corresponding mortgages and deeds of trust delivered under or in connection with
the Credit Facility) (with such modifications thereto as are appropriate to
reflect the second lien nature of the liens created thereunder or as reasonably
requested by the Trustee), covering the value of the oil and gas properties
required to be pledged pursuant to the New Indenture and the Security Documents
(except as otherwise set forth in Section 11.2 of the New Indenture, in
connection with the execution and delivery of the Security Documents, the
Holders shall be reasonably satisfied that the Liens under the Security
Documents will, upon the recording of the Security Documents, be second
priority, perfected Liens (subject only to Permitted Liens) on all other
property purported to be pledged as Collateral pursuant to the Indenture and the
Security Documents);

(2) customary closing documentation relating to the amendment of the Old
Indenture and the cancelation of the Old Notes, including the Supplemental
Indenture, duly executed and delivered by the Obligors and the Old Notes
Trustee, and customary evidence as to the consent of the requisite percentage of
holders of the 2022 Notes and the 2025 Notes, respectively, pursuant to the Old
Indenture to the amendments pursuant to the Supplemental Indenture; and

 

4



--------------------------------------------------------------------------------

(3) customary closing documentation relating to the entry into the New Indenture
and the issuance of the New Notes, including: (I) the New Indenture, duly
executed and delivered by the Obligors and the New Notes Trustee; (II) one or
more global certificates representing the New Notes being issued in the
Exchange, issued in the name of The Depository Trust Company or its nominee (as
applicable, “DTC”) and duly executed and delivered by the Issuer and duly
authenticated by the New Notes Trustee;

(B) evidence of the receipt of the Credit Facility Consent;

(C) evidence of the receipt of the Term Loan Consent;

(D) to such Holder’s custodian (or the custodian of certain funds and/or
accounts for which such Holder acts as investment advisor), as set forth on
Schedule I hereto, by means of book-entry transfer through the facilities of
DTC, (1) New Notes representing the aggregate principal amount of New Notes
issuable to such Holder as determined pursuant to Section 1.1 and (2) Warrants
representing the aggregate number of Warrants issuable to such Holder as
determined pursuant to Section 1.1, each, in the cases of clauses (1) and (2),
without any restricted securities legend and bearing an unrestricted CUSIP;

(E) a duly executed counterpart of the Director Nomination Agreement;

(F) the opinions of Kirkland & Ellis, LLP, substantially in the form attached
hereto as Exhibit F and Exhibit G;

(G) the opinions of Lackowicz & Hoffman LLP, Yukon counsel for the Company,
substantially in the form attached hereto as Exhibit H-1 and Exhibit H-2; and

(H) the opinion of Bennett Jones LLP, Canadian counsel for the Company,
substantially in the form attached hereto as Exhibit I.

(b) Closing Actions and Deliverables of the Holders. Each Holder shall:

(i) on the Closing Date, effect by book entry, in accordance with the applicable
procedures of DTC, the delivery to the Issuer (or its trustee or designee) of
the Exchanged Notes held by such Holder (or certain funds and/or accounts for
which such Holder acts as investment advisor) and all other documents and
instruments reasonably requested by the Issuer to effect the transfer of such
Exchanged Notes to the Issuer in accordance with the terms hereof;

 

5



--------------------------------------------------------------------------------

(ii) at least two Business Days prior to the Closing Date, deliver to the
Issuer, through DTC’s “Demand and Dissent” procedures, its consent, in the form
set forth on Exhibit J, with respect to all Exchanged Notes held by such Holder
(or certain funds and/or accounts for which such Holder acts as investment
advisor), to the entry into the Supplemental Indenture; provided, that, if DTC
instructs that such consent to the entry into the Supplemental Indenture be
delivered or made through some other procedure, each Holder shall deliver such
consent through any such other procedure in accordance with DTC’s instructions;

(iii) at the Closing, deliver to the Company a duly executed counterpart of the
Director Nomination Agreement; and

(iv) at the Closing, deliver to the Company and the Issuer a Qualification
Certificate, substantially in the form attached hereto as Exhibit K.

Notwithstanding the foregoing, the obligation of MacKay Shields LLC (“MacKay”)
shall not cover Old Notes or Exchanged Notes for which, as of the Closing Date,
MacKay no longer has discretionary management authority for such securities or
where, as of the Closing Date, such securities are on loan pursuant to a
securities lending program, in which case the aggregate principal amount of
Exchanged Notes for MacKay will be automatically decreased by the aggregate
principal amount of such securities.

Section 2.3 Consummation of Closing. All acts, deliveries and confirmations
comprising the Closing, regardless of chronological sequence, will be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery or confirmation of the Closing and none of such acts, deliveries or
confirmations shall be effective unless and until the last of same shall have
occurred.

Section 2.4 No Transfer of Exchanged Notes after the Closing; no Further
Ownership Rights in Exchanged Notes. Upon consummation of the Closing, all
Exchanged Notes (or interests therein) exchanged pursuant to this Agreement will
cease to be transferable and there shall be no further registration of any
transfer of any such Exchanged Notes or interests therein. From and after the
Closing, the Holders will cease to have any rights with respect to such
Exchanged Notes, including in respect of any accrued and unpaid interest, except
as otherwise provided for herein or by applicable law. Upon consummation of the
Closing the Exchanged Notes will be deemed cancelled and no longer outstanding.

 

6



--------------------------------------------------------------------------------

Article III:

REPRESENTATIONS AND WARRANTIES OF OBLIGORS

Each of the Obligors represents and warrants to each of the Holders, jointly and
severally, as follows:

Section 3.1 Organization and Good Standing. Each of the Obligors (i) has been
duly incorporated or formed and is validly existing as a corporation or other
business entity in good standing under the laws of its respective jurisdiction
of incorporation or formation, with power and authority (corporate, limited
liability company or other) to own its properties and conduct its business and
(ii) has been duly qualified as a foreign corporation or other business entity
for the transaction of business and is in good standing under the laws of each
other jurisdiction in which it owns or leases properties or conducts any
business so as to require such qualification, except, in the case of clause
(ii) only, where the failure to be so qualified or be in good standing would
not, individually or in the aggregate, have a material adverse effect on the
business, properties, management, operations or prospects, financial condition
or results of operations of the Company and its subsidiaries, taken as a whole
(“Material Adverse Effect”).

Section 3.2 Due Authorization. Each of the Obligors has all requisite power and
authority (corporate, limited liability company and other) to execute, deliver
and perform its obligations under the New Notes, the New Guarantees, the New
Indenture, the Security Documents, the Warrants, the Warrant Agreement, the
Supplemental Indenture, the Director Nomination Agreement and this Agreement
(collectively, the “Transaction Documents”). This Agreement has been duly and
validly authorized, executed and delivered by the Obligors, and, assuming the
due authorization, execution and delivery of the Holders, constitutes a valid
and legally binding obligation of each Obligor enforceable against, subject, as
to enforcement, to bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles (whether considered in a proceeding in equity or at law)
(collectively, the “Enforceability Exceptions”).

Section 3.3 No Conflicts. The execution, delivery and performance by each
Obligor of the Transaction Documents to which it is a party and, subject to the
satisfaction of the conditions to closing set forth in Section 6.3(a) and
Section 6.3(b), and the consummation of the transactions contemplated by the
Transaction Documents (including, without limitation, the grant of the security
interest in the Collateral securing the New Notes and the delivery of shares
upon exercise of the Warrants) will not (i) conflict with or result in a breach,
violation or failure of (A) any of the terms or provisions of, or constitute a
default under, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (B) the provisions of the Articles of Incorporation, as amended,
By-laws or equivalent organizational document of the Obligors, or (C) any law,
rule, regulation or statute, or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Obligors or any of
their properties and assets, except for, with respect to clauses (A) and (C),
any such conflict, breach, violation or failure which would not, individually or
in the aggregate, have a Material Adverse Effect; or (ii) result in or require
the creation or imposition of any Lien (as defined in the New Indenture) upon
any of the properties or assets of any Obligor (other than any Liens created
under any of the Transaction Documents (as defined herein) in favor of the
Collateral Agent, for the benefit of the Holders).

Section 3.4 No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the Exchange, the execution, delivery and performance by
the Obligors of the Transaction Documents, and the consummation of the
transactions contemplated by the Transaction Documents (including, without
limitation, the grant of the security interest in the Collateral securing the
New Notes and the delivery of shares upon exercise of the Warrants), except for
such

 

7



--------------------------------------------------------------------------------

consents, approvals, authorizations, registrations or qualifications (i) as may
be required under state securities or “blue sky” laws in connection with the
Exchange; (ii) that have already been obtained; and (iii) as may be required
under the securities laws of each of the provinces and territories of Canada
where the Securities are offered and sold and the Yukon and the respective
regulations and rules under such laws, together with applicable published rules,
policy statements, blanket rulings and orders, instruments, and notices of the
regulatory authorities in such provinces and territories (“Canadian Securities
Laws”) (with which the Obligors shall comply) in respect of the filing of a
report of exempt distribution under National Instrument 45-106 – Prospectus
Exemptions of the Canadian Securities Administrators (“NI 45-106”) with payment
of applicable filing fees and, if applicable, delivery of an offering memorandum
to the securities regulatory authorities in one or more Canadian provinces or
territories in which such delivery is required.

Section 3.5 New Notes. The New Notes have been duly and validly authorized by
the Issuer and, assuming the due authorization, execution and delivery of the
New Indenture by the New Notes Trustee, when the New Notes are executed by the
Issuer, authenticated by the New Notes Trustee and delivered in exchange for Old
Notes pursuant to the Exchange, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of the Issuer,
enforceable against the Issuer, subject to the Enforceability Exceptions, and
will be entitled to the benefits of and be in the form contemplated by the New
Indenture. The New Guarantees contained in the New Indenture have been duly and
validly authorized by each of the Company and the Guarantors and, assuming the
due authorization, execution and delivery of the New Indenture by the New Notes
Trustee, when the New Notes are executed by the Issuer, authenticated by the New
Notes Trustee and delivered in exchange for Old Notes pursuant to the Exchange,
the New Guarantees will constitute valid and legally binding obligations of the
Company and the Guarantors, enforceable against the Company and the Guarantors,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the New Indenture. The New Indenture has been duly and validly authorized by
the Issuer, the Company and the Guarantors and, as of the Closing Date, will
have been duly executed and delivered by the Issuer, the Company and the
Guarantors and, assuming the due authorization, execution and delivery of the
New Indenture by the New Notes Trustee, will constitute a valid and legally
binding obligations of the Issuer, the Company and the Guarantors, enforceable
against the Issuer, the Company and the Guarantors in accordance with its terms,
subject to the Enforceability Exceptions.

Section 3.6 Warrants. The Warrants have been duly and validly authorized by the
Company and, assuming the due authorization, execution and delivery of the
Warrant Agreement by the Warrant Agent, when the Warrants are executed by the
Company, authenticated by the Warrant Agent and delivered in exchange for Old
Notes pursuant to the Exchange, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of the Company,
enforceable against the Company, subject to the Enforceability Exceptions, and
will be entitled to the benefits of and be in the form contemplated by the
Warrant Agreement. The Warrant Agreement has been duly and validly authorized by
the Company and, as of the Closing Date, will have been duly executed and
delivered by the Company and, assuming the due authorization, execution and
delivery of the Warrant Agreement by the Warrant Agent, will constitute a valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with its terms, subject to the Enforceability Exceptions.

 

8



--------------------------------------------------------------------------------

Section 3.7 Underlying Shares. Upon issuance and delivery of the Warrants in
accordance with this Agreement and the Warrant Agreement, the Warrants will be
exercisable at the option of the Holder thereof into the Company’s common shares
in accordance with their terms and the terms of the Warrant Agreement; the
shares underlying the Warrants (the “Underlying Shares”) have been duly
authorized and reserved and, when issued upon exercise of the Warrants in
accordance with their terms and the terms of the Warrant Agreement, will be
validly issued, fully paid and nonassessable, and the issuance of the Underlying
Shares will not be subject to any preemptive or similar rights.

Section 3.8 Supplemental Indenture. The supplemental indenture to the Old
Indenture giving effect to proposed amendments to the Old Indenture,
substantially in the form attached hereto as Exhibit L (the “Supplemental
Indenture”), has been duly and validly authorized by each Obligor and, as of the
Closing Date, will have been duly executed and delivered by each Obligor party
thereto and, assuming the due authorization, execution and delivery of the
Supplemental Indenture by the Old Notes Trustee, will constitute a valid and
legally binding obligation of each Obligor, enforceable against each Obligor in
accordance with its terms, subject to the Enforceability Exceptions.

Section 3.9 Security Documents. Each of the Security Documents has been duly and
validly authorized by the Obligors party thereto and, as of the Closing Date,
will have been duly executed and delivered by each Obligor party thereto and,
assuming the due authorization, execution and delivery of each Security
Documents by each other party thereto, will constitute a valid and legally
binding obligation of such Obligors, enforceable against such Obligors in
accordance with its terms, subject to the Enforceability Exceptions. As of the
Closing Date, the provisions of the Second Lien Guaranty and Collateral
Agreement (the “Collateral Agreement”) will create legal and valid Liens (as
defined in the New Indenture) on all the Collateral (as defined in the
Collateral Agreement) in favor of the Collateral Trustee, for the benefit of the
Secured Parties (as defined in the New Indenture), and so long as such filings
and other actions required to be taken hereby, by the New Indenture or by the
applicable Security Documents, have been taken, such Liens constitute perfected
and continuing Liens on the Collateral (to the extent that a Lien thereon can be
perfected by the foregoing actions), securing the Secured Obligations (as
defined in the Collateral Agreement), enforceable against each Obligor party
thereto subject to Permitted Liens (as defined in the New Indenture), except as
may be limited by the effect of rules of law governing the availability of
equitable remedies and subject to the Enforceability Exceptions.

Section 3.10 Collateral. Each Obligor confirms that each of the representations
and warranties of such Obligor set forth in each Security Document to which it
is a party are true and correct as of the Closing Date.

Section 3.11 Director Nomination Agreement. The Director Nomination Agreement
has been duly and validly authorized and, as of the Closing Date, will have been
duly executed and delivered by the Company and, assuming the due authorization,
execution and delivery of the Director Nomination Agreement by the other parties
thereto, will constitute a valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to the
Enforceability Exceptions.

 

9



--------------------------------------------------------------------------------

Section 3.12 DTC Eligibility. As of the Closing Date, the New Notes and the
Warrants will have been declared eligible for clearance and settlement through
The Depository Trust Company and will have been, at the Closing Date, delivered
to the custodian for The Depository Trust Company for distribution to the
accounts of applicable Depository Trust Company participants for each Holder.

Section 3.13 Arm’s Length. Each Obligor acknowledges and agrees that (i) each of
the Holders is acting solely in the capacity of an arm’s length contractual
counterparty to such Obligor with respect to the transactions contemplated
hereby and not as a financial advisor or a fiduciary to, or an agent of, such
Obligor or any of its subsidiaries and (ii) no Holder is advising any Obligor or
any of such Obligor’s subsidiaries as to any legal, tax, investment, accounting
or regulatory matters in any jurisdiction.

Section 3.14 Material Adverse Change. Neither the Company nor any of its
subsidiaries has sustained since June 30, 2018 any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree; and, since June 30, 2018, except as disclosed in filings made
with the U.S. Securities and Exchange Commission prior to the date of this
Agreement, neither the Company nor any of its subsidiaries has (i) issued or
granted any securities, (ii) incurred any liability or obligation, direct or
contingent, other than liabilities and obligations that were incurred in the
ordinary course of business, (iii) entered into any transaction not in the
ordinary course of business or (iv) declared or paid any dividend on its capital
stock, and since June 30, 2018, there has not been any change in the capital
stock, membership interests or long-term debt of the Company or any of its
subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, shareholders’ equity (or members’ interests) or
results of operations of the Company and its subsidiaries, taken as a whole.

Section 3.15 Investment Company Act. None of the Obligors is, nor after giving
effect to the Exchange, will be, an “investment company,” as such term is
defined in the United States Investment Company Act of 1940, as amended.

Section 3.16 No Violation or Default. Neither the Company nor any of its
subsidiaries is (i) in violation of its Articles of Incorporation, as amended,
or By-laws or equivalent organizational document, (ii) in default in the
performance or observance of any material obligation, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which it is a party or by which it or any of
its properties may be bound or (iii) is in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its subsidiaries or any of their
properties and assets, except for, with respect to clauses (ii) and (iii), any
such violation or default which would not, individually or in the aggregate,
have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

Section 3.17 Insurance. The Company and each of its subsidiaries carry, or are
covered by, insurance from insurers of recognized financial responsibility in
such amounts and covering such risks as is adequate for the conduct of their
respective businesses and the value of their respective properties. All policies
of insurance of the Company and its subsidiaries are in full force and effect;
the Company and its subsidiaries are in compliance with the terms of such
policies in all material respects; and neither the Company nor any of its
subsidiaries has received notice from any insurer or agent of such insurer that
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance; there are no claims by the Company or any
of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not reasonably
be expected to have a Material Adverse Effect.

Section 3.18 No Restrictions on Subsidiaries. Except as set forth in the Old
Indenture, the Credit Facility, the Term Loan Agreement or the Intercreditor
Agreement, no subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company.

Section 3.19 Permits. The Company and each of its subsidiaries have such
permits, licenses, franchises, certificates of need and other approvals or
authorizations of governmental or regulatory authorities (“Permits”) as are
required under applicable law, including Environmental Laws (as defined herein),
to own their properties and conduct their businesses, except for any of the
foregoing that would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company and each of its subsidiaries have fulfilled
and performed all of its obligations with respect to the Permits, and no event
has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or results in any other impairment of the
rights of the holder or any such Permits, except for any of the foregoing that
would not reasonably be expected to have a Material Adverse Effect. None of the
Obligors has received notice of any revocation or modification of any such
Permits or has any reason to believe that any such Permits will not be renewed
in the ordinary course.

Section 3.20 Environmental Matters. Except for such matters that would not,
individually or in the aggregate, result in a Material Adverse Effect:
(i) neither the Company nor any of its subsidiaries has violated any federal,
state, provincial, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or wildlife, including, without limitation, laws
and regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products or asbestos containing materials (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”); (ii) none of the Company and its
subsidiaries has released, disposed of, or arranged to dispose of Hazardous
Materials at any location, and Hazardous Materials do not otherwise contaminate
any facility owned or operated by the Company or any of its subsidiaries, in
each instance in a manner or condition that would reasonably be expected to
result in liability of the Company or any of its subsidiaries under

 

11



--------------------------------------------------------------------------------

Environmental Law; (iii) there are no pending or threatened administrative,
regulatory or judicial actions, suits, written demands, claims, liens, notices
of noncompliance or violation, investigation or proceedings arising pursuant to
any Environmental Law asserted against the Company or any of its subsidiaries;
and (iv) to the knowledge of the Obligors, there are no events or circumstances
that would reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or Environmental Laws or the
violation of any Environmental Laws.

Section 3.21 Intellectual Property. (i) The Company and each of its subsidiaries
own or possess adequate rights to use all patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, domain names and other source identifiers, copyrights and
copyrightable works, licenses, know-how, software, systems and technology
(including trade secrets and other unpatented or unpatentable proprietary or
confidential information, systems, methods or procedures) and all other
worldwide intellectual property, industrial property and proprietary rights
(collectively, “Intellectual Property”) used in the conduct of their respective
businesses; (ii) the Company and its subsidiaries’ conduct of their respective
businesses does not infringe, misappropriate or otherwise violate any
Intellectual Property of any person and no claim, action, suit or proceeding,
including requests for indemnification (each, an “Action”), is pending, or to
the knowledge of the Obligors, threatened in writing, alleging same; (iii) to
the knowledge of the Obligors, the Intellectual Property of the Company and its
subsidiaries is not being infringed, misappropriated or otherwise violated by
any person; (iv) no Action is pending, or to the knowledge of the Obligors,
threatened in writing, challenging the validity, enforceability, scope,
registration, ownership or use of any Intellectual Property of the Company or
its subsidiaries (with the exception of ordinary course office actions in
connection with applications for the registration or issuance of such
Intellectual Property), and the Company is unaware of any facts which could form
a reasonable basis for any such Action; and (v) the Company and its subsidiaries
take all reasonable measures to maintain and protect their material Intellectual
Property, except in the case of clauses (ii) through (iv), as would not,
individually or in the aggregate, have a Material Adverse Effect.

Section 3.22 ERISA. (i) Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any person, trade or business which is a member of a controlled
group of corporations within the meaning of Section 414 of the Code or is
treated as a single employer under “common control” within the meaning of
Section 4001(b)(1) of ERISA) would have any liability (each, a “Plan”) has been
maintained and administered in compliance with its terms and the requirements of
any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Code; (ii) no prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred with
respect to any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no Plan has failed
(whether or not waived), or is reasonably expected to fail, to satisfy the
minimum funding standards (within the meaning of Section 302 of ERISA or
Section 412 of the Code) applicable to such Plan; (iv) no Plan is, or is
reasonably expected to be, in “at risk status” (within the meaning of
Section 303(i) of ERISA) or “endangered status” or “critical status” (within the
meaning of Section 305 of ERISA); (v) the fair market value

 

12



--------------------------------------------------------------------------------

of the assets of each Plan exceeds the present value of all benefits accrued
under such Plan (determined based on those assumptions used to fund such Plan);
(vi) no “reportable event” (within the meaning of Section 4043(c) of ERISA) has
occurred or is reasonably expected to occur; (vii) each Plan that is intended to
be qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification; and (viii) neither the Company nor any member of its
Controlled Group has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation, in the ordinary course and without
default) in respect of a Plan (including a “multiemployer plan,” within the
meaning of Section 4001(a)(3) of ERISA), except in each case with respect to the
events or conditions set forth in clauses (i) through (viii), as would not,
individually or in the aggregate, have a Material Adverse Effect.

Section 3.23 Legal Proceedings. No action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries or its or their property is pending or, to
the knowledge of the Obligors, threatened that (i) would reasonably be expected
to have a material adverse effect on the performance by any Obligor of this
Agreement or the consummation of any of the transactions contemplated hereby or
(ii) would reasonably be expected to have a Material Adverse Effect.

Section 3.24 No Labor Disputes. Except as would not reasonably be expected to
have a Material Adverse Effect, no labor disturbance by, or dispute with, the
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Obligors, is imminent.

Section 3.25 Taxes. Except as would not reasonably be expected to have a
Material Adverse Effect, the Company and each of its subsidiaries have (i) filed
all federal, provincial, state, local and foreign tax returns required to be
filed through the date hereof, subject to permitted extensions and (ii) paid all
material taxes due except those being contested in good faith and for which
adequate reserves have been established in accordance with accounting principles
generally accepted in the United States or the International Financial Reporting
Standards. No unresolved tax deficiencies have been, or could reasonably be
expected to be, asserted against the Company or any of its subsidiaries that
would, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

Section 3.26 Compliance with Anti-Bribery Laws. None of the Company nor any of
its subsidiaries, nor, to the knowledge of the Obligors, after due inquiry, any
director, officer, agent, employee, Affiliate or other person associated with or
acting on behalf of the Company or any of its subsidiaries has: (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of any offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government or regulatory
official or employee, including of any government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”), or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions; (iv) violated or is in
violation of any provision of the

 

13



--------------------------------------------------------------------------------

Corruption of Foreign Public Officials Act (Canada) (the “CFPOA”), the Bribery
Act 2010 of the United Kingdom (the “Bribery Act”), or any other applicable
anti-bribery or anti-corruption laws; or (v) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including without limitation, any rebate, payoff, influence payment, kickback or
other unlawful payment or improper benefit. The Company and its subsidiaries
and, to the knowledge of the Obligors, the Company’s Affiliates, have conducted
their respective businesses in compliance with the FCPA, the CFPOA, the Bribery
Act and all other applicable anti-corruption and anti-bribery statutes and
regulations, and have instituted, maintain and enforce, and will continue to
maintain and enforce, policies and procedures designed to promote and ensure,
and which are reasonably expected to promote and ensure, continued compliance
therewith.

Section 3.27 Compliance with Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada), the
money laundering statutes of all jurisdictions (including the USA PATRIOT Act of
2011), the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency having jurisdiction over the Company or any of its subsidiaries
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Obligors, threatened.

Section 3.28 Compliance with Sanctions Laws. None of the Company, any of its
subsidiaries or, to the knowledge of the Obligors, after due inquiry, any
director, officer, agent, employee or Affiliate of the Company or any of its
subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. government, including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury, the
U.S. Department of State, the Canadian government, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company or any of its
subsidiaries located, organized or resident in a country or territory that is
the subject or the target of Sanctions, including, without limitation, Cuba,
Iran, North Korea, Sudan, Syria and Crimea (each, a “Sanctioned Country”). For
the past five years, the Company and its subsidiaries have not knowingly engaged
in and are not now knowingly engaged in any dealings or transactions with any
person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions or with any Sanctioned Country.

Section 3.29 General Solicitation. None of the Obligors, nor any of their
Affiliates or any person acting on their behalf, has offered New Notes or
Warrants in the United States by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) under the Securities Act
of 1933, as amended (the “Securities Act”).

Section 3.30 No Integration. None of the Obligors or their Affiliates or any
person acting on its or their behalf, directly or indirectly has offered, sold
or solicited any offer to buy and will not, directly or indirectly, offer, sell
or solicit any offer to buy, any security of a type or in a manner which would
be integrated with the issuance of the New Notes or the Warrants and require the
issuance of the New Notes or the Warrants, as applicable, to be registered under
the Securities Act.

 

14



--------------------------------------------------------------------------------

Section 3.31 Offering. Assuming the accuracy of the representations and
warranties of each Holder contained in Article IV hereof, the offer, issue, and
delivery of the New Notes and the Warrants in exchange for Exchanged Notes
pursuant to the Exchange are and will be exempt from the registration and
prospectus delivery requirements of the Securities Act, and have been registered
or qualified (or are exempt from registration and qualification) under the
registration, permit, or qualification requirements of all applicable state
securities laws; and it is not necessary to qualify the New Indenture under the
Trust Indenture Act of 1939, as amended. Assuming the accuracy of the
representations and warranties of each Holder contained in Article IV hereof,
the New Notes and the Warrants issued pursuant to the Exchange will, at the
Closing, be eligible to be resold pursuant to Rule 144 under the Securities Act
without restriction thereunder by persons that are not affiliates of the
Obligors.

Section 3.32 Solvency. Immediately after the consummation of the Exchange, the
Obligors, when taken together (the “Consolidated Entity”), will be Solvent. As
used in this paragraph, the term “Solvent” means, with respect to a particular
date, that on such date (i) the present fair market value (or present fair
saleable value) of the assets of the Consolidated Entity are not less than the
total amount required to pay the probable liabilities of the Consolidated Entity
on its total existing debts and liabilities (including contingent liabilities)
as they become absolute and matured, (ii) the Consolidated Entity is able to
realize upon its assets and pay its debts and other liabilities, contingent
obligations and commitments as they mature and become due in the normal course
of business, (iii) the Consolidated Entity is not incurring debts or liabilities
beyond its ability to pay as such debts and liabilities mature, (iv) the
Consolidated Entity is not engaged in any business or transaction, and is not
about to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Consolidated Entity is engaged,
(v) none of the Obligors is a defendant in any civil action that would result in
a judgment that such Obligor is or would become unable to satisfy, (vi) the
Obligors are otherwise solvent within the meaning given to that term and similar
terms under the Bankruptcy Code and applicable laws relating to fraudulent
transfers and conveyances and (vii) none of the Obligors is otherwise an
“insolvent person” within the meaning of the Bankruptcy and Insolvency Act
(Canada). In computing the amount of such contingent liabilities at any time, it
is intended that such liabilities will be computed at the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

Section 3.33 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III, none of the
Obligors nor any Affiliate or representative of any Obligor has made or is
making any representation or warranty of any kind or nature whatsoever, oral or
written, express or implied with respect to the Obligors, this Agreement, the
other Transaction Documents or the transactions contemplated hereby or thereby
and the Obligors hereby severally disclaim any reliance on any representation or
warranty of any Holder or any Affiliate or representative thereof except for the
representations and expressly set forth in Article IV.

 

15



--------------------------------------------------------------------------------

Article IV:

REPRESENTATIONS AND WARRANTIES OF HOLDERS

Each Holder represents and warrants, severally but not jointly, to the Obligors
as follows; provided, that, where a Holder is an investment advisor for the
account of holders of the Old Notes, the representations and warranties made by
such Holder will be deemed qualified to the best of such Holder’s knowledge:

Section 4.1 Organization and Good Standing. Such Holder is duly organized,
validly existing and in good standing under the laws of its jurisdiction of its
incorporation or formation and has all requisite power and authority to enter
into this Agreement and perform its obligations hereunder.

Section 4.2 Due Authorization. Such Holder has all requisite power and authority
(corporate, limited liability company and other) to execute, deliver and perform
its obligations under this Agreement. This Agreement has been duly and validly
authorized, executed and delivered by such Holder and will constitute a valid
and binding obligation of such Holder, enforceable against such Holder in
accordance with its terms, except as such enforceability may be limited by
Enforceability Exceptions.

Section 4.3 No Conflicts. The execution, delivery and performance by such Holder
of this Agreement and the consummation of the transactions herein contemplated
will not conflict with or result in a breach, violation or failure of (i) any of
the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which such Holder is a party or by which such Holder is bound or to which any of
the property or assets of such Holder, (ii) the provisions of the Articles of
Incorporation, as amended, By-laws or equivalent organizational document of such
Holder, or (iii) any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Holder or any of its
properties and assets, except for, with respect to clauses (i) and (iii), any
for any such conflict, breach, violation or failure which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties, operations, financial condition or
results of operations of such Holder and its subsidiaries, taken as a whole.

Section 4.4 Ownership. Such Holder is (i) the sole beneficial owner and/or the
investment advisor, authorized representative or manager for the beneficial
owners of the Exchanged Notes (as defined herein), the principal amount of which
is set forth on its signature page attached hereto, having the power to vote and
dispose of such Exchanged Notes on behalf of such beneficial owners and
(ii) entitled (for its own account or for the account of certain funds and/or
accounts for which it acts as investment advisor) to all of the rights and
economic benefits of such Exchanged Notes. There are no outstanding agreements,
arrangements or understandings under which such Holder, its nominee or the
beneficial owners of the Exchanged Notes for which such Holder acts as
investment advisor may be obligated to transfer any of the Exchanged Notes,
other than this Agreement. On the Closing Date, such Holder will be (i) the sole
beneficial owner and/or the investment advisor, authorized representative or
manager for the beneficial owners of the Exchanged Notes being exchanged by such
Holder and (ii) entitled (for its own account or for the account of certain
funds and/or accounts for which it acts as investment advisor) to all of the
rights and economic benefits of such Exchanged Notes.

 

16



--------------------------------------------------------------------------------

Section 4.5 Transfers. Such Holder (and the beneficial owners of the Exchanged
Notes for which such Holder acts as investment advisor) has made no prior
assignment, sale, participation, grant, conveyance or other transfer of, and has
not entered into any other agreement to assign, sell, participate, grant or
otherwise transfer (except for liens or encumbrances in favor of a broker dealer
over property in an account with such dealer generally in which an encumbrance
is released upon transfer), in whole or in part, any portion of its right, title
or interests in such Holder’s Exchanged Notes, subject to this Agreement, that
is inconsistent with the representations and warranties made in Section 4.4
hereof or that would render such Holder (and the beneficial owners of the
Exchanged Notes for which such Holder acts as investment advisor) otherwise
unable to comply with its obligations under this Agreement.

Section 4.6 No Liens. The Exchanged Notes held by such Holder (or the beneficial
owners of the Exchanged Notes for which such Holder acts as investment advisor,
as the case may be) are not subject to any lien, pledge, mortgage, security
interest, charge, option or other encumbrance of adverse claim of any kind (a
“Lien”), except for liens or encumbrances in favor of a broker dealer over
property in an account with such dealer generally in which an encumbrance is
released upon transfer. The execution and delivery of, and the performance by
such Holder of its obligations under, this Agreement, will not result in the
creation of any Lien upon the Exchanged Notes held by such Holder (or the
beneficial owners of the Exchanged Notes for which such Holder acts as
investment advisor, as the case may be). Upon the consummation of the Exchange,
the Issuer will acquire the Exchanged Notes to be exchanged by such Holder (or
the beneficial owners of the Exchanged Notes for which such Holder acts as
investment advisor, as the case may be) free and clear of any Lien.

Section 4.7 Investment Experience. Such Holder has such knowledge and experience
in financial and business affairs that such Holder is capable of evaluating the
merits and risks of an investment in the Securities. Such Holder (and each
beneficial owner of the Exchanged Notes for which such Holder acts as investment
advisor) is an “accredited investor,” within the meaning of Rule 501 under the
Securities Act and a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act and, if a resident in a province of territory of
Canada, it is purchasing or deemed to be purchasing the Securities as principal
and is an “accredited investor”, as defined in National Instrument 45-106
Prospectus Exemptions or subsection 73.3(1) of the Securities Act (Ontario), and
are permitted clients, as defined in National Instrument 31-103 Registration
Requirements, Exemptions and Ongoing Registrant Obligations. Such Holder (and
each beneficial owner of the Exchanged Notes for which such Holder acts as
investment advisor) will acquire the Securities for its own account (or for the
account of certain funds and/or accounts for which such Holder acts as
investment advisor), for investment, and not with a view to or for sale in
connection with any distribution thereof in violation of the registration
provisions of the Securities Act or the rules and regulations promulgated
thereunder. Such Holder (and each beneficial owner of the Exchanged Notes for
which such Holder acts as investment advisor) understands that the Securities
are being issued to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and Canadian
Securities Laws and that the Obligors are relying upon the truth and accuracy
of, and each Holder’s compliance (and the compliance of each beneficial owner of
the Exchanged Notes for which such Holder acts as investment advisor) with, the
representations, warranties, agreements, acknowledgments and understandings of
such Holder (on its own behalf and on behalf of each beneficial owner of the
Exchanged Notes for which such Holder acts as investment advisor) set forth
herein in order to determine the availability

 

17



--------------------------------------------------------------------------------

of such exemptions and the eligibility of such Holder (and each beneficial owner
of the Exchanged Notes for which such Holder acts as investment advisor) to
acquire the Securities. Such Holder (and each beneficial owner of the Exchanged
Notes for which such Holder acts as investment advisor) acknowledges that no
representations, express or implied, are being made with respect to the
Obligors, the Securities, or otherwise, other than those expressly set forth
herein. In making its decision to invest in the Securities hereunder, such
Holder has relied upon independent investigations made by such Holder and, to
the extent believed by such Holder to be appropriate, such Holder’s
representatives, including such Holder’s own professional, tax and other
advisors. Such Holder and its representatives have been given the opportunity to
ask questions of, and to receive answers from, the Issuer and its
representatives concerning the terms and conditions of the investment in the
Securities. Such Holder has reviewed, or has had the opportunity to review, all
information it deems necessary and appropriate for such Holder to evaluate the
financial risks inherent in an investment in the Securities and has had
sufficient time to evaluate the Exchange. Such Holder (and each beneficial owner
of the Exchanged Notes for which such Holder acts as investment advisor)
understands that its investment in the Securities involves a high degree of risk
and that no governmental agency or body having jurisdiction over each Holder or
any of its subsidiaries or any of their properties and assets has passed on or
made any recommendation or endorsement of the Securities.

Section 4.8 Securities Law Matters. Each Holder has been advised by the Issuer
and acknowledges that: (i) the offer and sale of the Securities has not been
registered under the Securities Act or Canadian Securities Laws; (ii) the offer
and sale of the Securities is intended to be exempt from registration under the
Securities Act pursuant to Section 4(a)(2) under the Securities Act and under
Canadian Securities Laws; (iii) there is currently no established market for the
Securities; (iv) the Issuer is not, and currently has no intention of becoming,
a reporting issuer in any province or territory of Canada; (v) the Securities
will be subject to restrictions on trading in Canada and may only be traded in
Canada under limited exemptions under applicable Canadian Securities Laws with
the Notes acquired by a Holder in Canada being subject to an indefinite hold
period under Applicable Canadian Securities Laws; and (vi) the Holder is
acquiring the Securities for investment purposes, not for the purpose of further
distribution. None of the Holders is an Affiliate of the Issuer or has been an
Affiliate of the Issuer within the three-month period prior to the date hereof.

Section 4.9 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article IV, none of the Holders
nor any Affiliate or representative of any Holder has made or is making any
representation or warranty of any kind or nature whatsoever, oral or written,
express or implied with respect to the Holders, this Agreement, the other
Transaction Documents or the transactions contemplated hereby or thereby and the
Holders hereby severally disclaim any reliance on any representation or warranty
of any Obligor or any Affiliate or representative thereof except for the
representations and expressly set forth in Article III.

 

18



--------------------------------------------------------------------------------

Article V:

CERTAIN COVENANTS

Section 5.1 Restrictions on Transfer.

(a) From the date hereof until the earlier of (i) the termination of this
Agreement and (ii) the Closing, each Holder agrees that it shall not, with
respect to the securities listed in Schedule I hereto, except pursuant to the
terms of this Agreement, directly or indirectly (x) sell, deliver, transfer,
give, pledge, encumber, assign or otherwise dispose of, or enter into any
contract, option or other arrangement or understanding with respect to the sale,
delivery, transfer, gift, pledge, hypothecation, encumbrance, assignment or
other disposition (including by operation of law) of any Old Notes (or any
rights or interests of any nature whatsoever in or with respect to any Old
Notes), except for in respect of (A) sales, deliveries, transfers, gifts,
pledges, assignments or other dispositions to another Holder of any Exchanged
Notes (in which case the aggregate principal amount of Exchanged Notes for the
transferor will be automatically decreased by the aggregate principal amount of
such Exchanged Notes that are transferred pursuant to this clause (A) and the
aggregate principal amount of Exchanged Notes for the transferee will be
automatically increased by an equivalent amount), (B) liens or encumbrances in
favor of a broker dealer over property in an account with such dealer generally
in which an encumbrance is released upon transfer, or as to voting, agreeing or
consenting (or abstaining therefrom) with respect to any amendment to or waiver
of any terms of, or taking any other action whatsoever with respect to, the Old
Notes and/or the Old Indenture or (C) sales, deliveries, transfers, gifts,
pledges, assignments or other dispositions to any person or entity that agrees
in writing, in substantially the form attached hereto as Exhibit M (a
“Transferee Joinder”), to be bound by the terms of this Agreement (each such
transferee, a “Transferee Holder”) (in which case the aggregate principal amount
of Exchanged Notes for the transferor Holder will be automatically decreased by
the aggregate principal amount of such Exchanged Notes that are transferred
pursuant to this clause (C) and the aggregate principal amount of Exchanged
Notes for the Transferee Holder will be automatically increased by an equivalent
amount) and provided that the Transferee Holder provides the Company and its
counsel with a copy of any Transferee Joinder executed by such Transferee Holder
within three (3) business days following such execution; or (y) agree (whether
or not in writing) to take any of the actions referred to in the foregoing
clause (x) of this Section 5.1, in each case, except pursuant to or as otherwise
contemplated by this Agreement.

(b) In the case of any transfers permitted by clause (C) of Section 5.1(a)(x)
above, upon execution and delivery of the Transferee Joinder in accordance with
such clause (C), (i) the Transferee Holder shall be deemed to be a Holder
hereunder with respect to all of its Exchanged Notes and all references to
“Holder” in this Agreement shall include any such Transferee Holder, (ii) the
transferor Holder shall be deemed to relinquish its rights (and be released from
its obligations) under this Agreement solely to the extent of such transferred
Exchanged Notes and (iii) such Transferee Holder shall be deemed to make all of
the representations and warranties of a Holder set forth in this Agreement with
respect to its Exchanged Notes.

Section 5.2 Press Release. The Company and each Holder agree that the Company
shall issue a press release and a Form 8-K announcing the transactions
contemplated by this Agreement and the other Transaction Documents on the date
hereof and otherwise containing all material non-public information and
complying with the Confidentiality Agreements, in form and substance reasonably
acceptable to the Company and the Holders.

 

19



--------------------------------------------------------------------------------

Section 5.3 Ratings. The Company shall use its best efforts to obtain ratings
for the New Notes by each of S&P Global Ratings, a division of S&P Global, Inc.,
and Moody’s Investor Services, Inc. by December 31, 2018.

Section 5.4 Tax Treatment.

(a) The Issuer intends to treat the exchange of the Exchanged Notes for the New
Notes and Warrants as a reorganization pursuant to Section 368 of the Code.

(b) The parties agree to treat the New Notes as a class of interest in the
Issuer solely as a creditor for purposes of Sections 897 and 1445 of the Code
and the Treasury Regulations thereunder. The Issuer shall file all applicable
tax returns in a manner consistent with such treatment unless otherwise required
by a “determination” within the meaning of Section 1313(a) of the Code.

Section 5.5 Expenses. The Company shall satisfy the requirements set forth in
Section 9.2 hereto on or before the date specified for such requirement.

Article VI:

CLOSING CONDITIONS

Section 6.1 The obligation of each party to effect the transactions contemplated
by this Agreement and the other Transaction Documents is subject to the
satisfaction at or prior to the Closing of the following conditions:

(a) no governmental authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any statute, rule, regulation,
judgment, decree, injunction or other order (whether temporary, preliminary or
permanent) that is in effect and precludes consummation of the transactions
contemplated hereby and by the other Transaction Documents, and no statute,
rule, regulation, order, injunction or decree shall have been enacted, entered,
promulgated or enforced by any governmental authority that prohibits or makes
illegal this Agreement, the other Transaction Documents or the transactions
contemplated hereby or thereby; and

(b) there shall be no pending litigation, action, proceeding, investigation or
labor controversy that purports to affect the legality, validity or
enforceability of this Agreement or any of the Transaction Documents.

Section 6.2 The obligations of each Holder to effect the transactions
contemplated by this Agreement and the other Transaction Documents is subject to
the satisfaction at or prior to the Closing of the following conditions:

(a) the representations and warranties of the Obligors contained in Article III
hereof shall be true and correct in all respects as of the date of this
Agreement and as of the Closing, with the same force and effect as though made
on and as of such date;

(b) the applicable Obligors shall have delivered, in accordance with
Section 2.2(a), each of the items required to be delivered by them;

 

20



--------------------------------------------------------------------------------

(c) the Obligors shall have received a consent of the requisite lenders under
the Credit Facility to the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents (the “Credit Facility Consent”);

(d) the Obligors shall have received a consent of the requisite lenders under
the Term Loan Agreement to the consummation of the transactions contemplated by
this Agreement and the other Transaction Documents (the “Term Loan Consent”);

(e) the aggregate principal amount of Old Notes that will remain outstanding
upon consummation of the Exchange shall not be less than (i) in the case of the
2022 Notes, $140 million aggregate principal amount of 2022 Notes, and (ii) in
the case of the 2025 Notes, $225 million aggregate principal amount of 2025
Notes;

(f) the Company shall have paid in full the reasonable and documented fees and
disbursements payable pursuant to Section 9.2 and incurred prior to the Closing
Date, as notified by the Holders to the Company at least one Business Day prior
to the Closing Date;

(g) each Obligor shall have performed or complied with, in all material
respects, its covenants and agreements required to be performed or complied with
as of Closing under this Agreement, except for the covenants set forth in
Section 2.2(a) hereof which each Obligor shall have performed and complied with
in all respects;

(h) an application for the listing of the Underlying Shares shall have been
submitted to the NASDAQ, the NASDAQ shall have provided a notification to the
Company confirming that its review process has been completed and the NASDAQ
shall not have notified the Company of any issues relating to compliance with
its listing rules that shall not have been resolved or requested any additional
information that shall not have been provided; and

(i) a fully executed side letter to the Director Nomination Agreement among the
Ad Hoc Group of Holders and Fir Tree Value Master Fund, LP, Fir Tree Capital
Opportunity Master Fund, LP, Fir Tree Capital Opportunity Master Fund III, LP,
FT COF (E) Holdings, LLC, FT SOF IV Holdings, LLC, FT SOF V Holdings, LLC and FT
SOF VII Holdings, LLC, in form and substance reasonably acceptable to the Ad Hoc
Group of Holders, shall have been delivered to the Ad Hoc Group of Holders.

Section 6.3 The obligations of the Obligors to effect the transactions
contemplated by this Agreement and the other Transaction Documents is subject to
the satisfaction at or prior to the Closing of the following conditions:

(a) the Obligors shall have received the Credit Facility Consent, which shall be
in form and substance satisfactory to the Obligors;

(b) the Obligors shall have received the Term Loan Consent, which shall be in
form and substance satisfactory to the Obligors;

(c) the representations and warranties of the Holders contained in Article IV
hereof shall be true and correct in all respects as of the date of this
Agreement (or the date of the relevant Transferee Joinder, as applicable) and as
of the Closing, with the same force and effect as though made on and as of such
date;

 

21



--------------------------------------------------------------------------------

(d) each of the Holders shall have delivered, in accordance with Section 2.2(b),
each of the items required to be delivered by them; and

(e) each Holder shall have performed or complied with, in all material respects,
its covenants and agreements required to be performed or complied with as of
Closing under this Agreement, except for the covenants set forth in
Section 2.2(b) hereof which each Holder shall have performed and complied with
in all respects.

Article VII:

TERMINATION

Section 7.1 Termination. This Agreement may be terminated:

(a) by either the Company, on the one hand, or the Holders owning at least a
majority in aggregate principal amount of each series of Old Notes, on the other
hand, on behalf of the Holders, upon written notice of termination to the other
parties, if the Closing has not occurred on or before November 15, 2018, (the
“Outside Date”); provided, that the right to terminate this Agreement pursuant
to this Section 7.1(a) shall not be available to a party if the inability to
satisfy any of the conditions to Closing was due primarily to the failure of
such party to perform any of its obligations under this Agreement;

(b) by the Holders owning at least a majority in aggregate principal amount of
each series of Old Notes, upon written notice of termination to the Company, if
(A) any of the Obligors has breached or failed to perform any of its covenants
or other agreements contained in this Agreement to be complied with by them such
that the closing condition set forth in Section 6.2(g) would not be satisfied,
(B) there exists a breach of any representation or warranty of any of the
Obligors contained in Article III of this Agreement such that the Closing
condition set forth in Section 6.2(a) would not be satisfied, and in the case of
each of clauses (A) and (B) above, such breach, failure to perform or failure to
satisfy such Closing condition, as applicable, (x) has not been waived by the
Holders or cured on or before the earlier of 30 days after receipt by the
Obligors of written notice thereof or the Outside Date or (y) is incapable of
being cured by the Obligors by the Outside Date, or (C)(1) the Company shall
have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, manager, trustee, examiner or other custodian for all
or a substantial part of its property or shall make any assignment for the
benefit of creditors, or (2) the Company shall be unable, or shall fail
generally, or shall admit in writing its inability, generally to pay its debts
or obligations when due;

(c) by the Company, upon written notice of termination to the Holders, if (A) a
Holder has breached or failed to perform any of its covenants or other
agreements contained in this Agreement to be complied with by them such that the
closing condition set forth in Section 6.3(e) would not be satisfied, (B) there
exists a breach of any representation or warranty of a

 

22



--------------------------------------------------------------------------------

Holder contained in Article IV of this Agreement such that the Closing condition
set forth in Section 6.3(a) would not be satisfied, and in the case of each of
clauses (A) and (B) above, such breach, failure to perform or failure to satisfy
such Closing condition, as applicable, (x) has not been waived by the Company or
cured on or before the earlier of 30 days after receipt by the Holders of
written notice thereof or the Outside Date or (y) is incapable of being cured by
the Holders by the Outside Date; or

(d) by any Holder with respect to itself only upon written notice of termination
to the Company if the Closing has not occurred on or before December 31, 2018;
provided, that the right to terminate this Agreement pursuant to this
Section 7.1(d) shall not be available to a Holder if the inability to satisfy
any of the conditions to Closing was due primarily to the failure of such Holder
to perform any of its obligations under this Agreement.

Section 7.2 Survival. Notwithstanding the provisions of Section 7.1, the
provisions of Section 3.33, Section 4.9, Section 5.5, Article VIII and
Article IX hereof shall survive the termination of this Agreement indefinitely.

Article VIII:

INDEMNIFICATION

Section 8.1 Indemnification. The Obligors agree to indemnify each of the Holders
and their respective directors, officers, partners, employees, members, managers
and agents (each, a “Indemnified Party” and, collectively, the “Indemnified
Parties”) from and against any costs, losses, liabilities, damages, or expenses,
and hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action, and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever (including the reasonable and documented fees and
disbursements of counsel and all other reasonable and documented expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve any of
them) (collectively, “Losses”), as a result of, arising out of, or resulting
from any Third-Party Claim (as defined herein) asserted against such Indemnified
Party arising from or in any way related to, or as a result of any action taken
or purported to have been taken by such Indemnified Party in connection with the
consummation of, the transactions contemplated by this Agreement and the other
Transaction Documents.

Section 8.2 Indemnification Procedures. Promptly after any Indemnified Party has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third Person (other than the Company and its
Affiliates or any other Holder or its Affiliates) (each a “Third-Party Claim”),
which the Indemnified Party believes in good faith is an indemnifiable claim
under this Agreement, the Indemnified Party shall give the Company prompt
written notice of such Third-Party Claim or the commencement of such action,
suit or proceeding, but failure to so notify the Company will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Company is prejudiced by such failure.
Such notice shall state the nature and the basis of such Third-Party Claim to
the extent then known. The Company shall have the right to defend and settle, at
its own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter

 

23



--------------------------------------------------------------------------------

as long as the Company pursues the same diligently and in good faith. If the
Company undertakes to defend or settle, it shall promptly notify the Indemnified
Party of its intention to do so, and the Indemnified Party shall cooperate with
the Company and its counsel in all commercially reasonable respects in the
defense thereof and the settlement thereof. Such cooperation shall include, but
shall not be limited to, furnishing the Company with any books, records and
other information reasonably requested by the Company and in the Indemnified
Party’s possession or control; provided, that such disclosure would not affect
any privilege relating to the Indemnified Party or result in a violation of law
or any confidentiality obligation; provided, further, that such requesting party
shall, if reasonably requested by the Indemnified Party, enter into a reasonably
and customary confidentiality agreement relating to such request. Such
cooperation of the Indemnified Party shall be at the reasonable cost of the
Company, including the reasonable and documented fees and disbursements of
counsel to assist the Indemnified Party in connection with such cooperation.
After the Company has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Company diligently pursues such defense, the Company shall not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such asserted liability; provided, however,
that the Indemnified Party shall be entitled (i) at its expense, to participate
in the defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if the Company has failed to assume the defense or employ
counsel reasonably acceptable to the Indemnified Party, then the Indemnified
Party shall have the right to select its own counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of one such counsel (in addition to local counsel)
and other reasonable expenses related to such participation to be reimbursed by
the Company as incurred. Notwithstanding any other provision of this Agreement,
(x) the Company shall not settle any indemnified Third-Party Claim without the
consent of the Indemnified Party (which consent shall not be unreasonably
withheld, conditioned or delayed), unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party and (y) the Indemnified Party shall not settle any indemnified
Third-Party Claim without the consent of the Company (which consent shall not be
unreasonably withheld, conditioned or delayed).

Section 8.3 Limitation on Indemnity. Notwithstanding anything to the contrary in
this Agreement, none of the Company nor its Affiliates shall be required to
indemnify or hold harmless any Indemnified Party if a court of competent
jurisdiction shall have finally determined that any Losses resulted from the bad
faith, gross negligence or willful misconduct of such Indemnified Party, from a
willful and material breach by a Holder of its obligations under this Agreement
or from a claim solely among the Indemnified Parties. To the extent that the
Company or its Affiliates have provided indemnification pursuant to this Article
VIII prior to any such determination by a court of competent jurisdiction, each
Indemnified Party so determined to have suffered Losses as a result of bad
faith, gross negligence or willful misconduct shall promptly refund to the
Company, by wire transfer of immediately available funds, any amounts so
advanced by the Company or its Affiliates.

 

24



--------------------------------------------------------------------------------

Article IX:

MISCELLANEOUS

Section 9.1 Severability. The invalidity or unenforceability of any provision
hereof will in no way affect the validity or enforceability of any other
provision or the validity and enforceability of this Agreement in any other
jurisdiction.

Section 9.2 Expenses. The Company shall reimburse the Holders for all reasonable
and documented fees and disbursements of Davis Polk & Wardwell LLP, primary
counsel to the Holders, and Osler, Hoskin & Harcourt LLP, primary Canadian
counsel to the Holders. The Company shall reimburse the Holders for all such
costs and expenses (i) on the Closing Date, if incurred prior to the Closing
Date, (ii) within 90 days of the Closing Date, if incurred on or after the
Closing Date or (iii) within 90 days of the termination of this Agreement if
this Agreement is terminated and the Closing does not occur.

Section 9.3 Governing Law; Jurisdiction. This Agreement will in all respects be
construed in accordance with and governed by the substantive laws of the State
of New York, without reference to its choice of law rules. All actions or
proceedings arising out of or relating to this Agreement will be heard and
determined exclusively in any federal court of the United States of America
sitting in the City of New York, Borough of Manhattan; provided, that if such
federal court does not have jurisdiction over such action or proceeding, such
action or proceeding will be heard and determined exclusively in any state court
sitting in the City of New York, Borough of Manhattan. Consistent with the
preceding sentence, the parties hereto hereby (i) submit to the exclusive
jurisdiction of any federal or state court sitting in City of New York, Borough
of Manhattan, for the purpose of any action or proceeding arising out of or
relating to this Agreement brought by any party hereto and (ii) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the action or proceeding is brought in an
inconvenient forum, that the venue of the action or proceeding is improper, or
that this Agreement or the transactions contemplated by this Agreement may not
be enforced in or by any of the above-named courts.

Section 9.4 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND ACKNOWLEDGES THAT
IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

25



--------------------------------------------------------------------------------

Section 9.5 Headings. Section headings in this Agreement are included herein for
convenience of reference only and will not constitute a part of, or affect the
interpretation of, this Agreement.

Section 9.6 Certain Definitions. Capitalized terms in this Agreement shall have
the meanings specified below, or as specified elsewhere in this Agreement, for
all purposes hereof. The following terms, as used in this Agreement, shall have
the meanings as set forth below:

(a) “Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with such specified Person; provided, that the Obligors,
Affiliates of the Obligors, any portfolio company of the Holders or any
Affiliates of any portfolio company of the Holders (which entities are not
otherwise Affiliates of the Holders and would only be deemed Affiliates pursuant
to their relationship with one or more portfolio companies of the Holders) shall
not be deemed an Affiliate of any Holder.

(b) “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

(c) “Business Day” means any day other than a day on which banks are permitted
or required to be closed in New York City.

(d) “Control,” “Controlling” or “Controlled” means, as to a specified Person,
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

(e) “Credit Facility” means the Credit Agreement, dated as of April 12, 2017,
among the Company and UP Energy Corporation, as parent guarantors, the Issuer,
as borrower, Bank of Montreal, as administrative agent, and the lenders and
other parties party thereto, as amended and supplemented to date.

(f) “Exchange” means the exchange of Old Notes for New Notes and Warrants as
described in Section 1.1 of this Agreement in accordance with the terms hereof.

(g) “First Lien Agent” means the agent under the Credit Facility and the Term
Loan Agreement.

(h) “Confidentiality Agreements” mean the Confidentiality Agreements, dated
September 25, 2018, between the Company and certain of the Holders, as amended
and supplemented to date.

(i) “Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, any Vice President, the Treasurer or the
Secretary of the Company or the Issuer, as applicable.

(j) “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

26



--------------------------------------------------------------------------------

(k) “Term Loan Agreement” means the Senior Secured Term Loan Agreement dated as
of April 12, 2017, among the Company and UP Energy Corporation, as parent
guarantors, the Issuer, as borrower, Barclays Bank PLC, as administrative agent
and the lenders and other parties party thereto.

Section 9.7 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and either of the parties hereto may execute this Agreement by
signing any such counterpart. A facsimile transmission of this Agreement bearing
a signature on behalf of a party hereto shall be legal and binding on such
party.

Section 9.8 Assignment; Binding Effect. Each Holder shall not convey, assign or
otherwise transfer any of its rights or obligations under this Agreement without
the express written consent of the Issuer, and none of the Obligors shall
convey, assign or otherwise transfer any of its rights and obligations under
this Agreement without the express written consent of each Holder. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.

Section 9.9 Waiver; Remedies. No delay on the part of any Holder or the Issuer
in exercising any right, power or privilege under this Agreement shall operate
as a waiver thereof, nor shall any waiver on the part of any Holder or the
Issuer of any right, power or privilege under this Agreement operate as a waiver
of any other right, power or privilege of such party under this Agreement, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege under this Agreement.

Section 9.10 Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this agreement or to enforce
specifically the performance of the terms and provisions hereof in addition to
any other remedy to which they are entitled at law or in equity.

Section 9.11 Amendment. This Agreement may be modified or amended only by
written agreement of each of the parties to this Agreement.

 

27



--------------------------------------------------------------------------------

Section 9.12 Notice. Any notice or communications hereunder shall be in writing
and will be deemed to have been given if delivered in person or by electronic
transmission or by registered or certified first-class mail or courier service
to the following addresses, or such other addresses as may be furnished
hereafter by notice in writing:

if to the Issuer:

116 Inverness Drive East, Suite 400,

Englewood, Colorado 80112

Attention:    Chief Executive Officer

 Chief Financial Officer

with copies to:

116 Inverness Drive East, Suite 400,

Englewood, Colorado 80112

Attention:    Legal Department

and

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Attention:    Matthew R. Pacey

Brooks Antweil

Facsimile:   (713) 836-3786

Email:         matt.pacey@kirkland.com

brooks.antweil@kirkland.com

if to the Holders:

As set forth on each Holder’s signature page hereto.

with copies to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention:    Damian S. Schaible

Eli J. Vonnegut

Email:         damian.schaible@davispolk.com

eli.vonnegut@davispolk.com

Section 9.13 Disclosure of Personal Information. Each Holder acknowledges that
this Agreement requires the Holder to provide certain personal information to
the Company. That information is being collected by the Company for the purposes
of completing this private placement, which includes, without limitation,
determining the Subscriber’s eligibility to acquire the Securities under the
Securities Act and applicable Canadian Securities Laws and completing filings
required by any securities regulatory authority. The Holder’s personal
information may be disclosed by the Company to: (a) securities regulatory
authorities; (b) the Company’s registrar and

 

28



--------------------------------------------------------------------------------

transfer agent and the Trustee; (c) any government agency, board or other
entity; and (d) the Company’s legal counsel, and may be included in record books
in connection with the transactions contemplated hereby. By executing this
Agreement, each Holder is deemed to be consenting to the foregoing collection,
use and disclosure of the Holder’s personal information. If the Holder is
resident in the Province of Ontario, the Holder is notified by the Company that
the Company is required to provide information (“personal information”)
pertaining to the Holder required to be disclosed in Schedule I of Form 45-106F1
under NI 45-106 (including the Holder’s name, residential address, telephone
number, number of Securities acquired, purchase price therefor, statutory
exemption relied on and date of distribution), which Form 45-106F1 is required
to be filed by the Company under NI 45-106; the personal information will be
delivered to the Ontario Securities Commission (the “OSC”) in accordance with NI
45-106; such personal information is being collected indirectly by the OSC under
the authority granted to it in securities legislation; such personal information
is being collected for the purposes of the administration and enforcement of the
securities legislation of Ontario; and the public official in Ontario who can
answer questions about the OSC’s indirect collection of such personal
information is the Administrative Support Clerk at the OSC, Suite 1903, Box 55,
20 Queen Street West, Toronto, Ontario M5H 3S8, Telephone: (416) 593-3684. By
executing this Agreement, the Holder hereby authorizes the indirect collection
of such personal information by the OSC.

Section 9.14 Judgment Currency. Each of the Issuer and the Guarantors, jointly
and severally, agree to indemnify each Holder, its directors, officers,
affiliates and each person, if any, who controls such Holder within the meaning
of Section 15 of the Securities Act or Section 20 of the Securities Exchange Act
of 1934, as amended (each, a “Holder Indemnified Party”), against any loss
incurred by such Holder as a result of any judgment or order being given or made
for any amount due hereunder and such judgment or order being expressed and paid
in a currency (the “judgment currency”) other than U.S. dollars and as a result
of any variation as between (i) the rate of exchange at which the U.S. dollar
amount is converted into the judgment currency for the purpose of such judgment
or order, and (ii) the rate of exchange at which such indemnified person is able
to purchase U.S. dollars with the amount of the judgment currency actually
received by the indemnified person; provided that neither the Issuer nor any
Guarantor (including the Company) shall have any obligation to indemnify any
Holder Indemnified Party against any such loss if the judgment or order is being
made pursuant to an action brought by the Issuer, the Company, any Guarantor or
any of their respective Affiliates against such Holder Indemnified Party. The
foregoing indemnity shall constitute a separate and independent obligation of
the Issuer and each Guarantor and shall continue in full force and effect
notwithstanding any such judgment or order as aforesaid. The term “rate of
exchange” shall include any premiums and costs of exchange payable in connection
with the purchase of, or conversion into, the relevant currency.

[Signature pages follow]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, as of the date first above
written.

 

ULTRA RESOURCES, INC. By:  

/s/ Brad Johnson

Name:   Brad Johnson Title:   President and Chief Executive Officer ULTRA
PETROLEUM CORP. By:  

/s/ Brad Johnson

Name:   Brad Johnson Title:   Interim Chief Executive Officer UP ENERGY
CORPORATION By:  

/s/ Brad Johnson

Name:   Brad Johnson Title:   President and Chief Executive Officer KEYSTONE GAS
GATHERING, LLC By:  

/s/ Brad Johnson

Name:   Brad Johnson Title:   President and Chief Executive Officer ULTRA
WYOMING, LLC By:  

/s/ Brad Johnson

Name:   Brad Johnson Title:   President and Chief Executive Officer UPL
PINEDALE, LLC By:  

/s/ Brad Johnson

Name:   Brad Johnson Title:   President and Chief Executive Officer

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

UPL THREE RIVERS HOLDINGS, LLC By:  

/s/ Brad Johnson

Name:   Brad Johnson Title:   President and Chief Executive Officer ULTRA
WYOMING LGS, LLC By:  

/s/ Brad Johnson

Name:   Brad Johnson Title:   President and Chief Executive Officer

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

NAME OF HOLDER:

[HOLDER],

on behalf of funds and/or accounts managed and/or advised by it and/or its
affiliates

By:  

/s/ Holder Representative

Name:   Title:   Authorized Signatory Address:

 

 

 

Email:  

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

NAME OF HOLDER:

[HOLDER],

on behalf of funds and/or accounts managed and/or advised by it and/or its
affiliates

By:  

/s/ Holder Representative

Name:   Title:   Authorized Signatory Address:

 

 

 

Email:  

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of New Indenture

 

 

 

ULTRA RESOURCES, INC.,

ULTRA PETROLEUM CORP.

THE SUBSIDIARY GUARANTORS PARTY HERETO

AND

WILMINGTON TRUST, NATIONAL ASSOCIATION,

AS TRUSTEE AND COLLATERAL AGENT

 

 

INDENTURE

Dated as of [October] [DAY], 2018

 

 

9.00% Cash / 2.00% PIK Senior Secured Second Lien Notes due 2024

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Article I DEFINITIONS AND INCORPORATION BY REFERENCE

     6  

SECTION 1.1

 

Definitions

     6  

SECTION 1.2

 

Other Definitions

     47  

SECTION 1.3

 

Incorporation by Reference of Trust Indenture Act

     48  

SECTION 1.4

 

Rules of Construction

     48  

Article II THE NOTES

     49  

SECTION 2.1

 

Form, Dating and Terms

     49  

SECTION 2.2

 

Execution and Authentication

     55  

SECTION 2.3

 

Registrar and Paying Agent

     56  

SECTION 2.4

 

Paying Agent to Hold Money in Trust

     57  

SECTION 2.5

 

Noteholder Lists

     57  

SECTION 2.6

 

Transfer and Exchange

     58  

SECTION 2.7

 

[Reserved]

     60  

SECTION 2.8

 

[Reserved]

     60  

SECTION 2.9

 

[Reserved]

     60  

SECTION 2.10

 

Mutilated, Destroyed, Lost or Stolen Notes

     60  

SECTION 2.11

 

Outstanding Notes

     61  

SECTION 2.12

 

Temporary Notes

     61  

SECTION 2.13

 

Cancellation

     61  

SECTION 2.14

 

Payment of Interest; Defaulted Interest

     62  

SECTION 2.15

 

Computation of Interest

     63  

SECTION 2.16

 

CUSIP, Common Code and ISIN Numbers

     63  

SECTION 2.17

 

Trustee, Paying Agent, Registrar Not Responsible for Depositary

     64  

SECTION 2.18

 

Payment of Additional Amounts.

     64  

Article III COVENANTS

     67  

SECTION 3.1

 

Payment of Notes

     67  

SECTION 3.2

 

Limitation on Indebtedness and Preferred Stock

     67  

SECTION 3.3

 

Limitation on Restricted Payments

     71  

SECTION 3.4

 

Limitation on Restrictions on Distributions from Restricted Subsidiaries

     75  

SECTION 3.5

 

Limitation on Sales of Assets and Subsidiary Stock

     79  

SECTION 3.6

 

Limitation on Liens

     82  

SECTION 3.7

 

Stay, Extension and Usury Laws

     83  

SECTION 3.8

 

Limitation on Affiliate Transactions

     83  

SECTION 3.9

 

Purchase of Notes Upon a Change of Control Triggering Event

     85  

SECTION 3.10

 

Provision of Financial Information

     88  

SECTION 3.11

 

Future Subsidiary Guarantors

     90  

SECTION 3.12

 

Maintenance of Office or Agency

     90  

SECTION 3.13

 

Corporate Existence

     91  

SECTION 3.14

 

Payment of Taxes

     91  

 

2



--------------------------------------------------------------------------------

SECTION 3.15

 

Compliance Certificate

     91  

SECTION 3.16

 

Further Instruments and Acts

     91  

SECTION 3.17

 

Statement by Officers as to Default

     91  

SECTION 3.18

 

Covenant Termination

     91  

SECTION 3.19

 

Limitation on Layering

     92  

SECTION 3.20

 

Subsidiaries

     92  

SECTION 3.21

 

Nature of Business; International Operations

     92  

Article IV SUCCESSOR COMPANY

     93  

SECTION 4.1

 

Merger and Consolidation

     93  

Article V REDEMPTION OF NOTES

     95  

SECTION 5.1

 

Redemption

     95  

SECTION 5.2

 

Applicability of Article

     95  

SECTION 5.3

 

Election to Redeem; Notice to Trustee

     95  

SECTION 5.4

 

Selection by Trustee of Notes to Be Redeemed

     96  

SECTION 5.5

 

Notice of Redemption

     96  

SECTION 5.6

 

Deposit of Redemption Price

     98  

SECTION 5.7

 

Notes Payable on Redemption Date

     98  

SECTION 5.8

 

Notes Redeemed in Part

     98  

SECTION 5.9

 

Tax Redemption

     99  

Article VI DEFAULTS AND REMEDIES

     99  

SECTION 6.1

 

Events of Default

     99  

SECTION 6.2

 

Acceleration

     103  

SECTION 6.3

 

Other Remedies

     104  

SECTION 6.4

 

Waiver of Past Defaults

     104  

SECTION 6.5

 

Control by Majority

     105  

SECTION 6.6

 

Limitation on Suits

     105  

SECTION 6.7

 

Rights of Holders to Receive Payment

     105  

SECTION 6.8

 

Collection Suit by Trustee

     106  

SECTION 6.9

 

Trustee May File Proofs of Claim

     106  

SECTION 6.10

 

Priorities

     106  

SECTION 6.11

 

Undertaking for Costs

     107  

Article VII TRUSTEE

     107  

SECTION 7.1

 

Duties of Trustee

     107  

SECTION 7.2

 

Rights of Trustee

     108  

SECTION 7.3

 

Individual Rights of Trustee

     110  

SECTION 7.4

 

Trustee’s Disclaimer

     110  

SECTION 7.5

 

Notice of Defaults

     110  

SECTION 7.6

 

Reports by Trustee to Holders

     110  

SECTION 7.7

 

Compensation and Indemnity

     110  

SECTION 7.8

 

Replacement of Trustee

     111  

 

3



--------------------------------------------------------------------------------

SECTION 7.9

 

Successor Trustee by Merger

     112  

SECTION 7.10

 

Eligibility; Disqualification

     112  

SECTION 7.11

 

Preferential Collection of Claims Against the Issuer

     113  

SECTION 7.12

 

Trustee’s Application for Instruction from the Issuer

     113  

Article VIII DISCHARGE OF INDENTURE; DEFEASANCE

     113  

SECTION 8.1

 

Discharge of Liability on Notes; Defeasance

     113  

SECTION 8.2

 

Conditions to Defeasance

     115  

SECTION 8.3

 

Application of Trust Money

     116  

SECTION 8.4

 

Repayment to the Issuer

     116  

SECTION 8.5

 

Indemnity for U.S. Government Obligations

     117  

SECTION 8.6

 

Reinstatement

     117  

Article IX AMENDMENTS

     117  

SECTION 9.1

 

Without Consent of Holders

     117  

SECTION 9.2

 

With Consent of Holders

     119  

SECTION 9.3

 

[Reserved]

     121  

SECTION 9.4

 

Revocation and Effect of Consents and Waivers

     121  

SECTION 9.5

 

Notation on or Exchange of Notes

     121  

SECTION 9.6

 

Trustee to Sign Amendments

     121  

Article X GUARANTEE

     122  

SECTION 10.1

 

Guarantee

     122  

SECTION 10.2

 

Limitation on Liability; Termination, Release and Discharge

     123  

SECTION 10.3

 

Right of Contribution

     124  

SECTION 10.4

 

No Subrogation

     124  

Article XI COLLATERAL AND SECURITY

     125  

SECTION 11.1

 

Security Interest

     125  

SECTION 11.2

 

Post-Issue Date Collateral Requirements

     126  

SECTION 11.3

 

Further Assurances; Liens on Additional Property

     127  

SECTION 11.4

 

Intercreditor Agreement and Third Lien Intercreditor Agreement

     129  

SECTION 11.5

 

Release of Liens in Respect of Notes

     130  

SECTION 11.6

 

Insurance

     132  

SECTION 11.7

 

Suits to Protect the Collateral

     132  

SECTION 11.8

 

Purchaser Protected

     132  

SECTION 11.9

 

Powers Exercisable by Receiver or Trustee

     132  

SECTION 11.10

 

Collateral Agent

     133  

Article XII MISCELLANEOUS

     140  

SECTION 12.1

 

[Reserved]

     140  

SECTION 12.2

 

Notices

     140  

SECTION 12.3

 

Communication by Holders with other Holders

     142  

 

4



--------------------------------------------------------------------------------

SECTION 12.4

 

Certificate and Opinion as to Conditions Precedent

     142  

SECTION 12.5

 

Statements Required in Certificate or Opinion

     142  

SECTION 12.6

 

When Notes Disregarded

     142  

SECTION 12.7

 

Rules by Trustee, Paying Agent and Registrar

     143  

SECTION 12.8

 

Legal Holidays

     143  

SECTION 12.9

 

GOVERNING LAW

     143  

SECTION 12.10

 

No Personal Liability of Directors, Officers, Employees and Stockholders

     143  

SECTION 12.11

 

Successors

     143  

SECTION 12.12

 

Multiple Originals

     143  

SECTION 12.13

 

Force Majeure

     143  

SECTION 12.14

 

Table of Contents; Headings

     143  

SECTION 12.15

 

WAIVER OF JURY TRIAL

     144  

SECTION 12.16

 

Consent to Jurisdiction

     144  

SECTION 12.17

 

Waiver of Immunity

     144  

SECTION 12.18

 

Judgment Currency

     144  

SECTION 12.19

 

Severability

     145  

EXHIBIT A

 

Form of the Notes

  

EXHIBIT B

 

Form of Indenture Supplement to Add Subsidiary Guarantors

  

EXHIBIT C

 

Form of Third Lien Intercreditor Agreement

  

 

5



--------------------------------------------------------------------------------

This INDENTURE dated as of [October] [DAY], 2018, is among ULTRA RESOURCES,
INC., a Delaware corporation (the “Issuer”), ULTRA PETROLEUM CORP., a Yukon,
Canada corporation (the “Parent Guarantor”), the Subsidiary Guarantors (as
defined herein, together with the Parent Guarantor, the “Guarantors”) party
hereto and Wilmington Trust, National Association, as trustee (in such capacity
together with its successors in such capacity, the “Trustee”) and collateral
agent (in such capacity together with its successors in such capacity, the
“Collateral Agent”).

Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of the Notes:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.1 Definitions.

“Acquired Indebtedness” means Indebtedness (i) of a Person or any of its
Subsidiaries existing at the time such Person becomes or is merged with and into
a Restricted Subsidiary, (ii) assumed in connection with the acquisition of
assets from such Person, in each case whether or not Incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary or such acquisition or (iii) secured by a Lien encumbering
any asset acquired by such specified Person. Acquired Indebtedness shall be
deemed to have been Incurred, with respect to clause (i) of the preceding
sentence, on the date such Person becomes or is merged with and into a
Restricted Subsidiary and, with respect to clause (ii) or (iii) of the preceding
sentence, on the date of consummation of such acquisition of assets.

“Additional Assets” means:

(1) any properties or assets to be used by the Parent Guarantor or a Restricted
Subsidiary in the Oil and Gas Business;

(2) capital expenditures by the Parent Guarantor or a Restricted Subsidiary in
the Oil and Gas Business;

(3) the Capital Stock of a Person that becomes a Restricted Subsidiary as a
result of the acquisition of such Capital Stock by the Parent Guarantor or a
Restricted Subsidiary; or

(4) Capital Stock constituting a minority interest in any Person that at such
time is a Restricted Subsidiary;

provided, however, that, in the case of clauses (3) and (4), such Restricted
Subsidiary is primarily engaged in the Oil and Gas Business.

 

6



--------------------------------------------------------------------------------

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Applicable Premium” means, with respect to a Note on any Redemption Date, the
greater of (i) 1.0% of the principal amount of such Note or (ii) the excess, if
any, of (A) the present value at such time of (1) the redemption price of such
Note on [October] [DAY], 2021 plus (2) all required interest payments (excluding
accrued and unpaid interest to such Redemption Date) due on such Note through
[October] [DAY], 2021, computed using a discount rate equal to the Treasury Rate
with respect to such Redemption Date plus 50 basis points discounted to the
Redemption Date on a semi-annual basis (assuming a 360-day year consisting of
twelve 30-day calendar months), over (B) the principal amount of such Note. The
Trustee shall have no duty to calculate or verify the calculation of the
Applicable Premium.

“Approved RBL Lender” means a commercial bank or other financial institution
that customarily provides reserve based revolving credit financing to companies
operating in the Oil and Gas Business in the ordinary course of its business.

“Asset Disposition” means any direct or indirect sale, lease (including by means
of Production Payments and Reserve Sales and a Sale/Leaseback Transaction but
excluding an operating lease entered into in the ordinary course of the Oil and
Gas Business), transfer, issuance or other disposition, or a series of related
sales, leases, transfers, issuances or dispositions that are part of a common
plan, of (A) any Capital Stock of a Restricted Subsidiary (other than Preferred
Stock of Restricted Subsidiaries issued in compliance with Section 3.2 and
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Parent Guarantor or a Restricted Subsidiary), (B) all or
substantially all the assets of any division or line of business of the Parent
Guarantor or any Restricted Subsidiary (excluding any division or line of
business the assets of which are owned by an Unrestricted Subsidiary) or (C) any
other assets of the Parent Guarantor or any Restricted Subsidiary outside of the
ordinary course of business of the Parent Guarantor or such Restricted
Subsidiary (each referred to for the purposes of this definition as a
“disposition”), in each case by the Parent Guarantor or any of its Restricted
Subsidiaries, including any disposition by means of a merger, consolidation or
similar transaction.

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Dispositions:

(1) a disposition by a Restricted Subsidiary to the Parent Guarantor or by the
Parent Guarantor or a Restricted Subsidiary to a Restricted Subsidiary;

(2) a disposition of cash, Cash Equivalents or other financial assets in the
ordinary course of business;

 

7



--------------------------------------------------------------------------------

(3) a disposition of Hydrocarbons or mineral products inventory in the ordinary
course of business;

(4) a disposition of damaged, unserviceable, obsolete or worn out equipment or
equipment that is no longer necessary for the proper conduct of the business of
the Parent Guarantor and its Restricted Subsidiaries and that is disposed of in
each case in the ordinary course of business;

(5) transactions in accordance with Section 4.1;

(6) an issuance of Capital Stock by a Restricted Subsidiary to the Parent
Guarantor or to a Restricted Subsidiary;

(7) the making of a Permitted Investment or a Restricted Payment (or a
disposition that would constitute a Restricted Payment but for the exclusions
from the definition thereof) permitted by Section 3.3;

(8) an Asset Swap;

(9) [reserved];

(10) Permitted Liens;

(11) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

(12) the licensing or sublicensing of intellectual property (including, without
limitation, the licensing of seismic data) or other general intangibles and
licenses, leases or subleases of other property in the ordinary course of
business which do not materially interfere with the business of the Parent
Guarantor and its Restricted Subsidiaries;

(13) foreclosure on assets;

(14) any Production Payments and Reserve Sales; provided that any such
Production Payments and Reserve Sales, other than incentive compensation
programs on terms that are reasonably customary in the Oil and Gas Business for
geologists, geophysicists and other providers of technical services to the
Parent Guarantor or a Restricted Subsidiary, shall have been created, Incurred,
issued, assumed or guaranteed in connection with the financing of, and within 60
days after the acquisition of, the property that is subject thereto;

(15) surrender or waiver of contract rights, oil and gas leases, or the
settlement, release or surrender of contract, tort or other claims of any kind;

(16) the abandonment, farmout, lease or sublease of developed or undeveloped Oil
and Gas Properties in the ordinary course of business; and

 

8



--------------------------------------------------------------------------------

(17) a disposition (whether or not in the ordinary course of business) of any
Oil and Gas Property or interest therein to which no proved reserves are
attributable at the time of such disposition.

“Asset Swap” means any substantially contemporaneous (and in any event occurring
within 180 days of each other) purchase and sale or exchange of any oil or
natural gas properties or assets or interests therein between the Parent
Guarantor or any of its Restricted Subsidiaries and another Person; provided,
that any cash received must be applied in accordance with Section 3.5 as if the
Asset Swap were an Asset Disposition.

“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (1) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (2) the sum of all such payments.

“Bankruptcy Law” means Title 11 of the United States Code or similar federal or
state law for the relief of debtors, including Canadian Insolvency Laws.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning. For purposes of this
definition, a Person shall not be deemed to Beneficially Own securities that are
the subject of a stock purchase agreement, merger agreement or similar agreement
until consummation of the transactions or, as applicable, series of related
transactions contemplated thereby.

“Board of Directors” means, as to any Person that is a corporation, the board of
directors of such Person or any duly authorized committee thereof or as to any
Person that is not a corporation, the board of managers or such other individual
or group serving a similar function.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of a Person to have been duly adopted by the Board of
Directors of such Person and to be in full force and effect on the date of such
certification.

“Borrowing Base” means the maximum amount in United States dollars determined or
re-determined by the lenders under the Revolving Credit Facility as the
aggregate lending value in the aggregate under the Revolving Credit Facility and
the Term Loan Credit Agreement to be ascribed to the Oil and Gas Properties of
the Issuer and the Guarantors against which such lenders are prepared to provide
loans or other Indebtedness to the Issuer and the Guarantors under the Revolving
Credit Facility, using customary practices and standards for Approved RBL
Lenders in determining borrowing base loans and which are generally applied at
such time by the Approved RBL Lenders under the Revolving Credit Facility to
borrowers in the Oil and Gas Business, as determined semi-annually during each
year and/or on such other occasions as may

 

9



--------------------------------------------------------------------------------

be provided for by the Revolving Credit Facility, and which is based upon, inter
alia, the review by such lenders of the Hydrocarbon reserves, royalty interests
and assets and liabilities of the Parent Guarantor and its Restricted
Subsidiaries.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which commercial banking institutions in New York, New York or a place of
payment are authorized or required by law to close.

“Canadian Insolvency Laws” means any of the Bankruptcy and Insolvency Act
(Canada), the CCAA and the Winding-Up and Restructuring Act (Canada), and any
proceeding under applicable federal or provincial corporate law seeking an
arrangement or compromise of some or all of the debts of a Person or a stay of
proceedings to enforce some or all claims of creditors against a Person.

“Capital Stock” of any Person means any and all shares, units, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into, or exchangeable for,
such equity.

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation will be the capitalized amount of such obligation at the time
any determination thereof is to be made as determined in accordance with GAAP,
and the Stated Maturity thereof will be the date of the last payment of rent or
any other amount due under such lease prior to the first date such lease may be
terminated without penalty. Notwithstanding the preceding, (1) obligations under
the LGS Lease shall not constitute Capitalized Lease Obligations and (2) any
lease (whether entered into before or after the Issue Date) that would have been
classified as an operating lease pursuant to GAAP as in effect on the Issue Date
will be deemed not to represent a Capitalized Lease Obligation.

“Cash Equivalents” means:

(1) securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality of the United States
(provided that the full faith and credit of the United States is pledged in
support thereof), having maturities of not more than one year from the date of
acquisition;

(2) marketable general obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
and, at the time of acquisition, having a credit rating of “A” (or the
equivalent thereof) or better from any of S&P, Moody’s or Fitch;

(3) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any commercial bank the
short-term deposit of which is rated at the time of acquisition thereof at least
“A-2” or the equivalent thereof by S&P, “P-2” or the equivalent thereof by
Moody’s or “F-2” or the equivalent thereof by Fitch, and having combined capital
and surplus in excess of $100.0 million;

 

10



--------------------------------------------------------------------------------

(4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (1), (2) and (3) entered
into with any bank meeting the qualifications specified in clause (3) above;

(5) commercial paper rated at the time of acquisition thereof at least “A-2” or
the equivalent thereof by S&P, “P-2” or the equivalent thereof by Moody’s or
“F-2” or the equivalent thereof by Fitch, or carrying an equivalent rating by a
nationally recognized rating agency, if each of the three named Rating Agencies
cease publishing ratings of investments, and in any case maturing within one
year after the date of acquisition thereof; and

(6) interests in any investment company or money market fund which invests 95%
or more of its assets in instruments of the type specified in clauses
(1) through (5) above.

“Cash Management Obligations” means, with respect to the Parent Guarantor or any
Restricted Subsidiary, any obligations of such Person to any lender in respect
of treasury management arrangements, depositary or other cash management
services, including any treasury management line of credit.

“CCAA” means Companies’ Creditors Arrangement Act (Canada).

“Change of Control Triggering Event” means, with respect to the Notes:

(1) (A) any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the Beneficial
Owner, directly or indirectly, of more than 50% of the total voting power of the
Voting Stock of the Parent Guarantor (or its successor by merger, consolidation
or purchase of all or substantially all of its assets) (for the purposes of this
clause (1), such person or group shall be deemed to Beneficially Own any Voting
Stock of the Parent Guarantor held by a parent entity, if such person or group
Beneficially Owns, directly or indirectly, more than 50% of the total voting
power of the Voting Stock of such parent entity) and (B) a Rating Decline with
respect to the Notes occurs within 90 days after the earlier of (x) the
occurrence of the event set forth in clause (A) and (y) public notice of the
intention to effect the event set forth in clause (A) (which 90-day period shall
be extended so long as the rating of the Notes is under publicly announced
consideration for possible downgrade by S&P or Moody’s (or any other Rating
Agency substituted therefor));

(2) (A) the sale, lease, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the assets of the Parent Guarantor and its
Restricted Subsidiaries taken as a whole to any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) and (B) a Rating Decline with
respect to the Notes occurs within 90 days after the earlier of (x) the
occurrence of the event set forth in clause (A) and (y) public notice of the
intention to effect the event set forth in clause (A) (which 90-day period shall
be extended so long as the rating of the Notes is under publicly announced
consideration for possible downgrade by S&P or Moody’s (or any other Rating
Agency substituted therefor));

 

11



--------------------------------------------------------------------------------

(3) the adoption by the Board of Directors of the Parent Guarantor of a plan or
proposal for the liquidation or dissolution of the Parent Guarantor; or

(4) the Parent Guarantor shall cease to beneficially own at least 80% of the
Voting Stock of the Issuer.

Notwithstanding the preceding, a conversion of the Parent Guarantor or any of
its Restricted Subsidiaries from a limited liability company, corporation,
limited partnership or other form of entity to a limited liability company,
corporation, limited partnership or other form of entity or an exchange of all
of the outstanding Capital Stock in one form of entity for Capital Stock for
another form of entity shall not constitute a Change of Control Triggering
Event, so long as following such conversion or exchange the “persons” (as that
term is used in Section 13(d)(3) of the Exchange Act) who Beneficially Owned the
Capital Stock of the Parent Guarantor immediately prior to such transactions
continue to Beneficially Own in the aggregate more than 50% of the Voting Stock
of such entity, or continue to Beneficially Own sufficient Equity Interests in
such entity to elect a majority of its directors, managers, trustees or other
persons serving in a similar capacity for such entity, and, in either case no
“person” Beneficially Owns more than 50% of the Voting Stock of such entity.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all property wherever located and whether now owned or at any
time acquired after the date of this Indenture by the Issuer or any Guarantor as
to which a Lien is granted, or purported to be granted, under the Note Security
Documents to secure the Notes or any Note Guarantee.

“Collateral Agent” means the collateral agent for all holders of Parity Lien
Obligations. Wilmington Trust, National Association will initially serve as the
Collateral Agent.

“Commodity Agreements” means, in respect of any Person, any forward contract,
commodity swap agreement, commodity option agreement or other similar agreement
or arrangement in respect of Hydrocarbons used, produced, processed or sold by
such Person that are customary in the Oil and Gas Business and designed to
protect such Person against fluctuation in Hydrocarbon prices.

“Common Stock” means, with respect to any Person, any and all shares, interests
or other participations in, and other equivalents (however designated and
whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Issue Date, and includes, without limitation, all series and
classes of such common stock.

“Consolidated Coverage Ratio” means as of any date of determination, the ratio
of (x) the aggregate amount of Consolidated EBITDAX of the Parent Guarantor for
the period of the most recent four consecutive fiscal quarters ending prior to
the date of such determination for which internal financial statements are
available to (y) Consolidated Interest Expense for such four fiscal quarters,
provided, however, that:

 

12



--------------------------------------------------------------------------------

(1) if the Parent Guarantor or any Restricted Subsidiary:

(a) has Incurred any Indebtedness since the beginning of such period that
remains outstanding on such date of determination or if the transaction giving
rise to the need to calculate the Consolidated Coverage Ratio is an Incurrence
of Indebtedness, Consolidated EBITDAX and Consolidated Interest Expense for such
period will be calculated after giving effect on a pro forma basis to such
Indebtedness and the use of proceeds thereof as if such Indebtedness had been
Incurred on the first day of such period and such proceeds had been applied as
of such date (except that in making such computation, the amount of Indebtedness
under any revolving Credit Facility outstanding on the date of such calculation
will be deemed to be (i) the average daily balance of such Indebtedness during
such four fiscal quarters or such shorter period for which such facility was
outstanding or (ii) if such revolving Credit Facility was created after the end
of such four fiscal quarters, the average daily balance of such Indebtedness
during the period from the date of creation of such revolving Credit Facility to
the date of such calculation, in each case, provided that such average daily
balance shall take into account any repayment of Indebtedness under such
revolving Credit Facility as provided in clause (b)); or

(b) has repaid, repurchased, defeased or otherwise discharged any Indebtedness
since the beginning of the period, including with the proceeds of such new
Indebtedness, that is no longer outstanding on such date of determination or if
the transaction giving rise to the need to calculate the Consolidated Coverage
Ratio involves a discharge of Indebtedness (in each case other than Indebtedness
Incurred under any revolving Credit Facility unless such Indebtedness has been
permanently repaid and the related commitment terminated), Consolidated EBITDAX
and Consolidated Interest Expense for such period will be calculated after
giving effect on a pro forma basis to such discharge of such Indebtedness as if
such discharge had occurred on the first day of such period;

(2) if, since the beginning of such period, the Parent Guarantor or any
Restricted Subsidiary has made any Asset Disposition or if the transaction
giving rise to the need to calculate the Consolidated Coverage Ratio is such an
Asset Disposition, the Consolidated EBITDAX for such period will be reduced by
an amount equal to the Consolidated EBITDAX (if positive) directly attributable
to the assets which are the subject of such Asset Disposition for such period or
increased by an amount equal to the Consolidated EBITDAX (if negative) directly
attributable thereto for such period and Consolidated Interest Expense for such
period shall be reduced by an amount equal to the Consolidated Interest Expense
directly attributable to any Indebtedness of the Parent Guarantor or any
Restricted Subsidiary repaid, repurchased, defeased or otherwise discharged with
respect to the Parent Guarantor and its continuing Restricted Subsidiaries in
connection with or with the proceeds from such Asset Disposition for such period
(or,

 

13



--------------------------------------------------------------------------------

if the Capital Stock of any Restricted Subsidiary is sold, the Consolidated
Interest Expense for such period directly attributable to the Indebtedness of
such Restricted Subsidiary to the extent the Parent Guarantor and its continuing
Restricted Subsidiaries are no longer liable for such Indebtedness after such
sale);

(3) if, since the beginning of such period, the Parent Guarantor or any
Restricted Subsidiary (by merger or otherwise) has made an Investment in any
Restricted Subsidiary (or any Person which becomes a Restricted Subsidiary or is
merged with or into the Parent Guarantor or a Restricted Subsidiary) or an
acquisition (or will have received a contribution) of assets, including any
acquisition or contribution of assets occurring in connection with a transaction
causing a calculation to be made under this Indenture, which constitutes all or
substantially all of a company, division, operating unit, segment, business,
group of related assets or line of business, Consolidated EBITDAX and
Consolidated Interest Expense for such period will be calculated after giving
pro forma effect thereto (including the Incurrence of any Indebtedness) as if
such Investment or acquisition or contribution had occurred on the first day of
such period; and

(4) if, since the beginning of such period, any Person (that subsequently became
a Restricted Subsidiary or was merged with or into the Parent Guarantor or any
Restricted Subsidiary since the beginning of such period) made any Asset
Disposition or any Investment or acquisition of assets that would have required
an adjustment pursuant to clause (2) or (3) above if made by the Parent
Guarantor or a Restricted Subsidiary during such period, Consolidated EBITDAX
and Consolidated Interest Expense for such period will be calculated after
giving pro forma effect thereto as if such Asset Disposition or Investment or
acquisition of assets had occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
calculation under this definition, the pro forma calculations will be determined
in accordance with Regulation S-X under the Securities Act. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest expense on such Indebtedness will be calculated as if the average rate
in effect from the beginning of such period to the date of determination had
been the applicable rate for the entire period (taking into account any Interest
Rate Agreement applicable to such Indebtedness, but if the remaining term of
such Interest Rate Agreement is less than 12 months, then such Interest Rate
Agreement shall only be taken into account for that portion of the period equal
to the remaining term thereof). If any Indebtedness that is being given pro
forma effect bears an interest rate at the option of the Parent Guarantor, the
interest rate shall be calculated by applying such optional rate chosen by the
Parent Guarantor. Interest on Indebtedness that may optionally be determined at
an interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Parent Guarantor may designate.

“Consolidated EBITDAX” for any period means, without duplication, the
Consolidated Net Income for such period, plus the following, without duplication
and to the extent deducted (and not added back) in calculating such Consolidated
Net Income:

(1) Consolidated Interest Expense;

 

14



--------------------------------------------------------------------------------

(2) Consolidated Income Tax Expense;

(3) consolidated depletion and depreciation expense of the Parent Guarantor and
its Restricted Subsidiaries;

(4) consolidated amortization expense or impairment charges of the Parent
Guarantor and its Restricted Subsidiaries recorded in connection with the
application of FASB Accounting Standards Codification (“ASC”) Topic No. 350,
Intangibles — Goodwill and Others, and FASB ASC Topic No. 360, Property, Plant
and Equipment”;

(5) other non-cash charges of the Parent Guarantor and its Restricted
Subsidiaries (excluding any such non-cash charge to the extent it represents an
accrual of or reserve for cash charges in any future period or amortization of a
prepaid cash expense that was paid in a prior period not included in the
calculation);

(6) consolidated exploration (including all drilling, completion, geological and
geophysical costs) and abandonment expense of the Parent Guarantor and its
Restricted Subsidiaries; and

(7) the amount of any non-controlling interest consisting of income attributable
to non-controlling interests of third parties in any non-Wholly Owned Subsidiary
that is a Restricted Subsidiary that is not included or deducted (and not added
back) in calculating such Consolidated Net Income, but excluding cash
distributions made in respect of such non-controlling interests,

if applicable for such period; and less, to the extent included in calculating
such Consolidated Net Income and in excess of any costs or expenses attributable
thereto that were deducted (and not added back) in calculating such Consolidated
Net Income, the sum of (x) the amount of deferred revenues that are amortized
during such period and are attributable to reserves that are subject to
Volumetric Production Payments, (y) amounts recorded in accordance with GAAP as
repayments of principal and interest pursuant to Dollar-Denominated Production
Payments and (z) other non-cash gains, including cancellation of debt income
(excluding any non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDAX
in any prior period).

Notwithstanding the preceding sentence, clauses (2) through (6) relating to
amounts of a Restricted Subsidiary of the Parent Guarantor will be added to
Consolidated Net Income to compute Consolidated EBITDAX of the Parent Guarantor
only to the extent (and in the same proportion) that the net income (loss) of
such Restricted Subsidiary was included in calculating the Consolidated Net
Income of the Parent Guarantor and, to the extent the amounts set forth in
clauses (2) through (6) are in excess of those necessary to offset a net loss of
such Restricted Subsidiary or if such Restricted Subsidiary has net income for
such period included in Consolidated Net Income, only if a corresponding amount
would be permitted at the date of determination to be dividended to the Parent
Guarantor by such Restricted Subsidiary (unless it is the Issuer or a Subsidiary
Guarantor) without prior approval (that has not been obtained), pursuant to the
terms of its charter and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental regulations applicable to that
Restricted Subsidiary or the holders of its Capital Stock.

 

15



--------------------------------------------------------------------------------

“Consolidated Income Tax Expense” means, with respect to any period, the
provision for federal, state, local and foreign income taxes (including state
franchise taxes) of the Parent Guarantor and its Restricted Subsidiaries for
such period as determined in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense (less interest income) of the Parent Guarantor and its
Restricted Subsidiaries, whether paid or accrued, plus, to the extent not
included in such interest expense and without duplication:

(1) interest expense attributable to Capitalized Lease Obligations and the
interest component of any deferred payment obligations;

(2) amortization of debt discount and debt issuance cost (provided that any
amortization of bond premium will be credited to reduce Consolidated Interest
Expense unless, pursuant to GAAP, such amortization of bond premium has
otherwise reduced Consolidated Interest Expense);

(3) non-cash interest expense;

(4) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing;

(5) the interest expense on Indebtedness of another Person that is guaranteed by
the Parent Guarantor or one of its Restricted Subsidiaries or secured by a Lien
on assets of the Parent Guarantor or one of its Restricted Subsidiaries, to the
extent such guarantee becomes payable or such Lien becomes subject to
foreclosure;

(6) cash costs associated with Interest Rate Agreements (including amortization
of fees); provided, however, that if Interest Rate Agreements result in net cash
benefits rather than costs, such benefits shall be credited to reduce
Consolidated Interest Expense unless, pursuant to GAAP, such net benefits are
otherwise reflected in Consolidated Net Income;

(7) the consolidated interest expense of the Parent Guarantor and its Restricted
Subsidiaries that was capitalized during such period; and

(8) all dividends paid or payable in cash, Cash Equivalents or Indebtedness or
accrued during such period on any series of Disqualified Stock of the Parent
Guarantor or on Preferred Stock of its Restricted Subsidiaries payable to a
party other than the Parent Guarantor or a Wholly-Owned Subsidiary,

minus, to the extent included above, any interest attributable to
Dollar-Denominated Production Payments.

 

16



--------------------------------------------------------------------------------

For the purpose of calculating the Consolidated Coverage Ratio in connection
with the Incurrence of any Indebtedness described in the final paragraph of the
definition of “Indebtedness,” the calculation of Consolidated Interest Expense
shall include all interest expense (including any amounts described in clauses
(1) through (8) above) relating to any Indebtedness of the Parent Guarantor or
any Restricted Subsidiary described in the final paragraph of the definition of
“Indebtedness.”

“Consolidated Net Debt” means, at any date, the positive remainder (if any) of
(a) Consolidated Total Debt minus (b) the unrestricted and unencumbered cash and
Cash Equivalents of the Parent Guarantor and its Restricted Subsidiaries on such
date; provided that cash and Cash Equivalents that would appear as “restricted”
on a consolidated balance sheet solely because such cash or Cash Equivalents are
subject to a control agreement shall be deemed to be unrestricted and
unencumbered for purposes hereof.

“Consolidated Net Income” means, for any period, the aggregate net income (loss)
attributable to the Parent Guarantor and its consolidated Restricted
Subsidiaries determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends of such Person; provided, however, that
there will not be included (to the extent otherwise included therein) in such
Consolidated Net Income:

(1) any net income (loss) of any Person (other than the Parent Guarantor) if
such Person is not a Restricted Subsidiary, except that:

(a) subject to the limitations contained in clauses (3) and (4) below, the
Parent Guarantor’s equity in the net income of any such Person for such period
will be included in such Consolidated Net Income up to the aggregate amount of
cash actually distributed by such Person during such period to the Parent
Guarantor or a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (2) below); and

(b) the Parent Guarantor’s equity in a net loss of any such Person for such
period will be included in determining such Consolidated Net Income to the
extent such loss has been funded with cash from the Parent Guarantor or a
Restricted Subsidiary during such period;

(2) any net income (but not loss) of any Restricted Subsidiary (other than the
Issuer or a Subsidiary Guarantor) if such Restricted Subsidiary is subject to
restrictions, directly or indirectly, on the payment of dividends or the making
of distributions by such Restricted Subsidiary, directly or indirectly, to the
Parent Guarantor, except that:

(a) subject to the limitations contained in clauses (3), (4) and (5) below, the
Parent Guarantor’s equity in the net income of any such Restricted Subsidiary
for such period will be included in such Consolidated Net Income up to the
aggregate amount of cash that could have been distributed by such Restricted
Subsidiary during such period to the Parent Guarantor or another Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution paid to another Restricted Subsidiary, to the
limitation contained in this clause); and

 

17



--------------------------------------------------------------------------------

(b) the Parent Guarantor’s equity in a net loss of any such Restricted
Subsidiary for such period will be included in determining such Consolidated Net
Income;

(3) any gain (loss) realized upon the sale or other disposition of any property,
plant or equipment of the Parent Guarantor or its consolidated Restricted
Subsidiaries (including pursuant to any Sale/Leaseback Transaction) which is not
sold or otherwise disposed of in the ordinary course of business and any gain
(loss) realized upon the sale or other disposition of any Capital Stock of any
Person;

(4) any extraordinary gains or losses, together with any related provision for
taxes on such gains or losses and all related fees and expenses;

(5) the cumulative effect of a change in accounting principles;

(6) any asset impairment writedowns and any non-cash charges associated with
full cost ceiling test impairments or other similar tests resulting in non-cash
charges on Oil and Gas Properties under GAAP or SEC guidelines;

(7) any unrealized non-cash gains or losses or charges in respect of Hedging
Obligations (including those resulting from the application of FASB ASC Topic
No. 815, Derivatives and Hedging) and any cash gains or losses in respect of
Hedging Obligations outside of the ordinary course of business;

(8) income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued);

(9) all deferred financing costs written off, and premiums paid, in connection
with any early extinguishment of Indebtedness; and

(10) any non-cash compensation charge arising from any grant of stock, stock
options or other equity based awards.

“Consolidated Net Leverage Ratio” means, as of any date of calculation, the
ratio of (a) Consolidated Net Debt as of such date to (b) Consolidated EBITDAX
for the period of the most recent four consecutive fiscal quarters ending prior
to the date of such determination for which internal financial statements are
available.

“Consolidated Total Debt” means, at any date, the principal amount of all
Indebtedness (without duplication) of the Issuer and its Restricted Subsidiaries
(a) described in clauses (1), (3), (4) and (5) of the definition of
“Indebtedness” herein, other than Indebtedness with respect to letters of credit
to the extent such letters of credit have not been drawn and (b) described in
clause (8) of the definition herein of “Indebtedness” to the extent such
Indebtedness is comprised of guaranty obligations in respect of Indebtedness of
others of the type described in clauses (1), (3), (4 or (5) of the definition
herein of “Indebtedness.”

 

18



--------------------------------------------------------------------------------

“Credit Facility” means, with respect to the Parent Guarantor or any Restricted
Subsidiary, one or more debt facilities (including, without limitation, the
Senior Secured Credit Agreements), indentures or commercial paper facilities
providing for revolving credit loans, term loans, capital markets financings,
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit, in each case, as amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time
(and whether or not with the original administrative agent and lenders or
another administrative agent or agents or other lenders and whether provided
under the Senior Secured Credit Agreements or any other credit or other
agreement or indenture).

“Currency Agreement” means in respect of a Person any foreign exchange contract,
currency swap agreement, futures contract, option contract or other similar
agreement as to which such Person is a party or a beneficiary.

“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt of
an Unrestricted Subsidiary, exclusions from the exculpation provisions with
respect to such Non-Recourse Debt for the voluntary bankruptcy of such
Unrestricted Subsidiary, fraud, misapplication of cash, environmental claims,
waste, willful destruction and other circumstances, in each case, customarily
excluded by lenders from exculpation provisions or included in separate
indemnification agreements in non-recourse financings.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

“Definitive Notes” means the Notes substantially in the form attached hereto as
Exhibit A (but without the Global Notes Legend thereon and without the “Schedule
of Increases and Decreases in Global Note” attached thereto).

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) at the option of the holder of the
Capital Stock or upon the happening of any event:

(1) matures or is mandatorily redeemable (other than redeemable only for Capital
Stock of such Person which is not itself Disqualified Stock) pursuant to a
sinking fund obligation or otherwise;

(2) is convertible or exchangeable for Disqualified Stock or other Indebtedness
(excluding Capital Stock which is convertible or exchangeable solely at the
option of such Person or a Subsidiary thereof);

 

19



--------------------------------------------------------------------------------

(3) is redeemable at the option of the holder of the Capital Stock in whole or
in part; or

(4) has mandatory cash dividends, distributions or payments,

in each case on or prior to the date that is 91 days after the earlier of the
date (a) of the Stated Maturity of the Notes or (b) on which there are no Notes
outstanding; provided that only the portion of Capital Stock which so matures or
is mandatorily redeemable, is so convertible or exchangeable or is so redeemable
at the option of the holder thereof prior to such date will be deemed to be
Disqualified Stock; provided further, that any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the Parent Guarantor or any of its Restricted Subsidiaries to
repurchase such Capital Stock upon the occurrence of a change of control or
asset sale (each defined in a substantially identical manner to the
corresponding definitions in this Indenture) shall not constitute Disqualified
Stock if the terms of such Capital Stock (and all such securities into which it
is convertible or for which it is exchangeable) provide that (i) the Parent
Guarantor and its Restricted Subsidiaries may not repurchase or redeem any such
Capital Stock (and all such securities into which it is convertible or for which
it is ratable or exchangeable) pursuant to such provision prior to compliance by
the Issuer with Section 3.5 and Section 3.9 and (ii) such repurchase or
redemption will be permitted solely to the extent also permitted in accordance
with Section 3.3.

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.

“DTC” means The Depository Trust Company, its nominees and their respective
successors and assigns, or such other depository institution hereinafter
appointed by the Parent Guarantor.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Offering” means a public or private offering for cash by the Parent
Guarantor (or any direct or indirect parent company of the Parent Guarantor to
the extent such cash is received by or contributed to the Parent Guarantor) of
Capital Stock (other than Disqualified Stock), other than public offerings
registered on Form S-8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Fair Market Value” means, with respect to any asset or property, the sale value
that would be obtained in an arm’s-length free market transaction between an
informed and willing seller under no compulsion to sell and an informed and
willing buyer under no compulsion to buy. Fair Market Value of an asset or
property in excess of $20.0 million shall be determined by the Board of
Directors of the Parent Guarantor acting in good faith, whose determination
shall be conclusive and evidenced by a Board Resolution, and any lesser Fair
Market Value may be determined by an officer of the Parent Guarantor acting in
good faith.

 

20



--------------------------------------------------------------------------------

“First Lien Collateral Agent Controlled Account” has the meaning set forth in
Section 11.2(c).

“Fitch” means Fitch Ratings, Inc., or any successor to the rating agency
business thereof.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary, and any Subsidiary of such Restricted Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time. All ratios and computations based on
GAAP contained in this Indenture will be computed in conformity with GAAP. If
there occurs a change in generally accepted accounting principles in the United
States of America occurring after the Issue Date (including with respect to the
treatment of leases and revenue recognition) and such change would cause a
change in the method of calculation of standards or terms used in this Indenture
(an “Accounting Change”), then the Parent Guarantor may elect, as evidenced by a
written notice to the Trustee, that such standards or terms shall be calculated
as if such Accounting Change had not occurred. Any such election with respect to
such Accounting Change may not thereafter be changed.

“Global Note” means one or more permanent global notes that are substantially in
the form attached hereto as Exhibit A, bearing the Global Notes Legend, and
which are deposited with DTC or its custodian and registered in the name of DTC
or its nominee.

“Global Notes Legend” means the legend set forth in Section 2.1(d)(2).

“Grantor” means, for purposes of the Intercreditor Agreement and the Third Lien
Intercreditor Agreement, the Parent Guarantor, the Issuer and each Subsidiary
Guarantor that has granted any Lien in favor of any of the Priority Lien Agent,
the Collateral Agent or the Junior Lien Agent on any of its assets or properties
to secure any of the Priority Lien Obligations, the Parity Lien Obligations or
the Junior Lien Obligations.

“Guarantee” means, individually, any guarantee of payment of the Notes by a
Guarantor pursuant to the terms of this Indenture and any supplemental indenture
thereto, and, collectively, all such guarantees.

“guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise); or

 

21



--------------------------------------------------------------------------------

(ii) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);

provided, however, that the term “guarantee” will not include endorsements for
collection or deposit in the ordinary course of business or any obligation to
the extent it is payable only in Capital Stock of the Guarantor that is not
Disqualified Stock. The term “guarantee” used as a verb has a corresponding
meaning.

“Guarantors” has the meaning ascribed to it in the first introductory paragraph
of this Indenture.

“Guarantor Subordinated Obligation” means, with respect to a Guarantor, any
Indebtedness of such Guarantor (whether outstanding on the Issue Date or
thereafter Incurred) which is unsecured, expressly subordinated in right of
payment to the Notes pursuant to a written agreement or secured by a Lien on
Collateral that is junior in priority to the Liens on the Collateral securing
the Notes. For the avoidance of doubt, the Subsidiary Guarantors’ Guarantee of
the Senior Notes and Permitted Third Lien Indebtedness shall be deemed Guarantor
Subordinated Obligations.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity
Agreement.

“Holder” or “Noteholder” means a Person in whose name a Note is registered in
the Securities Register.

“Hydrocarbons” means oil, natural gas, casing head gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all constituents, elements or compounds thereof and products refined or
processed therefrom.

“IAI” means an institutional “accredited investor” as described in Rule
501(a)(1), (2), (3) or (7) under the Securities Act.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary whose
total assets, as of the end of the most recent month for which internal
financial statements are available, are less than $1,000,000 and whose total
revenues for the most recent 12-month period for which internal financial
statements are available do not exceed $1,000,000; provided that a Restricted
Subsidiary will not be considered to be an Immaterial Subsidiary if it, directly
or indirectly, guarantees or otherwise provides direct credit support for any
Indebtedness of the Parent Guarantor, the Issuer or any Subsidiary Guarantor;
provided further, that (i) the aggregate total assets of all Immaterial
Subsidiaries as of the end of the most recent month for which internal financial
statements are available and (ii) the aggregate total revenues of all Immaterial
Subsidiaries for the most recent 12-month period for which internal financial
statements are available shall not, in each case of (i) and (ii), exceed 5.0% of
the Parent Guarantor’s consolidated total assets as of such date or Parent
Guarantor’s consolidated total revenues for such 12-month period, as the case
may be.

 

22



--------------------------------------------------------------------------------

“Incur” means issue, create, assume, guarantee, incur or otherwise become
directly or indirectly liable for, contingently or otherwise; provided, however,
that any Indebtedness or Capital Stock of a Person existing at the time such
Person becomes a Restricted Subsidiary (whether by merger, consolidation,
acquisition or otherwise) will be deemed to be Incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary; and the terms
“Incurred” and “Incurrence” have meanings correlative to the foregoing.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication, whether or not contingent):

(1) the principal of and premium (if any) in respect of indebtedness of such
Person for borrowed money;

(2) the principal of and premium (if any) in respect of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;

(3) the principal component of all obligations of such Person in respect of
letters of credit, bankers’ acceptances or other similar instruments (including
reimbursement obligations with respect thereto except to the extent such
reimbursement obligation relates to a trade payable, and except to the extent
such letters of credit are not drawn upon or, if and to the extent drawn upon,
such obligation is satisfied within 30 days of payment on the letter of credit);

(4) the principal component of all obligations of such Person (other than
obligations payable solely in Capital Stock that is not Disqualified Stock) to
pay the deferred and unpaid purchase price of property (except as described in
clause (8) of the penultimate paragraph of this definition of “Indebtedness”),
which purchase price is due more than six months after the date of placing such
property in service or taking delivery and title thereto to the extent such
obligations would appear as a liabilities upon the consolidated balance sheet of
such Person in accordance with GAAP;

(5) Capitalized Lease Obligations of such Person to the extent such Capitalized
Lease Obligations would appear as liabilities on the consolidated balance sheet
of such Person in accordance with GAAP;

(6) the principal component or liquidation preference of all obligations of such
Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock or, with respect to any Subsidiary of such Person, any
Preferred Stock (but excluding, in each case, any accrued dividends);

(7) the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the Fair Market Value of such asset at such date of determination
and (b) the amount of such Indebtedness of such other Persons;

(8) the principal component of Indebtedness of other Persons to the extent
guaranteed by such Person; and

 

23



--------------------------------------------------------------------------------

(9) to the extent not otherwise included in this definition, net obligations of
such Person under Commodity Agreements, Currency Agreements and Interest Rate
Agreements (the amount of any such obligations to be equal at any time to the
termination value of such agreement or arrangement giving rise to such
obligation that would be payable by such Person at such time);

provided, however, that any indebtedness which has been defeased in accordance
with GAAP or defeased pursuant to the deposit of cash or Cash Equivalents (in an
amount sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens, shall not constitute
“Indebtedness.”

The amount of Indebtedness of any Person at any date will be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations at such date.

Notwithstanding the preceding, “Indebtedness” of a Person shall not include:

(1) Production Payments and Reserve Sales;

(2) any obligation of such Person in respect of a farm-in agreement or similar
arrangement whereby such Person agrees to pay all or a share of the drilling,
completion or other expenses of an exploratory or development well (which
agreement may be subject to a maximum payment obligation, after which expenses
are shared in accordance with the working or participation interest therein or
in accordance with the agreement of the parties) or perform the drilling,
completion or other operation on such well in exchange for an ownership interest
in an oil or gas property;

(3) any obligations under Currency Agreements, Commodity Agreements and Interest
Rate Agreements; provided that such Agreements are entered into for bona fide
hedging purposes of such Person or its Subsidiaries (as determined in good faith
by the Board of Directors or senior management of such Person, whether or not
accounted for as a hedge in accordance with GAAP) and, in the case of Currency
Agreements or Commodity Agreements, such Currency Agreements or Commodity
Agreements are related to business transactions of such Person or its
Subsidiaries entered into in the ordinary course of business and, in the case of
Interest Rate Agreements, such Interest Rate Agreements substantially correspond
in terms of notional amount, duration and interest rates, as applicable, to
Indebtedness of such Person or its Subsidiaries Incurred without violation of
this Indenture;

(4) any obligation arising from agreements of such Person or a Subsidiary
providing for indemnification, guarantees, adjustment of purchase price,
holdbacks, contingency payment obligations or similar obligations, in each case,
Incurred or assumed in connection with the acquisition or disposition of any
business, assets or Capital Stock of a Restricted Subsidiary, provided that such
Indebtedness is not reflected on the face of the balance sheet of such Person or
any Subsidiary;

 

24



--------------------------------------------------------------------------------

(5) any obligation arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (including daylight
overdrafts) drawn against insufficient funds in the ordinary course of business,
provided that such Indebtedness is extinguished within five Business Days of
Incurrence;

(6) in-kind obligations relating to net oil or natural gas balancing positions
arising in the ordinary course of business;

(7) all contracts and other obligations, agreements, instruments or arrangements
described in clause (19), (20), (21) or (28)(a) of the definition of “Permitted
Liens”;

(8) accrued expenses and trade payables and other accrued liabilities arising in
the ordinary course of business that are not overdue by 90 days past the invoice
or billing date or more or are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted;

(9) any repayment or reimbursement obligation of such Person or any of its
Subsidiaries with respect to Customary Recourse Exceptions, unless and until an
event or circumstance occurs that triggers the Person’s or such Subsidiary’s
direct repayment or reimbursement obligation (as opposed to contingent or
performance obligations) to the lender or other Person to whom such obligation
is actually owed, in which case the amount of such direct payment or
reimbursement obligation shall constitute Indebtedness; and

(10) obligations under the LGS Lease and any guarantee thereof.

In addition, “Indebtedness” of any Person shall include Indebtedness described
in the first paragraph of this definition of “Indebtedness” that would not
appear as a liability on the balance sheet of such Person if:

(1) such Indebtedness is the obligation of a partnership or joint venture that
is not a Restricted Subsidiary of such Person (a “Joint Venture”);

(2) such Person or a Restricted Subsidiary of such Person is a general partner
of the Joint Venture or otherwise liable for all or a portion of the Joint
Venture’s liabilities (a “General Partner”); and

(3) there is recourse, by contract or operation of law, with respect to the
payment of such Indebtedness to property or assets of such Person or a
Restricted Subsidiary of such Person; and then such Indebtedness shall be
included in an amount not to exceed:

(a) the lesser of (i) the net assets of the General Partner and (ii) the amount
of such obligations to the extent that there is recourse, by contract or
operation of law, to the property or assets of such Person or a Restricted
Subsidiary of such Person; or

 

25



--------------------------------------------------------------------------------

(b) if less than the amount determined pursuant to clause (a) immediately above,
the actual amount of such Indebtedness that is with recourse to such Person or a
Restricted Subsidiary of such Person, if the Indebtedness is evidenced by a
writing and is for a determinable amount and the related interest expense shall
be included in Consolidated Interest Expense to the extent actually paid by such
Person and its Subsidiaries.

“Indenture” means this Indenture as amended or supplemented from time to time.

“Initial Notes” means the Issuer’s 9.00% Cash / 2.00% PIK Senior Secured Second
Lien Notes due 2024 issued under the Indenture on [October] [DAY], 2018, in an
aggregate principal amount of $[                     ].

“Intercreditor Agreement” means that certain First Lien/Second Lien
Intercreditor Agreement, dated as of [October] [DAY], 2018, by and among Bank of
Montreal, as Revolving Administrative Agent and as Collateral Agent for the
Senior Secured Parties, Barclays Bank PLC, as Term Loan Administrative Agent,
Wilmington Trust, National Association, as the Second Lien Collateral Agent for
the Junior Priority Parties, and acknowledged and agreed to by the Issuer and
the other Grantors (as defined therein) from time to time party therein.

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (including by way of guarantee or
similar arrangement, but excluding any debt or extension of credit represented
by a bank deposit other than a time deposit and advances or extensions of credit
to customers in the ordinary course of business) or capital contribution to (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments
(excluding any interest in a crude oil or natural gas leasehold to the extent
constituting a security under applicable law) issued by, such other Person and
all other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP; provided that none of the following will
be deemed to be an Investment:

(1) Hedging Obligations entered into in the ordinary course of business and in
compliance with this Indenture;

(2) endorsements of negotiable instruments and documents in the ordinary course
of business; and

(3) an acquisition of assets, Capital Stock or other securities by such Person
or a Subsidiary for consideration to the extent such consideration consists of
Common Stock of such Person.

 

26



--------------------------------------------------------------------------------

The amount of any Investment shall not be adjusted for increases or decreases in
value, write-ups, write-downs or write-offs with respect to such Investment.

For purposes of the definition of “Unrestricted Subsidiary” and Section 3.3,

(1) “Investment” will include the portion (proportionate to the Parent
Guarantor’s equity interest in a Restricted Subsidiary to be designated as an
Unrestricted Subsidiary) of the Fair Market Value of the net assets of such
Restricted Subsidiary at the time that such Restricted Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a re-designation of
such Subsidiary as a Restricted Subsidiary, the Parent Guarantor will be deemed
to continue to have a permanent “Investment” in an Unrestricted Subsidiary in an
amount (if positive) equal to (a) the Parent Guarantor’s “Investment” in such
Subsidiary at the time of such re-designation less (b) the portion
(proportionate to the Parent Guarantor’s equity interest in such Subsidiary) of
the Fair Market Value of the net assets of such Subsidiary at the time that such
Subsidiary is so re-designated a Restricted Subsidiary;

(2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its Fair Market Value at the time of such transfer; and

(3) if the Parent Guarantor or any Restricted Subsidiary sells or otherwise
disposes of any Capital Stock of any Restricted Subsidiary such that, after
giving effect to any such sale or disposition, such entity is no longer a
Subsidiary of the Parent Guarantor, then the Parent Guarantor shall be deemed to
have made an Investment on the date of any such sale or disposition equal to the
Fair Market Value of the Capital Stock of such former Subsidiary not sold or
disposed of.

“Investment Grade Rating” means a rating equal to or higher than:

(1) Baa3 (or the equivalent) with a stable or better outlook by Moody’s;

(2) BBB- (or the equivalent) with a stable or better outlook by S&P; or

(3) BBB- (or the equivalent) with a stable or better outlook by Fitch;

or, if any such entity ceases to make a rating on the Notes publicly available
for reasons outside of the Parent Guarantor’s control, the equivalent investment
grade credit rating from any other Rating Agency.

“Investment Grade Rating Event” means the first day on which the Notes have an
Investment Grade Rating from any two of the three named Rating Agencies, and no
Default has occurred and is then continuing under this Indenture.

“Issue Date” means the first date on which the Notes are issued under this
Indenture.

“Issuer” means, as applicable, the Person named as the “Issuer” in the first
introductory paragraph of this Indenture until a successor Person shall have
become such pursuant to the applicable provisions of this Indenture, and
thereafter “Issuer” shall mean such successor Person.

 

27



--------------------------------------------------------------------------------

“Junior Lien Agent” means the collateral trustee or other representative of
lenders or holders of Junior Lien Obligations designated pursuant to the terms
of the Junior Lien Documents, the Intercreditor Agreement and the Third Lien
Intercreditor Agreement, if applicable.

“Junior Lien” means a Lien, junior to the Priority Liens and junior to the
Parity Liens as provided in the Third Lien Intercreditor Agreement, granted by
any Issuer or any Guarantor in favor of holders of Junior Lien Debt (or any
collateral agent or representative in connection therewith), at any time, upon
any Property of any Issuer or any Guarantor to secure Junior Lien Obligations.

“Junior Lien Debt” means the Indebtedness Incurred in accordance with this
Indenture (including Section 3.2) secured by a Junior Lien that is permitted to
be Incurred under this Indenture; provided that the holders of such Junior Lien
Debt shall be subject to the Third Lien Intercreditor Agreement.

“Junior Lien Document” means, collectively, any indenture, credit agreement,
intercreditor agreement or other agreement or instrument pursuant to which
Junior Lien Debt is incurred, the documents pursuant to which Junior Lien
Obligations are granted and the Junior Lien Security Documents, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time.

“Junior Lien Obligations” means Junior Lien Debt and all other Obligations in
respect thereof.

“Junior Lien Security Documents” means all security agreements, pledge
agreements, intercreditor agreements, collateral assignments, mortgages, deeds
of trust, collateral trust or collateral agency agreements, control agreements
or other grants or transfers for security executed and delivered by any Issuer
or any Guarantor creating (or purporting to create) a Lien upon Collateral in
favor of the Junior Lien Collateral Agent, in each case, as amended, modified,
renewed, restated or replaced, in whole or in part, from time to time.

“LGS Lease” means the lease agreement pursuant to which the Parent Guarantor or
a Subsidiary leases the liquids gathering system used for the purposes of
gathering, separating, collecting, and delivering for sale or transport,
condensate and water, together with associated natural gas, produced from
natural gas and oil wells located in the Pinedale field in Sublette County,
Wyoming, as amended, restated, modified, renewed or replaced in whole or in part
from time to time.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code or PPSA (or equivalent statutes) of any jurisdiction; provided
that in no event shall an operating lease be deemed to constitute a Lien.

 

28



--------------------------------------------------------------------------------

“Midstream, Disposal and Electrical Assets” means (i) assets used primarily for
gathering, transmission, storage, processing or treatment of natural gas,
natural gas liquids or other hydrocarbons or carbon dioxide, (ii) assets used
primarily for the gathering, processing and disposal of saltwater, including
disposal wells, gathering pipelines, processing and disposal facilities, well
connections and related infrastructure, (iii) assets used primarily for
transmission and delivery of electricity, including electrical substations,
power lines and other electrical infrastructure assets, and (iv) equity
interests of any Person (including an Unrestricted Subsidiary) that has no
substantial assets other than assets referred to in clauses (i) through (iii).

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring Person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form), including consideration
deemed to be cash pursuant to the Section 3.5(g), in each case net of:

(1) all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses Incurred, and all federal, state,
provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such Asset
Disposition;

(2) all payments made on any Indebtedness (including any Hedging Obligation but
excluding Permitted Third Lien Debt and Junior Lien Debt) which is secured by
any assets subject to such Asset Disposition, in accordance with the terms of
any Lien upon such assets that is a Permitted Lien, or which must by applicable
law be repaid out of the proceeds from such Asset Disposition;

(3) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures or to holders of royalty or
similar interests as a result of such Asset Disposition;

(4) the deduction of appropriate amounts to be provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
assets disposed of in such Asset Disposition and retained by the Parent
Guarantor or any Restricted Subsidiary after such Asset Disposition; and

(5) all relocation expenses incurred as a result thereof and all related
severance and associated costs, expenses and charges of personnel related to
assets and related operations disposed of;

 

29



--------------------------------------------------------------------------------

provided, however, that if any consideration for an Asset Disposition (that
would otherwise constitute Net Available Cash) is required to be held in escrow
pending determination of whether or not a purchase price adjustment will be
made, such consideration (or any portion thereof) shall become Net Available
Cash only at such time as it is released to the Parent Guarantor or any of its
Restricted Subsidiaries from escrow.

“Net Cash Proceeds” with respect to any issuance or sale of Capital Stock or any
contribution to equity capital, means the cash proceeds of such issuance, sale
or contribution net of attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, listing fees, discounts or commissions and brokerage,
consultant and other fees and charges actually Incurred in connection with such
issuance, sale or contribution and net of taxes paid or payable as a result of
such issuance or sale (after taking into account any available tax credit or
deductions and any tax sharing arrangements).

“Non-Recourse Debt” means Indebtedness of a Person:

(1) as to which neither the Parent Guarantor nor any Restricted Subsidiary
(a) provides any guarantee or credit support of any kind (including any
undertaking, guarantee, indemnity, agreement or instrument that would constitute
Indebtedness) or (b) is directly or indirectly liable (as a guarantor or
otherwise), except for Customary Recourse Exceptions;

(2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of the Parent Guarantor or any Restricted Subsidiary to declare a
default under such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and

(3) as to which the lenders have no recourse against any of the assets of the
Parent Guarantor or its Restricted Subsidiaries, except for Customary Recourse
Exceptions.

“Non-U.S. Person” means a Person who is not a U.S. Person (as defined in
Regulation S).

“Note Documents” means, collectively, this Indenture, the Note Security
Documents, the Intercreditor Agreement and the Third Lien Intercreditor
Agreement.

“Note Security Documents” means all security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, collateral agency agreements,
control agreements or other grants or transfers for security executed and
delivered by any Issuer or any Guarantor creating (or purporting to create) a
Lien upon Collateral in favor of the Collateral Agent, in each case, as amended,
modified, renewed, restated or replaced, in whole or in part, from time to time,
in accordance with its terms.

“Notes” means the Initial Notes, any increase in the aggregate principal amount
of the Notes in connection with PIK Payments and PIK Notes. The Initial Notes,
any increase in the aggregate principal amount of the Notes in connection with
the PIK Payments and PIK Notes will be treated as a single class under the
Indenture and, unless the context otherwise requires, all references to the
Notes shall include the Initial Notes, any increase in the aggregate principal
amount of the Notes in connection with PIK Payments and PIK Notes.

 

30



--------------------------------------------------------------------------------

“Obligations” means any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable state, federal
or foreign law), other monetary obligations, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and banker’s acceptances), damages and other liabilities, and guarantees
of payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any Indebtedness.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, any Vice President, the Treasurer or the
Secretary of the Parent Guarantor, the Issuer or any other Person, as the case
may be.

“Officers’ Certificate” means a certificate signed by two Officers on behalf of
the Parent Guarantor (where specified), another Guarantor (where specified) or
the Issuer.

“Oil and Gas Business” means:

(1) the business of acquiring, exploring, exploiting, developing, producing,
operating and disposing of interests in oil, natural gas, liquefied natural gas
and other Hydrocarbon and mineral properties or products produced in association
with any of the foregoing;

(2) the business of gathering, marketing, distributing, treating, processing,
storing, refining, selling and transporting of any production from such
interests or properties and products produced in association therewith and the
marketing of oil, natural gas, other Hydrocarbons and minerals obtained from
unrelated Persons; and

(3) any business or activity relating to, arising from, or necessary,
appropriate or incidental to the activities described in the foregoing
clauses (1) and (2) of this definition.

“Oil and Gas Properties” means all properties, including equity or other
ownership interests therein, owned by a Person which contain or are believed to
contain oil and gas reserves.

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Issuer, a Guarantor or the Trustee.

“Parent Guarantor” means Ultra Petroleum Corp., a Yukon, Canada corporation, and
parent of the Issuer.

“Parity Lien” means a Lien granted by the Parent Guarantor, the Issuer or any
Subsidiary Guarantor in favor of the Collateral Agent pursuant to a Note
Security Document, at any time, upon any property of the Parent Guarantor, the
Issuer or any Subsidiary Guarantor to secure Parity Lien Obligations.

 

31



--------------------------------------------------------------------------------

“Parity Lien Debt” means the Notes, any increase in the aggregate principal
amount of the Notes in connection with PIK Payments, PIK Notes, and any related
Guarantees and any Refinancing Indebtedness in respect thereof.

“Parity Lien Document” means, collectively, the Note Security Documents and any
additional indenture, supplemental indenture, credit agreement or other
agreement governing any other Parity Lien Debt.

“Parity Lien Obligations” means Parity Lien Debt and all other Obligations in
respect thereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, as amended, and signed into law October 26, 2001.

“Permitted Acquisition Indebtedness” means Indebtedness (including Disqualified
Stock) of the Parent Guarantor or any of the Restricted Subsidiaries to the
extent such Indebtedness was Indebtedness:

(1) of an acquired Person prior to the date on which such Person became a
Restricted Subsidiary that was not incurred in contemplation of such
acquisition; or

(2) of a Person that was merged, consolidated or amalgamated with or into the
Parent Guarantor or a Restricted Subsidiary that was not incurred in
contemplation of such merger, consolidation or amalgamation,

provided that on the date such Person became a Restricted Subsidiary or the date
such Person was merged, consolidated and amalgamated with or into the Parent
Guarantor or a Restricted Subsidiary, as applicable, after giving pro forma
effect thereto,

(a) (i) the Consolidated Coverage Ratio for the Parent Guarantor and its
Restricted Subsidiaries would be at least 2.00 to 1.00 and in any event no lower
than the Consolidated Coverage Ratio for the Parent Guarantor and its Restricted
Subsidiaries prior to the consummation of such transaction and (ii) no Default
would occur as a consequence of, and no Default or Event of Default would be
continuing following such Person becoming a Restricted Subsidiary or such Person
being merged, consolidated and amalgamated with or into the Parent Guarantor or
a Restricted Subsidiary, as applicable, or

(b) the Consolidated Coverage Ratio for the Parent Guarantor would be greater
than the Consolidated Coverage Ratio for the Parent Guarantor immediately prior
to such transaction.

 

32



--------------------------------------------------------------------------------

“Permitted Business Investment” means any Investment made in the ordinary course
of, and of a nature that is or shall have become customary in, the Oil and Gas
Business including investments or expenditures for actively exploiting,
exploring for, acquiring, developing, producing, processing, gathering,
marketing or transporting oil, natural gas or other Hydrocarbons and minerals
through agreements, transactions, interests or arrangements which permit one to
share risks or costs, comply with regulatory requirements regarding local
ownership or satisfy other objectives customarily achieved through the conduct
of the Oil and Gas Business jointly with third parties including:

(1) ownership interests in oil, natural gas, other Hydrocarbons and minerals
properties, liquefied natural gas facilities, processing facilities, gathering
systems, pipelines, storage facilities or related systems or ancillary real
property interests;

(2) Investments in the form of or pursuant to operating agreements, working
interests, royalty interests, mineral leases, processing agreements, farm-in
agreements, farm-out agreements, contracts for the sale, transportation or
exchange of oil, natural gas, other Hydrocarbons and minerals, production
sharing agreements, participation agreements, development agreements, area of
mutual interest agreements, unitization agreements, pooling agreements, joint
bidding agreements, service contracts, joint venture agreements, partnership
agreements (whether general or limited), subscription agreements, stock purchase
agreements, stockholder agreements and other similar agreements (including for
limited liability companies) with third parties; and

(3) direct or indirect ownership interests in drilling rigs and related
equipment, including, without limitation, transportation equipment;

in each case, excluding (i) Investments in publicly traded corporations or
publicly traded limited partnerships and (ii) Investments in Unrestricted
Subsidiaries, Foreign Subsidiaries or any Subsidiary that is not a Subsidiary
Guarantor; provided, that Investments in publicly traded corporations and
publicly traded limited partnerships that do not own material assets other than
Midstream, Disposal and Electrical Assets shall be permitted.

“Permitted Investment” means an Investment by the Parent Guarantor or any
Restricted Subsidiary in:

(1) the Parent Guarantor, a Restricted Subsidiary or a Person which will, upon
the making of such Investment, become a Restricted Subsidiary; provided,
however, that the primary business of such Restricted Subsidiary is the Oil and
Gas Business;

(2) another Person whose primary business is the Oil and Gas Business if as a
result of such Investment such other Person becomes a Restricted Subsidiary or
is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, the Parent Guarantor or a Restricted Subsidiary
and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(3) cash and Cash Equivalents;

 

33



--------------------------------------------------------------------------------

(4) receivables owing to the Parent Guarantor or any Restricted Subsidiary
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Parent
Guarantor or any such Restricted Subsidiary deems reasonable under the
circumstances;

(5) payroll, commission, travel, relocation and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes and that are made in the ordinary course of
business;

(6) loans or advances to employees (other than executive officers) made in the
ordinary course of business consistent with past practices of the Parent
Guarantor or such Restricted Subsidiary;

(7) Capital Stock, obligations or securities received in settlement of debts
(x) created in the ordinary course of business and owing to the Parent Guarantor
or any Restricted Subsidiary or in satisfaction of judgments or (y) pursuant to
any plan of reorganization or similar arrangement in a bankruptcy or insolvency
proceeding;

(8) any Person as a result of the receipt of non-cash consideration from an
Asset Disposition that was made pursuant to and in compliance with Section 3.5;

(9) Investments in existence on the Issue Date;

(10) Commodity Agreements, Currency Agreements, Interest Rate Agreements and
related Hedging Obligations, which transactions or obligations are Incurred in
compliance with Section 3.2;

(11) guarantees issued in accordance with Section 3.2;

(12) Permitted Business Investments in an aggregate amount (measured on the date
each such Investment was made and without giving effect to subsequent changes in
value), when taken together with all other Investments made pursuant to this
clause (12) that are at the time outstanding not to exceed $25 million;

(13) any Person where such Investment was acquired by the Parent Guarantor or
any of its Restricted Subsidiaries (a) in exchange for any other Investment or
accounts receivable held by the Parent Guarantor or any such Restricted
Subsidiary in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issuer of such other Investment or
accounts receivable or (b) as a result of a foreclosure by the Parent Guarantor
or any of its Restricted Subsidiaries with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;

(14) any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business by the Parent Guarantor or any Restricted Subsidiary;

(15) guarantees of performance or other obligations (other than Indebtedness)
arising in the ordinary course in the Oil and Gas Business, including
obligations under oil and natural gas exploration, development, joint operating,
and related agreements and licenses, concessions or operating leases related to
the Oil and Gas Business; and

 

34



--------------------------------------------------------------------------------

(16) Investments in the Notes.

“Permitted Liens” means, with respect to any Person:

(1) Liens securing Indebtedness under (a) the Term Loan Credit Agreement
incurred in accordance with clause (1)(i) of Section 3.2(b) and any Refinancing
Indebtedness in respect thereof, (b) the Revolving Credit Facility incurred in
accordance with clause (1)(ii) of Section 3.2(b) and any Refinancing
Indebtedness in respect thereof and (c) the Notes, including any increase in the
aggregate principal amount of the Notes in connection with PIK Payments and PIK
Notes, Guarantees and other obligations under this Indenture, in each case
incurred in accordance with clause (1)(iv) of Section 3.2(b) and any Refinancing
Indebtedness in respect thereof;

(2) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws, social security or old age pension laws or similar
legislation, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits (which may be secured by a Lien) to secure public or
statutory obligations of such Person including letters of credit and bank
guarantees required or requested by the United States, any State thereof or any
foreign government or any subdivision, department, agency, organization or
instrumentality of any of the foregoing in connection with any contract or
statute (including lessee or operator obligations under statutes, governmental
regulations, contracts or instruments related to the ownership, exploration and
production of oil, natural gas, other Hydrocarbons and minerals on State,
Federal or foreign lands or waters), or deposits of cash or United States
government bonds to secure indemnity performance, surety or appeal bonds or
other similar bonds to which such Person is a party, or deposits as security for
contested taxes or import or customs duties or for the payment of rent, in each
case Incurred in the ordinary course of business;

(3) statutory and contractual Liens of landlords and Liens imposed by law,
including carriers’, warehousemen’s, mechanics’, materialmen’s and repairmen’s
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings if a reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made in respect thereof;

(4) Liens for taxes, assessments or other governmental charges or claims not yet
subject to penalties for non-payment or which are being contested in good faith
by appropriate proceedings; provided that appropriate reserves, if any, required
pursuant to GAAP have been made in respect thereof;

(5) Liens in favor of issuers of surety or performance bonds or bankers’
acceptances issued pursuant to the request of and for the account of such Person
in the ordinary course of its business;

 

35



--------------------------------------------------------------------------------

(6) survey exceptions, encumbrances, ground leases, easements or reservations
of, or rights of others for, licenses, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning, building
codes or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties which do not in the aggregate materially
adversely affect the value of the assets of such Person and its Restricted
Subsidiaries, taken as a whole, or materially impair their use in the operation
of the business of such Person;

(7) Liens securing Hedging Obligations;

(8) leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) which do not
materially interfere with the ordinary conduct of the business of the Parent
Guarantor or any of its Restricted Subsidiaries;

(9) prejudgment Liens and judgment Liens not giving rise to an Event of Default
so long as such Lien is adequately bonded and any appropriate legal proceedings
which may have been duly initiated for the review of such judgment have not been
finally terminated or the period within which such proceedings may be initiated
has not expired;

(10) Liens for the purpose of securing the payment of all or a part of the
purchase price of, or Capitalized Lease Obligations, purchase money obligations
or other payments Incurred to finance the acquisition, lease, improvement or
construction of or repairs or additions to, assets or property acquired or
constructed in the ordinary course of business; provided that:

(a) the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be Incurred under this Indenture and does not exceed the
cost of the assets or property so acquired or constructed; and

(b) such Liens are created within 360 days of the later of the acquisition,
lease, completion of improvements, construction, repairs or additions or
commencement of full operation of the assets or property subject to such Lien
and do not encumber any other assets or property of the Parent Guarantor or any
Restricted Subsidiary other than such assets or property and assets affixed or
appurtenant thereto and the proceeds and the products thereof; provided,
however, that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(11) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;
provided that:

(a) such deposit account is not a dedicated cash collateral account and is not
subject to restrictions against access by the Parent Guarantor in excess of
those set forth by regulations promulgated by the Federal Reserve Board; and

 

36



--------------------------------------------------------------------------------

(b) such deposit account is not intended by the Parent Guarantor or any
Restricted Subsidiary to provide collateral to the depository institution;

(12) Liens arising from Uniform Commercial Code or PPSA financing statement
filings regarding operating leases entered into by the Parent Guarantor and its
Restricted Subsidiaries in the ordinary course of business;

(13) Liens existing on the Issue Date (other than Liens permitted under
clause (1) of this definition);

(14) Liens on property or Capital Stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided, however, that such Liens are not
created or Incurred in connection with, or in contemplation of, such other
Person becoming a Restricted Subsidiary; provided further, however, that any
such Lien may not extend to any other property owned by the Parent Guarantor or
any Restricted Subsidiary (other than assets or property affixed or appurtenant
thereto and the proceeds and the products thereof);

(15) Liens on property at the time the Parent Guarantor or any of its Restricted
Subsidiaries acquired the property, including any acquisition by means of a
merger or consolidation with or into the Parent Guarantor or any of its
Restricted Subsidiaries; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such acquisition; provided
further, however, that such Liens may not extend to any other property owned by
the Parent Guarantor or any Restricted Subsidiary (other than assets or property
affixed or appurtenant thereto and the proceeds and the products thereof);

(16) Liens securing Permitted Third Lien Indebtedness in an aggregate amount not
to exceed $240,000,000 incurred in accordance with clause (10) of Section 3.2(b)
and any Refinancing Indebtedness in respect thereof; provided that the Liens
securing such Indebtedness are junior in priority to the Liens on the Collateral
securing the Notes;

(17) Liens securing Refinancing Indebtedness Incurred to refinance Indebtedness
that was previously so secured pursuant to clauses (10), (13), (14), (15) and
(17) of this definition, provided that any such Lien is limited to all or part
of the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
Indebtedness being refinanced or is in respect of property or assets that is the
security for a Permitted Lien hereunder; provided further that such Liens are
pari passu with or junior in priority to the Liens securing the Indebtedness
being refinanced;

(18) any interest or title of a lessor under the LGS Lease or any Capitalized
Lease Obligation or operating lease;

(19) Liens in respect of Production Payments and Reserve Sales, which Liens
shall be limited to the property that is the subject of such Production Payments
and Reserve Sales;

 

37



--------------------------------------------------------------------------------

(20) Liens arising under farm-out agreements, farm-in agreements, division
orders, contracts for the sale, purchase, exchange, transportation, gathering or
processing of Hydrocarbons, unitizations and pooling designations, declarations,
orders and agreements, development agreements, joint venture agreements,
partnership agreements, operating agreements, royalties, working interests, net
profits interests, joint interest billing arrangements, participation
agreements, production sales contracts, area of mutual interest agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or
geophysical permits or agreements, and other agreements which are customary in
the Oil and Gas Business; provided, however, in all instances that such Liens
are limited to the assets that are the subject of the relevant agreement,
program, order or contract;

(21) Liens on pipelines or pipeline facilities that arise by operation of law;

(22) [reserved];

(23) Liens in favor of the Issuer or any Guarantor;

(24) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(25) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(26) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 3.3; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(27) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(28) any (a) interest or title of a lessor or sublessor under any lease, liens
reserved in oil, gas or other Hydrocarbons, minerals, leases for bonus, royalty
or rental payments and for compliance with the terms of such leases;
(b) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to (including, without limitation, ground leases or
other prior leases of the demised premises, mortgages, mechanics’ liens, tax
liens, and easements); or (c) subordination of the interest of the lessee or
sublessee under such lease to any restrictions or encumbrance referred to in the
preceding clause (b);

(29) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

38



--------------------------------------------------------------------------------

(30) Liens arising under this Indenture in favor of the Trustee for its own
benefit and similar Liens in favor of other trustees, agents and representatives
arising under instruments governing Indebtedness permitted to be incurred under
this Indenture, provided, however, that such Liens are solely for the benefit of
the trustees, agents or representatives in their capacities as such and not for
the benefit of the holders of such Indebtedness;

(31) Liens arising from the deposit of funds or securities in trust for the
purpose of satisfaction and discharge or defeasance of Indebtedness so long as
such deposit of funds or securities and such satisfaction and discharge or
defeasance of Indebtedness are permitted under Section 3.3; and

(32) Liens in favor of collecting or payer banks having a right of setoff,
revocation, or charge back with respect to money or instruments of the Parent
Guarantor or any Subsidiary of the Parent Guarantor on deposit with or in
possession of such bank.

In each case set forth above, notwithstanding any stated limitation on the
assets that may be subject to such Lien, a Permitted Lien on a specified asset
or group or type of assets may include Liens on all improvements, additions and
accessions thereto and all products and proceeds thereof (including dividends,
distributions and increases in respect thereof) and may include accrued interest
on Indebtedness permitted to be secured by such Permitted Lien.

For purposes of determining compliance with this definition, (i) a Lien need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but are permitted to be incurred in part under any combination
thereof and of any other available exemption and (ii) in the event that a Lien
(or any portion thereof) meets the criteria of one or more of the categories of
Permitted Liens, the Parent Guarantor shall, in its sole discretion, classify or
reclassify such Lien (or any portion thereof) in any manner that complies with
this definition.

“Permitted Third Lien Indebtedness” means any Indebtedness of the Issuer or its
Restricted Subsidiaries issued in exchange for or the net proceeds of the
issuance of which are used solely to refinance the Indebtedness under the Senior
Notes, including any accrued and unpaid interest on such Senior Notes; provided
(i) that the annual aggregate cash interest expense payable with respect to any
Permitted Third Lien Indebtedness shall not exceed the annual aggregate cash
interest expense that would have been payable with respect to the Indebtedness
under the Senior Notes refinanced thereby during the 12-month period preceding
such refinancing and (ii) the Liens securing such Permitted Third Lien
Indebtedness shall be junior and subordinated to the Liens securing the Notes
pursuant to the Third Lien Intercreditor Agreement.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.

“PIK Interest” means interest payable by increasing the principal amount of the
Notes or by issuing PIK Notes.

 

39



--------------------------------------------------------------------------------

“PIK Notes” means additional Notes issued in certificated form in connection
with a payment of PIK Interest.

“PIK Payment” means, in connection with a payment of PIK Interest, any increase
in the outstanding aggregate principal amount of the Notes or any issuance of
PIK Notes.

“PPSA” means the Personal Property Security Act (Yukon); provided, however, if
attachment, perfection, priority or opposability of the Collateral Agent’s
security interests in any Collateral are governed by the personal property
security laws of any jurisdiction other than the Province of the Yukon, “PPSA”
shall include those personal property security laws in such other jurisdiction
for the purposes of the provisions hereof relating to such attachment,
perfection, priority or opposability.

“Preferred Stock” as applied to the Capital Stock of any corporation or other
Person, means Capital Stock of any class or classes (however designated) which
is preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such corporation
or other Person, over Capital Stock of any other class of such corporation or
other Person.

“Priority Lien” means a Lien granted by the Parent Guarantor, the Issuer or any
Subsidiary Guarantor in favor of the Priority Lien Agent at any time, upon any
property of any Subsidiary Guarantor to secure Priority Lien Obligations.

“Priority Lien Agent” means the administrative agent under the Revolving Credit
Facility (or other Person designated by the administrative agent under the
Revolving Credit Facility), or if the Revolving Credit Facility ceases to exist,
the collateral agent or other representative of lenders or holders of Priority
Lien Obligations designated pursuant to the terms of the Priority Lien Documents
and the Intercreditor Agreement.

“Priority Lien Debt” means Indebtedness under the Term Loan Credit Agreement and
Revolving Credit Facility and any Refinancing Indebtedness in respect thereof.

“Priority Lien Document” means, collectively, the Revolving Credit Facility, the
Term Loan Credit Agreement, the Priority Lien Security Documents and all other
loan documents, notes, guarantees, instruments and agreements governing or
evidencing, or executed or delivered in connection with, any Credit Facility
pursuant to which any Priority Lien Debt is Incurred.

“Priority Lien Obligations” means Priority Lien Debt and all other Obligations
in respect thereof and any Refinancing Indebtedness in respect thereof.

“Priority Lien Security Documents” means all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral trust
or collateral agency agreements, control agreements or grants or transfers for
security executed and delivered by any Issuer or any Guarantor creating (or
purporting to create) a Lien upon Collateral in favor of the Priority Lien
Agent, in each case, as amended, modified, renewed, restated or replaced in
whole or in part from time to time.

 

40



--------------------------------------------------------------------------------

“Production Payments and Reserve Sales” means the grant or transfer by the
Parent Guarantor or a Restricted Subsidiary to any Person of a royalty,
overriding royalty, net profits interest, production payment (whether volumetric
or dollar denominated), partnership or other interest in Oil and Gas Properties,
reserves or the right to receive all or a portion of the production or the
proceeds from the sale of production attributable to such properties where the
holder of such interest has recourse solely to such production or proceeds of
production, subject to the obligation of the grantor or transferor to operate
and maintain, or cause the subject interests to be operated and maintained, in a
reasonably prudent manner or other customary standard or subject to the
obligation of the grantor or transferor to indemnify for environmental, title or
other matters customary in the Oil and Gas Business, including any such grants
or transfers pursuant to incentive compensation programs on terms that are
reasonably customary in the Oil and Gas Business for geologists, geophysicists
or other providers of technical services to the Parent Guarantor or a Restricted
Subsidiary.

“QIB” means any “qualified institutional buyer” as such term is defined in Rule
144A.

“Rating Agency” means each of S&P, Moody’s and Fitch, or if any of S&P, Moody’s
or Fitch shall not make a rating on the Notes publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Parent Guarantor (as certified by a Board Resolution of the Parent
Guarantor) which shall be substituted for S&P, Moody’s or Fitch, or any
combination, as the case may be.

“Rating Decline” means the occurrence of a decrease of one or more gradations
(including gradations within rating categories as well as between rating
categories) in the rating of the Notes by either S&P or Moody’s (or any Rating
Agency substituted therefor).

“Redemption Date” means, with respect to any redemption of Notes, the date of
redemption with respect thereto.

“Redomestication Transaction” means a bona fide redomestication of the Parent
Guarantor from a corporation incorporated under the Yukon Business Corporations
Act to a corporation organized under the laws of the United States of America,
any State of the United States or the District of Columbia; provided that such
redomestication does not adversely affect the Collateral or would not be
reasonably expected to have material adverse U.S. federal income tax
consequences to a significant portion of the Noteholders.

“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay, extend, prepay, redeem or retire
(including pursuant to any defeasance or discharge mechanism) (collectively,
“refinance” and “refinances” and “refinanced” shall have correlative meanings)
any Indebtedness (including Indebtedness of the Parent Guarantor that refinances
Indebtedness of any Restricted Subsidiary and Indebtedness of any Restricted
Subsidiary that refinances Indebtedness of the Parent Guarantor or another
Restricted Subsidiary, but excluding Indebtedness of an Unrestricted Subsidiary
that refinances Indebtedness of the Parent Guarantor or a Restricted Subsidiary
and Indebtedness of a Restricted Subsidiary that is not the Issuer or a
Subsidiary Guarantor that refinances Indebtedness of the Issuer or any
Guarantor), including Indebtedness that refinances Refinancing Indebtedness,
provided, however, that:

 

41



--------------------------------------------------------------------------------

(1) (a) if the Stated Maturity of the Indebtedness being refinanced is the same
as or earlier than the Stated Maturity of the Notes, the Refinancing
Indebtedness has a Stated Maturity no earlier than the Stated Maturity of the
Indebtedness being refinanced or (b) if the Stated Maturity of the Indebtedness
being refinanced is later than the Stated Maturity of the Notes, the Refinancing
Indebtedness has a Stated Maturity at least 91 days later than the Stated
Maturity of the Notes;

(2) the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being refinanced;

(3) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of the aggregate principal amount (or if issued
with original issue discount, the aggregate accreted value) then outstanding of
the Indebtedness being refinanced (plus, without duplication, any additional
Indebtedness Incurred to pay interest, premiums or defeasance costs required by
the instruments governing such existing Indebtedness and fees and expenses
Incurred in connection therewith); provided that any Refinancing Indebtedness in
respect of Priority Lien Debt shall also be subject to the Intercreditor
Agreement;

(4) if the Indebtedness being refinanced is subordinated in right of payment to
the Notes or a Guarantee, such Refinancing Indebtedness is subordinated in right
of payment to the Notes or the Guarantee on terms at least as favorable to the
holders as those contained in the documentation governing the Indebtedness being
refinanced; and

(5) such Refinancing Indebtedness shall not (a) be secured by a Lien on or
otherwise have recourse to any assets that did not secure the Indebtedness being
refinanced (unless, in the case of a refinancing of any Priority Lien Debt, such
asset also becomes Collateral substantially concurrently therewith), (b) be
secured by a Lien unless the Indebtedness being refinanced is secured and such
Lien is pari passu with or junior in priority to the Lien securing the
Indebtedness being refinanced and subject to the Intercreditor Agreement or
Third Lien Intercreditor Agreement, (c) be guaranteed by or otherwise have
recourse to any obligors not obligated on the Indebtedness being refinanced
(unless, in the case of a refinancing of any Priority Lien Debt, such obligors
also become Guarantors substantially concurrently therewith) or (d) otherwise
have a payment priority senior in any way to the Indebtedness being refinanced.

“Regulation S” means Regulation S under the Securities Act.

“Reporting Failure” means the failure of the Parent Guarantor to file with the
SEC and make available or otherwise deliver to the Trustee and each Holder of
the Notes, within the time periods specified in Section 3.10, the periodic
reports, information, documents or other reports which the Parent Guarantor may
be required to file with the SEC pursuant to such provision.

“Restricted Investment” means any Investment other than a Permitted Investment.

 

42



--------------------------------------------------------------------------------

“Restricted Notes” means Notes bearing the Restricted Notes Legend substantially
in the form attached hereto as Exhibit A of this Indenture.

“Restricted Notes Legend” means the legend set forth in Section 2.1(d)(1).

“Restricted Notes” means any Subsidiary of the Parent Guarantor other than an
Unrestricted Subsidiary, including, for the avoidance of doubt, the Issuer.

“Revolving Credit Facility” means the Credit Agreement, dated as of April 12,
2017, as the same has been or may be amended, supplemented or modified, among
the Issuer, as borrower, the Parent Guarantor and UP Energy Corporation, as
parent guarantor, Bank of Montreal, as administrative agent, and the lenders and
other parties party thereto from time to time, including any guarantees,
collateral documents, instruments and agreements executed in connection
therewith, and any amendments, supplements, modifications, extensions, renewals,
restatements, refundings or refinancings thereof and any indentures or credit
facilities or commercial paper facilities with banks or other institutional
lenders or investors that replace, refund or refinance any part of the loans,
notes, other credit facilities or commitments and amounts outstanding
thereunder, including any such replacement, refunding or refinancing facility or
indenture; provided that the commitments and amounts outstanding thereunder,
along with any increase in borrowings, shall not exceed the amount of borrowings
that are permitted under Section 3.2(b)(1)(b); provided further that (a) the
Borrower shall not consent to any assignment of a lender’s rights and
obligations under the Revolving Credit Facility to a lender that is not an
Approved RBL Lender, (b) in any event the lenders holding at least 75% of the
aggregate principal amount of the loans under the Revolving Credit Facility
shall at all times be Approved RBL Lenders and (c) at all times the Revolving
Credit Facility shall be a single credit facility.

“Rule 144A” means Rule 144A under the Securities Act.

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., or any successor
to the rating agency business thereof.

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired whereby the Parent Guarantor or a Restricted Subsidiary
transfers such property to a Person and the Parent Guarantor or a Restricted
Subsidiary leases it from such Person.

“SEC” means the United States Securities and Exchange Commission.

“Secured Indebtedness” means any Indebtedness of the Parent Guarantor or any of
its Restricted Subsidiaries secured by a Lien.

“Securities Act” means the Securities Act of 1933 (15 U.S.C. §§ 77a-77aa), as
amended, and the rules and regulations of the SEC promulgated thereunder.

“Securities Custodian” means the custodian with respect to the Global Notes (as
appointed by DTC), or any successor Person thereto and shall initially be the
Trustee.

 

43



--------------------------------------------------------------------------------

“Senior Notes” means the 6.875% Senior Notes due 2022 and the 7.125% Senior
Notes due 2025, in each case issued by the Issuer on April 12, 2017, in an
initial aggregate principal amount of $1,200,000,000.

“Senior Secured Credit Agreements” means the Revolving Credit Facility and Term
Loan Credit Agreement.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Parent Guarantor within the meaning of Rule 1-02
under Regulation S-X promulgated by the SEC, as in effect on the Issue Date.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

“Subordinated Obligation” means any Indebtedness of the Parent Guarantor
(whether outstanding on the Issue Date or thereafter Incurred) which is
unsecured, expressly subordinated in right of payment to the Notes pursuant to a
written agreement or secured by a Lien on Collateral that is junior in priority
to the Liens on the Collateral securing the Notes. For the avoidance of doubt,
the Senior Notes and Permitted Third Lien Indebtedness shall be deemed
Subordinated Obligations.

“Subsidiary” of any Person means (a) any corporation, association or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total ordinary voting
power of its Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
(or Persons performing similar functions) or (b) any partnership, joint venture,
limited liability company or similar entity of which more than 50% of the
capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, that is, in the case of
clauses (a) and (b), at the time owned or controlled, directly or indirectly, by
(1) such Person, (2) such Person and one or more Subsidiaries of such Person or
(3) one or more Subsidiaries of such Person. Unless otherwise specified in this
Indenture or the context indicates otherwise, each reference to a Subsidiary
(other than in this definition) will refer to a Subsidiary of the Parent
Guarantor.

“Subsidiary Guarantor” means any Restricted Subsidiary of the Parent Guarantor
that is a guarantor of the Notes, including any Person that is required after
the Issue Date to guarantee the Notes pursuant to Section 3.11, in each case
until a successor replaces such Person pursuant to the applicable provisions of
this Indenture and, thereafter, means such successor; provided that upon the
release or discharge of such Restricted Subsidiary from its Guarantee in
accordance with this Indenture, such Restricted Subsidiary ceases to be a
Guarantor.

 

44



--------------------------------------------------------------------------------

“Term Loan Credit Agreement” means the Senior Secured Term Loan Agreement, dated
as of April 12, 2017, as the same has been or may be amended, supplemented or
modified, among the Issuer, as borrower, the Parent Guarantor and UP Energy
Corporation, as parent guarantor, Barclays Bank PLC, as administrative agent,
and the lenders and other parties party thereto from time to time, including any
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements, refundings or refinancings thereof and any
indentures or credit facilities or commercial paper facilities with banks or
other institutional lenders or investors that replace, refund or refinance any
part of the loans, notes, other credit facilities or commitments and amounts
outstanding thereunder; provided that the commitments and amounts outstanding
thereunder, along with any increase in borrowings, shall not exceed the amount
of borrowings that are permitted under Section 3.2(b)(1)(a); provided further
that the initial principal amount of any Refinancing Indebtedness Incurred to
refinance the Term Loan Credit Agreement shall be no less than the lesser of (a)
$250 million and (b) the aggregate principal amount outstanding under the Term
Loan Credit Agreement at such time.

“Third Lien Intercreditor Agreement” means an Intercreditor Agreement among Bank
of Montreal, as Collateral Agent for the Senior Secured Parties (as defined in
the Priority Lien Debt Documents) and as Administrative Agent under the
Revolving Credit Facility, Barclays Bank PLC, as Administrative Agent under the
Term Loan Credit Agreement, the Collateral Agent, and the authorized
representative named therein for the lenders of any Permitted Third Lien
Indebtedness, substantially in the form of Exhibit C.

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939 (15 U.S.C.
§§ 77aaa-77bbbb), as in effect on the date of this Indenture.

“Trustee” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.

“Trust Officer” means, when used with respect to the Trustee, any officer within
the corporate trust department of the Trustee, including any vice president,
assistant vice president, secretary, assistant treasurer, trust officer or any
other officer of the Trustee who customarily performs functions similar to those
performed by the Persons who at the time shall be such officers, respectively,
or to whom any corporate trust matter relating to this Indenture is referred
because of such person’s knowledge of and familiarity with the particular
subject and who, in each case, shall have direct responsibility for the
administration of this Indenture.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Parent Guarantor that
at the time of determination shall be designated an Unrestricted Subsidiary by
the Board of Directors of the Parent Guarantor in the manner provided below; and
(b) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Parent Guarantor may designate any Subsidiary of
the Parent Guarantor (including any newly acquired or newly formed Subsidiary or
a Person becoming a Subsidiary through merger or consolidation or Investment
therein) to be an Unrestricted Subsidiary only if:

(1) such Subsidiary or any of its Subsidiaries does not own any Capital Stock or
Indebtedness of or have any Investment in, or own or hold any Lien on any
property of, the Parent Guarantor or any other Subsidiary of the Parent
Guarantor which is not a Subsidiary of the Subsidiary to be so designated or
otherwise an Unrestricted Subsidiary;

 

45



--------------------------------------------------------------------------------

(2) all the Indebtedness of such Subsidiary and its Subsidiaries shall, at the
date of designation, and will at all times thereafter, consist of Non-Recourse
Debt;

(3) on the date of such designation, such designation and the Investment of the
Parent Guarantor or a Restricted Subsidiary in such Subsidiary complies with
Section 3.3;

(4) such Subsidiary is a Person with respect to which neither the Parent
Guarantor nor any of its Restricted Subsidiaries has any direct or indirect
obligation to subscribe for additional Capital Stock of such Person;

(5) there is a bona fide business reason for such Subsidiary to be designated as
an Unrestricted Subsidiary and such Subsidiary, either alone or in the aggregate
with all other Unrestricted Subsidiaries, does not operate, directly or
indirectly, all or a material portion of the business of the Parent Guarantor
and its Subsidiaries; and

(6) on the date such Subsidiary is designated an Unrestricted Subsidiary and at
all times thereafter, any agreement, contract, arrangement or understanding such
Subsidiary is party to with the Parent Guarantor or any Restricted Subsidiary
shall comply with Section 3.8.

Any such designation by the Board of Directors of the Parent Guarantor shall be
evidenced to the Trustee by filing with the Trustee a Board Resolution of the
Parent Guarantor giving effect to such designation and an Officers’ Certificate
certifying that such designation complies with the foregoing conditions. If, at
any time, any Unrestricted Subsidiary would fail to meet the foregoing
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Indenture and any Indebtedness of
such Subsidiary shall be deemed to be incurred as of such date. Notwithstanding
anything herein to the contrary, the Issuer shall not be designated as an
Unrestricted Subsidiary at any time.

The Board of Directors of the Parent Guarantor may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that immediately after giving
effect to such designation, no Default or Event of Default shall have occurred
and be continuing or would occur as a consequence thereof and the Consolidated
Coverage Ratio for the Parent Guarantor and its Restricted Subsidiaries would be
at least 2.00 to 1.00 on a pro forma basis taking into account such designation
and in any event no lower than the Consolidated Coverage Ratio for the Parent
Guarantor and its Restricted Subsidiaries prior to the consummation of such
transaction.

“U.S. Government Obligations” means securities that are (a) direct obligations
of the United States of America for the timely payment of which its full faith
and credit is pledged or (b) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America the
timely payment of which is unconditionally guaranteed as a full faith and credit
obligation of the United States of America, which, in either case, are not
callable or redeemable at the option of the issuer thereof, and shall also
include a depositary

 

46



--------------------------------------------------------------------------------

receipt issued by a bank (as defined in Section 3(a)(2) of the Securities Act),
as custodian with respect to any such U.S. Government Obligations or a specific
payment of principal of or interest on any such U.S. Government Obligations held
by such custodian for the account of the holder of such depositary receipt;
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depositary
receipt from any amount received by the custodian in respect of the U.S.
Government Obligations or the specific payment of principal of or interest on
the U.S. Government Obligations evidenced by such depositary receipt.

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

“Voting Stock” of an entity means all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of members of
such entity’s Board of Directors.

“Wholly-Owned Subsidiary” means a Restricted Subsidiary, all of the Capital
Stock of which (other than directors’ qualifying shares) is owned by the Parent
Guarantor or another Wholly-Owned Subsidiary.

SECTION 1.2 Other Definitions.

 

Term

   Defined in Section  

Accounting Change

     1.1  

Additional Amounts

     2.18(b)  

Agent Members

     2.1(e)(iii)  

Alternate Offer

     3.9  

Asset Disposition Offer

     3.5  

Asset Disposition Offer Amount

     3.5  

Asset Disposition Offer Period

     3.5  

Asset Disposition Purchase Date

     3.5  

Authenticating Agent

     2.2  

Change of Control Offer

     3.9  

Change of Control Payment

     3.9(b)(1)  

Change of Control Payment Date

     3.9(b)(2)  

covenant defeasance option

     8.1(b)  

cross acceleration provision

     6.1(6)(b)  

Defaulted Interest

     2.14  

Eliminated Covenants

     3.18  

Event Default

     6.1  

Excess Proceeds

     3.5  

Excluded Holder

     2.18(b)  

General Partner

     1.1  

Issuer Order

     2.2  

Joint Venture

     1.1  

judgment currency

     12.18  

 

47



--------------------------------------------------------------------------------

judgment default provision

     6.1(8)  

legal defeasance option

     8.1(b)  

Legal Holiday

     12.8  

Notice of Default

     6.1(5), 6.1(4)  

Paying Agent

     2.3  

payment default

     6.1(6)(a)  

protected purchaser

     2.10  

Registrar

     2.3  

Reimbursed Payment

     2.18(d)  

Restricted Payment

     3.3(4)  

Securities Register

     2.3  

Special Interest Payment Date

     2.14(a)  

Special Record Date

     2.14(a)  

Successor Company

     4.1(a)(1)  

Taxes

     2.18(a)  

Taxing Authority

     2.18(a)  

SECTION 1.3 Incorporation by Reference of Trust Indenture Act. The Issuer and
the Guarantors, if any, shall not be required to qualify this Indenture under
the Trust Indenture Act, and this Indenture shall not be governed by the Trust
Indenture Act, except as specifically provided for herein. Whenever this
Indenture refers to a provision of the Trust Indenture Act, the provision is
incorporated by reference in and made a part of this Indenture. The following
TIA term has the following meanings:

“obligor” means the Issuer, the Guarantors and any other obligor on the Notes
and the Guarantees.

All other TIA terms used in this Indenture that are defined by the TIA, defined
in the TIA by reference to another statute or defined by SEC rule have the
meanings assigned to them by such definitions.

SECTION 1.4 Rules of Construction. Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3) “or” is not exclusive;

(4) including” means including without limitation;

(5) words in the singular include the plural and words in the plural include the
singular;

(6) all amounts expressed in this Indenture or in any of the Notes in terms of
money refer to the lawful currency of the United States of America;

 

48



--------------------------------------------------------------------------------

(7) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision;

(8) all references to “interest” shall also be deemed to be references to
PIK Interest, if any, unless the context otherwise requires; and

(9) all references to “second lien” or “second priority” Liens means Liens that
may be junior in priority to the Liens securing Priority Lien Obligations, to
the extent permitted to be Incurred or to exist under the Intercreditor
Agreement, and to certain Permitted Liens.

ARTICLE II

THE NOTES

SECTION 2.1 Form, Dating and Terms.

(a) The Initial Notes shall be in an aggregate principal amount of $[ ]. The
Initial Notes and any related PIK Notes may be authenticated and delivered upon
registration of transfer, exchange or in lieu of, other Notes and any related
PIK Notes pursuant to Section 2.2, 2.6, 2.10, 2.12, 5.8 or 9.5, in connection
with an Asset Disposition Offer pursuant to Section 3.5 or in connection with a
Change of Control Offer pursuant to Section 3.9. The Notes shall be known and
designated as “9.00% Cash / 2.00% PIK Senior Secured Second Lien Notes due 2024”
of the Issuer.

(b) The Initial Notes, any PIK Notes and any increase in the principal amount of
Notes to pay PIK Interest shall be considered collectively as a single class for
all purposes of this Indenture. Holders of the Initial Notes, any PIK Notes and
any increase in the principal amount of Notes to pay PIK Interest will vote and
consent together on all matters to which such Holders are entitled to vote or
consent as one class, and none of the Holders of the Initial Notes, any PIK
Notes and any increase in the principal amount of Notes to pay PIK Interest
shall have the right to vote or consent as a separate class on any matter to
which such Holders are entitled to vote or consent.

All of the Initial Notes are being issued by the Issuer pursuant to an Exchange
Agreement, dated October 17, 2018, among the Issuer, the Guarantors and the
parties identified on Schedule I thereto, in exchange for Senior Notes. The
Notes initially shall be issued in the form of a permanent global Note
substantially in the form of Exhibit A, which is hereby incorporated by
reference and made a part of this Indenture. Except to the extent provided in
Section 2.6(c) hereof, all Notes will be represented by one or more Global
Notes.

Notes that are Global Notes will bear the Global Notes Legend and the “Schedule
of Increases and Decreases in Global Note” attached thereto. Each Global Note
will represent the aggregate principal amount of then outstanding Notes endorsed
thereon and provide that it represents such aggregate principal amount of then
outstanding Notes, which aggregate principal amount may, from time to time, be
reduced or increased to reflect transfers, exchanges, conversions, redemptions
or repurchases by the Company.

 

49



--------------------------------------------------------------------------------

The principal of (and premium, if any) and interest on the Notes shall be
payable at the office or agency of the Issuer maintained for such purpose
pursuant to Section 2.3; provided, however, that, at the option of the Issuer,
each installment of cash interest may be paid by check mailed to addresses of
the Persons entitled thereto as such addresses shall appear on the Securities
Register. Payments of principal (and premium, if any) and cash interest in
respect of Notes represented by a Global Note (including principal, premium, if
any, and interest) will be made by wire transfer of immediately available funds
to the accounts specified by DTC.

On any interest payment date on which the Issuer pays PIK Interest with respect
to a Global Note, upon receipt of an Issuer Order the Trustee or the Custodian
at the direction of the Trustee, shall (i) increase the principal amount of such
Global Note by an amount equal to the PIK Interest payable, rounded up to the
nearest $1.00, for the relevant interest period on the principal amount of such
Global Note, to the credit of the Holders on the relevant record date and
(ii) adjust the books and records of the Trustee with respect to such Global
Note to reflect such increase. On any interest payment date on which the Issuer
makes a PIK Payment by issuing PIK Notes, the principal amount of any such PIK
Note issued to any Holder, for the relevant interest period as of the relevant
record date for such interest payment date, shall be rounded up to the nearest
$1.00.

The Notes may have notations, legends or endorsements required by law, stock
exchange rule or usage, in addition to those set forth on Exhibit A and in
Section 2.1(d). The Issuer shall approve any notation, endorsement or legend on
the Notes. Each Note shall be dated the date of its authentication, and the
Trustee’s certificate of authentication shall be substantially in the form set
forth on Exhibit A. The terms of the Notes set forth in Exhibit A are part of
the terms of this Indenture and, to the extent applicable, the Issuer, the
Guarantors and the Trustee, by their execution and delivery of this Indenture,
expressly agree to be bound by such terms.

(c) Denominations. The Notes shall be issuable only in fully registered form,
without coupons, and only in minimum denominations of $2,000 and any integral
multiple of $1.00 in excess thereof (or minimum denominations of $1.00 and
integral multiples of $1.00 in excess thereof after a PIK Payment).

(d) Legends.

(1) Notes that are Restricted Notes shall bear the following legend on the face
thereof (the “Restricted Notes Legend”):

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.

 

50



--------------------------------------------------------------------------------

THE HOLDER OF THIS NOTE, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND
ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED NOTES, TO OFFER,
SELL, OR OTHERWISE TRANSFER SUCH NOTE, PRIOR TO THE DATE (THE “RESALE
RESTRICTION TERMINATION DATE”) THAT IS ONE YEAR (IN THE CASE OF RULE 144A NOTES)
AFTER THE LATER OF THE ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE ISSUER
OR ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF THIS NOTE (OR ANY PREDECESSOR OF
SUCH NOTE) OR 40 DAYS (IN THE CASE OF REGULATION S NOTES) AFTER THE LATER OF THE
ORIGINAL ISSUE DATE HEREOF AND THE DATE ON WHICH THIS NOTE (OR ANY PREDECESSOR
OF SUCH NOTE) WAS FIRST OFFERED TO PERSONS OTHER THAN DISTRIBUTORS (AS DEFINED
IN RULE 902 OF REGULATION S) IN RELIANCE ON REGULATION S, ONLY (A) TO THE PARENT
GUARANTOR OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO A REGISTRATION STATEMENT
THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS
THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS
AND SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION
S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN
THE MEANING OF RULE 501(a)(1), (2), (3), OR (7) UNDER THE SECURITIES ACT THAT IS
AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE NOTE FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A
MINIMUM PRINCIPAL AMOUNT OF THE NOTES OF $250,000, FOR INVESTMENT PURPOSES AND
NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN
VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE
ISSUER’S AND THE REGISTRAR’S RIGHT PRIOR TO ANY SUCH OFFER, SALE, OR TRANSFER
PURSUANT TO CLAUSE (D), (E), OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION, AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.
THE HOLDER AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN
INTEREST HEREIN IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER OR THE ISSUER
ON OR AFTER THE RESALE RESTRICTION TERMINATION DATE.

BY ITS ACQUISITION AND HOLDING OF THIS NOTE, THE HOLDER THEREOF WILL BE DEEMED
TO HAVE REPRESENTED, WARRANTED AND AGREED THAT EITHER (1) NO PORTION OF THE
ASSETS USED BY SUCH HOLDER TO ACQUIRE OR HOLD THIS NOTE (OR ANY INTEREST IN THIS
NOTE) CONSTITUTES THE ASSETS OF AN EMPLOYEE BENEFIT PLAN THAT IS SUBJECT TO
TITLE I OF THE U.S. EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), A PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER ARRANGEMENT THAT IS
SUBJECT TO SECTION 4975 OF THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR ANY GOVERNMENTAL

 

51



--------------------------------------------------------------------------------

PLAN, CHURCH PLAN, NON-U.S. PLAN, OR OTHER PLAN SUBJECT TO OTHER FEDERAL, STATE,
LOCAL, NON-U.S. OR OTHER LAWS OR REGULATIONS THAT ARE SIMILAR TO SUCH PROVISIONS
OF ERISA OR THE CODE (“SIMILAR LAWS”), OR AN ENTITY WHOSE UNDERLYING ASSETS ARE
CONSIDERED TO INCLUDE “PLAN ASSETS” OF SUCH PLAN, ACCOUNT OR ARRANGEMENT, OR
(2) THE ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE (OR ANY INTEREST IN
THIS NOTE) WILL NOT CONSTITUTE A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE OR A SIMILAR VIOLATION UNDER ANY
APPLICABLE SIMILAR LAWS.

IN THE CASE OF REGULATION S NOTES: BY ITS ACQUISITION HEREOF, THE HOLDER HEREOF
REPRESENTS THAT IT IS NOT A U.S. PERSON NOR IS IT PURCHASING FOR THE ACCOUNT OF
A U.S. PERSON AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT.

UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS NOTE
MUST NOT TRADE THIS NOTE BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE
LATER OF (I) [OCTOBER] [DAY], 2018 AND (II) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.

(2) Each Global Note shall bear the following legend on the face thereof (the
“Global Notes Legend”):

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
REFERRED TO ON THE REVERSE HEREOF.

(3) Each Note issued hereunder that has a de minimis amount or more of original
issue discount for U.S. federal income tax purposes shall bear a legend in
substantially the following form:

 

52



--------------------------------------------------------------------------------

THE FOLLOWING INFORMATION IS SUPPLIED SOLELY FOR U.S. FEDERAL INCOME TAX
PURPOSES. THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT UNDER SECTIONS 1272,
1273 AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. A HOLDER OR
BENEFICIAL OWNER MAY OBTAIN THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT,
ISSUE DATE AND YIELD TO MATURITY FOR THIS NOTE BY SUBMITTING A REQUEST FOR SUCH
INFORMATION TO THE ISSUER AT THE FOLLOWING ADDRESS: ULTRA RESOURCES, INC., 116
INVERNESS DRIVE EAST, SUITE 400, ENGLEWOOD, COLORADO 80112, ATTENTION: CHIEF
FINANCIAL OFFICER.

(e) Book-Entry Provisions.

(i) This Section 2.1(e) shall apply only to Global Notes deposited with the
Trustee, as Securities Custodian.

(ii) Each Global Note initially shall (x) be registered in the name of Cede &
Co. as the nominee of DTC and (y) be delivered to the Trustee as Securities
Custodian. Transfers of a Global Note (but not a beneficial interest therein)
will be limited to transfers thereof in whole, but not in part, to DTC, its
successors or their respective nominees, except as set forth in Sections
2.1(e)(v) and 2.1(f). If a beneficial interest in a Global Note is transferred
or exchanged for a beneficial interest in another Global Note, the Trustee will
(A) record a decrease in the principal amount of the Global Note being
transferred or exchanged equal to the principal amount of such transfer or
exchange and (B) record a like increase in the principal amount of the other
Global Note. Any beneficial interest in one Global Note that is transferred to a
Person who takes delivery in the form of an interest in another Global Note, or
exchanged for an interest in another Global Note, will, upon transfer or
exchange, cease to be an interest in such Global Note and become an interest in
the other Global Note and, accordingly, will thereafter be subject to all
transfer and exchange restrictions, if any, and other procedures applicable to
beneficial interests in such other Global Note for as long as it remains such an
interest.

(iii) Members of, or participants in, DTC (“Agent Members”) shall have no rights
under this Indenture with respect to any Global Note held on their behalf by DTC
or by the Trustee as the Securities Custodian or under such Global Note, and DTC
may be treated by the Issuer, the Guarantors, the Trustee and any agent of the
Issuer, the Guarantors or the Trustee as the absolute owner of such Global Note
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Issuer, the Guarantors, the Trustee or any agent of the Issuer, the
Guarantors or the Trustee from giving effect to any written certification, proxy
or other authorization furnished by DTC or impair, as between DTC and its Agent
Members, the operation of customary practices of DTC governing the exercise of
the rights of a Holder of a beneficial interest in any Global Note.

 

53



--------------------------------------------------------------------------------

(iv) In connection with any transfer of a portion of the beneficial interest in
a Global Note pursuant to Section 2.1(f) to Beneficial Owners who are required
to hold Definitive Notes, the Securities Custodian shall reflect on its books
and records the date and a decrease in the principal amount of such Global Note
in an amount equal to the principal amount of the beneficial interest in the
Global Note to be transferred, and the Issuer shall execute, and upon receipt of
an Issuer Order the Trustee shall authenticate and make available for delivery,
one or more Definitive Notes of like tenor and amount.

(v) In connection with the transfer of an entire Global Note to Beneficial
Owners pursuant to Section 2.1(f), such Global Note shall be deemed to be
surrendered to the Trustee for cancellation, and the Issuer shall execute, and
upon receipt of an Issuer Order the Trustee shall authenticate and make
available for delivery, to each Beneficial Owner identified by DTC in exchange
for its beneficial interest in such Global Note, an equal aggregate principal
amount of Definitive Notes of authorized denominations.

(vi) The registered Holder of a Global Note may grant proxies and otherwise
authorize any person, including Agent Members and persons that may hold
interests through Agent Members, to take any action which a Holder is entitled
to take under this Indenture or the Notes.

(vii) Any Holder of a Global Note shall, by acceptance of such Global Note,
agree that transfers of beneficial interests in such Global Note may be effected
only through a book-entry system maintained by (a) the Holder of such Global
Note (or its agent) or (b) any holder of a beneficial interest in such Global
Note, and that ownership of a beneficial interest in such Global Note shall be
required to be reflected in a book entry.

(f) Definitive Notes.

(i) Except as provided below, owners of beneficial interests in Global Notes
will not be entitled to receive Definitive Notes. If required to do so pursuant
to any applicable law or regulation, Beneficial Owners may obtain Definitive
Notes in exchange for their beneficial interests in a Global Note upon written
request in accordance with DTC’s and the Registrar’s procedures. In addition,
Definitive Notes shall be transferred to all Beneficial Owners in exchange for
their beneficial interests in a Global Note if (A) DTC notifies the Issuer that
it is unwilling or unable to continue as depositary for such Global Note or DTC
ceases to be a clearing agency registered under the Exchange Act, at a time when
DTC is required to be so registered in order to act as depositary, and in each
case a successor depositary is not appointed by the Issuer within 90 days of
such notice or (B) the Issuer, in its sole discretion, executes and delivers to
the Trustee and Registrar an Officers’ Certificate stating that such Global Note
shall be so exchangeable. In the event of the occurrence of any of the events
specified in the preceding sentence or in clause (A) or (B) of the preceding
sentence, Definitive Notes delivered in exchange for any Global Note or
beneficial interests therein will be registered in the names, and issued in any
approved denominations, requested by or on behalf of DTC (in accordance with its
customary procedures).

(ii) [Reserved].

 

54



--------------------------------------------------------------------------------

(iii) If a Definitive Note is transferred or exchanged for a beneficial interest
in a Global Note, the Trustee will (x) cancel such Definitive Note, (y) record
an increase in the principal amount of such Global Note equal to the principal
amount of such transfer or exchange and (z) in the event that such transfer or
exchange involves less than the entire principal amount of the canceled
Definitive Note, the Issuer shall execute, and upon receipt of an Issuer Order
the Trustee shall authenticate and make available for delivery, to the
transferring Holder a new Definitive Note representing the principal amount not
so transferred.

(iv) If a Definitive Note is transferred or exchanged for another Definitive
Note, (x) the Trustee will cancel the Definitive Note being transferred or
exchanged, (y) the Issuer shall execute, and upon receipt of an Issuer Order the
Trustee shall authenticate and make available for delivery, one or more new
Definitive Notes in authorized denominations having an aggregate principal
amount equal to the principal amount of such transfer or exchange to the
transferee (in the case of a transfer) or the Holder of the canceled Definitive
Note (in the case of an exchange), registered in the name of such transferee or
Holder, as applicable, and (z) if such transfer or exchange involves less than
the entire principal amount of the canceled Definitive Note, the Issuer shall
execute, and upon receipt of an Issuer Order the Trustee shall authenticate and
make available for delivery to the Holder thereof, one or more Definitive Notes
in authorized denominations having an aggregate principal amount equal to the
untransferred or unexchanged portion of the canceled Definitive Notes,
registered in the name of the Holder thereof.

(g) Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream will be applicable to transfers
of beneficial interests in any Global Note that is held by participants through
Euroclear or Clearstream.

SECTION 2.2 Execution and Authentication. One Officer shall sign the Notes for
the Issuer by manual or facsimile signature. If the Officer whose signature is
on a Note no longer holds that office at the time the Trustee authenticates the
Note, the Note shall be valid nevertheless.

A Note shall not be valid until an authorized officer of the Trustee manually
authenticates the Note. The signature of the Trustee on a Note shall be
conclusive evidence that such Note has been duly and validly authenticated and
issued under this Indenture. A Note shall be dated the date of its
authentication.

At any time and from time to time after the execution and delivery of this
Indenture, the Trustee shall authenticate and make available for delivery:
(1) the Initial Notes for original issue on the Issue Date in an aggregate
principal amount of $[ ] in the form of unrestricted Global Notes and
(2) subject to the terms of this Indenture, PIK Notes for original issue in
accordance with Section 2.4 and paragraph 1 of the form of Note set forth in
Exhibit A, in each case upon a written order of the Issuer signed by one Officer
of the Issuer (the “Issuer Order”). Such Issuer Order shall specify whether the
Notes will be in the form of Definitive Notes or Global Notes, the amount of the
Notes to be authenticated, whether the Notes will be Initial Notes or PIK Notes
and the date on which such Notes are to be authenticated.

 

55



--------------------------------------------------------------------------------

The Trustee may appoint an agent (the “Authenticating Agent”) reasonably
acceptable to the Issuer to authenticate the Notes. Any such instrument shall be
evidenced by an instrument signed by a Trust Officer, a copy of which shall be
furnished to the Issuer. Unless limited by the terms of such appointment, any
such Authenticating Agent may authenticate Notes whenever the Trustee may do so.
Each reference in this Indenture to authentication by the Trustee includes
authentication by the Authenticating Agent. An Authenticating Agent has the same
rights as any Registrar, Paying Agent or agent for delivery of notices and
demands.

In case the Issuer or any Guarantor shall be consolidated or merged with or into
any other Person or shall convey, transfer, lease or otherwise dispose of its
properties and assets substantially as an entirety to any Person, and the
successor Person resulting from such consolidation, or surviving such merger, or
into which the Issuer or any Guarantor shall have been merged, or the Person
which shall have received a conveyance, transfer, lease or other disposition as
aforesaid, shall have executed an indenture supplemental hereto with the Trustee
in accordance with Article IV, as applicable, any of the Notes authenticated or
delivered prior to such consolidation, merger, conveyance, transfer, lease or
other disposition may, from time to time, at the request of the successor
Person, be exchanged for other Notes executed in the name of the successor
Person (in the case of Global Notes, subject to the applicable procedures of
DTC) with such changes in phraseology and form as may be appropriate, but
otherwise in substance of like tenor as the Notes surrendered for such exchange
and of like principal amount; and the Trustee, upon Issuer Order of the
successor Person, shall authenticate and make available for delivery Notes as
specified in such order for the purpose of such exchange. If Notes shall at any
time be authenticated and delivered in any new name of a successor Person
pursuant to this Section 2.2 in exchange or substitution for or upon
registration of transfer of any Notes, such successor Person, at the option of
the Holders but without expense to them, shall provide for the exchange of all
Notes at the time outstanding for Notes authenticated and delivered in such new
name.

SECTION 2.3 Registrar and Paying Agent. The Issuer shall maintain in the
continental United States an office or agency where Notes may be presented for
registration of transfer or for exchange (the “Registrar”), and an office or
agency where Notes may be presented for payment (the “Paying Agent”). The
Registrar shall keep a register of the Notes and of their transfer and exchange
(the “Securities Register”). The Parent Guarantor or any of its Restricted
Subsidiaries may act as Registrar or Paying Agent. The Issuer may have one or
more co-registrars and one or more additional paying agents. The term “Paying
Agent” includes any additional paying agent and the term “Registrar” includes
any co-registrar.

The Issuer shall enter into an appropriate agency agreement with any Registrar
or Paying Agent not a party to this Indenture. The agreement shall implement the
provisions of this Indenture that relate to such agent. The Issuer shall notify
the Trustee of the name and address of each such agent. If the Issuer fails to
maintain a Registrar or Paying Agent, the Trustee shall act as such and shall be
entitled to appropriate compensation therefor pursuant to Section 7.7. The
Parent Guarantor or any of its wholly-owned Restricted Subsidiaries organized in
the United States may act as Paying Agent, Registrar or transfer agent.

 

56



--------------------------------------------------------------------------------

The Issuer initially appoints the Trustee as Registrar for the Notes at its
corporate trust office in the United States, and as Paying Agent for the Notes
at its corporate trust office in the United States. The Issuer may remove any
Registrar or Paying Agent upon written notice to such Registrar or Paying Agent
and to the Trustee; provided, however, that no such removal shall become
effective until (i) acceptance of any appointment by a successor as evidenced by
an appropriate agreement entered into by the Issuer and such successor Registrar
or Paying Agent, as the case may be, and delivered to the Trustee or (ii)
notification to the Trustee that the Trustee shall serve as Registrar or Paying
Agent until the appointment of a successor in accordance with clause (i) above.
The Registrar or Paying Agent may resign at any time upon written notice to the
Issuer and the Trustee.

SECTION 2.4 Paying Agent to Hold Money in Trust. By no later than 11:00 a.m.
(New York City time) on the date on which any principal of, premium, if any, or
interest on any Note is due and payable, the Issuer shall deposit with the
Paying Agent a sum sufficient in immediately available funds to pay such
principal, premium, cash interest amount, and increase the principal amount of
the Notes to pay PIK Interest or issue PIK Notes to pay PIK Interest pursuant to
an Issuer Order delivered to the Trustee specifying the PIK Note amount to be
issued or the increase in the amount of principal, as applicable, on the
applicable interest payment date, when so becoming due. The Issuer shall require
each Paying Agent (other than the Trustee) to agree in writing that such Paying
Agent shall hold in trust for the benefit of Noteholders or the Trustee all
money held by such Paying Agent for the payment of principal of, premium, if
any, or interest on the Notes (whether such assets have been distributed to it
by the Issuer or other obligors on the Notes), shall notify the Trustee in
writing of any default by the Issuer or any Guarantor in making any such payment
and shall during the continuance of any default by the Issuer (or any other
obligor upon the Notes) in the making of any payment in respect of the Notes,
upon the written request of the Trustee, forthwith deliver to the Trustee all
sums held in trust by such Paying Agent for payment in respect of the Notes
together with a full accounting thereof. If the Parent Guarantor or a Restricted
Subsidiary acts as Paying Agent, it shall segregate the money held by it as
Paying Agent and hold it as a separate trust fund. The Issuer at any time may
require a Paying Agent (other than the Trustee) to pay all money held by it to
the Trustee and to account for any funds or assets disbursed by such Paying
Agent. Upon complying with this Section 2.4, the Paying Agent (if other than the
Parent Guarantor or a Restricted Subsidiary) shall have no further liability for
the money delivered to the Trustee. Upon any bankruptcy, reorganization or
similar proceeding with respect to the Issuer or the Parent Guarantor, the
Trustee shall serve as Paying Agent for the Notes.

SECTION 2.5 Noteholder Lists. The Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of Noteholders. If the Trustee is not the Registrar, each of the
Issuer and the Parent Guarantor, on its own behalf and on behalf of each of the
Subsidiary Guarantors, shall furnish or cause the Registrar to furnish to the
Trustee, in writing at least five Business Days before each interest payment
date and at such other times as the Trustee may request in writing, a list in
such form and as of such date as the Trustee may reasonably require of the names
and addresses of Noteholders.

 

57



--------------------------------------------------------------------------------

SECTION 2.6 Transfer and Exchange.

(a) A Holder may transfer a Note (or a beneficial interest therein) to another
Person or exchange a Note (or a beneficial interest therein) for another Note or
Notes of any authorized denomination by presenting to the Trustee a written
request therefor stating the name of the proposed transferee or requesting such
an exchange, accompanied by any certification, opinion or other document
required by this Section 2.6. The Trustee shall promptly register any transfer
or exchange that meets the requirements of this Section 2.6 by noting the same
in the register maintained by the Trustee for the purpose, and no transfer or
exchange shall be effective until it is registered in such register. The
transfer or exchange of any Note (or a beneficial interest therein) may only be
made in accordance with this Section 2.6 and Sections 2.1(e) and (f), as
applicable, and, in the case of a Global Note (or a beneficial interest
therein), the applicable rules and procedures of DTC. Subject to Section 2.6(h),
the Trustee shall refuse to register any requested transfer or exchange that
does not comply with this Section 2.6(a).

(b) [Reserved].

(c) [Reserved].

(d) Restricted Notes Legend. Upon the transfer, exchange or replacement of Notes
not bearing a Restricted Securities Legend, the Registrar shall deliver Notes
that do not bear a Restricted Securities Legend. Upon the transfer, exchange or
replacement of Notes bearing a Restricted Securities Legend, the Registrar shall
deliver only Notes that bear a Restricted Securities Legend unless (i) a Note is
being transferred pursuant to an effective registration statement or (ii) there
is delivered to the Issuer and the Registrar an Opinion of Counsel reasonably
satisfactory to the Issuer and the Registrar to the effect that neither such
legend nor the related restrictions on transfer are required in order to
maintain compliance with the provisions of the Securities Act. The Initial Notes
shall not be required to bear the Restricted Securities Legend.

(e) [Reserved].

(f) Retention of Written Communications. The Registrar shall retain copies of
all letters, notices and other written communications received pursuant to
Section 2.1 or this Section 2.6 in accordance with its customary procedures. The
Issuer shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable prior written notice to the Registrar.

(g) Obligations with Respect to Transfers and Exchanges of Notes.

(i) To permit registrations of transfers and exchanges, the Issuer shall,
subject to the other terms and conditions of this Article II, execute and the
Trustee shall authenticate Definitive Notes and Global Notes at the Registrar’s
request.

(ii) No service charge shall be made to a Holder for any registration of
transfer or exchange, but the Issuer may require the Holder to pay a sum
sufficient to cover any transfer tax assessments or similar governmental charge
payable in connection therewith (other than any such transfer taxes, assessments
or similar governmental charges payable upon exchange or transfer pursuant to
Sections 2.2, 2.12, 3.5, 3.9, 5.8 or 9.5).

 

58



--------------------------------------------------------------------------------

(iii) The Issuer (and the Registrar) shall not be required to register the
transfer of or exchange of any Note (A) for a period (1) of 15 days before a
selection of Notes to be redeemed or (2) beginning 15 days before an interest
payment date and ending on such interest payment date or (B) selected for
redemption, except the unredeemed portion of any Note being redeemed in part.

(iv) Prior to the due presentation for registration of transfer of any Note, the
Issuer, any Guarantor, the Trustee, the Paying Agent or the Registrar may deem
and treat the person in whose name a Note is registered as the owner of such
Note for the purpose of receiving payment of principal of, premium, if any, and
(subject to paragraph 2 of the form of Note attached hereto as Exhibit A)
interest on such Note and for all other purposes whatsoever, including without
limitation the transfer or exchange of such Note, whether or not such Note is
overdue, and none of the Issuer, any Guarantor, the Trustee, the Paying Agent or
the Registrar shall be affected by notice to the contrary.

(v) [Reserved].

(vi) All Notes issued upon any transfer or exchange pursuant to the terms of
this Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.

(h) No Obligation of the Trustee. The Trustee (in each of its capacities) shall
have no responsibility or obligation to any Beneficial Owner of a Global Note,
Agent Member or other Person with respect to the accuracy of the records of DTC
or its nominee or of any participant or member thereof, with respect to any
ownership interest in the Notes or with respect to the delivery to any
participant, member, Beneficial Owner or other Person (other than DTC) of any
notice (including any notice of redemption or purchase) or the payment of any
amount or delivery of any Notes (or other security or property) under or with
respect to such Notes. All notices and communications to be given to the Holders
and all payments to be made to Holders in respect of the Notes shall be given or
made only to or upon the order of the registered Holders (which shall be DTC or
its nominee in the case of a Global Note). The rights of Beneficial Owners in
any Global Note shall be exercised only through DTC subject to the applicable
rules and procedures of DTC. The Trustee may rely and shall be fully protected
in relying upon information furnished by DTC with respect to its Agent Members
and any Beneficial Owners. The Trustee (in each of its capacities) shall have no
obligation or duty to monitor, determine or inquire as to compliance with any
restrictions on transfer imposed under this Indenture or under applicable law
with respect to any transfer of any interest in any Note (including any
transfers between or among Agent Members or Beneficial Owners in any Global
Note) other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of this Indenture, and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.

(i) Affiliate Holders. By accepting a beneficial interest in a Global Note, any
Person that is an Affiliate of the Issuer agrees to give notice to the Issuer,
the Trustee and the Registrar of the acquisition of such interest and its
Affiliate status.

 

59



--------------------------------------------------------------------------------

SECTION 2.7 [Reserved].

SECTION 2.8 [Reserved].

SECTION 2.9 [Reserved].

SECTION 2.10 Mutilated, Destroyed, Lost or Stolen Notes. If a mutilated Note is
surrendered to the Registrar or if the Holder of a Note claims that the Note has
been lost, destroyed or wrongfully taken, the Issuer shall issue and the Trustee
shall authenticate a replacement Note if the Trustee’s requirements are met,
such that the Noteholder (a) satisfies the Issuer or the Trustee that such Note
has been lost, destroyed or wrongfully taken within a reasonable time after such
Noteholder has notice of such loss, destruction or wrongful taking and the
Registrar has not registered a transfer prior to receiving such notification,
(b) makes such request to the Issuer or Trustee prior to the Note being acquired
by a protected purchaser as defined in Section 8-303 of the Uniform Commercial
Code (a “protected purchaser”) and (c) satisfies any other customary
requirements of the Trustee; provided, however, if after the delivery of such
replacement Note, a protected purchaser of the Note for which such replacement
Note was issued presents for payment or registration such replaced Note, the
Trustee or the Issuer shall be entitled to recover such replacement Note from
the Person to whom it was issued and delivered or any Person taking therefrom,
except a protected purchaser, and shall be entitled to recover upon the security
or indemnity provided therefor to the extent of any loss, damage, cost or
expense incurred by the Issuer or the Trustee in connection therewith. If
required by the Trustee or the Issuer, such Holder shall furnish an indemnity
bond sufficient in the judgment of the Trustee to protect the Trustee and the
Issuer to protect the Issuer, the Trustee, the Paying Agent and the Registrar
from any loss which any of them may suffer if a Note is replaced, and, in the
absence of notice to the Issuer, any Guarantor or the Trustee that such Note has
been acquired by a protected purchaser, the Issuer shall execute, and upon
receipt of an Issuer Order the Trustee shall authenticate and make available for
delivery, in exchange for any such mutilated Note or in lieu of any such
destroyed, lost or wrongfully taken Note, a new Note of like tenor and principal
amount, bearing a number not contemporaneously outstanding.

In case any such mutilated, destroyed, lost or wrongfully taken Note has become
or is about to become due and payable, the Issuer in its discretion may, instead
of issuing a new Note, pay such Note.

Upon the issuance of any new Note under this Section 2.10, the Issuer may
require that such Holder pay a sum sufficient to cover any transfer tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of counsel and of the Trustee) in
connection therewith.

Subject to the proviso in the initial paragraph of this Section 2.10, every new
Note issued pursuant to this Section 2.10 in lieu of any mutilated, destroyed,
lost or wrongfully taken Note shall constitute an original additional
contractual obligation of the Issuer, any Guarantor and any other obligor upon
the Notes, whether or not the mutilated, destroyed, lost or wrongfully taken
Note shall be at any time enforceable by anyone, and shall be entitled to all
benefits of this Indenture equally and proportionately with any and all other
Notes duly issued hereunder.

 

60



--------------------------------------------------------------------------------

The provisions of this Section 2.10 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or wrongfully taken Notes.

SECTION 2.11 Outstanding Notes. Notes outstanding at any time are all Notes
authenticated by the Trustee except for those cancelled by it, those delivered
to it for cancellation and those described in this Section 2.11 as not
outstanding. A Note does not cease to be outstanding in the event the Issuer or
an Affiliate of the Issuer holds the Note; provided, however, that (i) for
purposes of determining which are outstanding for consent or voting purposes
hereunder, the provisions of Section 12.6 shall apply and (ii) in determining
whether the Trustee shall be protected in making a determination whether the
Holders of the requisite principal amount of outstanding Notes are present at a
meeting of Holders of Notes for quorum purposes or have consented to or voted in
favor of any request, demand, authorization, direction, notice, consent, waiver,
amendment or modification hereunder, or relying upon any such quorum, consent or
vote, only Notes which a Trust Officer of the Trustee actually knows to be held
by the Issuer or an Affiliate of the Issuer shall not be considered outstanding.

If a Note is replaced pursuant to Section 2.10 (other than a mutilated Note
surrendered for replacement), it ceases to be outstanding unless the Trustee and
the Issuer receive proof satisfactory to them that the replaced Note is held by
a protected purchaser. A mutilated Note ceases to be outstanding upon surrender
of such Note and replacement pursuant to Section 2.10.

If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, by 11:00 a.m. (New York City time) on a Redemption Date or other
maturity date money sufficient to pay all principal, premium, if any, and
accrued interest payable on that date with respect to the Notes (or portions
thereof) to be redeemed or otherwise maturing, as the case may be, then on and
after that date such Notes (or portions thereof) cease to be outstanding and
interest on them ceases to accrue.

SECTION 2.12 Temporary Notes. In the event that Definitive Notes are to be
issued under the terms of this Indenture, until such Definitive Notes are ready
for delivery, the Issuer may prepare and the Trustee shall authenticate
temporary Notes. Temporary Notes shall be substantially in the form, and shall
carry all rights, of Definitive Notes but may have variations that the Issuer
consider appropriate for temporary Notes. Without unreasonable delay, the Issuer
shall prepare and the Trustee shall authenticate Definitive Notes. After the
preparation of Definitive Notes, the temporary Notes shall be exchangeable for
Definitive Notes upon surrender of the temporary Notes at any office or agency
maintained by the Issuer for that purpose and such exchange shall be without
charge to the Holder. Upon surrender for cancellation of any one or more
temporary Notes, the Issuer shall execute, and the Trustee shall authenticate
and make available for delivery in exchange therefor, one or more Definitive
Notes representing an equal principal amount of Notes. Until so exchanged, the
Holder of temporary Notes shall in all respects be entitled to the same benefits
under this Indenture as a Holder of Definitive Notes.

SECTION 2.13 Cancellation. The Issuer at any time may deliver Notes to the
Trustee for cancellation. The Registrar and the Paying Agent shall forward to
the Trustee any Notes surrendered to them for registration of transfer, exchange
or payment. The Trustee and no one else shall cancel all Notes surrendered for
registration of transfer, exchange, payment or

 

61



--------------------------------------------------------------------------------

cancellation and dispose of such Notes in accordance with its internal policies
and customary procedures including delivery of a certificate describing such
Notes disposed (subject to the record retention requirements of the Exchange
Act). If the Issuer or any Guarantor acquires any of the Notes, such acquisition
shall not operate as a redemption or satisfaction of the Indebtedness
represented by such Notes unless and until the same are surrendered to the
Trustee for cancellation pursuant to this Section 2.13. The Issuer may not issue
new Notes to replace Notes they have paid or delivered to the Trustee for
cancellation for any reason other than in connection with a transfer or
exchange.

At such time as all beneficial interests in a Global Note have either been
exchanged for Definitive Notes, transferred, redeemed, repurchased or canceled,
such Global Note shall be returned by DTC or the Securities Custodian to the
Trustee for cancellation or retained and canceled by the Trustee. At any time
prior to such cancellation, if any beneficial interest in a Global Note is
exchanged for Definitive Notes, transferred in exchange for an interest in
another Global Note, redeemed, repurchased or canceled, the principal amount of
Notes represented by such Global Note shall be reduced and an adjustment shall
be made on the books and records of the Trustee (if it is then the Securities
Custodian for such Global Note) with respect to such Global Note, by the Trustee
or the Securities Custodian, to reflect such reduction.

SECTION 2.14 Payment of Interest; Defaulted Interest. Interest on any Note which
is payable, and is punctually paid or duly provided for, on any interest payment
date shall be paid to the Person in whose name such Note (or one or more
predecessor Notes) is registered at the close of business on the regular record
date for such payment at the office or agency of the Issuer maintained for such
purpose pursuant to Section 2.3.

Any interest on any Note which is payable, but is not paid when the same becomes
due and payable and such nonpayment continues for a period of 30 days shall
forthwith cease to be payable to the Holder on the regular record date, and such
defaulted interest and (to the extent lawful) interest on such defaulted
interest in cash at the rate borne by the Notes (such defaulted interest and
interest thereon herein collectively called “Defaulted Interest”) shall be paid
by the Issuer, at its election in each case, as provided in clause (a) or
(b) below:

(a) The Issuer may elect to make payment of any Defaulted Interest to the
Persons in whose names the Notes (or their respective predecessor Notes) are
registered at the close of business on a Special Record Date (as defined below)
for the payment of such Defaulted Interest, which shall be fixed in the
following manner. The Issuer shall notify the Trustee in writing of the amount
of Defaulted Interest proposed to be paid on each Note and the date of the
proposed payment (the “Special Interest Payment Date”), and at the same time the
Issuer shall deposit with the Trustee an amount of money equal to the aggregate
amount proposed to be paid in respect of such Defaulted Interest or shall make
arrangements satisfactory to the Trustee for such deposit prior to the date of
the proposed payment, such money when deposited to be held in trust for the
benefit of the Persons entitled to such Defaulted Interest as in this clause
provided. Thereupon the Issuer shall fix a record date (the “Special Record
Date”) for the payment of such Defaulted Interest, which date shall be not more
than 15 days and not less than 10 days prior to the Special Interest Payment
Date and not less than 10 days after the receipt by the Trustee of the notice of
the proposed payment. The Issuer shall promptly notify the Trustee of such
Special Record Date, and shall cause notice of the proposed payment of such
Defaulted Interest and the

 

62



--------------------------------------------------------------------------------

Special Record Date and Special Interest Payment Date therefor to be given in
the manner provided for in Section 12.2, not less than 10 days prior to such
Special Record Date. Notice of the proposed payment of such Defaulted Interest
and the Special Record Date and Special Interest Payment Date therefor having
been so given, such Defaulted Interest shall be paid on the Special Interest
Payment Date to the Persons in whose names the Notes (or their respective
predecessor Notes) are registered at the close of business on such Special
Record Date and shall no longer be payable pursuant to the following clause (b).

(b) The Issuer may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange on
which the Notes may be listed, and upon such notice as may be required by such
exchange, if, after notice given by the Issuer to the Trustee of the proposed
payment pursuant to this clause, such manner of payment shall be deemed
practicable by the Trustee.

Subject to the foregoing provisions of this Section 2.14, each Note delivered
under this Indenture upon registration of, transfer of or in exchange for or in
lieu of any other Note shall carry the rights to interest accrued and unpaid,
and to accrue, which were carried by such other Note.

SECTION 2.15 Computation of Interest.

(a) Interest on the Notes shall be computed on the basis of a 360-day year of
twelve 30-day months.

(b) Solely for the purposes of the Interest Act (Canada), whenever any interest
is calculated using a rate based on a year of 360 days, such rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(i) the applicable rate based on a year of 360 days, multiplied by (ii) the
actual number of days in the calendar year in which the period for such interest
is payable (or compounded) ends, divided by (iii) 360. The principle of deemed
reinvestment of interest shall not apply to any interest calculation under this
Indenture; all interest payments to be made under this Indenture shall be paid
without allowance or deduction for deemed reinvestment or otherwise, before and
after demand, default and judgment. The rates of interest specified in this
Indenture are intended to be nominal rates and not effective rates, and any
interest calculated hereunder shall be calculated using the nominal rate method
and not the effective rate method of calculation.

SECTION 2.16 CUSIP, Common Code and ISIN Numbers. The Issuer in issuing the
Notes may use “CUSIP”, “Common Code” and “ISIN” numbers and, if so, the Trustee
shall use “CUSIP”, “Common Code” and “ISIN” numbers in notices of redemption or
purchase as a convenience to Holders; provided, however, that any such notice
may state that no representation is made as to the correctness of such numbers
either as printed on the Notes or as contained in any notice of a redemption or
purchase and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such redemption or purchase shall not be
affected by any defect in or omission of such CUSIP, Common Code and ISIN
numbers. The Issuer shall promptly notify the Trustee in writing of any change
in the CUSIP, Common Code and ISIN numbers.

 

63



--------------------------------------------------------------------------------

SECTION 2.17 Trustee, Paying Agent, Registrar Not Responsible for Depositary.
None of the Trustee, any Paying Agent or the Registrar shall have any
responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests in any Global Note or
for maintaining, supervising or reviewing any records relating to such
beneficial ownership interests. The Trustee, any Paying Agent and the Registrar
shall be entitled to deal with any depositary, and any nominee thereof, that is
the Holder of any Global Note for all purposes of this Indenture relating to
such Global Note (including the payment of principal, premium, if any, and
interest, the giving of instructions or directions by or to the owner or holder
of a beneficial ownership interest in such Global Note) as the sole Holder of
such Global Note and shall have no obligations to the Beneficial Owners thereof.
None of the Trustee, any Paying Agent or the Registrar shall have any
responsibility or liability for any acts or omissions of any such depositary
with respect to any Global Note, for the records of any depositary, including
records in respect of beneficial ownership interests in respect of any Global
Note, for any transactions between such depositary and any participant in such
depositary or between or among any such depositary, any such participant or any
holder or owner of a beneficial interest in any Global Note or for any transfers
of beneficial interests in any Global Note.

SECTION 2.18 Payment of Additional Amounts.

(a) All payments made (or deemed to be made) to a holder of the Notes by a
Guarantor pursuant to any Guarantee shall be made free and clear of and without
withholding or deduction for or on account of any present or future tax, duty,
levy, impost, assessment or other governmental charge (including penalties,
interest and other liabilities related thereto) (collectively, “Taxes”) imposed
or levied by or on behalf of any Canadian government (or, with respect to any
Guarantor (or any successor thereof) incorporated or organized outside the
United States or Canada, the government of the country in which such Guarantor
(or any successor thereof) is incorporated, organized or a tax resident) or
political subdivision or territory or authority or agency therein or thereof
having the power to tax (each a “Non-U.S. Taxing Authority”), unless the obligor
thereon is required to withhold or deduct Taxes under any law or by the
interpretation, application or administration thereof.

(b) If any such obligor is so required to withhold or deduct any amount of or on
account of Taxes imposed by a Non-U.S. Taxing Authority from any payment made
with respect to any Guarantee, such obligor shall pay, as additional interest,
to each Holder or beneficial owner of the Notes that are outstanding on the date
of the required payment such additional amounts (“Additional Amounts”) as may be
necessary so that the net amount received by such Holder or beneficial owner
(including the Additional Amounts) after such withholding or deduction
(including withholdings and deductions on Additional Amounts) shall not be less
than the amount such Holder or beneficial owner would have received if such
Taxes had not been withheld or deducted; provided that no Additional Amounts
shall be payable with respect to a payment made to a Holder or beneficial owner
of the Notes (an “Excluded Holder”):

(1) which is subject to such Taxes by reason of the fact that it does not deal
at arm’s length (within the meaning of the Income Tax Act (Canada)) with the
Parent Guarantor or any other Guarantor resident in Canada for tax purposes at
the time of payment, if such payment is made by the Parent Guarantor or such
other Canadian Guarantor;

 

64



--------------------------------------------------------------------------------

(2) which is subject to such Taxes by reason of its being or having been
connected with any Non-U.S. Taxing Authority other than by the mere holding or
ownership, or deemed holding or ownership of the Notes or the receipt of
payments thereunder or under any Guarantee or the enforcement of rights under
the Notes, this Indenture or any Guarantee (as a matter of, for example,
citizenship, nationality, residence, domicile, or existence of a business or
permanent establishment, a dependent agent, a place of business or a place of
management present or deemed present within the Non-U.S. Taxing Authority);

(3) where such Taxes are on account of any Tax imposed pursuant to Sections 1471
through 1474 of the Code, any current or future regulations or official
interpretations thereof, any fiscal or regulatory legislation, rules or
practices adopted pursuant to an intergovernmental agreement between a non-U.S.
jurisdiction and the United States, with respect to the forgoing or any
agreements entered into pursuant to Section 1471(b)(1) of the Code;

(4) which failed to duly and timely comply with a timely request of the Issuer
or any Guarantor in writing to provide information, documents or other evidence
concerning such Holder’s or beneficial owner’s nationality, residence,
entitlement to treaty benefits or identity, if and to the extent that (i) such
Holder and/or beneficial owner was legally able to comply with such request and
(ii) due and timely compliance with such request is required by applicable law
or administrative policy as a precondition to reduction or elimination of, and
would have reduced or eliminated, any Taxes as to which Additional Amounts would
have otherwise been payable to such Holder or beneficial owner but for this
clause;

(5) which is a fiduciary or a partnership or not the sole beneficial owner of
the relevant Note, if and to the extent that any beneficiary or settlor with
respect to such fiduciary, any partner with respect to such partnership or any
beneficial owner of such Note (as the case may be) would not have been entitled
to receive Additional Amounts with respect to the payment in question had such
beneficiary, settlor, partner or beneficial owner been the actual Holder of such
Note;

(6) in respect of any estate, gift, inheritance, value added, excise, transfer,
or similar tax; or

(7) any combination of the above clauses in this proviso.

For the avoidance of doubt, no Additional Amounts will be owed for Taxes imposed
by the United States government or any political subdivision or territory or
authority or agency therein or thereof having the power to tax.

(c) The applicable obligor on the Notes, this Indenture or any Guarantee, as the
case may be, shall also be entitled to make any withholding or deduction
required by a Non-U.S. Taxing Authority or other taxing authority and remit the
full amount deducted or withheld to the relevant authority in accordance with
applicable law. The applicable obligor on the Notes, this Indenture or any
Guarantee, as the case may be, shall furnish to the Holders, within 30 days
after the date the payment of any Taxes is due pursuant to applicable law,
copies of tax receipts, if any, evidencing that such payment has been made by
such obligor, as applicable.

 

65



--------------------------------------------------------------------------------

(d) In addition, the Issuer and the Guarantors shall jointly and severally
indemnify and hold harmless each Holder or beneficial owner (without
duplication) of the Notes that are outstanding on the date of the required
payment and upon written request reimburse each such Holder or beneficial owner
for the amount of: (i) any Taxes so levied or imposed by a Non-U.S. Taxing
Authority and paid by such Holder or beneficial owner (without duplication) as a
result of payments made under or with respect to the Notes, this Indenture or
any Guarantee (including, for greater certainty, any Taxes payable under
Section 803 of the regulations under the Income Tax Act (Canada)), but excluding
any Taxes with respect to which such Holder or beneficial owner is an Excluded
Holder; and (ii) any Taxes imposed on such Holder or beneficial owner by a
Non-U.S. Tax Authority (other than any Taxes with respect to which such Holder
or beneficial owner is an Excluded Holder) with respect to any reimbursement
under clause (i) immediately above (collectively, a “Reimbursement Payment”).

(e) At least 30 days prior to each date on which any payment under or with
respect to any Note is due and payable, if any Guarantor becomes obligated to
pay Additional Amounts with respect to such payment, such Guarantor shall
deliver to the Trustee (or other applicable paying agent) an Officers’
Certificate stating the fact that such Additional Amounts shall be payable and
the amounts so payable and shall set forth such other information as is
necessary to enable the Trustee (or other applicable paying agent) to pay such
Additional Amounts to Holders on the payment date.

(f) Whenever in this Indenture there is mentioned, in any context, (i) the
payment of principal (and premium, if any), (ii) purchase prices in connection
with a repurchase or a redemption of the Notes, (iii) interest or (iv) any other
amount payable on or with respect to any of the Notes, this Indenture or the
Guarantees, such mention shall be deemed to include mention of the payment of
Additional Amounts and Reimbursement Payments provided for in this Section 2.18
to the extent that, in such context, Additional Amounts or Reimbursement
Payments are, were or would be payable in respect thereof.

(g) The Issuer and the Guarantors will pay any present or future stamp, court or
documentary Taxes, or any other excise, property or similar Taxes that are
imposed by any Non-U.S. Taxing Authority from the execution, delivery, issuance,
initial resale, registration or enforcement of any Notes, this Indenture, the
Guarantee or any other document or instrument in relation thereto (other than a
transfer of the Notes). The obligations described in this Section 2.18 shall
survive any termination, defeasance or discharge of this Indenture and shall
apply mutatis mutandis to any successor person to the Issuer or any Guarantor
and to any jurisdiction in which such successor is organized or is otherwise
resident or doing business for tax purposes or any jurisdiction from or through
which payment is made by such successor or its respective agents.

 

66



--------------------------------------------------------------------------------

ARTICLE III

COVENANTS

SECTION 3.1 Payment of Notes. The Issuer shall promptly pay the principal of,
premium, if any, and cash interest, and increase the principal amount of the
Notes or issue PIK Notes to pay PIK Interest, on the Notes on the dates and in
the manner provided in the Notes and in this Indenture. Principal, premium, if
any, and cash interest, and any increased principal amount of Notes or PIK Notes
sufficient to pay PIK Interest, shall be considered paid on the date due if by
11:00 a.m. (New York City time) on such date the Trustee or the Paying Agent
holds in accordance with this Indenture money sufficient to pay all principal,
premium, if any, and cash interest then due, and upon any increased principal
amount of the applicable Global Notes and delivery of an Issuer Order to the
Trustee to authenticate any PIK Notes or increase the principal amount of Global
Notes, as applicable, sufficient to pay all PIK Interest then due, and the
Trustee or the Paying Agent, as the case may be, is not prohibited from paying
such money to the Noteholders on that date pursuant to the terms of this
Indenture.

The Issuer shall pay interest on overdue principal at the rate specified
therefor in the Notes, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.

Notwithstanding anything to the contrary contained in this Indenture, and
subject to Section 2.18, the Issuer may, to the extent it is required to do so
by law, deduct or withhold income or other similar taxes imposed by the United
States of America from principal or interest payments hereunder.

SECTION 3.2 Limitation on Indebtedness and Preferred Stock.

(a) The Parent Guarantor will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness), and the Parent Guarantor will not permit any of its
Restricted Subsidiaries to issue Preferred Stock.

(b) Section 3.2(a) will not prohibit the Incurrence of the following
Indebtedness:

(1) Indebtedness under (i) the Term Loan Credit Agreement in an aggregate amount
not to exceed $975,00,000 and Refinancing Indebtedness in respect thereof;
provided that such amount shall decrease on a dollar-for-dollar basis for any
payments or prepayments, including in connection with any sales of assets and
excluding only payments with the proceeds of permitted Refinancing Indebtedness;
(ii) the Revolving Credit Facility in an aggregate amount not to exceed the
greater of (A) the Borrowing Base then in effect minus the principal amount
outstanding under the Term Loan Credit Agreement at such time (but in no event
to exceed $425,000,000) and (B) $325,000,000 and Refinancing Indebtedness in
respect thereof; (iii) Senior Notes in an aggregate amount not to exceed
$[                     ] and Refinancing Indebtedness in respect thereof; and
(iv) the Notes, the Guarantees and other obligations under this Indenture in an
aggregate

 

67



--------------------------------------------------------------------------------

amount not to exceed $[                     ], plus any increase in the
aggregate principal amount of the Notes in connection with PIK Payments and PIK
Notes and Refinancing Indebtedness in respect thereof; provided that in no event
shall the Parent Guarantor (and the Parent Guarantor shall not permit any
Restricted Subsidiary to) enter into, cause or permit to exist or become
effective any amendment, restatement, supplement, modification or refinancing
(or successive amendments, restatements, supplements, modifications or
refinancings) of any Senior Secured Credit Agreement that increases (1) the
interest rate or yield, including by increasing the “applicable margin” or
similar component of the interest rate (including to provide for additional
compounded or PIK Interest), through original issue discount or by modifying the
method of computing interest, or (2) a letter of credit, commitment, facility,
utilization, makewhole or similar fee (but excluding any customary consent,
amendment, arrangement or similar fees) so that the combined interest rate and
fees are increased by more than 1.25% per annum with respect to such Senior
Secured Credit Facility as in effect as of the date hereof, in each instance in
the aggregate at any level of pricing, but excluding increases from
(A) increases in an underlying reference rate not caused by a modification or
refinancing of such Senior Secured Credit Agreement, (B) accrual of interest at
the “default rate” defined in such Senior Secured Credit Agreement at the date
hereof or, for a refinancing, a rate that corresponds to the default rate, or
(C) application of a pricing grid set forth in such Senior Secured Credit
Agreement at the date hereof;

(2) guarantees of Indebtedness Incurred in accordance with the provisions of
this Indenture; provided that in the event such Indebtedness that is being
guaranteed is a Subordinated Obligation or a Guarantor Subordinated Obligation,
then the related guarantee shall be subordinated in right of payment to the
Notes or the Guarantee to at least the same extent as the Indebtedness being
guaranteed, as the case may be;

(3) Indebtedness of the Parent Guarantor owing to and held by any Restricted
Subsidiary or Indebtedness of a Restricted Subsidiary owing to and held by the
Parent Guarantor or any other Restricted Subsidiary; provided, however, that
(i)(a) if the Issuer is the obligor on such Indebtedness and the obligee is not
a Guarantor, such Indebtedness must be expressly subordinated to the prior
payment in full in cash of all obligations with respect to the Notes and (b) if
a Guarantor is the obligor of such Indebtedness and the obligee is neither the
Issuer nor another Guarantor, such Indebtedness must be expressly subordinated
to the prior payment in full in cash of all obligations of such Guarantor with
respect to its Guarantee, and (ii)(a) any subsequent issuance or transfer of
Capital Stock or any other event which results in any such Indebtedness being
held by a Person other than the Parent Guarantor or a Restricted Subsidiary and
(b) any sale or other transfer of any such Indebtedness to a Person other than
the Parent Guarantor or a Restricted Subsidiary of the Parent Guarantor shall be
deemed, in each case, to constitute an Incurrence of such Indebtedness by the
Parent Guarantor or such Restricted Subsidiary, as the case may be, that was not
permitted by this Section 3.2(b)(3);

(4) Indebtedness represented by (i) any Indebtedness (other than the
Indebtedness of the type described in Section 3.2(b)(1), (2) and (4))
outstanding on the Issue Date and (ii) any Refinancing Indebtedness Incurred in
respect of any Indebtedness of the type described in Section 3.2(b)(1), this
Section 3.2(b)(4) or Section 3.2(b)(5) or (7);

 

68



--------------------------------------------------------------------------------

(5) (i) Permitted Acquisition Indebtedness and (ii) Indebtedness of the Parent
Guarantor or any of its Restricted Subsidiaries incurred or issued to finance or
assumed in connection with an acquisition or Investment in an aggregate
principal amount, together with all other outstanding Indebtedness, Disqualified
Stock or Preferred Stock issued under this clause (ii) of Section 3.2(b)(5) and
any outstanding Indebtedness under Section 3.2(b)(4) incurred to refinance
Indebtedness initially incurred in reliance on this clause (ii) of
Section 3.2(b)(5), not to exceed $25 million as of the date of Incurrence of
such Indebtedness, after giving effect to such Incurrence and the application of
the proceeds therefrom;

(6) Indebtedness Incurred in respect of (i) self-insurance obligations, bid,
appeal, reimbursement, performance, surety and similar bonds and completion
guarantees provided by the Parent Guarantor or a Restricted Subsidiary in the
ordinary course of business and any guarantees or letters of credit functioning
as or supporting any of the foregoing bonds or obligations and (ii) obligations
represented by letters of credit for the account of the Parent Guarantor or a
Restricted Subsidiary in order to provide security for workers’ compensation
claims (in the case of clauses (i) and (ii) other than for an obligation for
money borrowed);

(7) Indebtedness of the Parent Guarantor or any Restricted Subsidiary
represented by Capitalized Lease Obligations (whether or not incurred pursuant
to Sale/Leaseback Transactions) or other Indebtedness Incurred in connection
with the acquisition, construction, improvement or development of real or
personal, movable or immovable, property, in each case Incurred for the purpose
of financing, refinancing, renewing, defeasing or refunding all or any part of
the purchase price or cost of acquisition, construction, improvement or
development of property used in the business of the Parent Guarantor or its
Restricted Subsidiaries; provided that the outstanding Indebtedness Incurred by
the Parent Guarantor or any Restricted Subsidiary pursuant to this
Section 3.2(b)(7), and any outstanding Indebtedness under Section 3.2(b)(4)
incurred to refinance Indebtedness initially incurred in reliance on this
Section 3.2(b)(7), shall not exceed $25 million; and provided further that the
principal amount of any Indebtedness permitted under this Section 3.2(b)(7) did
not in each case at the time of incurrence exceed the Fair Market Value, as
determined in accordance with the definition of such term, of the acquired or
constructed asset or improvement or development so financed;

(8) Preferred Stock (other than Disqualified Stock) of the Issuer and any
Subsidiary Guarantor that is either issued in exchange for outstanding
Indebtedness of the Issuer or a Restricted Subsidiary or the proceeds of which
is reinvested in the Issuer or a Restricted Subsidiary;

(9) Cash Management Obligations of the Issuer or any Guarantor in an aggregate
amount not to exceed $15 million as of the date of Incurrence of such
Indebtedness, after giving effect to such Incurrence and the application of
proceeds therefrom; and

 

69



--------------------------------------------------------------------------------

(10) Permitted Third Lien Indebtedness in an aggregate principal amount not to
exceed $240.0 million and any Refinancing Indebtedness in respect thereof plus
any increase to such principal amount resulting from interest that is
paid-in-kind on such Indebtedness.

(c) For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section 3.2:

(1) in the event an item of that Indebtedness meets the criteria of more than
one of the types of Indebtedness described in Section 3.2(b), the Parent
Guarantor, in its sole discretion, will classify such item of Indebtedness on
the date of Incurrence and, subject to Section 3.2(c)(2) below, may later
classify, reclassify or redivide all or a portion of such item of Indebtedness,
in any manner that complies with this Section 3.2;

(2) all Indebtedness outstanding on the date of this Indenture or subsequently
Incurred under the Senior Secured Credit Agreements, the Senior Notes and the
Notes shall be deemed Incurred on the Issue Date or the date of such Incurrence,
respectively, under Section 3.2(b)(1);

(3) guarantees of, or obligations in respect of letters of credit supporting,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;

(4) if obligations in respect of letters of credit are Incurred pursuant to a
Credit Facility and are being treated as Incurred pursuant to Section 3.2(b)(1)
and the letters of credit relate to other Indebtedness, then such other
Indebtedness shall not be included;

(5) the principal amount of any Disqualified Stock of the Parent Guarantor or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary, will be
equal to the greater of the maximum mandatory redemption or repurchase price
(not including, in either case, any redemption or repurchase premium) or the
liquidation preference thereof;

(6) Indebtedness permitted by this Section 3.2 need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
Section 3.2 permitting such Indebtedness; and

(7) the amount of Indebtedness issued at a price that is less than the principal
amount thereof will be equal to the amount of the liability in respect thereof
determined in accordance with GAAP.

Accrual of interest, accrual of dividends, the amortization of debt discount or
the accretion of accreted value, the payment of interest in the form of
additional Indebtedness, the payment of dividends in the form of additional
Preferred Stock or Disqualified Stock and unrealized losses or charges in
respect of Hedging Obligations (including those resulting from the application
of FASB ASC Topic No. 815, Derivatives and Hedging) will not be deemed to be an
Incurrence of Indebtedness for purposes of this Section 3.2.

 

70



--------------------------------------------------------------------------------

The Parent Guarantor will not permit any of its Foreign Subsidiaries,
Subsidiaries that are not Subsidiary Guarantors or Unrestricted Subsidiaries to
Incur any Indebtedness (including to issue any Disqualified Stock) other than
Non-Recourse Debt. If at any time an Unrestricted Subsidiary becomes a
Restricted Subsidiary, any Indebtedness of such Subsidiary shall be deemed to be
Incurred by a Restricted Subsidiary as of such date (and, if such Indebtedness
is not permitted to be Incurred as of such date under this Section 3.2, the
Parent Guarantor shall be in Default of this Section 3.2).

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term Indebtedness, or first
committed, in the case of revolving credit Indebtedness; provided that if such
Indebtedness is Incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable
U.S. dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
U.S. dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced. Notwithstanding any
other provision of this Section 3.2, the maximum amount of Indebtedness that any
Person may Incur pursuant to this Section 3.2 shall not be deemed to be exceeded
solely as a result of fluctuations in the exchange rates of currencies. The
principal amount of any Indebtedness Incurred to refinance other Indebtedness,
if Incurred in a different currency from the Indebtedness being refinanced,
shall be calculated based on the currency exchange rate applicable to the
currencies in which such Refinancing Indebtedness is denominated that is in
effect on the date of such refinancing.

This Indenture shall not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

SECTION 3.3 Limitation on Restricted Payments.

(a) The Parent Guarantor will not, and will not permit any of its Restricted
Subsidiaries, directly or indirectly, to:

(1) declare or pay any dividend or make any payment or distribution on or in
respect of the Parent Guarantor’s or any Restricted Subsidiary’s Capital Stock
(including any payment or distribution in connection with any merger or
consolidation involving the Parent Guarantor or any of its Restricted
Subsidiaries) except:

(A) dividends or distributions by the Parent Guarantor payable solely in Capital
Stock of the Parent Guarantor (other than Disqualified Stock but including
options, warrants or other rights to purchase such Capital Stock of the Parent
Guarantor); and

 

71



--------------------------------------------------------------------------------

(B) dividends or distributions payable to the Parent Guarantor or a Restricted
Subsidiary and if such Restricted Subsidiary is not a Wholly-Owned Subsidiary,
to minority stockholders (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation) so long as the Parent
Guarantor or a Restricted Subsidiary receives at least its pro rata share of
such dividend or distribution;

(2) purchase, repurchase, redeem, defease or otherwise acquire or retire for
value any Capital Stock of the Parent Guarantor or any direct or indirect parent
of the Parent Guarantor held by Persons other than the Parent Guarantor or a
Restricted Subsidiary (other than in exchange for Capital Stock of the Parent
Guarantor (other than Disqualified Stock));

(3) purchase, repurchase, redeem, defease or otherwise acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Subordinated Obligations or Guarantor Subordinated Obligations
(other than (x) Indebtedness permitted under Section 3.2(b)(3) or (y) the
purchase, repurchase, redemption, defeasance or other acquisition or retirement
for value of Subordinated Obligations or Guarantor Subordinated Obligations
purchased in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
purchase, repurchase, redemption, defeasance or other acquisition or retirement
for value); or

(4) make any Restricted Investment;

(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in clauses
(1) through (4) is referred to herein as a “Restricted Payment”).

(b) The provisions of Section 3.3(a) will not prohibit:

(1) any Restricted Payment made by exchange for, or out of the proceeds of the
substantially concurrent sale of, Capital Stock of the Parent Guarantor (other
than Disqualified Stock and other than Capital Stock issued or sold to a
Subsidiary of the Parent Guarantor or an employee stock ownership plan or
similar trust to the extent such sale to an employee stock ownership plan or
similar trust is financed by loans from or guaranteed by the Parent Guarantor or
any Restricted Subsidiary unless such loans have been repaid with cash on or
prior to the date of determination) or a substantially concurrent cash capital
contribution received by the Parent Guarantor from its shareholders; provided,
however, that such Restricted Payment will be excluded from subsequent
calculations of the amount of Restricted Payments;

 

72



--------------------------------------------------------------------------------

(2) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Subordinated Obligations of the Issuer or Guarantor
Subordinated Obligations of any Guarantor made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Subordinated Obligations of
the Issuer or Capital Stock of the Parent Guarantor or any purchase, repurchase,
redemption, defeasance or other acquisition or retirement for value of Guarantor
Subordinated Obligations made by exchange for or out of the proceeds of the
substantially concurrent sale of Guarantor Subordinated Obligations that, in
each case, is permitted to be Incurred pursuant to Section 3.2; provided,
however, that such purchase, repurchase, redemption, defeasance, acquisition or
retirement for value will be excluded from subsequent calculations of the amount
of Restricted Payments;

(3) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Disqualified Stock of the Parent Guarantor or a
Restricted Subsidiary made by exchange for, or out of the proceeds of the
substantially concurrent sale of, Disqualified Stock of the Parent Guarantor or
such Restricted Subsidiary, as the case may be, that, in each case, is permitted
to be Incurred pursuant to Section 3.2; provided, however, that such purchase,
repurchase, redemption, defeasance, acquisition or retirement for value will be
excluded from subsequent calculations of the amount of Restricted Payments;

(4) dividends paid or distributions made within 60 days after the date of
declaration if at such date of declaration such dividend or distribution would
have complied with this Section 3.3; provided, however, that such dividends and
distributions will be included in subsequent calculations of the amount of
Restricted Payments; and provided further, however, that for purposes of
clarification, this clause (4) shall not include cash payments in lieu of the
issuance of fractional shares included in clause (9) below;

(5) so long as no Default has occurred and is continuing, (a) the repurchase or
other acquisition of Capital Stock (including options, warrants, equity
appreciation rights or other rights to purchase or acquire Capital Stock) of the
Parent Guarantor held by any existing or former employees, management or
directors of the Parent Guarantor or any Restricted Subsidiary of the Parent
Guarantor or their assigns, estates or heirs, in each case pursuant to the
repurchase or other acquisition provisions under employee stock option or stock
purchase plans or agreements or other agreements to compensate management,
employees or directors, in each case approved by the Parent Guarantor’s Board of
Directors; provided that such repurchases or other acquisitions pursuant to this
subclause (a) during any calendar year will not exceed $2.0 million in the
aggregate (with unused amounts in any calendar year being carried over to
succeeding calendar years without limitation); provided further, that such
amount in any calendar year may be increased by an amount not to exceed (A) the
cash proceeds received by the Parent Guarantor from the sale of Capital Stock of
the Parent Guarantor to members of management or directors of the Parent
Guarantor and its Restricted Subsidiaries that occurs after the Issue Date, plus
(B) the cash proceeds of key man life insurance policies received by the Parent
Guarantor and its Restricted Subsidiaries after the Issue Date, less (C) the
amount of any Restricted Payments made pursuant to clauses (A) and (B) of this
clause (5)(a); provided further, however, that the amount of any such repurchase
or other acquisition under this subclause (a) will be excluded in subsequent
calculations of the amount of Restricted Payments; and (b) loans or advances to
employees or directors of the Parent Guarantor or any Subsidiary of

 

73



--------------------------------------------------------------------------------

the Parent Guarantor, in each case as permitted by Section 402 of the
Sarbanes-Oxley Act of 2002, the proceeds of which are used to purchase Capital
Stock of the Parent Guarantor, or to refinance loans or advances made pursuant
to this clause (5)(b), in an aggregate principal amount not in excess of
$2.0 million at any one time outstanding; provided, however, that the amount of
such loans and advances will be excluded in subsequent calculations of the
amount of Restricted Payments;

(6) purchases, repurchases, redemptions or other acquisitions or retirements for
value of Capital Stock deemed to occur upon the exercise of stock options,
warrants, rights to acquire Capital Stock or other convertible securities if
such Capital Stock represents a portion of the exercise or exchange price
thereof, and any purchases, repurchases, redemptions or other acquisitions or
retirements for value of Capital Stock made in lieu of withholding taxes in
connection with any exercise or exchange of warrants, options or rights to
acquire Capital Stock; provided, however, that such acquisitions or retirements
will be excluded from subsequent calculations of the amount of Restricted
Payments;

(7) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Subordinated Obligation at a purchase price not
greater than 101% of the principal amount of such Subordinated Obligation in the
event of a Change of Control Triggering Event in accordance with provisions
similar to Section 3.9; provided that, prior to or simultaneously with such
purchase, repurchase, redemption, defeasance or other acquisition or retirement,
the Issuer has made the Change of Control Offer as provided in such Section 3.9
with respect to the Notes and has completed the repurchase or redemption of all
Notes validly tendered for payment in connection with such Change of Control
Offer; provided, however, that such acquisitions or retirements will be included
in subsequent calculations of the amount of Restricted Payments;

(8) payments or distributions to dissenting stockholders pursuant to applicable
law or in connection with the settlement or other satisfaction of legal claims
made pursuant to or in connection with a consolidation, merger or transfer of
assets; provided, however, that any payment pursuant to this clause (8) will be
excluded in subsequent calculations of the amount of Restricted Payments;

(9) cash payments in lieu of the issuance of fractional shares; provided,
however, that any payment pursuant to this clause (9) will be excluded in
subsequent calculations of the amount of Restricted Payments;

(10) on or after September 1, 2019, (a) Restricted Payments by the Parent
Guarantor pursuant to Section 3.3(a)(2), if at the time the Parent Guarantor
makes such Restricted Payment, the Consolidated Net Leverage Ratio is less than
2.25 to 1.00 and (b) purchases, repurchases, redemptions or other acquisitions
or retirements of the Senior Notes or Permitted Third Lien Indebtedness at a
price in cash equal to no greater than 35% of the principal amount such Senior
Notes or Permitted Third Lien Indebtedness to be purchased, repurchased,
redeemed, acquired or retired, if at the time the Parent Guarantor or such
Restricted Subsidiary makes such Restricted Payment, the

 

74



--------------------------------------------------------------------------------

Consolidated Net Leverage Ratio is less than 3.25 to 1.00; provided the amount
of any Restricted Payments made at any time pursuant to this clause (10) shall
not exceed the excess of (i) the amount of cash offered by the Issuer to all
Holders within the 180 days prior to the applicable Restricted Payments to
purchase the Notes at an offer price equal to 100% of the principal amount of
the Notes plus accrued and unpaid interest over (ii) the amount of cash used by
the Issuer within the 180 days prior to the applicable Restricted Payments to
purchase the Notes; and

(11) purchases, repurchases, redemptions or other acquisitions or retirements of
the Senior Notes with the proceeds of or in exchange for (x) Permitted Third
Lien Indebtedness or (y) Equity Interests in the Parent Guarantor.

The amount of all Restricted Payments (other than cash) shall be the Fair Market
Value on the date of such Restricted Payment of the asset(s) or securities
proposed to be paid, transferred or issued by the Parent Guarantor or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment,
except that the Fair Market Value of any non-cash dividend or distribution made
within 60 days after the date of declaration shall be determined as of such
date. The Fair Market Value of any cash Restricted Payment shall be its face
amount and the Fair Market Value of any non-cash Restricted Payment shall be
determined in accordance with the definition of that term. Not later than the
date of making any Restricted Payment in excess of $5.0 million that will be
included in subsequent calculations of the amount of Restricted Payments, the
Parent Guarantor shall deliver to the Trustee an Officers’ Certificate stating
that such Restricted Payment is permitted and setting forth the basis upon which
the calculations required by this Section 3.3 were computed.

In the event that a Restricted Payment meets the criteria of more than one of
the exceptions described in clauses (1) through (11) above, the Parent Guarantor
shall, in its sole discretion, classify or reclassify such Restricted Payment.

The Parent Guarantor shall not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to the last sentence of the definition of
“Unrestricted Subsidiary.” For purpose of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by the Parent
Guarantor and its Restricted Subsidiaries (except to the extent such Investments
are repaid) in the Subsidiary so designated will be deemed to be Restricted
Payments in an amount determined as set forth in the last sentence of the
definition of “Investment.” Such designation will be permitted only if a
Restricted Payment in such amount would be permitted at such time pursuant to
the definition of “Permitted Investments,” and if such Subsidiary otherwise
meets the definition of “Unrestricted Subsidiary.”

SECTION 3.4 Limitation on Restrictions on Distributions from Restricted
Subsidiaries.

(a) The Parent Guarantor will not, and will not permit any Restricted Subsidiary
to, create or otherwise cause or permit to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary that is not the Issuer or a Subsidiary Guarantor to:

 

75



--------------------------------------------------------------------------------

(1) pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Parent Guarantor or any
Restricted Subsidiary (it being understood that the priority of any Preferred
Stock in receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on Common Stock shall not be deemed a
restriction on the ability to make distributions on Capital Stock);

(2) make any loans or advances to the Parent Guarantor or any Restricted
Subsidiary (it being understood that the subordination of loans or advances made
to the Parent Guarantor or any Restricted Subsidiary to other Indebtedness
Incurred by the Parent Guarantor or any Restricted Subsidiary shall not be
deemed a restriction on the ability to make loans or advances); or

(3) sell, lease or transfer any of its property or assets to the Parent
Guarantor or any Restricted Subsidiary.

(b) The preceding provisions will not prohibit:

(1) any encumbrance or restriction pursuant to or by reason of an agreement in
effect at or entered into on the Issue Date, including, without limitation, this
Indenture as in effect on such date;

(2) any encumbrance or restriction with respect to a Person pursuant to or by
reason of an agreement relating to any Capital Stock or Indebtedness Incurred by
a Person on or before the date on which such Person was acquired by the Parent
Guarantor or another Restricted Subsidiary (other than Capital Stock or
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds utilized to consummate, the transaction or series of related
transactions pursuant to which such Person was acquired by the Parent Guarantor
or a Restricted Subsidiary or in contemplation of the transaction) and
outstanding on such date; provided that any such encumbrance or restriction
shall not extend to any assets or property of the Parent Guarantor or any other
Restricted Subsidiary other than the assets and property of such acquired
Person;

(3) encumbrances and restrictions contained in contracts entered into in the
ordinary course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, detract from the value of, or from the ability
of the Parent Guarantor and the Restricted Subsidiaries to realize the value of,
property or assets of the Parent Guarantor or any Restricted Subsidiary in any
manner material to the Parent Guarantor or any Restricted Subsidiary;

(4) any encumbrance or restriction with respect to an Unrestricted Subsidiary
pursuant to or by reason of an agreement that the Unrestricted Subsidiary is a
party to entered into before the date on which such Unrestricted Subsidiary
became a Restricted Subsidiary; provided that such agreement was not entered
into in anticipation of the Unrestricted Subsidiary becoming a Restricted
Subsidiary and any such encumbrance or restriction shall not extend to any
assets or property of the Parent Guarantor or any other Restricted Subsidiary
other than the assets and property of such Unrestricted Subsidiary;

 

76



--------------------------------------------------------------------------------

(5) with respect to any Foreign Subsidiary, any encumbrance or restriction
contained in the terms of any Indebtedness or any agreement pursuant to which
such Indebtedness was Incurred if either (1) the encumbrance or restriction
applies to such Foreign Subsidiary and its Subsidiaries only in the event of a
payment default or a default with respect to a financial covenant in such
Indebtedness or agreement or (2) the Parent Guarantor determines that any such
encumbrance or restriction will not materially affect the Parent Guarantor’s
ability to make principal or interest payments on the Notes, as determined in
good faith by the Board of Directors of the Parent Guarantor, whose
determination shall be conclusive;

(6) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement effecting a refunding, replacement or refinancing of
Indebtedness Incurred pursuant to an agreement referred to in clauses (1)
through (5) or clause (12) of this Section 3.4(b) or this clause (6) or
contained in any amendment, restatement, modification, renewal, supplemental,
refunding, replacement or refinancing of an agreement referred to in clauses (1)
through (5) or clause (12) of this Section 3.4(b) or this clause (6); provided
that the encumbrances and restrictions with respect to such Restricted
Subsidiary contained in any such agreement taken as a whole are no less
favorable in any material respect to the Holders than the encumbrances and
restrictions contained in the agreements governing the Indebtedness being
refunded, replaced or refinanced;

(7) in the case of Section 3.4(a)(3), any encumbrance or restriction:

(A) that restricts in a customary manner the subletting, assignment or transfer
of any property or asset that is subject to a lease (including leases governing
leasehold interests or farm-in agreements or farm-out agreements relating to
leasehold interests in Oil and Gas Properties), license or similar contract, or
the assignment or transfer of any such lease (including leases governing
leasehold interests or farm-in agreements or farm-out agreements relating to
leasehold interests in Oil and Gas Properties), license (including, without
limitation, licenses of intellectual property) or other contract;

(B) contained in mortgages, pledges or other security agreements permitted under
this Indenture securing Indebtedness of the Parent Guarantor or a Restricted
Subsidiary to the extent such encumbrances or restrictions restrict the transfer
of the property subject to such mortgages, pledges or other security agreements;

(C) contained in any agreement creating Hedging Obligations permitted from time
to time under this Indenture;

(D) pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of the Parent
Guarantor or any Restricted Subsidiary;

 

77



--------------------------------------------------------------------------------

(E) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; or

(F) provisions with respect to the disposition or distribution of assets or
property in operating agreements, joint venture agreements, development
agreements, area of mutual interest agreements and other agreements that are
customary in the Oil and Gas Business and entered into in the ordinary course of
business;

(8) any encumbrance or restriction contained in (a) purchase money obligations
for property acquired in the ordinary course of business and (b) Capitalized
Lease Obligations permitted under this Indenture, in each case, that impose
encumbrances or restrictions of the nature described in Section 3.4(a)(3) on the
property so acquired;

(9) any encumbrance or restriction with respect to a Restricted Subsidiary (or
any of its property or assets) imposed pursuant to an agreement entered into for
the direct or indirect sale or disposition of all or a portion of the Capital
Stock or assets of such Restricted Subsidiary (or the property or assets that
are subject to such restriction) pending the closing of such sale or
disposition;

(10) any customary encumbrances or restrictions imposed pursuant to any
agreement of the type described in the definition of “Permitted Business
Investment”;

(11) encumbrances or restrictions arising or existing by reason of applicable
law or any applicable rule, regulation or order;

(12) encumbrances or restrictions contained in agreements governing Indebtedness
of the Parent Guarantor or any of its Restricted Subsidiaries permitted to be
Incurred pursuant to an agreement entered into subsequent to the Issue Date in
accordance with Section 3.2; provided that the provisions relating to such
encumbrance or restriction contained in such Indebtedness are not materially
less favorable to the Parent Guarantor taken as a whole, as determined by the
Board of Directors or a responsible financial officer of the Parent Guarantor in
good faith, than the provisions contained in the Senior Secured Credit
Agreements and in this Indenture as in effect on the Issue Date;

(13) the issuance of Preferred Stock by a Restricted Subsidiary or the payment
of dividends thereon in accordance with the terms thereof; provided that
issuance of such Preferred Stock is permitted pursuant to Section 3.2 and the
terms of such Preferred Stock do not expressly restrict the ability of a
Restricted Subsidiary to pay dividends or make any other distributions on its
Capital Stock (other than requirements to pay dividends or liquidation
preferences on such Preferred Stock prior to paying any dividends or making any
other distributions on such other Capital Stock);

(14) supermajority voting requirements existing under corporate charters,
bylaws, stockholders agreements and similar documents and agreements;

 

78



--------------------------------------------------------------------------------

(15) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business; and

(16) any encumbrance or restriction contained in the Senior Secured Credit
Agreements and the Senior Notes as in effect as of the Issue Date, and in any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings thereof; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings shall not modify such encumbrances or restrictions
contained in the Senior Secured Credit Agreements and the Senior Notes as in
effect on the Issue Date.

SECTION 3.5 Limitation on Sales of Assets and Subsidiary Stock.

(a) The Parent Guarantor will not, and will not permit any of its Restricted
Subsidiaries to, make any Asset Disposition unless:

(1) the Parent Guarantor or any of its Restricted Subsidiaries receives
consideration at the time of such Asset Disposition at least equal to the Fair
Market Value (such Fair Market Value to be determined on the date of
contractually agreeing to such Asset Disposition) of the Capital Stock or other
assets subject to such Asset Disposition;

(2) except in the case of an Asset Swap, at least 75% of the consideration
(determined on the date of contractually agreeing to such Asset Disposition)
received by the Parent Guarantor or any of its Restricted Subsidiaries from such
Asset Disposition and all other Asset Dispositions since the Issue Date, on a
cumulative basis, is in the form of cash or Cash Equivalents, or any combination
thereof; provided that any consideration other than cash or Cash Equivalents
received by the Parent Guarantor or any of its Restricted Subsidiaries from such
Asset Disposition shall only be permitted if it consists solely of the right to
receive earnout payments, production payments, overrides or drilling
participation arrangements or in seller notes (or a similar form of customary
seller financing);

(3) except as provided in Section 3.5(b), an amount equal to 100% of the Net
Available Cash from such Asset Disposition is applied, within 365 days from the
later of the date of such Asset Disposition or the receipt of such Net Available
Cash, by the Parent Guarantor or such Restricted Subsidiary, as the case may be:

(A) to prepay, repay, redeem or purchase Indebtedness under the Senior Secured
Credit Agreements;

(B) to prepay, repay, redeem or purchase Notes by, at its option, (x) redeeming
Notes as provided under paragraph 5 of the form of Note set forth in Exhibit A,
(y) purchasing Notes through open-market purchases or in privately negotiated
transactions at market prices (which shall be at or above par) and/or (z) making
an offer (in accordance with the provisions set forth in this Section 3.5 for an
Asset Disposition Offer) to all Holders to purchase their Notes (which offer
shall be deemed to be an Asset Disposition Offer for purposes hereof); or

 

79



--------------------------------------------------------------------------------

(C) to invest in Additional Assets; provided that without limitation to the
provisions described in Section 11.3, to the extent any Additional Assets
received by the Company or such Restricted Subsidiary in such Asset Sale
consists of assets of a type that would constitute Collateral under the Note
Security Documents, such Additional Assets, including Capital Stock of any
Person that becomes a Restricted Subsidiary as a result of such transaction, are
added to the Collateral within the time periods set forth in Section 11.3 or the
applicable Note Security Documents; and

(4) without limitation to the provisions described in Section 11.3, to the
extent any consideration received by the Company or such Restricted Subsidiary
in such Asset Sale consists of assets of a type that would constitute Collateral
under the Note Security Documents, such assets, including assets of any Person
that becomes a Guarantor as a result of such transaction, are added to the
Collateral within the time periods set forth in Section 11.3 or the applicable
Note Security Documents;

provided that pending the final application of any such Net Available Cash in
accordance with clauses (A), (B) or (C) above, the Parent Guarantor and its
Restricted Subsidiaries may temporarily reduce Indebtedness or otherwise invest
such Net Available Cash in any manner not prohibited by this Indenture. The
requirement of clause (C) above shall be deemed to be satisfied if an agreement
(including a lease, whether a capital lease or an operating lease) committing to
make the acquisitions or expenditures referred to therein is entered into by the
Parent Guarantor or its Restricted Subsidiary within the specified time period
and such Net Available Cash is subsequently applied in accordance with such
agreement within six months following such agreement.

(b) Any Net Available Cash from Asset Dispositions that is not applied or
invested as provided in Section 3.5(a)(3) will be deemed to constitute “Excess
Proceeds.” Not later than the 366th day from the later of the date of such Asset
Disposition or the receipt of such Net Available Cash, if the aggregate amount
of Excess Proceeds exceeds $5.0 million, the Issuer will be required to make an
offer (“Asset Disposition Offer”) to all Holders (with a copy to the Trustee) to
purchase the maximum principal amount of the Notes that may be purchased out of
the Excess Proceeds, at an offer price in cash in an amount equal to 100% of the
principal amount of the Notes plus accrued and unpaid interest, if any, to, but
excluding, the date of purchase (subject to the right of Holders of record on
the relevant record date to receive interest due on the relevant interest
payment date), in accordance with the procedures set forth in this Section 3.5
in integral multiples of $1.00 in excess of $2,000 (or in excess of $1.00 after
a PIK Payment), provided that the unpurchased portion of each Note must be equal
to a minimum principal amount of $2,000 or an integral multiple of $1.00 in
excess of $2,000 (or in excess of $1.00 after a PIK Payment). If the aggregate
principal amount of the Notes surrendered by Holders thereof exceeds the amount
of Excess Proceeds, the Issuer shall select the Notes to be purchased on a pro
rata basis on the basis of the aggregate principal amount of tendered Notes. To
the extent that the aggregate principal amount of the Notes so validly tendered
and not properly withdrawn pursuant to an Asset Disposition Offer is less than
the Excess Proceeds, the Parent Guarantor and its Restricted Subsidiaries may
use any remaining Excess Proceeds for general corporate purposes, subject to the
other covenants contained in this Indenture. Upon completion of such Asset
Disposition Offer, the amount of Excess Proceeds shall be reset at zero.

 

80



--------------------------------------------------------------------------------

(c) The Asset Disposition Offer will remain open for a period of 20 Business
Days following its commencement, except to the extent that a longer period is
required by applicable law (the “Asset Disposition Offer Period”). No later than
five Business Days after the termination of the Asset Disposition Offer Period
(the “Asset Disposition Purchase Date”), the Issuer will purchase the principal
amount of the Notes required to be purchased pursuant to this Section 3.5 (the
“Asset Disposition Offer Amount”) or, if less than the Asset Disposition Offer
Amount has been so validly tendered and not properly withdrawn, all Notes
validly tendered and not properly withdrawn in response to the Asset Disposition
Offer.

(d) If the Asset Disposition Purchase Date is on or after an interest record
date and on or before the related interest payment date, any accrued and unpaid
interest, if any, will be paid to the Person in whose name a Note is registered
at the close of business on such record date, and no further interest will be
payable to Holders who tender the Notes pursuant to the Asset Disposition Offer.

(e) On or before the Asset Disposition Purchase Date, the Issuer will, to the
extent lawful, accept for payment, on a pro rata basis to the extent necessary,
the Asset Disposition Offer Amount of Notes or portions of Notes so validly
tendered and not properly withdrawn pursuant to the Asset Disposition Offer, or
if less than the Asset Disposition Offer Amount has been validly tendered and
not properly withdrawn, all Notes so validly tendered and not properly
withdrawn, in each case in integral multiples of $1.00 in excess of $2,000 (or
in excess of $1.00 after a PIK Payment), provided that the unpurchased portion
of each Note must be equal to a minimum principal amount of $2,000 or an
integral multiple of $1.00 in excess of $2,000 (or minimum denominations of
$1.00 and integral multiples of $1.00 in excess thereof after a PIK Payment).
The Issuer will deliver to the Trustee an Officers’ Certificate stating that
such Notes or portions thereof were accepted for payment by the Issuer in
accordance with the terms of this Section 3.5. The Issuer or the paying agent,
as the case may be, will promptly (but in any case not later than five Business
Days after the termination of the Asset Disposition Offer Period) mail or
deliver to each tendering Holder of the Notes an amount equal to the purchase
price of the Notes so validly tendered and not properly withdrawn by such holder
or lender, as the case may be, and accepted by the Issuer for purchase, and the
Issuer will promptly issue a new Note, and the Trustee, upon delivery of an
Issuer Order and Officers’ Certificate from the Issuer, will authenticate and
mail or deliver such new Note to such Holder, in a principal amount equal to any
unpurchased portion of the Note surrendered; provided that each such new Note
will be in a minimum principal amount of $2,000 or an integral multiple of $1.00
in excess of $2,000 (or minimum denominations of $1.00 and integral multiples of
$1.00 in excess thereof after a PIK Payment). Any Note not so accepted will be
promptly mailed or delivered by the Issuer to the Holder thereof. The Issuer
will publicly announce the results of the Asset Disposition Offer on the Asset
Disposition Purchase Date.

(f) The Issuer will comply, to the extent applicable, with the requirements of
Rule 14e-1 of the Exchange Act and any other securities laws or regulations in
connection with the repurchase of the Notes pursuant to an Asset Disposition
Offer. To the extent that the provisions of any securities laws or regulations
conflict with provisions of this Section 3.5, the Issuer will comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under this Indenture by virtue of its compliance with
such securities laws or regulations.

 

81



--------------------------------------------------------------------------------

(g) For the purposes of Section 3.5(a)(2), the following will be deemed to be
cash:

(1) the assumption by the transferee of Indebtedness of the Parent Guarantor
(other than Subordinated Obligations, Guarantor Subordinated Obligations or
Disqualified Stock of the Parent Guarantor) or Indebtedness of a Restricted
Subsidiary (other than Subordinated Obligations, Guarantor Subordinated
Obligations of any Subsidiary Guarantor or Disqualified Stock of any Restricted
Subsidiary) and the release of the Parent Guarantor or such Restricted
Subsidiary from all liability on such Indebtedness in connection with such Asset
Disposition (in which case the Parent Guarantor will, without further action, be
deemed to have applied such deemed cash to Indebtedness in accordance with
Section 3.5(a)(3);

(2) with respect to any Asset Disposition of Oil and Gas Properties by the
Parent Guarantor or any of its Restricted Subsidiaries in which the Parent
Guarantor or such Restricted Subsidiary still retains an interest, any agreement
by the transferee (or any Affiliate thereof) to pay all or a portion of the
costs and expenses related to the exploration, development, completion or
production of such properties and activities related thereto; and

(3) securities, notes or other obligations received by the Parent Guarantor or
any Restricted Subsidiary from the transferee that are converted by the Parent
Guarantor or such Restricted Subsidiary into cash within 180 days after receipt
thereof.

(h) The Parent Guarantor will not, and will not permit any Restricted Subsidiary
to, engage in any Asset Swaps, unless:

(1) at the time of entering into such Asset Swap and immediately after giving
effect to such Asset Swap, no Default or Event of Default shall have occurred
and be continuing or would occur as a consequence thereof; and

(2) in the event such Asset Swap involves the transfer by the Parent Guarantor
or any Restricted Subsidiary of assets having an aggregate Fair Market Value in
excess of $10.0 million, the terms of such Asset Swap have been approved by a
majority of the members of the Board of Directors of the Parent Guarantor.

(i) Other than as specifically provided in this Section 3.5, any purchase
pursuant to this Section 3.5 shall be made pursuant to the applicable provisions
of Article V.

SECTION 3.6 Limitation on Liens. The Parent Guarantor will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, create,
Incur or suffer to exist any Lien other than Permitted Liens upon any of its
property or assets (including Capital Stock of Restricted Subsidiaries),
including any income or profits therefrom, whether owned on the date of this
Indenture or acquired after that date.

 

82



--------------------------------------------------------------------------------

SECTION 3.7 Stay, Extension and Usury Laws. The Parent Guarantor and each of its
Restricted Subsidiaries covenant (to the extent that they may lawfully do so)
that they shall not at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay, extension or usury law
wherever enacted, now or at any time hereafter in force, that may affect the
covenants or the performance of this Indenture; and the Parent Guarantor and
each of its Restricted Subsidiaries (to the extent that they may lawfully do so)
hereby expressly waive all benefit or advantage of any such law, and covenant
that they shall not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Trustee, but shall suffer and
permit the execution of every such power as though no such law has been enacted.

SECTION 3.8 Limitation on Affiliate Transactions.

(a) The Parent Guarantor will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into, make, amend or conduct any
transaction (including making a payment to, the purchase, sale, lease or
exchange of any property or the rendering of any service), contract, agreement
or understanding with or for the benefit of any Affiliate of the Parent
Guarantor (an “Affiliate Transaction”) unless:

(1) the terms of such Affiliate Transaction are not materially less favorable to
the Parent Guarantor or such Restricted Subsidiary, as the case may be, than
those that could reasonably be expected to be obtained in a comparable
transaction at the time of such transaction in arm’s-length dealings with a
Person who is not such an Affiliate; and

(2) either:

(A) if such Affiliate Transaction involves an aggregate consideration in excess
of $5.0 million but not greater than $10.0 million, the Parent Guarantor
delivers to the Trustee an Officers’ Certificate certifying that such Affiliate
Transaction satisfies the criteria in clause (1) above; or

(B) if such Affiliate Transaction involves an aggregate consideration in excess
of $10.0 million, the Parent Guarantor delivers to the Trustee a Board
Resolution adopted by a majority of the members of the Board of Directors of the
Parent Guarantor having no personal stake in such transaction approving the
terms of such transaction and set forth in an Officers’ Certificate certifying
that such Affiliate Transaction satisfies the criteria in clause (1) above.

(b) Section 3.8(a) will not apply to:

(3) any Restricted Payment permitted to be made pursuant to Section 3.3 or any
Permitted Investment;

(4) any issuance of Capital Stock (other than Disqualified Stock), or other
payments, awards or grants in cash, Capital Stock (other than Disqualified
Stock) or otherwise pursuant to, or the funding of, employment or severance
agreements and other compensation arrangements, options to purchase Capital
Stock (other than Disqualified Stock) of the Parent Guarantor, restricted stock
plans, long-term incentive plans, stock

 

83



--------------------------------------------------------------------------------

appreciation rights plans, participation plans or similar employee benefits
plans and/or insurance and indemnification arrangements provided to or for the
benefit of directors and employees approved by the Board of Directors or
properly designated committee of the Board of Directors of the Parent Guarantor;

(5) loans or advances to employees, officers or directors in the ordinary course
of business of the Parent Guarantor or any of its Restricted Subsidiaries;

(6) advances to or reimbursements of employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business of the Parent Guarantor or any of its Restricted
Subsidiaries;

(7) any transaction between the Parent Guarantor and a Restricted Subsidiary or
between Restricted Subsidiaries, and guarantees issued by the Parent Guarantor
or a Restricted Subsidiary for the benefit of the Parent Guarantor or a
Restricted Subsidiary, as the case may be, in accordance with Section 3.2;

(8) any transaction with a joint venture or similar entity which would
constitute an Affiliate Transaction solely because the Parent Guarantor or a
Restricted Subsidiary owns, directly or indirectly, an Equity Interest in or
otherwise controls such joint venture or similar entity;

(9) the issuance or sale of any Capital Stock (other than Disqualified Stock) of
the Parent Guarantor to an Affiliate, or the receipt by the Parent Guarantor of
any capital contribution from its shareholders;

(10) indemnities of officers, directors and employees of the Parent Guarantor or
any of its Restricted Subsidiaries permitted by bylaw or statutory provisions
and any employment agreement or other employee compensation plan or arrangement
entered into in the ordinary course of business by the Parent Guarantor or any
of its Restricted Subsidiaries;

(11) the payment of reasonable compensation and fees paid to, and indemnity
provided on behalf of, officers or directors of the Parent Guarantor or any
Restricted Subsidiary;

(12) the performance of obligations of the Parent Guarantor or any of its
Restricted Subsidiaries under the terms of any agreement to which the Parent
Guarantor or any of its Restricted Subsidiaries is a party as of or on the Issue
Date, as these agreements may be amended, modified, supplemented, extended or
renewed from time to time; provided, however, that any future amendment,
modification, supplement, extension or renewal entered into after the Issue Date
will be permitted only to the extent that its terms are not materially more
disadvantageous, taken as a whole, to the Holders than the terms of the
agreements in effect on the Issue Date;

 

84



--------------------------------------------------------------------------------

(13) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Indenture, provided that in the
reasonable determination of the Board of Directors of the Parent Guarantor or
the senior management of the Parent Guarantor, such transactions are on terms
not materially less favorable to the Parent Guarantor or the relevant Restricted
Subsidiary than those that could reasonably be expected to be obtained in a
comparable transaction at such time on an arm’s-length basis from a Person that
is not an Affiliate of the Parent Guarantor;

(14) transactions with a Person (other than an Unrestricted Subsidiary) that is
an Affiliate of the Parent Guarantor solely because the Parent Guarantor owns,
directly or through a Restricted Subsidiary, an Equity Interest in such Person;
and

(15) transactions between the Parent Guarantor or any Restricted Subsidiary and
any Person, a director of which is also a director of the Parent Guarantor or
any direct or indirect parent of the Parent Guarantor, and such director is the
sole cause for such Person to be deemed an Affiliate of the Parent Guarantor or
any Restricted Subsidiary; provided, however, that such director shall abstain
from voting as a director of the Parent Guarantor or such direct or indirect
parent, as the case may be, on any matter involving such other Person.

SECTION 3.9 Purchase of Notes Upon a Change of Control Triggering Event.

(a) If a Change of Control Triggering Event occurs with respect to the Notes,
unless one of the three exceptions described in Section 3.9(f) applies, each
Holder will have the right to require the Issuer to repurchase all or any part
of such Holder’s Notes at a purchase price in cash equal to 101% of the
principal amount of the Notes plus accrued and unpaid interest, if any, to, but
excluding, the date of purchase (subject to the right of Holders of record on
the relevant record date to receive interest due on the relevant interest
payment date).

(b) Within 30 days following any Change of Control Triggering Event, unless one
of the three exceptions described below in Section 3.9(f) applies, the Issuer
will send a notice (the “Change of Control Offer”) to each Holder of the Notes,
with a copy to the Trustee, stating:

(1) that a Change of Control Offer is being made and that such Holder has the
right to require the Issuer to purchase such Holder’s Notes at a purchase price
in cash equal to 101% of the principal amount of such Notes plus accrued and
unpaid interest, if any, to, but excluding, the date of purchase (subject to the
right of Holders of record on a record date to receive interest on the relevant
interest payment date) (the “Change of Control Payment”);

(2) the repurchase date (which shall be no earlier than 30 days nor later than
60 days from the date such notice is sent) (the “Change of Control Payment
Date”); provided, that the Change of Control Payment Date may be delayed, in the
Issuer’s discretion, until such time (including more than 60 days after the date
such notice is sent (subject to the applicable procedures of DTC)) as any or all
such conditions referred to in clause (9) below shall be satisfied;

(3) that any Note not properly tendered will remain outstanding and continue to
accrue interest;

 

85



--------------------------------------------------------------------------------

(4) that unless the Issuer defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest on the Change of Control Payment Date;

(5) that Holders electing to have any Definitive Notes purchased pursuant to a
Change of Control Offer will be required to surrender such Notes, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of such Notes in
certificated form completed, to the Paying Agent specified in the notice at the
address specified in the notice prior to the close of business on the third
Business Day preceding the Change of Control Payment Date;

(6) that Holders will be entitled to withdraw their tendered Notes and their
election to require the Issuer to purchase such Notes, provided that the Paying
Agent receives, not later than the close of business on the third Business Day
preceding the Change of Control Payment Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder of the Notes, the
principal amount of the Notes tendered for purchase, and a statement that such
Holder is withdrawing its tendered Notes and its election to have such Notes
purchased;

(7) that if the Issuer is repurchasing a portion of the Note of any Holder, the
Holder will be issued a new Note equal in principal amount to the unpurchased
portion of the Note surrendered, provided that the unpurchased portion of the
Note must be equal to a minimum principal amount of $2,000 or an integral
multiple of $1.00 in excess of $2,000 (or minimum denominations of $1.00 and
integral multiples of $1.00 in excess thereof after a PIK Payment);

(8) the procedures determined by the Issuer, consistent with this Indenture,
that a Holder must follow in order to have its Notes repurchased; and

(9) if such notice is sent prior to the occurrence of a Change of Control
Triggering Event, stating that the Change of Control Offer is conditional on the
occurrence of such Change of Control Triggering Event or such other conditions
specified therein and shall describe each such condition, and, if applicable,
shall state that, in the Issuer’s discretion, the Change of Control Payment Date
may be delayed until such time as any or all such conditions shall be satisfied,
or that such purchase may not occur and such notice may be rescinded in the
event that the Issuer reasonably believes that any or all such conditions
(including the occurrence of such Change of Control Triggering Event) will not
be satisfied by the Change of Control Payment Date, or by the Change of Control
Payment Date as so delayed.

(c) On the Change of Control Payment Date, the Issuer will, to the extent
lawful:

(1) accept for payment all Notes or portions of the Notes properly tendered
pursuant to the Change of Control Offer and not properly withdrawn, provided
that the unpurchased portion of the Note must be equal to a minimum principal
amount of $2,000 or an integral multiple of $1.00 in excess of $2,000 (or
minimum denominations of $1.00 and integral multiples of $1.00 in excess thereof
after a PIK Payment);

 

86



--------------------------------------------------------------------------------

(2) deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of the Notes accepted for payment;
and

(3) deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
the Notes or portions of the Notes being purchased by the Issuer.

(d) The Paying Agent will promptly mail or deliver to each Holder of the Notes
accepted for payment the Change of Control Payment for such Notes, and the
Trustee will promptly authenticate and mail (or cause to be transferred by
book-entry) to each Holder a new Note equal in principal amount to any
unpurchased portion of the Notes surrendered, if any; provided that each such
new Note will be in a minimum principal amount of $2,000 or an integral multiple
of $1.00 in excess of $2,000 (or minimum denominations of $1.00 and integral
multiples of $1.00 in excess thereof after a PIK Payment).

(e) If the Change of Control Payment Date is on or after an interest record date
and on or before the related interest payment date, any accrued and unpaid
interest, will be paid to the Person in whose name a Note is registered at the
close of business on such record date, and no further interest will be payable
to Holders who tender pursuant to the Change of Control Offer.

(f) The Issuer is not required to make a Change of Control Offer upon a Change
of Control Triggering Event if (i) any other Person makes the Change of Control
Offer in the manner, at the times and otherwise in compliance with this
Section 3.9 applicable to a Change of Control Offer made by the Issuer and
purchases all Notes validly tendered and not properly withdrawn under such
Change of Control Offer, (ii) notice of redemption of all outstanding Notes has
been given pursuant to Section 5.5 of this Indenture, unless and until there is
a default in payment of the applicable redemption price or (iii) in connection
with or in contemplation of any Change of Control Triggering Event, the Issuer
has made an offer to purchase (an “Alternate Offer”) any and all Notes validly
tendered at a cash price equal to or higher than the Change of Control Payment
and has purchased all Notes properly tendered in accordance with the terms of
such Alternate Offer.

(g) A Change of Control Offer may be made in advance of a Change of Control
Triggering Event, and conditioned upon the occurrence of a Change of Control
Triggering Event, if a definitive agreement is in place for the Change of
Control Triggering Event at the time of making the Change of Control Offer.

(h) The Issuer will comply, to the extent applicable, with the requirements of
Rule 14e-1 of the Exchange Act and any other securities laws or regulations in
connection with the repurchase of the Notes as a result of a Change of Control
Triggering Event. To the extent that the provisions of any securities laws or
regulations conflict with provisions of this Section 3.9, the Issuer will comply
with the applicable securities laws and regulations and will not be deemed to
have breached its obligations under this Section 3.9 by virtue of its compliance
with such securities laws or regulations.

 

87



--------------------------------------------------------------------------------

(i) If Holders of not less than 90% in aggregate principal amount of the
outstanding Notes validly tender and do not withdraw such Notes in a Change of
Control Offer or Alternate Offer and the Issuer, or any other Person making a
Change of Control Offer or Alternate Offer in lieu of the Issuer as described
above, purchases all of the Notes validly tendered and not withdrawn by such
Holders, the Issuer will have the right, upon not less than 15 nor more than 60
days’ prior notice, given not more than 30 days following such purchase pursuant
to the Change of Control Offer or Alternate Offer, as applicable, to redeem all
Notes that remain outstanding following such purchase at a redemption price in
cash equal to the applicable Change of Control Payment plus, to the extent not
included in the Change of Control Payment, accrued and unpaid interest, if any,
to the Redemption Date (subject to the right of Holders of record on the
relevant record date to receive interest due on the relevant interest payment
date).

(j) The Issuer’s obligation to make a Change of Control Offer with respect to
the Notes pursuant to this Section 3.9 may be waived or modified or terminated
with the consent of the Holders of a majority in principal amount of the Notes
then outstanding (including consents obtained in connection with a tender offer
or exchange offer for the Notes) prior to the occurrence of such Change of
Control Triggering Event.

(k) Other than as specifically provided in this Section 3.9, any purchase
pursuant to this Section 3.9 shall be made pursuant to the applicable provisions
of Article V.

SECTION 3.10 Provision of Financial Information.

(a) Whether or not the Parent Guarantor is subject to the reporting requirements
of Section 13 or Section 15(d) of the Exchange Act, to the extent not prohibited
by the Exchange Act, the Parent Guarantor will file with the SEC, and deliver to
the Trustee and make available to the Holders without cost to any Holder, the
annual reports and the information, documents and other reports (or copies of
such portions of any of the foregoing as the SEC may by rules and regulations
prescribe) that are specified in Sections 13 and 15(d) of the Exchange Act and
applicable to a U.S. corporation within the time periods specified therein with
respect to a non-accelerated filer. In the event that the Parent Guarantor is
not permitted to file such reports, documents and information with the SEC
pursuant to the Exchange Act, the Parent Guarantor will nevertheless deliver
such Exchange Act information to the Trustee and make available to the Holders
without cost to any Holder as if the Parent Guarantor were subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act and applicable
to a U.S. corporation within the time periods specified therein with respect to
a non-accelerated filer.

(b) If the Parent Guarantor has designated any of its Subsidiaries as
Unrestricted Subsidiaries, then the financial information required will include
a reasonably detailed presentation, either on the face of the financial
statements or in the footnotes thereto, or in any accompanying Management’s
Discussion and Analysis of Financial Condition and Results of Operations, of the
financial condition and results of operations of the Parent Guarantor and its
Restricted Subsidiaries separate from the financial condition and results of
operations of the Unrestricted Subsidiaries.

 

88



--------------------------------------------------------------------------------

(c) Any direct or indirect parent entity of the Parent Guarantor may satisfy the
obligations of the Parent Guarantor set forth in this Section 3.10 by providing
the requisite financial and other information of such parent entity instead of
the Parent Guarantor so long as (i) the Parent Guarantor is a Wholly-Owned
Subsidiary of such parent entity and (ii) such parent entity does not conduct
any business other than the holding of Equity Interests of the Parent Guarantor,
does not have any material liabilities other than liabilities of the Parent
Guarantor, does not own any material assets other than the Equity Interests of
the Parent Guarantor and does not generate or derive any material revenues other
than the revenues of the Parent Guarantor; provided that to the extent such
parent entity holds assets (other than its direct or indirect interest in the
Parent Guarantor) that exceeds the lesser of (x) 0.5% of the total assets of
such parent entity and (y) 0.5% of the total revenue for the preceding fiscal
year of such parent entity, then such information related to such parent entity
shall be accompanied by consolidating information, which may be unaudited, that
explains in reasonable detail the differences between the information of such
parent entity, on the one hand, and the information relating to the Parent
Guarantor and its Subsidiaries on a stand-alone basis, on the other hand.

(d) The availability of the foregoing materials on the SEC’s website or on the
Parent Guarantor’s (or its parent entity’s) website shall be deemed to satisfy
the foregoing delivery obligations to the Holders.

(e) For so long as any Notes remain outstanding and constitute “restricted
securities” under Rule 144, if the Parent Guarantor is not subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, the Parent
Guarantor will furnish to the Holders, and to securities analysts and bona fide
prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(f) In addition, no later than five Business Days after the date the annual and
quarterly financial information for the prior fiscal period have been filed or
furnished pursuant to Section 3.10(a) (or customary earnings releases in respect
thereof), the Parent Guarantor (or its parent entity) shall also hold live
quarterly conference calls (which may be the same call held by the Parent
Guarantor (or its parent entity) for its public equity holders).

(g) The Trustee shall have no obligation to determine if and when the reports,
information and documents of the Parent Guarantor are filed with the SEC via the
EDGAR system and available on the SEC’s EDGAR website or available on the
Issuer’s website.

(h) Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Issuer’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely conclusively on Officers’ Certificates). The Trustee is under
no duty to examine such reports, information or documents to ensure compliance
with the provision of this Indenture or to ascertain the correctness or
otherwise of the information or the statements contained therein.

 

89



--------------------------------------------------------------------------------

SECTION 3.11 Future Subsidiary Guarantors.

(a) The Parent Guarantor will cause (i) each of its Wholly-Owned Subsidiaries
(other than a Foreign Subsidiary formed in connection with a Redomestication
Transaction) formed or acquired after the Issue Date and (ii) any other Domestic
Subsidiary (other than the Issuer) that is not already a Subsidiary Guarantor
that guarantees any of the Parent Guarantor’s or the Issuer’s Indebtedness or
any Indebtedness of a Subsidiary Guarantor, in each case to execute and deliver
to the Trustee within 30 days a supplemental indenture (in substantially the
form specified in Exhibit B to this Indenture) pursuant to which such Subsidiary
will unconditionally guarantee, on a joint and several basis, the full and
prompt payment of the principal of, premium, if any, and interest on the Notes
on a senior basis; provided that any Restricted Subsidiary that constitutes an
Immaterial Subsidiary need not become a Subsidiary Guarantor until such time as
it ceases to be an Immaterial Subsidiary.

(b) Each Person that becomes a Subsidiary Guarantor after the Issue Date shall
also become a party to the applicable Note Security Documents, the Intercreditor
Agreement and the Third Lien Intercreditor Agreement, if applicable, and shall
as promptly as practicable execute and deliver such security instruments,
financing statements, mortgages, deeds of trust (in substantially the same form
as those executed and delivered with respect to the Collateral on the Issue Date
or on the date first delivered in the case of any such documents to be delivered
after the Issue Date) as may be necessary to vest in the Collateral Agent a
perfected second-priority security interest (subject to Permitted Liens) in
properties and assets that constitute Collateral as security for the Notes or
the Guarantees and as may be necessary to have such property or asset added to
the applicable Collateral as required under the Note Security Documents and this
Indenture, and thereupon all provisions of this Indenture relating to the
Collateral shall be deemed to relate to such properties and assets to the same
extent and with the same force and effect.

SECTION 3.12 Maintenance of Office or Agency. The Issuer shall maintain an
office or agency where the Notes may be presented or surrendered for payment,
where, if applicable, the Notes may be surrendered for registration of transfer
or exchange and where notices and demands to or upon the Issuer in respect of
the Notes and this Indenture may be made. The corporate trust office of the
Trustee indicated in Section 2.3 shall be such office or agency of the Issuer,
unless the Issuer shall designate and maintain some other office or agency for
one or more of such purposes. The Issuer shall give prompt written notice to the
Trustee of any change in the location of any such office or agency. If at any
time the Issuer shall fail to maintain any such required office or agency or
shall fail to furnish the Trustee with the address thereof, such presentations,
surrenders, notices and demands may be made or served at the corporate trust
office of the Trustee indicated in Section 12.2, and the Issuer hereby appoints
the Trustee as its agent to receive all such presentations, surrenders, notices
and demands. Notwithstanding the foregoing, no service of legal process may be
made on the Issuer at any office of the Trustee.

The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind any such designation. The Issuer
shall give prompt written notice to the Trustee of any such designation or
rescission and any change in the location of any such other office or agency.

 

90



--------------------------------------------------------------------------------

SECTION 3.13 Corporate Existence. Except as otherwise provided in Article IV,
the Parent Guarantor shall, and shall cause each of its Restricted Subsidiaries
to, do or cause to be done all things necessary to preserve and keep in full
force and effect its existence, rights (charter and statutory), licenses and
franchises; provided, however, that the Parent Guarantor and its Restricted
Subsidiaries shall not be required to preserve any such right, license or
franchise if it shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Parent Guarantor.

SECTION 3.14 Payment of Taxes. The Parent Guarantor shall, and shall cause each
of its Restricted Subsidiaries to, pay or discharge or cause to be paid or
discharged, before the same shall become delinquent, all material taxes,
assessments and governmental charges levied or imposed upon the Parent Guarantor
or any Subsidiary or upon the income, profits or property of the Parent
Guarantor or any Subsidiary; provided, however, that the Parent Guarantor and
its Restricted Subsidiaries shall not be required to pay or discharge or cause
to be paid or discharged any such tax, assessment or charge the amount,
applicability or validity of which is being contested in good faith by
appropriate proceedings.

SECTION 3.15 Compliance Certificate. The Issuer shall deliver to the Trustee
within 120 days after the end of each fiscal year of the Issuer ending after the
Issue Date a statement (which need not be an Officers’ Certificate) signed by
the principal executive officer, the principal accounting officer or the
principal financial officer of the Issuer, stating that a review of the
activities of the Issuer and its Restricted Subsidiaries during the preceding
fiscal year has been made under the supervision of the signing Officers with a
view to determining whether the Issuer and each of its Restricted Subsidiaries
has performed their respective obligations under this Indenture, and further
stating whether or not the signers know of any Default or Event of Default that
occurred during such period. If they do, the certificate shall describe such
Default or Event of Default, its status and what action the Issuer is taking or
proposes to take with respect thereto.

SECTION 3.16 Further Instruments and Acts. Upon request of the Trustee, the
Parent Guarantor and its Restricted Subsidiaries will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purpose of this Indenture.

SECTION 3.17 Statement by Officers as to Default. The Issuer shall, so long as
any Note is outstanding, deliver to the Trustee within 10 Business Days after
the occurrence of a Default, a written notice setting forth the details of such
Default, or Events of Default, and what action the Issuer is taking or proposing
to take with respect thereto.

SECTION 3.18 Covenant Termination.

(a) From and after the occurrence of an Investment Grade Rating Event, the
Parent Guarantor and its Restricted Subsidiaries will no longer be subject to
the provisions of this Indenture described above in Sections 3.2, 3.3, 3.4, 3.5,
3.8 and Section 4.1(a)(3) hereof (collectively, the “Eliminated Covenants”).

 

91



--------------------------------------------------------------------------------

(b) After the Eliminated Covenants have been terminated, the Parent Guarantor
may not designate any of its Subsidiaries as Unrestricted Subsidiaries pursuant
to the second sentence of the definition of “Unrestricted Subsidiary.” After the
Eliminated Covenants have been terminated, the Parent Guarantor and its
Restricted Subsidiaries shall be entitled to incur Liens permitted under
Section 3.6 (including, without limitation, Permitted Liens). To the extent
Section 3.6 and any Permitted Liens refer to one or more Eliminated Covenants,
such Section 3.6 or definition shall be interpreted as though such applicable
Eliminated Covenant(s) continued to be applicable following such termination
(but solely for purposes of Section 3.6 and the “Permitted Liens” definition and
for no other section of this Indenture).

(c) On the date of the occurrence of an Investment Grade Rating Event, the
Issuer shall deliver an Officers’ Certificate to the Trustee, specifying
(i) that a termination of the foregoing covenants under this Section 3.18 has
occurred and (ii) the date of the commencement of any termination of the
foregoing covenants under this Section 3.18. The Trustee shall not have any duty
to monitor the ratings of the Notes or whether or not an Investment Grade Rating
Event or the termination of the foregoing covenants has occurred, nor any duty
to notify the Noteholders of any of the foregoing.

SECTION 3.19 Limitation on Layering. The Parent Guarantor will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, or suffer to exist any Lien that is (a) senior to the Liens on the
Collateral securing the Notes and junior to any other Lien or (b) junior to the
Liens on the Collateral securing the Notes (other than Liens securing Permitted
Third Lien Indebtedness incurred under Section 3.2(b)(10) and clause (16) of the
definition of “Permitted Liens”).

SECTION 3.20 Subsidiaries. The Parent Guarantor will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, sell, assign or
otherwise dispose of any Equity Interests in the Issuer or any Restricted
Subsidiary except (a) to the Issuer or another Restricted Subsidiary or (b) in
compliance with Section 3.5. None of the Parent Guarantor, the Issuer nor any
Restricted Subsidiary will have any Foreign Subsidiaries, other than Foreign
Subsidiary formed in connection with a Redomestication Transaction. Parent
Guarantor and the Issuer will not permit any Equity Interests of any Restricted
Subsidiary to be directly owned by any Person other than the Issuer or another
Restricted Subsidiary. Parent Guarantor shall not permit any Subsidiary that is
not owned by the Issuer to own any Oil and Gas Property.

SECTION 3.21 Nature of Business; International Operations. The Parent Guarantor
will not, and will not permit any of its Restricted Subsidiaries to, undertake
or allow any material change in the character of its business as a company
engaged in the Oil and Gas Business. From and after the date hereof, Parent
Guarantor, the Issuer and the Restricted Subsidiaries will not acquire or commit
to acquire any Oil and Gas Properties not located within the geographical
boundaries of the United States of America. Parent Guarantor shall not directly
own any interest in any Oil and Gas Property. Any Oil and Gas Properties of the
Issuer or any of its subsidiaries will at all times be owned by the Issuer or a
Subsidiary Guarantor that is a Restricted Subsidiary.

 

92



--------------------------------------------------------------------------------

ARTICLE IV

SUCCESSOR COMPANY

SECTION 4.1 Merger and Consolidation.

(a) Neither the Parent Guarantor nor the Issuer will consolidate with or merge
with or into or amalgamate or wind up into (whether or not it is the surviving
Person), or sell, lease, transfer, convey or otherwise dispose of all or
substantially all its assets in one or more related transactions to, any Person,
unless:

(1) (A) the resulting, surviving or transferee Person (the “Successor Company”)
will be a corporation, partnership, trust or limited liability company organized
and existing under the laws of the United States of America, any State of the
United States or the District of Columbia; provided that in the case where the
Successor Company of the Issuer is not a corporation, a co-issuer of the Notes
is a corporation; and (B) the Successor Company (if not the Parent Guarantor or
the Issuer, as the case may be) will expressly assume, by supplemental
indenture, joinder or other documents or instruments, executed and delivered to
the Trustee, all the obligations of the Parent Guarantor or the Issuer, as the
case may be, under this Indenture, the Notes, the Priority Lien Security
Documents, the Note Security Documents, the Junior Lien Security Documents, the
Intercreditor Agreement, the Third Lien Intercreditor Agreement and the relevant
Guarantee, as applicable, and the Successor Company shall cause such amendments,
supplements or other instruments to be executed, filed and recorded in such
jurisdictions as may be required by applicable law to preserve and protect the
Lien on the Collateral owned by or transferred to such Successor Company,
together with such financing statements or comparable documents as may be
required to perfect any security interests in such Collateral which may be
perfected by the filing of a financing statement or a similar document under the
Uniform Commercial Code or other similar statute or regulation of the relevant
states or jurisdictions; provided further that, notwithstanding the foregoing,
the Parent Guarantor may consummate a Redomestication Transaction if all other
conditions of this Section 4.1(a) are satisfied;

(2) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary of the Successor Company as a result of such transaction as having
been Incurred by the Successor Company or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;

(3) immediately after giving effect to such transaction on a pro forma basis and
any related financing transactions as if the same had occurred at the beginning
of the applicable four quarter period, the Consolidated Coverage Ratio of the
Parent Guarantor is equal to or greater than the Consolidated Coverage Ratio of
the Parent Guarantor immediately before such transaction;

(4) if the Successor Company of the Issuer is not the Issuer, each Guarantor
(unless it is the other party to the transactions, in which case clause (1)
shall apply) shall have by supplemental indenture confirmed that its Guarantee
shall apply to the Successor Company’s obligations in respect of this Indenture
and the Notes and that its Guarantee shall continue to be in effect; and

 

93



--------------------------------------------------------------------------------

(5) the Parent Guarantor or the Issuer, as the case may be, shall have delivered
to the Trustee an Officers’ Certificate and an Opinion of Counsel, each stating
that such transaction and such supplemental indenture (if any) comply with this
Indenture; and

(6) any Collateral owned by or transferred to the Successor Company formed by or
surviving any such consolidation or merger or the Person to which such sale,
assignment, transfer, lease, conveyance or other disposition has been made
continues to constitute Collateral under the Indenture and the Note Security
Documents, subject to the Liens on the Collateral securing Priority Obligations,
except as permitted by the Indenture or the Note Security Documents.

For purposes of this Section 4.1, the sale, lease, transfer, conveyance or other
disposition of all or substantially all of the assets of one or more
Subsidiaries of the Parent Guarantor or the Issuer, as the case may be, which
assets, if held by the Parent Guarantor or the Issuer instead of such
Subsidiaries, would constitute all or substantially all of the assets of the
Parent Guarantor or the Issuer, as applicable, on a consolidated basis, shall be
deemed to be the disposition of all or substantially all of the assets of the
Parent Guarantor or the Issuer, as applicable.

The Successor Company will succeed to, and be substituted for, and may exercise
every right and power of, the Parent Guarantor or the Issuer, as the case may
be, under this Indenture and the other Notes Documents; and its predecessor,
except in the case of a lease of all or substantially all its assets, will be
released from all obligations under this Indenture, the other Notes Documents,
the Notes or the relevant Guarantee, as applicable.

Notwithstanding Section 4.1(a)(3), (x) any Restricted Subsidiary may consolidate
with, merge with or into, amalgamate or wind up into, or dispose of all or part
of its assets to, the Parent Guarantor, and the Parent Guarantor may consolidate
with, merge into, amalgamate or wind up into, or dispose of all or part of its
assets to, the Issuer or a Subsidiary Guarantor and (y) the Parent Guarantor and
the Issuer may merge with or into an Affiliate incorporated solely for the
purpose of reorganizing the Parent Guarantor or the Issuer, as the case may be,
in a State of the United States or the District of Columbia or other
jurisdiction; provided that, in the case of a Restricted Subsidiary that
consolidates with, merges with or into, amalgamates or winds up into or disposes
of all or part of its properties and assets to the Parent Guarantor or the
Issuer, the Parent Guarantor or the Issuer, as the case may be, will not be
required to comply with the preceding Section 4.1(a)(5).

(b) In addition, the Parent Guarantor will not permit any Subsidiary Guarantor
to consolidate with, merge with or into, amalgamate or wind up into, and will
not permit the disposition of all or substantially all of the assets of any
Subsidiary Guarantor to, any Person (other than the Parent Guarantor, the Issuer
or another Subsidiary Guarantor) unless:

 

94



--------------------------------------------------------------------------------

(1) (i) the resulting, surviving or transferee Person will be a corporation,
partnership, trust or limited liability company organized and existing under the
laws of the United States of America, any state of the United States or the
District of Columbia and such Person (if not such Subsidiary Guarantor) will
expressly assume, by supplemental indenture, executed and delivered to the
Trustee, all the obligations of such Subsidiary Guarantor under this Indenture,
the Notes, the Priority Lien Security Documents, the Note Security Documents,
the Junior Lien Security Documents, the Intercreditor Agreement, the Third Lien
Intercreditor Agreement and the relevant Guarantee, as applicable, and the
surviving Person shall cause such amendments, supplements or other instruments
to be executed, filed and recorded in such jurisdictions as may be required by
applicable law to preserve and protect the Lien on the Collateral owned by or
transferred to such surviving Person, together with such financing statements or
comparable documents as may be required to perfect any security interests in
such Collateral which may be perfected by the filing of a financing statement or
a similar document under the Uniform Commercial Code or other similar statute or
regulation of the relevant states or jurisdictions; and (ii) immediately after
giving effect to such transaction (and treating any Indebtedness that becomes an
obligation of the resulting, surviving or transferee Person or any Restricted
Subsidiary as a result of such transaction as having been Incurred by such
Person or such Restricted Subsidiary at the time of such transaction), no
Default shall have occurred and be continuing; or

(2) the transaction results in the release of the Subsidiary Guarantor from its
obligations under this Indenture and its Guarantee after and in compliance with
the provisions of Section 10.2 and

(3) the Parent Guarantor will have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that such transaction and
such supplemental indenture (if any) comply with this Indenture.

ARTICLE V

REDEMPTION OF NOTES

SECTION 5.1 Redemption. The Notes may be redeemed (a) as a whole or from time to
time in part, subject to the conditions and at the redemption prices specified
in paragraph 5 of the form of Note set forth in Exhibit A hereto, which is
hereby incorporated by reference and made a part of this Indenture, or (b) as a
whole, and not less than as a whole, subject to the conditions and at the
redemption price specified in Section 3.9(i) or Section 5.9, as applicable, in
each case together with accrued and unpaid interest to the Redemption Date.

SECTION 5.2 Applicability of Article. Redemption of Notes at the election of the
Issuer, as permitted by any provision of this Indenture, shall be made in
accordance with such provision and this Article V.

SECTION 5.3 Election to Redeem; Notice to Trustee. The election of the Issuer to
redeem any Notes pursuant to Section 5.1 shall be evidenced by an Officers’
Certificate of the Issuer. In case of any redemption at the election of the
Issuer, the Issuer shall, not later than five Business Days prior to giving
notice of any redemption pursuant to Section 5.5 (unless a shorter notice shall
be satisfactory to the Trustee), notify the Trustee in writing of such
Redemption Date

 

95



--------------------------------------------------------------------------------

and of the principal amount of Notes to be redeemed and, in the case of any
redemption of less than all Notes, shall deliver to the Trustee such
documentation and records as shall enable the Trustee to select the Notes to be
redeemed pursuant to Section 5.4. Any such notice may be cancelled at any time
prior to notice of such redemption being sent to any Holder and shall thereby be
void and of no effect.

SECTION 5.4 Selection by Trustee of Notes to Be Redeemed. If less than all Notes
are to be redeemed at any time pursuant to an optional redemption, the
particular Notes to be redeemed shall be selected not more than 60 days prior to
the Redemption Date by the Trustee, from the outstanding Notes not previously
called for redemption, in compliance with the requirements, as set forth in an
Officers’ Certificate delivered by the Issuer to the Trustee, of the principal
national securities exchange, if any, on which such Notes are listed, or, if
such Notes are not so listed, then on a pro rata basis, by lot or by such other
method as the Trustee in its sole discretion shall deem to be fair and
appropriate (or, in the case of Global Notes, the Trustee will select Notes for
redemption based on such method as DTC may prescribe); provided, however, that
no such partial redemption shall reduce the portion of the principal amount of a
Note not redeemed to less than $2,000 (or $1.00 after a PIK Payment).

The Trustee shall promptly notify the Issuer in writing of the Notes selected
for redemption and, in the case of any Notes selected for partial redemption,
the method it has chosen for the selection of Notes and the principal amount
thereof to be redeemed.

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to redemption of Notes shall relate, in the case of any Note
redeemed or to be redeemed only in part, to the portion of the principal amount
of such Note which has been or is to be redeemed.

SECTION 5.5 Notice of Redemption.

(a) Notice of redemption shall be given in the manner provided for in
Section 12.2, not less than 15 nor more than 60 days prior to the Redemption
Date, to each Holder of Notes to be redeemed, except that that redemption
notices may be sent more than 60 days prior to a Redemption Date if the notice
is issued in connection with a legal defeasance or covenant defeasance of the
Notes or a satisfaction and discharge of this Indenture pursuant to Article VIII
or except as set forth in the penultimate sentence of Section 5.5(b). At the
Issuer’s request, the Trustee shall give notice of redemption in the Issuer’s
name and at the Issuer’s expense; provided, however, that the Issuer shall
deliver to the Trustee, at least five Business Days prior to the giving of such
notice (unless a shorter period shall be satisfactory to the Trustee), an
Officers’ Certificate requesting that the Trustee give such notice at the
Issuer’s expense and setting forth the information to be stated in such notice
as provided in the following items.

 

96



--------------------------------------------------------------------------------

All notices of redemption shall state:

(1) the Redemption Date,

(2) the redemption price, if then determinable, and otherwise the method for its
determination and the amount of accrued interest to the Redemption Date payable
as provided in Section 5.7, if any,

(3) if less than all outstanding Notes are to be redeemed, the identification of
the particular Notes (or portion thereof) to be redeemed, as well as the
aggregate principal amount of Notes to be redeemed and the aggregate principal
amount of Notes to be outstanding after such partial redemption,

(4) in case any Note is to be redeemed in part only, the notice which relates to
such Note shall state that on and after the Redemption Date, upon surrender of
such Note, the Holder will receive, without charge, a new Note or Notes of
authorized denominations for the principal amount thereof remaining unredeemed,

(5) that on the Redemption Date, the redemption price (and accrued interest, if
any, to the Redemption Date payable as provided in Section 5.7) will become due
and payable upon each such Note, or the portion thereof, to be redeemed, and,
unless the Issuer defaults in making the redemption payment, that interest on
Notes called for redemption (or the portion thereof) will cease to accrue on and
after said date,

(6) the place or places where such Notes are to be surrendered for payment of
the redemption price and accrued interest, if any,

(7) the name and address of the Paying Agent,

(8) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price,

(9) the CUSIP, Common Code and ISIN numbers, if applicable, and that no
representation is made as to the accuracy or correctness of the CUSIP, Common
Code and ISIN numbers, if applicable, if any, listed in such notice or printed
on the Notes,

(10) the Section of this Indenture or the paragraph of the Notes pursuant to
which the Notes are to be redeemed, and

(11) if in connection with any conditional notice of redemption pursuant to the
Issuer’s right to redeem all of the Notes upon a Change of Control Triggering
Event, and in compliance with Section 5.5(b), that such redemption is
conditional upon such Change of Control Triggering Event occurring.

(b) Any redemption or notice of redemption may, at the Issuer’s discretion, be
subject to one or more conditions precedent and, in the case of a redemption
with the Net Cash Proceeds of an Equity Offering, be given prior to the
completion of the related Equity Offering. If such redemption is subject to
satisfaction of one or more conditions precedent, such notice shall describe
each such condition, and if applicable, shall state that, in the Issuer’s
discretion, the Redemption Date may be delayed until such time (including more
than 60 days after the date the notice of redemption was mailed or delivered,
including by electronic transmission (subject to the applicable procedures of
DTC)) as any or all such conditions shall be satisfied, or such

 

97



--------------------------------------------------------------------------------

redemption or purchase may not occur and such notice may be rescinded in the
event that any or all such conditions shall not have been satisfied by the
redemption or by the Redemption Date as so delayed, or such notice may be
rescinded at any time in the Issuer’s discretion if the Issuer reasonably
believes that any or all of such conditions will not be satisfied. In addition,
the Issuer may provide in such notice that payment of the redemption and
performance of the Issuer’s obligations with respect to such redemption may be
performed by another Person.

SECTION 5.6 Deposit of Redemption Price. Prior to 11:00 a.m., New York City
time, on any Redemption Date, the Issuer shall deposit with the Trustee or with
a Paying Agent (or, if the Issuer or any of the Issuer’s Restricted Subsidiaries
is acting as its own Paying Agent, segregate and hold in trust as provided in
Section 2.4) an amount of money sufficient (as determined by the Issuer) to pay
the redemption price of and accrued and unpaid cash interest together with an
amount of cash equal to all accrued and unpaid PIK Interest on, all Notes which
are to be redeemed on that date (including any PIK Notes or any increased
principal amount of Notes in connection with a PIK Payment), other than Notes or
portions of Notes called for redemption that are beneficially owned by the
Issuer and have been delivered by the Issuer to the Trustee for cancellation.

SECTION 5.7 Notes Payable on Redemption Date. Notice of redemption having been
given as aforesaid, the Notes or portions of Notes so to be redeemed without a
condition precedent shall, on the Redemption Date, become due and payable at the
redemption price therein specified (together with accrued interest, if any, to
the Redemption Date), and from and after such date (unless the Issuer shall
default in the payment of the redemption price and accrued interest) such Notes
shall cease to bear interest and the only right of the Holders thereof will be
to receive payment of the redemption price and, subject to the next sentence,
unpaid interest on such Notes to the Redemption Date. Upon surrender of any such
Note for redemption in accordance with said notice, such Note shall be paid by
the Issuer at the redemption price, together with accrued interest, if any, to,
but not including, the Redemption Date, provided, however, that installments of
interest whose Stated Maturity is on or prior to the Redemption Date will be
payable to the Holder of such Note, or one or more predecessor Notes, registered
as such as of the relevant record date.

If any Note called for redemption shall not be so paid upon surrender thereof
for redemption, the unpaid principal (and premium, if any) shall, until paid,
bear interest from the Redemption Date at the rate borne by the Notes.

SECTION 5.8 Notes Redeemed in Part. Any Note which is to be redeemed only in
part (pursuant to the provisions of this Article V) shall be surrendered at the
office or agency of the Issuer maintained for such purpose pursuant to
Section 3.12 (with, if the Issuer or the Trustee so require, due endorsement by,
or a written instrument of transfer in form satisfactory to the Issuer and the
Trustee duly executed by, the Holder thereof or such Holder’s attorney duly
authorized in writing), and the Issuer shall execute, and the Trustee shall
authenticate and make available for delivery to the Holder of such Note at the
expense of the Issuer, a new Note or Notes, of any authorized denomination as
requested by such Holder, in an aggregate principal amount equal to and in
exchange for the unredeemed portion of the principal of the Note so surrendered;
provided, that each such new Note will be in a principal amount of $2,000 or
integral multiple of $1.00 in excess thereof (or minimum denominations of $1.00
and integral multiples of $1.00 in excess thereof after a PIK Payment).

 

98



--------------------------------------------------------------------------------

SECTION 5.9 Tax Redemption.

(a) The Issuer may, at its option, upon providing not less than 30 days’ notice
to the Trustee and the Holders, redeem, in whole but not in part, the
outstanding Notes at a redemption price of 100% of the principal amount thereof
plus accrued and unpaid interest to the date of redemption if any Guarantor has
become or would become obligated to pay any Additional Amounts or any
Reimbursement Payments in respect of any Guarantee as a result of:

(1) any change in or amendment to the laws (or regulations promulgated
thereunder) of any Non-U.S. Taxing Authority, or

(2) any change in or amendment to any official position regarding the
application, administration or interpretation of such laws, regulations,
rulings, technical interpretations, income tax folios, interpretation bulletins,
information circulars or equivalent documents issued by a Non-U.S. Taxing
Authority (including a holding, judgment or order by a court of competent
jurisdiction), which change or amendment is announced and becomes effective
after the Issue Date (without regard to whether the Issuer or any Guarantor is
or has been making any payments under the Notes prior to, at or after the time
such change or amendment is announced or effective).

(b) It shall be a condition to the Issuer’s right to redeem the Notes pursuant
to the provisions of Section 5.9(a) that, prior to giving any notice of
redemption of the Notes, the Issuer shall have delivered to the Trustee (i) an
Officers’ Certificate stating that the Issuer has determined in its reasonable
judgment that the obligations to pay such Additional Amounts or Reimbursement
Payments cannot be avoided by such Guarantor taking reasonable measures
available to it and (ii) an Opinion of Counsel that such Guarantor has or will
become obligated to pay Additional Amounts or Reimbursement Payments as a result
of an amendment or change described in Section 5.9(a).

(c) No such notice of redemption may be given more than 60 days before or more
than 180 days after any Guarantor first becomes liable (or, if later, the
earlier of the date on which such Guarantor first becomes aware of its liability
or the date on which it reasonably should have become aware of its liability) to
pay any Additional Amounts or Reimbursement Payments as a result of a change or
amendment described in Section 5.9(a).

ARTICLE VI

DEFAULTS AND REMEDIES

SECTION 6.1 Events of Default.

(a) An “Event of Default” wherever used herein, means any one of the following
events in relation to the Notes (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):

 

99



--------------------------------------------------------------------------------

(1) default in any payment of interest on any Note when due, continued for 30
days;

(2) default in the payment of principal of or premium, if any, on any Note when
due at its Stated Maturity, upon optional redemption, upon required repurchase,
upon declaration of acceleration or otherwise;

(3) failure by the Issuer or any Guarantor to comply with its obligations under
Article IV;

(4) failure by the Parent Guarantor or any Restricted Subsidiary to comply for
30 days (or 180 days in the case of a Reporting Failure) after notice has been
given, by registered or certified mail, to the Parent Guarantor by the Trustee
or to the Parent Guarantor and the Trustee by the Holders of at least 25% in
principal amount of the outstanding Notes a written notice specifying such
default or breach and requiring it to be remedied and stating that such notice
is a “Notice of Default” hereunder with Sections 3.2, 3.3, 3.4, 3.5, 3.6, 3.8,
3.9, 3.10, 3.11, 3.19, 3.20 and 3.21 (in each case, other than a failure to
purchase Notes which will constitute an Event of Default under clause (2) above
and other than a failure to comply with Article IV which is covered by
clause (3));

(5) failure by the Parent Guarantor or any Restricted Subsidiary to comply with
any agreement in this Indenture or the Notes (other than an agreement, a default
in or failure to comply with that is elsewhere in this Section specifically
dealt with) and continuance of such default or breach for a period of 60 days
after there has been given, by registered or certified mail, to the Parent
Guarantor by the Trustee or to the Parent Guarantor and the Trustee by the
Holders of at least 25% in principal amount of the outstanding Notes a written
notice specifying such default or breach and requiring it to be remedied and
stating that such notice is a “Notice of Default” hereunder;

(6) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Parent Guarantor or any of its Restricted Subsidiaries (or the
payment of which is guaranteed by the Parent Guarantor or any of its Restricted
Subsidiaries), other than Indebtedness owed to the Parent Guarantor or a
Restricted Subsidiary, whether such Indebtedness or guarantee existed at the
Issue Date, or was created thereafter, which default:

(A) is caused by a failure to pay principal of, or interest or premium, if any,
on such Indebtedness prior to the expiration of the grace period provided in
such Indebtedness (and any extensions of any grace period) (“payment default”);
or

(B) results in the acceleration of such Indebtedness prior to its Stated
Maturity (the “cross acceleration provision”);

 

100



--------------------------------------------------------------------------------

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
payment default or the maturity of which has been so accelerated, aggregates
$50.0 million or more;

(7) the entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of the Parent Guarantor, the Issuer or a Significant
Subsidiary or group of Restricted Subsidiaries that, taken together (as of the
latest audited consolidated financial statements for the Parent Guarantor and
its Restricted Subsidiaries), would constitute a Significant Subsidiary in an
involuntary case or proceeding under any applicable Federal or State bankruptcy,
insolvency, reorganization or other similar law (including any Canadian
Insolvency Law) or (B) a decree or order adjudging the Parent Guarantor, the
Issuer or a Significant Subsidiary or group of Restricted Subsidiaries that,
taken together (as of the latest audited consolidated financial statements for
the Parent Guarantor and its Restricted Subsidiaries), would constitute a
Significant Subsidiary bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, compromise, adjustment or
composition of or in respect of the Parent Guarantor, the Issuer or a
Significant Subsidiary or group of Restricted Subsidiaries that, taken together
(as of the latest audited consolidated financial statements for the Parent
Guarantor and its Restricted Subsidiaries) would constitute a Significant
Subsidiary, under any applicable Federal or State law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Parent Guarantor, the Issuer or a Significant Subsidiary
or group of Restricted Subsidiaries that, taken together (as of the latest
audited consolidated financial statements for the Parent Guarantor and its
Restricted Subsidiaries) would constitute a Significant Subsidiary, or of any
substantial part of its or their property, or ordering the winding up or
liquidation of its or their affairs, and the continuance of any decree or order
for relief or any such other decree or order unstayed and in effect for a period
of 60 consecutive days;

(8) the commencement by the Parent Guarantor, the Issuer or a Significant
Subsidiary or group of Restricted Subsidiaries that, taken together (as of the
latest audited consolidated financial statements for the Parent Guarantor and
its Restricted Subsidiaries) would constitute a Significant Subsidiary of a
voluntary case or proceeding under any applicable Federal or State bankruptcy,
insolvency, reorganization or similar law (including any Canadian Insolvency
Law) or of any other case or proceeding to be adjudicated as bankrupt or
insolvent, or the consent by it or them to the entry of a decree or order for
relief or in an involuntary case or proceeding under any applicable Federal or
State bankruptcy, insolvency, reorganization or other similar law (including any
Canadian Insolvency Law) or to the commencement of any bankruptcy or insolvency
case or proceeding against it or them, or the filing by it or them of a petition
or answer or consent seeking reorganization or relief under any applicable
Federal or State law, or the consent by it or them to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Parent Guarantor, the Issuer or a Significant Subsidiary or group of Restricted
Subsidiaries that, taken together (as of the latest audited consolidated
financial statements for the Parent Guarantor and its Restricted Subsidiaries)
would constitute a

 

101



--------------------------------------------------------------------------------

Significant Subsidiary or of any substantial part of its or their property, or
the making by it or them of an assignment for the benefit of creditors, or the
admission by it or them in writing of its or their inability to pay its or their
debts generally as they become due, or the taking of corporate action by the
Parent Guarantor, the Issuer or a Significant Subsidiary or group of Restricted
Subsidiaries that, taken together (as of the latest audited consolidated
financial statements for the Parent Guarantor and its Restricted Subsidiaries)
would constitute a Significant Subsidiary in furtherance of any such action;

(9) failure by the Parent Guarantor, the Issuer or any Significant Subsidiary or
group of Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the Parent Guarantor and its Restricted
Subsidiaries), would constitute a Significant Subsidiary to pay final judgments
aggregating in excess of $50.0 million (to the extent not covered by insurance
by a reputable and creditworthy insurer as to which the insurer has not
disclaimed coverage), which judgments are not paid or discharged, and there
shall be any period of 60 consecutive days following entry of such final
judgment or decree during which a stay of enforcement of such final judgment or
decree, by reason of pending appeal or otherwise, shall not be in effect (the
“judgment default provision”); or

(10) any Guarantee of the Parent Guarantor or a Significant Subsidiary or group
of Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the Parent Guarantor and its Restricted
Subsidiaries) would constitute a Significant Subsidiary, ceases to be in full
force and effect (except as contemplated by the terms of this Indenture) or is
declared null and void in a judicial proceeding or the Parent Guarantor or any
Subsidiary Guarantor that is a Significant Subsidiary or group of Subsidiary
Guarantors that, taken together (as of the latest audited consolidated financial
statements of the Parent Guarantor and its Restricted Subsidiaries) would
constitute a Significant Subsidiary, denies or disaffirms its obligations under
this Indenture or its Guarantee; or

(11) (x) any Note Security Document ceases to be in full force and effect
(except as permitted by the terms of the Indenture or the Note Security
Documents) for a period of 30 days after the Parent Guarantor, the Issuer or any
Guarantor receives notice thereof, (y) any of the Note Security Documents ceases
to give the Holders a valid, perfected security interest (except as permitted by
the terms of the Indenture or the Note Security Documents) for a period of 30
days after the Parent Guarantor, the Issuer or any Guarantor receives notice
thereof or (z) the Parent Guarantor, the Issuer or any Guarantor fails to grant
and perfect any security interest required by the Note Security Documents to be
so granted and perfected, in each case with respect to Collateral having a fair
market value in excess of $50.0 million in the aggregate with respect to clauses
(x), (y) and (z) above.

(b) However, a default under clauses (4) and (5) of Section 6.1(a) will not
constitute an Event of Default until the Trustee or the Holders of at least 25%
in principal amount of the outstanding Notes notify the Parent Guarantor in
writing and, in the case of a notice given by the Holders, the Trustee of the
default and the Parent Guarantor does not cure such default within the time
specified in clauses (4) and (5) of Section 6.1(a) after receipt of such notice.

 

102



--------------------------------------------------------------------------------

SECTION 6.2 Acceleration. If an Event of Default (other than an Event of Default
specified in clauses (7) and (8) of Section 6.1(a) with respect to the Issuer)
occurs and is continuing, the Trustee or the Holders of at least 25% in
principal amount of outstanding Notes by notice to the Issuer (and the Trustee
in the case of a notice provided by the Holders), may declare the principal of,
premium (including the Applicable Premium) and accrued but unpaid interest on
all the Notes to be due and payable. Upon such a declaration, such principal,
premium (including the Applicable Premium) and interest shall be due and payable
immediately. Notwithstanding the foregoing, in the case of an Event of Default
specified in clauses (7) and (8) of Section 6.1(a), all outstanding Notes will
become immediately due and payable without any declaration or other action or
notice on the part of the Trustee or any Holder. The Holders of a majority in
principal amount of the Notes by notice to the Trustee may rescind an
acceleration and its consequences if the rescission would not conflict with any
judgment or decree and if all existing Events of Default have been cured or
waived except nonpayment of principal or interest that has become due solely
because of acceleration. No such rescission shall affect any subsequent Default
or impair any right consequent thereto.

If the Notes are accelerated or otherwise become due prior to July 12, 2024 for
any reason (including the acceleration of claims by operation of law), in each
case, as a result of an Event of Default prior to [October] [DAY], 2021, the
amount of principal of, accrued and unpaid interest and premium on the Notes
that becomes due and payable shall equal 100% of the principal amount of the
Notes redeemed plus the Applicable Premium in effect on the date of such
acceleration, plus accrued and unpaid interest on the applicable Notes as of the
date of acceleration, as if such acceleration were an optional redemption of the
Notes pursuant to paragraph 5 of the Notes accelerated. If the Notes are
accelerated or otherwise become due prior to July 12, 2024, in each case, as a
result of an Event of Default on or after [October] [DAY], 2021, the amount of
principal of, accrued and unpaid interest and premium on the Notes that becomes
due and payable shall equal the redemption price applicable with respect to an
optional redemption of the Notes pursuant to paragraph 5, in effect on the date
of such acceleration, plus accrued and unpaid interest on the applicable Notes
as of the date of acceleration, as if such acceleration were an optional
redemption pursuant to paragraph 5 of the Notes accelerated.

Without limiting the generality of the foregoing, in the event the Notes are
accelerated or otherwise become due prior to July 12, 2024, in each case, in
respect of any Event of Default (including, but not limited to, upon the
occurrence of an Event of Default specified in clauses (7) and (8) of
Section 6.1(a) (including the acceleration of claims by operation of law)), the
premium (including the Applicable Premium) payable with respect to an optional
redemption pursuant to paragraph 5 of the Notes will also be due and payable as
though the Notes were optionally redeemed and shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Holder’s lost profits as a result thereof. Any
premium (including the Applicable Premium) payable above shall be presumed to be
the liquidated damages sustained by each Holder as the result of the early
redemption and the Issuer agrees that it is reasonable under the circumstances
currently existing. The premium (including the Applicable Premium) shall also be
payable in the event the Notes (and/or this Indenture) are satisfied or

 

103



--------------------------------------------------------------------------------

released by foreclosure (whether by power of judicial proceeding), deed in lieu
of foreclosure or by any other means. THE ISSUER EXPRESSLY WAIVES (TO THE
FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING
PREMIUM (INCLUDING THE APPLICABLE PREMIUM) IN CONNECTION WITH ANY SUCH
ACCELERATION. The Issuer expressly agrees (to the fullest extent it may lawfully
do so) that: (A) the premium (including the Applicable Premium) is reasonable
and is the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel; (B) the premium (including the Applicable
Premium) shall be payable notwithstanding the then prevailing market rates at
the time payment is made; (C) there has been a course of conduct between Holders
and the Issuer giving specific consideration in this transaction for such
agreement to pay the premium (including the Applicable Premium); and (D) the
Issuer shall be estopped hereafter from claiming differently than as agreed to
in this paragraph. The Issuer expressly acknowledges that its agreement to pay
the premium (including the Applicable Premium) to Holders as herein described is
a material inducement to Holders to purchase the Notes.

In the event of any Event of Default specified in clause (6) of Section 6.1(a),
such Event of Default and all consequences thereof (excluding, however, any
resulting payment default) shall be annulled, waived and rescinded,
automatically and without any action by the Trustee or the Holders of the Notes,
if within 30 days after such Event of Default arose the Issuer delivers an
Officers’ Certificate to the Trustee stating that (x) the Indebtedness or
guarantee that is the basis for such Event of Default has been discharged or
(y) the requisite number of Holders thereof have rescinded or waived the
acceleration, notice or action (as the case may be) giving rise to such Event of
Default or (z) the default that is the basis for such Event of Default has been
cured, it being understood that in no event shall an acceleration of the
principal amount of the Notes as described above be annulled, waived or
rescinded upon the happening of any such events.

SECTION 6.3 Other Remedies. If an Event of Default occurs and is continuing with
respect to the Notes, the Trustee may pursue any available remedy by proceeding
at law or in equity to collect the payment of principal of (or premium) or
interest on the Notes or to enforce the performance of any provision of the
Notes, this Indenture or the Guarantees with respect to such Notes.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Noteholder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. No remedy is exclusive of any other
remedy. All available remedies are cumulative.

SECTION 6.4 Waiver of Past Defaults. The Holders of a majority in principal
amount of the outstanding Notes by notice to the Trustee (with a copy to the
Issuer, but the applicable waiver or rescission shall be effective when the
notice is given to the Trustee) may (a) waive, by their consent (including,
without limitation, consents obtained in connection with a purchase of, or
tender offer or exchange offer for, Notes), an existing Default or Event of
Default and its consequences except (i) a Default or Event of Default in the
payment of the principal of,

 

104



--------------------------------------------------------------------------------

or premium, if any, or interest on a Note or (ii) a Default or Event of Default
in respect of a provision that under Section 9.2 cannot be amended without the
consent of each Noteholder affected and (b) rescind any acceleration with
respect to the Notes and its consequences if (1) such rescission would not
conflict with any judgment or decree of a court of competent jurisdiction and
(2) all existing Events of Default, other than the nonpayment of the principal
of, premium, if any, and interest on the Notes that have become due solely by
such declaration of acceleration, have been cured or waived. When a Default or
Event of Default is waived, it is deemed cured, but no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any consequent
right.

SECTION 6.5 Control by Majority. The Holders of a majority in principal amount
of the outstanding Notes may direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or of exercising any trust or
power conferred on the Trustee. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture, the Notes or the Guarantees
or, subject to Sections 7.1 and 7.2, that the Trustee determines is unduly
prejudicial to the rights of other Noteholders or would involve the Trustee in
personal liability; provided, however, that the Trustee may take any other
action deemed proper by the Trustee that is not inconsistent with such
direction. Prior to taking any such action hereunder, the Trustee shall be
entitled to indemnification or security satisfactory to it in its sole
discretion against all losses, liabilities and expenses caused or that may be
caused by taking or not taking such action.

SECTION 6.6 Limitation on Suits. Subject to Section 6.7, a Noteholder may not
pursue any remedy with respect to this Indenture, the Note Security Documents or
the Notes unless:

(1) such Holder has previously given to the Trustee written notice stating that
an Event of Default with respect to the Notes is continuing;

(2) Holders of at least 25% in principal amount of the outstanding Notes have
requested that the Trustee pursue the remedy;

(3) such Holders have offered to the Trustee security or indemnity, reasonably
satisfactory to the Trustee, against any loss, liability or expense;

(4) the Trustee has not complied with such request within 60 days after receipt
of the request and the offer of security or indemnity; and

(5) the Holders of a majority in principal amount of the outstanding Notes have
not waived such Event of Default or otherwise given the Trustee a direction
that, in the opinion of the Trustee, is inconsistent with such request during
such 60-day period.

A Noteholder may not use this Indenture to prejudice the rights of another
Noteholder or to obtain a preference or priority over another Noteholder.

SECTION 6.7 Rights of Holders to Receive Payment. Notwithstanding any other
provision of this Indenture (including, without limitation, Section 6.6), the
contractual right expressly set forth in this Indenture or the Notes of any
Holder to receive payment of principal of, premium (if any) or interest on the
Notes held by such Holder, on or after the respective due dates expressed or
provided for in the Notes, or to bring suit for the enforcement of any such
payment on or after such respective dates, shall not be amended without the
consent of such Holder.

 

105



--------------------------------------------------------------------------------

SECTION 6.8 Collection Suit by Trustee. If an Event of Default specified in
clauses (1) or (2) of Section 6.1(a) occurs and is continuing, the Trustee may
recover judgment in its own name and as trustee of an express trust against the
Issuer for the whole amount then due and owing (together with interest on any
unpaid interest to the extent lawful) and the amounts provided for in
Section 7.7.

SECTION 6.9 Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel) and the Noteholders allowed in any judicial proceedings relative to
the Issuer, the Parent Guarantor or the Subsidiary Guarantors or its or their
respective creditors or properties and, unless prohibited by law or applicable
regulations, may be entitled and empowered to participate as a member of any
official committee of creditors appointed in such matter and may vote on behalf
of the Holders in any election of a trustee in bankruptcy or other Person
performing similar functions, and any Custodian in any such judicial proceeding
is hereby authorized by each Holder to make payments to the Trustee and, in the
event that the Trustee shall consent to the making of such payments directly to
the Holders, to pay to the Trustee any amount due it for the compensation and
reasonable expenses, disbursements and advances of the Trustee, its agents and
its counsel, and any other amounts due the Trustee under Section 7.7.

No provision of this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.

SECTION 6.10 Priorities. If the Trustee collects any money or property pursuant
to this Article VI, it shall, subject to the Note Security Documents, the
Intercreditor Agreement and the Third Lien Intercreditor Agreement, pay out the
money in the following order:

FIRST: to the Collateral Agent and the Trustee for amounts due to it under
Section 7.7, including payment of all compensation, expense and liabilities
incurred, and all advances made, by the Trustee and the Collateral Agent the
costs and expenses of collection;

SECOND: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for
principal, premium, if any, and interest, respectively; and

THIRD: to the Issuer or to such party as a court of competent jurisdiction shall
direct.

 

106



--------------------------------------------------------------------------------

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.

SECTION 6.11 Undertaking for Costs. In any suit for the enforcement of any right
or remedy under this Indenture or in any suit against the Trustee for any action
taken or omitted by it as Trustee, a court in its discretion may require the
filing by any party litigant in the suit of an undertaking to pay the costs of
the suit, and the court in its discretion may assess reasonable costs, including
reasonable attorneys’ fees and expenses, against any party litigant in the suit,
having due regard to the merits and good faith of the claims or defenses made by
the party litigant. This Section 6.11 does not apply to a suit by the Trustee, a
suit by the Parent Guarantor or its Subsidiaries, a suit by a Holder pursuant to
Section 6.7 or a suit by Holders of more than 10% in outstanding principal
amount of the Notes.

ARTICLE VII

TRUSTEE

SECTION 7.1 Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise the rights and powers vested in it by this Indenture and use the same
degree of care and skill in its exercise as a prudent person would exercise or
use under the circumstances in the conduct of such person’s own affairs.

(b) Except during the continuance of an Event of Default:

(1) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates, opinions or orders furnished to the Trustee and
conforming to the requirements of this Indenture, the Notes or the Guarantees,
as applicable. However, in the case of any such certificates or opinions which
by any provisions hereof are specifically required to be furnished to the
Trustee, the Trustee shall examine such certificates and opinions to determine
whether or not they conform to the requirements of this Indenture, the Notes or
the Guarantees, as the case may be (but need not confirm or investigate the
accuracy of mathematical calculations or other facts stated therein).

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:

(1) this Section 7.1(c) does not limit the effect of Section 7.1(b);

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Trust Officer unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts;

 

107



--------------------------------------------------------------------------------

(3) the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.5; and

(4) no provision of this Indenture, the Notes or the Guarantees shall require
the Trustee to expend or risk its own funds or otherwise incur financial
liability in the performance of any of its duties hereunder or thereunder or in
the exercise of any of its rights or powers, if it shall have reasonable grounds
to believe that repayment of such funds or indemnity or security satisfactory to
the Trustee against such risk or liability is not reasonably assured to it.

(d) Every provision of this Indenture that in any way relates to the Trustee is
subject to paragraphs (a), (b) and (c) of this Section 7.1.

(e) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer. The Trustee shall
not be required to give any bond or surety in respect of the performance of its
powers or duties under the Indenture.

(f) Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

(g) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuer shall be sufficient if signed by
one Officer of the Issuer.

SECTION 7.2 Rights of Trustee. Subject to Section 7.1:

(a) The Trustee may conclusively rely on any document (whether in its original
or facsimile form) reasonably believed by it to be genuine and to have been
signed or presented by the proper person. The Trustee need not investigate any
fact or matter stated in the document. The Trustee shall receive and retain
financial reports and statements of the Issuer as provided herein, but shall
have no duty to review or analyze such reports or statements to determine
compliance with covenants or other obligations of the Issuer.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate and/or an Opinion of Counsel. The Trustee shall not be liable for
any action it takes or omits to take in good faith in reliance on an Officers’
Certificate or Opinion of Counsel.

(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or powers,
unless the Trustee’s conduct constitutes willful misconduct or negligence.

(e) The Trustee may consult with counsel of its selection, and the advice or
opinion of counsel with respect to legal matters relating to this Indenture, the
Notes or the Guarantees shall be full and complete authorization and protection
from liability in respect of any action taken, omitted or suffered by it
hereunder or under the Notes or the Guarantees in good faith and in accordance
with the advice or opinion of such counsel.

 

108



--------------------------------------------------------------------------------

(f) The Trustee shall not be deemed to have notice of any Default or Event of
Default or whether any entity or group of entities constitutes a Significant
Subsidiary unless a Trust Officer of the Trustee has actual knowledge thereof or
unless written notice of any event which is in fact such a Default or of any
such Significant Subsidiary is received by the Trustee at the corporate trust
office of the Trustee specified in Section 12.2, and such notice references the
Notes and this Indenture.

(g) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder (including without limitation as Collateral Agent), and to each agent,
custodian and other Person employed to act hereunder.

(h) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture, the Notes or the Guarantees at the
request, order or direction of any of the Holders pursuant to the provisions of
this Indenture, unless such Holders shall have offered (and if requested,
provided) to the Trustee security or indemnity satisfactory to the Trustee
against the losses, costs, expenses and liabilities which may be incurred
therein or thereby.

(i) Whenever in the administration of this Indenture, the Notes or the
Guarantees the Trustee shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder or
thereunder, the Trustee (unless other evidence be herein specifically
prescribed) may request and in the absence of bad faith or willful misconduct on
its part, rely upon an Officers’ Certificate.

(j) In no event shall the Trustee be responsible or liable for any special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit), irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.

(k) The parties hereto acknowledge, in accordance with Section 326 of the
Patriot Act, that the Trustee, like all financial institutions and in order to
help fight the funding of terrorism and money laundering, is required to obtain,
verify and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Trustee. The Issuer and
the Guarantors agree that they will provide the Trustee with all such
information as it may reasonably request in order to satisfy the requirements or
its obligations under the Patriot Act.

(l) Any discretion, permissive right or privilege in favor of the Trustee, if
any, shall not be construed as a duty or obligation.

(m) [Reserved].

(n) The Trustee may request that the Issuer deliver a certificate setting forth
the names of individuals and/or titles of officers authorized at such time to
take specified actions pursuant to this Indenture, which certificate may be
signed by any person authorized to sign an Officers’ Certificate, including any
person specified as so authorized in any such certificate previously delivered
and not superseded.

 

109



--------------------------------------------------------------------------------

SECTION 7.3 Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Notes and may otherwise deal
with the Issuer, the Guarantors or their Affiliates with the same rights it
would have if it were not Trustee. Any Paying Agent or Registrar may do the same
with like rights. However, the Trustee must comply with Sections 7.10 and 7.11.
In addition, the Trustee shall be permitted to engage in transactions with the
Issuer; provided, however, that if the Trustee acquires any conflicting interest
under the TIA, the Trustee must (i) eliminate such conflict within 90 days of
acquiring such conflicting interest, (ii) apply to the SEC for permission to
continue acting as Trustee or (iii) resign.

SECTION 7.4 Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Indenture, the
Guarantees or the Notes, shall not be accountable for the Issuer’s use of the
proceeds from the sale of the Notes, shall not be responsible for the use or
application of any money received by any Paying Agent other than the Trustee or
any money paid to the Issuer pursuant to the terms of this Indenture and shall
not be responsible for any statement of the Issuer in this Indenture or in any
document issued in connection with the sale of the Notes or in the Notes other
than the Trustee’s certificate of authentication.

SECTION 7.5 Notice of Defaults. If a Default or Event of Default with respect to
the Notes occurs and is continuing and if a Trust Officer has actual knowledge
thereof, the Trustee shall send to each Noteholder in the manner provided in
Section 12.02, notice of the Default or Event of Default within 90 days after it
occurs. Except in the case of a Default or Event of Default in payment of
principal of, premium (if any), or interest on any Note (including payments
pursuant to the optional redemption or required repurchase provisions of such
Note), the Trustee may withhold the notice if and so long as the Trustee in good
faith determines that withholding the notice is in the interests of Noteholders.

SECTION 7.6 Reports by Trustee to Holders.

A copy of each report at the time it is sent to Noteholders shall be filed with
the SEC and each stock exchange (if any) on which the Notes are listed. The
Issuer agrees to notify promptly the Trustee whenever the Notes become listed on
any stock exchange and of any delisting thereof and the Trustee shall comply
with TIA § 313(d).

SECTION 7.7 Compensation and Indemnity. The Issuer shall pay to the Trustee from
time to time reasonable compensation for its services hereunder and under the
Notes and the Guarantees as the Issuer and the Trustee shall from time to time
agree in writing. The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Issuer shall reimburse the
Trustee upon request for all reasonable out-of-pocket expenses incurred or made
by it, including, but not limited to, costs of collection, costs of preparing
reports, certificates and other documents, costs of preparation and sending of
notices to Noteholders. Such expenses shall include the reasonable compensation
and expenses, disbursements and advances of the Trustee’s agents, counsel,
accountants and experts. The

 

110



--------------------------------------------------------------------------------

Issuer and the Guarantors shall, jointly and severally, indemnify the Trustee
(including its officers, directors, agents and employees) against any and all
loss, liability, damages, claims or expense (including reasonable attorneys’
fees and expenses) incurred by it without willful misconduct or gross negligence
on its part (as determined by a final non-appealable order of a court of
competent jurisdiction) in connection with the administration of this trust and
the performance of its duties hereunder and under the Notes and the Guarantees,
including the costs and expenses of enforcing this Indenture (including this
Section 7.7), the Notes and the Guarantees and of defending itself against any
claims (whether asserted by any Noteholder, the Issuer or otherwise). The
Trustee shall notify the Issuer promptly of any claim for which it may seek
indemnity of which it has received written notice. Failure by the Trustee to so
notify the Issuer shall not relieve the Issuer of its obligations hereunder. The
Issuer shall defend the claim and the Trustee shall provide reasonable
cooperation at the Issuer’s expense in the defense. The Trustee may have
separate counsel and the Issuer shall pay the fees and expenses of such counsel;
provided that the Issuer shall not be required to pay the fees and expenses of
such separate counsel if it assumes the Trustee’s defense, and, in the
reasonable judgment of outside counsel to the Trustee, there is no conflict of
interest between the Issuer and the Trustee in connection with such defense.

To secure the Issuer’s payment obligations in this Section 7.7, the Trustee
shall have a lien prior to the Notes on all money or property held or collected
by the Trustee other than money or property held in trust to pay principal of,
premium, if any, and interest on particular Notes. Such lien shall survive the
satisfaction and discharge of this Indenture or the earlier resignation or
removal of the Trustee. The Trustee’s right to receive payment of any amounts
due under this Section 7.7 shall not be subordinate to any other liability or
Indebtedness of the Issuer.

The Issuer’s payment obligations pursuant to this Section 7.7 shall survive the
discharge of this Indenture or the earlier resignation or removal of the
Trustee. Without prejudice to any other rights available to the Trustee under
applicable law, when the Trustee incurs expenses after the occurrence of a
Default specified in clause (7) or clause (8) of Section 6.1, the expenses are
intended to constitute expenses of administration under any Bankruptcy Law.
“Trustee” for purposes of this Section 7.7 shall include any predecessor
Trustee; provided, however, the gross negligence or willful misconduct of any
Trustee hereunder shall not affect the rights of any other Trustee hereunder.

SECTION 7.8 Replacement of Trustee. The Trustee may resign at any time by so
notifying the Issuer in writing. The Holders of a majority in principal amount
of the Notes may remove the Trustee by so notifying the removed Trustee in
writing and may appoint a successor Trustee with the Issuer’s written consent,
which consent will not be unreasonably withheld. The Issuer shall remove the
Trustee if:

(1) the Trustee fails to comply with Section 7.10 hereof or TIA § 310;

(2) the Trustee is adjudged bankrupt or insolvent;

(3) a receiver or other public officer takes charge of the Trustee or its
property; or

 

111



--------------------------------------------------------------------------------

(4) the Trustee otherwise becomes incapable of acting.

If the Trustee resigns or is removed by the Issuer or by the Holders of a
majority in principal amount of the Notes and such Holders do not reasonably
promptly appoint a successor Trustee as described in the preceding paragraph, or
if a vacancy exists in the office of the Trustee for any other reason (the
Trustee in such event being referred to herein as the retiring Trustee), the
Issuer shall promptly appoint a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall send a notice of its succession to Noteholders. The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the lien provided for in Section 7.7.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee or the Holders of at least
10% in principal amount of the Notes may petition, at the Issuer’s expense, any
court of competent jurisdiction for the appointment of a successor Trustee.

If the Trustee fails to comply with Section 7.10, unless the Trustee’s duty to
resign is stayed as provided in TIA § 310(b), any Noteholder, who has been a
bona fide Holder of a Note for at least six months, may petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

Notwithstanding the replacement of the Trustee pursuant to this Section 7.8, the
Issuer’s obligations under Section 7.7 shall continue for the benefit of the
retiring Trustee.

SECTION 7.9 Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation without any further act shall be
the successor Trustee.

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture, any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; provided that the
right to adopt the certificate of authentication of any predecessor Trustee or
authenticate Notes in the name of any predecessor Trustee shall only apply to
its successor or successors by merger, consolidation or conversion.

SECTION 7.10 Eligibility; Disqualification. This Indenture shall always have a
Trustee that satisfies the requirements of TIA § 310(a)(1), (2) and (5) in every
respect. The Trustee shall have a combined capital and surplus of at least
$100 million as set forth in its most recent published annual report of
condition. The Trustee shall comply with TIA § 310(b); provided, however, that
there shall be excluded from the operation of TIA § 310(b)(1) any indenture or
indentures under which other securities or certificates of interest or
participation in other securities of the Issuer are outstanding if the
requirements for such exclusion set forth in TIA § 310(b)(1) are met.

 

112



--------------------------------------------------------------------------------

SECTION 7.11 Preferential Collection of Claims Against the Issuer. The Trustee
shall comply with TIA § 311(a), excluding any creditor relationship listed in
TIA § 311(b). A Trustee who has resigned or been removed shall be subject to
TIA § 311(a) to the extent indicated.

SECTION 7.12 Trustee’s Application for Instruction from the Issuer. Any
application by the Trustee for written instructions from the Issuer may, at the
option of the Trustee, set forth in writing any action proposed to be taken or
omitted by the Trustee under this Indenture and the date on and/or after which
such action shall be taken or such omission shall be effective. The Trustee
shall not be liable for any action taken by, or omission of, the Trustee in
accordance with a proposal included in such application on or after the date
specified in such application (which date shall not be less than three Business
Days after the date any Officer of the Issuer actually receives such
application, unless any such Officer shall have consented in writing to any
earlier date) unless prior to taking any such action (or the effective date in
the case of an omission), the Trustee shall have received written instructions
in response to such application specifying the action to be taken or omitted.

ARTICLE VIII

DISCHARGE OF INDENTURE; DEFEASANCE

SECTION 8.1 Discharge of Liability on Notes; Defeasance.

(a) Subject to Section 8.1(c), when (i) either (x) all Notes that have been
authenticated (other than Notes replaced or paid pursuant to Section 2.10 and
such Notes for whose payment money has been deposited in trust or segregated and
held in trust by the Issuer and thereafter repaid to the Issuer or discharged
from such trust), have been delivered to the Trustee for cancellation or (y) all
outstanding Notes not theretofore delivered to the Trustee for cancellation have
become due and payable by reason of the making of a notice of redemption or
otherwise, will become due and payable within one year or may be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Issuer, and the Issuer or any Guarantor has irrevocably
deposited or caused to be irrevocably deposited with the Trustee, as trust funds
in trust solely for the benefit of the Holders, cash in U.S. dollars, U.S.
Government Obligations, or a combination thereof, in such amounts as will be
sufficient, in the opinion of an accounting, appraisal or investment banking
firm of national standing, without consideration of any reinvestment of
interest, to pay and discharge the entire Indebtedness on the Notes not
theretofore delivered to the Trustee for cancellation for principal, premium, if
any, and accrued interest to the date of final maturity or redemption (provided
that if such redemption is made as provided in the fifth paragraph of paragraph
5 of the form of Note attached hereto as Exhibit A, (1) the amount of cash in
U.S. dollars, U.S. Government Obligations, or a combination thereof, that must
be irrevocably deposited will be determined using an assumed Applicable Premium
calculated as of the date of such deposit and (2) the depositor must irrevocably
deposit or cause to be deposited additional money in trust on the Redemption
Date as necessary to pay the

 

113



--------------------------------------------------------------------------------

Applicable Premium as determined by such date); (ii) in respect of
clause (i)(y), no Default or Event of Default has occurred and is continuing on
the date of the deposit (other than a Default or Event of Default resulting from
the borrowing of funds to be applied to such deposit and any similar deposit
relating to other Indebtedness and, in each case, the granting of Liens to
secure such borrowings) and the deposit will not result in a breach or violation
of, or constitute a default under, any other instrument to which either the
Issuer or any Guarantor is a party or by which either the Issuer or any
Guarantor is bound (other than with respect to the borrowing of funds to be
applied concurrently to make the deposit required to effect such satisfaction
and discharge and any similar concurrent deposit relating to other Indebtedness,
and in each case the granting of Liens to secure such borrowings); (iii) the
Issuer has paid or caused to be paid all sums payable by it under this
Indenture; and (iv) the Issuer has delivered irrevocable instructions to the
Trustee under this Indenture to apply the deposited money toward the payment of
such Notes at final maturity or the Redemption Date, as the case may be, then
the Trustee shall acknowledge satisfaction and discharge of this Indenture on
demand of the Issuer (accompanied by an Officers’ Certificate and an Opinion of
Counsel, which may be subject to customary assumptions and exclusions, stating
that all conditions precedent specified herein relating to the satisfaction and
discharge of this Indenture have been complied with) and at the cost and expense
of the Issuer. If U.S. Government Obligations shall have been deposited in
connection with such satisfaction and discharge, then as a further condition to
such satisfaction and discharge, the Trustee shall have received a certificate
from a nationally recognized firm of independent accountants to the effect set
forth in Section 8.2(1).

(b) Subject to Sections 8.1(c) and 8.2, the Issuer at any time may terminate
(i) all of its obligations under the Notes and this Indenture (“legal defeasance
option”), and Liens on the Collateral securing the Notes will be released, and
after giving effect to such legal defeasance, any omission to comply with such
obligations shall no longer constitute a Default or Event of Default or (ii) its
obligations under Sections 3.2, 3.3, 3.4, 3.5, 3.6, 3.8, 3.9, 3.10, 3.11, 3.19,
3.20 and 3.21, and clause (a)(3) of Section 4.1, and the Issuer may omit to
comply with and shall have no liability in respect of any term, condition or
limitation set forth in any such Section, whether directly or indirectly, by
reason of any reference elsewhere herein to any such Section or by reason of any
reference in any such Section to any other provision herein or in any other
document and such omission to comply with such Sections shall no longer
constitute a Default or an Event of Default under Section 6.1(a)(3) (as it
relates to Section 4.1(a)(3) only), Section 6.1(a)(4) (to the extent applicable
to such other defeased covenants), Section 6.1(a)(6), Section 6.1(a)(7) (only
with respect to Significant Subsidiaries and a group of Restricted Subsidiaries
constituting a Significant Subsidiary), Section 6.1(a)(8) (only with respect to
Significant Subsidiaries and a group of Restricted Subsidiaries constituting a
Significant Subsidiary), Section 6.1(a)(9) and Section 6.1(a)(10) (other than
with respect to the Guarantee of the Parent Guarantor), and the events specified
in such Sections shall no longer constitute an Event of Default and the Liens on
the Collateral securing the Notes will be released (clause (ii) being referred
to as the “covenant defeasance option”), but except as specified above, the
remainder of this Indenture and the Notes shall be unaffected thereby. The
Issuer may exercise its legal defeasance option notwithstanding its prior
exercise of its covenant defeasance option. If the Issuer exercises its legal
defeasance or its covenant defeasance option, the Guarantees in effect at such
time shall terminate.

 

114



--------------------------------------------------------------------------------

If the Issuer exercises its legal defeasance option, payment of the Notes may
not be accelerated because of an Event of Default. If the Issuer exercises its
covenant defeasance option, payment of the Notes may not be accelerated because
of an Event of Default specified in Section 6.1(a)(3) (as it relates to
Section 4.1(a)(3) only), Section 6.1(a)(4) (to the extent applicable to
Sections 3.2, 3.3, 3.4, 3.5, 3.6, 3.8, 3.9, 3.10, 3.11, 3.19, 3.20 and 3.21),
Section 6.1(a)(6), Section 6.1(a)(7) (only with respect to Significant
Subsidiaries and a group of Restricted Subsidiaries constituting a Significant
Subsidiary), Section 6.1(a)(8) (only with respect to Significant Subsidiaries
and a group of Restricted Subsidiaries constituting a Significant Subsidiary),
Section 6.1(9) or Section 6.1(10) (other than with respect to the Guarantee of
the Parent Guarantor).

Upon satisfaction of the conditions set forth herein and upon request and
expense of the Issuer, the Trustee shall acknowledge in writing the discharge of
those obligations that the Issuer terminates.

(c) Notwithstanding the provisions of Sections 8.1(a) and (b) to the extent
relating to a satisfaction and discharge or a legal defeasance, the Issuer’s
obligations in Sections 2.2, 2.3, 2.4, 2.5, 2.6, 2.10, 2.11, 2.12, 2.13, 2.18,
7.7 and 7.8 and in this Article VIII shall survive until the Notes have been
paid in full. Thereafter, the Issuer’s obligations in Sections 7.7, 8.4 and 8.5
shall survive.

SECTION 8.2 Conditions to Defeasance. The Issuer may exercise its legal
defeasance option or its covenant defeasance option with respect to Notes only
if:

(1) in accordance with Section 8.1, the Issuer irrevocably deposits with the
Trustee, in trust, for the benefit of the Holders of Notes, cash in U.S.
dollars, U.S. Government Obligations, or a combination of cash in U.S. dollars
and U.S. Government Obligations, in amounts as will be sufficient, in the
opinion of an accounting, appraisal or investment banking firm of national
standing, to pay the principal of, and premium, if any, and interest, if any,
due on the outstanding Notes on the Stated Maturity or on the applicable
Redemption Date, as the case may be, and the Issuer must specify whether such
Notes are being defeased to Stated Maturity or to a particular Redemption Date
(provided that if such redemption is made as provided in the fifth paragraph of
paragraph 5 of the form of Note attached hereto as Exhibit A, (x) the amount of
cash in U.S. dollars, U.S. Government Obligations, or a combination thereof,
that must be irrevocably deposited will be determined using an assumed
Applicable Premium calculated as of the date of such deposit and (y) the
depositor must irrevocably deposit or cause to be deposited additional money in
trust on the Redemption Date as necessary to pay the Applicable Premium as
determined on such date);

(2) in the case of legal defeasance, the Issuer has delivered to the Trustee an
Opinion of Counsel (subject to customary assumptions and exclusions) confirming
that, subject to customary assumptions and exclusions, (a) the Issuer has
received from, or there has been published by, the Internal Revenue Service a
ruling or (b) since the Issue Date, there has been a change in the applicable
federal income tax law, in either case to the effect that, and based thereon
such Opinion of Counsel will confirm that, the Beneficial Owners of the
respective outstanding Notes will not recognize income, gain or loss for federal
income tax purposes as a result of such legal defeasance and will be subject to
federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such legal defeasance had not occurred;

 

115



--------------------------------------------------------------------------------

(3) in the case of covenant defeasance, the Issuer has delivered to the Trustee
an Opinion of Counsel (subject to customary assumptions and exclusions)
confirming that the Beneficial Owners of the respective outstanding Notes will
not recognize income, gain or loss for federal income tax purposes as a result
of such covenant defeasance and will be subject to federal income tax on the
same amounts, in the same manner and at the same times as would have been the
case if such covenant defeasance had not occurred;

(4) no Default or Event of Default has occurred and is continuing on the date of
such deposit or will occur as a result of such deposit (other than a Default or
Event of Default resulting from the borrowing of funds to be applied to such
deposit (and any similar concurrent deposit relating to other Indebtedness), and
the grant of any Lien securing such borrowings);

(5) such legal defeasance or covenant defeasance will not result in a breach or
violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture and the agreements governing any other
Indebtedness being defeased, discharged or replaced) to which the Issuer or any
of its Subsidiaries is a party or by which the Issuer or any of its Subsidiaries
are bound;

(6) the Issuer must deliver to the Trustee an Officers’ Certificate stating that
the deposit was not made by the Issuer with the intent of preferring the Holders
of the respective outstanding Notes over the creditors of the Issuer or with the
intent of defeating, hindering, delaying or defrauding creditors of the Issuer
or others;

(7) the Issuer must deliver to the Trustee an Officers’ Certificate and an
Opinion of Counsel (which Opinion of Counsel may be subject to customary
assumptions and exclusions), each stating that all conditions precedent relating
to the legal defeasance or the covenant defeasance have been complied with; and

(8) the Issuer has delivered irrevocable instructions to the Trustee to apply
the deposited money toward the payment of the Notes at maturity or the
Redemption Date, as the case may be (which instructions may be contained in the
Officers’ Certificate referred to in clause (7) above).

SECTION 8.3 Application of Trust Money. The Trustee shall hold in trust all
money or U.S. Government Obligations (including proceeds thereof) deposited with
it pursuant to this Article VIII. It shall apply the deposited money and the
money from U.S. Government Obligations through the Paying Agent and in
accordance with this Indenture and the Notes to the Holders of all sums due in
respect of the payment of principal of, premium, if any, and accrued interest on
the Notes.

SECTION 8.4 Repayment to the Issuer. The Trustee and the Paying Agent shall
promptly turn over to the Issuer upon request any excess money, U.S. Government
Obligations or other Notes held by them upon payment of all the Obligations
under this Indenture.

 

116



--------------------------------------------------------------------------------

Subject to any applicable abandoned property law, the Trustee and the Paying
Agent shall pay to the Issuer upon request any money held by them for the
payment of principal of or premium, if any, or interest on the Notes that
remains unclaimed by the Holders thereof for two years, and, thereafter,
Noteholders entitled to the money must look to the Issuer for payment as
unsecured general creditors unless an abandoned property law designates another
Person and the Trustee and the Paying Agent shall have no further liability with
respect to such money.

SECTION 8.5 Indemnity for U.S. Government Obligations. The Issuer shall pay and
shall indemnify the Trustee against any tax, fee or other charge imposed on or
assessed against deposited U.S. Government Obligations or the principal and
interest received on such U.S. Government Obligations.

SECTION 8.6 Reinstatement. If the Trustee or Paying Agent is unable to apply any
money or U.S. Government Obligations in accordance with this Article VIII by
reason of any legal proceeding or by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, the obligations of the Issuer and each Guarantor under this
Indenture, the Notes and the Guarantees shall be revived and reinstated as
though no deposit had occurred pursuant to this Article VIII until such time as
the Trustee or Paying Agent is permitted to apply all such money or U.S.
Government Obligations in accordance with this Article VIII; provided, however,
that, if the Issuer or the Guarantors have made any payment of principal,
premium, if any, or interest on any Notes because of the reinstatement of their
obligations, the Issuer or Guarantors, as the case may be, shall be subrogated
to the rights of the Holders of such Notes to receive such payment from the
money or U.S. Government Obligations held by the Trustee or Paying Agent.

The Trustee’s rights under this Article VIII shall survive termination of this
Indenture.

ARTICLE IX

AMENDMENTS

SECTION 9.1 Without Consent of Holders. The Issuer, the Guarantors (in the case
of the Subsidiary Guarantors, with respect to its Guarantee), the Collateral
Agent (if applicable) and the Trustee may amend or supplement this Indenture,
the Notes, the Note Security Documents, the Intercreditor Agreement, the Third
Lien Intercreditor Agreement and the related Guarantees without notice to or
consent of any Noteholder:

(1) to cure any ambiguity, omission, defect, mistake or inconsistency;

(2) to provide for the assumption by a successor corporation, partnership, trust
or limited liability company of the obligations of the Issuer or any Guarantor
under this Indenture and the Notes or the applicable Guarantee in accordance
with Article IV;

(3) to provide for or facilitate the issuance of uncertificated Notes in
addition to or in place of certificated Notes; provided, however, that such
uncertificated Notes are issued in registered form for purposes of
Section 163(f) of the Code;

 

117



--------------------------------------------------------------------------------

(4) to add Guarantors with respect to the Notes, or release a Guarantor from its
Guarantee and terminate such Guarantee; provided that the release and
termination is in accordance with the applicable provisions of this Indenture;

(5) to provide additional collateral securing the Notes or the related
Guarantees;

(6) to add covenants of the Issuer or a Guarantor for the benefit of, or to make
changes that would provide additional rights to, the Holders or to surrender any
right or power herein conferred upon the Issuer or a Guarantor;

(7) to make any change that does not adversely affect the rights under this
Indenture of any Noteholder;

(8) to comply with any requirement of the SEC in connection with any
qualification of this Indenture under the TIA;

(9) to evidence and provide for the acceptance of an appointment under this
Indenture of a successor Trustee, or under this Indenture and the Note Security
Documents of a successor Collateral Agent; provided that the successor Trustee
is otherwise qualified and eligible to act as such under the terms of this
Indenture;

(10) to provide for the issuance of PIK Notes in accordance with the provisions
of this Indenture;

(11) to modify this Indenture solely for the purpose of providing the removal of
the Restricted Securities Legend, if any, on any Note and to allow for the
transfer of a Definitive Note or a beneficial interest in a Global Note to a
Note that has an unrestricted CUSIP number, in each case in accordance with
applicable securities laws.

(12) to make, complete or confirm any grant of Liens on Collateral permitted or
required by this Indenture or any of the Note Documents or the Intercreditor
Agreement; or

(13) to release or subordinate Liens on Collateral in accordance with this
Indenture, the Note Security Documents and the Intercreditor Agreement.

After an amendment, supplement, or waiver under this Section 9.1 becomes
effective, the Parent Guarantor shall send to Noteholders (with a copy to the
Trustee) a notice briefly describing such amendment. The failure to give such
notice to all Noteholders, or any defect therein, shall not impair or affect the
validity of an amendment, supplement or waiver under this Section.

In addition, the Holders will be deemed to have consented to, and shall be
deemed to have directed the Trustee and/or the Collateral Agent (as applicable),
to execute and deliver any of the following amendments, waivers and other
modifications to the Note Security Documents, in each case, as evidenced by an
Officers’ Certificate and Opinion of Counsel delivered to the Trustee and the
Collateral Agent pursuant to Section 12.4 and Section 12.5 hereof:

 

118



--------------------------------------------------------------------------------

(1) to add other parties (or any authorized agent thereof or trustee therefor)
holding Priority Obligations that are incurred in compliance with the Revolving
Credit Facility, this Indenture and the Security Documents and (B) to establish
that the Liens on any Collateral securing such Priority Obligations shall rank
equally under the Intercreditor Agreement with the Liens on such Collateral
securing the obligations under the Senior Secured Credit Agreements and senior
to the Liens on such Collateral securing any obligations under this Indenture,
the Notes and the Guarantees, all on the terms provided for in the Intercreditor
Agreement as in effect immediately prior to such amendment;

(2) to establish that the Liens on any Collateral securing any Indebtedness
replacing the Senior Secured Credit Agreements permitted to be Incurred under
Section 3.2 that represent Priority Obligations shall be senior to the Liens on
such Collateral securing any obligations under this Indenture, the Notes and the
Guarantees, which obligations shall continue to be secured on a second-priority
basis on the Collateral; and

(3) upon any cancellation or termination of the Senior Secured Credit Agreements
and all other Priority Obligations without a replacement thereof, to establish
that the Collateral securing the Notes and the Guarantees shall become first
priority Collateral, except as set forth below under Section 11.5.

SECTION 9.2 With Consent of Holders. The Issuer, the Guarantors, the Collateral
Agent (as applicable) and the Trustee may amend or supplement this Indenture,
the Notes, the Intercreditor Agreement, the Third Lien Intercreditor Agreement
and any other Note Security Documents and the related Guarantees without notice
to any Noteholder but with the consent of the Holders of a majority in principal
amount of the Notes then outstanding (including, without limitation, consents
obtained in connection with a purchase of, or tender offer or exchange offer
for, Notes). Except as provided in Section 6.4, any past default or compliance
with the provisions of this Indenture, the Notes or the related Guarantees may
be waived with the consent of the Holders of a majority in principal amount of
the Notes then outstanding (including, without limitation, consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes).
However, without the consent of each Noteholder affected, an amendment,
supplement or waiver may not (with respect to any Notes held by a non-consenting
Holder):

(1) reduce the principal amount of the Notes whose Holders must consent to an
amendment or waiver;

(2) reduce the stated rate of interest or extend the stated time for payment of
interest on any Note;

(3) reduce the principal of or extend the Stated Maturity of any Note;

(4) waive a Default or Event of Default in the payment of principal of, premium,
if any, or interest on the Notes (except a rescission of acceleration of the
Notes by the Holders of at least a majority in aggregate principal amount of the
then outstanding Notes with respect to a nonpayment default and a waiver of the
payment default that resulted from such acceleration);

 

119



--------------------------------------------------------------------------------

(5) (i) reduce the premium payable upon the redemption of any Note as described
in Article V hereof or paragraph 5 of any Note, (ii) change the time at which
any Note may be redeemed as described in Article V hereof or paragraph 5 of any
Note (except provisions relating to minimum required notice of optional
redemption) or (iii) make any change relative to the Issuer’s obligation to make
an offer to repurchase the Notes as a result of a Change of Control Triggering
Event as described in Section 3.9 after (but not before) the occurrence of such
Change of Control Triggering Event; provided that the Issuer shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, pay or
cause to be paid any consideration to or for the benefit of any holder of any
Notes for or as an inducement to any consent, waiver or amendment relating to
the obligations set forth in clause (iii) of this Section 9.2(5) unless such
consideration is offered to be paid and is paid to all holders of the Notes that
consent, waive or agree to amend in the time frame set forth in the solicitation
documents relating to such consent, waiver or amendment;

(6) make any Note payable other than that stated in such Note;

(7) amend the contractual right expressly set forth in this Indenture with
respect to the Notes or any Note of any Holder to institute a suit for the
enforcement of any payment of principal, premium, if any, and interest on such
Holder’s Notes on or after the due dates therefor;

(8) make any change to this Section 9.2 which requires the consent of each
Holder of the Notes;

(9) modify the Guarantees in any manner adverse to the Holders of Notes; or

(10) make any change to or modify the ranking or the priority of the Liens
securing the Notes that would adversely affect the Holders of such Notes.

In addition, notwithstanding anything to the contrary in this Section 9.2, the
consent of Holders representing at least 66 2⁄3% of outstanding Notes will be
required to release the Liens for the benefit of the holders of the Notes on all
or substantially all of the Collateral, other than in accordance with this
Indenture, the Note Security Documents, the Intercreditor Agreement and the
Third Lien Intercreditor Agreement (as applicable).

It shall not be necessary for the consent of the Holders under this Section to
approve the particular form of any proposed amendment, supplement, or waiver,
but it shall be sufficient if such consent approves the substance thereof. A
consent to any amendment, supplement or waiver under this Indenture by any
Holder of the Notes given in connection with a tender or exchange of such
Holder’s Notes will not be rendered invalid by such tender or exchange.

After an amendment, supplement, or waiver under this Section becomes effective,
the Parent Guarantor shall send to Noteholders (with a copy to the Trustee) a
notice briefly describing such amendment. The failure to give such notice to all
Noteholders, or any defect therein, shall not impair or affect the validity of
an amendment, supplement or waiver under this Section 9.2.

 

120



--------------------------------------------------------------------------------

SECTION 9.3 [Reserved].

SECTION 9.4 Revocation and Effect of Consents and Waivers. A consent to an
amendment, supplement or a waiver by a Holder of a Note shall bind the Holder
and every subsequent Holder of that Note or portion of the Note that evidences
the same debt as the consenting Holder’s Note, even if notation of the consent
or waiver is not made on the Note. Any such Holder or subsequent Holder may
revoke the consent or waiver as to such Holder’s Note or portion of the Note if
the Trustee and the Issuer receive the notice of revocation before the date the
amendment, supplement or waiver becomes effective or otherwise in accordance
with any related solicitation documents. After an amendment, supplement or
waiver becomes effective, it shall bind every Noteholder unless it makes a
change described in any of clauses (1) through (10) of Section 9.2, and in that
case the amendment, supplement, waiver or other action shall bind each
Noteholder who has consented to it and every subsequent Noteholder that
evidences the same debt as the consenting Holder’s Notes. An amendment,
supplement or waiver under Section 9.2 shall become effective upon receipt by
the Issuer of the requisite number of consents, and in relation to any Notes
evidenced by Global Notes, such consents need not be in written form and may be
evidenced by any electronic transmissions that comport with the applicable
procedures of DTC.

The Issuer may, but shall not be obligated to, fix a record date for the purpose
of determining the Noteholders entitled to give their consent or take any other
action described above or required or permitted to be taken pursuant to this
Indenture. If a record date is fixed, then notwithstanding the immediately
preceding paragraph, those Persons who were Noteholders at such record date (or
their duly designated proxies), and only those Persons, shall be entitled to
give such consent or to revoke any consent previously given or to take any such
action, whether or not such Persons continue to be Holders after such record
date. No such consent shall become valid or effective more than 120 days after
such record date.

SECTION 9.5 Notation on or Exchange of Notes. If an amendment, supplement or
waiver changes the terms of a Note, the Issuer or the Trustee may require the
Holder of the Note to deliver it to the Trustee. The Issuer may instruct the
Trustee to place a notation designated by the Issuer on the Note regarding the
changed terms and return it to the Holder. Alternatively, if the Issuer or the
Trustee so determines, the Issuer in exchange for the Note shall issue and the
Trustee shall authenticate a new Note that reflects the changed terms. Failure
to make the appropriate notation or to issue a new Note shall not affect the
validity of such amendment.

SECTION 9.6 Trustee to Sign Amendments. The Trustee or the Collateral Agent (as
applicable) shall sign any amendment, supplement or waiver authorized pursuant
to this Article IX if the amendment, supplement or waiver does not adversely
affect the rights, duties, liabilities or immunities of the Trustee or the
Collateral Agent (as applicable). If it does, the Trustee or the Collateral
Agent (as applicable) may but need not sign it. In signing any amendment,
supplement or waiver the Trustee or the Collateral Agent (as applicable) shall
be entitled to receive indemnity satisfactory to it and shall be provided with,
and (subject to Sections 7.1 and 7.2) shall be fully protected in relying upon,
an Officers’ Certificate and an

 

121



--------------------------------------------------------------------------------

Opinion of Counsel stating that such amendment, supplement or waiver is
authorized or permitted by this Indenture and that such amendment, supplement or
waiver is the legal, valid and binding obligation of the Issuer and any
Guarantors, enforceable against them in accordance with its terms, subject to
customary exceptions, and complies with the provisions hereof.

ARTICLE X

GUARANTEE

SECTION 10.1 Guarantee. Subject to the provisions of this Article X, each
Guarantor hereby fully, unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, jointly and severally with each other
Guarantor, to each Holder of the Notes, to the extent lawful, and the Collateral
Agent and the Trustee the full and punctual payment when due, whether at final
maturity, by acceleration, by redemption or otherwise, of the Obligations under
this Indenture, the Notes or the obligations of the Issuer hereunder or
thereunder. Each Guarantor agrees that the Obligations will rank equally in
right of payment with all other existing and future Indebtedness of such
Guarantor, except to the extent such other Indebtedness is subordinate to the
Obligations. Each Guarantor further agrees (to the extent permitted by law) that
the Obligations may be extended or renewed, in whole or in part, without notice
or further assent from it, and that it will remain bound under this Article X
notwithstanding any extension or renewal of any Obligation.

Each Guarantor waives presentation to, demand of payment from and protest to the
Issuer of any of the Obligations and also waives notice of protest for
nonpayment. Each Guarantor waives notice of any default under the Notes or the
Obligations.

Each Guarantor further agrees that its Guarantee herein constitutes a guarantee
of payment when due (and not a guarantee of collection) and waives any right to
require that any resort be had by any Holder to any security held for payment of
the Obligations.

Except as set forth in Section 10.2, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than payment of the Obligations in full), including any claim
of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense of setoff, counterclaim, recoupment or termination
whatsoever or by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor herein shall not be discharged or impaired or
otherwise affected by (a) the failure of any Holder to assert any claim or
demand or to enforce any right or remedy against the Issuer or any other person
under this Indenture, the Notes or any other agreement or otherwise; (b) any
extension or renewal of any thereof; (c) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Indenture, the Notes or
any other agreement; (d) the release of any security held by any Holder for the
Obligations or any of them; (e) the failure of any Holder to exercise any right
or remedy against any other Guarantor; (f) any change in the ownership of the
Issuer; (g) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; or (h) any other act or thing or omission or
delay to do any other act or thing which may or might in any manner or to any
extent vary the risk of any Guarantor or would otherwise operate as a discharge
of such Guarantor as a matter of law or equity.

 

122



--------------------------------------------------------------------------------

Each Guarantor agrees that its Guarantee herein shall remain in full force and
effect until payment in full of all the Obligations or such Guarantor is
released from its Guarantee upon the merger or the sale of all the Capital Stock
or assets of the Guarantor or otherwise in compliance with Article IV,
Section 10.2 or Article VIII, as applicable. Each Guarantor further agrees that
its Guarantee herein shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of principal of,
premium, if any, or interest on any of the Obligations is rescinded or must
otherwise be restored by any Holder upon the bankruptcy or reorganization of the
Issuer or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Holder has at law or in equity against any Guarantor by virtue hereof, upon
the failure of the Issuer to pay any of the Obligations when and as the same
shall become due, whether at final maturity, by acceleration, by redemption or
otherwise, each Guarantor hereby promises to and will, upon receipt of written
demand by the Trustee, forthwith pay, or cause to be paid, in cash, to the
Trustee or the Trustee on behalf of the Collateral Agent or the Holders an
amount equal to the sum of (i) the unpaid amount of such Obligations then due
and owing and (ii) accrued and unpaid interest on such Obligations then due and
owing (but only to the extent not prohibited by law).

Each Guarantor further agrees that, as between such Guarantor, on the one hand,
and the Holders, on the other hand, (x) the maturity of the Obligations
guaranteed hereby may be accelerated as provided in this Indenture for the
purposes of its Guarantee herein, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the Obligations
guaranteed hereby and (y) in the event of any such declaration of acceleration
of such Obligations, such Obligations (whether or not due and payable) shall
forthwith become due and payable by the Guarantor for the purposes of this
Guarantee.

Each Guarantor also agrees to pay any and all reasonable costs and expenses
(including reasonable attorneys’ fees) incurred by the Trustee, the Collateral
Agent or the Holders in enforcing any rights under this Section 10.1.

Neither the Issuer nor the Guarantors shall be required to make a notation on
the Notes to reflect any Guarantee or any release, termination or discharge
thereof and any such notation shall not be a condition to the validity of any
Guarantee.

SECTION 10.2 Limitation on Liability; Termination, Release and Discharge.

(a) Any term or provision of this Indenture to the contrary notwithstanding, the
obligations of each Subsidiary Guarantor hereunder will be limited to the
maximum amount as will, after giving effect to all other contingent and fixed
liabilities of such Subsidiary Guarantor (including, without limitation, any
guarantees under the Senior Secured Credit Agreements) and after giving effect
to any collections from or payments made by or on behalf of any other Subsidiary
Guarantor in respect of the obligations of such other Subsidiary Guarantor under
its Guarantee or pursuant to its contribution obligations under this Indenture,
result in the obligations of such Subsidiary Guarantor under its Guarantee not
constituting a fraudulent conveyance or fraudulent transfer under federal or
state law and not otherwise being void or voidable under any similar laws
affecting the rights of creditors generally.

 

123



--------------------------------------------------------------------------------

(b) Upon the sale or disposition of a Subsidiary Guarantor, whether by merger,
consolidation, the sale of a sufficient amount of its Capital Stock so that it
no longer qualifies as a “Subsidiary” of the Issuer or the sale of all or
substantially all of its assets (other than by lease) and whether or not such
Subsidiary Guarantor is the surviving entity in such transaction, to a Person
which is not the Parent Guarantor or a Restricted Subsidiary, such Subsidiary
Guarantor will be released from all its obligations under this Indenture and its
Guarantee if the sale or other disposition does not violate Section 3.5.

(c) [Reserved].

(d) Each Subsidiary Guarantor will be released from its obligations under this
Indenture and its Guarantee if the Parent Guarantor designates such Subsidiary
Guarantor as an Unrestricted Subsidiary and such designation complies with the
other applicable provisions of this Indenture.

(e) Each Subsidiary Guarantor will be deemed released from all its obligations
under this Indenture and its Guarantee, and such Guarantee will terminate, upon
any covenant defeasance of the Notes.

(f) Each Guarantor will be deemed released from all its obligations under this
Indenture and its Guarantee, and such Guarantee will terminate, upon any legal
defeasance or upon satisfaction and discharge of this Indenture, in each case
pursuant to the provisions of Article VIII hereof.

(g) The release of any Guarantor from its obligations pursuant to this
Section 10.2 shall be conditioned upon such Guarantor delivering to the Trustee
and the Collateral Agent an Officers’ Certificate and an Opinion of Counsel
stating that all conditions precedent provided for in this Indenture relating to
the transactions specified in clauses (b), (c), (d) (e), or (f) of this
Section 10.2 have been complied with.

SECTION 10.3 Right of Contribution. Each Guarantor hereby agrees that to the
extent that any Guarantor shall have paid more than its proportionate share of
any payment made on the obligations under the Guarantees, such Guarantor shall
be entitled to seek and receive contribution from and against the Issuer or any
other Guarantor who has not paid its proportionate share of such payment. The
provisions of this Section 10.3 shall in no respect limit the obligations and
liabilities of each Guarantor to the Trustee and the Holders and each Guarantor
shall remain liable to the Trustee, the Collateral Agent and the Holders for the
full amount guaranteed by such Guarantor hereunder.

SECTION 10.4 No Subrogation. Notwithstanding any payment or payments made by
each Guarantor hereunder, no Guarantor shall be entitled to be subrogated to any
of the rights of the Trustee or any Holder against the Issuer or any other
Guarantor or guarantee or right of offset held by the Trustee or any Holder for
the payment of the Obligations, nor shall any Guarantor seek or be entitled to
seek any contribution or reimbursement from the Issuer or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Trustee, the Collateral Agent and the Holders by the Issuer on account of
the Obligations are paid in full. If any amount shall be paid to any Guarantor
on account of such subrogation rights

 

124



--------------------------------------------------------------------------------

at any time when all of the Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Trustee and the Holders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Trustee in the exact form received by
such Guarantor (duly indorsed by such Guarantor to the Trustee, if required), to
be applied against the Obligations.

ARTICLE XI

COLLATERAL AND SECURITY

SECTION 11.1 Security Interest.

(a) The due and punctual payment of the Obligations on the Notes and the
Obligations of the Guarantors under the Guarantees, when and as the same shall
be due and payable, whether on an interest payment date, at maturity, by
acceleration, repurchase, redemption or otherwise, and interest on the overdue
principal of, premium on, if any, and interest, if any (to the extent permitted
by law), on the Notes, the Guarantees and performance of all other obligations
of the Issuer and the Guarantors to the Holders of Notes, the Collateral Agent
or the Trustee under the Note Security Documents, according to the terms
hereunder or thereunder (collectively, the “Notes Obligations”), are secured, as
provided in the Note Security Documents. The Issuer and each of the Guarantors
consent and agree to be bound by the terms of the Note Security Documents to
which they are parties, as the same may be in effect from time to time, and
agree to perform their obligations thereunder in accordance therewith. The
Issuer and the Guarantors hereby agree that the Collateral Agent shall hold the
Collateral on behalf of and for the benefit of all of the Holders and the other
holders of Parity Lien Obligations.

(b) Each Holder, by its acceptance thereof and of the Guarantees, consents and
agrees to the terms of the Intercreditor Agreement, the Third Lien Intercreditor
Agreement (if applicable) and the Note Security Documents (including, without
limitation, the provisions providing for foreclosure and release of Collateral
and amendments to the Note Security Documents) as the same may be in effect or
may be amended or otherwise modified from time to time in accordance with their
terms and authorizes and appoints Wilmington Trust, National Association (and
its successors and assigns) as the Trustee and as the Collateral Agent. Each
Holder directs the Collateral Agent to enter into the Note Security Documents,
the Intercreditor Agreement and the Third Lien Intercreditor Agreement (if
applicable) and to perform its obligations and exercise its rights thereunder in
accordance therewith, subject to the terms and conditions thereof. The Trustee,
the Collateral Agent and each Holder, by accepting the Notes and the Guarantees
of the Guarantors, acknowledges that, as more fully set forth in the Note
Security Documents, the Collateral as now or hereafter constituted shall be held
for the benefit of all the holders of Parity Lien Obligations, subject to the
Intercreditor Agreement and the Third Lien Intercreditor Agreement (if
applicable), the Collateral Agent and the Trustee, and the Lien of this
Indenture and the Note Security Documents is subject to and qualified and
limited in all respects by the Intercreditor Agreement, the Third Lien
Intercreditor Agreement (if applicable) and the Note Security Documents and
actions that may be taken thereunder.

 

125



--------------------------------------------------------------------------------

SECTION 11.2 Post-Issue Date Collateral Requirements.

(a) (i) On or prior to the Issue Date, the Issuer shall, or shall cause the
applicable Guarantor to, execute and deliver to the Collateral Agent, as
mortgagee or beneficiary, as applicable, such mortgages or other Note Security
Documents, together with satisfactory evidence of the completion (or
satisfactory arrangements for the completion) of all recordings and filings of
such mortgages or other Note Security Documents in the proper recorders’ offices
or appropriate public records (and payment of any recording taxes or fees in
connection therewith) as may be necessary to create a valid, perfected
second-priority Lien (subject in priority to the Priority Liens and subject to
the Intercreditor Agreement and the Third Lien Intercreditor Agreement (if
applicable) and to Permitted Liens) against proven Oil and Gas Properties that
are subject to Liens under the Priority Debt Documents, but in any event
constituting not less than 95% of the total discounted present value of proved
reserves attributable to the Oil and Gas Properties of the Issuer and its
Restricted Subsidiaries, as evaluated in the Parent Guarantor’s most recent
consolidated reserve report (which such total discounted present value shall,
during any such time as any Priority Lien Obligations are outstanding or
commitments therefor remain outstanding, be determined using the total
discounted present value methodology then in effect under the Priority Lien Debt
Documents, and, at any time thereafter, using the total discounted present value
methodology in effect under the Term Loan Credit Agreement in place on the Issue
Date during a Term Loan Exclusive Period (as such term is defined in the Term
Loan Credit Agreement on the Issue Date), after giving effect to exploration and
production activities, acquisitions, dispositions and production since the date
of such reserve report and (ii) on the date that each such mortgage is so filed
or recorded, cause its counsel for the jurisdiction in which the relevant Oil
and Gas Properties are located to execute and deliver to the Collateral Agent a
favorable legal opinion with respect thereto in form and substance substantially
consistent with the opinion delivered pursuant to the applicable Priority Lien
Debt Documents.

(b) Any Note Security Documents entered into on or after the Issue Date shall be
substantially in the form of the corresponding security document securing the
Priority Lien Obligations, or to the extent there is no such corresponding
security document, the corresponding security documents securing the Priority
Lien Obligations in place on the Issue Date, in each case, with such changes as
are reasonably necessary to reflect the terms of the Intercreditor Agreement or
the Third Lien Intercreditor Agreement (if applicable) and with such deletions
or modifications of representations, warranties and covenants as are customary
with respect to security documents establishing Liens securing publicly traded
debt securities, all as certified to the Collateral Agent pursuant to an
Officers’ Certificate of the Issuer (and upon which the Collateral Agent may
conclusively rely).

(c) Within 60 days of the Issue Date (or as such period may be extended by the
Credit Facility Agent but in no event later than 90 days of the Issue Date), the
Issuer and the Guarantors shall execute and deliver, and cause all other
required parties thereto to execute and deliver, to the Collateral Agent the
control agreements required by the Note Security Documents, and shall otherwise
comply with the requirements of all Note Security Documents with respect to
control agreements; provided that, (i) at any time prior to the Discharge of
Senior Obligations (as defined in the Intercreditor Agreement), with respect to
any account for which a control agreement with the First Lien Collateral Agent
(as defined in the Intercreditor Agreement) is in

 

126



--------------------------------------------------------------------------------

effect (any such account, a “First Lien Collateral Agent Controlled Account”),
the Issuer shall only be required to use commercially reasonable efforts to
execute and deliver and cause all other required parties to execute and deliver
such control agreements and otherwise comply with such requirements within such
time period and (ii) with respect to any such First Lien Collateral Agent
Controlled Account, upon the Discharge of Senior Obligations or such account
otherwise ceasing to be a First Lien Collateral Agent Controlled Account, the
Issuer shall execute and deliver, and cause all other required parties thereto
to execute and deliver, such control agreements and otherwise comply with such
requirements within 60 days of the date of the Discharge of Senior Obligations
or such account otherwise ceasing to be a First Lien Collateral Agent Controlled
Account.

(d) [Reserved].

(e) Each Subsidiary that becomes a Guarantor shall become a party to all Note
Security Documents as a “Debtor” thereunder by thereupon executing a
supplemental agreements substantially in the form attached to the Note Security
Documents.

(f) Within 60 days of the Issue Date, the Issuer will use commercially
reasonable efforts to cause the Collateral Agent to be named as an additional
insured on all liability insurance policies of the Issuer and the Guarantors
that insure the Collateral, and at any time after the Discharge of Senior
Obligations (as defined in the Note Security Documents) the Collateral Agent to
be named as loss payee on all property and casualty insurance policies of the
Issuer and the Guarantors that insure the Collateral.

SECTION 11.3 Further Assurances; Liens on Additional Property.

(a) The Issuer and each of the Guarantors shall do or cause to be done all acts
and things that may be required, or that the Collateral Agent from time to time
may reasonably request, to assure and confirm that the Collateral Agent holds,
for the benefit of the holders of Parity Lien Obligations, duly created and
enforceable and perfected second priority Liens (subject in priority to the
Priority Liens and subject to the Intercreditor Agreement and the Third Lien
Intercreditor Agreement (if applicable) and to Permitted Liens) upon the
Collateral (including any acquired property or other property required by any
Parity Lien Document to become, Collateral after the Issue Date), in each case,
as contemplated by, and with the Lien priority required under, the Parity Lien
Documents, and in connection with any merger, consolidation or sale of assets of
any Issuer or any Guarantor, the property and assets of the Person which is
consolidated or merged with or into any Issuer or any Guarantor, to the extent
that they are property or assets of the types which would constitute Collateral
under the Note Security Documents, shall be treated as after-acquired property
and such Issuer or such Guarantor shall take such action as may be reasonably
necessary to cause such property and assets to be made subject to the Parity
Liens, in the manner and to the extent required under the Parity Lien Documents.

(b) Each Issuer and each of the Guarantors shall promptly execute, acknowledge
and deliver such Note Security Documents, instruments, certificates, financing
statements, notices and other documents, and take such other actions as shall be
reasonably required, or that the Collateral Agent or any Parity Lien
Representative may reasonably request,

 

127



--------------------------------------------------------------------------------

to create, perfect, protect, assure or enforce the Liens and benefits intended
to be conferred, in each case as contemplated by the Parity Lien Documents for
the benefit of the holders of Parity Lien Obligations and, prior to the
Discharge of Senior Obligations, only if delivered pursuant to the applicable
Priority Lien Debt Documents, cause its counsel to deliver a favorable legal
opinion with respect thereto in form and substance substantially consistent with
the opinions delivered pursuant to the applicable Priority Lien Debt Documents;
provided, that no such Note Security Document, instrument or other document
shall be materially more burdensome upon the Issuer and the Guarantors than the
Parity Lien Documents executed and delivered (or required to be executed and
delivered promptly after the date of this Indenture by the Issuer and the
Guarantors in connection with the issuance of the Notes on or about the Issue
Date).

(c) In addition to the Collateral, from and after the Issue Date, if any Issuer
or any Guarantor acquires any property that constitutes collateral for the
Priority Lien Debt or Junior Lien Debt, if and to the extent that any Priority
Lien Document or Junior Lien Document, as applicable, requires any supplemental
security document for such collateral or other actions to achieve a perfected
Lien on such collateral, the Issuer shall, or shall cause the applicable
Guarantor to, promptly (but not in any event no later than the date that is 20
Business Days after which such supplemental security documents are executed and
delivered (or other action taken) under such Priority Lien Documents or Junior
Lien Documents, as applicable), to the extent permitted by applicable law,
execute and deliver to the Collateral Agent appropriate Note Security Documents
(or amendments thereto) in such form as shall be necessary to grant the
Collateral Agent a valid and enforceable perfected second-priority Lien (subject
in priority to the Priority Liens and subject to the Intercreditor Agreement and
the Third Lien Intercreditor Agreement (if applicable) and to Permitted Liens)
on such Collateral or take such other actions in favor of the Collateral Agent
as shall be reasonably necessary to grant a valid and enforceable perfected
second-priority Lien (subject in priority to the Priority Liens and subject to
the Intercreditor Agreement and the Third Lien Intercreditor Agreement (if
applicable) and to Permitted Liens) on such Collateral to the Collateral Agent,
for the benefit of the Holders of the Notes and holders of any other Parity Lien
Obligations, subject to the terms of this Indenture, the Intercreditor Agreement
and the other Note Documents. Additionally, subject to this Indenture, the
Intercreditor Agreement and the other Note Documents, if any Issuer or any
Guarantor creates any additional Lien upon any property that would constitute
Collateral, or takes any additional actions to perfect any existing Lien on
Collateral, in each case for the benefit of the holders of the Priority Lien
Debt or the holders of Junior Lien Debt, after the Issue Date, such Issuer or
such Guarantor, as applicable, must, to the extent permitted by applicable law,
within 20 Business Days after such Lien is granted or other action taken, grant
a valid and enforceable perfected second-priority Lien (subject in priority to
the Priority Liens and subject to the Intercreditor Agreement and the Third Lien
Intercreditor Agreement (if applicable) and to Permitted Liens) upon such
property or asset, or take such additional perfection actions, as applicable,
for the benefit of the Holders and obtain all related deliverables as those
delivered to the Priority Lien Representative or Junior Lien Agent, as
applicable, in each case as security for the Notes Obligations. Notwithstanding
the foregoing, to the extent that any Lien on any Collateral is perfected by the
possession of such Collateral, and if such Collateral is in fact in the
possession of the Priority Lien Representative or of bailees of the Priority
Lien Representative, the perfection actions and related deliverables described
in this clause (c) shall not be required.

 

128



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein or in the Note Documents to the contrary,
neither the Issuer nor the Guarantors will be required to grant a security
interest in, and the Collateral shall not include, any collateral securing
Priority Lien Obligations that is or may be provided to certain issuers or
providers of Hedging Obligations or cash management services pursuant to the
Priority Lien Documents rather than generally to the holders of Priority Lien
Obligations or to the Priority Lien Collateral Agent for the benefit of the
holders of Priority Lien Obligations as a whole.

(e) The Issuer will deliver to the Collateral Agent semi-annually on or before
[April] 1 and [October] 1 in each calendar year, beginning [April] 1, 2019, an
Officers’ Certificate certifying that, as of the date of such certificate, the
Collateral includes proven Oil and Gas Properties that include not less than 95%
of the total discounted present value of proved reserves attributable to the Oil
and Gas Properties of the Parent Guarantor, on a consolidated basis, as
evaluated in the Parent Guarantor’s most recent consolidated reserve report
(which such total discounted present value shall, during any such time as any
Priority Lien Obligations are outstanding or commitments therefor remain
outstanding, be determined using the total discounted present value methodology
then in effect under the Priority Lien Debt Documents, and, at any time
thereafter, using the total discounted present value methodology in effect under
the Term Loan Credit Agreement in place on the Issue Date during a Term Loan
Exclusive Period (as such term is defined in the Term Loan Credit Agreement on
the Issue Date), after giving effect to exploration and production activities,
acquisitions, dispositions and production since the date of such reserve report
(the “minimum mortgage requirement”). In the event that the Collateral does not
represent the minimum mortgage requirement and, in any event, at any time at
which a mortgage for Oil and Gas Properties is delivered pursuant to or in
connection with the Priority Lien Debt Documents, then the Company shall, or
shall cause the applicable Guarantor to, at the time of delivery of such
mortgage or within 30 days of delivery of the certificate required under this
clause (e) (or as such period may be extended by the Credit Facility Agent but
in no event later than 90 days after delivery of the certificate required under
this clause (e)), as applicable, execute and deliver to the Collateral Agent:
(i) such executed mortgages or amendments or supplements to prior mortgages
naming the Collateral Agent, as mortgagee or beneficiary, as may be necessary to
cause the minimum mortgage requirement to be satisfied and (ii) satisfactory
evidence of the completion (or satisfactory arrangements for the completion) of
all recordings and filings of such mortgages, amendments or supplements in the
proper recorders’ offices or appropriate public records (and payment of any
recording taxes or fees in connection therewith).

(f) The Issuer will deliver to the Trustee copies of all documents delivered to
the Collateral Agent pursuant to the Note Security Documents.

SECTION 11.4 Intercreditor Agreement and Third Lien Intercreditor Agreement.
This Article XI and the provisions of each other Note Security Document are
subject to the terms, conditions and benefits set forth in the Intercreditor
Agreement. Each Issuer and each Guarantor consents to, and agrees to be bound
by, the terms of the Intercreditor Agreement, as the same may be in effect from
time to time, and to perform its obligations thereunder in accordance with the
terms thereof. Each Holder, by its acceptance of the Notes (a) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (b) agrees
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement and (c) authorizes and

 

129



--------------------------------------------------------------------------------

instructs the Collateral Agent on behalf of each Holder to enter into the
Intercreditor Agreement as Parity Lien Collateral Agent (as defined in the
Intercreditor Agreement) on behalf of such Holders of Notes as Parity Lien
Secured Parties (as defined in the Intercreditor Agreement). In addition, each
Holder authorizes and instructs the Collateral Agent to enter into any
amendments or joinders to the Intercreditor Agreement, without the consent of
any Holder or the Trustee, to add additional Indebtedness as Priority Lien Debt,
or Permitted Refinancing Indebtedness constituting Secured Debt, and add other
parties (or any authorized agent or trustee therefor) holding such Indebtedness
thereto and to establish that the Lien on any Collateral securing such
Indebtedness ranks equally with the Liens on such Collateral securing the other
Priority Lien Debt, Parity Lien Debt (if any) or Junior Lien Debt (if any), as
applicable. The foregoing provisions are intended as an inducement to the
lenders under the Credit Agreement to extend credit to the Company and certain
of its Subsidiaries, and such lenders are intended third party beneficiaries of
such provisions and the provisions of the Intercreditor Agreement.

In connection with the incurrence by the Issuer or any Guarantor thereof of any
Junior Lien Debt or Permitted Third Lien Indebtedness permitted to be incurred
pursuant to the terms hereof and of any other then outstanding Priority Lien
Documents, Parity Lien Documents and Junior Lien Documents, Holders, by their
acceptance of the Notes, authorize and direct the Collateral Agent on behalf of
each Holder to enter into the Third Lien Intercreditor Agreement substantially
in the form attached hereto as Exhibit C of this Indenture. In addition, each
Holder (a) agrees that it will be bound by, and will take no actions contrary
to, the provisions of the Third Lien Intercreditor Agreement, (b) authorizes and
instructs the Collateral Agent to, without the consent of any Holder or the
Trustee, enter into any supplements, joinders or confirmations to the Third Lien
Intercreditor Agreement and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to any
Security Document to add additional Indebtedness as Third Lien Indebtedness, or
Permitted Refinancing Indebtedness constituting Secured Debt, and add other
parties (or any authorized agent or trustee therefor) holding such Indebtedness
thereto and to establish that the Lien on any Collateral securing such
Indebtedness ranks third in priority with the Liens on such Collateral securing
the other Priority Lien Debt, Parity Lien Debt (if any) or Junior Lien Debt (if
any), as applicable, and (c) to make or consent to any filings or take any other
actions in connection therewith, as may be reasonably deemed by the Issuer to be
necessary or reasonably desirable for any Lien on the assets of the Issuer or
any Subsidiary permitted to secure such Indebtedness to become a valid,
perfected lien (with such priority as may be designated by the Issuer, the
relevant Guarantor or Subsidiary, to the extent such priority is permitted by
the Note Documents) pursuant to the Security Documents being so amended, amended
and restated, restated, waived, supplemented or otherwise modified or otherwise,
and, in each case, as set forth in an Officers’ Certificate delivered to the
Collateral Agent.

SECTION 11.5 Release of Liens in Respect of Notes. The Collateral Agent’s other
Liens upon the Collateral will no longer secure the Notes outstanding under this
Indenture or any other Obligations, and the right of the Holders of the Notes to
the benefits and proceeds of the Collateral Agent’s Liens on the Collateral will
automatically terminate and be discharged:

(1) upon satisfaction and discharge of this Indenture in accordance with
Article VIII hereof;

 

130



--------------------------------------------------------------------------------

(2) upon a legal defeasance or covenant defeasance of the Notes in accordance
with Article VIII hereof;

(3) upon payment in full in cash and discharge of all Notes outstanding under
this Indenture and all other Obligations that are outstanding, due and payable
under this Indenture and the other Note Documents at the time the Notes are paid
in full and discharged;

(4) as to any Collateral of an Issuer or a Guarantor that is sold, transferred
or otherwise disposed of by the Issuer or any Guarantor to a Person that is not
(either before or after such sale, transfer or disposition) the Issuer or a
Guarantor in a transaction or other circumstance that complies with Section 3.5
hereof and is permitted by the other Note Documents, at the time of such sale,
transfer or other disposition or to the extent of the interest sold, transferred
or otherwise disposed of; provided that the Collateral Agent’s Liens upon the
Collateral will not be released if the sale, transfer or disposition is subject
to Section 4.1 hereof;

(5) in whole or in part, with the consent of the Holders of the requisite
percentage of Notes in accordance with Article IX hereof;

(6) with respect to the assets of any Guarantor, at the time that such Guarantor
is released from its Guarantee in accordance with Section 10.2;

(7) if and to the extent required by Section 5.01 of the Intercreditor
Agreement; or

(8) the release of Excess Proceeds that remain unexpended after the conclusion
of an Asset Disposition Offer conducted in accordance with Section 3.5.

With respect to any release of Collateral, upon receipt of (a) an Officers’
Certificate and Opinion of Counsel stating that all conditions precedent under
this Indenture and the Note Security Documents and the Intercreditor Agreement,
if any, to such release have been met and (b) any necessary or proper
instruments of termination, satisfaction or release prepared by the Company, the
Collateral Agent shall execute, deliver, authorize or acknowledge (at the
Company’s expense) such instruments or releases to evidence the release of any
Collateral permitted to be released pursuant to this Indenture or the Note
Security Documents or the Intercreditor Agreement. Neither the Trustee nor the
Collateral Agent shall be liable for any such release undertaken in reliance
upon any such Officers’ Certificate and Opinion of Counsel, and notwithstanding
any term hereof or in any Note Security Document or in the Intercreditor
Agreement to the contrary, the Trustee and the Collateral Agent shall not be
under any obligation to release any such Lien and security interest, or execute
and deliver any such instrument of release, satisfaction or termination, unless
and until it receives such Officers’ Certificate and Opinion of Counsel.

 

131



--------------------------------------------------------------------------------

SECTION 11.6 Insurance.

(a) The Issuer and the Guarantors shall:

(1) maintain insurance with respect to their properties and business at all
times by financially sound and reputable insurers, to such extent and against
such risks as is customarily insured against by Persons in the same or similar
businesses operating in the same or similar locations, and of such types and in
such amounts as are customarily carried under similar circumstances; and

(2) maintain such other insurance as may be required by law.

(b) Upon the request of the Collateral Agent, the Issuer and the Guarantors will
furnish to the Collateral Agent information as to their property and liability
insurance carriers.

SECTION 11.7 Suits to Protect the Collateral. Subject to the provisions of
Article VI and the Note Documents, the Trustee may or may direct the Collateral
Agent to take all actions it determines in order to:

(a) enforce any of the terms of the Note Security Documents; and

(b) Subject to the provisions of the Note Security Documents, the Intercreditor
Agreement and the Third Lien Intercreditor Agreement (if applicable), the
Trustee and the Collateral Agent shall have power to institute and to maintain
such suits and proceedings as the Trustee may determine to prevent any
impairment of the Collateral by any acts which may be unlawful or in violation
of any of the Note Security Documents or this Indenture, and such suits and
proceedings as the Trustee may determine to preserve or protect its interests
and the interests of the Holders in the Collateral. Nothing in this Section 11.7
shall be considered to impose any such duty or obligation to act on the part of
the Trustee or the Collateral Agent.

SECTION 11.8 Purchaser Protected. In no event shall any purchaser in good faith
of any property purported to be released hereunder be bound to ascertain the
authority of the Collateral Agent or the Trustee to execute the release or to
inquire as to the satisfaction of any conditions required by the provisions
hereof for the exercise of such authority or to see to the application of any
consideration given by such purchaser or other transferee; nor shall any
purchaser or other transferee of any property or rights permitted by this
Article XI to be sold be under any obligation to ascertain or inquire into the
authority of the Issuer or the applicable Guarantor to make any such sale or
other transfer.

SECTION 11.9 Powers Exercisable by Receiver or Trustee. In case the Collateral
shall be in the possession of a receiver or trustee, lawfully appointed, the
powers conferred in this Article XI upon the Issuer or a Guarantor with respect
to the release, sale or other disposition of such property may be exercised by
such receiver or trustee, and an instrument signed by such receiver or trustee
shall be deemed the equivalent of any similar instrument of the Issuer or a
Guarantor or of any Officer or Officers thereof required by the provisions of
this Article XI; and if the Trustee shall be in the possession of the Collateral
under any provision of this Indenture, then such powers may be exercised by the
Trustee.

 

132



--------------------------------------------------------------------------------

SECTION 11.10 Collateral Agent.

(a) The Issuer, the Trustee and each of the Holders by acceptance of the Notes
hereby designates and appoints the Collateral Agent as its agent under this
Indenture, the Note Security Documents, the Intercreditor Agreement and the
Third Lien Intercreditor Agreement (if applicable) and the Issuer, the Trustee
and each of the Holders by acceptance of the Notes hereby irrevocably authorizes
the Collateral Agent to take such action on their behalf under the provisions of
this Indenture, the Note Security Documents, the Intercreditor Agreement and the
Third Lien Intercreditor Agreement (if applicable) and to exercise such powers
and perform such duties as are expressly delegated to the Collateral Agent by
the terms of this Indenture, the Note Security Documents, the Intercreditor
Agreement and the Third Lien Intercreditor Agreement (if applicable), and
consents and agrees to the terms of the Intercreditor Agreement, the Third Lien
Intercreditor Agreement (if applicable) and each Note Security Document, as the
same may be in effect or may be amended, restated, supplemented or otherwise
modified from time to time in accordance with their respective terms. The
Collateral Agent hereby accepts such designation and appointment and agrees to
act as such on the express conditions contained in this Section 11.10. Each
Holder agrees that any action taken by the Collateral Agent in accordance with
the provisions of this Indenture, the Intercreditor Agreement and the Third Lien
Intercreditor Agreement (if applicable) and the Note Security Documents, and the
exercise by the Collateral Agent of any rights or remedies set forth herein and
therein shall be authorized and binding upon all Holders. Notwithstanding any
provision to the contrary contained elsewhere in this Indenture, the Note
Security Documents, the Intercreditor Agreement and the Third Lien Intercreditor
Agreement (if applicable), the duties of the Collateral Agent shall be
ministerial and administrative in nature, and the Collateral Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
in the Note Security Documents, the Intercreditor Agreement and the Third Lien
Intercreditor Agreement (if applicable) to which the Collateral Agent is a
party, nor shall the Collateral Agent have or be deemed to have any trust or
other fiduciary relationship with the Trustee, any Holder or any Grantor, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Indenture, the Note Security Documents, the
Intercreditor Agreement and the Third Lien Intercreditor Agreement (if
applicable) or otherwise exist against the Collateral Agent. Without limiting
the generality of the foregoing sentence, the use of the term “agent” in this
Indenture or the other Note Documents with reference to the Collateral Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

(b) The Collateral Agent may perform any of its duties under this Indenture, the
Note Security Documents, the Intercreditor Agreement or the Third Lien
Intercreditor Agreement (if applicable) by or through receivers, agents,
employees, attorneys-in-fact or with respect to any specified Person, such
Person’s Affiliates, and the respective officers, directors, employees, agents,
advisors and attorneys-in-fact of such Person and its Affiliates (a “Related
Person”), and shall be entitled to advice of counsel concerning all matters
pertaining to such duties, and shall be entitled to act upon, and shall be fully
protected in taking action in reliance upon, any advice or opinion given by
legal counsel. The Collateral Agent shall not be responsible for the negligence
or misconduct of any receiver, agent, employee, attorney-in-fact or Related
Person that it selects as long as such selection was made in good faith and with
due care, but such receiver, agent, employee, attorney-in-fact or Related Person
shall be liable to the Issuer for any losses caused by their gross negligence or
willful misconduct (as determined by a final non-appealable order of a court of
competent jurisdiction).

 

133



--------------------------------------------------------------------------------

(c) None of the Collateral Agent or any of its respective Related Persons shall
(i) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Indenture or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct (as determined by a
final non-appealable order of a court of competent jurisdiction)) or under or in
connection with any Note Security Document, the Intercreditor Agreement or the
Third Lien Intercreditor Agreement (if applicable) or the transactions
contemplated thereby (except for its own gross negligence or willful misconduct
(as determined by a final non-appealable order of a court of competent
jurisdiction)), or (ii) be responsible in any manner to any of the Trustee or
any Holder for any recital, statement, representation, warranty, covenant or
agreement made by the Issuer or any other Grantor or Affiliate of any Grantor,
or any Officer or Related Person thereof, contained in this Indenture, the Note
Security Documents, the Intercreditor Agreement or the Third Lien Intercreditor
Agreement (if applicable), or in any certificate, report, statement or other
document referred to or provided for in, or received by the Collateral Agent
under or in connection with, this Indenture, the Note Security Documents, the
Intercreditor Agreement or the Third Lien Intercreditor Agreement (if
applicable), or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Indenture, the Note Security Documents, the Intercreditor
Agreement or the Third Lien Intercreditor Agreement (if applicable), or for any
failure of any Grantor or any other party to this Indenture, the Note Security
Documents, the Intercreditor Agreement or the Third Lien Intercreditor Agreement
(if applicable) to perform its obligations hereunder or thereunder. None of the
Trustee, the Collateral Agent or any of its respective Related Persons shall be
under any obligation to the Trustee or any Holder to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Indenture, the Note Security Documents, the Intercreditor
Agreement or the Third Lien Intercreditor Agreement (if applicable) or to
inspect the properties, books, or records of any Grantor or any Grantor’s
Affiliates.

(d) The Collateral Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, letter, telegram, facsimile, certification, telephone message,
statement, or other communication, document or conversation (including those by
telephone or e-mail) believed by it in good faith to be genuine and correct and
to have been signed, sent, or made by the proper Person or Persons, and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Issuer or any other Grantor), independent accountants and other experts
and advisors selected by the Collateral Agent. The Collateral Agent shall not be
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, bond, debenture, or other paper or document.
Notwithstanding anything to the contrary contained herein, the Collateral Agent
shall act solely pursuant to the instructions of the Holders and the Trustee
with respect to the Notes Security Documents and the Collateral. The Collateral
Agent shall be fully justified in failing or refusing to take any action under
this Indenture, the Note Security Documents, the Intercreditor Agreement or the
Third Lien Intercreditor Agreement (if applicable) unless it shall first receive
such advice or concurrence of the Trustee or the Holders of a majority in
aggregate principal amount of the

 

134



--------------------------------------------------------------------------------

Notes as it determines and, if it so requests, it shall first be indemnified to
its satisfaction by the Holders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Except as otherwise provided in the Note Security Documents, the Collateral
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Indenture, the Note Security Documents, the Intercreditor
Agreement or the Third Lien Intercreditor Agreement (if applicable) in
accordance with a request, direction, instruction or consent of the Trustee or
the Holders of a majority in aggregate principal amount of the then outstanding
Notes and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Holders.

(e) The Collateral Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, unless a Trust Officer of the
Collateral Agent shall have received written notice of such Default or Event of
Default from the Trustee or the Issuer referring to this Indenture, describing
such Default or Event of Default. The Collateral Agent shall take such action
with respect to such Default or Event of Default as may be requested by the
Trustee in accordance with Section 6.1 or the Holders of a majority in aggregate
principal amount of the Notes (subject to this Section 11.10), subject to the
terms of the Note Security Documents.

(f) The Collateral Agent may resign at any time by notice to the Trustee and the
Issuer, such resignation to be effective upon the acceptance of a successor
agent to its appointment as Collateral Agent. If the Collateral Agent resigns
under this Indenture, the Issuer shall appoint a successor collateral agent. If
no successor collateral agent is appointed prior to the intended effective date
of the resignation of the Collateral Agent (as stated in the notice of
resignation, which date shall not be earlier than 20 Business Days following the
date on which such notice is delivered to the Issuer), the Trustee, at the
direction of the Holders of a majority of the aggregate principal amount of the
Notes then outstanding, may appoint a successor collateral agent, subject to the
consent of the Issuer (which consent shall not be unreasonably withheld and
which shall not be required during a continuing payment or bankruptcy Event of
Default). If no successor collateral agent is appointed and consented to by the
Issuer pursuant to the preceding sentence within 30 days after the intended
effective date of resignation (as stated in the notice of resignation) the
Collateral Agent shall be entitled to petition a court of competent jurisdiction
to appoint a successor. Upon the acceptance of its appointment as successor
collateral agent hereunder, such successor collateral agent shall succeed to all
the rights, powers and duties of the retiring Collateral Agent, and the term
“Collateral Agent” shall mean such successor collateral agent, and the retiring
Collateral Agent’s appointment, powers and duties as the Collateral Agent shall
be terminated. After the retiring Collateral Agent’s resignation hereunder, the
provisions of Section 7.7 and this Section 11.10 shall continue to inure to its
benefit and the retiring Collateral Agent shall not by reason of such
resignation be deemed to be released from liability as to any actions taken or
omitted to be taken by it while it was the Collateral Agent under this
Indenture.

(g) Except as otherwise explicitly provided herein or in the Note Security
Documents, the Intercreditor Agreement or the Third Lien Intercreditor Agreement
(if applicable), neither the Collateral Agent nor any of its respective
officers, directors, employees or agents or other Related Persons shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any other Person or to take any
other

 

135



--------------------------------------------------------------------------------

action whatsoever with regard to the Collateral or any part thereof. The
Collateral Agent shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers, and neither the Collateral Agent nor
any of its officers, directors, employees or agents shall be responsible for any
act or failure to act hereunder, except for its own gross negligence or willful
misconduct (as determined by a final non-appealable order of a court of
competent jurisdiction).

(h) The Collateral Agent is authorized and directed to (i) enter into the Note
Security Documents to which it is party, whether executed on or after the Issue
Date, (ii) enter into the Intercreditor Agreement and the Third Lien
Intercreditor Agreement (if applicable), (iii) make the representations of the
Holders set forth in the Note Security Documents, the Intercreditor Agreement
and the Third Lien Intercreditor Agreement (if applicable), (iv) bind the
Holders on the terms as set forth in the Note Security Documents and the
Intercreditor Agreement and the Third Lien Intercreditor Agreement (if
applicable) and (v) perform and observe its obligations under the Note Documents
the Intercreditor Agreement and the Third Lien Intercreditor Agreement (if
applicable).

(i) Neither the Trustee nor the Collateral Agent shall have any obligation
whatsoever to the Trustee or any of the Holders to assure that the Collateral
exists or is owned by any Grantor or is cared for, protected, or insured or has
been encumbered, or that the Collateral Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected, maintained or enforced
or are entitled to any particular priority, or to determine whether all of the
Grantor’s property constituting collateral intended to be subject to the Lien
and security interest of the Note Security Documents has been properly and
completely listed or delivered, as the case may be, or the genuineness,
validity, marketability or sufficiency thereof or title thereto, or to exercise
at all or in any particular manner or under any duty of care, disclosure, or
fidelity, or to continue exercising, any of the rights, authorities, and powers
granted or available to the Collateral Agent pursuant to this Indenture, any
Note Security Document, the Intercreditor Agreement or the Third Lien
Intercreditor Agreement (if applicable) other than pursuant to the instructions
of the Trustee or the Holders of a majority in aggregate principal amount of the
Notes accompanied by indemnity satisfactory to the Collateral Agent in its sole
discretion or as otherwise provided in the Note Security Documents.

(j) No provision of this Indenture, the Intercreditor Agreement, the Third Lien
Intercreditor Agreement (if applicable) or any Note Security Document shall
require the Collateral Agent (or the Trustee) to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder or thereunder or to take or omit to take any action hereunder or
thereunder or take any action at the request or direction of Holders (or the
Trustee in the case of the Collateral Agent) unless it shall have received
indemnity satisfactory to the Collateral Agent and the Trustee against potential
costs and liabilities incurred by the Collateral Agent relating thereto.
Notwithstanding anything to the contrary contained in this Indenture, the
Intercreditor Agreement, the Third Lien Intercreditor Agreement (if applicable)
or the Note Security Documents, in the event the Collateral Agent is entitled or
required to commence an action to foreclose or otherwise exercise its remedies
to acquire control or possession of the Collateral, the Collateral Agent shall
not be required to commence any such action or exercise any remedy or to inspect
or conduct any studies of any property under the mortgages or take any such
other action if the Collateral Agent has determined that the Collateral Agent
may incur personal liability as a result of the presence at, or release on or
from, the

 

136



--------------------------------------------------------------------------------

Collateral or such property, of any hazardous substances. The Collateral Agent
shall at any time be entitled to cease taking any action described in this
clause if it no longer reasonably deems any indemnity, security or undertaking
from the Issuer or the Holders to be sufficient. The Collateral Agent shall be
entitled to the same protections as the Trustee specified in Article VII.

(k) The Collateral Agent (i) shall not be liable for any action taken or omitted
to be taken by it in connection with this Indenture, the Intercreditor
Agreement, the Third Lien Intercreditor Agreement (if applicable) and the Note
Security Documents or instrument referred to herein or therein, except to the
extent that any of the foregoing are found by a final, non-appealable judgment
of a court of competent jurisdiction to have resulted from its own gross
negligence or willful misconduct, (ii) shall not be liable for interest on any
money received by it except as the Collateral Agent may agree in writing with
the Issuer (and money held in trust by the Collateral Agent need not be
segregated from other funds except to the extent required by law) and (iii) may
consult with counsel of its selection and the advice or opinion of such counsel
as to matters of law shall be full and complete authorization and protection
from liability in respect of any action taken, omitted or suffered by it in good
faith in reliance upon the advice or opinion of such counsel. The grant of
permissive rights or powers to the Collateral Agent shall not be construed to
impose duties to act.

(l) Neither the Collateral Agent nor the Trustee shall be liable for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters. Neither the Collateral Agent nor the Trustee shall be liable
for any indirect, special, punitive, incidental or consequential damages
(included but not limited to lost profits) whatsoever, even if it has been
informed of the likelihood thereof and regardless of the form of action.

(m) The Collateral Agent does not assume any responsibility for any failure or
delay in performance or any breach by the Issuer or any other Grantor under this
Indenture, the Intercreditor Agreement, the Third Lien Intercreditor Agreement
(if applicable) and the Note Security Documents. The Collateral Agent shall not
be responsible to the Holders or any other Person for any recitals, statements,
information, representations or warranties contained in this Indenture, the Note
Security Documents, the Intercreditor Agreement, the Third Lien Intercreditor
Agreement (if applicable) or in any certificate, report, statement, or other
document referred to or provided for in, or received by the Collateral Agent
under or in connection with, this Indenture, the Intercreditor Agreement, the
Third Lien Intercreditor Agreement (if applicable) or any Note Security
Document; the execution, validity, genuineness, effectiveness or enforceability
of the Intercreditor Agreement, the Third Lien Intercreditor Agreement (if
applicable) and any Note Security Documents of any other party thereto; the
genuineness, enforceability, collectability, value, sufficiency, location or
existence of any Collateral, or the validity, effectiveness, enforceability,
sufficiency, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectability of any Obligations; the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any obligor; or for any failure of any obligor to perform its
Obligations under this Indenture, the Intercreditor Agreement, the Third Lien
Intercreditor Agreement (if applicable) and the Note Security Documents. The
Collateral Agent shall have no obligation to any Holder or any other

 

137



--------------------------------------------------------------------------------

Person to ascertain or inquire into the existence of any Default or Event of
Default, the observance or performance by any obligor of any terms of this
Indenture, the Intercreditor Agreement, the Third Lien Intercreditor Agreement
(if applicable) and the Note Security Documents, or the satisfaction of any
conditions precedent contained in this Indenture, the Intercreditor Agreement,
the Third Lien Intercreditor Agreement (if applicable) and any Note Security
Documents. The Collateral Agent shall not be required to initiate or conduct any
litigation or collection or other proceeding under this Indenture, the
Intercreditor Agreement, the Third Lien Intercreditor Agreement (if applicable)
and the Note Security Documents unless expressly set forth hereunder or
thereunder. The Collateral Agent shall have the right at any time to seek
instructions from the Holders (with indemnities) with respect to the
administration of this Indenture, the Note Security Documents, the Intercreditor
Agreement and the Third Lien Intercreditor Agreement (if applicable).

(n) The parties hereto and the Holders hereby agree and acknowledge that neither
the Collateral Agent nor the Trustee shall assume, be responsible for or
otherwise be obligated for any liabilities, claims, causes of action, suits,
losses, allegations, requests, demands, penalties, fines, settlements, damages
(including foreseeable and unforeseeable), judgments, expenses and costs
(including but not limited to, any remediation, corrective action, response,
removal or remedial action, or investigation, operations and maintenance or
monitoring costs, for personal injury or property damages, real or personal) of
any kind whatsoever, pursuant to any environmental law as a result of this
Indenture, the Intercreditor Agreement, the Third Lien Intercreditor Agreement
(if applicable), the Note Security Documents or any actions taken pursuant
hereto or thereto. Further, the parties hereto and the Holders hereby agree and
acknowledge that in the exercise of its rights under this Indenture, the
Intercreditor Agreement, the Third Lien Intercreditor Agreement (if applicable)
and the Note Security Documents, the Collateral Agent or the Trustee may hold or
obtain indicia of ownership primarily to protect the security interest of the
Collateral Agent or the Trustee in the Collateral and that any such actions
taken by the Collateral Agent or the Trustee shall not be construed as or
otherwise constitute any participation in the management of such Collateral. In
the event that the Collateral Agent or the Trustee is required to acquire title
to an asset for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any fiduciary or trust obligation for the benefit
of another, which in the Collateral Agent’s or the Trustee’s sole discretion may
cause the Collateral Agent or the Trustee to be considered an “owner or
operator” under the provisions of the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. §9601, et seq., or
otherwise cause the Collateral Agent or the Trustee to incur liability under
CERCLA or any other federal, state or local law, the Collateral Agent and the
Trustee reserves the right, instead of taking such action, to either resign as
the Collateral Agent or the Trustee or arrange for the transfer of the title or
control of the asset to a court-appointed receiver. Neither the Collateral Agent
nor the Trustee shall be liable to the Issuer, the Company, the Guarantors or
any other Person for any environmental claims or contribution actions under any
federal, state or local law, rule or regulation by reason of the Collateral
Agent’s or the Trustee’s actions and conduct as authorized, empowered and
directed hereunder or relating to the discharge, release or threatened release
of hazardous materials into the environment. If at any time it is necessary or
advisable for property to be possessed, owned, operated or managed by any Person
(including the Collateral Agent or the Trustee) other than the Issuer or the
Guarantors, subject to the terms of the Note Security Documents, a majority in
interest of Holders shall direct the Collateral Agent or the Trustee to appoint
an appropriately qualified Person (excluding the Collateral Agent or the
Trustee) who they shall designate to possess, own, operate or manage, as the
case may be, the property.

 

138



--------------------------------------------------------------------------------

(o) Subject to the provisions of the applicable Note Security Documents, the
Intercreditor Agreement and the Third Lien Intercreditor Agreement, each Holder,
by acceptance of the Notes, agrees that the Collateral Agent shall execute and
deliver the Intercreditor Agreement, the Third Lien Intercreditor Agreement (if
applicable) and the Note Security Documents to which it is a party and all
agreements, documents and instruments incidental thereto, and act in accordance
with the terms thereof. For the avoidance of doubt, except as otherwise provided
in the Note Security Documents, the Collateral Agent shall have no discretion
under this Indenture, the Intercreditor Agreement, the Third Lien Intercreditor
Agreement (if applicable) or the Note Security Documents and shall not be
required to make or give any determination, consent, approval, request or
direction without the written direction of the Holders of a majority in
aggregate principal amount of the then outstanding Notes or the Trustee, as
applicable.

(p) After the occurrence and continuance of an Event of Default, the Trustee,
acting in accordance with the terms of the Indenture at the direction of the
Holders of a majority of the aggregate principal amount of the Notes then
outstanding, may direct the Collateral Agent in connection with any action
required or permitted by this Indenture, the Note Security Documents, the
Intercreditor Agreement or the Third Lien Intercreditor Agreement (if
applicable).

(q) The Collateral Agent is authorized to receive any funds for the benefit of
itself, the Trustee and the Holders distributed under the Note Security
Documents, the Intercreditor Agreement or the Third Lien Intercreditor Agreement
(if applicable) and to the extent not prohibited under the Intercreditor
Agreement, for turnover to the Trustee to make further distributions of such
funds to itself, the Trustee and the Holders in accordance with the provisions
of Section 6.10 and the other provisions of this Indenture.

(r) In each case that the Collateral Agent may or is required hereunder or under
any Note Security Document, the Intercreditor Agreement or the Third Lien
Intercreditor Agreement (if applicable) to take any action (an “Action”),
including without limitation to make any determination, to give consents, to
exercise rights, powers or remedies, to release or sell Collateral or otherwise
to act hereunder or under any Note Security Document, the Intercreditor
Agreement or the Third Lien Intercreditor Agreement (if applicable), the
Collateral Agent may seek direction from the Holders of a majority in aggregate
principal amount of the then outstanding Notes. The Collateral Agent shall not
be liable with respect to any Action taken or omitted to be taken by it in
accordance with the direction from the Holders of a majority in aggregate
principal amount of the then outstanding Notes. If the Collateral Agent shall
request direction from the Holders of a majority in aggregate principal amount
of the then outstanding Notes with respect to any Action, the Collateral Agent
shall be entitled to refrain from such Action unless and until the Collateral
Agent shall have received direction from the Holders of a majority in aggregate
principal amount of the then outstanding Notes, and the Collateral Agent shall
not incur liability to any Person by reason of so refraining.

 

139



--------------------------------------------------------------------------------

(s) Notwithstanding anything to the contrary in this Indenture or in any Note
Security Document, the Intercreditor Agreement or the Third Lien Intercreditor
Agreement (if applicable), in no event shall the Collateral Agent or the Trustee
be responsible for, or have any duty or obligation with respect to, the
recording, filing, registering, perfection, protection or maintenance of the
security interests or Liens intended to be created by this Indenture, the Note
Security Documents, the Intercreditor Agreement or the Third Lien Intercreditor
Agreement (if applicable) (including without limitation the filing or
continuation of any Uniform Commercial Code or PPSA financing or continuation
statements or similar documents or instruments), nor shall the Collateral Agent
or the Trustee be responsible for, and neither the Collateral Agent nor the
Trustee makes any representation regarding, the validity, effectiveness or
priority of any of the Note Security Documents or the security interests or
Liens intended to be created thereby.

(t) Before the Collateral Agent acts or refrains from acting in each case at the
request or direction of the Issuer or the Guarantors, it may require an
Officers’ Certificate and an Opinion of Counsel, which shall conform to the
provisions of Section 12.5. The Collateral Agent shall not be liable for any
action it takes or omits to take in good faith in reliance on such certificate
or opinion.

(u) Notwithstanding anything to the contrary contained herein but subject to the
Note Security Documents, the Collateral Agent shall act pursuant to the
instructions of the Holders and the Trustee solely with respect to the Note
Security Documents and the Collateral.

(v) The Collateral Agent, in executing and performing its duties under the Note
Security Documents, shall be entitled to all of the rights, protections,
immunities and indemnities granted to it hereunder.

(w) The Issuer and each Guarantor, jointly and severally, will pay to the
Collateral Agent such compensation, reimburse the Collateral Agent for expenses,
and indemnify the Collateral Agent, all as set forth in Section 7.7 hereof (as
though references to the Trustee therein were references to the Collateral
Agent).

ARTICLE XII

MISCELLANEOUS

SECTION 12.1 [Reserved].

SECTION 12.2 Notices. Any notice or communication shall be in writing in the
English language and delivered in person, sent by facsimile, other electronic
means, delivered by commercial courier service or mailed by first-class mail,
postage prepaid, addressed as follows:

if to the Issuer or to any Guarantor:

Ultra Resources, Inc.

116 Inverness Drive East, Suite 400

Englewood, Colorado 80112

Attention: Chief Financial Officer

Telecopy: [                 ]

 

140



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

609 Main Street, Suite 4500

Houston, Texas 77002

Attention: Matthew R. Pacey

Telecopy: (713) 836-3600

if to the Trustee or the Collateral Agent, at its corporate trust office in the
United States, which corporate trust office for purposes of this Indenture is at
the date hereof located at:

Wilmington Trust, National Association

15950 N. Dallas Parkway, Suite 550

Dallas, Texas 75248

Attention: Ultra Resources, Inc. Notes Administrator

Telecopy: (888) 316-6238

The Issuer, any Guarantor, the Trustee or the Collateral Agent by written notice
to the others may designate additional or different addresses for subsequent
notices or communications.

Any notice or communication to the Issuer or the Guarantors shall be deemed to
have been given or made as of the date so delivered if personally delivered;
when receipt is acknowledged, if telecopied; and five calendar days after
mailing if sent by U.S. Postal Service registered or certified mail, postage
prepaid (except that a notice of change of address shall not be deemed to have
been given until actually received by the addressee). Any notice or
communication to the Trustee or the Collateral Agent shall be deemed delivered
upon actual receipt by a Trust Officer. Notices given by publication will be
deemed given on the first date on which publication is made.

Any notice or communication sent to a Noteholder shall be mailed to the
Noteholder at the Noteholder’s address as it appears in the Securities Register
and shall be sufficiently given if so mailed within the time prescribed;
provided, however, that in any case where DTC or its nominee is the Noteholder,
any notice or communication sent to it shall be given in accordance with the
applicable procedures of DTC, notwithstanding any contrary indication in this
Indenture.

Failure to send a notice or communication to a Noteholder or any defect in it
shall not affect its sufficiency with respect to other Noteholders. If a notice
or communication is sent in the manner provided above, it is duly given, whether
or not the addressee receives it, except that notices to the Trustee or the
Collateral Agent shall be effective only upon actual receipt by a Trust Officer.

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.

 

141



--------------------------------------------------------------------------------

SECTION 12.3 Communication by Holders with other Holders. Noteholders may
communicate pursuant to TIA § 312(b) with other Noteholders with respect to
their rights under this Indenture or the Notes. The Issuer, the Trustee, the
Registrar and anyone else shall have the protection of TIA § 312(c).

SECTION 12.4 Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Issuer to the Trustee or the Collateral Agent to
take or refrain from taking any action under this Indenture (except for an
Opinion of Counsel in connection with the original issuance of Notes on the date
hereof), the Issuer shall furnish to the Trustee or the Collateral Agent:

(1) an Officers’ Certificate stating that, in the opinion of the signers, all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with; and

(2) an Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent have been complied with.

SECTION 12.5 Statements Required in Certificate or Opinion. Each certificate or
opinion with respect to compliance with a covenant or condition provided for in
this Indenture shall include:

(1) a statement that the individual making such certificate or opinion has read
such covenant or condition;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(4) a statement as to whether or not, in the opinion of such individual, such
covenant or condition has been complied with.

In giving such Opinion of Counsel, counsel may rely as to factual matters on an
Officers’ Certificate or on certificates of public officials.

SECTION 12.6 When Notes Disregarded. In determining whether the Holders of the
required aggregate principal amount of Notes have concurred in any direction,
waiver or consent, Notes owned by the Issuer, any Guarantor or any Affiliate of
them shall be disregarded and deemed not to be outstanding, except that, for the
purpose of determining whether the Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes which the Trustee actually knows
are so owned shall be so disregarded. Also, subject to the foregoing, only Notes
outstanding at the time shall be considered in any such determination.

 

142



--------------------------------------------------------------------------------

SECTION 12.7 Rules by Trustee, Paying Agent and Registrar. The Trustee may make
reasonable rules for action by, or at meetings of, Noteholders. The Registrar
and the Paying Agent may make reasonable rules for their functions.

SECTION 12.8 Legal Holidays. A “Legal Holiday” is a Saturday, a Sunday or other
day on which commercial banking institutions are authorized or required to be
closed in New York, New York or a place of payment. If a payment date is a Legal
Holiday, payment shall be made on the next succeeding day that is not a Legal
Holiday, and no interest shall accrue for the intervening period. If a regular
record date is a Legal Holiday, the record date shall not be affected.

SECTION 12.9 GOVERNING LAW. THIS INDENTURE, THE NOTES AND THE GUARANTEES SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

SECTION 12.10 No Personal Liability of Directors, Officers, Employees and
Stockholders. No director, officer, employee, incorporator, stockholder, member,
partner or trustee of the Issuer or any Guarantor, as such, shall have any
liability for any obligations of the Issuer or any Guarantor under the Notes,
this Indenture or the Guarantees or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

SECTION 12.11 Successors. All agreements of the Issuer and each Guarantor in
this Indenture and the Notes shall bind their respective successors. All
agreements of the Trustee in this Indenture shall bind its successors.

SECTION 12.12 Multiple Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Indenture.
The exchange of copies of this Indenture and of signature pages by facsimile or
PDF transmission shall constitute effective execution and delivery of this
Indenture as to the parties hereto and may be used in lieu of the original
Indenture for all purposes. Signatures of the parties hereto transmitted by
facsimile or PDF shall be deemed to be their original signatures for all
purposes.

SECTION 12.13 Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

SECTION 12.14 Table of Contents; Headings. The table of contents and headings of
the Articles and Sections of this Indenture have been inserted for convenience
of reference only, are not intended to be considered a part hereof and shall not
modify or restrict any of the terms or provisions hereof.

 

143



--------------------------------------------------------------------------------

SECTION 12.15 WAIVER OF JURY TRIAL. EACH OF THE ISSUER, THE GUARANTORS AND THE
TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS INDENTURE, THE NOTES, THE GUARANTEES OR THE TRANSACTION
CONTEMPLATED HEREBY.

SECTION 12.16 Consent to Jurisdiction. Each party agrees that any suit or
proceeding arising in respect of this Indenture will be tried exclusively in the
U.S. District Court for the Southern District of New York or, if that court does
not have subject matter jurisdiction, in any state court located in the City and
County of New York and each party agrees to submit to the jurisdiction of, and
to venue in, such courts. Each party agrees that final judgment in any such
suit, action or proceeding brought in such court shall be conclusive and binding
each party, as applicable, and may be enforced in any court to the jurisdiction
of which each party, as applicable, is subject by a suit upon such judgment. The
Issuer and the Guarantors irrevocably appoint CT Corporation System, located at
111 Eighth Avenue, New York, New York 10011, as its authorized agent in the City
of New York upon which process may be served in any such suit or proceeding, and
agrees that service of process upon such authorized agent, and written notice of
such service to such party by the person serving the same to the address
provided in this Section 12.16, shall be deemed in every respect effective
service of process upon such party in any such suit or proceeding. The Issuers
and the Guarantors represent and warrant that such authorized agent has accepted
such appointment and has agreed to act as such authorized agent for service of
process. The Issuers and the Guarantors further agree to take any and all action
as may be necessary to maintain such designation and appointment of such
authorized agent in full force and effect for a period of eight years from the
date of this Indenture.

SECTION 12.17 Waiver of Immunity. To the extent that any party has or hereafter
may acquire any immunity (sovereign or otherwise) from jurisdiction of any court
of (i) Canada, or any political subdivision thereof, (ii) the United States or
the State of New York, (iii) any jurisdiction in which it owns or leases
property or assets or from any legal process (whether through service of notice,
attachment prior to judgment, attachment in aid of execution, execution, set-off
or otherwise) with respect to such party’s property and assets or this
Indenture, each party hereby irrevocably waives such immunity in respect of each
of their obligations under this Indenture to the fullest extent permitted by
applicable law.

SECTION 12.18 Judgment Currency. Each of the Issuer and the Guarantors, jointly
and severally, agree to indemnify each Holder, its directors, officers,
affiliates and each person, if any, who controls such Holder within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, against
any loss incurred by such Holder as a result of any judgment or order being
given or made for any amount due hereunder and such judgment or order being
expressed and paid in a currency (the “judgment currency”) other than U.S.
dollars and as a result of any variation as between (i) the rate of exchange at
which the U.S. dollar amount is converted into the judgment currency for the
purpose of such judgment or order, and (ii) the rate of exchange at which such
indemnified person is able to purchase U.S. dollars with

 

144



--------------------------------------------------------------------------------

the amount of the judgment currency actually received by the indemnified person.
The foregoing indemnity shall constitute a separate and independent obligation
of the Issuer and the Guarantors and shall continue in full force and effect
notwithstanding any such judgment or order as aforesaid. The term “rate of
exchange” shall include any premiums and costs of exchange payable in connection
with the purchase of, or conversion into, the relevant currency.

SECTION 12.19 Severability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.

 

145



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
all as of the date and year first written above.

 

Issuer: ULTRA RESOURCES, INC. By:  

 

  Name:   Title:

 

Parent Guarantor:

 

ULTRA PETROLEUM CORP. By:  

 

  Name:   Title:

 

Subsidiary Guarantors: UP ENERGY CORPORATION

 

Name:

Title: KEYSTONE GAS GATHERING, LLC

 

By:  

 

Name: Title:

 

ULTRA WYOMING, LLC

 

By:  

 

Name: Title:

 

[Signature Page to Indenture]



--------------------------------------------------------------------------------

UPL PINEDALE, LLC By:  

                                          

Name:   Title:   UPL THREE RIVERS HOLDINGS, LLC By:  

                                              

Name:   Title:   ULTRA WYOMING LGS, LLC By:  

                                      

Name:   Title:  

[Signature Page to Indenture]

 



--------------------------------------------------------------------------------

Trustee: WILMINGTON TRUST, NATIONAL         ASSOCIATION, as Trustee By:  

                                          

Name:   Title:   WILMINGTON TRUST, NATIONAL         ASSOCIATION, as Collateral
Agent By:  

                                      

Name:   Title:  

[Signature Page to Indenture]

 



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF NOTE]

GLOBAL NOTE

[Restricted Securities Legend, if applicable]

[Global Notes Legend, if applicable]

[Original Issue Discount Legend, if applicable]

 

No. [        ]   

Principal Amount $[                 ][, as

revised by the Schedule of Increases

and Decreases in Global Note      

attached hereto]          

 

CUSIP NO1:

ISIN2:

9.00% Cash / 2.00% PIK Senior Secured Second Lien Notes due 2024

Ultra Resources, Inc., a Delaware corporation, promises to pay to CEDE & CO., or
registered assigns, the principal sum of [    ] Dollars[, as revised by the
Schedule of Increases and Decreases in Global Note attached hereto,] on July 12,
2024.

Interest Payment Dates: [April] [DAY] and [October] [DAY]

Record Dates: [April] [DAY] and [October] [DAY]

Additional provisions of this Note are set forth on the other side of this Note.

 

ULTRA RESOURCES, INC.

 

By:  

 

Name:   Title:  

 

1

to be inserted as appropriate: unrestricted Note – 90400G AE1

2

to be inserted as appropriate: unrestricted Note – US90400G AE17

 

A-1



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Notes described in the within-mentioned Indenture.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee

  

By: __________________________________

Authorized Officer

  

Dated: _______________________

 

A-2



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF NOTE]

ULTRA RESOURCES, INC.

9.00% Cash / 2.00% PIK Senior Secured Second Lien Notes due 2024

1. Interest

Ultra Resources, Inc., a Delaware corporation (such corporation, and its
successors and assigns under the Indenture hereinafter referred to, being herein
called the “Issuer”), promises to pay interest on the principal amount of this
Note (including any PIK Notes and increases in principal amount as a result of
the payment of PIK Interest) at the rate per annum shown above.

The Issuer will pay interest semiannually on [April] 15 and [October] 15 of each
year commencing [April] 15, 2019. Interest on the Notes will accrue from the
most recent date to which interest has been paid on the Notes or, if no interest
has been paid, from [October] [DAY], 2018. The Issuer shall pay interest on
overdue principal, and on overdue premium (plus interest on such interest to the
extent lawful), at the rate borne by the Notes to the extent lawful. Interest
will be computed on the basis of a 360-day year of twelve 30-day months. The
Issuer shall pay Additional Amounts or Reimbursement Payments with respect to
payments on the Notes in the circumstances set forth in Section 2.18 of the
Indenture.

Interest on the Notes will accrue at (1) the annual rate of 9.00% and be payable
in cash (“Cash Interest”), and (2) an annual rate of 2.00% (the “PIK Interest”)
payable by increasing the principal amount of the outstanding Notes represented
by one or more book entry Notes or Global Notes or, with respect to Notes
represented by individual certificates, if any, by issuing additional “PIK
Notes” in certificated form, in each case by rounding up to the nearest $1.00.

Any PIK Notes issued in certificated form will be dated as of the applicable
interest payment date and will bear interest from and after such date. Following
an increase in the principal amount of the outstanding Securities as a result of
a PIK Payment, the Notes will accrue interest on such increased principal amount
from and after the related interest payment date of such PIK Payment. References
herein and in the Indenture to the “principal amount” of the Notes include any
increases in the principal amount of the outstanding Notes as a result of a PIK
Payment.

2. Method of Payment

By no later than 11:00 a.m. (New York City time) on the date on which any
principal of, premium, if any, or interest on any Note is due and payable, the
Issuer shall irrevocably deposit with the Trustee or the Paying Agent money
sufficient to pay such principal, premium, if any, and/or interest. The Issuer
will pay interest (except Defaulted Interest) to the Persons who are registered
Holders of Notes at the close of business on the [April] 1 and [October] 1 next
preceding the interest payment date even if Notes are cancelled, repurchased or
redeemed after the record date and on or before the interest payment date.
Holders must surrender Notes to a Paying Agent to collect principal payments.
The Issuer will pay principal, premium, if any, and

 

A-3



--------------------------------------------------------------------------------

interest in money of the United States that at the time of payment is legal
tender for payment of public and private debts. Payments in respect of Notes
represented by a Global Note (including principal, premium, if any, and
interest) will be made by the transfer of immediately available funds to the
accounts specified by The Depository Trust Company or any successor depository.
The Issuer will make all payments in respect of a Definitive Note (including
principal, premium, if any, and interest) by mailing a check to the registered
address of each Holder thereof.

3. Paying Agent and Registrar

Initially, Wilmington Trust, National Association, as trustee (the “Trustee”)
will act as Trustee, Paying Agent and Registrar. The Issuer may appoint and
change any Paying Agent, Registrar or co-registrar without notice to any
Noteholder. The Parent Guarantor or any of its wholly-owned Restricted
Subsidiaries organized in the United States may act as Paying Agent or
Registrar.

At all times, PIK Interest on Notes will be payable, without the consent of the
Holders: (i) with respect to book entry Notes or Notes represented by one or
more Global Notes registered in the name of, or held by, DTC (or any successor
depositary) or its nominee on the relevant record date, by increasing the
principal amount of the outstanding book entry Notes or Global Notes, effective
as of the applicable interest payment date, by an amount equal to the amount of
PIK Interest for the applicable interest period (rounded up to the nearest
$1.00) (“PIK Payment”) and the Trustee shall, at the request and direction of
the Issuer set forth in an Issuer Order, authenticate or increase the principal
amount of the book entry Note or Global Notes by the amount of the PIK Payment
and (ii) with respect to Notes represented by individual certificates, if any,
by issuing PIK Notes in certificated form, dated as of the applicable interest
payment date, in an aggregate principal amount equal to the amount of PIK
Interest for the applicable interest period (rounded up to the nearest $1.00),
and the Trustee shall, at the request and direction of the Issuer set forth in
an Issuer Order, authenticate and deliver such PIK Notes in certificated form
for original issuance to the Holders on the relevant record date, as shown by
the records of the register of holders.

4. Indenture

The Issuer issued the Notes under an Indenture dated as of [October] [DAY], 2018
(as it may be amended or supplemented from time to time in accordance with the
terms thereof, the “Indenture”), among the Issuer, the Guarantors, the Trustee
and Wilmington Trust, National Association, as Collateral Agent. The terms of
the Notes include those stated in the Indenture. The Issuer is not be required
to offer to exchange the Notes for notes registered under the Securities Act or
otherwise register or qualify by prospectus the Notes for resale under the
Securities Act. The Indenture will not be qualified under the Trust Indenture
Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) (as in effect on the date of the
Indenture, the “Act”). Capitalized terms used herein and not defined herein have
the meanings ascribed thereto in the Indenture. The Notes are subject to all
terms and provisions of the Indenture, and Noteholders are referred to the
Indenture for a statement of those terms. In the event of a conflict between the
terms of this Note and the Indenture, the terms of the Indenture shall govern
and control.

 

A-4



--------------------------------------------------------------------------------

The Notes are senior obligations of the Issuer. This Note is one of the 9.00%
Cash / 2.00% PIK Senior Secured Second Lien Notes due 2024 referred to in the
Indenture. The Notes include $[     ] aggregate principal amount of the Issuer’s
9.00% Cash / 2.00% PIK Senior Secured Second Lien Notes due 2024 issued under
the Indenture on [October] [DAY], 2018 (herein called “Initial Notes”). The
Indenture imposes certain limitations on the incurrence of indebtedness, the
making of restricted payments, the sale of assets and subsidiary stock, the
incurrence of certain liens, the entering into of affiliate transactions, the
entering into of agreements that restrict distribution from certain restricted
subsidiaries and the consummation of mergers and consolidations. The Indenture
also imposes requirements with respect to the provision of financial information
and the provision of guarantees of the Notes by certain subsidiaries.

The Initial Notes issued on the Issue Date, any increase in the aggregate
principal amount of the Initial Notes in connection with PIK Payments and PIK
Notes will be treated as a single class for all purposes under the Indenture.

To guarantee the due and punctual payment of the principal, premium, if any, and
interest (including post-filing or post-petition interest) on the Notes and all
other amounts payable by the Issuer under the Indenture and the Notes when and
as the same shall be due and payable, whether at maturity, by acceleration or
otherwise, according to the terms of the Notes and the Indenture, the Guarantors
have unconditionally guaranteed (and future guarantors, together with the
Guarantors, will unconditionally Guarantee), jointly and severally, such
obligations on a senior basis pursuant to the terms of the Indenture.

5. Redemption

Except as set forth below or in Section 3.9(i) or Section 5.9 of the Indenture,
the Notes will not be redeemable at the option of the Issuer prior to
[October] [DAY], 2021. On and after such date, the Notes will be redeemable, at
the Issuer’s option, in whole or in part, at any time upon notice as provided in
the Indenture, at the following redemption prices (expressed in percentages of
principal amount), plus accrued and unpaid Cash Interest together with an amount
of cash equal to all accrued and unpaid PIK Interest on the Notes to be redeemed
to, but excluding, the applicable Redemption Date (subject to the right of
Holders of record on the relevant record date to receive interest due on the
relevant interest payment date), if redeemed during the 12-month period
commencing on [October] [DAY] of the years set forth below:

 

Period

   Redemption Price  

2021

     105.500 % 

2022

     102.750 % 

2023 and thereafter

     100.000 % 

In addition, at any time and from time to time on or prior to [October] [DAY],
2021, upon notice as provided in the Indenture, the Issuer may redeem in the
aggregate up to 35% of the original principal amount of the Notes (calculated
after giving effect to any increase in the aggregate principal amount of the
Notes in connection with PIK Payments and PIK Notes), but in an amount not
greater than the Net Cash Proceeds of one or more Equity Offerings at a
redemption price (expressed as a percentage of principal amount) of 111.000% of
the principal amount thereof, plus accrued and unpaid interest, if any, to, but
excluding, the Redemption Date (subject to the right of Holders of record on the
relevant record date to receive interest due on the relevant interest payment
date); provided, that:

 

 

A-5



--------------------------------------------------------------------------------

(1) at least 65% of the original principal amount of the Notes (calculated after
giving effect to any increase in the aggregate principal amount of the Notes in
connection with PIK Payments and PIK Notes) must remain outstanding after each
such redemption; and

(2) each such redemption occurs within 180 days of the date of closing of such
Equity Offering.

The amount of Net Cash Proceeds from an Equity Offering being used to effect any
redemption of the Notes pursuant to the immediately preceding paragraph shall
not exceed the aggregate Net Cash Proceeds from such Equity Offering.

In addition, at any time prior to [October] [DAY], 2021, upon notice as provided
in the Indenture, the Issuer may redeem the Notes (which includes any increase
in the aggregate principal amount of the Notes in connection with PIK Payments
and PIK Notes, if any), in whole or in part, at a redemption price equal to 100%
of the principal amount thereof plus the Applicable Premium, plus Cash Interest
together with an amount of cash equal to all accrued and unpaid interest and PIK
Interest on the Notes to be redeemed, but excluding, the Redemption Date
(subject to the right of Holders of record on the relevant record date to
receive interest due on the relevant interest payment date).

“Applicable Premium” means, with respect to a Note on any Redemption Date, the
greater of (i) 1.0% of the principal amount of such Note or (ii) the excess, if
any, of (A) the present value at such time of (1) the redemption price of such
Note on [October] [DAY], 2021 (such redemption price being described in the
first paragraph of this paragraph 5) plus (2) all required interest payments
(excluding accrued and unpaid interest to such Redemption Date) due on such Note
through [October] [DAY], 2021, computed using a discount rate equal to the
Treasury Rate with respect to such Redemption Date plus 50 basis points
discounted to the Redemption Date on a semi-annual basis (assuming a 360-day
year consisting of twelve 30-day calendar months), over (B) the principal amount
of such Note. The Trustee shall have no duty to calculate or verify the
calculation of the Applicable Premium.

“Treasury Rate” means, with respect to any Redemption Date, the yield to
maturity at the time of computation of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) which has become publicly available at least two
Business Days prior to the Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to [October] [DAY], 2021;
provided, however, that if the period from the Redemption Date to
[October] [DAY], 2021 is not equal to the constant maturity of a United States
Treasury security for which a weekly average yield is given, the Treasury Rate
shall be obtained by linear interpolation (calculated to the nearest one-twelfth
of a year) from the weekly average yields of United States Treasury securities
for which such yields are given, except that if the period from the Redemption
Date to [October] [DAY], 2021 is less than one year, the weekly average yield on
actually traded United States Treasury securities adjusted to a constant
maturity of one year shall be used.

 

A-6



--------------------------------------------------------------------------------

The Issuer will (a) calculate the Treasury Rate as of a date no later than the
second Business Day preceding the applicable Redemption Date and (b) prior to
such Redemption Date file with the Trustee an Officers’ Certificate setting
forth the Applicable Premium and the Treasury Rate and showing the calculation
of each in reasonable detail.

The Notes are also subject to tax redemption at the Issuer’s option as set forth
in Section 5.9 of the Indenture.

6. Repurchase Provisions

The Notes may be the subject of a Change of Control Offer and/or an Asset
Disposition Offer, as further described in the Indenture. The Issuer shall not
be required to make any mandatory redemptions or sinking fund payments with
respect to the Notes.

7. Denominations; Transfer; Exchange

The Notes are in registered form without coupons in minimum denominations of
principal amount of $2,000 and whole multiples of $1.00 in excess thereof (or
minimum denominations of $1.00 and integral multiples of $1.00 in excess thereof
after a PIK Payment). A Holder may transfer or exchange Notes in accordance with
the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements or transfer documents and to pay a sum
sufficient to cover any taxes and fees required by law or permitted by the
Indenture. The Issuer or the Registrar need not register the transfer of or
exchange any Note (A) for a period (1) of 15 days before a selection of Notes to
be redeemed or (2) beginning 15 days before an interest payment date and ending
on such interest payment date or (B) selected for redemption, except the
unredeemed portion of any Note being redeemed in part.

8. Persons Deemed Owners

The registered Holder of this Note shall be treated as the owner of it for all
purposes.

9. Amendment, Supplement, Waiver

The Indenture, the Notes and the related Guarantees may be amended or
supplemented as provided in the Indenture.

10. Defaults and Remedies

The Events of Default relating to the Notes are defined in Section 6.1 of the
Indenture. Upon the occurrence of an Event of Default relating to the Notes, the
rights and obligations of the Issuer, the Guarantors, the Trustee and the
Holders shall be as set forth in the applicable provisions in the Indenture.

 

A-7



--------------------------------------------------------------------------------

11. Authentication

This Note shall not be valid until an authorized officer of the Trustee (or an
Authenticating Agent acting on its behalf) manually signs the certificate of
authentication on the other side of this Note.

12. Abbreviations

Customary abbreviations may be used in the name of a Noteholder or an assignee,
such as TEN COM (= tenants in common), TEN ENT (= tenants by the entirety), JT
TEN (= joint tenants with rights of survivorship and not as tenants in common),
CUST (= custodian) and U/G/M/A (= Uniform Gift to Minors Act).

13. CUSIP, Common Code and ISIN Numbers

The Issuer has caused CUSIP, Common Code and ISIN numbers, if applicable, to be
printed on the Notes and has directed the Trustee to use CUSIP, Common Code and
ISIN numbers, if applicable, in notices of redemption or purchase as a
convenience to Noteholders. No representation is made as to the accuracy of such
numbers either as printed on the Notes or as contained in any notice of
redemption or purchase and reliance may be placed only on the other
identification numbers placed thereon.

14. Governing Law

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

The Issuer will furnish to any Noteholder upon written request and without
charge to the Noteholder a copy of the Indenture. Requests may be made to:

Ultra Resources, Inc.

116 Inverness Drive East, Suite 400

Englewood, Colorado 80112

Attention: Chief Financial Officer

 

A-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

I or we assign and transfer this Note to:

 

 

(Print or type assignee’s name, address and zip code)

 

 

(Insert assignee’s Social Security or Tax I.D. No.)

and irrevocably appoint                 agent to transfer this Note on the books
of the Issuer. The agent may substitute another to act for him.

 

Date:                                     
                                                                  

Your

Signature:                                            
                               

 

Signature Guarantee:                                          
                                         
                                         
                                                           (Signature must be
guaranteed)

 

Sign exactly as your name appears on the other side of this Note.

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.

The undersigned hereby certifies that it ☐ is / ☐ is not an Affiliate of the
Issuer and that, to its knowledge, the proposed transferee ☐ is / ☐ is not an
Affiliate of the Issuer.

In connection with any transfer or exchange of any of the Notes evidenced by
this certificate occurring prior to the date that is one year (or 40 days in the
case of any Regulation S Notes) after the later of the date of original issuance
of such Notes and the last date, if any, on which such Notes were owned by the
Issuer or any Affiliate of the Issuer, the undersigned confirms that such Notes
are being:

CHECK ONE BOX BELOW:

 

(1)    ☐    acquired for the undersigned’s own account, without transfer; or (2)
   ☐    transferred to the Issuer; or (3)    ☐    transferred pursuant to and in
compliance with Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”); or

 

A-9



--------------------------------------------------------------------------------

(4)    ☐    transferred pursuant to an effective registration statement under
the Securities Act; or (5)    ☐    transferred pursuant to and in compliance
with Regulation S under the Securities Act; or (6)    ☐    transferred to an
institutional “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act), that has furnished to the Trustee a signed letter
containing certain representations and agreements (the form of which letter
appears as Section 2.8 of the Indenture); or (7)    ☐    transferred pursuant to
another available exemption from the registration requirements of the Securities
Act.

Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered Holder thereof; provided, however, that if box (5), (6) or (7) is
checked, the Issuer may require, prior to registering any such transfer of the
Notes, in its sole discretion, such legal opinions, certifications and other
information as the Issuer may reasonably request to confirm that such transfer
is being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act, such as the exemption
provided by Rule 144 under such Act.

 

   

 

Signature

Signature Guarantee:    

 

(Signature must be guaranteed)

   

 

Signature

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.

TO BE COMPLETED BY PURCHASER IF BOX (1) OR (3) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act, and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Issuer as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

 

 

Dated:

 

A-10



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL NOTES]

SCHEDULE OF INCREASES AND DECREASES IN GLOBAL NOTE

The following increases or decreases in this Global Note have been made:

 

Date of

increase/

decrease

  

Amount of decrease

in Principal

Amount

of this Global Note

  

Amount of increase

in Principal

Amount of this

Global Note

  

Principal Amount
of this Global Note
following such
decrease or increase

  

Signature of
authorized
signatory of Trustee
or Securities
Custodian

 

A-11



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you elect to have this Note purchased by the Issuer pursuant to Section 3.5
or 3.9 of the Indenture, check either box:

 

☐             ☐

3.5            3.9

If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 3.5 or Section 3.9 of the Indenture, state the amount in
principal amount (any remaining portion of such Note must be in minimum
denominations of $2,000 or an integral multiple of $1.00 in excess thereof (or
minimum denominations of $1.00 and integral multiples of $1.00 in excess thereof
after a PIK Payment)): $                 and specify the denomination or
denominations (which shall not be less than the minimum authorized denomination)
of the Notes to be issued to the Holder for the portion of the within Note not
being repurchased (in the absence of any such specification, one such Note will
be issued for the portion not being repurchased): $             .

 

Date:                

Your Signature:                                       
                                         
                                         
                                       

                                     Sign exactly as your name appears on the
other side of this Note.

Signature Guarantee:                      
                                         
                                         
                                                                               

                                                                      (Signature
must be guaranteed)

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.

 

A-12



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INDENTURE SUPPLEMENT TO ADD SUBSIDIARY GUARANTORS

This [            ] Supplemental Indenture, dated as of [                     ],
20     (this “Supplemental Indenture” or “Guarantee”), is among [name of future
Subsidiary Guarantor] (the “Guaranteeing Subsidiary”), Ultra Resources, Inc.
(together with its successors and assigns, the “Issuer”), Ultra Petroleum Corp.
(the “Parent Guarantor” and together with the existing Subsidiary Guarantors
under the Indenture referred to below, the “Guarantors”), and Wilmington Trust,
National Association, as trustee (in such capacity together with its successors
in such capacity, the “Trustee”) and collateral agent (in such capacity together
with its successors in such capacity, the “Collateral Agent”) under the
Indenture referred to below.

W I T N E S S E T H:

WHEREAS, the Issuer, the Guarantors and the Trustee have heretofore executed and
delivered an Indenture, dated as of [October] [DAY], 2018 (as amended,
supplemented, waived or otherwise modified, the “Indenture”), providing for the
issuance of an aggregate principal amount of $[ ] million of 9.00% Cash / 2.00%
PIK Senior Secured Second Lien Notes due 2024 of the Issuer (the “Notes”);

WHEREAS, Section 3.11 of the Indenture provides that after the Issue Date the
Issuer is required to cause (a) each Wholly-Owned Subsidiary of the Issuer
(other than a Foreign Subsidiary) formed or acquired after the Issue Date and
(b) any other Domestic Subsidiary that is not already a Subsidiary Guarantor
that guarantees any Indebtedness of the Issuer or a Subsidiary Guarantor, in
each case to execute and deliver to the Trustee a supplemental indenture
pursuant to which such Subsidiary will unconditionally guarantee, on a joint and
several basis with the other Subsidiary Guarantors, the full and prompt payment
of the principal of, premium, if any, and interest on the Notes; and

WHEREAS, pursuant to Section 9.1 of the Indenture, the Issuer, the Parent
Guarantor, the Guaranteeing Subsidiary and the Trustee are authorized to execute
and deliver this Supplemental Indenture to amend or supplement the Indenture,
without the consent of any Noteholder.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Issuer,
the Parent Guarantor, the Guaranteeing Subsidiary and the Trustee mutually
covenant and agree for the equal and ratable benefit of the Holders as follows:

ARTICLE I

Definitions

SECTION 1.1. Defined Terms. As used in this Supplemental Indenture, terms
defined in the Indenture or in the preamble or recital hereto are used herein as
therein defined. The words “herein,” “hereof” and “hereby” and other words of
similar import used in this Supplemental Indenture refer to this Supplemental
Indenture as a whole and not to any particular section hereof.

 

B-1



--------------------------------------------------------------------------------

ARTICLE II

Agreement to Be Bound; Guarantee

SECTION 2.1. Agreement to Be Bound. The Guaranteeing Subsidiary hereby becomes a
party to the Indenture as a Subsidiary Guarantor and as such will have all of
the rights and be subject to all of the obligations and agreements of a
Subsidiary Guarantor under the Indenture. The Guaranteeing Subsidiary agrees to
be bound by all of the provisions of the Indenture applicable to a Subsidiary
Guarantor and to perform all of the obligations and agreements of a Subsidiary
Guarantor under the Indenture.

SECTION 2.2. Guarantee. The Guaranteeing Subsidiary agrees, on a joint and
several basis with all the existing Guarantors, to fully, unconditionally and
irrevocably guarantee to each Holder of the Notes and the Trustee the
Obligations pursuant to Article X of the Indenture.

ARTICLE III

Miscellaneous

SECTION 3.1. Notices. All notices and other communications to the Guaranteeing
Subsidiary shall be given as provided in the Indenture to any Guarantor, at its
address set forth therein.

SECTION 3.2. Parties. Nothing expressed or mentioned herein is intended or shall
be construed to give any Person, firm or corporation, other than the Holders and
the Trustee, any legal or equitable right, remedy or claim under or in respect
of this Supplemental Indenture or the Indenture or any provision herein or
therein contained.

SECTION 3.3. Governing Law. This Supplemental Indenture shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 3.4. Severability Clause. In case any provision in this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.

SECTION 3.5. Ratification of Indenture; Supplemental Indentures Part of
Indenture. Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect. This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every Holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby. The Trustee makes
no representation or warranty as to the validity or sufficiency of this
Supplemental Indenture or with respect to the recitals contained herein, all of
which recitals are made solely by the other parties hereto.

 

B-2



--------------------------------------------------------------------------------

SECTION 3.6. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Subsidiary and the Issuer.

SECTION 3.7. Counterparts. The parties hereto may sign one or more copies of
this Supplemental Indenture in counterparts, all of which together shall
constitute one and the same agreement. The exchange of copies of this
Supplemental Indenture and of signature pages by facsimile or PDF transmission
shall constitute effective execution and delivery of this instrument as to the
parties hereto and may be used in lieu of the original instrument for all
purposes. Signatures of the parties hereto transmitted by facsimile or PDF shall
be deemed to be their original signatures for all purposes

SECTION 3.8. Headings. The headings of the Articles and the Sections in this
Supplemental Indenture are for convenience of reference only and shall not be
deemed to alter or affect the meaning or interpretation of any provisions
hereof.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

[GUARANTEEING SUBSIDIARY],

as a Subsidiary Guarantor

By:  

 

  Name:   Title:   [Address] WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Trustee By:  

 

  Name:   Title: ULTRA RESOURCES, INC. By:  

 

  Name:   Title: ULTRA PETROLEUM CORP. By:  

 

  Name:   Title:

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

Form of Third Lien Intercreditor Agreement

[FORM OF]

THIRD LIEN INTERCREDITOR AGREEMENT

Dated as of [ 🌑 ],

among

BANK OF MONTREAL,

as Revolving Administrative Agent and as Collateral Agent for the

First Lien Secured Parties,

BARCLAYS BANK PLC,

as Term Loan Administrative Agent,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Collateral Agent for the

Second Lien Parties

and

[ 🌑 ],

as Third Lien [Agent][Trustee] and Collateral [Agent][Trustee] for the Third
Lien Parties

and acknowledged and agreed to by

ULTRA RESOURCES, INC.,

as the Borrower

and the other Grantors referred to herein

 

C-1



--------------------------------------------------------------------------------

THIRD LIEN INTERCREDITOR AGREEMENT dated as of [    ] (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among BANK OF MONTREAL, as Collateral Agent for the First Lien
Secured Parties referred to below (in such capacity and together with its
successors in such capacity, the “First Lien Collateral Agent”) and as
Administrative Agent under the First Lien Revolving Credit Agreement (in such
capacity and together with its successors in such capacity, the “Revolving
Administrative Agent”), BARCLAYS BANK PLC, as Administrative Agent under the
First Lien Term Loan Credit Agreement (in such capacity and together with its
successors in such capacity, the “Term Loan Administrative Agent”), WILMINGTON
TRUST, NATIONAL ASSOCIATION, as Collateral Agent for the Second Lien Parties (in
such capacity and together with its successors in such capacity, the “Second
Lien Collateral Agent”), [•], as Collateral [Agent][Trustee] for the Third Lien
Parties (in such capacity and together with its successors in such capacity, the
“Third Lien Collateral [Agent][Trustee]”) and as [Agent][Trustee] under the
Third Lien Debt Agreement (in such capacity and together with its successors in
such capacity, the “Third Lien [Agent][ Trustee]”) and acknowledged and agreed
to by ULTRA RESOURCES, INC., a Delaware corporation (the “Borrower”) and the
other Grantors (as defined below) from time to time party hereto.

WITNESSETH:

WHEREAS, the Borrower, UP Energy Corporation, a Delaware corporation (the
“Parent Guarantor”), the other guarantors from time to time party thereto, the
lenders from time to time party thereto, the Revolving Administrative Agent and
the other parties thereto have entered into that certain Revolving Credit
Agreement, dated as of April 12, 2017 (as amended by that certain First
Amendment to Credit Agreement, dated as of June 6, 2017 and that Second
Amendment to Credit Agreement, dated as of April 19, 2018, as further amended,
restated, amended and restated, replaced, extended, renewed, Refinanced,
supplemented or otherwise modified from time to time in accordance therewith and
the First Lien/Second Lien Intercreditor Agreement (as defined below), the
“Revolving Credit Agreement”);

WHEREAS, the Borrower, the Parent Guarantor, the other guarantors from time to
time party thereto, the lenders from time to time party thereto, the Term Loan
Administrative Agent and the other parties thereto have entered into that
certain Term Loan Credit Agreement, dated as of April 12, 2017 (as amended,
restated, amended and restated, replaced, extended, renewed, Refinanced,
supplemented or otherwise modified from time to time in accordance therewith and
the First Lien/Second Lien Intercreditor Agreement, the “Term Loan Credit
Agreement” and, together with the Revolving Credit Agreement, the “First Lien
Facilities”);

WHEREAS, the Borrower is the issuer of [    ] Notes due [    ] (the “Second Lien
Notes”) under that certain Indenture, dated as of [    ], among the Borrower, as
Issuer, the Parent Guarantor, the other guarantors from time to time party
thereto, and [    ], as trustee (as amended, restated, amended and restated,
replaced, extended, renewed, Refinanced, supplemented and/or otherwise modified
from time to time in accordance therewith and the First Lien/Second Lien
Intercreditor Agreement, the “Second Lien Notes Indenture”);

WHEREAS, [Insert recitals with respect to Third Lien Obligations]; and

 

C-2



--------------------------------------------------------------------------------

WHEREAS, the First Lien Collateral Agent, on behalf of itself and the other
First Lien Secured Parties, and the Second Lien Collateral Agent, on behalf of
itself and the other the Second Lien Parties, have agreed as to their respective
rights and remedies with respect to the Shared Collateral and certain other
matters in a separate First Lien/Second Lien Intercreditor Agreement, dated as
of [    ] (as amended, restated, amended and restated, supplemented, replaced
and/or otherwise modified from time to time in accordance with its terms, the
“First Lien/Second Lien Intercreditor Agreement”).

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the First Lien Collateral Agent (for itself and on behalf
of the First Lien Secured Parties), the Second Lien Collateral Agent (for itself
and on behalf of the Second Lien Parties) and the Third Lien Collateral
[Agent][Trustee] (for itself and on behalf of the Third Lien Parties) agree as
follows:

ARTICLE I

Definitions

Section 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Revolving Credit Agreement or,
if defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
federal, state or foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Collateral Documents” means the First Lien Collateral Documents, the Second
Lien Collateral Documents and the Third Lien Collateral Documents.

“Debt Documents” means the First Lien Debt Documents, the Second Lien Debt
Documents and the Third Lien Debt Documents.

“Designated Priority Agent” means (i) until the Discharge of First Lien
Obligations, the First Lien Collateral Agent, (ii) from and after the Discharge
of First Lien Obligations and until the Discharge of Second Lien Obligations,
the Second Lien Collateral Agent and (iii) from and after the Discharge of
Second Lien Obligations and until the Excess Senior Obligations have been paid
in full in cash, the First Lien Collateral Agent.

 

C-3



--------------------------------------------------------------------------------

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge of First Lien Obligations” has the meaning assigned to the term
“Discharge of Senior Obligations” in the First Lien/Second Lien Intercreditor
Agreement.

“Discharge of Priority Obligations” means the date on which each of the
following has occurred:

(a) the Discharge of First Lien Obligations;

(b) the Discharge of Second Lien Obligations; and

(c) the payment in full in cash of all Excess Senior Obligations.

“Discharge of Second Lien Obligations” has the meaning assigned to such term in
the First Lien/Second Lien Intercreditor Agreement.

“Enforcement Action” means any action to:

(a) foreclose, execute, levy, or collect on, take possession or control of
(other than for purposes of perfection), sell or otherwise realize upon
(judicially or non-judicially), or lease, license, or otherwise dispose of
(whether publicly or privately), Shared Collateral, or otherwise exercise or
enforce remedial rights with respect to Shared Collateral under the Debt
Documents (including by way of setoff, recoupment, notification of a public or
private sale or other disposition pursuant to the UCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, or exercise of rights under landlord consents, if
applicable);

(b) solicit bids from third Persons, approve bid procedures for any proposed
disposition of Shared Collateral, conduct the liquidation or disposition of
Shared Collateral or engage or retain sales brokers, marketing agents,
investment bankers, accountants, appraisers, auctioneers, or other third Persons
for the purposes of valuing, marketing, promoting, and selling Shared
Collateral;

(c) receive a transfer of Shared Collateral in satisfaction of Indebtedness or
any other Obligation secured thereby;

(d) otherwise enforce a security interest or exercise another right or remedy,
as a secured creditor or otherwise, pertaining to the Shared Collateral at law,
in equity, or pursuant to the First Lien Debt Documents, Second Lien Debt
Documents or Third Lien Debt Documents (including the commencement of applicable
legal proceedings or other actions with respect to all or any portion of the
Shared Collateral to facilitate the actions described in the preceding clauses,
and exercising voting rights in respect of equity interests comprising Shared
Collateral); or

 

C-4



--------------------------------------------------------------------------------

(e) effectuate or cause the sale or other disposition of Shared Collateral by
any Grantor after the occurrence and during the continuation of an event of
default under any of the First Lien Debt Documents, the Second Lien Debt
Documents or Third Lien Debt Documents with the consent of the First Lien
Collateral Agent (or the First Lien Secured Parties), the Second Lien Collateral
Agent (or the Second Lien Parties) or the Third Lien Collateral [Agent][Trustee]
(or the Third Lien Parties).

“Excess Senior Obligations” has the meaning assigned to such term in the First
Lien/Second Lien Intercreditor Agreement.

“First Lien/Second Lien Intercreditor Agreement” has the meaning assigned to
such term in the recitals to this Agreement.

“First Lien Collateral” means any “Collateral” (or similar term) as defined in
any First Lien Debt Document or any other assets of the Borrower or any other
Grantor with respect to which a Lien is granted or purported to be granted
pursuant to a First Lien Collateral Document as security for any First Lien
Obligations.

“First Lien Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Collateral Agent under the Collateral Agency Agreement.

“First Lien Collateral Documents” means the “Security Instruments” as defined in
the Revolving Credit Agreement and/or the Term Loan Credit Agreement and any
other collateral agreements, security agreements and other instruments and
documents executed and delivered by the Borrower or any other Grantor for
purposes of providing collateral security for any First Lien Obligation, in each
case, as may be amended, restated, amended and restated, supplemented, replaced
and/or otherwise modified from time to time in accordance with the terms of the
First Lien/Second Lien Intercreditor Agreement.

“First Lien Debt Documents” means the Revolving Loan Documents and the Term Loan
Documents, in each case, as may be amended, restated, supplemented, replaced,
extended, renewed, Refinanced and/or otherwise modified from time to time in
accordance with the terms of the First Lien/Second Lien Intercreditor Agreement.

“First Lien” means the Liens on the First Lien Collateral in favor of the First
Lien Secured Parties under the First Lien Collateral Documents.

“First Lien Facilities” has the meaning assigned to such term in the recitals to
this Agreement.

“First Lien Obligations” means the Revolving Credit Agreement Obligations and
the Term Loan Credit Agreement Obligations.

“First Lien Secured Parties” means the Revolving Credit Agreement Secured
Parties and the Term Loan Credit Agreement Secured Parties.

“Grantors” means the Borrower, the Parent Guarantor, the other Guarantors, and
each of their respective Subsidiaries and each direct or indirect parent company
of the Borrower, in each case that has granted a security interest pursuant to
any Collateral Documents to secure any Secured Obligations. The Grantors
existing on the date hereof are listed on the signature pages hereto as
Grantors.

 

C-5



--------------------------------------------------------------------------------

“Guarantors” means the Parent Guarantor and each other Subsidiary of the
Borrower that guarantees the Secured Obligations.

“Insolvency or Liquidation Proceeding” means:

(1) a voluntary or involuntary case or proceeding under any Bankruptcy Law with
respect to the Borrower or any other Grantor;

(2) any other voluntary or involuntary insolvency, reorganization, or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization, or other
similar case or proceeding with respect to the Borrower or any other Grantor or
a material portion of the property of the Borrower or any other Grantor;

(3) a liquidation, dissolution, reorganization, or winding up of the Borrower or
any other Grantor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy; or

(4) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Lien” means, with respect to any property, (a) any mortgage, deed of trust,
lien, license, pledge, encumbrance, claim, charge, assignment for security,
hypothecation, security interest or encumbrance of any kind or any arrangement
to provide priority or preference, including any easement, right-of-way or other
encumbrance on title to owned Real Property, in each of the foregoing cases
whether voluntary or imposed by law; (b) the interest of a vendor or a lessor
under any conditional sale agreement, Capital Lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such property; provided that in no event shall an
operating lease be deemed to be a Lien; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Majority Third Lien Parties” means the Third Lien Parties holding of a majority
in principal amount of the Third Lien Obligations issued under the Third Lien
Debt Agreement then outstanding.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Parent Guarantor” has the meaning assigned to such term in the recitals to this
Agreement.

“Person” or “person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

 

C-6



--------------------------------------------------------------------------------

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Priority Agents” means the First Lien Collateral Agent and the Second Lien
Collateral Agent.

“Priority Collateral Documents” means the First Lien Collateral Documents and
the Second Lien Collateral Documents.

“Priority Debt Documents” means the First Lien Debt Documents, the Second Lien
Debt Documents and the First Lien/Second Lien Intercreditor Agreement.

“Priority Facilities” means the First Lien Facilities and the Second Lien Notes.

“Priority Lien” means (a) the Liens on the First Lien Collateral in favor of the
First Lien Secured Parties under the First Lien Collateral Documents and (b) the
Liens on the Second Lien Collateral in favor of the Second Lien Parties under
the Second Lien Collateral Documents.

“Priority Obligations” means the First Lien Obligations and the Second Lien
Obligations.

“Priority Secured Parties” means the First Lien Secured Parties and the Second
Lien Parties.

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in an Insolvency or Liquidation Proceeding and any amounts received
by any Priority Agent or any other Priority Secured Party from a Third Lien
Party in respect of Shared Collateral pursuant to this Agreement and all other
Proceeds (as defined in the New York UCC) of Shared Collateral.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay such indebtedness, or to issue other indebtedness or enter into
alternative financing arrangements, in exchange or replacement for such
indebtedness (in whole or in part), including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including, in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” have correlative
meanings.

“Representatives” means the First Lien Collateral Agent, the Second Lien
Collateral Agent and the Third Lien Collateral [Agent][Trustee].

 

C-7



--------------------------------------------------------------------------------

“Revolving Administrative Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Administrative Agent under the Revolving Credit Agreement.

“Revolving Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

“Revolving Credit Agreement Obligations” means the “Obligations” as defined in
the Revolving Credit Agreement and any equivalent term in any Refinancing
thereof.

“Revolving Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the Revolving Credit Agreement.

“Revolving Loan Documents” means the Revolving Credit Agreement and the other
“Loan Documents” as defined in the Revolving Credit Agreement, in each case, as
may be amended, restated, amended and restated, supplemented, replaced,
extended, renewed, Refinanced and/or otherwise modified from time to time in
accordance with the terms of this Agreement.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Second Lien” means the Liens on the Second Lien Collateral in favor of Second
Lien Parties under Second Lien Collateral Documents.

“Second Lien Collateral” means any “Collateral” (or similar term) as defined in
any Second Lien Document or any other assets of the Borrower or any other
Grantor with respect to which a Lien is granted or purported to be granted
pursuant to a Second Lien Collateral Document as security for any Second Lien
Obligation.

“Second Lien Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Collateral Trustee under the [Second Lien Security Agreement].

“Second Lien Collateral Documents” means the “Note Security Documents” as
defined in the Second Lien Notes Indenture and any other collateral agreements,
security agreements and other instruments and documents executed and delivered
by the Borrower or any other Grantor for purposes of providing collateral
security for any Second Lien Obligation, in each case, as may be amended,
restated, amended and restated, supplemented, replaced and/or otherwise modified
from time to time in accordance with the terms of this Agreement.

“Second Lien Debt Documents” means the Second Lien Notes Indenture and the other
“Note Documents” as defined in the Second Lien Notes Indenture, in each case, as
may be amended, restated, amended and restated, supplemented, replaced,
extended, renewed, Refinanced and/or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Second Lien Notes” has the meaning assigned to such term in the recitals to
this Agreement.

 

C-8



--------------------------------------------------------------------------------

“Second Lien Notes Indenture” has the meaning assigned to such term in the
recitals to this Agreement.

“Second Lien Obligations” means the “Secured Obligations” (or similar term) as
defined in the Second Lien Security Agreement and any equivalent term in any
Refinancing thereof.

“Second Lien Parties” means the “Secured Parties” as defined in the Second Lien
Security Agreement.

“Second Lien Security Agreement” means the Second Lien Guaranty and Collateral
Agreement, dated as of October [    ], 2018, by and among the Grantors party
thereto and the Second Lien Collateral Agent,, as may be amended, restated,
amended and restated, supplemented, replaced or otherwise modified from time to
time in accordance with the terms of this Agreement.

“Secured Obligations” means the Priority Obligations and the Third Lien
Obligations.

“Secured Parties” means the First Lien Secured Parties, the Second Lien Parties
and the Third Lien Parties.

“Shared Collateral” means the First Lien Collateral, Second Lien Collateral and
Third Lien Collateral.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any other Person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, or (b) any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
are, as of such date, owned, Controlled or held by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. Unless otherwise specified, references to “Subsidiary” will be deemed to
refer to a Subsidiary of the Parent Guarantor (other than the Borrower).

“Term Loan Administrative Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Administrative Agent under the Term Loan Credit Agreement.

“Term Loan Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

“Term Loan Credit Agreement Obligations” means the “Obligations” as defined in
the Term Loan Credit Agreement and any equivalent term in any Refinancing
thereof.

“Term Loan Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the Term Loan Credit Agreement.

 

C-9



--------------------------------------------------------------------------------

“Term Loan Documents” means the Term Loan Credit Agreement and the other “Loan
Documents” as defined in the Term Loan Credit Agreement, in each case, as may be
amended, restated, amended and restated, supplemented, replaced, extended,
renewed, Refinanced and/or otherwise modified from time to time in accordance
with the terms of this Agreement.

“Third Lien” means the Liens on the Third Lien Collateral in favor of Third Lien
Parties under Third Lien Collateral Documents.

“Third Lien [Agent][Trustee]” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor Trustee
under the Second Lien Notes Indenture.

“Third Lien Collateral” means any “Collateral” (or similar term) as defined in
any Third Lien Debt Document or any other assets of the Borrower or any other
Grantor with respect to which a Lien is granted or purported to be granted
pursuant to a Third Lien Collateral Document as security for any Third Lien
Obligation.

“Third Lien Collateral [Agent][Trustee]” has the meaning assigned to such term
in the introductory paragraph of this Agreement and shall include any successor
Collateral [Agent][Trustee] under the Third Lien Security Agreement.

“Third Lien Collateral Documents” means the [“Security Instruments”] as defined
in the Third Lien Notes Indenture and any other collateral agreements, security
agreements and other instruments and documents executed and delivered by the
Borrower or any other Grantor for purposes of providing collateral security for
any Third Lien Obligation, in each case, as may be amended, restated, amended
and restated, supplemented, replaced and/or otherwise modified from time to time
in accordance with the terms of this Agreement.

“Third Lien Debt Agreement” means that certain [Indenture][Credit
Agreement][Other Agreement], dated as of [    ], among the Borrower, the Parent
Guarantor, the other guarantors from time to time party thereto, and [•], as
[trustee][administrative agent], as further amended, restated, amended and
restated, replaced, extended, renewed, Refinanced, supplemented and/or otherwise
modified from time to time in accordance with the terms of this Agreement.

“Third Lien Debt Documents” means the Third Lien Debt Agreement and the other
“[Debt Documents]” as defined in the Third Lien Debt Agreement, in each case, as
may be amended, restated, amended and restated, supplemented, replaced,
extended, renewed, Refinanced and/or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Third Lien Obligations” means the “[Obligations]” as defined in the Third Lien
Debt Agreement and any equivalent term in any Refinancing thereof.

“Third Lien Parties” means the “[Secured Parties]” as defined in the Third Lien
Debt Agreement.

 

C-10



--------------------------------------------------------------------------------

“Third Lien Priority Enforcement Date” means, with respect to the Third Lien
Collateral [Agent] [Trustee], the date which is 365 days after the occurrence of
both (i) an Event of Default (under and as defined in the Third Lien Debt
Agreement) and (ii) the Designated Priority Agent’s receipt of written notice
from the Third Lien Collateral [Agent] [Trustee] that (x) an Event of Default
(under and as defined in the Third Lien Debt Agreement) has occurred and is
continuing, (y) the Third Lien Obligations are currently due and payable in full
(whether as a result of acceleration thereof, at final maturity thereof or
otherwise) in accordance with the terms of the Third Lien Debt Documents and
(z) the Third Lien Collateral [Agent] [Trustee] intends to exercise any rights
or remedies; provided that the Third Lien Priority Enforcement Date shall be
stayed and shall not occur and shall be deemed not to have occurred with respect
to any Shared Collateral (1) at any time any Priority Agent has commenced and is
actively pursuing in a commercially reasonable manner any enforcement action
with respect to all or any material portion of such Shared Collateral or (2) at
any time with respect to enforcement actions against any Grantor that has
granted a security interest in such Shared Collateral, if such Grantor is then a
debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.

“Third Lien Security Agreement” means the [security][collateral] agreement,
dated as of the date hereof, among the Borrower, the Third Lien Collateral
[Agent][Trustee] and the other parties thereto, as may be amended, restated,
amended and restated, supplemented, replaced or otherwise modified from time to
time in accordance with the terms of this Agreement.

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

Section 1.02 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “or” is not exclusive. The
word “shall” shall be construed to have the same meaning and effect as the word
“will”. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified, (b) any reference herein to any law
shall be construed as referring to such law as amended, modified, codified or
reenacted, in whole or in part, and in effect from time to time, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to the restrictions contained in the Debt
Documents), (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. No provision of this Agreement shall be interpreted or construed
against any Person solely because such Person or its legal representative
drafted such provision.

 

C-11



--------------------------------------------------------------------------------

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

Section 2.01 Subordination.

(a) Notwithstanding the date, time, manner or order of filing or recordation of
any document or instrument or grant, attachment or perfection of any Liens
granted to the Third Lien Collateral [Agent][Trustee] or any other Third Lien
Parties on the Shared Collateral or of any Liens granted to any Priority Agent
or any other Priority Secured Party on the Shared Collateral (or any actual or
alleged defect in any of the foregoing) and notwithstanding any provision of the
UCC of any applicable jurisdiction, any applicable law, any Third Lien Debt
Document or any Priority Debt Document or any other circumstance whatsoever, the
Third Lien Collateral Trustee, on behalf of itself and each other Third Lien
Party, hereby agrees that (a) any Lien on the Shared Collateral securing any
Priority Obligations now or hereafter held by or on behalf of any Priority Agent
or any other Priority Secured Party or other agent or trustee therefor,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall have priority over and be senior in all respects
and prior to any Lien on the Shared Collateral securing any Third Lien
Obligations and (b) any Lien on the Shared Collateral securing any Third Lien
Obligations now or hereafter held by or on behalf of the Third Lien Collateral
[Agent][Trustee], any Third Lien Parties or other agent or trustee therefor,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Shared Collateral securing any Priority Obligations. All Liens on
the Shared Collateral securing any Priority Obligations shall be and remain
senior in all respects and prior to all Liens on the Shared Collateral securing
any Third Lien Obligations for all purposes, whether or not such Liens securing
any Priority Obligations are subordinated to any Lien securing any other
obligation of the Borrower, any other Grantor or any other Person or otherwise
subordinated, voided, avoided, invalidated or lapsed.

Section 2.02 Nature of Senior Lender Claims. The Third Lien Collateral
[Agent][Trustee], on behalf of itself and each other Third Lien Party,
acknowledges that (a) a portion of the Revolving Credit Agreement Obligations
are revolving in nature and that the amount thereof that may be outstanding at
any time or from time to time may be increased or reduced and subsequently
reborrowed, (b) the terms of the Priority Debt Documents and the Priority
Obligations may be amended, restated, amended and restated, supplemented or
otherwise modified, and the Priority Obligations, or a portion thereof, may be
Refinanced in whole or in part from time to time and (c) the aggregate amount of
the Priority Obligations may be increased, in each case, without notice to or
consent by the Third Lien Collateral [Agent][Trustee] or the other Third Lien
Parties and without affecting the provisions hereof. The Lien priorities
provided for in Section 2.01 shall not be altered or otherwise affected by any
amendment, restatement, amendment and restatement, supplement or other
modification, or any Refinancing, of either the Priority Obligations or the
Third Lien Obligations, or any portion thereof. As between the Borrower and the
other Grantors and the Third Lien Parties, the foregoing provisions will not
limit or otherwise affect the obligations of the Borrower and the other Grantors
contained in any Third Lien Debt Document with respect to the incurrence of
additional Priority Obligations.

 

C-12



--------------------------------------------------------------------------------

Section 2.03 Prohibition on Contesting Liens. The Third Lien Collateral
[Agent][Trustee], for itself and on behalf of each other Third Lien Party,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien securing any Priority Obligations held (or purported
to be held) by or on behalf of any Priority Agent or any of the other Priority
Secured Parties or other agent or trustee therefor in any First Lien Collateral
or Second Lien Collateral, as applicable, and that each Priority Agent, for
itself and on behalf of each other Priority Secured Party, agrees that it shall
not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing any Third Lien Obligations held (or purported to be held) by or on
behalf of the Third Lien Collateral Trustee or any of the other Third Lien
Parties in the Third Lien Collateral. Notwithstanding the foregoing, no
provision in this Agreement shall be construed to prevent or impair the rights
of the First Lien Collateral Agent, Second Lien Collateral Agent or Third Lien
Collateral [Agent][Trustee] to enforce this Agreement (including the priority of
the Liens securing the Priority Obligations as provided in Section 2.01) or any
of the First Lien Debt Documents, Second Lien Debt Documents or Third Lien Debt
Documents.

Section 2.04 No Other Liens. The parties hereto (including the Borrower, on
behalf of the Grantors) agree that it is their intention that the First Lien
Collateral, Second Lien Collateral and Third Lien Collateral be identical,
except to the extent otherwise expressly set forth herein. The parties hereto
further agree that, so long as the Discharge of Priority Obligations has not
occurred, (a) none of the Grantors shall, or shall permit any of its
Subsidiaries to, grant or permit any Lien on any asset to secure any Third Lien
Obligation unless it has granted, or concurrently therewith grants, a Lien on
such asset to secure the Priority Obligations (however, the refusal or failure
of any Priority Agent to accept such Lien will not prevent the Third Lien
Collateral [Agent][Trustee] or the other Third Lien Parties from taking the
Lien), and (b) if the Third Lien Collateral [Agent][Trustee] or any other Third
Lien Party shall hold any Lien on any assets or property of any Grantor securing
any Third Lien Obligations that are not also subject to the Liens securing all
Priority Obligations under the Priority Collateral Documents, the Third Lien
Collateral [Agent][Trustee] or Third Lien Party (i) shall notify each Priority
Agent promptly upon becoming aware thereof and, unless such Grantor shall
promptly grant a similar Lien on such assets or property to each Priority Agent,
for the benefit of the Priority Secured Parties, as security for the Priority
Obligations, shall assign such Lien to each Priority Agent as security for the
Priority Obligations for the benefit of the Priority Secured Parties (but may
retain a junior Lien on such assets or property subject to the terms hereof) and
(ii) until such assignment or such grant of a similar Lien to each Priority
Agent (however, the refusal or failure of any Priority Agent to accept such Lien
will not prevent the Third Lien Collateral [Agent][Trustee] or the other Third
Lien Parties from taking the Lien), shall be deemed to hold and have held such
Lien for the benefit of each Priority Agent and the other Priority Secured
Parties as security for the Priority Obligations. To the extent that the
provisions of the immediately preceding sentence are not complied with for any
reason, without limiting any other right or remedy available to the Priority
Agents or any other Priority Secured Party, the Third Lien Collateral Agent
agrees, for itself and on behalf of the other Third Lien Debt Parties, that any
amounts received by or distributed to any Third Lien Debt Party pursuant to or
as a result of any Lien granted in contravention of this Section 2.04 shall be
subject to Sections 4.01 and 4.02. The parties hereto further agree that, so
long as the Discharge of Third

 

C-13



--------------------------------------------------------------------------------

Lien Obligations has not occurred, (a) none of the Grantors shall, or shall
permit any of its Subsidiaries to, grant or permit any Lien on any asset to
secure any Priority Obligation unless it has granted, or concurrently therewith
grants, a Lien on such asset to secure the Third Lien Obligations (however, the
refusal or failure of the Third Lien Collateral [Agent][Trustee] to accept such
Lien will not prevent any Priority Agent or the other Priority Secured Parties
from taking the Lien), and (b) if any Priority Agent or any other Priority
Secured Party shall hold any Lien on any assets or property of any Grantor
securing any Priority Obligations that are not also subject to the Liens
securing all Third Lien Obligations under the Third Lien Collateral Documents,
such Priority Agent or Priority Secured Party shall notify the Third Lien
Collateral [Agent][Trustee] promptly upon becoming aware thereof and such
Grantor shall promptly grant a similar Lien on such assets to the Third Lien
Collateral [Agent][Trustee] (except with respect to any Lien with respect to
which the Third Lien Collateral [Agent][Trustee] has declined or failed to
accept such grant on behalf of the Third Lien Parties) for the benefit of the
Third Lien Collateral [Agent][Trustee] and the other Third Lien Parties as
security for the Third Lien Obligations. The First Lien Collateral Agent, Second
Lien Collateral Agent and Third Lien Collateral [Agent][Trustee] each agrees
that the documents and agreements creating or evidencing the First Lien
Collateral, Second Lien Collateral and Third Lien Collateral and guarantees for
the Priority Obligations and the Third Lien Obligations shall be in all material
respects the same forms of documents other than with respect to the relative
seniority of the Obligations thereunder.

Section 2.05 Perfection of Liens. Except for the limited agreements of the
Priority Agents pursuant to Section 5.05 hereof, none of the Priority Agents or
the other Priority Secured Parties shall be responsible for perfecting and
maintaining the perfection of Liens with respect to the Shared Collateral for
the benefit of the Third Lien Collateral [Agent][Trustee] or the other Third
Lien Parties. The provisions of this Agreement are intended to govern the
respective Lien priorities as between the Priority Secured Parties on the one
hand and the Third Lien Parties on the other hand, and shall not impose on any
Priority Agent, the other Priority Secured Parties, the Third Lien Collateral
[Agent][Trustee], the other Third Lien Parties or any agent or trustee therefor
any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

Section 2.06 Certain Cash Collateral. Notwithstanding anything in this Agreement
or any other Priority Debt Documents or Third Lien Debt Documents to the
contrary, collateral consisting of cash and cash equivalents pledged to secure
Revolving Credit Agreement Obligations consisting of reimbursement obligations
in respect of Letters of Credit or otherwise held by the First Lien Collateral
Agent pursuant to Section 2.08(j) of the Revolving Credit Agreement (or any
corresponding successor provisions) shall be applied as specified in the
Revolving Credit Agreement and will not constitute Shared Collateral.

 

C-14



--------------------------------------------------------------------------------

ARTICLE III

Enforcement

Section 3.01 Exercise of Remedies.

(a) So long as the Discharge of Priority Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, (i) neither the Third Lien Collateral
[Agent][Trustee] nor any Third Lien Party will (w) file or commence any
Insolvency or Liquidation Proceeding against the Borrower or any other
Guarantor, (x) exercise or seek to exercise any Enforcement Action (including
the rights to set off or credit bid their debt) with respect to any Shared
Collateral in respect of any Third Lien Obligations, or institute (or join with
any Person in instituting) any action or proceeding with respect to such
Enforcement Action, (y) contest, protest or object to any foreclosure proceeding
or action brought with respect to the Shared Collateral or any other First Lien
Collateral or Second Lien Collateral by any Priority Agent or any other Priority
Secured Party in respect of any Priority Obligations, the exercise of any right
by any Priority Agent or any other Priority Secured Party (or any agent or
sub-agent on their behalf) in respect of the Priority Obligations under any
lockbox agreement, control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which any Priority Agent or any other
Priority Secured Party either is a party or may have rights as a third party
beneficiary, or any other exercise by any such party of any rights and remedies
relating to the Shared Collateral under any Priority Debt Documents or otherwise
in respect of the First Lien Collateral or Second Lien Collateral or the
Priority Obligations, or (z) object to the forbearance by any Priority Secured
Party from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the Shared Collateral in
respect of Priority Obligations and (ii) except as otherwise expressly provided
for herein, the Priority Agents and the Priority Secured Parties shall have the
exclusive right to take an Enforcement Action or otherwise enforce rights,
exercise remedies (including the rights to set off or credit bid their debt) and
make determinations regarding the release, disposition or restrictions with
respect to the Shared Collateral without any consultation with or the consent of
the Third Lien Collateral [Agent][Trustee] or any other Third Lien Party;
provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Borrower or any other Grantor, the Third Lien
Collateral [Agent][Trustee] may file a claim, proof of claim, or statement of
interest with respect to the Third Lien Obligations, (B) the Third Lien
Collateral [Agent][Trustee] may take any action (not adverse to the prior Liens
on the Shared Collateral securing the Priority Obligations or the rights of any
Priority Agent or the other Priority Secured Parties to exercise remedies in
respect thereof) in order to create, prove, perfect, preserve or protect (but
not enforce) its rights in, and perfection and priority of its Lien on, the
Shared Collateral, (C) the Third Lien Collateral [Agent][Trustee] and the other
Third Lien Parties may exercise their rights and remedies as unsecured
creditors, solely to the extent provided in Section 5.04, (D) the Third Lien
Parties may file any responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims or Liens of the
Third Lien Parties or the avoidance of any Third Lien to the extent not
inconsistent with the terms of this Agreement, (E) the Third Lien Parties may
vote with respect to any Plan of Reorganization in a manner that is consistent
with and otherwise in accordance with this Agreement (including without
limitation, Section 6.10(b)), and (F) subject to the following proviso, from and
after the Third Lien Priority

 

C-15



--------------------------------------------------------------------------------

Enforcement Date, the Third Lien Collateral [Agent] [Trustee] may exercise or
seek to exercise Enforcement Action (including the rights to set off or credit
bid their debt) with respect to any Shared Collateral in respect of any Third
Lien Obligations, or institute (or join with any Person instituting) any action
or proceeding with respect to such Enforcement Action; provided that,
notwithstanding the occurrence of the Third Lien Priority Enforcement Date, any
any time prior to the commencement by the Third Lien Collateral [Agent]
[Trustee] of the exercise of any such rights or remedies with respect to all or
a material portion of the Shared Collateral following the Third Lien Priority
Enforcement Date, in the event that any of the Priority Agents is commenced and
is actively pursuing in a commercially reasonable manner any Enforcement Action
with respect to all or a material portion of such Shared Collateral, the Third
Lien Collateral [Agent] [Trustee] shall not be permitted to exercise or seek to
exercise any Enforcement Action (including the rights to set off or credit bid
their debt) with respect to any Shared Collateral in respect of any Third Lien
Obligations, or institute (or join with any Person in instituting) any action or
proceeding with respect to such Enforcement Action (in each case of (A)
through (F) above, solely to the extent such action is not inconsistent with, or
could not result in a resolution inconsistent with, the terms of this
Agreement). In exercising rights and remedies with respect to the First Lien
Collateral or Second Lien Collateral, as applicable, the Priority Agents and the
other Priority Secured Parties may enforce the provisions of the Priority Debt
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of Shared Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all of the rights and
remedies of a secured lender under the UCC of any applicable jurisdiction and of
a secured creditor under Bankruptcy Laws of any applicable jurisdiction.

(b) So long as the Discharge of Priority Obligations has not occurred, except as
expressly provided in the proviso in clause (ii) of Section 3.01(a) and in
Article VI, the Third Lien Collateral [Agent][Trustee], on behalf of itself and
each other Third Lien Party, agrees that it will not, in any context, including
without limitation in its role as secured creditor, take or receive any Shared
Collateral or any Proceeds of Shared Collateral in connection with the exercise
of any right or remedy (including setoff) with respect to any Shared Collateral
in respect of Third Lien Obligations. Without limiting the generality of the
foregoing, unless and until the Discharge of Priority Obligations has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.01(a)
and in Article VI, the sole right of the Third Lien Collateral [Agent][Trustee]
and the other Third Lien Parties with respect to the Shared Collateral is to
hold a Lien on the Shared Collateral in respect of Third Lien Obligations
pursuant to the Third Lien Debt Documents for the period and to the extent
granted therein and to receive a share of the Proceeds thereof, if any, after
the Discharge of Priority Obligations has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.01(a), (i) the Third Lien
Collateral [Agent][Trustee], for itself and on behalf of each other Third Lien
Party, agrees that neither the Third Lien Collateral [Agent][Trustee] nor any
other Third Lien Party will take any action that would hinder any exercise of
remedies undertaken by any Priority Agent or any other Priority Secured Party
with respect to the Shared Collateral under the Priority Debt Documents,
including any sale, lease, exchange, transfer or other disposition of the Shared
Collateral, whether by foreclosure or otherwise, and (ii) the Third Lien
Collateral [Agent][Trustee], for itself and on behalf of each other Third Lien
Party, hereby waives any and all rights it or any Third Lien Party

 

C-16



--------------------------------------------------------------------------------

may have as a junior lien creditor or otherwise to object to the manner in which
any Priority Agent or the other Priority Secured Parties seek to enforce or
collect the Priority Obligations or the Liens granted on any of the First Lien
Collateral or Second Lien Collateral, as applicable, regardless of whether any
action or failure to act by or on behalf of any Priority Agent or any other
Priority Secured Party is adverse to the interests of the Third Lien Parties.

(d) The Third Lien Collateral [Agent][Trustee] hereby acknowledges and agrees
that no covenant, agreement or restriction contained in any Third Lien Debt
Document shall be deemed to restrict in any way the rights and remedies of any
Priority Agent or the other Priority Secured Parties with respect to the First
Lien Collateral or Second Lien Collateral, as applicable, as set forth in this
Agreement and the Priority Debt Documents.

(e) Subject to Section 3.01(a), the Priority Agents shall have the exclusive
right to exercise any right or remedy with respect to the Shared Collateral and
shall have the exclusive right to determine and direct the time, method and
place for exercising such right or remedy or conducting any proceeding with
respect thereto. Following the Discharge of Priority Obligations, the Third Lien
Collateral [Agent][Trustee] shall have the exclusive right to exercise any right
or remedy with respect to the Shared Collateral, and the Third Lien Collateral
[Agent][Trustee] shall have the exclusive right to direct the time, method and
place of exercising or conducting any proceeding for the exercise of any right
or remedy available to the Third Lien Parties with respect to the Shared
Collateral, or of exercising or directing the exercise of any trust or power
conferred on the Third Lien Collateral [Agent][Trustee], or for the taking of
any other action authorized by the Third Lien Collateral Documents.

Section 3.02 [Reserved].

Section 3.03 Actions upon Breach. Should the Third Lien Collateral
[Agent][Trustee] or any other Third Lien Party, contrary to this Agreement, in
any way take, attempt to take or threaten to take any action with respect to the
Shared Collateral (including any attempt to realize upon or enforce any remedy
with respect to this Agreement) or fail to take any action required by this
Agreement, any Priority Agent or other Priority Secured Party (in its or their
own name or in the name of the Borrower or any other Grantor) or the Borrower or
any other Grantor may obtain relief against the Third Lien Collateral
[Agent][Trustee] or such other Third Lien Party by injunction, specific
performance or other appropriate equitable relief. The Third Lien Collateral
[Agent][Trustee], on behalf of itself and each other Third Lien Party, hereby
(i) agrees that the Priority Secured Parties’ damages from the actions of the
Third Lien Collateral [Agent][Trustee] or any other Third Lien Party may at that
time be difficult to ascertain and may be irreparable and waives any defense
that the Priority Secured Parties cannot demonstrate damage or be made whole by
the awarding of damages, (ii) agrees that the Borrower’s and the other Grantors’
damages from the actions of the Third Lien Collateral [Agent][Trustee] or any
other Third Lien Party may at that time be difficult to ascertain and may be
irreparable and waives any defense that the Borrower or any other Grantor cannot
demonstrate damage or be made whole by the awarding of damages, and
(iii) irrevocably waives any defense based on the adequacy of a remedy at law
and any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by any Priority Agent, any other
Priority Secured Party, or the Borrower or any other Grantor.

 

C-17



--------------------------------------------------------------------------------

ARTICLE IV

Payments

Section 4.01 Application of Proceeds. After an event of default under any
Priority Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Priority Obligations has not occurred and
regardless of whether an Insolvency or Liquidation Proceeding has been
commenced, the Shared Collateral or Proceeds thereof received in connection with
the sale or other disposition of, or collection on, such Shared Collateral or
upon the exercise of any other remedies shall be applied by the Designated
Priority Agent to the Priority Obligations in such order as specified in the
relevant Priority Debt Documents until the Discharge of Priority Obligations has
occurred. Upon the Discharge of Priority Obligations, the Designated Priority
Agent shall deliver promptly to the Third Lien Collateral [Agent][Trustee] any
Shared Collateral or Proceeds thereof held by it in the same form as received,
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct, to be applied by the Third Lien Collateral [Agent][Trustee] to
the Third Lien Obligations in such order as specified in the relevant Third Lien
Debt Documents until the Third Lien Obligations have been paid in full in cash.
Upon the payment in full in cash of the Third Lien Obligations, any Shared
Collateral or Proceeds thereof shall be distributed to the relevant Grantor or,
to the extent directed by such Grantor or a court of competent jurisdiction, to
whomever may be lawfully entitled to receive the then remaining amount to be
distributed.

Section 4.02 Payments Over. Subject to Article VI hereof, unless and until the
Discharge of Priority Obligations has occurred, (a) regardless of whether an
Insolvency or Liquidation Proceeding has been commenced, any Shared Collateral
or Proceeds thereof received by the Third Lien Collateral [Agent][Trustee] or
any other Third Lien Party in connection with the exercise of any right or
remedy (including setoff) relating to the Shared Collateral, whether or not in
contravention of this Agreement or otherwise, and (b) any distributions received
by the Third Lien Collateral [Agent][Trustee] or any other Third Lien Party with
respect to its secured claims pursuant to an Insolvency or Liquidation
Proceeding, shall, in the case of clauses (a) and (b), be segregated and held in
trust for the benefit of and forthwith paid over to the Designated Priority
Agent for the benefit of the Priority Secured Parties in the same form as
received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. The Designated Priority Agent is hereby
authorized to make any such endorsements as agent for the Third Lien Collateral
[Agent][Trustee] or any such other Third Lien Party. This authorization is
coupled with an interest and is irrevocable. For the avoidance of doubt, this
Agreement provides for Lien priorities as between the Priority Secured Parties
with respect to the Priority Obligations, on the one hand, and the Third Lien
Parties with respect to the Third Lien Obligations, on the other hand, and does
not subordinate the Third Lien Obligations to the Priority Obligations in right
of payment.

 

C-18



--------------------------------------------------------------------------------

ARTICLE V

Other Agreements

Section 5.01 Releases and Related Matters.

(a) The Third Lien Collateral [Agent][Trustee], for itself and on behalf of each
other Third Lien Party, agrees that, in the event of (i) a sale, transfer or
other disposition of any specified item of Shared Collateral (including all or
substantially all of the equity interests of any Subsidiary of the Parent
Guarantor) or (ii) a termination and release of a Subsidiary Guarantor from its
obligations under its guaranty of Priority Obligations, in each case, (A) by, or
with the consent of, the Priority Agents and the Third Lien Collateral [Agent]
[Trustee], (B) permitted under the Priority Debt Documents and the Third Lien
Debt Documents or (C) pursuant to an Enforcement Action, the Liens granted to
the Third Lien Collateral [Agent][Trustee] and the other Third Lien Parties upon
such Shared Collateral to secure Third Lien Obligations and/or the obligations
of such Subsidiary Guarantor under its guaranty of the Third Lien Obligations,
as applicable, shall (whether or not any Insolvency or Liquidation Proceeding is
pending at such time) terminate and be released, immediately and automatically
and without any further action, concurrently with the termination and release of
all Liens granted upon such Shared Collateral to secure Priority Obligations
and/or the termination and release of all obligations of such Subsidiary
Guarantor under its guaranty of Priority Obligations, as applicable; provided
that the Liens securing the Priority Obligations and the Third Lien Obligations
will attach to the Proceeds of the sale, transfer or other disposition on the
same basis of priority as the Liens on the Shared Collateral securing the
Priority Obligations rank to the Liens on the Shared Collateral securing the
Third Lien Obligations pursuant to this Agreement. Upon delivery to a Third Lien
Collateral [Agent][Trustee] of an executed certificate of a responsible officer
stating that any such termination and release of Liens on the Shared Collateral
securing the Priority Obligations and/or such termination and release of such
Subsidiary Guarantor from its obligations under its guaranty of Priority
Obligations, as the case may be, has become effective and is in compliance with
this Agreement (or shall become effective concurrently with such termination and
release of the Liens granted to the Third Lien Parties and the Third Lien
Collateral [Agent][Trustee] and/or such termination and release of such
Subsidiary Guaranty under its guaranty of Third Lien Obligations, as applicable,
and will be in compliance with this Agreement), and any necessary or proper
instruments of termination or release prepared by the Borrower or any other
Grantor, the Third Lien Collateral [Agent][Trustee] will promptly execute,
deliver or acknowledge, at the Borrower’s or the other applicable Grantor’s sole
cost and expense, such instruments necessary or proper to evidence such
termination and release of the Liens or of such Subsidiary Guarantor from its
obligations under its guaranty of Third Lien Obligations. Nothing in this
Section 5.01(a) will be deemed to affect any agreement of the Third Lien
Collateral [Agent][Trustee], for itself and on behalf of the other Third Lien
Parties, to release the Liens on the Third Lien Collateral as set forth in the
relevant Third Lien Debt Documents.

(b) Other than for purposes of clause (A) of Section 5.01(a), the Third Lien
Collateral [Agent][Trustee], for itself and on behalf of each other Third Lien
Party, hereby irrevocably constitutes and appoints the Designated Priority Agent
and any officer or agent of the Designated Priority Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Third Lien Collateral

 

C-19



--------------------------------------------------------------------------------

[Agent][Trustee] or other Third Lien Party or in the Designated Priority Agent’s
own name, from time to time in the Designated Priority Agent’s discretion, for
the purpose of carrying out the terms of Section 5.01(a), to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of Section 5.01(a),
including any termination statements, endorsements or other instruments of
transfer or release. The Designated Priority Agent hereby agrees to take action
reasonably requested by the Grantors to carry out the terms of this
Section 5.01(b) or to accomplish the purposes of Section 5.01(a).

(c) Unless and until the Discharge of Priority Obligations has occurred, the
Third Lien Collateral [Agent][Trustee], for itself and on behalf of each other
Third Lien Party, hereby consents to the application, whether prior to or after
an event of default under any Priority Debt Document, of proceeds of Shared
Collateral to the repayment of Priority Obligations pursuant to the Priority
Debt Documents, provided that nothing in this Section 5.01(c) shall be construed
to prevent or impair the rights of the Third Lien Collateral [Agent][Trustee] or
the other Third Lien Parties to receive proceeds in connection with the Third
Lien Obligations not otherwise in contravention of this Agreement; provided
further, that the immediately preceding proviso shall not apply and such
proceeds shall be subject to Section 4.02 in the event the Third Lien Collateral
[Agent][Trustee] or any Third Lien Party receives proceeds of Shared Collateral
in connection with the exercise by the Third Lien Collateral [Agent][Trustee] of
its rights under Section 3.01(a)(ii)(F).

(d) Notwithstanding anything to the contrary in any Third Lien Collateral
Document, in the event the terms of a Priority Collateral Document and a Third
Lien Collateral Document each require any Grantor to (i) make any payments in
respect of any item of Shared Collateral to, (ii) deliver or afford control over
any item of Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) register ownership of any item of Shared Collateral in the name of or make
an assignment of ownership of any Shared Collateral or the rights thereunder to,
(iv) cause any securities intermediary, commodity intermediary or other Person
acting in a similar capacity to agree to comply, in respect of any item of
Shared Collateral, with instructions or orders from, or to treat, in respect of
any item of Shared Collateral, as the entitlement holder, (v) hold any item of
Shared Collateral in trust for (to the extent such item of Shared Collateral
cannot be held in trust for multiple parties under applicable law), (vi) obtain
the agreement of a bailee or other third party to hold any item of Shared
Collateral for the benefit of or subject to the control of or, in respect of any
item of Shared Collateral, to follow the instructions of or (vii) obtain the
agreement of a landlord with respect to access to leased premises where any item
of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, any Priority
Agent or any other Priority Secured Party, on the one hand, and the Third Lien
Collateral [Agent][Trustee] or any other Third Lien Party, on the other hand,
such Grantor may, until the Discharge of Priority Obligations has occurred,
comply with such requirement under any applicable Third Lien Collateral Document
as it relates to such Shared Collateral by taking any of the actions set forth
above only with respect to, or in favor of, the applicable Priority Agent or
other Priority Secured Party; provided, notwithstanding anything to the
contrary, any action or compliance with respect to the foregoing by any Grantor
shall not cause a default or event of default to exist under any Priority Debt
Document or any Third Lien Debt Document.

 

C-20



--------------------------------------------------------------------------------

Section 5.02 Insurance and Condemnation Awards. Unless and until the Discharge
of Priority Obligations has occurred, the Designated Priority Agent and the
other Priority Secured Parties under the Priority Facility shall have the sole
and exclusive right, subject to the rights of the Grantors under the Priority
Debt Documents, to (a) adjust settlement for any insurance policy covering the
Shared Collateral in the event of any loss thereunder and (b) approve any award
granted in any condemnation or similar proceeding affecting the Shared
Collateral. Unless and until the Discharge of Priority Obligations has occurred,
all proceeds of any such policy and any such award, if in respect of the Shared
Collateral, shall be paid (i) first, prior to the occurrence of the Discharge of
Priority Obligations, to the Designated Priority Agent for the benefit of
Priority Secured Parties pursuant to the terms of the Priority Debt Documents,
(ii) second, after the occurrence of the Discharge of Priority Obligations, to
the Third Lien Collateral [Agent][Trustee] for the benefit of the Third Lien
Parties pursuant to the terms of the applicable Third Lien Debt Documents, and
(iii) third, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct.
If the Third Lien Collateral [Agent][Trustee] or any other Third Lien Party
shall, at any time, receive any proceeds of any such insurance policy or any
such award in contravention of this Agreement, it shall pay such proceeds over
to the Designated Priority Agent in accordance with the terms of Section 4.02 to
be applied in accordance with the immediately preceding sentence.

Section 5.03 Amendments to Debt Documents.

(a) The Priority Debt Documents may be amended, restated, amended and restated,
supplemented, extended, renewed, replaced, restructured and/or otherwise
modified in accordance with their terms and the Indebtedness under the Priority
Facilities may be Refinanced or replaced, in whole or in part, in each case,
without the consent of the Third Lien Parties, so long as permitted by the Third
Lien Debt Documents, all without affecting the Lien priorities provided for
herein and the other provisions of this Agreement; ; provided, however, without
the consent of the Majority Third Lien Parties, no such amendment, restatement,
supplement, modification or Refinancing (or successive amendments, restatements,
supplements, modifications or Refinancings) shall (i) contravene the provisions
of this Agreement or (ii) contractually restrict or otherwise directly and
adversely affect the payment at or following (and, for the avoidance of doubt,
solely at or following, and not prior to) maturity of the Third Lien Debt.

(b) Without the prior written consent of each Priority Agent, no Third Lien Debt
Document may be amended, restated, amended and restated, supplemented, extended,
renewed, replaced, restructured, or otherwise modified, or entered into, and no
Third Lien Obligations may be Refinanced, to the extent such amendment,
restatement, supplement or modification or Refinancing, or the terms of such new
Third Lien Debt Document, would (i) contravene the provisions of this Agreement,
(ii) change to earlier dates any scheduled (other than mandatory prepayments)
dates for payment of principal (including the final maturity date) on
Indebtedness under such Third Lien Debt Document or cause any additional
scheduled payments (other than mandatory prepayments) of principal on
indebtedness to be paid, in each case, only to the extent such payment is
scheduled to be paid prior to the final maturity date of any applicable Priority
Obligation, (iii) modify any covenants, defaults or events of default to make
them materially more restictive as to any Grantor or its property, than the
corresponding covenants, defaults, or events of default in any Priority Lien
Document or (iv) reduce the capacity to incur indebtedness for borrowed money
constituting Priority Obligations to an amount less than the amount of such

 

C-21



--------------------------------------------------------------------------------

Priority Obligations permitted to be incurred in accordance with the terms of
the Third Lien Debt Documents in effect on the date hereof or such later date to
the extent such amount has been increased. No Third Lien Collateral Document may
be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification, or the terms of any new Third Lien
Collateral Document, would be prohibited by or inconsistent with any of the
terms of this Agreement.

(c) The Third Lien Collateral [Agent][Trustee], for itself and on behalf of each
other Third Lien Party, agrees that the Borrower shall cause each Third Lien
Collateral Document to include the following language (or language to similar
effect reasonably approved by the Priority Agents and reasonably acceptable to
the Third Lien Collateral [Agent][Trustee]):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Third Lien Collateral [Agent][Trustee]] pursuant to
this Agreement are expressly subject and subordinate to the liens and security
interest granted in favor of the Priority Secured Parties (as defined in the
Third Lien Intercreditor Agreement referred to below), including liens and
security interests granted to (A) Bank of Montreal, as collateral agent (or
permitted successor collateral agent), pursuant to or in connection with (1) the
Credit Agreement, dated as of April 12, 2017, among the Borrower, the Parent
Guarantor, the other guarantors from time to time party thereto, the lenders
from time to time party thereto, the Bank of Montreal, as Administrative Agent
and the other parties thereto, as amended by that certain First Amendment to
Credit Agreement, dated as of June 6, 2017 and that Second Amendment to Credit
Agreement, dated as of April 19, 2018, as further amended, restated, amended and
restated, replaced, extended, renewed, refinanced, supplemented or otherwise
modified from time to time and (2) the Senior Secured Term Loan Agreement, dated
as of April 12, 2017, among the Borrower, the Parent Guarantor, the other
guarantors from time to time party thereto, the lenders from time to time party
thereto, Barclays Bank PLC, Administrative Agent and the other parties thereto,
as further amended, restated, amended and restated, replaced, extended, renewed,
refinanced, supplemented or otherwise modified from time to time and
(B) Wilmington Trust, National Association, as collateral agent (or permitted
successor collateral trustee) pursuant to or in connection with that certain
Indenture, dated as of [    ] among the Borrower, the Parent Guarantor, the
other guarantors from time to time party thereto, and Wilmington Trust, National
Association, as trustee and collateral agent and (ii) the exercise of any right
or remedy by the [Third Lien Collateral [Agent][Trustee]] hereunder is subject
to the limitations and provisions of the Third Lien Intercreditor Agreement
dated as of [    ] (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Third Lien Intercreditor Agreement”),
among Bank of Montreal, as First Lien Collateral Agent, [    ], as Second Lien
Collateral Agent, [    ], as Third Lien Collateral [Agent][Trustee], the
Borrower, the Parent Guarantor and the Subsidiaries of the Parent Guarantor from
time to time party thereto and affiliated and other entities from time to time
party thereto. In the event of any conflict between the terms of the Third Lien
Intercreditor Agreement and the terms of this Agreement, the terms of the Third
Lien Intercreditor Agreement shall govern.”

 

C-22



--------------------------------------------------------------------------------

(d) In the event that any Priority Agent and/or the Priority Secured Parties
enter into any amendment, waiver or consent in respect of any of the Priority
Collateral Documents for the purpose of adding to or deleting from, or waiving
or consenting to any departures from any provisions of, any Priority Collateral
Document or changing in any manner the rights of the Priority Agents, the other
Priority Secured Parties, the Borrower or any other Grantor thereunder
(excluding any amendment, waiver or consent resulting in the release of any
Liens in First Lien Collateral and/or Second Lien Collateral or having a
substantially similar effect of a release), then such amendment, waiver or
consent shall, unless such amendment, waiver or consent would be prejudicial to
the rights of the Third Lien Parties to a greater extent than to the rights of
the Priority Secured Parties (other than with respect to the Lien priorities
with respect to the Third Lien Parties and the Priority Secured Parties set
forth herein), apply automatically to any comparable provision of each
comparable Third Lien Collateral Document without the consent of the Third Lien
Collateral [Agent][Trustee] or any other Third Lien Party and without any action
by the Third Lien Collateral [Agent][Trustee], the Borrower or any other
Grantor; provided, however, that (i) no such amendment, waiver or consent shall
(A) remove assets subject to the Third Liens or release any such Liens, except
to the extent that such release is permitted or required by Section 5.01(a) and
provided that there is a release of the corresponding Priority Liens, (B) amend,
modify or otherwise affect the rights or duties of the Third Lien Collateral
[Agent][Trustee] in its role as Third Lien Collateral [Agent][Trustee] without
its prior written consent or (C) permit any additional Liens on any Shared
Collateral that are not permitted under the terms of the Third Lien Debt
Documents or ARTICLE VI of this Agreement, and (ii) written notice of such
amendment, waiver or consent shall have been given by the Borrower to the Third
Lien Collateral [Agent][Trustee] within 10 Business Days after the effectiveness
of such amendment, waiver or consent; provided that the failure to give such
notice shall not affect the effectiveness and validity thereof.

(e) The Borrower agrees to deliver to each of the First Lien Collateral Agent,
the Second Lien Collateral Agent and the Third Lien Collateral [Agent][Trustee]
copies of (i) any amendments, supplements or other modifications to the Priority
Debt Documents or the Third Lien Debt Documents and (ii) any new Priority Debt
Documents or Third Lien Debt Documents promptly after effectiveness thereof.

Section 5.04 Rights as Unsecured Creditors. Except as otherwise expressly
provided for herein, or prohibited, the Third Lien Collateral [Agent][Trustee]
and the other Third Lien Parties may exercise their rights and remedies, if any,
as unsecured creditors they may have against the Borrower and any other Grantor
in accordance with the terms of the Third Lien Debt Documents and applicable law
so long as such rights and remedies do not violate, or are not otherwise
inconsistent with, any provision of this Agreement. Nothing in this Agreement
shall prohibit the receipt by the Third Lien Collateral [Agent][Trustee] or any
other Third Lien Party of the required payments of principal, premium, interest,
fees, indemnities, expenses and other amounts due under the Third Lien Debt
Documents so long as such receipt is not the direct or indirect result of the
exercise by a Third Lien Collateral [Agent][Trustee] or any other Third Lien
Party of rights or remedies as a secured creditor in respect of Shared
Collateral in contravention of this Agreement or is not otherwise subject to
turnover pursuant to Section 4.02. In the event the Third Lien Collateral
[Agent][Trustee] or any other Third Lien Party becomes a judgment lien creditor
in respect of Shared Collateral as a result of its enforcement of its rights as
an unsecured creditor in respect of Third Lien Obligations, such judgment lien
shall be subordinated to the Liens

 

C-23



--------------------------------------------------------------------------------

securing Priority Obligations and any DIP Financing (and all obligations
relating thereto) on the same basis as the other Liens securing the Third Lien
Obligations are so subordinated to such Liens securing Priority Obligations
under this Agreement. Nothing in this Agreement shall impair or otherwise
adversely affect any rights or remedies the Priority Agents or the other
Priority Secured Parties may have with respect to the First Lien Collateral or
Second Lien Collateral, as applicable.

Section 5.05 Gratuitous Bailee for Perfection.

(a) Each Priority Agent acknowledge and agree that if it shall at any time hold
a Lien securing any Priority Obligations on any Shared Collateral (including for
avoidance of doubt, deposit accounts subject to control agreements) that can be
perfected by the possession, control (including as defined in Section 9-104 of
the UCC) or notation of such Shared Collateral or of any account in which such
Shared Collateral is held, and if such Shared Collateral or any such account is
in fact in the possession or under the control of, or notated in the name of,
such Priority Agent, or of agents or bailees of such Person (such Shared
Collateral being referred to herein as the “Pledged or Controlled Collateral”),
or if it shall at any time obtain any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, such Priority Agent shall also hold, control or notate such Pledged
or Controlled Collateral, or take such actions with respect to such landlord
waiver, bailee’s letter or similar agreement or arrangement, as sub-agent or
gratuitous bailee for the Third Lien Collateral [Agent][Trustee], in each case
solely for the purpose of perfecting the Liens granted under the Third Lien
Collateral Documents or granting rights or access to any Shared Collateral
subject to such landlord waiver or bailee’s letter or any similar agreement or
arrangement and subject to the terms and conditions of this Section 5.05.

(b) Except as otherwise specifically provided herein, until the Discharge of
Priority Obligations has occurred, the Priority Agents and the Priority Secured
Parties shall be entitled to deal with the Pledged or Controlled Collateral in
accordance with the terms of the Priority Debt Documents as if the Liens under
the Third Lien Collateral Documents did not exist. The rights of the Third Lien
Collateral [Agent][Trustee] and the other Third Lien Parties with respect to the
Pledged or Controlled Collateral shall at all times be subject to the terms of
this Agreement.

(c) The Priority Agents and the other Priority Secured Parties shall have no
obligation whatsoever to the Third Lien Collateral [Agent][Trustee] or any other
Third Lien Party to assure that any of the Pledged or Controlled Collateral is
genuine or owned by the Grantors or to protect or preserve rights or benefits of
any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Priority Agents under this Section 5.05 shall be limited solely to holding,
controlling or being notated on the Shared Collateral and the related Liens
referred to in paragraph (a) of this Section 5.05 as sub-agent and gratuitous
bailee for the Third Lien Collateral [Agent][Trustee] for purposes of perfecting
the Lien held by the Third Lien Collateral [Agent][Trustee] on behalf of the
Third Lien Parties.

(d) No Priority Agent shall have, by reason of the Third Lien Collateral
Documents or this Agreement, or any other document, a fiduciary relationship in
respect of the Third Lien Collateral [Agent][Trustee] or any other Third Lien
Party, and the Third Lien Collateral [Agent][Trustee], for itself and on behalf
of each other Third Lien Party, hereby waives and releases the Priority Agents
from all claims and liabilities arising pursuant to the Priority Agents’ roles
under this Section 5.05 as sub-agents and gratuitous bailees with respect to the
Shared Collateral.

 

C-24



--------------------------------------------------------------------------------

(e) Upon the Discharge of Priority Obligations, the Designated Priority Agent
shall, at the Grantors’ sole cost and expense, (i)(A) deliver to the Third Lien
Collateral [Agent][Trustee], to the extent that it is legally permitted to do
so, all Shared Collateral, including all proceeds thereof, held or controlled by
such Designated Priority Agent or any of its agents or bailees, including the
transfer of possession and control, or the notation of, as applicable, of the
Pledged or Controlled Collateral, together with any necessary endorsements or
notices to depositary banks, securities intermediaries and commodities
intermediaries, and assign its rights under any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights in or access
to Shared Collateral, or (B) direct and deliver such Shared Collateral as a
court of competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (iii) notify any governmental authority involved in any condemnation
or similar proceeding involving any Grantor that the Third Lien Collateral
[Agent][Trustee] is entitled to approve any awards granted in such proceeding.
The Borrower and the other Grantors shall take such further action as is
required to effectuate the transfer contemplated hereby and shall indemnify the
Designated Priority Agent for any loss or damage suffered by the Designated
Priority Agent as a result of such transfer, except for any loss or damage
suffered by any such Person that is determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the bad
faith, gross negligence or willful misconduct of such Person or (to the extent
involved in or aware of such transfer) any of its Controlling Persons or
Controlled Affiliates or any of the officers, directors, employees, partners or
agents of any of the foregoing. The Designated Priority Agent shall have no
obligations to follow instructions from the Third Lien Collateral
[Agent][Trustee] or any other Third Lien Party in contravention of this
Agreement.

(f) None of the Priority Agents nor any of the other Priority Secured Parties
shall be required to marshal any present or future collateral security for any
obligations of the Borrower or any Subsidiary to the Priority Agent or any other
Priority Secured Party under the Priority Debt Documents or any assurance of
payment in respect thereof or to any Third Lien Party, or to resort to such
collateral security or other assurances of payment in any particular order, and
all of their rights in respect of such collateral security or any assurance of
payment in respect thereof shall be cumulative and in addition to all other
rights, however existing or arising. Without limiting any of the foregoing, the
Third Lien Collateral [Agent][Trustee], on behalf of itself and each Third Lien
Party, hereby agrees that it will not, and hereby waives any right to, assert
any marshaling, appraisal, valuation or other similar right that may otherwise
be available to a junior secured creditor.

Section 5.06 When Discharge of Priority Obligations Deemed To Not Have Occurred.
If, at any time substantially concurrently with or after the occurrence of the
Discharge of Priority Obligations, the Borrower or any Subsidiary consummates
any Refinancing of or incurs any Priority Obligations, then such Discharge of
Priority Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any

 

C-25



--------------------------------------------------------------------------------

actions taken prior to the date of such consummation or incurrence as a result
of the occurrence of such first Discharge of Priority Obligations) and the
applicable agreement governing such Priority Obligations shall automatically be
treated as a Priority Debt Document for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of Shared
Collateral set forth herein, and the agent, representative or trustee for the
holders of such Priority Obligations shall be a Priority Agent for all purposes
of this Agreement. Upon receipt of notice of such incurrence (including the
identity of the new Priority Agent) from the Borrower and the new Priority Agent
under the agreement governing such Priority Obligations, the Third Lien
Collateral [Agent][Trustee] shall promptly (a) enter into such documents and
agreements (at the expense of the Borrower), including amendments or supplements
to this Agreement, as the Borrower or such new Priority Agent shall reasonably
request in writing in order to provide the new Priority Agent the rights of a
Priority Agent contemplated hereby, (b) deliver to such Priority Agent, to the
extent that it is legally permitted to do so, all Shared Collateral, including
all proceeds thereof, held or controlled by the Third Lien Collateral
[Agent][Trustee] or any of its agents or bailees, including the transfer of
possession and control, or the notation, as applicable, of the Pledged or
Controlled Collateral, together with any necessary endorsements and notices to
depositary banks, securities intermediaries and commodities intermediaries, and
assign its rights under any landlord waiver or bailee’s letter or any similar
agreement or arrangement granting it rights in or access to Shared Collateral,
(c) notify any applicable insurance carrier that the new Priority Agent is
entitled to be the loss payee or additional insured under the insurance policies
of any Grantor issued by such insurance carrier and (d) notify any governmental
authority involved in any condemnation or similar proceeding involving a Grantor
that the new Priority Agent is entitled to approve any awards granted in such
proceeding.

ARTICLE VI

Insolvency or Liquidation Proceedings

Section 6.01 Financing Issues. Until the Discharge of Priority Obligations has
occurred, if the Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and any Priority Agent or any other
Priority Secured Party shall consent (or not object) to the use of cash or the
sale or use of other collateral or consent (or not object) to the Borrower’s or
any other Grantor’s obtaining financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), then the Third Lien Collateral [Agent][Trustee], for itself and on
behalf of each other Third Lien Party, agrees that it will raise no objection to
and will not otherwise contest (a) such use of such cash or other collateral,
unless the Priority Agents shall oppose or object to such use of cash collateral
(in which case, no Third Lien Collateral [Agent][Trustee] nor any other Third
Lien Party shall seek any relief in connection therewith that is inconsistent
with the relief being sought by the Priority Secured Parties); (b) such DIP
Financing, so long as the Third Lien Collateral [Agent][Trustee] retains its
Liens on the Third Lien Collateral, for the benefit of the Third Lien Parties,
with the same priority relative to the Priority Obligations as is set forth in
Section 2.01 (provided that the foregoing shall not prevent the Third Lien
Parties from proposing, subject to the final sentence of this Section 6.01, any
other DIP Financing to any Grantors or to a court of competent jurisdiction),
and, except to the extent permitted by the proviso in clause (ii) of
Section 3.01(a) and Section 6.03, will not request adequate protection or any
other relief in connection therewith and, to the extent the Liens securing any
Priority Obligations are subordinated to or pari passu with such DIP Financing,
will

 

C-26



--------------------------------------------------------------------------------

subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Third Lien Obligations are
so subordinated to Liens securing Priority Obligations under this Agreement,
(y) any adequate protection Liens provided to the Priority Secured Parties, and
(z) any “carve-out” for professional and United States Trustee fees agreed to by
the First Lien Collateral Agent; (c) any motion for relief from the automatic
stay or from any injunction against foreclosure or enforcement in respect of
Priority Obligations or the Shared Collateral made by any Priority Agent or any
other Priority Secured Party; (d) any exercise by any Priority Secured Party of
the right to credit bid Priority Obligations at any sale in foreclosure of First
Lien Collateral and/or Second Lien Collateral or under Section 363(k) of the
Bankruptcy Code or other applicable law; (e) any other request for judicial
relief made in any court by any Priority Secured Party relating to the lawful
enforcement of any Lien on First Lien Collateral or Second Lien Collateral; or
(f) any order (including orders to retain professionals or set bid procedures)
relating to a sale or other disposition of any Shared Collateral of any Grantor
to which any Priority Agent has consented or not objected; provided that (1) the
Liens securing the Priority Obligations and the Third Lien Obligations will
attach to the Proceeds of the sale or other disposition on the same basis of
priority as the Liens on the Shared Collateral securing the Priority Obligations
rank to the Liens on the Shared Collateral securing the Third Lien Obligations
pursuant to this Agreement and (2) in the event that the proceeds of any such
sale or other disposition shall not be applied (to the extent applicable) in
accordance with Section 4.01 or to permanently reduce the obligations owing
pursuant to any DIP Financing, the Third Lien Collateral [Agent][Trustee], for
itself and on behalf of each other Third Lien Party, may object to or contest
such use of proceeds to the extent applied other than in accordance with
Section 4.01 or to permanently reduce the obligations owing pursuant to any DIP
Financing (but not, for the avoidance of doubt, to such sale or disposition
itself); provided, however, that the Third Lien Parties are not deemed to have
waived any rights to credit bid on the Shared Collateral in any such sale or
disposition in accordance with Section 363(k) of the Bankruptcy Code (or any
similar provision under any other applicable Bankruptcy Law), so long as any
such credit bid provides for the payment in full in cash of the Priority
Obligations. The Third Lien Collateral [Agent][Trustee], for itself and on
behalf of each other Third Lien Party, agrees that notice received two Business
Days prior to the entry of an order approving such usage of cash or other
collateral or approving such DIP Financing shall be adequate notice.
Notwithstanding anything herein to the contrary, the Third Lien Parties shall be
permitted to offer, propose and provide to the Borrower or any other Grantor any
DIP Financing as long as (x) no Priority Secured Party shall have offered to
provide DIP Financing on or before the date of the hearing to approve such DIP
Financing, (y) no then existing liens held by or on behalf of any Third Lien
Party on any of the Shared Collateral, including proceeds thereof arising after
the commencement of any Insolvency or Liquidation Proceeding, may be “rolled up”
or shall have a ranking in priority that is pari passu or higher in ranking to
the liens securing the Second Lien Obligations, and shall have the same relative
priority with respect to such liens as existed prior to the commencement of the
case under the Bankruptcy Code (unless the proceeds of such DIP Financing are
used to Discharge of Priority Obligations) and (z) the receipt by the Priority
Secured Parties of adequate protection subject to Section 6.03 below.

Section 6.02 Relief from the Automatic Stay. Until the Discharge of Priority
Obligations has occurred, the Third Lien Collateral [Agent][Trustee], for itself
and on behalf of each other Third Lien Party, agrees that none of them shall
seek relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding or take any action in derogation

 

C-27



--------------------------------------------------------------------------------

thereof, in each case in respect of any Shared Collateral, without the prior
written consent of the Priority Agents; provided that in the event that the
Priority Agents, for themselves and on behalf of the other Priority Secured
Parties, are granted relief from the automatic stay or any other such stay, then
the Third Lien Collateral [Agent][Trustee], for itself and on behalf of the
other Third Lien Parties, may seek relief from such stay, solely on terms
substantially identical to those granted to the Priority Agents and subject to
the terms of this Agreement (including without limitation, Section 3.01(a)).

Section 6.03 Adequate Protection. The Third Lien Collateral [Agent][Trustee],
for itself and on behalf of each other Third Lien Party, agrees that none of
them shall (A) object, contest or support any other Person objecting to or
contesting (a) any request by any Priority Agent or any other Priority Secured
Parties for adequate protection in any form, (b) any objection by any Priority
Agent or any other Priority Secured Parties to any motion, relief, action or
proceeding based on such Priority Agent’s or other Priority Secured Party’s
claiming a lack of adequate protection or (c) the payment of interest, fees,
expenses or other amounts of any Priority Agent or any other Priority Secured
Party as adequate protection or otherwise under Section 506(b) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law or (B) assert or
support any claim for costs or expenses of preserving or disposing of any Shared
Collateral under Section 506(c) of the Bankruptcy Code or any similar provision
of any other Bankruptcy Law. Notwithstanding anything contained in this
Section 6.03 or in Section 6.01, in any Insolvency or Liquidation Proceeding,
(i) if the Priority Secured Parties (or any subset thereof) are granted adequate
protection in the form of additional or replacement collateral or superpriority
claims in connection with any DIP Financing or use of cash collateral under
Section 363 or 364 of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law, then the Third Lien Collateral [Agent][Trustee], for itself and
on behalf of each other Third Lien Party, may seek or request adequate
protection in the form of a Lien on such additional or replacement collateral
and/or a superpriority claim (as applicable), which (A) Lien is subordinated to
the Liens securing all Priority Obligations and all adequate protection Liens
granted to the Priority Secured Parties, on the same basis as the other Liens
securing the Third Lien Obligations are subordinated to the Liens securing
Priority Obligations under this Agreement and/or (B) superpriority claim is
subordinated to all superpriority claims of the Priority Secured Parties on the
same basis as the other claims of the Third Lien Parties are subordinated to the
claims of the Priority Secured Parties under this Agreement; provided that each
Third Lien Party shall have irrevocably agreed, pursuant to Section 1129(a)(9)
of the Bankruptcy Code in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims may be paid under any Plan of
Reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims, (ii) in the event the Third Lien Collateral [Agent][Trustee], for itself
and on behalf of the other Third Lien Parties, are granted adequate protection
(in each instance, to the extent such grant is otherwise permissible under the
terms and conditions of this Agreement) in the form of a Lien on additional or
replacement collateral, then the Third Lien Collateral [Agent][Trustee], for
itself and on behalf of each other Third Lien Party, agree that each Priority
Agent shall also be granted a senior Lien on such additional or replacement
collateral as adequate protection and security for the Priority Obligations and
that any Lien on such additional or replacement collateral securing and granted
as adequate protection with respect to the Third Lien Obligations shall be
subordinated to the Liens on such collateral securing the Priority Obligations
and any other Liens granted to the Priority Secured Parties as adequate
protection on the same basis as the other Liens securing the Third Lien

 

C-28



--------------------------------------------------------------------------------

Obligations are subordinated to such Liens securing Priority Obligations under
this Agreement (and, to the extent the Priority Secured Parties are not granted
such adequate protection in such form, any amounts recovered by or distributed
to any Third Lien Party pursuant to or as a result of any Lien on such
additional or replacement collateral so granted to the Third Lien Parties shall
be subject to Section 4.02), and/or (iii) in the event the Third Lien Collateral
[Agent][Trustee], for itself and on behalf of the other Third Lien Parties, are
granted adequate protection (in each instance, to the extent such grant is
otherwise permissible under the terms and conditions of this Agreement) in the
form of a superpriority claim, then the Third Lien Collateral [Agent][Trustee],
for itself and on behalf of each other Third Lien Party, agree that each
Priority Agent shall also be granted adequate protection in the form of a
superpriority claim, which superpriority claim shall be senior to the
superpriority claim of the Third Lien Parties (and, to the extent the Priority
Secured Parties are not granted such adequate protection in such form, any
amounts recovered by or distributed to any Third Lien Party pursuant to or as a
result of any such superpriority claim so granted to the Third Lien Parties
shall be subject to Section 4.02). Without limiting the generality of the
foregoing, to the extent that the Priority Secured Parties are granted adequate
protection in the form of payments in the amount of current post-petition
interest, fees and expenses, and/or other cash payments, then the Third Lien
Collateral [Agent][Trustee], for itself and on behalf of each other Third Lien
Party, shall not be prohibited from seeking and accepting adequate protection in
the form of payments in the amount of current post-petition interest, incurred
fees and expenses, and/or other cash payments (as applicable), subject to the
right of the Priority Secured Parties to object to the reasonableness of the
amounts of fees and expenses or other cash payments so sought by the Third Lien
Parties.

Section 6.04 Preference Issues. If any Priority Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Priority
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Priority Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of
Priority Obligations with respect to all such recovered amounts. If this
Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. The Third Lien Collateral [Agent][Trustee], for itself and
on behalf of each other Third Lien Party, hereby agrees that none of them shall
be entitled to benefit from any avoidance action affecting or otherwise relating
to any distribution or allocation made in accordance with this Agreement,
whether by preference or otherwise, it being understood and agreed that the
benefit of such avoidance action otherwise allocable to them shall instead be
allocated and turned over for application in accordance with the priorities set
forth in this Agreement.

Section 6.05 Separate Grants of Security and Separate Classifications. The Third
Lien Collateral [Agent][Trustee], for itself and on behalf of each other Third
Lien Party, acknowledges and agrees that (a) the grants of Liens pursuant to the
Priority Collateral Documents and the Third Lien Collateral Documents constitute
separate and distinct grants of Liens and (b) because of, among other things,
their differing rights in the Shared Collateral, the Third Lien

 

C-29



--------------------------------------------------------------------------------

Obligations are fundamentally different from the Priority Obligations and must
be separately classified in any Plan of Reorganization proposed, confirmed, or
adopted in an Insolvency or Liquidation Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that any claims of the Priority Secured Parties and the Third Lien
Parties in respect of the Shared Collateral constitute a single class of claims
(rather than separate classes of senior and junior secured claims), then the
Third Lien Collateral [Agent][Trustee], for itself and on behalf of each other
Third Lien Party, hereby acknowledges and agrees that all distributions from the
Shared Collateral shall be made as if there were separate classes of first lien,
second lien and third lien secured claims against the Grantors in respect of the
Shared Collateral, with the effect being that, to the extent that the aggregate
value of the Shared Collateral is sufficient (for this purpose ignoring all
claims held by the Third Lien Parties), the Priority Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest, fees, and expenses, and other claims, all
amounts owing in respect of post-petition interest, fees, and expenses (whether
or not allowed or allowable in any such Insolvency or Liquidation Proceeding)
before any distribution from the Shared Collateral is made in respect of the
Third Lien Obligations, and the Third Lien Collateral [Agent][Trustee], for
itself and on behalf of each other Third Lien Party, hereby acknowledges and
agrees to turn over to the Designated Priority Agent amounts otherwise received
or receivable by them from the Shared Collateral to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Third Lien Parties.

Section 6.06 No Waivers of Rights of Priority Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any Priority Agent or any other Priority Secured Party from objecting in any
Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Third Lien Party, including the seeking by any Third Lien Party of adequate
protection or the assertion by any Third Lien Party of any of its rights and
remedies under the Third Lien Debt Documents or otherwise.

Section 6.07 Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights set forth herein as to the Shared
Collateral and proceeds thereof shall continue after the commencement of any
Insolvency or Liquidation Proceeding on the same basis as prior to the date of
the petition therefor, subject to any court order approving the financing of, or
use of cash collateral by, any Grantor. All references herein to any Grantor
shall include such Grantor as a debtor-in-possession and any receiver or trustee
for such Grantor.

Section 6.08 Other Matters. To the extent that the Third Lien Collateral
[Agent][Trustee] or any other Third Lien Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, the Third
Lien Collateral [Agent][Trustee], on behalf of itself and each other Third Lien
Party, agrees not to assert any such rights, except as expressly provided in
this Agreement, without the prior written consent of the Priority Agents,
provided that if requested by the Designated Priority Agent, the Third Lien
Collateral [Agent][Trustee] shall timely exercise such rights in the manner
requested by the Designated Priority Agent, including any rights to payments in
respect of such rights.

 

C-30



--------------------------------------------------------------------------------

Section 6.09 506(c) Claims. Until the Discharge of Priority Obligations has
occurred, the Third Lien Collateral [Agent][Trustee], on behalf of itself and
each other Third Lien Party, agrees that it will not assert or enforce any claim
under Section 506(c) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law senior to or on a parity with the Liens securing the
Priority Obligations for costs or expenses of preserving or disposing of any
Shared Collateral.

Section 6.10 Reorganization Securities.

(a) If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a Plan of Reorganization, on account of both the
Priority Obligations and the Third Lien Obligations, then, to the extent the
debt obligations distributed on account of the Priority Obligations and on
account of the Third Lien Obligations are secured by Liens upon the same assets
or property, the provisions of this Agreement will survive the distribution of
such debt obligations pursuant to such plan and will apply with like effect to
the Liens securing such debt obligations.

(b) Except as otherwise provided in Section 6.03, no Third Lien Party (whether
in the capacity of a secured creditor or an unsecured creditor) shall propose,
vote in favor of, or otherwise directly or indirectly support any Plan of
Reorganization that is inconsistent with the lien priorities set forth in this
Agreement or in violation of any express provision of this Agreement, other than
with the prior written consent of the Priority Agents or to the extent any such
plan (i) pays off, in cash, in full, the Priority Obligations (other than
unasserted contingent indemnification obligations and expense reimbursement
obligations) or (ii) is proposed or supported by the number of Priority Secured
Parties required under Section 1126(c) of the Bankruptcy Code.

Section 6.11 Section 1111(b) of the Bankruptcy Code. The Third Lien Collateral
[Agent][Trustee], for itself and on behalf of each other Third Lien Party, shall
not object to, oppose, support any objection to, or take any other action to
impede, the right of any Priority Secured Party to make an election under
Section 1111(b)(2) of the Bankruptcy Code. The Third Lien Collateral
[Agent][Trustee], for itself and on behalf of each other Third Lien Party,
waives any claim it may hereafter have against any senior claimholder arising
out of the election by any Priority Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code.

Section 6.12 Post-Petition Interest.

(a) None of the Third Lien Collateral [Agent][Trustee] or any other Third Lien
Party shall oppose or seek to challenge any claim by any Priority Agent or any
other Priority Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Priority Obligations consisting of claims for post-petition
interest, fees, or expenses, under Section 506(b) of the Bankruptcy Code or
otherwise (for this purpose ignoring all claims held by the Third Lien Parties).

 

C-31



--------------------------------------------------------------------------------

(b) None of the Priority Agents or any or other Priority Secured Party shall
oppose or seek to challenge any claim by the Third Lien Collateral [Agent]
[Trustee] or any other Third Lien Party for allowance in any Insolvency or
Liquidation Proceeding of Third Lien Obligations consisting of claims for
post-petition interest, fees, or expenses, under Section 506(b) of the
Bankruptcy Code or otherwise, to the extent of the value of the Lien of the
Third Lien Collateral [Agent][Trustee] on behalf of the Third Lien Parties on
the Shared Collateral (after taking into account the Priority Obligations).

ARTICLE VII

Reliance; Etc.

Section 7.01 Reliance. All loans and other extensions of credit made or deemed
made on and after the date hereof by the Priority Secured Parties to the
Borrower or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. The Third Lien Collateral [Agent][Trustee], on
behalf of itself and each other Third Lien Party, acknowledges that it and such
other Third Lien Parties have, independently and without reliance on the
Priority Agents or other Priority Secured Party, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the Third Lien Debt Documents to which they are party or
by which they are bound, this Agreement and the transactions contemplated hereby
and thereby, and they will continue to make their own credit decisions in taking
or not taking any action under the Third Lien Debt Documents or this Agreement;
provided, that the foregoing shall not impose any obligation on the Second Lien
Collateral Agent [and the Third Lien Collateral [Agent][Trustee]] to make any
such credit analysis.

Section 7.02 No Warranties or Liability. The Third Lien Collateral
[Agent][Trustee], on behalf of itself and each other Third Lien Party,
acknowledges and agrees that no Priority Agent nor any other Priority Secured
Party has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Priority Debt Documents, the ownership of any
Shared Collateral or the perfection or priority of any Liens thereon. The
Priority Secured Parties will be entitled to manage and supervise their
respective loans and extensions of credit under the Priority Debt Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate, and the Priority Secured Parties may manage their loans and
extensions of credit without regard to any rights or interests that the Third
Lien Collateral [Agent][Trustee] and the Third Lien Parties have in the Shared
Collateral or otherwise, except as otherwise provided in this Agreement. No
Priority Agent nor any other Priority Secured Party shall have any duty to the
Third Lien Collateral [Agent][Trustee] or any other Third Lien Party to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreement with the
Borrower or any Subsidiary (including the Third Lien Debt Documents), regardless
of any knowledge thereof that they may have or be charged with. Except as
expressly set forth in this Agreement, the Priority Agents, the other Priority
Secured Parties, the Third Lien Collateral [Agent][Trustee] and the other Third
Lien Parties have not otherwise made to each other, nor do they hereby make to
each other, any warranties, express or implied, nor do they assume any liability
to each other with respect to (a) the enforceability, validity, value or
collectability of any of the Priority Obligations, the Third Lien Obligations or
any guarantee or security which may have been granted to any of them in
connection therewith, (b) any Grantor’s title to or right to transfer any of the
Shared Collateral or (c) any other matter except as expressly set forth in this
Agreement.

 

C-32



--------------------------------------------------------------------------------

Section 7.03 Obligations Unconditional. All rights, interests, agreements and
obligations of the Priority Agents, the other Priority Secured Parties, the
Third Lien Collateral [Agent][Trustee] and the other Third Lien Parties
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Priority Debt Document or any
Third Lien Debt Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Priority Obligations or Third Lien Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the Priority
Facilities or any other Priority Debt Document or of the terms of the Third Lien
Debt Agreement or any other Third Lien Debt Document;

(c) any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Priority Obligations or
Third Lien Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to (i) the Borrower or any other Grantor in respect of the Priority Obligations
(other than the Discharge of Priority Obligations subject to Sections 5.06
and 6.04) or (ii) the Third Lien Collateral [Agent][Trustee] or other Third Lien
Party in respect of this Agreement.

ARTICLE VIII

Miscellaneous

Section 8.01 Conflicts. Subject to Section 8.22, in the event of any conflict
between the provisions of this Agreement and the provisions of any Priority Debt
Document or any Third Lien Debt Document, the provisions of this Agreement shall
govern. Notwithstanding the foregoing, the relative rights and obligations of
the Priority Agents and the other Priority Secured Parties (as amongst
themselves) with respect to the Shared Collateral shall be governed by the terms
of the First Lien/Second Lien Intercreditor Agreement and in the event of any
conflict between the First Lien/Second Lien Intercreditor Agreement and this
Agreement as to such relative rights and obligations, the provisions of this
First Lien/Second Lien Intercreditor Agreement shall control.

Section 8.02 Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Priority Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Priority Secured Parties may continue, at any time
and without notice to the Third Lien Collateral [Agent][Trustee] or any other
Third Lien Party, to extend credit and other financial accommodations and lend
monies to or for the benefit of the Borrower or any Subsidiary constituting
Priority Obligations in reliance hereon. The terms of this Agreement shall
survive

 

C-33



--------------------------------------------------------------------------------

and continue in full force and effect in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 8.03 Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the Revolving
Credit Agreement, Term Loan Credit Agreement, the Second Lien Notes or the Third
Lien Debt Agreement, as applicable) and the Borrower. Any such amendment,
supplement or waiver shall be in writing and shall be binding upon the Priority
Secured Parties, the Third Lien Parties and the Grantors and their respective
successors and assigns[;provided that any such amendment, supplement or waiver
which is materially adverse to the interests of the Borrower or which by the
terms of this Agreement expressly requires the Borrower’s consent or which
increases the obligations or reduces the rights of the Borrower or any Grantor,
shall require the consent of the Borrower.]

Section 8.04 Information Concerning Financial Condition of the Borrower and the
Subsidiaries. Without imposing any duty on any Representative beyond what is set
forth in the applicable Debt Documents, the Priority Agents, the other Priority
Secured Parties, the Third Lien Collateral [Agent][Trustee] and the other Third
Lien Parties shall each be responsible for keeping themselves informed of
(a) the financial condition of the Parent Guarantor, the Borrower and the
Subsidiaries and all endorsers or guarantors of the Priority Obligations or the
Third Lien Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the Priority Obligations or the Third Lien Obligations. The
Priority Agents, the other Priority Secured Parties, the Third Lien Collateral
[Agent][Trustee] and the other Third Lien Parties shall have no duty to advise
any other party hereunder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event that any Priority
Agent, any other Priority Secured Party, the Third Lien Collateral
[Agent][Trustee] or any other Third Lien Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any other party, it shall be under no obligation to (i) make, and the Priority
Agents, the other Priority

 

C-34



--------------------------------------------------------------------------------

Secured Parties, the Third Lien Collateral [Agent][Trustee] and the other Third
Lien Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

Section 8.05 Subrogation. The Third Lien Collateral [Agent][Trustee], on behalf
of itself and each other Third Lien Party, hereby agrees not to assert any
rights of subrogation it may acquire as a result of any payment hereunder until
the Discharge of Priority Obligations has occurred.

Section 8.06 Application of Payments. Except as otherwise provided herein, all
payments received by the Priority Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Priority Obligations as the
Priority Secured Parties, in their sole discretion, deem appropriate and
consistent and in accordance with the terms of the Priority Debt Documents.
Except as otherwise provided herein, the Third Lien Collateral [Agent][Trustee],
on behalf of itself and each other Third Lien Party, assents to any such
extension or postponement of the time of payment of the Priority Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Priority Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

Section 8.07 Additional Grantors. The Borrower agrees that, if any Restricted
Subsidiary that is not an Excluded Subsidiary shall become a Grantor after the
date hereof pursuant to the requirements set forth in Section 8.14 of the
Revolving Credit Agreement, Section 8.14 of the Term Loan Credit Agreement,
Section 3.11 of the Second Lien Notes Indenture and Section [•] of the Third
Lien Debt Agreement, it will promptly cause such Restricted Subsidiary to become
party hereto by executing and delivering an instrument in the form of Annex I.
Upon such execution and delivery, such Restricted Subsidiary will become a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of such instrument shall not require
the consent of any other party hereunder, and will be acknowledged by the First
Lien Collateral Agent, Second Lien Collateral Agent and Third Lien Collateral
[Agent][Trustee]. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

Section 8.08 Dealings with Grantors. Upon any application or demand by the
Borrower or any other Grantor to any Representative to take any action under any
of the provisions of this Agreement or under any Collateral Document (if such
action is subject to the provisions hereof), at the reasonable written request
of such Representative, such Borrower or such other Grantor, as appropriate,
shall furnish to such Representative a certificate of a Responsible Officer
stating that all conditions precedent, if any, expressly provided for in this
Agreement or such Collateral Document, as the case may be, relating to the
proposed action have been complied with or waived, except (a) that in the case
of any such application or demand as to which the furnishing of such documents
is specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished or (b) for conditions that require the
approval or satisfaction of any other Person or require actions not in the
Borrower’s or any Grantor’s control.

 

C-35



--------------------------------------------------------------------------------

Section 8.09 [Reserved.]

Section 8.10 [Reserved].

Section 8.11 Consent to Jurisdiction; Waivers. Each Representative, on behalf of
itself and the other Secured Parties for which it is acting, irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof; provided that nothing in this Agreement shall
affect any right that any Representative or Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or any Collateral
Document against any Grantor or its properties in the courts of any
jurisdiction;

(b) consents and agrees that any such action or proceeding shall be brought in
such courts and waives (to the extent permitted by applicable law) any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.12;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any other Secured Party) to effect service of process in any other manner
permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages.

Section 8.12 Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i)     if to any Borrower or any other Grantor, to the Borrower, at its address
at:

Ultra Resources, Inc.

116 Inverness Drive E. #400

Englewood, CO 80112

Attention: Garrett Smith

Email: gsmith@ultrapetroleum.com

 

C-36



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Attention: Mary Kogut Brawley

Email: mary.kogut@kirkland.com

(ii)     if to the First Lien Collateral Agent, to it at:

Bank of Montreal

700 Louisiana Street, Suite 200

Houston, Texas 77002

Attention: Gumaro Tijerina

Email: gumaro.tijerina@bmo.com

if to the Second Lien Collateral Agent to it at:

Wilmington Trust, National Association

15950 North Dallas Parkway, Suite 550

Dallas, Texas 75248

Attention: Ultra Resources Second Lien Administrator

Facsimile: (888) 316-6238

With copies to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention: Damian S. Schaible

      Eli J. Vonnegut

Email:       damian.schaible@davispolk.com

      eli.vonnegut@davispolk.com

and (which shall not constitute notice):

Shipman & Goodwin LLP

One Constitution Plaza

Hartford, Connecticut 06103

Attention: Marie C. Pollio, Esq.

Fax: (860) 251-5212

Email: mpollio@goodwin.com

 

C-37



--------------------------------------------------------------------------------

(iii) if to the Third Lien Collateral [Agent][Trustee], to it at:

[    ]

[    ]

Attention: [    ]

Email: [    ]

With copies to:

[    ]

[    ]

Fax: [    ]

Attention: [    ]

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed).

Section 8.13 Further Assurances. Each Priority Agent, on behalf of itself and
each other Priority Secured Party, the Third Lien Collateral [Agent][Trustee],
on behalf of itself and each other Third Lien Party, agrees that it will take
such further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested), at the Borrower’s sole cost and
expense, as the other parties hereto may reasonably request to effectuate the
terms of, and the Lien priorities contemplated by, this Agreement.

Section 8.14 GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

C-38



--------------------------------------------------------------------------------

Section 8.15 Binding on Successors and Assigns. This Agreement shall be binding
upon the Priority Agents, the other Priority Secured Parties, the Third Lien
Collateral [Agent][Trustee], the other Third Lien Parties, the Borrower, the
other Grantors party hereto, and their respective successors and assigns.

Section 8.16 Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

Section 8.17 Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

Section 8.18 Authorization. By its signature, each Person (other than an
individual) executing this Agreement on behalf of a party hereto represents and
warrants to the other parties hereto that it is duly authorized to execute this
Agreement, and by accepting the benefits of this Agreement, each Priority
Secured Party and Third Lien Party shall be deemed to have authorized the First
Lien Collateral Agent, the Second Lien Collateral Agent or the Third Lien
Collateral [Agent][Trustee], as applicable, to enter into this Agreement and
perform its obligations hereunder. Each Priority Agent represents and warrants
that this Agreement is binding upon the Priority Secured Parties. The Third Lien
Collateral [Agent][Trustee] represents and warrants that this Agreement is
binding upon the Third Lien Parties.

Section 8.19 No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the
Priority Agents, the other Priority Secured Parties, the Third Lien Collateral
[Agent][Trustee] and the other Third Lien Parties, the Grantors, and their
respective permitted successors and assigns, and no other Person (including any
trustee, receiver, debtor in possession or bankruptcy estate in a bankruptcy or
like proceeding) shall have or be entitled to assert such rights. Nothing in
this Agreement is intended to or shall impair the rights or obligations of the
Borrower or any other Grantor, which obligations are absolute and unconditional,
to pay the Priority Obligations and the Third Lien Obligations as and when the
same shall become due and payable in accordance with their terms.

Section 8.20 Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

Section 8.21 Collateral Agent and Representative. It is understood and agreed
that (a) the First Lien Collateral Agent is entering into this Agreement in its
capacity as administrative agent under the Revolving Credit Agreement and
collateral agent for the Priority Secured Parties and the provisions of
Article XI of the Revolving Credit Agreement and Article XI of the Term Loan
Credit Agreement applicable to the Agents (as defined in the Revolving

 

C-39



--------------------------------------------------------------------------------

Credit Agreement) thereunder shall also apply to the First Lien Collateral Agent
hereunder, (b) the Second Lien Collateral Agent is entering into this Agreement
in its capacity as collateral agent under the Second Lien Debt Documents and the
provisions of Article VII and Article XI of the Second Lien Notes Indenture
applicable to the [Trustees] (as defined therein) thereunder shall also apply to
the Second Lien Collateral Agent hereunder, and (c) the Third Lien Collateral
[Agent][Trustee] is entering into this Agreement in its capacity as
[agent][trustee and collateral trustee] under the Third Lien Debt Documents and
the provisions of Section [    ] of the Third Lien Debt Agreement applicable to
the [Agents][Trustees] (as defined therein) thereunder shall also apply to the
Third Lien Collateral [Agent][Trustee] hereunder. It is understood that any
determination, request, direction, consent or election, deeming any action or
document reasonable, appropriate or satisfactory, exercising discretion, or
exercising any right or duty under this Agreement to be made by the Second Lien
Collateral Agent [and the Third Lien Collateral [Agent][Trustee] shall be
pursuant to written direction from the Second Lien Notes Trustee or the
requisite percentage of holders of Second Lien Obligations under the Second Lien
Notes Indenture [or the Third Lien [Trustee] or the requisite percentage of
holders of Third Lien Obligations, as applicable].

Section 8.22 Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.03(d)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Priority Facilities, any other Priority
Debt Document, the First Lien/Second Lien Intercreditor Agreement, the Third
Lien Debt Agreement or any other Third Lien Debt Documents, (b) change the
relative priorities of the Priority Obligations or the Liens granted under the
Priority Collateral Documents or the First Lien/Second Lien Intercreditor
Agreement on the Shared Collateral (or any other assets) as among the Priority
Secured Parties, (c) otherwise change the relative rights of the Priority
Secured Parties in respect of the Shared Collateral as among such Priority
Secured Parties or (d) obligate the Borrower or any other Grantor to take any
action, or fail to take any action, that would otherwise constitute a breach of,
or default under, the Priority Facilities, any other Priority Debt Document, the
Third Lien Debt Agreement or any other Third Lien Debt Document.

Section 8.23 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

[Remainder of page intentionally left blank]

 

 

C-40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF MONTREAL,

as Revolving Administrative Agent and First Lien Collateral Agent

By:  

             

  Name:   Title:

 

BARCLAYS BANK PLC,

as Term Loan Administrative Agent

By:  

                 

  Name:   Title:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Collateral Agent

By:  

                 

  Name:   Title:

 

[•],

as Third Lien [Agent][Trustee] and Third Lien Collateral [Agent][Trustee]

By:  

                 

  Name:   Title:

[Third Lien Intercreditor Agreement]

 

C-41



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

 

ULTRA RESOURCES, INC.,

as a Grantor

By:  

                     

  Name:   Title:

[Third Lien Intercreditor Agreement]

 

C-42



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

 

[    ]

as a Grantor

By:  

                              

  Name:   Title:  

[    ],

as Grantor

  By:  

                              

    Name:     Title:  

[    ],

as Grantor

  By:  

                     

    Name:     Title:  

[    ],

as Grantor

  By:  

                          

    Name:     Title:  

[    ],

as Grantor

  By:  

                          

    Name:     Title:

[Third Lien Intercreditor Agreement]

 

C-43



--------------------------------------------------------------------------------

ANNEX I

SUPPLEMENT NO. [     ] (“Supplement”) dated as of [                    ],
20[    ], to the THIRD LIEN INTERCREDITOR AGREEMENT dated as of [•] (the “Third
Lien Intercreditor Agreement”), among BANK OF MONTREAL, as Revolving
Administrative Agent and as First Lien Collateral Agent under the First Lien
Facilities, BARCLAYS BANK PLC, as Term Loan Administrative Agent, WILMINGTON
TRUST, NATIONAL ASSOCIATION, as Second Lien Collateral Agent under the Second
Lien Debt Documents, [    ], as Third Lien [Agent][Trustee] and as Third Lien
Collateral [Agent][Trustee] under the Third Lien Debt Documents and acknowledged
and agreed to by ULTRA RESOURCES, INC., a Delaware corporation (the “Borrower”),
UP ENERGY CORPORATION, a Delaware corporation (the “Parent Guarantor”), and the
other Grantors (as defined therein) from time to time party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Third Lien Intercreditor Agreement.

B. The Grantors have entered into the Third Lien Intercreditor Agreement.
Pursuant to the Revolving Credit Agreement, the Term Loan Credit Agreement, the
Second Lien Notes Indenture and the Third Lien Debt Agreement, as applicable,
certain newly acquired or organized Restricted Subsidiaries that are not
Excluded Subsidiaries are required to enter into the Third Lien Intercreditor
Agreement. Section 8.07 of the Third Lien Intercreditor Agreement provides that
such Restricted Subsidiaries that are not Excluded Subsidiaries may become party
to the Third Lien Intercreditor Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Restricted Subsidiary
that is not an Excluded Subsidiary (the “New Grantor”) is executing this
Supplement in accordance with the requirements of the Revolving Credit
Agreement, the Term Loan Credit Agreement, the Second Lien Notes Indenture and
the Third Lien Debt Agreement, as applicable.

Accordingly, the First Lien Collateral Agent, the Second Lien Collateral Agent,
the Third Lien Collateral [Agent][Trustee] and the New Grantor agree as follows:

SECTION 1. In accordance with Section 8.07 of the Third Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Third Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Third Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the Third Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Third
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants on the date hereof to the
First Lien Collateral Agent, the Second Lien Collateral Agent, the Third Lien
Collateral [Agent][Trustee] and the other Secured Parties that this Supplement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as such enforceability may be limited by Bankruptcy Laws and
by general principles of equity.

 

Annex I - 1



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the First Lien
Collateral Agent, the Second Lien Collateral Agent and the Third Lien Collateral
[Agent][Trustee] shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic method shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Third Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Third Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Third Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrower as specified in the Third Lien Intercreditor Agreement.

SECTION 8. The New Grantor agrees to reimburse each of the First Lien Collateral
Agent, the Second Lien Collateral Agent and the Third Lien Collateral
[Agent][Trustee] for its reasonable out-of-pocket and documented expenses in
connection with this Supplement (including the reasonable and out-of-pocket and
documented fees, other charges and disbursements of counsel for the First Lien
Collateral Agent, the Second Lien Collateral Agent and the Third Lien Collateral
[Agent][Trustee]), in each case, to the extent required by the applicable
Priority Debt Documents and Third Lien Debt Documents, respectively.

[remainder of page intentionally left blank]

 

Annex I - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, the First Lien Collateral Agent, the Second
Lien Collateral Agent and the Third Lien Collateral [Agent][Trustee] have duly
executed this Supplement to the Third Lien Intercreditor Agreement as of the day
and year first above written.

 

[NAME OF NEW GRANTOR] By:  

                          

  Name:   Title:

 

Acknowledged by: [                         ], as First Lien Collateral Agent

By:  

 

  Name:   Title:

[                         ], as Second Lien Collateral Agent

By:  

 

  Name:   Title:

[                         ], as Third Lien Collateral [Agent][Trustee]

By:  

 

  Name:   Title:

 

Annex I - 3



--------------------------------------------------------------------------------

Exhibit B

Form of Warrant Agreement

WARRANT AGREEMENT

between

ULTRA PETROLEUM CORP.,

COMPUTERSHARE INC.

and

COMPUTERSHARE TRUST COMPANY N.A.,

as Warrant Agent

Dated as of [October] [DAY], 2018

Warrants to Purchase Common Shares

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

  Definitions      1  

2.

  Warrant Certificates      6     2.1    Original Issuance of Warrants      6  
  2.2    Form of Warrant Certificates      7     2.3    Execution and Delivery
of Warrant Certificates      7     2.4    Global Warrant Certificates      7  

3.

  Exercise and Expiration of Warrants      9     3.1    Right to Acquire Common
Shares Upon Exercise      9     3.2    Exercise and Expiration of Warrants     
10     3.3    Application of Funds upon Exercise of Warrants      12     3.4   
Payment of Taxes      12     3.5    Cancellation of Warrant Certificates      12
    3.6    Shares Issuable      13     3.7    Cashless Exercise      13     3.8
   Cost Basis Information      13  

4.

  Dissolution, Liquidation or Winding up      14  

5.

  Adjustments      14     5.1    Adjustments      14     5.2    Fractional
Interest      22     5.3    No Other Adjustments      22  

6.

  Loss or Mutilation      23  

7.

  Reservation and Authorization of Common Shares      23  

8.

  Warrant Transfer Books      24  

9.

  Warrant Holders      25     9.1    No Voting or Dividend Rights      25    
9.2    Rights of Action      26     9.3    Treatment of Holders of Warrant
Certificates      26  

10.

  Concerning the Warrant Agent      26     10.1    Rights and Duties of the
Warrant Agent      26     10.2    Limitation of Liability      29     10.3   
Indemnification      29     10.4    Right to Consult Counsel      30     10.5   
Compensation and Reimbursement      30     10.6    Warrant Agent May Hold
Company Securities      30     10.7    Resignation and Removal; Appointment of
Successor      30     10.8    Appointment of Countersigning Agent      31  

11.

  Notices      32     11.1    Notices Generally      32     11.2    Required
Notices to Holders      33  

 

i



--------------------------------------------------------------------------------

12.

  Inspection      34  

13.

  Amendments      34  

14.

  Waivers      35  

15.

  Successor to Company      35  

16.

  Headings      35  

17.

  Counterparts      36  

18.

  Severability      36  

19.

  No Redemption      36  

20.

  Persons Benefiting      36  

21.

  Applicable Law; Submission to Jurisdiction; Service of Process; Waiver of
Immunity      36  

22.

  Entire Agreement      37  

23.

  Force Majeure      37  

24.

  Further Assurances      38  

25.

  Information Rights      38  

26.

  Confidentiality      38  

27.

  Tax Treatment      38  

EXHIBITS

 

Exhibit A    Form of Warrant Certificate Exhibit B    Form of Lock-Up Agreement

 

ii



--------------------------------------------------------------------------------

WARRANT AGREEMENT

This Warrant Agreement (as may be supplemented, amended or amended and restated
pursuant to the applicable provisions hereof, this “Agreement”), dated as of
[October] [DAY], 2018, between Ultra Petroleum Corp., a corporation incorporated
under the Yukon Business Corporations Act (and any Successor Company that
becomes successor to the Company in accordance with Section 15) (the “Company”),
Computershare Inc., a Delaware corporation (“Computershare”) and its
wholly-owned subsidiary Computershare Trust Company, N.A., a federally chartered
trust company (and any successors of such Warrant Agent appointed in accordance
with the terms hereof) (collectively, the “Warrant Agent”). Capitalized terms
that are used in this Agreement shall have the meanings set forth in Section 1
hereof.

WITNESSETH THAT:

WHEREAS, the Corporation and the other parties thereto have entered into an
Exchange Agreement, dated as of October 17, 2018 (the “Exchange Agreement”),
pursuant to which the Company proposes to issue and deliver Warrants (as defined
below) to purchase up to an aggregate of 11,800,000 Common Shares (as defined
below), subject to adjustment as provided herein, and the Warrant Certificates
evidencing such Warrants;

WHEREAS, each Warrant shall entitle the registered owner thereof to purchase one
Common Share, subject to adjustment as provided herein; and

WHEREAS, the Company desires that the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to so act, in connection with the
issuance, exchange, transfer, substitution and exercise of Warrants.

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:

 

1.

Definitions.

“Action” has the meaning set forth in Section 11.2.

“Adjustment Events” has the meaning set forth in Section 5.1.

“Affiliate” of any specified Person, means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such specified Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agent Members” has the meaning set forth in Section 2.4(b).



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble hereto.

“Applicable Procedures” means, with respect to any transfer or exchange of, or
exercise of any Warrants evidenced by, any Global Warrant Certificate, the rules
and procedures of the Depositary that apply to such transfer, exchange or
exercise.

“Appropriate Officer” means the Chief Executive Officer, President, Chief
Financial Officer and any Vice President, Treasurer or Secretary of the Company.

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of that board.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not (i) a legal holiday in the State of New York or (ii) a day on which
banking institutions and trust companies in the state in which the Corporate
Agency Office is located or the Depositary are authorized or obligated by law,
regulation or executive order to close.

“Cash Transaction” means any Transaction in which the holders of Common Shares
receive solely cash in respect of their Common Shares.

“Cashless Exercise” has the meaning set forth in Section 3.7.

“Cashless Exercise Current Market Price” means the Current Market Price of the
Common Shares on the Exercise Date with respect to any Cashless Exercise.

“Cashless Exercise Warrant” has the meaning set forth in Section 3.7.

“Commission” means the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act or the Exchange Act,
whichever is the relevant statute for the particular purpose.

“Common Shares” means, subject to the provisions of Section 5.1(h), the common
shares, no par value, of the Company.

“Company” means the company identified in the preamble hereof.

“Company Order” means a written request or order signed in the name of the
Company by its Chairman of the Board, its Chief Executive Officer, its
President, any Vice President, its Treasurer, any Assistant Treasurer, its
Secretary or any Assistant Secretary, and delivered to the Warrant Agent.

“Company Selected Expert” has the meaning set for in Section 5.1(f)(vi)(B).

“Corporate Agency Office” has the meaning set forth in Section 8.

“corporation” means a corporation, association, company (including limited
liability company), joint-stock company, business trust or other similar entity.

 

2



--------------------------------------------------------------------------------

“Countersigning Agent” means any Person authorized by the Warrant Agent to act
on behalf of the Warrant Agent to countersign Warrant Certificates.

“Current Market Price” means on any date:

(i) if the reference is to the per share price of Common Shares on any date
herein specified and if on such date the Common Shares are listed or admitted to
trading on any U.S. national securities exchange or traded and quoted in the
over-the-counter market in the United States:

(A) for the purpose of any computation under this Agreement (except under
Section 5.2), the average of the Quoted Prices for the 30 consecutive Trading
Days ending on the Trading Day that is or next precedes the date in question; or

(B) for the purposes of any computation under Section 5.2, the Quoted Price for
such date or, if such date is not a Trading Day, for the next preceding Trading
Day; or

(ii) if the reference is to the per share price of Common Shares on any date
herein specified and if on such date the Common Shares are not listed or
admitted to trading on any U.S. national securities exchange or traded and
quoted in the over-the-counter market in the United States, the amount which a
willing buyer would pay a willing seller in an arm’s length transaction on such
date (neither being under any compulsion to buy or sell) for one Common Share as
determined as of such date by the Board of Directors of the Company in good
faith and in a commercially reasonable manner, whose determination shall be
conclusive and evidenced by a certificate of such officer delivered to the
Warrant Agent.

For the avoidance of doubt, no appraisal of any Person or third-party (other
than the Board of Directors of the Company as further described in clause (ii))
above shall be permitted or required to determine the Current Market Price.

“Definitive Warrant Certificate” means a Warrant Certificate registered in the
name of the Holder thereof that does not bear the Global Warrant Legend and that
does not have a “Schedule of Decreases of Warrants” attached thereto.

“Depositary” means DTC and its successors as depositary hereunder.

“DTC” means The Depository Trust Company.

“Ex-Dividend Date” means the first date on which the Common Shares trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive the dividend or distribution in question, from the Company or, if
applicable, from the seller of Common Shares on such exchange or market (in the
form of due bills or otherwise) as determined by such exchange or market.

“Exchange Act” means the Securities Exchange Act of 1934 and any statute
successor thereto, in each case, as amended from time to time.

 

3



--------------------------------------------------------------------------------

“Exercise Date” has the meaning set forth in Section 3.2(g).

“Exercise Form” has the meaning set forth in Section 3.2.

“Exercise Period” means the period from and including the Original Issue Date to
and including the Expiration Date.

“Exercise Price” means the exercise price per Common Share, initially set at
$0.01, subject to adjustment as provided in Section 5.1.

“Expiration Date” means the earliest to occur of (x) the Scheduled Expiration
Date, (y) the date of consummation of a Cash Transaction to which clause (iii)
of Section 5.1(h) applies and (z) a Winding Up.

“Funds” has the meaning set forth in Section 3.3.

“Global Warrant Certificate” means a Warrant Certificate deposited with or on
behalf of and registered in the name of the Depositary or its nominee, that
bears the Global Warrant Legend and that has the “Schedule of Decreases of
Warrants” attached thereto.

“Global Warrant Legend” means the legend set forth in Section 2.4(a).

“Holder” means any Person in whose name at the time any Warrant Certificate is
registered upon the Warrant Register and, when used with respect to any Warrant
Certificate, the Person in whose name such Warrant Certificate is registered in
the Warrant Register.

“Independent Financial Expert” means any independent investment banking or
financial valuation firm of nationally recognized standing (x) which does not
(and whose directors, officers, employees and affiliates, to the knowledge of
the Company, do not) have a material direct or indirect financial interest in
the Company or any of its Affiliates and (y) which has not been, within the last
two years, and, at the time it is called upon to give independent financial
advice to the Company or any of its Affiliates, is not (and none of whose
directors, officers, employees or affiliates, to the knowledge of the Company,
is) a promoter, director or officer of the Company or any of its Affiliates or
an underwriter with respect to any of the securities of the Company or any of
its Affiliates.

“Lock-Up Agreement” means an agreement signed by a Holder in the form set forth
in Exhibit A attached hereto.

“Notice Date” has the meaning set forth in Section 5.1(f)(vi)(B).

“Original Issue Date” means [October] [DAY], 2018, the date on which Warrants
are originally issued under this Agreement.

“outstanding” when used with respect to any Warrants, means, as of the time of
determination, all Warrants theretofore originally issued under this Agreement
except (i) Warrants that have been exercised pursuant to Section 3.2(a),
(ii) Warrants that have expired pursuant to Section 3.2(c), Section 4 or
Section 5.1(h)(iii) and (iii) Warrants that have otherwise been acquired

 

4



--------------------------------------------------------------------------------

by the Company; provided, however, that in determining whether the Holders of
the requisite amount of the outstanding Warrants have given any request, demand,
authorization, direction, notice, consent or waiver under the provisions of this
Agreement, Warrants held directly or beneficially by the Company or any
Subsidiary or Affiliate of the Company or any of their respective employees
shall be disregarded and deemed not to be outstanding.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, trust, any other entity, unincorporated organization
or government or any agency or political subdivision thereof.

“Quoted Price” means, on any Trading Day, with respect to the Common Shares, the
VWAP of the Common Shares on such Trading Day on the principal U.S. national
securities exchange on which the Common Shares are listed or admitted to trading
or, if the Common Shares are not listed or admitted to trading on any U.S.
national securities exchange, the average of the closing bid and asked prices in
the over-the-counter market in the United States as furnished by any New York
Stock Exchange member firm that shall be selected from time to time by the
Company for that purpose.

“Recipient” has the meaning set forth in Section 3.2(f).

“Reference Property” has the meaning set forth in Section 5.1(h).

“Required Warrant Holders” means Holders of Warrant Certificates evidencing a
majority of the then-outstanding Warrants.

“Scheduled Expiration Date” means July 14, 2025.

“Securities Act” means the Securities Act of 1933, as amended.

“Specified Dividend” has the meaning set forth in Section 5.1(d).

“Subsidiary” means a corporation (as defined in this Section 1) more than 50% of
the outstanding voting stock of which is owned, directly or indirectly, by the
Company or by one or more other Subsidiaries, or by the Company and one or more
other Subsidiaries. For purposes of this definition, “voting stock” means stock
which ordinarily has voting power for the election of directors, whether at all
times or only so long as no senior class of stock has such voting power by
reason of any contingency.

“Successor Company” has the meaning set forth in Section 15.

“Trading Day” means each Monday, Tuesday, Wednesday, Thursday and Friday, other
than any day on which securities are not traded on the applicable securities
exchange or in the applicable securities market.

“Transaction” has the meaning set forth in Section 5.1(h).

“Trigger Event” has the meaning set forth in Section 5.1(d)(ii).

 

5



--------------------------------------------------------------------------------

“unit of Reference Property” has the meaning set forth in Section 5.1(h)(i)(A).

“VWAP” means the volume-weighted average price for trading hours of the regular
trading session (including any extensions thereof), determined without regard to
pre-open or after-hours trading or any other trading outside of the trading
hours of the regular trading session (including any extensions thereof).

“Warrant Agent” has the meaning set forth in the preamble hereof.

“Warrant Certificates” means those certain warrant certificates evidencing the
Warrants, substantially in the form set forth in Exhibit A attached hereto,
which, for the avoidance of doubt, are either Global Warrant Certificates or
Definitive Warrant Certificates.

“Warrant Register” has the meaning set forth in Section 8.

“Warrants” means those certain warrants to purchase initially up to an aggregate
of 11,800,000 Common Shares at the Exercise Price, subject to adjustment
pursuant to Section 5, issued hereunder.

“Winding Up” has the meaning set forth in Section 4.

 

2.

Warrant Certificates.

2.1 Original Issuance of Warrants.

(a) On the Original Issue Date, one or more Global Warrant Certificates
evidencing the Warrants shall be executed by the Company and delivered to the
Warrant Agent for countersignature, and the Warrant Agent shall, upon receipt of
a Company Order and at the direction of the Company set forth therein,
countersign and deliver such Global Warrant Certificates for original issuance
to the Depositary, or its custodian, for crediting to the accounts of its
participants for the benefit of the holders of beneficial interests in the
Warrants on the Original Issue Date pursuant to the Applicable Procedures of the
Depositary on the Original Issue Date.

(b) Except as set forth in Section 2.4, Section 3.2(e), Section 6 and Section 8,
the Global Warrant Certificates delivered to the Depositary (or a nominee
thereof) on the Original Issue Date shall be the only Warrant Certificates
issued or outstanding under this Agreement.

(c) Each Warrant Certificate shall evidence the number of Warrants specified
therein, and each Warrant evidenced thereby shall represent the right, subject
to the provisions contained herein and therein, to purchase one Common Share,
subject to adjustment as provided in Section 5.

(d) Each Warrant Certificate shall at all times bear an unrestricted CUSIP.

 

6



--------------------------------------------------------------------------------

2.2 Form of Warrant Certificates.

The Warrant Certificates evidencing the Warrants shall be in registered form
only and substantially in the form set forth in Exhibit A hereto, shall be dated
the date on which countersigned by the Warrant Agent, shall have such insertions
as are appropriate or required or permitted by this Agreement and may have such
letters, numbers or other marks of identification and such legends and
endorsements typed, stamped, printed, lithographed or engraved thereon (which
does not impact the Warrant Agent’s rights, duties or immunities) as the
officers of the Company executing the same may approve (execution thereof to be
conclusive evidence of such approval) and as are not inconsistent with the
provisions of this Agreement, or as may be required to comply with any law or
with any rule or regulation pursuant thereto or with any rule or regulation of
any securities exchange on which the Warrants may be listed, or to conform to
usage.

2.3 Execution and Delivery of Warrant Certificates.

(a) Warrant Certificates evidencing the Warrants which may be countersigned and
delivered under this Agreement are limited to Warrant Certificates evidencing
11,800,000 Warrants except for Warrant Certificates countersigned and delivered
upon registration of transfer of, or in exchange for, or in lieu of, one or more
previously countersigned Warrant Certificates pursuant to Section 2.4,
Section 3.2(e), Section 6 and Section 8.

(b) The Warrant Agent is hereby authorized to countersign and deliver Warrant
Certificates as required by Section 2.1 or by Section 2.4, Section 3.2(e),
Section 6 or Section 8.

(c) The Warrant Certificates shall be executed in the corporate name and on
behalf of the Company by the Chairman (or any Co-Chairman) of the Board of
Directors, the Chief Executive Officer, the President or any one of the Vice
Presidents of the Company under corporate seal reproduced thereon and attested
to by the Secretary, the Treasurer or one of the Assistant Secretaries of the
Company, either manually or by facsimile signature printed thereon. The Warrant
Certificates shall be countersigned, either by manual or facsimile signature, by
the Warrant Agent and shall not be valid for any purpose unless so
countersigned. In case any officer of the Company whose signature shall have
been placed upon any of the Warrant Certificates shall cease to be such officer
of the Company before countersignature by the Warrant Agent and issue and
delivery thereof, such Warrant Certificates may, nevertheless, be countersigned
by the Warrant Agent and issued and delivered with the same force and effect as
though such person had not ceased to be such officer of the Company, and any
Warrant Certificate may be signed on behalf of the Company by such person as, at
the actual date of the execution of such Warrant Certificate, shall be a proper
officer of the Company, although at the date of the execution of this Agreement
any such person was not such officer.

2.4 Global Warrant Certificates.

(a) Any Global Warrant Certificate shall bear the legend substantially in the
form set forth in Exhibit A hereto (the “Global Warrant Legend”).

(b) So long as a Global Warrant Certificate is registered in the name of the
Depositary or its nominee, members of, or participants in, the Depositary
(“Agent Members”) shall have no rights under this Agreement with respect to the
Warrants evidenced by such Global Warrant Certificate held on their behalf by
the Depositary or its custodian, and the Depositary may

 

7



--------------------------------------------------------------------------------

be treated by the Company, the Warrant Agent and any agent of the Company or the
Warrant Agent as the absolute owner of such Warrants, and as the sole Holder of
such Warrant Certificate, for all purposes. Accordingly, any such Agent Member’s
beneficial interest in such Warrants will be shown only on, and the transfer of
such interest shall be effected only through, records maintained by the
Depositary or its nominee or its Agent Members, and neither the Company nor the
Warrant Agent shall have any responsibility or liability with respect to such
records maintained by the Depositary or its nominee or its Agent Members.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Warrant Agent or any agent of the Company or the Warrant Agent from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or impair, as between the Depositary and its Agent Members, the
operation of customary practices governing the exercise of the rights of a
holder of any security.

(c) Any holder of a beneficial interest in Warrants evidenced by a Global
Warrant Certificate registered in the name of the Depositary or its nominee
shall, by acceptance of such beneficial interest, agree that transfers of
beneficial interests in the Warrants evidenced by such Global Warrant
Certificate may be effected only through a book-entry system maintained by the
Holder of such Global Warrant Certificate (or its agent), and that ownership of
a beneficial interest in Warrants evidenced thereby shall be reflected solely in
such book-entry form.

(d) Transfers of a Global Warrant Certificate registered in the name of the
Depositary or its nominee shall be limited to transfers in whole, and not in
part, to the Depositary, its successors, and their respective nominees except as
set forth in Section 2.4(e). Interests of beneficial owners in a Global Warrant
Certificate registered in the name of the Depositary or its nominee shall be
transferred in accordance with the Applicable Procedures of the Depositary.

(e) A Global Warrant Certificate registered in the name of the Depositary or its
nominee shall be exchanged for Definitive Warrant Certificates only if the
Depositary (i) has notified the Company that it is unwilling or unable to
continue as or ceases to be a clearing agency registered under Section 17A of
the Exchange Act and (ii) a successor to the Depositary registered as a clearing
agency under Section 17A of the Exchange Act is not able to be appointed by the
Company within 90 days or the Depositary is at any time unwilling or unable to
continue as Depositary and a successor to the Depositary is not able to be
appointed by the Company within 90 days. In any such event, each Global Warrant
Certificate registered in the name of the Depositary or its nominee shall be
surrendered to the Warrant Agent for cancellation in accordance with
Section 3.5, and the Company shall execute, and the Warrant Agent shall
countersign and deliver, upon the Company’s instruction, to each beneficial
owner identified by the Depositary, in exchange for such beneficial owner’s
beneficial interest in such Global Warrant Certificate, Definitive Warrant
Certificates evidencing, in the aggregate, the number of Warrants theretofore
represented by such Global Warrant Certificate with respect to such beneficial
owner’s respective beneficial interest. Any Definitive Warrant Certificate
delivered in exchange for an interest in a Global Warrant Certificate pursuant
to this Section 2.4(e) shall not bear the Global Warrant Legend. Interests in
any Global Warrant Certificate may not be exchanged for Definitive Warrant
Certificates other than as provided in this Section 2.4(e).

(f) The holder of a Global Warrant Certificate registered in the name of the
Depositary or its nominee may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action which a Holder of a Warrant Certificate is entitled
to take under this Agreement or such Global Warrant Certificate.

 

8



--------------------------------------------------------------------------------

(g) Each Global Warrant Certificate will evidence such of the outstanding
Warrants as will be specified therein and each shall provide that it evidences
the aggregate number of outstanding Warrants from time to time endorsed thereon
and that the aggregate number of outstanding Warrants evidenced thereby may from
time to time be reduced, to reflect exercises or expirations. Any endorsement of
a Global Warrant Certificate to reflect the amount of any decrease in the
aggregate number of outstanding Warrants evidenced thereby will be made by the
Warrant Agent (i) in the case of an exercise, in accordance with the Applicable
Procedures as required by Section 3.2(d) or (ii) in the case of an expiration,
in accordance with Section 3.2(c).

(h) The Company initially appoints DTC to act as Depositary with respect to the
Global Warrant Certificates.

(i) Every Warrant Certificate authenticated and delivered in exchange for, or in
lieu of, a Global Warrant Certificate or any portion thereof, pursuant to this
Section 2.4 or Section 6 or Section 8, shall be authenticated and delivered in
the form of, and shall be, a Global Warrant Certificate, and a Global Warrant
Certificate may not be exchanged for a Definitive Warrant Certificate, in each
case, other than as provided in Section 2.4(e). Whenever any provision herein
refers to issuance by the Company and countersignature and delivery by the
Warrant Agent of a new Warrant Certificate in exchange for the portion of a
surrendered Warrant Certificate that has not been exercised, in lieu of the
surrender of any Global Warrant Certificate and the issuance, countersignature
and delivery of a new Global Warrant Certificate in exchange therefor, the
Warrant Agent, on the Company’s instruction, may endorse such Global Warrant
Certificate to reflect a reduction in the number of Warrants evidenced thereby
in the amount of Warrants so evidenced that have been so exercised.

(j) Beneficial interests in any Global Warrant Certificate may be transferred to
Persons who take delivery thereof in the form of a beneficial interest in the
same Global Warrant Certificate in accordance with the Applicable Procedures.

(k) At such time as all Warrants evidenced by a particular Global Warrant
Certificate have been exercised or expired in whole and not in part, such Global
Warrant Certificate shall, if not in custody of the Warrant Agent, be
surrendered to or retained by the Warrant Agent for cancellation in accordance
with Section 3.5.

 

3.

Exercise and Expiration of Warrants.

3.1 Right to Acquire Common Shares Upon Exercise. Each Warrant Certificate
shall, when countersigned by the Warrant Agent, entitle the Holder thereof,
subject to the provisions thereof and of this Agreement, to acquire from the
Company, for each Warrant evidenced thereby, one Common Share at the Exercise
Price, subject to adjustment as provided in this Agreement. The Exercise Price,
and the number of Common Shares obtainable upon exercise of each Warrant, shall
be adjusted from time to time as required by Section 5.1.

 

9



--------------------------------------------------------------------------------

3.2 Exercise and Expiration of Warrants.

(a) Exercise of Warrants. Subject to and upon compliance with the terms and
conditions set forth herein, including Section 3.2(b), a Holder of a Warrant
Certificate may exercise all or any whole number of the Warrants evidenced
thereby, on any Business Day from and after the Original Issue Date until
5:00 p.m., New York time, on the Expiration Date, for the Common Shares
obtainable thereunder.

(b) Condition to Exercise of Warrants. No Holder of a Warrant Certificate may
exercise any Warrant evidenced thereby until the Current Market Price of the
Common Shares has equaled or exceeded $2.50 per share (subject to adjustment in
the same manner as the Exercise Price) on any Trading Day. For the avoidance of
doubt, the Warrants shall be exercisable from and after any Trading Day on which
the Current Market Price of the Common Shares has equaled or exceeded $2.50 per
share (subject to adjustment in the same manner as the Exercise Price),
regardless of the Current Market Price of the Common Shares on the applicable
Exercise Date.

(c) Expiration of Warrants. The Warrants, to the extent not exercised prior
thereto, shall automatically expire, terminate and become void as of 5:00 p.m.,
New York time, on the Expiration Date. No further action of any Person
(including by, or on behalf of, any Holder, the Company, or the Warrant Agent)
shall be required to effectuate the expiration of Warrants pursuant to this
Section 3.2(c).

(d) Method of Exercise. In order for a Holder to exercise all or any of the
Warrants represented by a Warrant Certificate, the Holder thereof must
(i) (x) in the case of a Global Warrant Certificate, comply with the Applicable
Procedures of the Depositary to provide notice of the number of Warrants being
exercised and, if applicable, whether Cashless Exercise is being elected with
respect thereto, and deliver such Warrants by book-entry transfer through the
facilities of the Depositary to the Warrant Agent in accordance with the
Applicable Procedures and otherwise comply with the Applicable Procedures in
respect of the exercise of such Warrants or (y) in the case of a Definitive
Warrant Certificate, at the Corporate Agency Office, (I) deliver to the Warrant
Agent an exercise form for the election to exercise such Warrants substantially
in the form set forth in Exhibit A hereto (an “Exercise Form”), setting forth
the number of Warrants being exercised and, if applicable, whether Cashless
Exercise is being elected with respect thereto, and otherwise properly completed
and duly executed by the Holder thereof as well as any such other necessary
information the Warrant Agent may reasonably require, and (II) surrender to the
Warrant Agent the Definitive Warrant Certificate evidencing such Warrants;
(ii) pay to the Warrant Agent an amount equal to (x) all taxes required to be
paid by the Holder, if any, pursuant to Section 3.4 prior to, or concurrently
with, exercise of such Warrants and (y) except in the case of a Cashless
Exercise, the aggregate of the Exercise Price in respect of each Common Share
into which such Warrants are exercisable, in case of (x) and (y), by wire
transfer in immediately available funds, to the account (No. [    ]; ABA
No. [    ]; Reference: Ultra Petroleum Corp.; Attention: [    ]) of the Company
at the Warrant Agent or such other account of the Company at such banking
institution as the Company shall have given notice to the Warrant Agent and such
Holder in accordance with Section 11.1(b); and (iii) deliver to the Company,
with a copy to the Warrant Agent, a Lock-Up Agreement with respect to the Common
Shares to be received on exercise of such Warrants.

 

10



--------------------------------------------------------------------------------

(e) Partial Exercise. If fewer than all the Warrants represented by a Warrant
Certificate are exercised, (i) in the case of exercise of Warrants evidenced by
a Global Warrant Certificate, the Warrant Agent shall cause the custodian of DTC
to endorse the “Schedule of Decreases of Warrants” attached to such Global
Warrant Certificate to reflect the Warrants being exercised and (ii) in the case
of exercise of Warrants evidenced by a Definitive Warrant Certificate, such
Definitive Warrant Certificate shall be surrendered and a new Definitive Warrant
Certificate of the same tenor and for the number of Warrants which were not
exercised shall be executed by the Company. The Warrant Agent shall countersign
the new Definitive Warrant Certificate, registered in such name or names,
subject to the provisions of Section 8 regarding registration of transfer and
payment of governmental charges in respect thereof, as may be directed in
writing by the Holder, and shall deliver the new Definitive Warrant Certificate
to the Person or Persons in whose name such new Definitive Warrant Certificate
is so registered. The Company, whenever required by the Warrant Agent, will
supply the Warrant Agent with Definitive Warrant Certificates duly executed on
behalf of the Company for such purpose.

(f) Issuance of Common Shares. Upon due exercise of Warrants evidenced by any
Warrant Certificate in conformity with the foregoing provisions of
Section 3.2(d), the Warrant Agent shall, when actions specified in
Section 3.2(d)(i) have been effected and any payment specified in
Section 3.2(d)(ii) is received, deliver to the Company the Exercise Form
received pursuant to Section 3.2(d)(i), deliver or deposit all funds, in
accordance with Section 3.3, received as instructed in writing by the Company
and advise the Company by telephone at the end of such day of the amount of
funds so deposited to its account. The Company shall thereupon, as promptly as
practicable, and in any event within five (5) Business Days after the Exercise
Date referred to below, (i) determine the number of Common Shares issuable
pursuant to exercise of such Warrants pursuant to Section 3.6 or, if Cashless
Exercise applies, Section 3.7 and (ii) (x) in the case of exercise of Warrants
evidenced by a Global Warrant Certificate, deliver or cause to be delivered to
the Recipient (as defined below) in accordance with the Applicable Procedures
Common Shares in book-entry form to be so held through the facilities of DTC in
an amount equal to, or, if the Common Shares may not then be held in book-entry
form through the facilities of DTC, duly executed certificates representing, or
(y) in the case of exercise of Warrants evidenced by Definitive Warrant
Certificates, execute or cause to be executed and deliver or cause to be
delivered to the Recipient (as defined below) a certificate or certificates
representing, in case of (x) and (y), the aggregate number of Common Shares
issuable upon such exercise (based upon the aggregate number of Warrants so
exercised), as so determined, together with an amount in cash in lieu of any
fractional share(s), if the Company so elects pursuant to Section 5.2. The
Common Shares in book-entry form or certificate or certificates representing
Common Shares so delivered shall be, to the extent possible, in such
denomination or denominations as such Holder shall request in the applicable
Exercise Form and shall be registered or otherwise placed in the name of, and
delivered to, the Holder or, subject to Section 3.4, such other Person as shall
be designated by the Holder in such Exercise Form (the Holder or such other
Person being referred to herein as the “Recipient”). If the Company has a
stockholder rights plan in effect upon exercise of the Warrants, each Common
Share issued upon such exercise shall be entitled to receive the appropriate
number of rights, if any, and any certificates representing the Common Shares
issued upon such exercise shall bear such legends, if any, in each case as may
be provided by the terms of any such stockholder rights plan, as the same may be
amended from time to time.

 

11



--------------------------------------------------------------------------------

(g) Time of Exercise. Each exercise of a Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which each of
the requirements for exercise of such Warrant specified in Section 3.2(d) has
been duly satisfied (the “Exercise Date”). At such time, subject to
Section 5.1(f)(iv), Common Shares in book-entry form or the certificates for the
Common Shares issuable upon such exercise as provided in Section 3.2(f) shall be
deemed to have been issued and, for all purposes of this Agreement, the
Recipient shall, as between such Person and the Company, be deemed to be and
entitled to all rights of the holder of record of such Common Shares.

3.3 Application of Funds upon Exercise of Warrants. All funds received by
Computershare under this Agreement that are to be distributed or applied by
Computershare in the performance of Services (the “Funds”) shall be held by
Computershare as agent for the Company and deposited in one or more bank
accounts to be maintained by Computershare in its name as agent for the Company.
Until paid pursuant to the terms of this Agreement, Computershare will hold the
Funds through such accounts in: deposit accounts of commercial banks with Tier 1
capital exceeding $1 billion or with an average rating above investment grade by
S&P (LT Local Issuer Credit Rating), Moody’s (Long Term Rating) and Fitch
Ratings, Inc. (LT Issuer Default Rating) (each as reported by Bloomberg Finance
L.P.). Computershare shall have no responsibility or liability for any
diminution of the Funds that may result from any deposit made by Computershare
in accordance with this paragraph, including any losses resulting from a default
by any bank, financial institution or other third party. Computershare may from
time to time receive interest, dividends or other earnings in connection with
such deposits. Computershare shall not be obligated to pay such interest,
dividends or earnings to the Company, any holder or any other party. The Warrant
Agent shall forward funds received for warrant exercises in a given month by the
fifth Business Day of the following month by wire transfer to an account
designated by the Company.

3.4 Payment of Taxes. The Company shall pay any and all documentary, issuance,
registration, stamp and similar taxes that may be payable in respect of the
issue or delivery of Common Shares on exercise of Warrants pursuant hereto. The
Company or the Warrant Agent shall not be required, however, to pay any tax or
other charge imposed in respect of any transfer involved in the issue and
delivery of Common Shares in book-entry form or any certificates for Common
Shares or payment of cash or other property to any Recipient other than the
Holder of the Warrant Certificate evidencing the exercised Warrant, and in case
of such transfer or payment, the Warrant Agent and the Company shall not be
required to issue or deliver any Common Shares in book-entry form or any
certificate or pay any cash until (a) such tax or charge has been paid or an
amount sufficient for the payment thereof has been delivered to the Warrant
Agent or the Company or (b) it has been established to the Company’s or Warrant
Agent’s satisfaction that any such tax or other charge that is or may become due
has been paid.

3.5 Cancellation of Warrant Certificates. Any Definitive Warrant Certificate
surrendered for exercise shall, if surrendered to the Company, be delivered to
the Warrant Agent. All Warrant Certificates surrendered or delivered to or
received by the Warrant Agent for cancellation pursuant to this Section 3.5 or
Section 2.4(e) or Section 2.4(k) shall be promptly cancelled by the Warrant
Agent and shall not be reissued by the Company. The Warrant Agent shall destroy
any such cancelled Warrant Certificates and deliver its certificate of
destruction to the Company, unless the Company shall otherwise direct in
writing.

 

12



--------------------------------------------------------------------------------

3.6 Shares Issuable. The number of Common Shares “obtainable upon exercise” of
Warrants at any time shall be the number of Common Shares into which such
Warrants are then exercisable. The Company will confirm the number of shares
issuable if so requested by the Warrant Agent. The number of Common Shares “into
which each Warrant is exercisable” shall be one share, subject to adjustment as
provided in Section 5.1.

3.7 Cashless Exercise. Notwithstanding any provisions herein to the contrary,
if, on the Exercise Date of a Cashless Exercise, the Cashless Exercise Current
Market Price of one Common Share is greater than the applicable Exercise Price
on the Exercise Date, then, in lieu of paying to the Company the applicable
Exercise Price by wire transfer in immediately available funds, the Holder may
elect to receive Common Shares equal to the value (as determined below) of the
Warrants or any portion thereof being exercised (such portion, the “Cashless
Exercise Warrants” with respect to such date) by (i) in the case of Warrants
evidenced by a Global Warrant Certificate, providing notice to the Warrant Agent
pursuant to the Applicable Procedures; or (ii) in the case of Warrants evidenced
by a Definitive Warrant Certificate, providing notice pursuant to the Exercise
Form, in the case of (i) or (ii), that the Holder desires to effect a “cashless
exercise” (a “Cashless Exercise”) with respect to the Cashless Exercise
Warrants, in which event the Company shall issue to the Holder a number of
Common Shares with respect to Cashless Exercise Warrants computed using the
following formula (it being understood that any portion of the Warrants being
exercised on such date that are not Cashless Exercise Warrants will not be
affected by this calculation):

 

   X = (Y × (A-B)) ÷ A Where X =    the number of Common Shares to be issued to
the Holder in respect of the Cashless Exercise Warrants Y=    the number of
Common Shares purchasable under the Cashless Exercise Warrants being exercised
by the Holder (on the Exercise Date) A=    the applicable Cashless Exercise
Current Market Price of one Common Share (on the Exercise Date) B=    the
applicable Exercise Price (as adjusted through and including the Exercise Date).

The Company shall calculate and transmit to the Warrant Agent the number of
Common Shares to be issued on such Cashless Exercise, and the Warrant Agent
shall have no obligation under this Agreement to calculate, confirm or verify
such amount.

3.8 Cost Basis Information.

(a) In the event of a cash exercise, the Company hereby instructs the Warrant
Agent to record cost basis for newly issued shares at the time of such exercise
in accordance with instructions by the Company. If the Company does not provide
such cost basis information to the Warrant Agent, as outlined above, then the
Warrant Agent will treat those shares issued hereunder as uncovered securities
or the equivalent, and each holder of such shares will need to obtain such cost
basis information from the Company.

 

13



--------------------------------------------------------------------------------

(b) In the event of a Cashless Exercise, the Company shall provide cost basis
for shares issued pursuant to a Cashless Exercise at the time the Company
provides the shares issued pursuant to such Cashless Exercise to the Warrant
Agent pursuant to Section 3.7 hereof.

 

4.

Dissolution, Liquidation or Winding up.

Unless Section 5.1(h) applies, if, on or prior to the Expiration Date, the
Company (or any other Person controlling the Company) shall propose a voluntary
or involuntary dissolution, liquidation or winding up (a “Winding Up”) of the
affairs of the Company, the Company shall give written notice thereof to the
Warrant Agent and all Holders in the manner provided in Section 11.1(b) prior to
the date on which such transaction is expected to become effective or, if
earlier, the record date for such transaction. Such notice shall also specify
the date as of which the holders of record of the Common Shares shall be
entitled to exchange their shares for securities, money or other property
deliverable upon such dissolution, liquidation or winding up, as the case may
be, on which date each Holder of Warrant Certificates shall receive the
securities, money or other property which such Holder would have been entitled
to receive had such Holder been the holder of record of the Common Shares into
which the Warrants were exercisable immediately prior to such dissolution,
liquidation or winding up (net of the then-applicable Exercise Price) and the
rights to exercise the Warrants shall terminate.

Unless Section 5.1(h) applies, in case of any such voluntary or involuntary
dissolution, liquidation or winding up of the Company, the Company shall deposit
with the Warrant Agent any funds or other property which the Holders are
entitled to receive pursuant to the above paragraph, together with a Company
Order as to the distribution thereof. After receipt of such deposit from the
Company and after receipt of surrendered Warrant Certificates evidencing
Warrants, and any such other necessary information as the Warrant Agent may
reasonably require, the Warrant Agent shall make payment in appropriate amount
to such Person or Persons as it may be directed in writing by the Holder
surrendering such Warrant Certificate. The Warrant Agent shall not be required
to pay interest on any money deposited pursuant to the provisions of this
Section 4 except such as it shall agree with the Company to pay thereon. Any
moneys, securities or other property which at any time shall be deposited by the
Company or on its behalf with the Warrant Agent pursuant to this Section 4 shall
be, and are hereby, assigned, transferred and set over to the Warrant Agent in
accordance with Section 3.3 hereof; provided, that, moneys, securities or other
property need not be segregated from other funds, securities or other property
held by the Warrant Agent except to the extent required by law.

 

5.

Adjustments.

5.1 Adjustments. In order to prevent dilution of the rights granted under the
Warrants and to grant the Holders certain additional rights, the Exercise Price
shall be subject to adjustment from time to time only as specifically provided
in this Section 5.1 (the “Adjustment Events”) and the number of Common Shares
obtainable upon exercise of Warrants shall be subject to adjustment from time to
time only as specifically provided in this Section 5.1.

 

14



--------------------------------------------------------------------------------

(a) Subdivisions and Combinations. In the event the Company shall, at any time
or from time to time after the Original Issue Date while any Warrants remain
outstanding and unexpired in whole or in part, effect a subdivision (by any
stock split or otherwise) of the outstanding Common Shares into a greater number
of Common Shares (other than (x) a subdivision upon a Transaction to which
Section 5.1(h) applies or (y) a stock split effected by means of a stock
dividend or distribution to which Section 5.1(b) applies), then and in each such
event the Exercise Price in effect at the opening of business on the date upon
which such subdivision becomes effective shall be proportionately decreased.
Conversely, if the Company shall, at any time or from time to time after the
Original Issue Date while any Warrants remain outstanding and unexpired in whole
or in part, effect a combination (by any reverse stock split or otherwise) of
the outstanding Common Shares into a smaller number of Common Shares (other than
a combination upon a Transaction to which Section 5.1(h) applies), then and in
each such event the Exercise Price in effect at the opening of business on the
date upon which such combination becomes effective shall be proportionately
increased. Any adjustment under this Section 5.1(a) shall become effective
immediately after the opening of business on the date upon which the subdivision
or combination becomes effective (or, if the subdivision or combination does not
become effective until after the opening of business on such date, the
adjustment under this Section 5.1(a) shall become effective immediately after
the effectiveness of such subdivision or combination).

(b) Common Share Dividends. In the event the Company shall, at any time or from
time to time after the Original Issue Date while any Warrants remain outstanding
and unexpired in whole or in part, make or issue to the holders of its Common
Shares a dividend or distribution payable in, or otherwise make or issue a
dividend or other distribution on any class of its capital stock payable in,
Common Shares (other than a dividend or distribution upon a Transaction to which
Section 5.1(h) applies), then and in each such event the Exercise Price in
effect immediately prior to the close of business on the date for the
determination of the holders of Common Shares entitled to receive such dividend
or distribution shall be decreased by multiplying such Exercise Price by a
fraction (not to be greater than 1):

(i) the numerator of which shall be the total number of Common Shares issued and
outstanding at the close of business on such date for determination; and

(ii) the denominator of which shall be the total number of Common Shares issued
and outstanding at the close of business on such date for determination plus the
number of Common Shares issuable in payment of such dividend or distribution.

Any adjustment under this Section 5.1(b) shall, subject to Section 5.1(f)(iv),
become effective immediately prior to the opening of business on the day after
the date for the determination of the holders of Common Shares entitled to
receive such dividend or distribution.

(c) Reclassifications. A reclassification of the Common Shares (other than any
such reclassification in connection with a merger or consolidation or sale to
which Section 5.1(h) applies) into Common Shares and shares of any other class
of stock shall be deemed:

 

15



--------------------------------------------------------------------------------

(i) a Specified Dividend by the Company to the holders of its Common Shares of
such shares of such other class of stock for the purposes and within the meaning
of Section 5.1(d) (and the effective date of such reclassification shall be
deemed to be “the date for the determination of the holders of Common Shares
entitled to receive such dividend or distribution” for the purposes and within
the meaning of Section 5.1(d)); and

(ii) if the outstanding Common Shares shall be changed into a larger or smaller
number of Common Shares as a part of such reclassification, such change shall be
deemed a subdivision or combination, as the case may be, of the outstanding
Common Shares for the purposes and within the meaning of Section 5.1(a) (and the
effective date of such reclassification shall be deemed to be “the date upon
which such subdivision becomes effective” or “the date upon which such
combination becomes effective,” as applicable, for the purposes and within the
meaning of Section 5.1(a)).

(d) Specified Dividends. In the event the Company shall, at any time or from
time to time after the Original Issue Date while any Warrants remain outstanding
and unexpired in whole or in part, make or issue any dividend of cash or other
distribution of cash and/or property (including rights, options or warrants),
whether in a spin-off transaction or otherwise, to all holders of its Common
Shares (other than any dividend or distribution (i) upon a Transaction to which
Section 5.1(h) applies or (ii) to which Section 5.1(b) applies) (a “Specified
Dividend”), then and in each such event, the Exercise Price in effect
immediately prior to the close of business on the date for the determination of
the holders of Common Shares entitled to receive such dividend or distribution
shall be decreased by multiplying such Exercise Price by a fraction (not to be
greater than 1):

(i) the numerator of which shall be (x) the Quoted Price on the Trading Day
immediately preceding the Ex-Dividend Date for such dividend or distribution
minus (y) the amount of any cash and the fair market value of any non-cash
property as of the Ex-Dividend Date for such dividend or distribution (as
determined by the Board of Directors in good faith and in a commercially
reasonable manner) to be distributed with respect to each Common Share; and

(ii) the denominator of which shall be the Quoted Price on the Trading Day
immediately preceding the Ex-Dividend Date for such dividend or distribution.

Any adjustment under this Section 5.1(d) shall, subject to Section 5.1(f)(iv),
become effective immediately prior to the opening of business on the day after
the date for the determination of the holders of Common Shares entitled to
receive such Specified Dividend.

Rights or warrants issued by the Company to all holders of the Common Shares
entitling the holders thereof to subscribe for or purchase Common Shares, which
rights or warrants (A) are deemed to be transferred with such Common Shares,
(B) are not exercisable and (C) are also issued in respect of future issuances
of Common Shares, in each case in clauses (A) through (C) until the occurrence
of a specified event or events (“Trigger Event”), shall not give rise to an
adjustment pursuant to this Section 5.1(d) until the occurrence of the earliest
Trigger Event.

 

16



--------------------------------------------------------------------------------

(e) Tender and Exchange Offers. If the Company or any of its Subsidiaries makes
a payment in respect of a tender or exchange offer for the Common Shares, to the
extent that the cash and value of any other consideration (as determined by the
Board of Directors of the Company acting in good faith and in a commercially
reasonable manner) included in the payment per share of the Common Shares
exceeds the Quoted Price on the Trading Day next succeeding the last date on
which tenders or exchanges may be made pursuant to such tender or exchange
offer, the Exercise Price in effect immediately prior to the close of business
on the Trading Day next succeeding the last date on which tenders or exchanges
may be made pursuant to such tender or exchange offer shall be decreased by
multiplying such Exercise Price by a fraction (not to be greater than 1):

(i) the numerator of which shall be the product of (x) the number of Common
Shares outstanding immediately prior to the date such tender or exchange offer
expires (prior to giving effect to the purchase of all Common Shares accepted
for purchase or exchange in such tender or exchange offer) and (y) the Quoted
Price on the Trading Day next succeeding the date such tender or exchange offer
expires; and

(ii) the denominator of which shall be the sum of (x) aggregate value of all
cash and any other consideration (as determined by the Board of Directors of the
Company in good faith and in a commercially reasonable manner) paid or payable
for Common Shares purchased in such tender or exchange offer and (y) the product
of (A) the Quoted Price on the Trading Day next succeeding the date such tender
or exchange offer expires and (B) the number of Common Shares outstanding
immediately after the date such tender or exchange offer expires (after giving
effect to the purchase of all Common Shares accepted for purchase or exchange in
such tender or exchange offer).

Any adjustment under this Section 5.1(e) shall, subject to Section 5.1(f)(iv),
become effective immediately prior to the opening of business on the day after
the Trading Day next succeeding the last date on which tenders or exchanges may
be made pursuant to such tender or exchange offer.

(f) Other Provisions Applicable to Adjustments. The following provisions shall
be applicable to the making of adjustments to the Exercise Price and the number
of Common Shares into which each Warrant is exercisable under Section 5.1:

(i) Treasury Stock. The dividend or distribution of any issued Common Shares
owned or held by or for the account of the Company shall be deemed a dividend or
distribution of Common Shares for purposes of Section 5.1(b). The Company shall
not make or issue any dividend or distribution on Common Shares held in the
treasury of the Company. For the purposes of Section 5.1(b), the number of
Common Shares at any time outstanding shall not include shares held in the
treasury of the Company.

(ii) When Adjustments Are to be Made. The adjustments required by
Section 5.1(a), Section 5.1(b), Section 5.1(c), Section 5.1(d) and
Section 5.1(e) shall be made whenever and as often as any specified event
requiring an adjustment shall occur, except that no adjustment of the Exercise
Price that would otherwise be required shall be made unless and until such
adjustment either by itself or with other adjustments not previously made
increases or decreases the Exercise Price immediately prior to the making of
such adjustment by at least 1%. Any adjustment representing a change of less
than such minimum amount (except as aforesaid) shall be carried forward and made
as soon as such adjustment, together with other adjustments required by
Section 5.1(a), Section 5.1(b), Section 5.1(c), Section 5.1(d) and
Section 5.1(e) and not previously made, would result in such minimum adjustment
and, in any case, shall be made on any Exercise Date.

 

17



--------------------------------------------------------------------------------

(iii) Fractional Interests. In computing adjustments under Section 5.1,
fractional interests in Common Shares shall be taken into account to the nearest
one-thousandth of a share.

(iv) Deferral of Issuance Upon Exercise. In any case in which Section 5.1(b),
Section 5.1(d) or Section 5.1(e) shall require that a decrease in the Exercise
Price be made effective prior to the occurrence of a specified event and any
Warrant is exercised after the time at which the adjustment became effective but
prior to the occurrence of such specified event and, in connection therewith,
Section 5.1(g) shall require a corresponding increase in the number of Common
Shares into which each Warrant is exercisable, the Company may elect to defer,
with written notice to the Warrant Agent (but not in any event later than the
Expiration Date) until the occurrence of such specified event (A) the issuance
to the Holder of the Warrant Certificate evidencing such Warrant (or other
Person entitled thereto) of, and the registration of such Holder (or other
Person) as the record holder of, the Common Shares over and above the Common
Shares issuable upon such exercise on the basis of the number of Common Shares
obtainable upon exercise of such Warrant immediately prior to such adjustment
and to require payment in respect of such number of shares the issuance of which
is not deferred on the basis of the Exercise Price in effect immediately prior
to such adjustment and (B) the corresponding reduction in the Exercise Price;
provided, however, that the Company shall deliver to such Holder or other person
a due bill or other appropriate instrument that meet any applicable requirements
of the principal national securities exchange or other market on which the
Common Shares are then traded and evidences the right of such Holder or other
Person to receive, and to become the record holder of, such additional Common
Shares, upon the occurrence of such specified event requiring such adjustment
(without payment of any additional Exercise Price in respect of such additional
shares).

(v) Adjustment of Prices. Whenever any provision of this Warrant Agreement
requires the calculation of the Quoted Price over a span of multiple days
(including, without limitation, for purposes of determining the Current Market
Price), the Board of Directors shall make appropriate adjustments thereto to
account for any adjustment to the Exercise Price that becomes effective, or any
event requiring an adjustment to the Exercise Price where the record date,
effective date or Ex-Dividend Date, as the case may be, of the event occurs, at
any time during the period when the Quoted Price is to be calculated.

(vi) Valuation Determinations.

(A) If the Required Warrant Holders object to any determination by the Board of
Directors of the Company of (I) the fair market value of any non-cash property
distributed on the Common Shares pursuant to Section 5.1(d), (II) the value of
any non-cash consideration payable in a tender or exchange offer pursuant to
Section 5.1(e), (III) the Current Market Price pursuant to clause (ii) of the
definition thereof or (IV) the value of a unit of Reference Property pursuant to

 

18



--------------------------------------------------------------------------------

Section 5.1(h)(i)(A), the Required Warrant Holders shall have the right to
deliver a written notice to the Company within 10 days after the Company
delivers written notice to Holders pursuant to Section 11.2 of such
determination requesting that an Independent Financial Expert calculate such
value as of the date of determination referred to in the applicable provision.

(B) No later than two Business Days after receiving notice from the Required
Warrant Holders pursuant to Section 5.1(f)(vi)(A) above, the Company shall
provide notice to the Holders of an Independent Financial Expert selected by the
Company (the “Company Selected Expert”) to make the related valuation
determination (the date on which such notice is delivered, the “Notice Date”).
In the event that the Required Warrant Holders object in writing to the Company
Selected Expert within seven days of the Notice Date, then the Company and
Required Warrant Holders shall jointly select an Independent Financial Expert by
no later than the 17th day after the Notice Date. If the Company and the
Required Warrant Holders are unable to agree on a jointly selected Independent
Financial Expert, the Required Warrant Holders shall select promptly, but no
later than the 17th day after the Notice Date, a separate Independent Financial
Expert and such Independent Financial Expert and the Company Selected Expert
shall select promptly, but no later than the 19th day after the Notice Date, a
third Independent Financial Expert to make the relevant valuation determination.
The determination of the finally selected Independent Financial Expert shall be
final and conclusive, and the fees and expenses of any such Independent
Financial Experts shall be borne by the Company. The relevant determination
shall be completed no later than the date that is 30 days after the date the
Company receives notice from the Required Warrant Holders pursuant to
Section 5.1(f)(vi)(A) above.

(C) Within two Business Days after completion of the determination of the
Independent Financial Expert pursuant to Section 5.1(f)(vi)(B) above, the
Company shall cause the complete written report of the Independent Financial
Expert as to such determination to be delivered to the Holders.

(g) Adjustment to Shares Obtainable Upon Exercise. Whenever the Exercise Price
is adjusted as provided in Section 5.1(a), (b), (c), (d) or (e), the number of
Common Shares into which a Warrant is exercisable shall simultaneously be
adjusted by multiplying such number of Common Shares into which a Warrant is
exercisable immediately prior to such adjustment by a fraction, the numerator of
which shall be the Exercise Price immediately prior to such adjustment, and the
denominator of which shall be the Exercise Price immediately thereafter.

(h) Changes in Common Shares. In case at any time or from time to time after the
Original Issue Date while any Warrants remain outstanding and unexpired in whole
or in part, the Company shall be a party to or shall otherwise engage in any
transaction or series of related transactions constituting: (1) a merger of the
Company into, a direct or indirect sale of all of the Company’s equity to, a
consolidation, amalgamation or similar transaction of the Company with, or a
sale of all or substantially all of the assets of the Company and its
Subsidiaries (taken as a whole) to, any other Person in which the previously
outstanding Common Shares shall be (either directly or upon subsequent
liquidation) cancelled, reclassified or converted or changed into or

 

19



--------------------------------------------------------------------------------

exchanged for securities or other property (including cash) or any combination
of the foregoing, or (2) any merger of another Person into the Company or any
recapitalization, reclassification or change of the Common Shares, in each case,
in which the previously outstanding Common Shares shall be cancelled,
reclassified or converted or changed into or exchanged for securities of the
Company or other property (including cash) of the Company or another Person or
any combination of the foregoing (any such transaction or series of related
transactions in clauses (1) or (2), a “Transaction”) then:

(i) in the case of any Transaction other than a Cash Transaction, as a condition
to the consummation of such Transaction, the Company shall or shall cause such
other Person, as the case may be, to execute and deliver to the Warrant Agent a
written instrument providing that:

(A) so long as any Warrant remains outstanding in whole or in part (including
after giving effect to the changes specified under clause (B) below), such
Warrant, upon the exercise thereof at any time on or after the consummation of
such Transaction, shall be exercisable (on such terms and subject to such
conditions as shall be as nearly equivalent as may be practicable to the
provisions set forth in this Agreement) into, in lieu of the Common Shares
issuable upon such exercise prior to such consummation, the kind and amount of
shares of stock, other securities or other property or assets (including cash or
any combination thereof) that would have been receivable upon such Transaction
by a holder of the number of Common Shares into which such Warrant was
exercisable immediately prior to such Transaction (“Reference Property,” with
each “unit of Reference Property” meaning the kind and amount of Reference
Property that a holder of one Common Share is entitled to receive); provided
that (I) if the Transaction causes the Common Shares to be converted into, or
exchanged for, the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), then the
Reference Property shall be deemed to be the weighted average of the types and
amounts of consideration actually received by the holders of Common Shares and
(II) the Quoted Price and Current Market Price shall be calculated based on the
value of a unit of Reference Property, as determined by the Board of Directors
of the Company acting in good faith and in a commercially reasonable manner; and

(B) the rights and obligations of such other Person and the Holders in respect
of Reference Property shall be substantially unchanged to be as nearly
equivalent as may be practicable to the rights and obligations of the Company
and Holders in respect of Common Shares hereunder as set forth in Section 3.1
hereof;

(ii) with respect to any Transaction other than a Cash Transaction, such written
instrument under clause (i) above shall provide for adjustments which, for
events subsequent to the effective date of such written instrument shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Section 5. The above provisions of this Section 5.1(h) shall similarly apply to
successive Transactions; or

 

20



--------------------------------------------------------------------------------

(iii) if such Transaction is a Cash Transaction, then, at the effective time of
the consummation of such Cash Transaction any Warrants not exercised prior to
the closing of such Cash Transaction shall automatically terminate and become
void and shall be cancelled for no further consideration.

(i) Compliance with Governmental Requirements. The Company will take any
corporate action that may be necessary in order that the Company may validly and
legally issue fully paid and non-assessable Common Shares at any applicable
adjusted Exercise Price.

(j) Optional Tax Adjustment. The Company may at its option, at any time during
the term of the Warrants, increase the number of Common Shares into which each
Warrant is exercisable, or decrease the Exercise Price, in addition to those
changes required by Section 5.1(a), Section 5.1(b), Section 5.1(c),
Section 5.1(d) and Section 5.1(e) as deemed advisable by the Board of Directors
of the Company, in order that any event treated for Federal income tax purposes
as a dividend of stock or stock rights shall not be taxable to the recipients of
such dividend of stock or stock rights.

(k) Warrants Deemed Exercisable. For purposes solely of this Section 5, the
number of Common Shares which the holder of any Warrant would have been entitled
to receive had such Warrant been exercised in full at any time or into which any
Warrant was exercisable at any time shall be determined assuming such Warrant
was exercisable in full at such time.

(l) Notice of Adjustment. Upon the occurrence of each adjustment of the Exercise
Price or the number of Common Shares into which a Warrant is exercisable
pursuant to this Section 5.1, the Company at its expense shall promptly:

(i) compute such adjustment in accordance with the terms hereof;

(ii) after such adjustment becomes effective, deliver to all Holders, in
accordance with Section 11.1(b) and Section 11.2 (including by means of a
current report on Form 8-K), a notice setting forth such adjustment and showing
in detail the facts upon which such adjustment is based; and

(iii) deliver to the Warrant Agent a certificate of the Chief Financial Officer
of the Company setting forth the Exercise Price and the number of Common Shares
into which each Warrant is exercisable after such adjustment and setting forth a
brief statement of the facts requiring such adjustment and the computation by
which such adjustment was made (including a description of the basis on which
the Current Market Price of the Common Shares was determined). As provided in
Section 10, the Warrant Agent shall be entitled to rely on such certificate and
shall be under no duty or responsibility with respect to any such certificate,
except to exhibit the same from time to time to any Holder desiring an
inspection thereof during reasonable business hours. The Company hereby agrees
that it will provide the Warrant Agent with reasonable notice of any Adjustment
Event set forth in this Section 5.1. The Company further agrees that it will
provide to the Warrant Agent with any new or amended exercise terms. The Warrant
Agent shall have no obligation under any Section of this Agreement to determine
whether an Adjustment Event has occurred or to calculate any of the adjustments
set forth herein.

 

21



--------------------------------------------------------------------------------

(m) Statement on Warrant Certificates. Irrespective of any adjustment in the
Exercise Price or amount or kind of shares into which the Warrants are
exercisable, Warrant Certificates theretofore or thereafter issued may continue
to express the same Exercise Price initially applicable or amount or kind of
shares initially issuable upon exercise of the Warrants evidenced thereby
pursuant to this Agreement.

5.2 Fractional Interest. The Company shall not be required upon the exercise of
any Warrant (including, without limitation, under Section 3.7) to issue any
fractional Common Shares, but may, in lieu of issuing any fractional Common
Shares make an adjustment therefore in cash on the basis of the Current Market
Price per Common Share on the date of such exercise. If Warrant Certificates
evidencing more than one Warrant shall be presented for exercise at the same
time by the same Holder, the number of full Common Shares which shall be
issuable upon such exercise thereof shall be computed on the basis of the
aggregate number of Warrants so to be exercised. The Holders, by their
acceptance of the Warrant Certificates, expressly waive their right to receive
any fraction of a Common Share or a stock certificate representing a fraction of
a Common Share if such amount of cash is paid in lieu thereof. If the Company
shall decide that cash will be provided instead of fractional shares, then the
Company shall inform the Warrant Agent of the amount to be paid upon the
fractional exercise of the Warrant. Further, if the Company shall decide that
cash will be provided instead of fractional shares, then the Company shall
provide an initial funding of two thousand dollars ($2000) for the purpose of
issuing cash in lieu of fractional shares. From time to time thereafter,
Computershare may request additional funding to cover fractional payments.
Computershare shall have no obligation to make fractional payments unless the
Company shall have provided the necessary funds to pay in full all amounts due
and payable with respect thereto.

5.3 No Other Adjustments. Except in accordance with Section 5.1, the applicable
Exercise Price and the number of Common Shares obtainable upon exercise of any
Warrant will not be adjusted for the issuance of Common Shares or any securities
convertible into or exchangeable for Common Shares or carrying the right to
purchase any of the foregoing, including, without limitation

(i) upon the issuance of any other securities by the Company on or after the
Original Issue Date, or upon the issuance of Common Shares upon the exercise of
any such securities;

(ii) upon the issuance of any Common Shares or other securities or any payments
pursuant to any management or other equity incentive plan of the Company;

(iii) upon the issuance of any Common Shares pursuant to the exercise of the
Warrants; or

(iv) upon the issuance of any Common Shares or other securities of the Company
in connection with a business acquisition transaction.

 

22



--------------------------------------------------------------------------------

6.

Loss or Mutilation.

If (a) any mutilated Warrant Certificate is surrendered to the Warrant Agent or
(b) both (i) there shall be delivered to the Company and the Warrant Agent (A) a
claim by a Holder as to the destruction, loss or wrongful taking of any Warrant
Certificate of such Holder and a request thereby for a new replacement Warrant
Certificate, and (B) such open penalty surety bond and/or indemnity bond as may
be required by them to save each of them and any agent of either of them
harmless and (ii) such other reasonable requirements as may be imposed by the
Company or Warrant Agent as permitted by Section 8-405 of the Uniform Commercial
Code have been satisfied, then, in the absence of notice to the Company or the
Warrant Agent that such Warrant Certificate has been acquired by a “protected
purchaser” within the meaning of Section 8-405 of the Uniform Commercial Code or
bona fide purchaser, the Company shall execute and upon its written request the
Warrant Agent shall countersign and deliver to the registered Holder of the
lost, wrongfully taken, destroyed or mutilated Warrant Certificate, in exchange
therefore or in lieu thereof, a new Warrant Certificate of the same tenor and
for a like aggregate number of Warrants. At the written request of such
registered Holder, the new Warrant Certificate so issued shall be retained by
the Warrant Agent as having been surrendered for exercise, in lieu of delivery
thereof to such Holder, and shall be deemed for purposes of
Section 3.2(d)(i)(y)(II) to have been surrendered for exercise on the date the
conditions specified in clauses (A) or (B) of the preceding sentence were first
satisfied. The Warrant Agent may, at its option, issue replacement Warrants for
mutilated certificates upon presentation thereof without such indemnity.

Upon the issuance of any new Warrant Certificate under this Section 6, the
Company may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and other expenses
(including the fees and expenses of the Warrant Agent and of counsel to the
Company) in connection therewith.

Every new Warrant Certificate executed and delivered pursuant to this Section 6
in lieu of any lost, wrongfully taken or destroyed Warrant Certificate shall
constitute an additional contractual obligation of the Company, whether or not
the allegedly lost, wrongfully taken or destroyed Warrant Certificate shall be
at any time enforceable by anyone, and shall be entitled to the benefits of this
Agreement equally and proportionately with any and all other Warrant
Certificates duly executed and delivered hereunder.

The provisions of this Section 6 are exclusive and shall preclude (to the extent
lawful) all other rights or remedies with respect to the replacement of
mutilated, lost, wrongfully taken, or destroyed Warrant Certificates.

 

7.

Reservation and Authorization of Common Shares.

The Company covenants that, for the duration of the Exercise Period, the Company
will at all times reserve and keep available, from its authorized and unissued
Common Shares solely for issuance and delivery upon the exercise of the Warrants
and free of preemptive rights, such number of Common Shares and other
securities, cash or property as from time to time shall be issuable upon the
exercise in full of all outstanding Warrants for cash. The Company further
covenants that it shall, from time to time, take all steps necessary to increase
the authorized number of Common Shares if at any time the authorized number of
Common Shares remaining unissued would otherwise be insufficient to allow
delivery of all the Common Shares then deliverable upon the exercise in full of
all outstanding Warrants. The Company covenants that all Common Shares issuable
upon exercise of the Warrants will, upon issuance, be duly and validly issued,
fully paid and nonassessable and will be free of restrictions on transfer and
will be free from all liens and

 

23



--------------------------------------------------------------------------------

charges in respect of the issue thereof. The Company shall take all such actions
as may be necessary to ensure that all such Common Shares may be so issued
without violation of any applicable law or governmental regulation or any
requirements of any U.S. national securities exchange upon which Common Shares
may be listed (except for official notice of issuance which shall be immediately
delivered by the Company upon each such issuance). The Company covenants that
all Common Shares will, at all times that Warrants are exercisable, be duly
approved for listing subject to official notice of issuance on each securities
exchange, if any, on which the Common Shares are then listed. The Company
covenants that the stock certificates issued to evidence any Common Shares
issued upon exercise of Warrants, if any, will comply with the Yukon Business
Corporations Act and any other applicable law.

The Company hereby authorizes and directs its current and future transfer agents
for the Common Shares at all times to reserve stock certificates for such number
of authorized shares, to the extent as, and if, required. The Company will
supply such transfer agents with duly executed stock certificates for such
purposes, to the extent as, and if, required.

 

8.

Warrant Transfer Books.

The Warrant Agent will maintain an office or offices (the “Corporate Agency
Office”) in the United States of America, where Warrant Certificates may be
surrendered for registration of transfer or exchange and where Warrant
Certificates may be surrendered for exercise of Warrants evidenced thereby,
which office is 116 Inverness Drive East, Suite 400, Englewood, Colorado 80112
on the Original Issuance Date. The Warrant Agent will give prompt written notice
to all Holders of Warrant Certificates of any change in the location of such
office.

The Warrant Certificates evidencing the Warrants shall be issued in registered
form only. The Company shall cause to be kept at the office or offices of the
Warrant Agent designated for such purpose a warrant register (the “Warrant
Register”) in which, subject to such reasonable regulations as the Warrant Agent
may prescribe and such regulations as may be prescribed by law, the Company
shall provide for the registration of Warrant Certificates and of transfers or
exchanges of Warrant Certificates as herein provided.

Upon surrender for registration of transfer of any Warrant Certificate at the
Corporate Agency Office, the Company shall execute, and the Warrant Agent shall
countersign and deliver, in the name of the designated transferee or
transferees, one or more new Warrant Certificates evidencing a like aggregate
number of Warrants.

At the option of the Holder, Warrant Certificates may be exchanged at the office
or offices of the Warrant Agent upon payment of the charges hereinafter provided
for other Warrant Certificates evidencing a like aggregate number of Warrants.
Whenever any Warrant Certificates are so surrendered for exchange, the Company
shall execute, and the Warrant Agent shall countersign and deliver, the Warrant
Certificates of the same tenor and evidencing the same number of Warrants as
evidenced by the Warrant Certificates surrendered by the Holder making the
exchange.

All Warrant Certificates issued upon any registration of transfer or exchange of
Warrant Certificates shall be the valid obligations of the Company, evidencing
the same obligations, and entitled to the same benefits under this Agreement, as
the Warrant Certificates surrendered for such registration of transfer or
exchange.

 

24



--------------------------------------------------------------------------------

Every Warrant Certificate surrendered for registration of transfer or exchange
shall (if so required by the Company or the Warrant Agent) be: (i) duly endorsed
and containing a signature guarantee from an eligible guarantor institution
participating in a signature guarantee program approved by the Securities
Transfer Association, or (ii) be accompanied by a written instrument of transfer
in form satisfactory to the Company and the Warrant Agent, duly executed by the
Holder thereof or his attorney duly authorized in writing, also containing a
signature guarantee from an eligible guarantor institution participating in a
signature guarantee program approved by the Securities Transfer Association.
Further, to effect such transfer or exchange, all other necessary information or
documentation shall be provided as the Warrant Agent may reasonably request.

No service charge shall be made for any registration of transfer or exchange of
Warrant Certificates; provided, however, the Company may require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any registration of transfer or exchange of Warrant
Certificates.

The Warrant Agent shall, upon request of the Company from time to time, deliver
to the Company such reports of registered ownership of the Warrants and such
records of transactions with respect to the Warrants and the Common Shares as
the Company may reasonably request. The Warrant Agent shall, upon reasonable
advance notice, also make available to the Company for inspection by the
Company’s agents or employees, from time to time as the Company may reasonably
request, such original books of accounts and records maintained by the Warrant
Agent in connection with the issuance and exercise of Warrants hereunder, such
inspections to occur at the Corporate Agency Office during normal business
hours.

The Warrant Agent shall keep copies of this Agreement and any notices given to
Holders hereunder available for inspection, upon reasonable advance notice, by
the Holders during normal business hours at the Corporate Agency Office. The
Company shall supply the Warrant Agent from time to time with such numbers of
copies of this Agreement as the Warrant Agent may request.

 

9.

Warrant Holders.

9.1 No Voting or Dividend Rights.

(a) No Holder of a Warrant Certificate evidencing any Warrant shall have or
exercise any rights by virtue hereof as a holder of Common Shares of the
Company, including, without limitation, the right to vote, to receive dividends
and other distributions as a holder of Common Shares or to receive notice of, or
attend, meetings or any other proceedings of the holders of Common Shares.

(b) The consent of any Holder of a Warrant Certificate shall not be required
with respect to any action or proceeding of the Company.

(c) Except as provided in Section 4, no Holder of a Warrant Certificate, by
reason of the ownership or possession of a Warrant or the Warrant Certificate
representing the same, shall have any right to receive any cash dividends, stock
dividends, allotments or rights or other distributions paid, allotted or
distributed or distributable to the holders of Common Shares prior to, or for
which the relevant record date preceded, the date of the exercise of such
Warrant.

 

25



--------------------------------------------------------------------------------

(d) No Holder of a Warrant Certificate shall have any right not expressly
conferred hereunder or under, or by applicable law with respect to, the Warrant
Certificate held by such Holder.

9.2 Rights of Action. All rights of action against the Company in respect of
this Agreement, except rights of action vested in the Warrant Agent, are vested
in the Holders of the Warrant Certificates, and any Holder of any Warrant
Certificate, without the consent of the Warrant Agent or the Holder of any other
Warrant Certificate, may, in such Holder’s own behalf and for such Holder’s own
benefit, enforce and may institute and maintain any suit, action or proceeding
against the Company suitable to enforce, or otherwise in respect of, such
Holder’s right to exercise such Holder’s Warrants in the manner provided in this
Agreement.

9.3 Treatment of Holders of Warrant Certificates. Every Holder, by virtue of
accepting a Warrant Certificate, consents and agrees with the Company, with the
Warrant Agent and with every subsequent holder of such Warrant Certificate that,
prior to due presentment of such Warrant Certificate for registration of
transfer, the Company and the Warrant Agent may treat the Person in whose name
the Warrant Certificate is registered as the owner thereof for all purposes and
as the Person entitled to exercise the rights granted under the Warrants, and
neither the Company, the Warrant Agent nor any agent thereof shall be affected
by any notice to the contrary.

 

10.

Concerning the Warrant Agent. Sections 10.1(d), 10.2, 10.3, 10.4, 10.5 and 10.6
shall survive termination or removal of the Warrant Agent.

10.1 Rights and Duties of the Warrant Agent.

(a) The Company hereby appoints the Warrant Agent to act as agent of the Company
as set forth in this Agreement. The Warrant Agent hereby accepts the appointment
as agent of the Company and agrees to perform that agency upon the terms and
conditions set forth in this Agreement and in the Warrant Certificates or as the
Company and the Warrant Agent may hereafter agree, by all of which the Company
and the Holders of Warrant Certificates, by their acceptance thereof, shall be
bound; provided, however, that the terms and conditions contained in the Warrant
Certificates are subject to and governed by this Agreement or any other terms
and conditions hereafter agreed to by the Company and the Warrant Agent. The
Warrant Agent shall act solely as agent of the Company hereunder and does not
assume any obligation or relationship of agency or trust for or with any of the
Holders or any beneficial owners of Warrants.

(b) The Warrant Agent shall not, by countersigning Warrant Certificates or by
any other act hereunder, be deemed to make any representations as to validity or
authorization of (i) the Warrants or the Warrant Certificates (except as to its
countersignature thereon), (ii) any securities or other property delivered upon
exercise of any Warrant, (iii) the accuracy of the computation of the number or
kind or amount of stock or other securities or other property deliverable upon
exercise of any Warrant, (iv) the

 

26



--------------------------------------------------------------------------------

correctness of any of the representations of the Company made in such
certificates that the Warrant Agent receives; or (v) any of the statements of
act or recitals contained in this Warrant Agreement. The Warrant Agent shall not
at any time have any duty to calculate or determine whether any facts exist that
may require any adjustments pursuant to Section 5 hereof with respect to the
kind and amount of shares or other securities or any property issuable to
Holders upon the exercise of Warrants required from time to time. The Warrant
Agent shall have no duty or responsibility to determine the accuracy or
correctness of such calculation or with respect to the methods employed in
making the same. The Warrant Agent shall not be accountable with respect to the
validity or value (or the kind or amount) of any Common Shares or of any
securities or property which may at any time be issued or delivered upon the
exercise of any Warrant or upon any adjustment pursuant to Section 5 hereof, and
it makes no representation with respect thereto. The Warrant Agent shall not be
responsible for any failure of the Company to make any cash payment or to issue,
transfer or deliver any Common Shares or stock certificates or other securities
or property upon the surrender of any Warrant Certificate for the purpose of
exercise or upon any adjustment pursuant to Section 5 hereof or to comply with
any of the covenants of the Company contained in Section 5 hereof. The Company
shall perform, execute, acknowledge and deliver or cause to be performed,
executed, acknowledged and delivered all such further acts, instruments and
assurances as may reasonably be required by the Warrant Agent in order to enable
it to carry out or perform its duties under this Agreement.

(c) The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Warrant Agreement or in the
Warrant Certificates (except its countersignature thereof) or be required to
verify the same, and all such statements and recitals are and shall be deemed to
have been made by the Company only.

(d) The Warrant Agent shall not have any duty or responsibility in the case of
the receipt of any written demand from any holder of Warrants with respect to
any action or default by the Company, including, without limiting the generality
of the foregoing, any duty or responsibility to initiate or attempt to initiate
any proceedings at law or otherwise or to make any demand upon the Company.

(e) The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorney or agents, and the Warrant Agent shall not be answerable or
accountable for any act, default, neglect or misconduct of any such attorney or
agents or for any loss to the Company resulting from any such act, default,
neglect or misconduct, absent gross negligence, willful misconduct, fraud or bad
faith (each as determined by a final judgment of a court of competent
jurisdiction) in the selection and continued employment thereof, provided,
however, that the selection and the continued employment of any such attorney,
agent or employee was not a result of gross negligence, willful misconduct,
fraud or bad faith (each as determined by a final judgment of a court of
competent jurisdiction).

 

27



--------------------------------------------------------------------------------

(f) The Warrant Agent may rely on and shall be held harmless and protected and
shall incur no liability for or in respect of any action taken, suffered or
omitted to be taken by it absent gross negligence, willful misconduct, fraud or
bad faith (each as determined by a final judgment of a court of competent
jurisdiction) in reliance upon any certificate, statement, instrument, opinion,
notice, letter, facsimile transmission, telegram or other document, or any
security delivered to it, and believed by it to be genuine and to have been made
or signed by the proper party or parties, or upon any written or oral
instructions or statements from the Company with respect to any matter relating
to its acting as Warrant Agent hereunder.

(g) The Warrant Agent shall not be obligated to expend or risk its own funds or
to take any action that it believes would expose or subject it to expense or
liability or to a risk of incurring expense or liability, unless it has been
furnished with assurances of repayment or indemnity satisfactory to it.

(h) The Warrant Agent shall not be liable or responsible for any failure of the
Company to comply with any of its obligations relating to any registration
statement filed with the Securities and Exchange Commission or this Warrant
Agreement, including without limitation obligations under applicable regulation
or law.

(i) The Warrant Agent shall not be accountable or under any duty or
responsibility for the use by the Company of any Warrants authenticated by the
Warrant Agent and delivered by it to the Company pursuant to this Warrant
Agreement or for the application by the Company of the proceeds of the issue and
sale, or exercise, of the Warrants.

(j) The Warrant Agent shall act hereunder solely as agent for the Company, and
its duties shall be determined solely by the express provisions hereof (and no
duties or obligations shall be inferred or implied). The Warrant Agent shall not
assume any obligations or relationship of agency or trust with any of the owners
or holders of the Warrants.

(k) The Warrant Agent may rely on and be fully authorized and protected in
acting or failing to act upon (a) any guaranty of signature by an “eligible
guarantor institution” that is a member or participant in the Securities
Transfer Agents Medallion Program or other comparable “signature guarantee
program” or insurance program in addition to, or in substitution for, the
foregoing; or (b) any law, act, regulation or any interpretation of the same
even though such law, act, or regulation may thereafter have been altered,
changed, amended or repealed.

(l) In the event the Warrant Agent believes any ambiguity or uncertainty exists
hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Warrant Agent hereunder, the
Warrant Agent, may, in its sole discretion, refrain from taking any action, and
shall be fully protected and shall not be liable in any way to Company, the
holder of any Warrant Certificate or any other person or entity for refraining
from taking such action, unless the Warrant Agent receives written instructions
signed by the Company which eliminates such ambiguity or uncertainty to the
satisfaction of Warrant Agent.

(m) Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by the Chairman of the
Board, the Chief Executive Officer, the President, a Vice President, the Chief
Financial Officer or the Secretary of the Company and delivered to the Warrant
Agent. The Warrant Agent may rely upon such statement, and will be held harmless
for such reliance, and shall not be held liable in connection with any delay in
receiving such statement.

 

28



--------------------------------------------------------------------------------

10.2 Limitation of Liability.

(a) The Warrant Agent shall be liable hereunder only for its own gross
negligence, willful misconduct, fraud or bad faith (each as determined by a
final judgment of a court of competent jurisdiction). Notwithstanding anything
contained herein to the contrary, the Warrant Agent’s aggregate liability during
any term of this Agreement with respect to, arising from, or arising in
connection with this Agreement, or from all services provided or omitted to be
provided under this Agreement, whether in contract, or in tort, or otherwise, is
limited to, and shall not exceed, the amounts paid hereunder by the Company to
Warrant Agent as fees and charges, but not including reimbursable expenses,
during the twenty four (24) months immediately preceding the event for which
recovery from Warrant Agent is being sought. Neither party to this Agreement
shall be liable to the other party for any consequential, indirect, special or
incidental damages under any provisions of this Agreement or for any
consequential, indirect, punitive, special or incidental damages arising out of
any act or failure to act hereunder even if that party has been advised of or
has foreseen the possibility of such damages.

(b) Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Agreement or with respect to the validity or execution of
any Warrant. The Warrant Agent shall not be responsible for any breach by the
Company of any covenant or condition contained in this Agreement or in any
Warrant. The Warrant Agent shall not be responsible to make any adjustments
required under the provisions of Section 5 hereof or responsible for the manner,
method, or amount of any such adjustment or the ascertaining of the existence of
facts that would require any such adjustment; nor shall it by any act hereunder
be deemed to make any representation or warranty as to the authorization or
reservation of any Common Shares to be issued pursuant to this Agreement or any
Warrant or as to whether any Common Shares shall, when issued, be valid and
fully paid and non-assessable.

10.3 Indemnification.

(a) The Company covenants and agrees to indemnify and to hold the Warrant Agent
harmless against any costs, expenses (including reasonable and documented fees
of its legal counsel), losses or damages, which may be paid, incurred or
suffered by or to which it may become subject, arising from or out of, directly
or indirectly, any claims or liability resulting from its actions as Warrant
Agent pursuant hereto; provided, that such covenant and agreement does not
extend to, and the Warrant Agent shall not be indemnified with respect to, such
costs, expenses, losses and damages incurred or suffered by the Warrant Agent as
a result of, or arising out of, its gross negligence, bad faith, or willful
misconduct.

(b) Instructions. From time to time, the Company may provide the Warrant Agent
with instructions, by Company Order or otherwise, concerning the services
performed by the Warrant Agent hereunder. In addition, at any time the Warrant
Agent may apply to any officer of Company for instruction, and may consult with
legal counsel for the Warrant Agent or the Company with respect to any matter
arising in connection with the services to be performed by the

 

29



--------------------------------------------------------------------------------

Warrant Agent under this Warrant Agreement. Warrant Agent and its agents and
subcontractors shall not be liable and shall be indemnified by Company for any
action taken, suffered or omitted to be taken by Warrant Agent in reliance upon
any Company instructions or upon the advice or opinion of such counsel. Warrant
Agent shall not be held to have notice of any change of authority of any person,
until receipt of written notice thereof from Company.

10.4 Right to Consult Counsel. The Warrant Agent may at any time consult with
legal counsel satisfactory to it (who may be legal counsel for the Company), and
the Warrant Agent shall incur no liability or responsibility to the Company or
to any Holder for any action taken, suffered or omitted by it absent gross
negligence, willful misconduct, fraud or bad faith (each as determined by a
final judgment of a court of competent jurisdiction) in accordance with the
opinion or advice of such counsel.

10.5 Compensation and Reimbursement. The Company agrees to pay the Warrant Agent
from time to time compensation for all fees and expenses relating to its
services hereunder as the Company and the Warrant Agent may agree from time to
time and to reimburse the Warrant Agent for reasonable expenses and
disbursements, including reasonable counsel fees incurred in connection with the
execution and administration of this Agreement.

10.6 Warrant Agent May Hold Company Securities. The Warrant Agent and any
stockholder, director, officer or employee of the Warrant Agent may buy, sell or
deal in any of the Warrants or other securities of the Company or become
pecuniarily interested in any transaction in which the Company may be
interested, or contract with or lend money to the Company or otherwise act as
fully and freely as though it were not Warrant Agent under this Warrant
Agreement. Nothing herein shall preclude the Warrant Agent from acting in any
other capacity for the Company or for any other legal entity. Nothing herein
shall preclude the Warrant Agent or any Countersigning Agent from acting in any
other capacity for the Company or for any other legal entity.

10.7 Resignation and Removal; Appointment of Successor.

(a) The Warrant Agent may resign its duties and be discharged from all further
duties and liability hereunder (except liability arising as a result of the
Warrant Agent’s own gross negligence or willful misconduct) after giving 30
days’ prior written notice to the Company. The Company may remove the Warrant
Agent upon 30 days’ written notice, and the Warrant Agent shall thereupon in
like manner be discharged from all further duties and liabilities hereunder,
except as aforesaid. The Warrant Agent shall, at the expense of the Company,
cause notice to be given in accordance with Section 11.1(b) to the Company of
said notice of resignation or notice of removal, as the case may be. Upon such
resignation or removal, the Company shall appoint in writing a new Warrant
Agent. If the Company shall fail to make such appointment within a period of 30
calendar days after it has been notified in writing of such resignation by the
resigning Warrant Agent or after such removal, then the Holder of any Warrant
Certificate may apply to any court of competent jurisdiction for the appointment
of a new Warrant Agent. The new Warrant Agent shall be vested with the same
powers, rights, duties and responsibilities as if it had been originally named
herein as the Warrant Agent, without any further assurance, conveyance, act or
deed; but if for any reason it shall be reasonably necessary or expedient to
execute and deliver any further assurance, conveyance, act or deed, the same
shall be done at the reasonable expense of the Company and

 

30



--------------------------------------------------------------------------------

shall be legally and validly executed and delivered by the resigning or removed
Warrant Agent. Not later than the effective date of any such appointment, the
Company shall file notice thereof with the resigning or removed Warrant Agent.
Failure to give any notice provided for in this Section 10.7(a), however, or any
defect therein, shall not affect the legality or validity of the resignation of
the Warrant Agent or the appointment of a new Warrant Agent as the case may be.

(b) Any Person into which the Warrant Agent or any new Warrant Agent may be
merged, or any Person resulting from any consolidation to which the Warrant
Agent or any new Warrant Agent shall be a party, shall be a successor Warrant
Agent under this Agreement without any further act. Any such successor Warrant
Agent shall promptly cause notice of its succession as Warrant Agent to be given
in accordance with Section 11.1(b) to each Holder of a Warrant Certificate at
such Holder’s last address as shown on the Warrant Register.

10.8 Appointment of Countersigning Agent.

(a) The Warrant Agent may appoint a Countersigning Agent or Agents which shall
be authorized to act on behalf of the Warrant Agent to countersign Warrant
Certificates issued upon original issue and upon exchange, registration of
transfer or pursuant to Section 6, and Warrant Certificates so countersigned
shall be entitled to the benefits of this Agreement equally and proportionately
with any and all other Warrant Certificates duly executed and delivered
hereunder. Wherever reference is made in this Agreement to the countersignature
and delivery of Warrant Certificates by the Warrant Agent or to Warrant
Certificates countersigned by the Warrant Agent, such reference shall be deemed
to include countersignature and delivery on behalf of the Warrant Agent by a
Countersigning Agent and Warrant Certificates countersigned by a Countersigning
Agent.

(b) Any Person into which a Countersigning Agent may be merged or any
corporation resulting from any consolidation to which such Countersigning Agent
shall be a party, shall be a successor Countersigning Agent without any further
act; provided, that, such corporation would be eligible for appointment as a new
Countersigning Agent under the provisions of Section 10.8(a), without the
execution or filing of any paper or any further act on the part of the Warrant
Agent or the Countersigning Agent. Any such successor Countersigning Agent shall
promptly cause notice of its succession as Countersigning Agent to be given in
accordance with Section 11.1(b) to each Holder of a Warrant Certificate at such
Holder’s last address as shown on the Warrant Register.

(c) A Countersigning Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Warrant Agent and to the Company. The Warrant
Agent may at any time terminate the agency of a Countersigning Agent by giving
30 days’ prior written notice thereof to such Countersigning Agent and to the
Company.

(d) The Warrant Agent agrees to pay to each Countersigning Agent from time to
time reasonable compensation for its services under this Section 10.8 and the
Warrant Agent shall be entitled to be reimbursed for such payments, subject to
the provisions of Section 10.5.

(e) Any Countersigning Agent shall have the same rights and immunities as those
of the Warrant Agent set forth Section 10 and this Agreement.

 

31



--------------------------------------------------------------------------------

11.

Notices.

11.1 Notices Generally.

(a) Any request, notice, direction, authorization, consent, waiver, demand or
other communication permitted or authorized by this Agreement to be made upon,
given or furnished to or filed with the Company or the Warrant Agent by the
other party hereto or by any Holder shall be sufficient for every purpose
hereunder if in writing (including telecopy communication) and telecopied, sent
via trackable or first-class mail or delivered by hand (including by courier
service) as follows:

if to the Company, to:

Ultra Petroleum Corp.

116 Inverness Drive East, Suite 400

Englewood, Colorado 80112

Attention: Chief Financial Officer

   Chief Accounting Officer

   Legal Department

Facsimile:

with a copy which shall not constitute notice to:

Kirkland & Ellis LLP

609 Main Street, Suite 4700

Houston, Texas 77002

Attention: Matthew R. Pacey

Facsimile: (713) 836-3601

if to the Warrant Agent, to:

Computershare Inc.

250 Royall Street

Canton, MA 02021

Facsimile: (781) 575-2549

Attention: Corporate Actions

with a copy which shall not constitute notice to:

Computershare Inc.

480 Washington Boulevard, 29th Floor

Jersey City, New Jersey 07310

Facsimile: (201) 680-4610

Attention: Legal Department

or, in either case, such other address as shall have been set forth in a notice
delivered in accordance with this Section 11.1(a).

 

32



--------------------------------------------------------------------------------

All such communications shall be effective when sent.

Any Person that telecopies any communication hereunder to any Person shall, on
the same date as such telecopy is transmitted, also send, by trackable or first
class mail, postage prepaid and addressed to such Person as specified above, an
original copy of the communication so transmitted.

(b) Where this Agreement provides for notice to Holders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if in writing and mailed, by trackable or first-class mail, to each Holder
affected by such event, at the address of such Holder as it appears in the
Warrant Register. In any case where notice to Holders is given by mail, neither
the failure to mail such notice, nor any defect in any notice so mailed, to any
particular Holder shall affect the sufficiency of such notice with respect to
other Holders. Where this Agreement provides for notice in any manner, such
notice may be waived in writing by the Person entitled to receive such notice,
either before or after the event, and such waiver shall be the equivalent of
such notice.

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made by a method approved by the Warrant Agent as one
which would be most reliable under the circumstances for successfully delivering
the notice to the addressees shall constitute a sufficient notification for
every purpose hereunder.

Where this Agreement provides for notice of any event to a Holder of a Global
Warrant Certificate, such notice shall be sufficiently given if given to the
Depositary (or its designee), pursuant to its Applicable Procedures, not later
than the latest date (if any), and not earlier than the earliest date (if any),
prescribed for the giving of such notice.

11.2 Required Notices to Holders. In the event the Company shall:

(a) take any action that would result in an adjustment to the Exercise Price
and/or the number of Common Shares issuable upon exercise of a Warrant pursuant
to Section 5.1 or

(b) consummate any Transaction (each of (a) or (b), an “Action”);

then, in each such case, unless the Company has made a filing with the
Commission, including pursuant to a Current Report on Form 8-K, which filing
discloses such Action, the Company shall cause to be delivered to the Warrant
Agent and shall give to each Holder of a Warrant Certificate, in accordance with
Section 11.1(b) hereof, a written notice of such Action, including, in the case
of an action pursuant to Section 11.2(a), the information required under
Section 5.1(k)(ii). Such notice shall be given promptly after taking such
Action.

If at any time the Company shall cancel any of the Actions for which notice has
been given under this Section 11.2 prior to the consummation thereof, the
Company shall give each Holder prompt notice of such cancellation in accordance
with Section 11.1(b), unless the Company has made a filing with the Commission,
including pursuant to a current report on Form 8-K, which filing discloses the
cancellation of such Actions.

 

33



--------------------------------------------------------------------------------

If at any time the Board of Directors of the Company shall determine (I) the
fair market value of any non-cash property distributed on the Common Shares
pursuant to Section 5.1(d), (II) the value of any non-cash consideration payable
in a tender or exchange offer pursuant to Section 5.1(e), (III) the Current
Market Price pursuant to clause (ii) of the definition thereof or (IV) the value
of a unit of Reference Property pursuant to Section 5.1(h)(i)(A), the Company
shall provide written notice of such determination to each Holder of a Warrant
Certificate promptly after making such determination.

In addition, in the event the Company enters into any definitive agreement with
respect to any Transaction, unless the Company has made a filing with the
Commission, including pursuant to a Current Report on Form 8-K, which filing
discloses such agreement, the Company shall cause to be delivered to the Warrant
Agent and shall give to each Holder of a Warrant Certificate, in accordance with
Section 11.1(b), a notice of the entering into such definitive agreement.

 

12.

Inspection.

The Warrant Agent shall cause a copy of this Agreement to be available at all
reasonable times at the office of the Warrant Agent for inspection by any Holder
of any Warrant Certificate. The Warrant Agent may require any such Holder to
submit its Warrant Certificate for inspection by the Warrant Agent.

 

13.

Amendments.

(a) This Agreement may be amended by the Company and the Warrant Agent with the
consent of the Required Warrant Holders.

(b) Notwithstanding the foregoing, the Company and the Warrant Agent may,
without the consent or concurrence of the Holders of the Warrant Certificates,
by supplemental agreement or otherwise, amend this Agreement for the purpose of
making any changes or corrections in this Agreement that (i) are required to
cure any ambiguity or to correct or supplement any defective or inconsistent
provision or clerical omission or mistake or manifest error herein contained or
(ii) add to the covenants and agreements of the Company in this Agreement
further covenants and agreements of the Company thereafter to be observed, or
surrender any rights or powers reserved to or conferred upon the Company in this
Agreement; provided, however, that in either case such amendment shall not
adversely affect the rights or interests of the Holders of the Warrant
Certificates hereunder in any material respect.

(c) Notwithstanding anything to the contrary herein, the consent of each Holder
of any Warrant Certificate evidencing any Warrants affected thereby shall be
required for any supplement or amendment to this Agreement or the Warrants, or
any waiver thereof, that would: (i) increase the Exercise Price or decrease the
number of Common Shares receivable upon exercise of Warrants, in each case other
than as provided in Section 5.1; (ii) change the Expiration Date to an earlier
date; (iii) modify the provisions contained in Section 5.1 in a manner adverse
to the Holders of Warrant Certificates generally with respect to their Warrants;
(iv) modify the provisions of this Section 13; (v) modify the provisions of
Section 3.2(b); or (vi) make any change that adversely affects the exercise
rights of the Warrants.

 

34



--------------------------------------------------------------------------------

(d) The Warrant Agent shall join with the Company in the execution and delivery
of any such amendment unless such amendment affects the Warrant Agent’s own
rights, duties or immunities hereunder, in which case the Warrant Agent may, but
shall not be required to, join in such execution and delivery; provided, that,
as a condition precedent to the Warrant Agent’s execution of any amendment to
this Agreement, the Company shall deliver to the Warrant Agent a certificate
from an Appropriate Officer that states that the proposed amendment is in
compliance with the terms of this Section 13. Upon execution and delivery of any
amendment pursuant to this Section 13, such amendment shall be considered a part
of this Agreement for all purposes and every Holder of a Warrant Certificate
theretofore or thereafter countersigned and delivered hereunder shall be bound
thereby.

(e) Promptly after the execution by the Company and the Warrant Agent of any
such amendment, unless the Company has made a filing with the Commission,
including pursuant to a current report on Form 8-K, which filing discloses such
adjustment, the Company shall give notice to the Holders of Warrant
Certificates, setting forth in general terms the substance of such amendment, in
accordance with the provisions of Section 11.1(b). Any failure of the Company to
mail such notice or any defect therein, shall not, however, in any way impair or
affect the validity of any such amendment.

 

14.

Waivers.

The Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company has obtained the
written consent of the Required Warrant Holders, as required pursuant to
Section 13, subject to Section 13(c).

 

15.

Successor to Company.

So long as Warrants remain outstanding, the Company will not consolidate with,
amalgamate with, merge with or into, or sell, convey, transfer or lease all or
substantially all of its properties and assets to another Person, other than in
a Cash Transaction, unless the resulting, surviving or transferee Person (the
“Successor Company”), if not the Company, shall be a corporation organized and
existing under the laws of Canada or any of its Provinces, the United States of
America, any State thereof or the District of Columbia, and shall expressly
assume by a supplemental agreement, executed and delivered to the Warrant Agent,
in form reasonably satisfactory to the Warrant Agent, the due and punctual
performance of every covenant of this Agreement on the part of the Company to be
performed and observed and shall have provided for exercise rights in accordance
with Section 5.1(h)(i). Upon the consummation of such assumption, the Successor
Company shall succeed to, and be substituted for, and may exercise every right
and power of, the Company under this Agreement with the same effect as if such
Successor Company had been named as the Company herein.

 

16.

Headings.

The section headings contained in this Agreement are inserted for convenience
only and will not affect in any way the meaning or interpretation of this
Agreement.

 

35



--------------------------------------------------------------------------------

17.

Counterparts.

This Agreement may be executed in two or more counterparts, each of which will
be deemed to be an original, but all of which together constitute one and the
same instrument. A signature to this Agreement transmitted electronically shall
have the same authority, effect and enforceability as an original signature.

 

18.

Severability.

The provisions of this Agreement will be deemed severable and the invalidity or
unenforceability of any provision hereof will not affect the validity or
enforceability of the other provisions hereof; provided, that, if any provision
of this Agreement, as applied to any party or to any circumstance, is adjudged
by a court or governmental body not to be enforceable in accordance with its
terms, the parties agree that the court or governmental body making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

19.

No Redemption.

The Warrants shall not be subject to redemption by the Company or any other
Person; provided, that, the Warrants may be acquired by means other than a
redemption, whether by tender offer, open market purchases, negotiated
transactions or otherwise, in accordance with applicable securities laws, so
long as such acquisition does not otherwise violate the terms of this Agreement.

 

20.

Persons Benefiting.

This Agreement shall be binding upon and inure to the benefit of the Company,
the Warrant Agent and the Holders from time to time. Nothing in this Agreement,
express or implied, is intended to confer upon any person other than the
Company, the Warrant Agent and the Holders any rights or remedies under or by
reason of this Agreement or any part hereof, and all covenants, conditions,
stipulations, promises and agreements contained in this Warrant Agreement shall
be for the sole and exclusive benefit of the parties hereto and of the Holders.
Each Holder, by acceptance of a Warrant Certificate, agrees to all of the terms
and provisions of this Agreement applicable thereto.

 

21.

Applicable Law; Submission to Jurisdiction; Service of Process; Waiver of
Immunity.

THIS AGREEMENT, EACH WARRANT CERTIFICATE ISSUED HEREUNDER, EACH WARRANT
EVIDENCED THEREBY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO AND
THERETO, INCLUDING THE INTERPRETATION, CONSTRUCTION, VALIDITY AND ENFORCEABILITY
THEREOF, SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

36



--------------------------------------------------------------------------------

The Company irrevocably consents and agrees, for the benefit of the Holders from
time to time of the Warrants and the Warrant Agent, that any legal action, suit
or proceeding against it with respect to obligations, liabilities or any other
matter arising out of or in connection with this Warrant Agreement or the
Warrants may be brought in the courts of the State of New York or the courts of
the United States located in the Borough of Manhattan, New York City, New York
and hereby irrevocably consents and submits to the non-exclusive jurisdiction of
each such court in personam, generally and unconditionally with respect to any
action, suit or proceeding for itself in respect of its properties, assets and
revenues.

The Company irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions, suits or proceedings arising out of or
in connection with this Warrant Agreement brought in the courts of the State of
New York or the courts of the United States located in the Borough of Manhattan,
New York City, New York and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.

The Company irrevocably appoints [    ] as its authorized agent in the Borough
of Manhattan in the City of New York upon which process may be served in any
legal action, suit or proceeding against it with respect to obligations,
liabilities or any other matter arising out of or in connection with this
Warrant Agreement or the Warrants, and agrees that service of process upon such
agent, and written notice of said service to the Company by the person serving
the same to Ultra Petroleum Corp., 116 Inverness Drive East, Suite 400,
Englewood, Colorado 80112, Attention: Legal Department, shall be deemed in every
respect effective service of process upon the Company in any such action, suit
or proceeding. The Company further agrees to take any and all action as may be
necessary to maintain such appointment of such agent in full force and effect
for as long as any Warrants remain outstanding. If for any reason such agent
shall cease to be such agent for service of process, the Company shall forthwith
appoint a new agent of recognized standing for service of process in the State
of New York and deliver to the Warrant Agent a copy of the new agent’s
acceptance of that appointment within five Business Days of such acceptance.
Nothing herein shall affect the right of the Warrant Agent, any agent or any
Holder to serve process in any other manner permitted by law. To the extent that
the Company has or hereafter may acquire any sovereign or other immunity from
jurisdiction of any court or from any legal process with respect to itself or
its property, the Company irrevocably waives such immunity in respect of its
obligations hereunder or under any Warrant.

 

22.

Entire Agreement.

This Agreement sets forth the entire agreement of the parties hereto as to the
subject matter hereof and supersedes all previous agreements among all or some
of the parties hereto with respect thereto, whether written, oral or otherwise.

 

23.

Force Majeure.

Notwithstanding anything to the contrary contained herein, the Warrant Agent
will not be liable for any delays or failures in performance resulting from acts
beyond its reasonable control including, without limitation, acts of God,
terrorist acts, shortage of supply, disruptions in public utilities,
interruptions or malfunction of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war, or civil unrest.

 

37



--------------------------------------------------------------------------------

24.

Further Assurances.

Each of the parties hereto shall perform, acknowledge and deliver or cause to be
performed, acknowledged and delivered all such further and other acts,
documents, instruments and assurances as may be reasonably required by such
other party for the carrying out or performing by such party of the provisions
of this Agreement.

 

25.

Information Rights.

Whether or not the Company is subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act, the Company shall (a) make
available to the Holders without cost to any Holder any reports or other
information delivered to the holders of Common Shares solely in their capacity
as stockholders by the Company or its Subsidiaries at the same time such reports
or other information are delivered or made available to such holders of Common
Shares solely in their capacity as stockholders, and (b) provide Holders access
to conference calls, webcasts or similar electronic communications to which
holders of Common Shares are provided access by the Company or its Subsidiaries
solely in their capacity as stockholders, if any, at the same time such
conference calls, webcasts or similar communications are made accessible to such
holders of Common Shares solely in their capacity as stockholders.

 

26.

Confidentiality.

The Warrant Agent and the Company agree that all books, records, information and
data pertaining to the business of the other party, including inter alia,
personal, non-public warrant holder information, which are exchanged or received
pursuant to the negotiation or the carrying out of this Agreement including the
fees for services set forth in the attached schedule shall remain confidential,
and shall not be voluntarily disclosed to any other person, except as may be
required by law, including, without limitation, pursuant to subpoenas from state
or federal government authorities (e.g., in divorce and criminal actions).

 

27.

Tax Treatment.

The Warrant Agent and the Company intend to treat, for U.S. federal income tax
purposes, the issuance of the Warrants as a contribution of such Warrants by the
Company to Ultra Resources, Inc., a Delaware corporation, followed by the
delivery of such Warrants by Ultra Resources, Inc. to the recipients party to
the Exchange Agreement. The parties hereto shall not take any action
inconsistent with such treatment, unless otherwise required by a “determination”
within the meaning of Section 1313(a) of the Internal Revenue Code of 1986, as
amended.

[Remainder of Page Intentionally Left Blank]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

ULTRA PETROLEUM CORP. By:  

                             

  Name:   Title: COMPUTERSHARE INC. By:  

 

  Name:   Title: COMPUTERSHARE TRUST COMPANY, N.A. By:  

 

  Name:   Title:

 

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT CERTIFICATE

[FACE OF WARRANT CERTIFICATE]3

ULTRA PETROLEUM CORP.

WARRANT CERTIFICATE

EVIDENCING

WARRANTS TO PURCHASE COMMON SHARES

[FACE]

 

No. [    ]    CUSIP No. [    ]

[UNLESS THIS GLOBAL WARRANT CERTIFICATE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”),
TO ULTRA PETROLEUM CORP. (THE “COMPANY”), THE CUSTODIAN OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

TRANSFER OF THIS GLOBAL WARRANT CERTIFICATE SHALL BE LIMITED TO TRANSFERS IN
WHOLE, AND NOT IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND THEIR
RESPECTIVE NOMINEES.]4

 

3 

To be removed in the versions of the Definitive Warrant Certificates printed in
multiple copies for use by the Warrant Agent in preparing Definitive Warrants
Certificates for issuance and delivery from time to time to holders.

4 

Include only on Global Warrant Certificate.

 

A-1



--------------------------------------------------------------------------------

ULTRA PETROLEUM CORP.

 

No. [    ]    [    ,    ,    ] Warrants

CUSIP No. [    ]

THIS CERTIFIES THAT, for value received, [                ], or registered
assigns, is the registered owner of the number of Warrants to purchase Common
Shares of Ultra Petroleum Corp., a corporation incorporated under the Yukon
Business Corporations Act (the “Company”, which term includes any successor
thereto under the Warrant Agreement) specified above [or such lesser number as
may from time to time be endorsed on the “Schedule of Decreases in Warrants”
attached hereto]5, and is entitled, subject to and upon compliance with the
provisions hereof and of the Warrant Agreement, at such Holder’s option, at any
time when the Warrants evidenced hereby are exercisable, to purchase from the
Company one Common Share of the Company for each Warrant evidenced hereby, at
the purchase price of $0.01 per share (as adjusted from time to time, the
“Exercise Price”), payable in full at the time of purchase, the number of Common
Shares into which and the Exercise Price at which each Warrant shall be
exercisable each being subject to adjustment as provided in Section 5 of the
Warrant Agreement.

All Common Shares issuable by the Company upon the exercise of Warrants shall,
upon such issuance, be duly and validly issued and fully paid and nonassessable.
The Company shall pay any and all documentary, issuance, registration, stamp and
similar taxes that may be payable in respect of the issue or delivery of Common
Shares on exercise of Warrants. The Company shall not be required, however, to
pay any tax or other charge imposed in respect of any transfer involved in the
issue and delivery of Common Shares in book-entry form or any certificates for
Common Shares or payment of cash to any Person other than the Holder of the
Warrant Certificate evidencing the exercised Warrant, and in case of such
transfer or payment, the Warrant Agent and the Company shall not be required to
issue or deliver any Common Shares in book-entry form or any certificate or pay
any cash until (a) such tax or charge has been paid or an amount sufficient for
the payment thereof has been delivered to the Warrant Agent or to the Company,
(b) it has been established to the Company’s satisfaction that any such tax or
other charge that is or may become due has been paid or (c) the receipt of any
other such information as set forth in the Warrant Agreement.

Subject to and upon compliance with the terms and conditions set forth herein,
each Warrant evidenced hereby may be exercised by the Holder hereof at the
Exercise Price then in effect on any Business Day from and after the Original
Issue Date until 5:00 p.m., New York time, on the Expiration Date in the Warrant
Agreement; provided, however, that no such Holder may exercise any Warrant
evidenced hereby until the Current Market Price of the Common Shares has equaled
or exceeded $2.50 per share (subject to adjustment in the same manner as the
Exercise Price) on any Trading Day. For the avoidance of doubt, the Warrants
evidenced hereby shall be exercisable from and after any Trading Day on which
the Current Market Price of the Common Shares has equaled or exceeded $2.50 per
share (subject to adjustment in the same manner as the Exercise Price),
regardless of the Current Market Price of the Common Shares on the applicable
Exercise Date.

Subject to the provisions hereof and of the Warrant Agreement, the Holder of
this Warrant Certificate may exercise all or any whole number of the Warrants
evidenced hereby by, in the case of a Global Warrant Certificate, complying with
the Applicable Procedures of the Depositary to provide notice of the number of
Warrants being exercised and, if applicable, whether Cashless Exercise is being
elected with respect thereto, and delivering such Warrants by book-entry
transfer through the facilities of the Depositary to the Warrant Agent in
accordance with the Applicable Procedures and otherwise complying with the
Applicable Procedures in respect of the exercise of

 

 

5 

Include only on Global Warrant Certificate.

 

A-2



--------------------------------------------------------------------------------

such Warrants or, in the case of a Definitive Warrant Certificate, delivery to
the Warrant Agent of the Exercise Form on the reverse hereof, setting forth the
number of Warrants being exercised and, if applicable, whether Cashless Exercise
is being elected with respect thereto, and otherwise properly completed and duly
executed by the Holder thereof to the Warrant Agent, and surrendering this
Warrant Certificate to the Warrant Agent at its office maintained for such
purpose (the “Corporate Agency Office”), together with payment in full of the
Exercise Price as then in effect for each Common Share receivable upon exercise
of each Warrant being submitted for exercise unless Cashless Exercise is being
elected with respect thereto. Any such payment of the Exercise Price is to be by
wire transfer in immediately available funds to such account of the Company at
such banking institution as the Company shall have designated from time to time
for such purpose.

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

Unless this Warrant Certificate has been countersigned by the Warrant Agent by
manual signature of an authorized officer on behalf of the Warrant Agent, this
Warrant Certificate shall not be valid for any purpose and no Warrant evidenced
hereby shall be exercisable.

IN WITNESS WHEREOF, the Company has caused this certificate to be duly executed
under its corporate seal.

Dated: [            ], 20[    ]

 

    ULTRA PETROLEUM CORP. [SEAL]     By:  

                             

ATTEST:       Countersigned:       Computershare Trust Company, N.A., as Warrant
Agent     [                ]             OR             By:  

 

    By:  

 

  Authorized Agent     as Countersigning Agent       By:  

 

      Authorized Officer

 

A-3



--------------------------------------------------------------------------------

Reverse of Warrant Certificate

ULTRA PETROLEUM CORP.

WARRANT CERTIFICATE

EVIDENCING

WARRANTS TO PURCHASE COMMON SHARES

The Warrants evidenced hereby are one of a duly authorized issue of Warrants of
the Company designated as its Warrants to Purchase Common Shares (“Warrants”),
limited in aggregate number to 11,800,000 issued under and in accordance with
the Warrant Agreement, dated as of [October] [DAY], 2018 (the “Warrant
Agreement”), between the Company, Computershare Inc., a Delaware corporation
(“Computershare”), and its wholly-owned subsidiary Computershare Trust Company,
N.A., a federally chartered trust company (collectively, the “Warrant Agent”,
which term includes any successor thereto permitted under the Warrant
Agreement), to which the Warrant Agreement and all amendments thereto reference
is hereby made for a statement of the respective rights, limitations of rights,
duties and immunities thereunder of the Company, the Warrant Agent, the Holders
of Warrant Certificates and the owners of the Warrants evidenced thereby and of
the terms upon which the Warrant Certificates are, and are to be, countersigned
and delivered. A copy of the Warrant Agreement shall be available at all
reasonable times at the office of the Warrant Agent for inspection by the Holder
hereof.

The Warrant Agreement provides that, in addition to certain adjustments to the
number of Common Shares into which a Warrant is exercisable and the Exercise
Price required to be made in certain circumstances, in the case of any
Transaction (other than a Cash Transaction) the Company shall cause the other
Person involved in such Transaction to execute and deliver to the Warrant Agent
a written instrument providing that (i) the Warrants evidenced hereby, if then
outstanding, will be exercisable thereafter, during the period the Warrants
evidenced hereby shall be exercisable as specified herein, only into the
Reference Property that would have been receivable upon such Transaction by a
holder of the number of Common Shares that would have been issued upon exercise
of such Warrant if such Warrant had been exercised in full immediately prior to
such Transaction (upon certain assumptions specified in the Warrant Agreement);
and (ii) the rights and obligations of the other Person involved in such
Transaction and the holders in respect of Reference Property shall be
substantially unchanged to be as nearly equivalent as may be practicable to the
rights and obligations of the Company and Holders in respect of Common Shares.

Except as provided in the Warrant Agreement, all outstanding Warrants shall
expire and all rights of the Holders of Warrant Certificates evidencing such
Warrants shall automatically terminate and cease to exist, as of 5:00 p.m., New
York time, on the Expiration Date. The “Expiration Date” shall mean the earliest
to occur of (x) July 14, 2025; (y) the date of consummation of a Cash
Transaction to which clause (iii) of Section 5.1(h) of the Warrant Agreement
applies; and (z) a Winding Up.

In the event of the exercise of less than all of the Warrants evidenced hereby,
a new Warrant Certificate of the same tenor and for the number of Warrants which
are not exercised shall be issued by the Company in the name or upon the written
order of the Holder of this Warrant Certificate upon the cancellation hereof.

 

A-4



--------------------------------------------------------------------------------

The Warrant Certificates are issuable only in registered form in denominations
of whole numbers of Warrants. Upon surrender at the office of the Warrant Agent
and payment of the charges specified herein and in the Warrant Agreement, this
Warrant Certificate may be exchanged for Warrant Certificates in other
authorized denominations or the transfer hereof may be registered in whole or in
part in authorized denominations to one or more designated transferees;
provided, however, that such other Warrant Certificates issued upon exchange or
registration of transfer shall evidence the same aggregate number of Warrants as
this Warrant Certificate. The Company shall cause to be kept at the office or
offices of the Warrant Agent the Warrant Register in which, subject to such
reasonable regulations as the Warrant Agent may prescribe and such regulations
as may be prescribed by law, the Company shall provide for the registration of
Warrant Certificates and of transfers or exchanges of Warrant Certificates. No
service charge shall be made for any registration of transfer or exchange of
Warrant Certificates; provided, however, the Company may require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any registration of transfer or exchange of Warrant
Certificates.

Prior to due presentment of this Warrant Certificate for registration of
transfer, the Company, the Warrant Agent and any agent of the Company or the
Warrant Agent may treat the Person in whose name this Warrant Certificate is
registered as the owner hereof for all purposes, and neither the Company, the
Warrant Agent nor any such agent shall be affected by notice to the contrary.

The Warrant Agreement permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of Warrant Certificates under the Warrant
Agreement at any time by the Company and the Warrant Agent with the consent of
the Required Warrant Holders.

Until the exercise of any Warrant, subject to the provisions of the Warrant
Agreement and except as may be specifically provided for in the Warrant
Agreement, (i) no Holder of a Warrant Certificate evidencing any Warrant shall
have or exercise any rights by virtue hereof as a holder of Common Shares of the
Company, including, without limitation, the right to vote, to receive dividends
and other distributions or to receive notice of, or attend meetings of,
stockholders or any other proceedings of the Company; (ii) the consent of any
such Holder shall not be required with respect to any action or proceeding of
the Company; (iii) except as provided with respect to a Winding Up of the
Company, no such Holder, by reason of the ownership or possession of a Warrant
or the Warrant Certificate representing the same, shall have any right to
receive any cash dividends, stock dividends, allotments or rights or other
distributions (except as specifically provided in the Warrant Agreement), paid,
allotted or distributed or distributable to the stockholders of the Company
prior to or for which the relevant record date preceded the date of the exercise
of such Warrant; and (iv) no such Holder shall have any right not expressly
conferred by the Warrant or Warrant Certificate held by such Holder.

This Warrant Certificate, each Warrant evidenced thereby and the Warrant
Agreement shall be governed by and construed in accordance with the laws of the
State of New York.

 

A-5



--------------------------------------------------------------------------------

All terms used in this Warrant Certificate which are defined in the Warrant
Agreement shall have the meanings assigned to them in the Warrant Agreement.

 

A-6



--------------------------------------------------------------------------------

Exercise Form

[Warrant Agent]

Address

Attention: Transfer Department

Re: Ultra Petroleum Corp. Warrant Agreement, dated as of [October] [DAY], 2018

In accordance with and subject to the terms and conditions hereof and of the
Warrant Agreement, the undersigned registered Holder of this Warrant Certificate
hereby irrevocably elects to exercise                     Warrants evidenced by
this Warrant Certificate and represents that for each of the Warrants evidenced
hereby being exercised such Holder either has (please check one box only):

 

☐    tendered the Exercise Price in the aggregate amount of
$                     by wire transfer in immediately available funds to such
account of the Company at such banking institution as the Company shall have
designated from time to time for such purpose; or ☐    elected a “Cashless
Exercise”.

The undersigned requests that the Common Shares issuable upon exercise be in
fully registered form in such denominations and registered in such names and
delivered, together with any other property receivable upon exercise, in such
manner as is specified in the instructions set forth below.

If the number of Warrants exercised is less than all of the Warrants evidenced
hereby, (i) if this Warrant Certificate is a Global Warrant Certificate, the
Warrant Agent shall endorse the “Schedule of Decreases in Warrants” attached
hereto to reflect the Warrants being exercised or (ii) if this Warrant
Certificate is a Definitive Warrant Certificate, the undersigned requests that a
new Definitive Warrant Certificate representing the remaining Warrants evidenced
hereby be issued and delivered to the undersigned unless otherwise specified in
the instructions below.

 

A-7



--------------------------------------------------------------------------------

Dated:                                     
                                                               
Name:                                     
                                                      
                                                                               
                                 (Please Print) (Insert Social Security or Other
Identifying Number of Holder)    Address:                                     
                                                       
                                                                                
                                                                  
                                                                      Signature
   (Signature must conform in all respects to name of Holder as specified on the
face of this Warrant Certificate and must bear a signature guarantee by a bank,
trust company or member firm of a U.S. national securities exchange.)

Signature Guaranteed:

Instructions (i) as to denominations and names of Common Shares issuable upon
exercise and as to delivery of such securities and any other property issuable
upon exercise and (ii) if applicable, as to Definitive Warrant Certificates
evidencing unexercised Warrants:

Assignment

(Form of Assignment To Be Executed If Holder Desires To Transfer Warrant
Certificate)

FOR VALUE RECEIVED                     hereby sells, assigns and transfers unto

Please insert social security or

other identifying number

(Please print name and address including zip code)

the Warrants represented by the within Warrant Certificate and does hereby
irrevocably constitute and appoint                      Attorney, to transfer
said Warrant Certificate on the books of the within-named Company with full
power of substitution in the premises.

 

Dated:                                     
                                                               
Signature                                    
                                                         (Signature must conform
in all respects to name of Holder as specified on the face of this Warrant
Certificate and must bear a signature guarantee by a bank, trust company or
member firm of a U.S. national securities exchange.)

 

A-8



--------------------------------------------------------------------------------

[SCHEDULE A

SCHEDULE OF DECREASES IN WARRANTS

The following decreases in the number of Warrants evidenced by this Global
Warrant Certificate have been made:

 

Date

  

Amount of decrease in

number of Warrants

evidenced by this Global

Warrant Certificate

  

Number of Warrants

evidenced by this Global

Warrant Certificate

following such decrease

  

Signature of authorized
signatory]6

 

 

6 

Include only on Global Warrant Certificate.

 

A-9



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LOCK-UP AGREEMENT

Lock-Up Agreement

[Date]

Ultra Petroleum Corp.

16 Inverness Drive East, Suite 400,

Englewood, Colorado 80112

Attention: Legal Department

Computershare Trust Company N.A.

250 Royall Street

Canton, MA 02021

Re: Ultra Petroleum Corp. - Lock-Up Agreement

Ladies and Gentlemen:

In accordance with the Warrant Agreement, dated as of [October] [DAY], 2018 (the
“Warrant Agreement”), by and among Ultra Petroleum Corp., a corporation
incorporated under the Yukon Business Corporations Act (and any Successor
Company that becomes successor to the Company in accordance with Section 15)
(the “Company”), Computershare Inc., a Delaware corporation (“Computershare”)
and its wholly-owned subsidiary Computershare Trust Company, N.A., a federally
chartered trust company (and any successors of such Warrant Agent appointed in
accordance with the terms hereof) (collectively, the “Warrant Agent”), on or
about the date first set forth above, the undersigned has exercised Warrants to
purchase [                    ] Common Shares (the “Issued Shares”). Terms
capitalized but not otherwise defined in this Lock-Up Agreement shall have the
meanings ascribed to such terms in the Warrant Agreement.

In consideration of the issuance by the Company of the Issued Shares, and of
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned agrees that, during the period beginning
from the date of this Lock-Up Agreement and continuing to and including the date
60 days after such date, the undersigned will not sell any of the Issued Shares.

Notwithstanding the foregoing, the undersigned may transfer the Issued Shares
(i) pursuant to an order of a court or regulatory agency or to comply with any
regulations related to the undersigned’s ownership of Common Shares, (ii) as a
distribution or transfer to general partners, limited partners, members or
stockholders of the undersigned, (iii) to the undersigned’s subsidiaries,
affiliates, or to any investment fund or other entity which controls or manages
or is controlled or managed by, or under common control or management with, the
undersigned, (iv) in connection with a tender or exchange offer, (v) in the
event of a merger, (vi) by operation of law, (vii) by way of foreclosure on a
pledge of the Issued Shares, (viii) with the prior written consent of the
Company or (ix) if the undersigned is given a client order to close the account
that holds the Issued Shares and such order is bona fide and is not given for
the purpose of avoiding the restrictions under this Agreement. The undersigned
is expressly permitted to offer, sell, contract to sell, pledge, grant any
option to purchase, make any short sale or otherwise dispose of any Common
Shares other than the Issued Shares.

 

B-1



--------------------------------------------------------------------------------

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

 

Very truly yours,

 

Exact Name of Shareholder

 

Authorized Signature

 

Title

 

B-2



--------------------------------------------------------------------------------

Exhibit C-1

List of Security Documents

 

1.

That certain Second Lien Guaranty and Collateral Agreement, dated as of the
Closing Date, among the Note Parties (as defined therein) and the Collateral
Agent.

 

2.

Financing statements in respect of the foregoing.

 

C-1-1



--------------------------------------------------------------------------------

Exhibit C-2

Form of Guaranty and Collateral Agreement

SECOND LIEN GUARANTY AND COLLATERAL AGREEMENT

THIS SECOND LIEN GUARANTY AND COLLATERAL AGREEMENT (as it may be amended,
restated, amended and restated, supplemented or modified from time to time, this
“Agreement”), is entered into as of [October] [DAY], 2018, by and among each of
the undersigned identified on the signature pages hereto as Grantors (together
with any other entity that may become a party hereto as provided herein, each a
“Grantor”, and collectively, the “Grantors”) in favor of Wilmington Trust,
National Association in its capacity as collateral agent (the “Collateral
Agent”) for and on behalf of the Secured Parties (as defined below).

PRELIMINARY STATEMENTS

A. On April 12, 2017, Ultra Resources, Inc., a Delaware corporation (the
“Company”), as borrower thereunder, entered into that certain Credit Agreement
with the Revolving Administrative Agent and the Revolving Lenders (as amended,
restated, amended and restated, replaced, modified or supplemented from time to
time, the “Revolving Credit Agreement”) pursuant to which the Revolving Lenders
agreed to make loans and other extensions of credit to the Company for the
purposes set forth therein.

B. On April 12, 2017, the Company, as borrower thereunder, entered into that
certain Term Loan Agreement with the Term Loan Administrative Agent and the Term
Loan Lenders (as amended, restated, amended and restated, replaced, modified or
supplemented from time to time, the “Term Loan Agreement”) pursuant to which the
Term Loan Lenders agreed to make term loans to the Company for the purposes set
forth therein.

C. On the date hereof, the Company, as issuer, Wilmington Trust, National
Association, in its capacity as trustee (in such capacity, the “Trustee”), and
the Collateral Agent entered into that certain Indenture, (the “Indenture”)
pursuant to which the Company will issue to Holders (as defined in the
Indenture) up to $[•] aggregate principal amount of 9.00% Cash / 2.00% PIK
Senior Secured Second Lien Notes due 2024 (the “Notes”).

D. The Grantors, upon the terms and conditions stated herein, agree to guarantee
the obligations of the Company under the Indenture and other Note Documents.

E. The Collateral Agent and the other Secured Parties have conditioned their
entry into the Note Documents upon the execution and delivery by the Grantors of
this Agreement, and the Grantors have agreed to enter into this Agreement to
secure all obligations owing to the Secured Parties under the Indenture and
other Note Documents and to grant a lien, junior only to the lien granted to
secure the Senior Obligations, on substantially all of their assets in favor of
the Collateral Agent for the benefit of the Secured Parties to secure the
Secured Obligations.

F. Each Grantor has determined that valuable benefits will be derived by it as a
result of each Indenture and the extensions of credit made (and to be made) by
the respective Holders thereunder.



--------------------------------------------------------------------------------

ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the Secured
Parties, hereby act and agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Agreement are used herein as defined in the UCC (even if such
terms are capitalized herein and are not capitalized in the UCC).

1.2. Definitions of Certain Terms Used Herein. As used in this Agreement, in
addition to the terms defined in the introductory paragraph hereto and in the
Preliminary Statements, the following terms shall have the following meanings:

“Account” shall have the meaning set forth in Article 9 of the UCC.

“Account Debtor” means a Person who is obligated on an Account.

“Amendment” shall have the meaning set forth in Section 6.4 hereof.

“Applicable Agent” means the First Lien Collateral Agent or, after the Discharge
of Senior Obligations, the Collateral Agent.

“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.

“As-extracted Collateral” shall have the meaning set forth in Article 9 of the
UCC.

“Assigned Contracts” means, collectively, all of the Grantors’ rights and
remedies under, and all moneys and claims for money due or to become due to any
Grantor under all written contracts, and any and all amendments, supplements,
extensions, and renewals thereof including all rights and claims of the Grantors
now or hereafter existing: (a) under any insurance, indemnities, warranties, and
guarantees provided for or arising out of or in connection with any of the
foregoing contracts; (b) for any damages arising out of or for breach or default
under or in connection with any of the foregoing contracts; (c) to all other
amounts from time to time paid or payable under or in connection with any of the
foregoing contracts; or (d) to exercise or enforce any and all covenants,
remedies, powers and privileges thereunder.

“Assumption Agreement” means an Assumption Agreement substantially in the form
of Annex 1 hereto.

“Chattel Paper” and “Electronic Chattel Paper” shall have the meanings set forth
in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Section 3.1.

“Collateral Account” means any Deposit Account under the sole dominion and
control of the Collateral Agent established by the Collateral Agent as provided
in Section 9.1.

“Collateral Agent” means Wilmington Trust, National Association, solely in its
capacity as Collateral Agent under the Indenture, together with any successors
in such capacity.

“Collateral Equity Interests” means (a) the Pledged Equity and (b) any Equity
Interests other than Pledged Equity that constitute Collateral hereunder.

 

2



--------------------------------------------------------------------------------

“Commercial Tort Claim” means a commercial tort claim (as that term is defined
in Article 9 of the UCC).

“Commodity Account” shall have the meaning set forth in Article 9 of the UCC.

“Commodity Account Control Agreement” means an agreement, in form satisfactory
to the Collateral Agent, among any Note Party, a commodity intermediary holding
such Note Party’s assets, including funds and commodity contracts, and the
Collateral Agent with respect to collection and control of all deposits,
commodity contracts (and the application of value on account of such commodity
contracts) and other balances held in a Commodity Account maintained by any Note
Party with such commodity intermediary (it being agreed that any agreement
requiring the Collateral Agent in its individual capacity to indemnify the
commodity intermediary shall not be satisfactory to the Collateral Agent).

“Company” has the meaning assigned to such term in the recitals.

“Company Obligations” means all obligations and liabilities of the Company which
may arise under or in connection with any Secured Transaction Document
(including, without limitation, Article II of this Agreement), whether on
account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Secured Party under any Secured
Transaction Document).

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Control Agreement” means a Deposit Account Control Agreement, a Securities
Account Control Agreement or a Commodity Account Control Agreement, as context
may require.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; and (c) all rights corresponding to any of the foregoing throughout
the world.

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

“Deposit Account Control Agreement” means an agreement, in form satisfactory to
the Collateral Agent, among any Note Party, a banking institution holding such
Note Party’s funds, and the Collateral Agent with respect to collection and
control of all deposits and balances, and the direction of disposition of funds,
held in a Deposit Account maintained by any Note Party with such banking
institution (it being agreed that any agreement requiring the Collateral Agent
in its individual capacity to indemnify the banking institution shall not be
satisfactory to the Collateral Agent).

“Discharge of Senior Obligations” has the meaning assigned to “Discharge of
Senior Obligations” in the Intercreditor Agreement.

“Document” shall have the meaning set forth in Article 9 of the UCC.

“Effective Date” means (a) with respect to the Company and each other Grantor
party hereto on the date hereof, the “Issue Date” as defined in the Indenture,
and (b) with respect to each other Grantor, the “Effective Date” as defined in
the Assumption Agreement by means of which such Grantor becomes a party hereto.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

3



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“Event of Default” means any “event of default” under a Secured Transaction
Document.

“Excluded Account” means (a) any Deposit Account, Commodity Account or
Securities Account so long as the average daily maximum balance in each such
account, individually, does not exceed $1,000,000 over any 30-day period and the
aggregate daily maximum balance of all such Deposit Accounts, Commodity Accounts
and Securities Accounts does not at any time exceed $10,000,000, (b) any Deposit
Account that is a zero balance account or a deposit account for which the
balance of such Deposit Account is transferred at the end of each date to a
deposit account that is not an Excluded Account, (c) fiduciary accounts,
(d) trust and suspense accounts of any Note Party holding royalty obligations,
(e) accounts constituting cash collateral accounts permitted under the Revolving
Credit Agreement and Term Loan Credit Agreement, (f) the Professional Fee Escrow
Account (as defined in the Plan of Reorganization) (as defined in the Revolving
Credit Agreement and the Term Loan Credit Agreement) and (g) any other Deposit
Accounts exclusively used for trust, payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of any employees of the
Grantors.

“Excluded Assets” means:

(a) any motor vehicle and other vehicles subject to certificates of title in
which a lien can only be perfected by action with respect to a certificate of
title;

(b) any Patents, Copyrights, Trademarks or Licenses;

(c) any contract, license, agreement, instrument or other document to the extent
that the grant of a security interest therein is prohibited by, or constitutes a
breach or default under or results in the termination of or gives rise to a
right on the part of the parties thereto other than any Grantor to terminate (or
materially modify) or requires any consent not obtained under, any such
contract, license, agreement, instrument or other document, except to the extent
that the term in such contract, license, agreement, instrument or other document
providing for such prohibition, breach, default or right of termination or
modification or requiring such consent is ineffective under Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law;

(d) any assets to the extent the grant of security interests in such assets
would (i) be prohibited by a Permitted Contractual Obligation binding on the
assets (including permitted liens, leases or licenses) or applicable law (in
each case, except to the extent such prohibition (A) could be waived by the
Company or any Subsidiary, (B) is the result of an attempt to circumvent the
collateral requirements of the Note Documents, or (C) is unenforceable after
giving effect to applicable provisions of the UCC or other applicable law, other
than proceeds thereof, the assignment of which is expressly deemed effective
under the UCC or other applicable law notwithstanding such prohibitions), (ii)
require obtaining the consent of any governmental authority, or (iii) result in
material and adverse tax consequences to the Company, any Subsidiary or the
Parent Guarantor (as defined in the Indenture) that is a Note Party, in each
case as reasonably determined by the Company in writing delivered to the
Collateral Agent;

(e) those assets with respect to which, in the reasonable judgment of the
Company and, so long as the Senior Obligations remain outstanding, the
reasonable judgment of the First Lien Collateral Agent, the burdens, costs or
consequences of obtaining or perfecting such a security interest are excessive
in view of the benefits to be obtained by the Secured Parties therefrom; and

 

4



--------------------------------------------------------------------------------

(f) Excluded Equity Interests;

provided, however, that “Excluded Assets” shall (1) not include any right to
receive proceeds from the sale or other disposition of Excluded Assets or any
proceeds, substitutions or replacements of Excluded Assets (unless such
proceeds, substitutions or replacements would constitute Excluded Assets) and
(2) with respect to the exclusions set forth in clause (c) above, not be
construed to limit, impair or otherwise affect the Collateral Agent’s continuing
security interests in the Company’s or any Grantor’s rights to or interests of
the Company or any Grantor in (x) monies due or to become due under any such
contract, license, agreement, instrument or other document (to the extent not
prohibited by such contract, license, agreement, instrument or other document
and applicable law), or (y) any proceeds from the sale, license, lease or other
disposition of any such contract, license, agreement, instrument or other
document. References in this Agreement to Collateral and to Goods, Equipment,
Investment Property, and other categories or types of Collateral do not include
Excluded Assets.

“Excluded Equity Interests” means (a) Excluded Foreign Equity Interests, (b) any
Equity Interests to the extent the pledge thereof would be prohibited by any
applicable law, (c) any Equity Interests of any Subsidiary to the extent the
pledge of such Equity Interests is prohibited by Permitted Contractual
Obligations existing on the Effective Date or at the time such Subsidiary is
acquired (provided that such Permitted Contractual Obligations have not been
entered into in contemplation of such Subsidiary being acquired) and (d) any
Equity Interests of any Subsidiary to the extent that the pledge of such Equity
Interests would result in material adverse tax consequences to the Company or
any Subsidiary as reasonably determined by the Company.

“Excluded Foreign Equity Interests” means, with respect to each Foreign
Subsidiary, Equity Interests issued by such Foreign Subsidiary to the extent
necessary to prevent the Collateral from including more than the lesser of
(a) 66-2/3% of the total outstanding Equity Interests issued by such Foreign
Subsidiary, and (b) if a pledge of 66-2/3% of such Equity Interests would result
in adverse tax consequences to any Secured Party, then the maximum percentage
that would not result in such adverse consequences.

“Excluded Payments” shall have the meaning set forth in Section 6.6(b)(iii)
hereof.

“Exhibit” refers to a specific exhibit to this Agreement (unless another
document is specifically referenced) as from time to time supplemented by any
Assumption Agreements.

“First Lien Collateral Agent” has the meaning assigned to “First Lien Collateral
Agent” in the Intercreditor Agreement, together with any successor in such
capacity.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“Foreign Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

“General Intangible” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Grantor” shall have the meaning set forth in the recitals hereto.

“Grantor Claims” shall have the meaning set forth in Section 14.1 hereof.

 

5



--------------------------------------------------------------------------------

“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Company Obligations (b) all obligations and liabilities of
such Guarantor which may arise under or in connection with any Secured
Transaction Document to which such Guarantor is a party (including, without
limitation, Article II of this Agreement), in each case, whether on account of
principal, interest, guarantee obligations, reimbursement obligations, payments
in respect of an early termination date, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to any Secured Party under any Secured Transaction Document) and (c) the
Guarantor Obligations of each other Guarantor.

“Guarantors” means, collectively, each Grantor other than the Company.

“Guaranty” means the guarantee made by each Note Party in Section 2.1.

“Holders” shall have the meaning set forth in the Indenture.

“Indenture” shall have the meaning set forth in the recitals hereto.

“Issuer” shall have the meaning set forth in Section 13.1.

“Instrument” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” shall have the meaning set forth in Article 9 of the
UCC.

“Intercreditor Agreement” has the meaning set forth in Section 12.1.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest as a licensor in and to any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks.

“Merger” means (a) a merger, (b) a consolidation, or (c) the acquisition by an
entity of a significant portion of the assets of, or of a division of, another
entity.

“Notes” shall have the meaning set forth in the recitals hereto.

“Note Documents” shall have the meaning set forth in the Indenture.

“Note Party” means the Issuer and each Guarantor.

“Obligations” means: (a) in the case of the Company, the Company Obligations and
(b) in the case of each Guarantor, its Guarantor Obligations.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest (other than as a licensee) in and to: (a) any and all patents and
patent applications; (b) all inventions and improvements described and claimed
therein; (c) all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; and (d) all rights corresponding to any of the
foregoing throughout the world.

 

6



--------------------------------------------------------------------------------

“Payment in Full” means the (a) irrevocable and indefeasible payment in full of
all principal, interest (including interest accruing during the pendency of an
insolvency or liquidation proceeding, regardless of whether allowed or allowable
in such insolvency or liquidation proceeding), on all Secured Obligations
outstanding under the Note Documents and (b) the payment in full of all other
obligations outstanding under and in respect of the Note Documents that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than indemnification and other contingent
obligations not yet due or for which no claim or demand for payment has been
made).

“Permitted Contractual Obligation” means any enforceable contractual obligation
of the Company or any Subsidiary that is permitted by the terms of the Note
Party.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged Equity” means (a) the Equity Interests described or referred to on
Exhibit D and all other Equity Interests at any time owned by any Grantor in any
other Grantor, (b) all Equity Interests issued by any Foreign Subsidiary of the
Company or of a Guarantor (other than, in each case, Excluded Equity Interests),
(c) the certificates or instruments, if any, representing such Equity Interests,
(d) all dividends (cash, stock or otherwise), cash, instruments, rights to
subscribe, purchase or sell and all other rights and property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Interests, (e) all replacements, additions to and
substitutions for any of the property referred to in this definition, including,
without limitation, claims against third parties, (f) the proceeds, interest,
profits and other income of or on any of the property referred to in this
definition and (g) all books and records relating to any of the property
referred to in this definition.

“Proceeds” shall have the meaning set forth in Article 9 of the UCC and, in any
event shall include, without limitation, all dividends or other income from the
Pledged Equity or other Collateral, collections thereon or distributions or
payments with respect thereto.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Revolving Administrative Agent” means Bank of Montreal in its capacity as the
“Administrative Agent” under the Revolving Credit Agreement, together with any
successors in such capacity.

“Revolving Lenders” shall have the meaning given to the term “Lenders” in the
Revolving Credit Agreement.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Obligations”, with respect to any Grantor, has the meaning assigned to
the term “Obligations” herein.

“Secured Parties” shall have the meaning assigned to “Junior Priority Parties”
in the Intercreditor Agreement.

“Secured Transaction Documents” means the collective reference to the Indenture,
the other Note Documents and any other document made, delivered or given in
connection with any of the foregoing.

 

7



--------------------------------------------------------------------------------

“Securities Account” shall have the meaning set forth in Article 8 of the UCC.

“Securities Account Control Agreement” means an agreement, in form reasonably
satisfactory to the Collateral Agent, among any Note Party, a securities
intermediary holding such Note Party’s assets, including funds, securities,
financial assets, and the Collateral Agent with respect to collection and
control of all deposits, securities and other balances (including direction of
transfer or redemption of financial assets in which such Note Party has a
security entitlement) held in a Securities Account maintained by any Note Party
with such securities intermediary (it being agreed that any agreement requiring
the Collateral Agent in its individual capacity to indemnify the securities
intermediary shall not be satisfactory to the Collateral Agent).

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Senior Debt Documents” has the meaning assigned to “Senior Debt Documents” in
the Intercreditor Agreement.

“Senior Obligations” has the meaning assigned to “Senior Obligations” in the
Intercreditor Agreement.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

“Subsidiary” and “subsidiary” shall each have the meaning given to such term in
the Indenture.

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

“Term Loan Administrative Agent” means Barclays Bank PLC in its capacity as the
“Administrative Agent” under the Term Loan Agreement, together with any
successors in such capacity.

“Term Loan Lenders” shall have the meaning given to the term “Lenders” in the
Term Loan Agreement.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest (other than as a licensee) in and to the following: (a) all
trademarks (including service marks), trade names, trade dress, and trade styles
and the registrations and applications for registration thereof and the goodwill
of the business symbolized by the foregoing; (b) all licenses of the foregoing;
(c) all renewals of the foregoing; and (d) all rights corresponding to any of
the foregoing throughout the world.

“Trustee” shall mean Wilmington Trust, National Association, solely in its
capacity as Trustee under the Indenture, together with any successors in such
capacity.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Collateral Agent’s or any Secured
Party’s Lien (as defined in the Indenture) on any Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

8



--------------------------------------------------------------------------------

ARTICLE II

GUARANTY

2.1. Guaranty.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Collateral Agent, for the ratable benefit of the
Secured Parties and each of their respective successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Company and
the Guarantors when due (whether at the stated maturity, by acceleration or
otherwise) of the Company Obligations and the performance by the Company of each
of the covenants and other obligations under the Indenture and the other Note
Documents, including, without limitation, all Secured Obligations (each such
Guarantor’s guarantee contained in this Article II, collectively, this
“Guaranty”). This is a guarantee of payment and not collection and the liability
of each Guarantor is primary and not secondary.

(b) Anything herein or in any other Note Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Note Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors.

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the Guaranty or affecting the rights and remedies of the Collateral
Agent or any other Secured Party hereunder.

(d) Each Guarantor agrees that if the maturity of any of the Company Obligations
is accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this Guaranty without demand or notice to such
Guarantor. This Guaranty shall remain in full force and effect until Payment in
Full of the Company Obligations shall have occurred.

(e) No payment made by the Company, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Collateral Agent or any
other Secured Party from the Company, any of the Guarantors, any other guarantor
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Secured Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Company Obligations or any payment received or collected from
such Guarantor in respect of the Company Obligations), remain liable for the
outstanding Secured Obligations up to the maximum liability of such Guarantor
hereunder until Payment in Full of the Company Obligations shall have occurred.

2.2. Payments. Each Guarantor hereby agrees and guarantees that payments
hereunder will be paid to the Collateral Agent without set-off or counterclaim
in dollars at the offices of the Collateral Agent for the benefit of the Trustee
and the Collateral Agent and the ratable benefit of the Holders, without
set-off, deduction or counterclaim, in U.S. dollars, in immediately available
funds, at the offices of the Collateral Agent specified in Section 12.2 of the
Indenture (or from time to time designated in accordance with the terms
thereof).

 

9



--------------------------------------------------------------------------------

ARTICLE III

GRANT OF SECURITY INTEREST

3.1. Grant of Security Interest. Each Grantor hereby pledges, assigns and grants
to the Collateral Agent, on behalf of and for the benefit of the Secured
Parties, a security interest in, lien on and right of setoff against, with the
priority described in Section 5.1 of this Agreement, all of its right, title and
interest in, to and under all of the following items, categories and types of
personal property, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which will be collectively
referred to as the “Collateral”), including:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Documents;

(d) all Equipment;

(e) all General Intangibles;

(f) all Goods (other than consumer goods);

(g) all Instruments;

(h) all Inventory;

(i) all Investment Property;

(j) all cash in possession of the Collateral Agent;

(k) all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(l) all Deposit Accounts;

(m) all Commercial Tort Claims listed on Exhibit G hereto;

(n) all Securities Accounts;

(o) all Commodity Accounts;

(p) all Assigned Contracts and all Swap Agreements;

(q) all Pledged Equity;

(r) all Fixtures;

(s) all As-extracted Collateral;

(t) and all accessions to, substitutions for and replacements, Proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

 

10



--------------------------------------------------------------------------------

to secure the prompt and complete payment and performance of its Secured
Obligations; provided, however, that “Collateral” shall not include any Excluded
Assets; and provided further, that if and when any property shall cease to be an
Excluded Asset, such property shall be deemed at all times from and after such
date to constitute Collateral.

ARTICLE IV

ACKNOWLEDGEMENTS, WAIVERS AND CONSENTS

4.1. Acknowledgments, Waivers and Consents.

(a) Each Grantor acknowledges and agrees that the obligations undertaken by it
under this Agreement involve the guarantee and/or the provision of collateral
security for such Grantor’s own obligations and the obligations of Persons other
than such Grantor and that such Grantor’s guarantee and/or provision of
collateral security for the Secured Obligations are absolute, irrevocable and
unconditional under any and all circumstances. In full recognition and
furtherance of the foregoing, each Grantor understands and agrees, to the
fullest extent permitted under applicable law and except as may otherwise be
expressly and specifically provided in the Secured Transaction Documents, that
each Grantor shall remain obligated hereunder (including, without limitation,
with respect to any guarantee made by such Grantor hereby and the collateral
security provided by such Grantor herein) and the enforceability and
effectiveness of this Agreement and the liability of such Grantor, and the
rights, remedies, powers and privileges of the Collateral Agent and the other
Secured Parties under this Agreement and the other Secured Transaction Documents
shall not be affected, limited, reduced, discharged or terminated in any way,
notwithstanding that, without any reservation of rights against any Grantor and
without notice to or further assent by any Grantor, any of the following occur:

(i) any demand for payment of any of the Secured Obligations made by the
Collateral Agent or any other Secured Party shall be rescinded by the Collateral
Agent or such other Secured Party and any of the Secured Obligations shall be
continued;

(ii) the Secured Obligations, the liability of any Grantor or any other Person
upon or for any part thereof or any collateral security or guarantee therefor or
right of offset with respect thereto, shall be, from time to time, in whole or
in part, renewed, extended, amended, modified, accelerated, compromised, waived,
settled, surrendered or released by, or any indulgence or forbearance in respect
thereof granted by, the Collateral Agent or any other Secured Party;

(iii) the Secured Transaction Documents and any other documents executed and
delivered in connection therewith shall be amended, modified, supplemented or
terminated, in whole or in part in accordance with the Indenture and the
Intercreditor Agreement;

(iv) the Company, any other Grantor or any other Person shall from time to time
accept or enter into new or additional agreements, security documents,
guarantees or other instruments in addition to, in exchange for or relative to,
any Secured Transaction Document, all or any part of the Secured Obligations or
any Collateral now or in the future serving as security for the Secured
Obligations;

(v) any collateral security, guarantee or right of offset at any time held by
the Collateral Agent or any other Secured Party for the payment of the Secured
Obligations shall be sold, exchanged, waived, surrendered or released;

 

11



--------------------------------------------------------------------------------

(vi) any change in the time, manner or place of payment of or in any other term
of, all or any part of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from any Secured Transaction Document or any
other agreement or instrument governing or evidencing any Secured Obligations,
including any increase or decrease in the rate of interest thereon; and

(vii) any other event shall occur which constitutes a defense or release of
sureties generally, other than the payment and performance in full of all
Secured Obligations.

(b) Each Grantor hereby expressly waives to the fullest extent permitted by law
any defense now or in the future arising by reason of,

(i) any default, failure or delay, willful or otherwise, in the payment or
performance of the Secured Obligations;

(ii) the illegality, invalidity or unenforceability of the Secured Transaction
Documents, any other agreement or instrument governing or evidencing any of the
Secured Obligations, any of the Secured Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Collateral Agent or any other Secured
Party;

(iii) any defense, set-off or counterclaim (in any case, whether based on
contract, tort or any other theory), other than a defense of payment or
performance, which may at any time be available to or be asserted by any Grantor
or any other Person against the Collateral Agent or any other Secured Party;

(iv) the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of any
Grantor or any other Person at any time liable for the payment of all or part of
the Secured Obligations or the failure of the Collateral Agent or any other
Secured Party to file or enforce a claim in bankruptcy or other proceeding with
respect to any Person; or any sale, lease or transfer of any or all of the
assets of the any Grantor, or any changes in the equity owners of any Grantor;

(v) the fact that any Collateral or liens or security interests contemplated or
intended to be given, created or granted as security for the repayment of the
Secured Obligations shall not be properly perfected or created, or shall prove
to be unenforceable or subordinate to any other lien or security interest, it
being recognized and agreed by each of the Grantors that it is not entering into
this Agreement in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the Collateral for
the Secured Obligations;

(vi) any failure of the Collateral Agent or any other Secured Party to marshal
assets in favor of any Grantor or any other Person, to exhaust any collateral
for all or any part of the Secured Obligations, to pursue or exhaust any right,
remedy, power or privilege it may have against any Grantor or any other Person
or to take any action whatsoever to mitigate or reduce any Grantor’s liability
under this Agreement or any other Secured Transaction Document;

(vii) any present or future law, regulation or order of any jurisdiction
(whether of right or in fact) or of any agency which (A) provides that the
obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal, (B) reduces, amends,
restructures or otherwise affects any term of any Secured Transaction Document
or the Secured Obligations or (C) purports to prohibit the payment of the
Company, any other Grantor, any other Note Party or any other guarantor of the
Secured Obligations of the principal or interest on the Secured Obligations;

 

12



--------------------------------------------------------------------------------

(viii) the possibility that the Secured Obligations may at any time and from
time to time exceed the aggregate liability of such Grantor under this
Agreement;

(ix) any change in the corporate existence, structure or ownership of the
Company, any other Grantor, any other Note Party or any other guarantor of any
of the Secured Obligations, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Company, any other Grantor, any other
Note Party or any other guarantor of the Secured Obligations, or any of their
assets or any resulting release or discharge of any obligation of the Company,
any other Grantor, any other Note Party or any other guarantor or any of the
Secured Obligations; or

(x) any other circumstance or act whatsoever by the Company, any other Note
Party, any other guarantor of the Secured Obligations, the Collateral Agent, any
Lender or any other Person, other than a defense of payment or performance,
including any action or omission of the type described in Section 4.1(a) (with
or without notice to or knowledge of any Grantor), which constitutes, or might
be construed to constitute, an equitable or legal discharge or defense of the
Company for the Secured Obligations, or of such Grantor under the Guaranty or
with respect to the collateral security provided by such Grantor herein, or
which might be available to a surety or guarantor, in bankruptcy or in any other
instance;

except in each case to the extent that any written amendment, settlement,
compromise, waiver or release expressly modifies or terminates the obligations
of such Grantor.

(c) Each Grantor hereby waives to the extent permitted by law: (i) except as
expressly provided otherwise in any Secured Transaction Document, all notices to
such Grantor, or to any other Person, including but not limited to, notices of
the acceptance of this Agreement, the Guaranty or the provision of collateral
security provided herein, or the creation, renewal, extension, modification,
accrual of any Secured Obligations, or notice of or proof of reliance by the
Collateral Agent or any other Secured Party upon the Guaranty or upon the
collateral security provided herein, or of default in the payment or performance
of any of the Secured Obligations owed to the Collateral Agent or any other
Secured Party and enforcement of any right or remedy with respect thereto; or
notice of any other matters relating thereto; the Secured Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the Guaranty
and the collateral security provided herein and no notice of creation of the
Secured Obligations or any extension of credit already or hereafter contracted
by or extended to the Company need be given to any Grantor; and all dealings
between the Company and any of the Grantors, on the one hand, and the Collateral
Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
Guaranty and on the collateral security provided herein; (ii) diligence and
demand of payment, presentment, protest, dishonor and notice of dishonor;
(iii) any statute of limitations affecting any Grantor’s liability hereunder or
the enforcement thereof; (iv) all rights of revocation with respect to the
Secured Obligations, the Guaranty and the provision of collateral security
herein; and (v) all principles or provisions of law which conflict with the
terms of this Agreement and which can, as a matter of law, be waived.

(d) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, the Collateral Agent or any other
Secured Party may, but shall be under no obligation to, join or make a similar
demand on or otherwise pursue or exhaust such rights and remedies as it may have
against the Company, any other Grantor or any other Person or against any
collateral security or guarantee for the Secured Obligations or any right of
offset with respect thereto, and any failure by the Collateral Agent or any
other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Company, any other Grantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the

 

13



--------------------------------------------------------------------------------

Company, any other Grantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Grantor of any obligation or
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Collateral
Agent or any other Secured Party against any Grantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings. Neither the Collateral Agent nor any other Secured Party shall have
any obligation to protect, secure, perfect or insure any lien or security
interest at any time held by it as security for the Secured Obligations or for
the Guaranty or any property subject thereto.

4.2. No Subrogation, Contribution or Reimbursement. Notwithstanding any payment
made by any Grantor hereunder or any set-off or application of funds of any
Grantor by the Collateral Agent or any other Secured Party, until the Payment in
Full of the Secured Obligations, no Grantor shall be entitled to be subrogated
to any of the rights of the Collateral Agent or any other Secured Party against
the Company or any other Grantor or any collateral security or guarantee or
right of offset held by the Collateral Agent or any other Secured Party for the
payment of the Secured Obligations, nor shall any Grantor seek or be entitled to
seek any indemnity, exoneration, participation, contribution or reimbursement
from the Company or any other Grantor in respect of payments made by such
Grantor hereunder, and each Grantor hereby expressly waives, releases and agrees
not to exercise any such rights of subrogation, reimbursement, indemnity and
contribution. Each Grantor further agrees that to the extent that such waiver
and release set forth herein is found by a court of competent jurisdiction to be
void or voidable for any reason, any rights of subrogation, reimbursement,
indemnity and contribution such Grantor may have against the Company, any other
Grantor or against any collateral or security or guarantee or right of offset
held by the Collateral Agent or any other Secured Party shall be junior and
subordinate to any rights the Collateral Agent and the other Secured Parties may
have against the Company and such Grantor and to all right, title and interest
the Collateral Agent and the other Secured Parties may have in any collateral or
security or guarantee or right of offset. Subject to the Intercreditor
Agreement, the Collateral Agent, for the benefit of the Secured Parties, may
use, sell or dispose of any item of Collateral or security as provided in this
Agreement without regard to any subrogation rights any Grantor may have, and
upon any disposition or sale, any rights of subrogation any Grantor may have
shall terminate.

4.3. Release. Each Guarantor consents and agrees that the Collateral Agent may
(but shall not be obligated to) at any time, or from time to time, in compliance
with the Secured Transaction Documents and the Intercreditor Agreement and
otherwise in its discretion:

(a) renew, extend or change the time of payment, and/or the manner, place or
terms of payment of all or any part of the Secured Obligations; and

(b) exchange, release and/or surrender all or any of the Collateral (including
the Pledged Equity), or any part thereof, by whomsoever deposited, which is now
or may hereafter be held by the Collateral Agent in connection with all or any
of the Secured Obligations; all in such manner and upon such terms as the
Collateral Agent may deem proper, and without notice to or further assent from
any Grantor that is a Guarantor, it being hereby agreed that each such Guarantor
shall be and remain bound upon this Agreement, irrespective of the value or
condition of any of the Collateral, and notwithstanding any such change,
exchange, settlement, compromise, surrender, release, renewal or extension, and
notwithstanding also that the Secured Obligations may, at any time, exceed the
aggregate principal amount thereof set forth in each of the Indenture, or any
other agreement governing any Secured Obligations.

 

14



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent and the other
Secured Parties that:

5.1. Title; Perfected Second Priority. The representations and warranties of the
Parent (as defined in the Indenture) and the Company in the Indenture concerning
each Grantor, this Agreement, and the Collateral are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties are true and correct in all material respects as of such specified
earlier date. When financing statements have been filed in the appropriate
offices against each Grantor in the locations listed on Exhibit E, the
Collateral Agent will have a validly perfected security interest in that
Collateral of the Grantor in which a security interest may be perfected by the
filing of financing statements, subject only to liens or security interests
granted to the First Lien Collateral Agent to secure the Senior Obligations,
subject in all respects to the provisions of the Intercreditor Agreement.

5.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A. Except as may be set
forth in Exhibit A or in an applicable Assumption Agreement, such Grantor has
not had any other entity type, jurisdiction of organization or organizational
number, and has not been a party to any Merger, during the past five years prior
to its becoming a Grantor hereunder; provided that if Grantor has been a party
to such a Merger, Exhibit A or the applicable Assumption Agreement sets forth
the information required by this Section 5.2 for each constituent party to such
Merger.

5.3. Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are disclosed in Exhibit A.

5.4. Deposit Accounts, Commodity Accounts and Securities Accounts. All of such
Grantor’s Deposit Accounts, Commodity Accounts and Securities Accounts as of the
Effective Date are listed on Exhibit B and any Excluded Accounts as of the
Effective Date are identified as such on Exhibit B.

5.5. Exact Names. Such Grantor’s name in which it has executed this Agreement is
the exact legal name of such Grantor as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization as of the Effective Date. Except as may be described in
Exhibit A or in an applicable Assumption Agreement, such Grantor has not, during
the past five years prior to its becoming a party hereto, had any other name or
been a party to any merger or consolidation; provided that if Grantor has been a
party to such a Merger, Exhibit A or the applicable Assumption Agreement sets
forth the information required by this Section 5.2 for each constituent party to
such Merger.

5.6. Letter-of-Credit Rights and Chattel Paper on Effective Date. Exhibit C
lists all Letter-of-Credit Rights and Chattel Paper owned by such Grantor as of
the Effective Date, if any, with a value in excess of $1,000,000. All action by
such Grantor necessary or desirable to protect and perfect the Collateral
Agent’s lien and security interest on each item listed on Exhibit C that can be
accomplished by the filing of the financing statements in accordance with the
second sentence of Section 5.1 has been duly taken.

5.7. No Financing Statements, Security Agreements. No financing statement
describing all or any portion of the Collateral which has not lapsed or been
terminated naming such Grantor as debtor has been filed or is of record in any
jurisdiction except (a) for financing statements naming the Collateral Agent as
the secured party, (b) financing statements with respect to liens or security
interests permitted by Section 6.1(e), (c) financing statements being terminated
concurrently with the execution hereof, (d) financing statements filed as a
precaution to describe personal property leased to a Grantor and (e) other liens
permitted to exist on the Collateral by the Indenture or this Agreement, and in
the case of the security interests granted to secure the Senior Obligations
permitted under the Indenture, subject in all respects to the provisions of the
Intercreditor Agreement.

 

15



--------------------------------------------------------------------------------

5.8. Pledged Equity.

(a) Exhibit D sets forth a complete and accurate list of all Pledged Equity
owned by such Grantor as of the Effective Date. Such Grantor is the direct, sole
beneficial owner and sole holder of record of the Pledged Equity listed on
Exhibit D as being owned by it, free and clear of any liens or security
interests except the security interest created by this Agreement, or granted to
the First Lien Collateral Agent to secure the Senior Obligations (subject to the
provisions in the Intercreditor Agreement) or as disclosed on Schedule 6.1(e).
Such Grantor further represents and warrants that (i) all Pledged Equity owned
by it is duly authorized and validly issued and, if such Pledged Equity is stock
in a corporation, is fully paid and non-assessable, (ii) with respect to any
certificates delivered to the Applicable Agent or a Person designated by the
Applicable Agent representing Pledged Equity, either such certificates are
Securities as defined in Article 8 of the UCC as a result of actions by the
Company or otherwise, or, if such certificates are not Securities, such Grantor
has so informed the Collateral Agent and, if the Applicable Agent is the
Collateral Agent, such Grantor shall take steps to perfect its security interest
therein as a General Intangible, and (iii) no Pledged Equity is held by a
securities intermediary in, or carried in or credited to, a Securities Account
Control Agreement.

(b) In addition, except for any that have been obtained, as of the Effective
Date, no consent, approval, authorization, or other action by, and no giving of
notice, filing with, any governmental authority or any other Person is required
for the pledge by such Grantor of such Pledged Equity pursuant to this Agreement
or for the execution, delivery and performance of this Agreement by such
Grantor.

(c) Except as set forth in Exhibit D, as of the Effective Date such Grantor owns
100% of the issued and outstanding Equity Interests in each issuer that has
issued Pledged Equity to such Grantor.

5.9. Instruments, Securities and Documents. Exhibit D lists all Instruments,
Securities (other than Pledged Equity) and Documents constituting or evidencing
Collateral owned by such Grantor as of the Effective Date, if any, that such
Grantor is required to deliver to the Applicable Agent or a Person designated by
the Applicable Agent pursuant to Section 6.4 hereof.

5.10. Benefit to the Guarantor. The Company is a member of an affiliated group
of companies that includes each Guarantor, and the Company and the Guarantors
are engaged in related businesses. The Company is a subsidiary of the Parent and
each Guarantor (other than the Parent) is a Subsidiary of the Company and each
Guarantor’s guarantee and surety obligations pursuant to this Agreement
reasonably may be expected to benefit, directly or indirectly, it; and it has
determined that this Agreement is necessary and convenient to the conduct,
promotion and attainment of the business of such Guarantor and the Company.

ARTICLE VI

COVENANTS

From the date of this Agreement, and thereafter until Payment in Full of the
Company Obligations shall have occurred, each Grantor agrees that:

6.1. General.

(a) Reserved.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Collateral Agent to file financing statements and other
documents describing the Collateral as may be necessary in order to perfect the
security interests created hereby. Each Grantor hereby agrees

 

16



--------------------------------------------------------------------------------

to deliver or file such financing statements, and to take such other actions,
from time to time, as are necessary, or as reasonably requested by the
Collateral Agent, in order to maintain the perfection and priority described in
Section 5.1 and, if applicable and subject to the limitations herein, Control
of, the Collateral owned by such Grantor. Any financing statement filed by the
Collateral Agent may be filed in any filing office in any UCC jurisdiction and
may (i) describe such Grantor’s Collateral (1) as all assets of the Grantor or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the UCC of such
jurisdiction, or (2) by any other description which reasonably approximates the
description contained in this Agreement, and (ii) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing
office’s acceptance of any financing statement or amendment, including whether
such Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor. Such Grantor also agrees to
furnish any such information to the Collateral Agent promptly upon reasonable
request. The grant of authority to the Collateral Agent under this Section 6.1
shall not relieve each Grantor from its obligation of filing or recording
financing statements, continuation statements or other documents necessary to
perfect or maintain the perfection of the Collateral Agent’s security interest
in the Collateral.

(c) Further Assurances. Such Grantor will, if so reasonably requested by the
Collateral Agent, furnish to the Collateral Agent, as often as the Collateral
Agent reasonably requests, statements and schedules further identifying and
describing the Collateral owned by it and such other reports and information in
connection with its Collateral as the Collateral Agent may reasonably request,
all in such detail as the Collateral Agent may reasonably specify. Such Grantor
also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend, and effectuate and maintain, the
security interest of the Collateral Agent (for the benefit of the Secured
Parties) in its Collateral and the priority thereof against any lien or security
interest not expressly permitted hereunder.

(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it in violation of the Indenture or the other
Note Documents.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any lien or
security interest on the Collateral owned by it except (i) the security interest
created by this Agreement, (ii) granted to the First Lien Collateral Agent to
secure the Senior Obligations (subject to the provisions in the Intercreditor
Agreement) and (iii) other liens or security interests permitted under the
Secured Transaction Documents.

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for (i) financing statements naming the
Collateral Agent as the secured party, (ii) financing statements with respect to
liens or security interests permitted by Section 6.1(e), (iii) granted to the
First Lien Collateral Agent to secure the Senior Obligations (subject to the
provisions in the Intercreditor Agreement) and (iv) financing statements filed
as a precaution to describe personal property leased to a Grantor. Such Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
naming the Collateral Agent as secured party without the prior written consent
of the Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC; provided, however, that nothing in this
subsection 6.1(f) shall relieve each Grantor of its obligations under this
Agreement, the Indenture or under any other Note Document to perfect and
maintain the perfection and priority of the Collateral Agent’s security interest
in the Collateral.

6.2. Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Applicable Agent Control of such Grantor’s electronic chattel paper in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act to the extent necessary to ensure that the aggregate value
of all electronic chattel paper of all Grantors for which Control has not been
granted to the Applicable Agent does not exceed $1,000,000.

 

17



--------------------------------------------------------------------------------

6.3. Inventory and Equipment. Each Grantor will perform its obligations with
respect to Inventory and Equipment under Section 8.06 of each of the Revolving
Credit Agreement and Term Loan Agreement and under any deed of trust or mortgage
that it grants to the Collateral Agent.

6.4. Delivery of Instruments, Certificated Securities, Chattel Paper and
Documents. Subject to the terms of the Intercreditor Agreement, such Grantor
will (a) deliver to the Applicable Agent, (i) immediately upon the Effective
Date, the originals of all certificated Securities (together with stock or
securities powers duly indorsed in blank by an effective indorsement),
(ii) within 30 days after the Effective Date (or such later date as the
Applicable Agent may agree in its sole discretion) deliver to the Applicable
Agent the originals of all Instruments (together with note powers or other
instruments of transfer duly indorsed in blank by an effective indorsement) and
all tangible Chattel Paper, in each case, constituting Collateral owned by it on
the Effective Date, and (iii) thereafter, deliver to the Applicable Agent any
such tangible Chattel Paper and Instruments (together with note powers or other
instruments of transfer duly indorsed in blank by an effective indorsement)
constituting Collateral, in each case, to the extent necessary to ensure that
the aggregate value of all Chattel Paper and other Instruments constituting
Collateral and owned by the Grantors for which the originals have not been
delivered to the Applicable Agent does not exceed $1,000,000, (b) deliver to the
Applicable Agent any tangible negotiable Document evidencing or constituting
Collateral to the extent necessary to ensure that the aggregate value of all
Documents constituting Collateral and owned by the Grantors for which the
Documents have not been delivered to the Applicable Agent does not exceed
$1,000,000, (c) with respect to any Subsidiary of such Grantor that becomes a
Subsidiary after the Effective Date, deliver to the Applicable Agent within
fifteen Business Days (or such later date as the Applicable Agent may agree in
its sole discretion) after the formation or acquisition of such Subsidiary, the
certificates representing the Pledged Equity issued by such Subsidiary (if such
Pledged Equity constitutes certificated securities under the UCC) together with
stock or securities powers duly indorsed in blank by an effective indorsement,
(d) following the Effective Date, upon receipt thereof, deliver to the
Applicable Agent any certificated Securities constituting Collateral (other than
certificated Securities of Subsidiaries described in clause (c) immediately
above), together with stock or securities powers duly indorsed in blank by
effective indorsement, to the extent necessary to ensure that the aggregate
value of all certificated Securities described in this clause (d) constituting
Collateral and owned by the Grantors for which originals have not been delivered
to the Applicable Agent does not exceed $1,000,000, and (e) deliver to the
Applicable Agent a duly executed amendment to this Agreement (an “Amendment”),
substantially in the form of Exhibit F hereto, pursuant to which such Grantor
will identify and ratify the pledge of such additional Collateral. Such Grantor
hereby authorizes the Applicable Agent to attach each Amendment to this
Agreement and agrees that all additional Collateral owned by it set forth in
such Amendments shall be considered to be part of the Collateral.

6.5. Uncertificated Collateral Equity Interests. If as of the Effective Date,
any Collateral Equity Interest constitutes an uncertificated security (within
the meaning of Article 8 of the UCC), such Grantor thereof, pursuant to the
Intercreditor Agreement, shall within 30 days following the Effective Date (or
such later date as the Applicable Agent may agree in its sole discretion), cause
the issuer thereof to enter into a control agreement with such Grantor and the
Applicable Agent wherein such issuer agrees to comply with instructions with
respect to such Collateral Equity Interest originated by the Applicable Agent
without further consent of such Grantor or any other Person, such agreement to
be in form satisfactory to the Applicable Agent and sufficient to cause the
Applicable Agent’s security interest in such Collateral Equity Interest to be
perfected by control within the meaning of Article 8 of the UCC (it being agreed
that any agreement requiring the Collateral Agent in its individual capacity to
indemnify the issuer shall not be satisfactory to the Collateral Agent). If,
after the Effective Date, any Grantor acquires any Collateral Equity Interest
constituting an uncertificated security, such Grantor shall cause the issuer
thereof, within 30 days

 

18



--------------------------------------------------------------------------------

(or such later date as the Applicable Agent may agree in its sole discretion) to
enter into a control agreement as described in the preceding sentence with
respect to such uncertificated Collateral Equity Interest (and making the
agreements described in the preceding sentence), such agreement to be in form
satisfactory to the Applicable Agent and sufficient to cause the Applicable
Agent’s security interest in such Collateral Equity Interests to be perfected by
control within the meaning of Article 8 of the UCC (it being agreed that any
agreement requiring the Collateral Agent in its individual capacity to indemnify
the issuer shall not be satisfactory to the Collateral Agent).

6.6. Collateral Equity Interests.

(a) Registration of Collateral Equity Interests. After an Event of Default has
occurred and is continuing, such Grantor will permit any registerable Collateral
Equity Interest owned by it to be registered in the name of the Applicable Agent
or its nominee at any time at the option of the Applicable Agent.

(b) Exercise of Rights in Collateral Equity Interests.

(i) Subject to clause (ii) below, such Grantor shall have the right to exercise
all voting rights or other rights relating to the Collateral Equity Interest
owned by it for all purposes not inconsistent with this Agreement, the Indenture
or any other Secured Transaction Document; provided however, that no vote or
other right shall be exercised or action taken which would have the effect of
impairing the rights of the Applicable Agent in respect of such Collateral
Equity Interest.

(ii) Such Grantor will permit the Applicable Agent or its nominee at any time
during the continuance of an Event of Default to exercise, and such Grantor
hereby grants the Applicable Agent during the continuance of an Event of Default
the exclusive right to exercise, all voting rights or other rights relating to
the Collateral Equity Interest owned by such Grantor, including, without
limitation, exchange, subscription or any other rights, privileges, or options
pertaining to any Equity Interest or Investment Property constituting such
Collateral Equity Interest as if it were the absolute owner thereof.

(iii) Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Collateral Equity Interest
owned by it to the extent not in violation of the Indenture; provided that, to
the extent, if any, that any Collateral Equity Interest is issued by a Person
other than a Note Party, the following distributions and payments (collectively
referred to as the “Excluded Payments”) shall be delivered to the Applicable
Agent as and to the extent required in the following subsection (iv):
(A) dividends and interest paid or payable other than in cash in respect of such
Collateral Equity Interest, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any such
Collateral Equity Interest; (B) dividends and other distributions paid or
payable in cash in respect of such Collateral Equity Interest in connection with
a partial or total liquidation or dissolution or in connection with a reduction
of capital, capital surplus or paid-in capital of an issuer; and (C) cash paid,
payable or otherwise distributed, in respect of principal of, or in redemption
of, or in exchange for, such Collateral Equity Interest; provided however, that
until actually paid, all rights to such distributions shall remain subject to
the liens and security interests created by this Agreement; and

(iv) All Excluded Payments, whenever paid or made, shall be delivered to the
Applicable Agent to hold as Pledged Equity and shall, if received by such
Grantor, be received in trust for the benefit of the Applicable Agent (on behalf
of the Secured Parties), be segregated from the other property or funds of such
Grantor, and be forthwith delivered to the Agent as Pledged Equity in the same
form as so received (with any necessary indorsement).

 

19



--------------------------------------------------------------------------------

(c) Securities; Partnership and Limited Liability Company Interests. Each
Grantor agrees that:

(i) with respect to any Collateral Equity Interest owned by it that constitutes
a security under Article 8 of the UCC (including any such interest in any
limited partnership or limited liability company), such Grantor shall not,
without the Collateral Agent’s prior consent, cause or (to the extent such
Grantor controls the issuer of such Collateral Equity Interest) allow such
Collateral Equity Interest to cease to constitute a security under Article 8 of
the UCC;

(ii) with respect to any Collateral Equity Interest that constitutes a
“certificated security” under Article 8 of the UCC (including any such interest
in a limited partnership or limited liability company), such Grantor will not,
without the Collateral Agent’s prior consent, cause or (to the extent such
Grantor controls the issuer of such Collateral Equity Interest) allow such
Collateral Equity Interests to become an “uncertificated security” within the
meaning of Article 8 of the UCC;

(iii) with respect to any Collateral Equity Interest that constitutes an
“uncertificated security” under Article 8 of the UCC (including any such
interest in a limited partnership or limited liability company), such Grantor
will not, without the Collateral Agent’s prior consent, cause or (to the extent
such Grantor controls the issuer of such Collateral Equity Interests) allow such
Collateral Equity Interest to become a “certificated security” within the
meaning of the UCC;

(iv) with respect to any Collateral Equity Interest owned by it that constitutes
an interest in a limited partnership or limited liability company that is not a
security (within the meaning of Article 8 of the UCC) such Grantor shall not,
without the Collateral Agent’s prior consent, cause or (to the extent such
Grantor controls the issuer of such Collateral Equity Interest) allow the issuer
of such Collateral Equity Interest to elect or otherwise take any action that
would cause such Collateral Equity Interest to constitute a security for
purposes of Article 8 of the UCC; and

(v) with respect to any Pledged Equity owned by it such Grantor will not,
without the Collateral Agent’s prior consent, allow or cause such Pledged Equity
to be deposited in, carried in or credited to a Securities Account.

6.7. Commercial Tort Claims. Such Grantor shall promptly notify the Collateral
Agent of any commercial tort claim (as defined in the UCC) acquired by it that
is the subject of pending litigation and that could reasonably be expected to
result in a judgment or settlement in such Grantor’s favor in excess of
$1,000,000 and such Grantor shall enter into an Amendment substantially in the
form of Exhibit F hereto, granting to the Collateral Agent (on behalf of the
Secured Parties) a second priority security interest, junior only to the lien
granted to secure the Senior Obligations, in such Commercial Tort Claim.

6.8. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit with a face amount in excess of $1,000,000, it shall promptly
notify the Collateral Agent thereof and shall make reasonable commercial efforts
to cause the issuer and/or confirmation bank to (a) consent to the assignment of
the related Letter-of-Credit Rights to the Applicable Agent and (b) agree to
direct all payments thereunder to a Deposit Account subject to a Deposit Account
Control Agreement, all in form satisfactory to the Collateral Agent.

6.9. Control Agreements. Within the time period set forth in Section 11.2(c) of
the Indenture, for each Deposit Account, Securities Account and Commodity
Account (other than Excluded Accounts) that such Grantor at any time maintains,
such Grantor will cause (or, at any time prior to the Discharge of Senior
Obligations, while and to the extent an agreement granting “control” to the
First Lien Collateral Agent over any such Deposit Account, Securities Account or
Commodity Account is in effect, will make

 

20



--------------------------------------------------------------------------------

commercially reasonable efforts to cause) at all times, pursuant to a Control
Agreement in form satisfactory to the Collateral Agent, the depository bank that
maintains such Deposit Account, the securities intermediary that maintains such
Securities Account, or the commodities intermediary that maintains such
Commodity Account, as applicable, to agree to comply at any time (a) with
entitlement orders from the Collateral Agent to such securities intermediary
with regard to a Securities Account, (b) with instructions from the Collateral
Agent to such depository bank, directing the disposition of funds from time to
time in such Deposit Account, and (c) with directions of the Collateral Agent to
such commodity intermediary for the application of value on account of commodity
contracts carried in such Commodity Account, in each case without further
consent of such Grantor and sufficient to grant the Collateral Agent with
“control” within the meaning of Section 8-106 of the UCC, Section 9-104 of the
UCC and Section 9-106 of the UCC, as applicable, and Grantor shall take such
other action as is necessary, or as the Collateral Agent may reasonably request,
in order to perfect the Collateral Agent’s (on behalf of the Secured Parties)
security interest in such Deposit Account, Securities Account or Commodity
Account, including by control as aforesaid; provided that, such Grantor shall
not cause or permit any Excluded Account to cease to constitute an “Excluded
Account” (other than as a result of the closing of such Excluded Account) unless
such Deposit Account, Securities Account or Commodity Account, as applicable, is
subject to a Control Agreement in favor of the Collateral Agent in form
satisfactory to the Collateral Agent. Notwithstanding the foregoing or the terms
of any Control Agreement, unless an Event of Default is continuing the
Collateral Agent will not enforce the terms of any Control Agreement in order to
take possession of, or prevent or limit the ability of any Grantor to direct the
disposition of, the funds and other assets held in any Deposit Account,
Securities Account or Commodity Account. The Company agrees to provide to the
Collateral Agent each notice that the Company provides to the First Lien
Collateral Agent (at the time such notice is provided to the Revolving
Administrative Agent) regarding the opening of a Deposit Account, Securities
Account or Commodity Account (other than an Excluded Account). Notwithstanding
the foregoing, it is understood and agreed that, if at any time the Senior
Obligations are outstanding, (i) if a Control Agreement for a Deposit Account
that would otherwise be subject to this Section 6.9 is reasonably acceptable to
the First Lien Collateral Agent then it shall be deemed to be acceptable the
Collateral Agent for purposes of complying with this Section 6.9 and (ii) if the
Grantors shall have delivered a Control Agreement to the First Lien Collateral
Agent for a Deposit Account that would otherwise be subject to this Section 6.9,
the form of the Control Agreement (subject to customary modification to reflect
the Applicable Agent’s interest in such Deposit Accounts) delivered to the First
Lien Collateral Agent shall be deemed acceptable to the Collateral Agent for
purposes of complying with this Section 6.9; provided, however, that no Control
Agreement shall be deemed to be acceptable to the Collateral Agent if it
requires the Collateral Agent in its individual capacity to indemnify the
commodity intermediary, banking institution or securities intermediary (as
applicable).

6.10. Change of Name or Location; etc. Such Grantor shall ensure that the
Company, promptly, but in any event within ten (10) Business Days after the
occurrence thereof, gives written notice to the Collateral Agent of any change
in (i) the Company’s or any Guarantor’s corporate name, (ii) the jurisdiction in
which the Company or any Guarantor is incorporated, formed, or otherwise
organized, (iii) the location of the Company’s or any Guarantor’s chief
executive office, (iv) the Company’s or any Guarantor’s identity or corporate,
limited liability or partnership structure, or (v) the Company’s or any
Guarantor’s organizational identification number in such jurisdiction of
organization or federal taxpayer identification number.

6.11. Additional Grantors. Each Grantor agrees to cause each of its Subsidiaries
that is required to become a party to this Agreement pursuant to Section 3.11 of
the Indenture to become a Grantor for all purposes of this Agreement by
executing and delivering an Assumption Agreement substantially in the form of
Annex 1 hereto.

 

21



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, in respect of any
delivery of any document or the taking of any other action required to be taken
by a Grantor hereunder, the required date for such delivery or action may be
extended solely with the consent of the Applicable Agent but in no event to a
date that is later than 90 days after the initial applicable date by which such
delivery or action is required.

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

7.1. Remedies. During the continuation of an Event of Default:

(a) the Collateral Agent shall be entitled (but not obligated) to exercise any
or all of the following rights and remedies to the fullest extent permitted
under applicable law:

(i) those rights and remedies provided in this Agreement or any other Secured
Transaction Document; provided that, this Section 7.1(a) shall not be understood
to limit any rights or remedies available to the Collateral Agent and the other
Secured Parties prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) the right to give notice of sole control or any other instruction,
directive or entitlement order under any Control Agreement and take any action
therein with respect to such Collateral, and the right to indorse and collect
any cash proceeds of the Collateral;

(iv) without notice, demand or advertisement of any kind to any Grantor or any
other Person (except as specifically provided in Section 10.1 or elsewhere
herein or in the UCC), the right to enter the premises of any Grantor where any
Collateral is located (through self-help and without judicial process), the
right to collect, receive, assemble, process, appropriate, sell, lease, assign,
grant an option or options to purchase or otherwise dispose of, deliver, or
realize upon, the Collateral or any part thereof in one or more parcels at
public or private sale or sales (which sales may be adjourned or continued from
time to time with or without notice and may take place at any Grantor’s premises
or elsewhere), for cash, on credit or for future delivery without assumption of
any credit risk, and upon such other terms as are commercially reasonable;

(v) concurrently with written notice to the applicable Grantor, the right to
transfer and register in its name or in the name of its nominee the whole or any
part of the Collateral Equity Interest, and, whether or not such Collateral
Equity Interest has been registered in the name of the Applicable Agent or its
nominee, the rights to exchange certificates or instruments representing or
evidencing Collateral Equity Interests for certificates or instruments of
smaller or larger denominations, to exercise the voting and all other rights as
a holder with respect thereto, to collect, receive and retain all dividends,
Stock Rights and other distributions made thereon and to otherwise act with
respect to the Collateral Equity Interests as though the Applicable Agent was
the outright owner thereof; and

(vi) the right to discharge past due taxes, assessments, charges, fees or liens
or security interests on the Collateral (except for such liens or security
interests as are specifically permitted hereunder).

 

22



--------------------------------------------------------------------------------

(b) The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(c) Upon any such public sale or sales or any such private sale or sales, the
Collateral Agent shall have the right (but not the obligation), to the extent
permitted by law, to purchase for the benefit of the Collateral Agent and the
other Secured Parties, the whole or any part of the Collateral so sold, free of
any right of equity redemption, which equity redemption the Grantor hereby
expressly releases.

(d) Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have the right (but not
the obligation), as provided under applicable law, to hold or use Collateral, or
any part thereof, to the extent that it deems appropriate for the purpose of
preserving or protecting the Collateral or its value, enforcing this Agreement
or perfecting and maintaining the perfection and priority of the Collateral
Agent’s security interest in the Collateral. The Collateral Agent may (but shall
not be obligated to), if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Collateral
Agent’s remedies (for the benefit of the Collateral Agents and the other Secured
Parties), with respect to such appointment.

(e) Notwithstanding the foregoing, neither the Collateral Agent nor any other
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

(f) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Collateral Equity Interests and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Collateral Agent shall be under
no obligation to delay a sale of any of the Pledged Equity for the period of
time necessary to permit any Grantor or the issuer of the Collateral Equity
Interests to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if the
applicable Grantor and the issuer would agree to do so.

7.2. Grantor’s Obligations Upon Default. Upon the request of the Collateral
Agent during the continuance of an Event of Default and subject to the terms of
the Intercreditor Agreement, each Grantor will:

(a) assemble and make available to the Collateral Agent the Collateral and all
books and records relating thereto at any place or places reasonably specified
by the Collateral Agent, whether at a Grantor’s premises or elsewhere; and

(b) permit the Collateral Agent, by the Collateral Agent’s representatives and
agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Grantor for such use and
occupancy.

 

23



--------------------------------------------------------------------------------

7.3. Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent to exercise the rights and remedies under this Article VII at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to the Collateral Agent, for the
benefit of the Collateral Agent and the other Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license or sublicense, during the
continuance of an Event of Default, any intellectual property rights now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

ARTICLE VIII

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

8.1. Account Verification and Collection. During the continuation of an Event of
Default, the Collateral Agent shall have the right (but not the obligation) at
any time at the Grantors’ expense to (a) verify the validity, amount or any
other material information relating to any Accounts, including verification with
the relevant Account Debtors, and (b) enforce collection of any such Accounts
and to adjust, settle or compromise the amount of payment thereof, in each case
to the full extent permitted by applicable law.

8.2. Authorization for Secured Party to Take Certain Action.

(a) Each Grantor irrevocably authorizes the Collateral Agent at any time and
from time to time and appoints the Collateral Agent as its attorney in fact to
do all acts and things necessary or desirable in the Collateral Agent’s sole
discretion to preserve and protect the Collateral and perfect and maintain the
perfection and priority of the Collateral Agent’s security interest in the
Collateral; provided that, this authorization shall not relieve such Grantor of
any of its obligations under this Agreement, the Indenture or under any other
Note Document.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Collateral Agent, for the benefit of the Collateral
Agent and other Secured Parties, under this Section 8.2 are solely to protect
the Collateral Agent’s interests in the Collateral and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers. The Collateral Agent agrees that it shall not exercise any power or
authority granted to it under this Section 8.2 unless an Event of Default has
occurred and is continuing.

8.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT TO TAKE THOSE ACTIONS WITH
RESPECT TO ITS PLEDGED EQUITY THAT ARE DESCRIBED IN SECTION 6.6(b)(ii),
INCLUDING THE RIGHT TO VOTE SUCH PLEDGED EQUITY, WITH FULL POWER OF SUBSTITUTION
TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED EQUITY, THE
APPOINTMENT OF THE COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE
THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH
A HOLDER OF SUCH PLEDGED EQUITY WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY SUCH PLEDGED EQUITY

 

24



--------------------------------------------------------------------------------

ON THE RECORD BOOKS OF THE COMPANY THEREOF) BY ANY PERSON (INCLUDING THE COMPANY
OF SUCH PLEDGED EQUITY OR ANY OFFICER OR AGENT THEREOF). NOTWITHSTANDING THE
FOREGOING, THE COLLATERAL AGENT MAY EXERCISE THE RIGHTS AND POWERS PROVIDED IN
THIS SECTION 8.3 ONLY DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.

8.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VIII IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS AGREEMENT
IS TERMINATED IN ACCORDANCE WITH SECTION 10.13. NOTWITHSTANDING ANYTHING
CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY SECURED PARTY, NOR ANY
OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

ARTICLE IX

COLLECTION AND APPLICATION OF RECEIVABLES AND OTHER COLLATERAL PROCEEDS

9.1. Collection and Application of Receivables and Other Collateral Proceeds.
The Collateral Agent hereby authorizes each Grantor to collect such Grantor’s
Receivables, and the Collateral Agent may (but shall not be obligated to)
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default (but not at any other time). If required
by the Collateral Agent at any time after the occurrence and during the
continuance of an Event of Default, any Proceeds constituting collections of
such Receivables, when collected by such Grantor, (a) shall be forthwith (and,
in any event, within two (2) Business Days) be deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained under the sole dominion and control
of the Collateral Agent, subject to withdrawal by the Collateral Agent for the
account of the Secured Parties only as provided below in this Section, and
(b) until so turned over, shall be held by such Grantor in trust for the Secured
Parties, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
All Proceeds constituting collections of Receivables while held by the
Collateral Account bank (or by any Grantor in trust for the benefit of the
Secured Parties) shall continue to be collateral security for the Secured
Obligations of the applicable Grantor and shall not constitute payment thereof
until applied as hereinafter provided. At any time when an Event of Default has
occurred and is continuing, at the Collateral Agent’s election, the Collateral
Agent may (but shall not be obligated to) apply all or any part of the funds on
deposit in the Collateral Account established by the relevant Grantor to the
payment of the Secured Obligations of such Grantor then due and owing, such
application to be made as set forth below in this Section. In addition to the
rights of the Secured Parties specified above with respect to payments of
Receivables, if an Event of Default shall occur and be continuing, all Proceeds
of Collateral received by any Grantor consisting of cash, checks and other near
cash items shall be held by such Grantor in trust for the Secured Parties
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required). All Proceeds received by the Collateral Agent hereunder shall be
held by the Collateral Agent in a Collateral Account maintained under its sole
dominion and control. All Proceeds while held by the Collateral Agent

 

25



--------------------------------------------------------------------------------

in a Collateral Account (or by such Grantor in trust for the Secured Parties)
shall continue to be held as collateral security for all the Secured Obligations
and shall not constitute payment thereof until applied as provided below in this
Section. At any time after the occurrence and during the continuance of an Event
of Default, at the Collateral Agent’s election, the Collateral Agent may (but
shall not be obligated to) apply all or any part of Proceeds of any Grantor held
in any Collateral Account in payment of the Secured Obligations of such Grantor
in such order as the Collateral Agent may elect in compliance with the Secured
Transaction Documents, and any part of such funds which the Collateral Agent
elects not so to apply and deems not required as collateral security for such
Secured Obligations shall be paid over from time to time by the Collateral Agent
to the Company or to whomsoever may be lawfully entitled to receive the same.
Any balance of such Proceeds remaining after the Secured Obligations shall have
been paid in full shall be paid over to the Company or to whomsoever may be
lawfully entitled to receive the same.

ARTICLE X

GENERAL PROVISIONS

10.1. Waivers. As provided in Section 9-612 of the UCC adopted in the State of
New York, any notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made shall be deemed sent within a reasonable time if sent to the
Grantors, addressed as set forth in Article XI, after the occurrence of an Event
of Default and at least ten days prior to (a) the date of any such public sale
or (b) the time after which any such private sale or other disposition may be
made. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Collateral Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or under the
power of sale conferred by this Agreement, or applicable law. Except as
otherwise specifically provided herein, each Grantor hereby waives presentment,
demand, protest or any notice (to the maximum extent permitted by applicable
law) of any kind in connection with this Agreement or any Collateral.

10.2. Limitation on Collateral Agent’s and any Secured Party’s Duty with Respect
to the Collateral. The Collateral Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Collateral Agent and each other
Secured Party shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither the Collateral Agent nor any other
Secured Party shall have any other duty as to any Collateral in its possession
or control or in the possession or control of any agent or nominee of the
Collateral Agent or such other Secured Party, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.

10.3. Compromises and Collection of Collateral. The Grantors and the Collateral
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the
Collateral Agent may at any time and from time to time, if an Event of Default
has occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Collateral Agent in
its sole discretion shall determine or abandon any Receivable, and any such
action by the Collateral Agent shall be commercially reasonable so long as the
Collateral Agent acts in good faith based on information known to it at the time
it takes any such action.

 

26



--------------------------------------------------------------------------------

10.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Collateral Agent may during the continuance of an Event
of Default perform or pay any obligation which any Grantor has agreed to perform
or pay in this Agreement and the Grantors shall reimburse the Collateral Agent
for any amounts paid by the Collateral Agent pursuant to this Section 10.4. The
Grantors’ obligation to reimburse the Collateral Agent pursuant to the preceding
sentence shall be included in the Secured Obligations and payable on demand.

10.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained herein will cause
irreparable injury to the Collateral Agent and the other Secured Parties, that
the Collateral Agent and other Secured Parties have no adequate remedy at law in
respect of such breaches and therefore agrees that the covenants of the Grantors
contained herein shall be specifically enforceable against the Grantors.

10.6. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Collateral Agent or any other Secured Party to exercise any right or remedy
granted under this Agreement or under any other Secured Transaction Document
shall impair such right or remedy or be construed to be a waiver of any default
thereunder or an acquiescence therein, and any single or partial exercise of any
such right or remedy shall not preclude any other or further exercise thereof or
the exercise of any other right or remedy. No waiver, amendment or other
variation of the terms, conditions or provisions of this Agreement whatsoever
(other than any Amendment or Assumption Agreement) shall be valid unless in
writing signed by the Collateral Agent and then only to the extent in such
writing specifically set forth. In addition, all such waivers or amendments
shall be effective only if authorized pursuant to the applicable provisions
under the Indenture, the other Note Documents or the Intercreditor Agreement.
All rights and remedies contained in this Agreement or by law afforded shall be
cumulative and all shall be available to the Collateral Agent and the Secured
Parties until the termination of this Agreement in accordance with its terms.

10.7. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law, and all the
provisions of this Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Agreement invalid,
unenforceable or not entitled to be recorded or registered, in whole or in part.
Any provision in this Agreement that is held to be inoperative, unenforceable,
or invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Agreement are
declared to be severable.

10.8. Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

 

27



--------------------------------------------------------------------------------

10.9. Benefit of Agreement. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Grantors, the Collateral Agent and
the other Secured Parties and their respective successors and assigns (including
all persons who become bound as a debtor to this Agreement), except that no
Grantor shall have the right to assign its rights or delegate its obligations
under this Agreement or any interest herein, without the prior written consent
of the Collateral Agent. No sales of participations, assignments, transfers, or
other dispositions of any agreement governing the Secured Obligations or any
portion thereof or interest therein shall in any manner impair the lien and
security interest granted to the Collateral Agent, for the benefit of the
Collateral Agent and the other Secured Parties, hereunder.

10.10. Survival of Representations. All representations and warranties of the
Grantors contained in this Agreement shall survive the execution and delivery of
this Agreement.

10.11. Taxes and Expenses. In addition to, but not in qualification or
limitation of, any similar obligations under other Secured Transaction
Documents, any taxes payable or ruled payable by Federal or State authority in
respect of this Agreement shall be paid by the Grantors, together with interest
and penalties, if any, upon and pursuant to the terms set forth in Section 2.18
of the Indenture. The Grantors shall reimburse the Collateral Agent for any and
all out-of-pocket expenses (including reasonable attorneys’, auditors’ and
accountants’ fees) paid or incurred by the Collateral Agent in connection with
the preparation, execution, delivery, administration, collection and enforcement
of this Agreement, in each case upon and pursuant to the terms set forth in
Section 2.18 of the Indenture. Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

10.12. Headings. The title of and section headings in this Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the terms and provisions of this Agreement.

10.13. Termination. This Agreement shall continue in effect (notwithstanding the
fact that from time to time there may be no Secured Obligations outstanding)
until all of the events described in the last sentence of Section 2.1(d) hereof
have occurred.

10.14. Entire Agreement. This Agreement and the other Secured Transaction
Documents embody the entire agreement and understanding between the Grantors and
the Collateral Agent relating to the Collateral and supersede all prior
agreements and understandings between the Grantors and the Collateral Agent
relating to the Collateral.

10.15. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.16. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT,
IN EITHER CASE, SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT AND EACH
GRANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE COLLATERAL AGENT
OR ANY SECURED PARTY OR GRANTOR TO BRING PROCEEDINGS IN THE COURTS OF ANY OTHER
JURISDICTION.

 

28



--------------------------------------------------------------------------------

10.17. WAIVER OF JURY TRIAL. EACH GRANTOR, THE COLLATERAL AGENT AND EACH OTHER
SECURED PARTY HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT OR ANY OTHER NOTE DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

10.18. Indemnity. Sections 7.7 and 11.10 (j) of the Indenture is hereby
incorporated by reference mutatis mutandis, as if stated verbatim herein as
agreements and obligations of each Grantor.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of this Agreement by facsimile
or other electronic transmission (e.g. .pdf) shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.20. Concerning the Collateral Agent. Wilmington Trust, National Association
is entering into this Agreement solely in its capacity as Collateral Agent under
the Indenture and not in its individual capacity. In acting hereunder, the
Collateral Agent shall be entitled to all of the rights, privileges and
immunities set forth in the Indenture as if such rights, privileges and
immunities were set forth herein.

ARTICLE XI

NOTICES

11.1. Notices Generally. All notices and other communications provided for
herein shall be given in a manner and subject to the terms of Section 12.2 of
the Indenture; provided that any such notice, request or demand to or upon any
Grantor shall be addressed to such Grantor at its notice address set forth on
Exhibit A.

11.2. Effectiveness of Facsimile Documents and Signatures. This Agreement may be
transmitted and/or signed by facsimile to the recipient’s facsimile number set
forth on Exhibit A hereto. The effectiveness of this Agreement and signatures
shall, subject to applicable law, have the same force and effect as manually
signed originals and shall be binding on parties hereto. The Collateral Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

11.3. Change of Address, Etc. Any party hereto may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.

11.4. Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely and act upon any notices purportedly given by any Grantor even if (a) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (b) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Company shall indemnify the Collateral Agent from all losses, costs,
expenses and liabilities resulting from the reliance by the Collateral Agent on
each notice purportedly given by or on behalf of the Grantors. All telephonic
notices to and other telephonic communications with the Collateral Agent may be
recorded by the Collateral Agent, and each of the parties hereto hereby consents
to such recording.

 

29



--------------------------------------------------------------------------------

11.5. Change in Address for Notices. Each of the Grantors and the Collateral
Agent may change the address for service of notice upon it by a notice in
writing to the other parties.

ARTICLE XII

THE INTERCREDITOR AGREEMENT

12.1. Intercreditor Agreement. Notwithstanding anything herein to the contrary,
(i) the liens and security interests granted to the Collateral Agent pursuant to
this Agreement are expressly subject and subordinate to the liens and security
interest granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Bank of Montreal, as collateral agent (or permitted
successor collateral agent), pursuant to or in connection with (1) the Credit
Agreement, dated as of April 12, 2017, among the Borrower, the Parent Guarantor,
the other guarantors from time to time party thereto, the lenders from time to
time party thereto, the Bank of Montreal, as Administrative Agent and the other
parties thereto, as amended by that certain First Amendment to Credit Agreement,
dated as of June 6, 2017 and that Second Amendment to Credit Agreement, dated as
of April 19, 2018, as further amended, restated, amended and restated, replaced,
extended, renewed, refinanced, supplemented or otherwise modified from time to
time and (2) the Senior Secured Term Loan Agreement, dated as of April 12, 2017,
among the Borrower, the Parent Guarantor, the other guarantors from time to time
party thereto, the lenders from time to time party thereto, Barclays Bank PLC,
Administrative Agent and the other parties thereto, as further amended,
restated, amended and restated, replaced, extended, renewed, refinanced,
supplemented or otherwise modified from time to time and (ii) the exercise of
any right or remedy by the Collateral Agent hereunder is subject to the
limitations and provisions of the First Lien/Second Lien Intercreditor Agreement
dated as of [MONTH] [DAY], 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Bank of Montreal, as First Lien Collateral Agent, Wilmington
Trust, National Association, as Second Lien Collateral Agent, the Borrower, the
Parent Guarantor and the Subsidiaries of the Parent Guarantor from time to time
party thereto and affiliated and other entities from time to time party thereto.
In the event of any conflict between the terms of the Intercreditor Agreement
and the terms of this Agreement, the terms of the Intercreditor Agreement shall
govern.

ARTICLE XIII

CONSENT TO PLEDGED EQUITY

13.1. Consent of Issuer. Each Grantor, in its respective capacity as an issuer
of Pledged Equity (in such capacity, an “Issuer”), hereby (a) consents to the
grant by each other Grantor to the Collateral Agent, for the benefit of the
Secured Parties, of a security interest in and lien on all of the Pledged
Equity, (b) represents to the Collateral Agent that it has no rights of setoff
or other claims against any of the Pledged Equity, (c) acknowledges and agrees
that it shall, upon demand by the Collateral Agent, pay to the Collateral Agent,
for the benefit of the Secured Parties, any dividends and distributions due to
any Grantor in accordance with the terms hereof, and (d) consents to the
transfer of such Pledged Equity to the Collateral Agent or its nominee following
an Event of Default and to the substitution of the Collateral Agent or its
nominee as a partner in any partnership or as a member in any limited liability
company with all the rights and powers related thereto.

13.2. Compliance by Issuer. Each Grantor hereby authorizes and instructs each
Issuer to comply with any instruction received by it from the Collateral Agent
in writing that (a) states that an Event of Default has occurred and (b) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor.

 

30



--------------------------------------------------------------------------------

ARTICLE XIV

SUBORDINATION OF INDEBTEDNESS

14.1. Subordination of All Grantor Claims. As used herein, the term “Grantor
Claims” means all debts and obligations of the Company or any other Grantor to
any Grantor, whether such debts and obligations now exist or are hereafter
incurred or arise, or whether the obligation of the debtor thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or obligations be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or obligations may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by. After and during the continuation of an Event of Default, upon
the written direction of the Collateral Agent, no Grantor shall receive or
collect, directly or indirectly, from any obligor in respect thereof any amount
upon the Grantor Claims.

14.2. Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving any Grantor, the Collateral Agent on behalf of the Secured Parties
shall have the right to prove their claim in any proceeding, so as to establish
their rights hereunder and receive directly from the receiver, trustee or other
court custodian, dividends and payments which would otherwise be payable upon
Grantor Claims. Each Grantor hereby assigns such dividends and payments to the
Collateral Agent for the benefit of the Secured Parties for application against
the Company Obligations as provided under Section 4.01 of the Intercreditor
Agreement. Should the Collateral Agent or any other Secured Party receive, for
application upon the Secured Obligations, any such dividend or payment which is
otherwise payable to any Grantor, and which, as between such Grantor, shall
constitute a credit upon the Grantor Claims, then upon payment in full of the
Secured Obligations, the intended recipient shall become subrogated to the
rights of the Collateral Agent and the other Secured Parties to the extent that
such payments to the Collateral Agent and the other Secured Parties on the
Grantor Claims have contributed toward the liquidation of the Secured
Obligations, and such subrogation shall be with respect to that proportion of
the Secured Obligations which would have been unpaid if the Collateral Agent and
the other Secured Parties had not received dividends or payments upon the
Grantor Claims.

14.3. Payments Held in Trust. In the event that notwithstanding Section 14.1 and
Section 14.2, any Grantor should receive any funds, payments, claims or
distributions which is prohibited by such Sections, then it agrees: (a) to hold
in trust for the Collateral Agent and the other Secured Parties an amount equal
to the amount of all funds, payments, claims or distributions so received, and
(b) that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions except to pay them promptly to the Collateral
Agent, for the benefit of the Secured Parties; and each Grantor covenants
promptly to pay the same to the Collateral Agent.

14.4. Liens Subordinate. Each Grantor agrees that, until Payment in Full of the
Company Obligations shall have occurred, any liens or security interests
securing payment of the Grantor Claims shall be and remain inferior and
subordinate to any liens or security interests securing payment of the Secured
Obligations, regardless of whether such encumbrances in favor of such Grantor,
the Collateral Agent or any other Secured Party presently exist or are hereafter
created or attach. Until Payment in Full of the Company Obligations shall have
occurred, no Grantor shall, without the prior written consent of the Collateral
Agent, (a) exercise or enforce any creditor’s right it may have against any
debtor in respect of the Grantor Claims, or (b) foreclose, repossess, sequester
or otherwise take steps or institute any action or proceeding (judicial or
otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any lien or security interest held by it.

 

31



--------------------------------------------------------------------------------

14.5. Notation of Records. Upon the request of the Collateral Agent, all
promissory notes and all accounts receivable ledgers or other evidence of the
Grantor Claims accepted by or held by any Grantor shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under the terms of this Agreement.

[Signature Pages Follow]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Agreement as of the date first above written.

 

GRANTORS:     ULTRA RESOURCES, INC., a Delaware corporation     ULTRA PETROLEUM
CORP., a Yukon corporation     UP ENERGY CORPORATION, a Delaware corporation    
KEYSTONE GAS GATHERING, LLC, a Delaware limited liability company     ULTRA
WYOMING, LLC, a Delaware limited liability company     UPL PINEDALE, LLC, a
Delaware limited liability company     UPL THREE RIVERS HOLDINGS, LLC, a
Delaware limited liability company     ULTRA WYOMING LGS, LLC, a Delaware
limited liability company     By:  

                     

    Name:       Title:  

Signature Page

Second Lien Guaranty and Collateral Agreement



--------------------------------------------------------------------------------

COLLATERAL AGENT:    

Wilmington Trust, National Association,

solely in its capacity as Collateral Agent

    By:  

                         

    Name:       Title:  

Signature Page to

Second Lien Guaranty and Collateral Agreement



--------------------------------------------------------------------------------

Annex 1 to

Second Lien Guaranty and Collateral Agreement

ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of [October] [DAY],
2018, by [                    ], a [                    ] (the “Additional
Grantor”), in favor of [NAME], as Collateral Agent (in such capacity, the
“Collateral Agent”) for the Secured Parties. Capitalized terms used but not
defined herein have the meanings assigned to such terms in the Agreement
referred to below.

PRELIMINARY STATEMENTS

A. Ultra Resources, Inc. as issuer (the “Company”), and Wilmington Trust,
National Association, as trustee and as collateral agent, have entered into a
Indenture, dated as of [October] [DAY], 2018 (as amended, restated, supplemented
or otherwise modified from time to time, the “Indenture”).

B. In connection with the Indenture, the Company and/or certain other Note
Parties are party to that certain Second Lien Guaranty and Collateral Agreement,
dated as of [October] [DAY], 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”), in favor of the
Collateral Agent for the benefit of the Secured Parties.

C. The Indenture requires the Additional Grantor to become a party to the
Agreement.

D. The Additional Grantor has agreed to execute and deliver this Assumption
Agreement in order to become a party to the Agreement.

ACCORDINGLY, IT IS AGREED:

1. Agreement. By executing and delivering this Assumption Agreement, the
Additional Grantor, as provided in Section 6.11 of the Agreement, hereby becomes
a party to the Agreement as a “Grantor” and a “Guarantor” thereunder with the
same force and effect as if originally named therein as a Grantor and a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder and (a) grants a security interest to the Collateral Agent, as
provided therein, in all of its right, title and interest in and to the
Collateral (as defined in the Agreement) to secure the prompt and complete
payment and performance of the Secured Obligations and (b) guarantees the prompt
and complete payment and performance by the Company and Guarantors when due. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the appropriate Exhibits to the Agreement. The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Article V of the Agreement is, as to itself, true and correct on
and as the date hereof (after giving effect to this Assumption Agreement) as if
made on and as of such date.

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Annex 1 - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

                    

Name:  

 

Title:  

 

 

Annex 1 - 2



--------------------------------------------------------------------------------

ANNEX I-A

TO

ASSUMPTION AGREEMENT

 

I.

ENTITY INFORMATION FOR ADDITIONAL GRANTOR

Provide the information required to be shown on Exhibit A to the Agreement.

 

II.

DEPOSIT ACCOUNTS, COMMODITY ACCOUNTS, SECURITY ACCOUNTS

Provide the information required to be shown on Exhibit B to Agreement.

 

III.

LETTER OF CREDIT RIGHTS; CHATTEL PAPER

Provide the information required to be shown on Exhibit C to Agreement.

 

IV.

PLEDGED EQUITY, INSTRUMENTS, SECURITIES AND DOCUMENTS

Provide the information required to be shown in Exhibit D to Agreement.

 

V.

FILING OFFICES

Provide the information required to be shown in Exhibit E to Agreement.

 

VI.

AMENDMENT

If the Amendment is to be utilized under Section 6.4 or Section 6.7 of the
Agreement, utilize the form in Exhibit F to the Agreement.

 

VII.

COMMERCIAL TORT CLAIMS

Provide information required to be shown in Exhibit G to the Agreement.

 

Annex 1 - 3



--------------------------------------------------------------------------------

Exhibit C-3

Form of Mortgages

 

WHEN RECORDED OR FILED,

PLEASE RETURN TO:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY

Attention: [    ]`

     

 

         Space above for County Recorder’s Use   

SECOND LIEN MORTGAGE, DEED OF TRUST,

ASSIGNMENT OF AS-EXTRACTED COLLATERAL, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT

FROM EACH OF

ULTRA RESOURCES, INC.,

UPL PINEDALE, LLC,

and

ULTRA WYOMING, LLC,

as the Mortgagors

TO

Wilmington Trust, National Association,

as Mortgagee, as Collateral Agent for the Secured Parties

A CARBON, PHOTOGRAPHIC, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS

SUFFICIENT AS A FINANCING STATEMENT.



--------------------------------------------------------------------------------

A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT. IN CERTAIN STATES, A POWER
OF SALE MAY ALLOW THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT
WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGORS
UNDER THIS INSTRUMENT.

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.

THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.

THIS INSTRUMENT COVERS PROCEEDS OF MORTGAGED PROPERTY.

THIS INSTRUMENT COVERS MINERALS AND OTHER SUBSTANCES OF VALUE WHICH MAY BE
EXTRACTED FROM THE EARTH (INCLUDING WITHOUT LIMITATION OIL AND GAS) AND THE
ACCOUNTS RELATED THERETO, WHICH WILL BE FINANCED AT THE WELLHEADS OF THE WELL OR
WELLS LOCATED ON THE PROPERTIES DESCRIBED IN THE EXHIBIT HERETO. THIS FINANCING
STATEMENT IS TO BE FILED OR FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL
ESTATE RECORDS OR SIMILAR RECORDS OF THE RECORDERS OF THE COUNTIES LISTED ON THE
EXHIBIT HERETO. EACH MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE
PERSONAL PROPERTY CONCERNED, WHICH INTEREST IS DESCRIBED IN THE EXHIBIT ATTACHED
HERETO.

PORTIONS OF THE MORTGAGED PROPERTY ARE GOODS WHICH ARE OR ARE TO BECOME AFFIXED
TO OR FIXTURES ON THE LAND DESCRIBED IN OR REFERRED TO IN THE EXHIBIT HERETO.
THIS FINANCING STATEMENT IS TO BE FILED FOR RECORD OR RECORDED, AMONG OTHER
PLACES, IN THE REAL ESTATE RECORDS OR SIMILAR RECORDS OF EACH COUNTY IN WHICH
SAID LAND OR ANY PORTION THEREOF IS LOCATED. EACH MORTGAGOR IS THE OWNER OF
RECORD INTEREST IN THE REAL ESTATE CONCERNED. THIS INSTRUMENT IS ALSO TO BE
INDEXED IN THE INDEX OF FINANCING STATEMENTS OR THE UCC RECORDS.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

DEFINITIONS AND INTERPRETIVE PROVISIONS

 

Section 1.01.

  Terms Defined Above      2  

Section 1.02.

  UCC and Other Defined Terms      2  

Section 1.03.

  Definitions      2   ARTICLE II

 

GRANT OF LIEN AND SECURED OBLIGATIONS

 

Section 2.01.

  Grant of Liens      5  

Section 2.02.

  Grant of Security Interest      6  

Section 2.03.

  Secured Obligations      7  

Section 2.04.

  Fixture Filing, Etc.      7  

Section 2.05.

  Pro Rata Benefit      7  

Section 2.06.

  Excluded Property      7   ARTICLE III

 

ASSIGNMENT OF AS-EXTRACTED COLLATERAL

 

Section 3.01.

  Assignment      8  

Section 3.02.

  No Modification of Payment Obligations      9  

Section 3.03.

  Rights and Title of Consignee      9   ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 4.01.

  Title      10  

Section 4.02.

  Defend Title      10  

Section 4.03.

  Not a Foreign Person      10  

Section 4.04.

  Power to Create Lien and Security      10  

Section 4.05.

  Revenue and Cost Bearing Interest      11  

Section 4.06.

  Rentals Paid; Leases in Effect      11  

Section 4.07.

  Failure to Perform      11   ARTICLE V

 

RIGHTS AND REMEDIES

 

Section 5.01.

  Event of Default      11  

Section 5.02.

  Foreclosure and Sale      11  

Section 5.03.

  Substitute Agents      13  

Section 5.04.

  Judicial Foreclosure; Receivership      13  

Section 5.05.

  Foreclosure for Installments      13  

Section 5.06.

  Separate Sales      13  

Section 5.07.

  Possession of Mortgaged Property      13  

Section 5.08.

  Occupancy After Foreclosure      14  

Section 5.09.

  Remedies Cumulative, Concurrent and Nonexclusive      14  

Section 5.10.

  Discontinuance of Proceedings      14  

 

i



--------------------------------------------------------------------------------

Section 5.11.

  No Release of Obligations      15  

Section 5.12.

  Release of and Resort to Collateral      15  

Section 5.13.

  Waiver of Redemption, Notice and Marshalling of Assets, Etc.      15  

Section 5.14.

  Application of Proceeds      15  

Section 5.15.

  Resignation of Operator      16  

Section 5.16.

  Indemnity      16   ARTICLE VI

 

MISCELLANEOUS

 

Section 6.01.

  Instrument Construed as Mortgage, Etc.      16  

Section 6.02.

  Releases      16  

Section 6.03.

  Severability      17  

Section 6.04.

  Successors and Assigns      17  

Section 6.05.

  Satisfaction of Prior Encumbrance      17  

Section 6.06.

  Application of Payments to Certain Obligations      17  

Section 6.07.

  Nature of Covenants      17  

Section 6.08.

  Notices      18  

Section 6.09.

  Counterparts      18  

Section 6.10.

  Governing Law      18  

Section 6.11.

  Financing Statement; Fixture Filing      18  

Section 6.12.

  Execution of Financing Statements      18  

Section 6.13.

  Exculpation Provisions      20  

Section 6.14.

  References      20  

Section 6.15.

  Rights under First Lien Mortgage      20  

Section 6.16.

  Intercreditor Agreement      21   ARTICLE VII

 

STATE SPECIFIC PROVISIONS

 

Section 7.01.

  State Specific Provisions Generally      21  

Section 7.02.

  Special Wyoming Provisions      21  

Exhibit A Oil and Gas Properties

 

ii



--------------------------------------------------------------------------------

THIS SECOND LIEN MORTGAGE, DEED OF TRUST, ASSIGNMENT OF AS-EXTRACTED COLLATERAL,
SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT (as the same may from
time to time be amended, modified, supplemented or restated, this “Mortgage”) is
entered into as of [October] [DAY], 2018 (the “Effective Date”) by:

Ultra Resources, Inc., a Delaware corporation (the “Company”);

UPL Pinedale, LLC, a Delaware limited liability company (“UPL Pinedale”); and

Ultra Wyoming, LLC, a Delaware limited liability company (“Ultra Wyoming” and
together with the Company and UPL Pinedale, the “Mortgagors” and each,
individually, a “Mortgagor”),

in favor of Wilmington Trust, National Association, as collateral agent (the
“Collateral Agent”) for the Secured Parties (together with its successors and
assigns in such capacity, the “Mortgagee”), with respect to all Mortgaged
Properties and with respect to all UCC Collateral.

R E C I T A L S

A. On April 12, 2017, the Company, as borrower thereunder, entered into that
certain Credit Agreement with the Revolving Administrative Agent and the
Revolving Lenders (as amended, restated, amended and restated, replaced,
modified or supplemented from time to time, the “Revolving Credit Agreement”)
pursuant to which the Revolving Lenders have agreed to make loans and other
extensions of credit to the Company for the purposes set forth therein.

B. On April 12, 2017, the Company, as borrower thereunder, entered into that
certain Term Loan Agreement with the Term Loan Administrative Agent and the Term
Loan Lenders (as amended, restated, amended and restated, replaced, modified or
supplemented from time to time, the “Term Loan Agreement”) pursuant to which the
Term Loan Lenders have agreed to make term loans to the Company.

C. On the date hereof, the Company, as issuer, Wilmington Trust, National
Association, in its capacity as trustee (in such capacity, the “Trustee”) and
the Collateral Agent entered into that certain Indenture, (the “Indenture”)
pursuant to which the Company will issue to Holders (as defined in the
Indenture) up to $[•] aggregate principal amount of 9.00% Cash / 2.00% PIK
Senior Secured Second Lien Notes due 2024 (the “Notes”).

D. On the date hereof, each Mortgagor (as a “Grantor”) and the other Grantors
party thereto entered into that certain Second Lien Guaranty and Collateral
Agreement with the Collateral Agent (as amended, restated, replaced, modified or
supplemented from time to time, the “GCA”), pursuant to which the Grantors
(other than the Company), as Guarantors, upon the terms and conditions stated
therein, agreed to guarantee the obligations of the Mortgagors and the other
Note Parties under the Secured Transaction Documents, and the Grantors granted
to the Collateral Agent, on behalf of and for the benefit of the Secured
Parties, a security interest in the “Collateral” (as defined therein) to secure
the Secured Obligations.

 

1



--------------------------------------------------------------------------------

E. The Holders and other Secured Parties have conditioned their obligations to
extend credit under the Secured Transaction Documents upon the execution and
delivery by the Mortgagors of this Mortgage, and the Mortgagors have agreed to
enter into this Mortgage to secure the Secured Obligations.

F. Each Mortgagor and each of the other Note Parties has determined that
valuable benefits will be derived by it as a result of the Indenture and the
extensions of credit made (and to be made) by the respective Holders thereunder.

G. Therefore, in order to comply with the terms and conditions of the Secured
Transaction Documents and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Mortgagors hereby agree as
follows:

ARTICLE I

DEFINITIONS AND INTERPRETIVE PROVISIONS

Section 1.01. Terms Defined Above. As used in this Mortgage, each term defined
above has the meaning indicated above.

Section 1.02. UCC and Other Defined Terms. Each capitalized term used in this
Mortgage shall, unless otherwise defined in the Mortgage, have the meaning
ascribed to such term in the GCA. Terms defined in the UCC which are not
otherwise defined in this Mortgage are used herein as defined in the UCC (even
if such terms are capitalized herein and are not capitalized in the UCC).

Section 1.03. Definitions.

“Applicable UCC” means the provisions of the Uniform Commercial Code presently
in effect in the jurisdiction in which the relevant UCC Collateral is situated
or which otherwise is applicable to the creation or perfection of the Liens
described herein or the rights and remedies of Mortgagee under this Mortgage.

“Collateral” means collectively all the Mortgaged Property and all the UCC
Collateral.

“Collateral Agent” shall have the meaning given such term in the recitals
hereto.

“Company” shall have the meaning given such term in the recitals hereto.

“Discharge of Senior Obligations” has the meaning assigned to “Discharge of
Senior Obligations” in the Intercreditor Agreement.

“Event of Default” has the meaning ascribed to such term in Section 5.01.

“Excluded Property” means all property and assets required to be excluded from
Collateral pursuant to Section 2.06 (provided, that, “Excluded Property” shall
not include any property or asset described in the final two provisos to
Section 2.06).

 

2



--------------------------------------------------------------------------------

“First Lien Mortgage” shall mean that certain Mortgage, Deed of Trust,
Assignment of As-Extracted Collateral, Security Agreement, Fixture Filing and
Financing Statement, dated as of April 12, 2017, from Mortgagors to Bank of
Montreal, as collateral agent and mortgagee for the Secured Parties (as defined
therein), together with any amendments, restatements, amendments and
restatements, supplements, refinancings and any other modifications thereto,
recorded against the Mortgaged Property and the UCC Collateral in the applicable
land records to secure the Senior Obligations.

“Future Advances” means future obligations and future advances that the
Mortgagee or any other Secured Party may make pursuant to any Secured
Transaction Document.

“GCA” shall have the meaning given such term in the recitals hereto.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Secured Obligations
under laws applicable to such Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Holders” shall have the meaning set forth in the Indenture.

“Hydrocarbon Interests” means all rights, titles, interests and estates and the
lands and premises covered or affected thereby now or hereafter acquired by any
Mortgagor in and to oil and gas leases, oil, gas and mineral leases, or other
liquid or gaseous hydrocarbon leases, fee interests, surface interests, mineral
fee interests, overriding royalty and royalty interests, net profit interests
and production payment interests, including any reserved or residual interests
of whatever nature, in each case, which are described on Exhibit A; provided
that, it is the intent of each Mortgagor that all of its interests be subject to
the Lien of this Mortgage even if (i) its interests on Exhibit A shall be
incorrectly described or a description of a part or all of such property or such
Mortgagor’s interests therein be omitted or limited to particular lands,
specified depths or particular types of property interests or (ii) such
properties or interests may be hereafter acquired.

“Hydrocarbons” means all oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom and all other minerals which may be
produced and saved from or attributable to the Oil and Gas Properties of the
Mortgagors (or any of them), including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests or other properties constituting Oil and Gas
Properties.

 

3



--------------------------------------------------------------------------------

“Indemnified Parties” means the Mortgagee and each other Secured Party and their
officers, directors, employees, representatives, agents, attorneys, accountants
and experts.

“Intercreditor Agreement” has the meaning ascribed to such term in Section 6.15.

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.

“Mortgaged Property” means the Oil and Gas Properties and other properties and
assets described in Section 2.01(a) through Section 2.01(e).

“Note Documents” shall have the meaning set forth in the Indenture.

“Notes” shall have the meaning given such term in the recitals hereto.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, communitization, pooling agreements and
declarations of pooled units and the units created thereby (including without
limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, production sales or other contracts,
farmout agreements, farm-in agreements, area of mutual interest agreements,
equipment leases and other agreements which relate to any of the Hydrocarbon
Interests or any interests therein or to the production, sale, purchase,
exchange, processing, handling, storage, transporting or marketing of the
Hydrocarbons from or attributable to such Oil and Gas Properties; (e) all
Hydrocarbons; (f) all tenements, hereditaments, appurtenances and properties in
any manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests, including all compressor sites, settling ponds and equipment or pipe
yards; and (g) all properties, rights, titles, interests and estates described
or referred to above whether now owned or hereinafter acquired, including any
and all property, real or personal, immoveable or moveable, situated upon, used,
held for use or useful in connection with the operating, working or development
of any of such Hydrocarbon Interests or property (excluding drilling rigs,
automotive equipment, rental equipment or other personal property which may be
on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, pipelines, sales and flow lines, gathering
systems, field gathering systems, salt water disposal facilities, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
steam generation facilities, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements, servitudes licenses and other surface and subsurface
rights, together with all additions, substitutions, replacements, accessions and
attachments to any and all of the foregoing.

 

4



--------------------------------------------------------------------------------

“Payment In Full” means the time at which all of the following have occurred:
(i) the payment in full and discharge of all Secured Obligations (other than
unasserted contingent indemnification obligations) and (ii) the termination or
expiration of all commitments to extend credit under all Secured Transaction
Documents and the cancellation or termination or cash collateralization of all
outstanding letters of credit issued pursuant to any Secured Transaction
Documents.

“Permitted Encumbrances” means all Liens permitted to be placed on the Mortgaged
Properties under Section 3.6 of the Indenture.

“Post-Default Rate” means the interest rate applicable from time to time under
the Indenture or any Note to past due payments, but in no event to exceed the
Highest Lawful Rate.

“Priority Lien Debt” shall have the meaning set forth in the Indenture.

“Secured Parties” has the meaning ascribed to such term in the GCA.

“Senior Lien” shall have the meaning assigned to “Senior Lien” in the
Intercreditor Agreement.

“UCC Collateral” means the property and other assets described in Section 2.02.

ARTICLE II

GRANT OF LIEN AND SECURED OBLIGATIONS

Section 2.01. Grant of Liens. To secure payment of the Secured Obligations, each
Mortgagor does by these presents hereby GRANT, BARGAIN, SELL, WARRANT, MORTGAGE,
ASSIGN, TRANSFER, PLEDGE, HYPOTHECATE and CONVEY AND, to the extent permitted by
applicable law, GRANT A POWER OF SALE to the Mortgagee, for its benefit and the
benefit of the Agents and the other Secured Parties, with mortgage covenants,
and upon the statutory mortgage condition for the breach of which this Mortgage
may be subject to foreclosure as provided by applicable law, all the following
properties, rights and interests which are located in (or cover or relate to
properties located in) the State of Wyoming:

(a) All rights, titles, interests and estates now owned or hereafter acquired by
such Mortgagor in and to the Oil and Gas Properties described on Exhibit A

(b) All rights, titles, interests and estates now owned or hereafter acquired by
such Mortgagor in and to all geological, geophysical, engineering, accounting,
title, legal and other technical or business data concerning the Oil and Gas
Properties, the Hydrocarbons or any other item of property which are in the
possession of the Mortgagors, and all books, files, records, magnetic media,
computer records and other forms of recording or obtaining access to such data.

(c) All rights, titles, interests and estates now owned or hereafter acquired by
such Mortgagor in and to all Hydrocarbons.

 

5



--------------------------------------------------------------------------------

(d) Any property that may from time to time hereafter, by delivery or by writing
of any kind, be subjected to the Liens hereof by such Mortgagor or by anyone on
such Mortgagor’s behalf; and the Mortgagee is hereby authorized to receive the
same at any time as additional security hereunder.

(e) All of the rights, titles and interests of every nature whatsoever now owned
or hereafter acquired by such Mortgagor in and to the Oil and Gas Properties
described in Exhibit A and all other rights, titles, interests and estates and
every part and parcel thereof, including, without limitation, any rights,
titles, interests and estates as the same may be enlarged by the discharge of
any payments out of production or by the removal of any charges or Permitted
Encumbrances to which any of such Oil and Gas Properties or other rights,
titles, interests or estates are subject or otherwise; all rights of such
Mortgagor to Liens securing payment of proceeds from the sale of production from
any of such Oil and Gas Properties, together with any and all renewals and
extensions of any of such related rights, titles, interests or estates; all
contracts and agreements supplemental to or amendatory of or in substitution for
the contracts and agreements described or mentioned above; and any and all
additional interests of any kind hereafter acquired by such Mortgagor in and to
the such related rights, titles, interests or estates.

Notwithstanding any provision in this Mortgage to the contrary, in no event
(a) is any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Mortgage, or (b) is
any Excluded Property included in the definition of Mortgaged Property or UCC
Collateral and no Excluded Property is encumbered by this Mortgage. As used
herein, “Flood Insurance Regulations” shall mean (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 (amending 42 USC 4001, et. seq.), as the same may be amended
or recodified from time to time, (iv) the Flood Insurance Reform Act of 2004,
and (v) the Biggert-Waters Flood Reform Act of 2012, and any regulations
promulgated thereunder.

With respect to each Mortgagor, any fractions or percentages specified on
Exhibit A in referring to such Mortgagor’s interests are solely for purposes of
the warranties made by such Mortgagor pursuant to Section 4.01 and Section 4.05
and shall in no manner limit the quantum of interest affected by this
Section 2.01 with respect to any Oil and Gas Property or with respect to any
unit or well identified on Exhibit A.

Section 2.02. Grant of Security Interest. To further secure the payment of
Secured Obligations when due, each Mortgagor hereby grants to the Mortgagee, for
its benefit and the benefit of the other Secured Parties, a security interest in
and to all of the following (whether now or hereafter acquired by operation of
law or otherwise):

(a) all Accounts;

(b) all General Intangibles related to the Oil and Gas Properties (including,
without limitation, rights in and under any Payment Intangible, Swap Agreement
or any Commodity Contract) and all rights under insurance contracts and rights
to insurance proceeds;

 

6



--------------------------------------------------------------------------------

(c) all As-Extracted Collateral from or attributable to the Oil and Gas
Properties;

(d) all books and records pertaining to the Oil and Gas Properties and other
Collateral;

(e) all Fixtures;

(f) all Hydrocarbons;

(g) to the extent not otherwise included, any other property from, attributable
or pertaining to the Oil and Gas Properties insofar as it consists of personal
property of any kind or character defined in and subject to the Applicable UCC;
and

(h) to the extent not otherwise included, all products of any and all of the
foregoing and all collateral security, guarantees and other supporting
obligations given with respect to any of the foregoing and all Proceeds of any
and all of the foregoing.

Notwithstanding any provision in this Mortgage to the contrary, in no event are
any Excluded Assets included in the definition of UCC Collateral and no Excluded
Assets are encumbered by this Mortgage.

Section 2.03. Secured Obligations. This Mortgage is executed and delivered by
the Mortgagors to secure and enforce the Secured Obligations. The maximum
principal amount of the Secured Obligations shall not exceed [one billion five
hundred million dollars ($1,500,000,000).]

Section 2.04. Fixture Filing, Etc. Without in any manner limiting the generality
of any of the other provisions of this Mortgage: (i) some portions of the goods
described or to which reference is made herein are or are to become Fixtures on
the land described or to which reference is made herein or on Exhibit A;
(ii) the security interests created hereby under applicable provisions of the
Applicable UCC will attach to all As-Extracted Collateral (all minerals
including oil and gas and the Accounts resulting from the sale thereof at the
wellhead or minehead located on the Oil and Gas Properties described or to which
reference is made herein or on Exhibit A) and all other Hydrocarbons; (iii) this
Mortgage is to be filed of record in the real estate records or other
appropriate records as a financing statement; and (iv) the Mortgagors are the
record owners of the real estate or interests in the real estate or immoveable
property comprised of the Mortgaged Property.

Section 2.05. Pro Rata Benefit. This Mortgage is executed and granted for the
pro rata benefit and security of the Mortgagee and the other Secured Parties to
secure the Secured Obligations for so long as same remains unpaid and thereafter
until Payment In Full has occurred.

Section 2.06. Excluded Property. Notwithstanding anything herein to the
contrary, in no event shall the Mortgaged Property include, and each Mortgagor
shall be deemed not to have granted a Lien in, any of such Mortgagor’s right,
title or interest (a) in any contract, license, agreement, instrument or other
document to the extent that the grant of a security interest therein is
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to a right on the part of the parties thereto other
than any Mortgagor to terminate (or materially modify) or requires any consent
not obtained under, any such contract, license, agreement,

 

7



--------------------------------------------------------------------------------

instrument or other document, or (b) in any assets to the extent the grant of
security interests in such assets would (i) be prohibited by a Permitted
Contractual Obligation binding on the assets (including permitted liens, leases
or licenses) or applicable law (in each case, except to the extent such
prohibition (A) could be waived by the Company or any of its Subsidiaries,
(B) is the result of an attempt to circumvent the collateral requirements of the
Note Documents, or (C) is unenforceable after giving effect to applicable
provisions of the Applicable UCC or other applicable law, other than proceeds
thereof, the assignment of which is expressly deemed effective under the
Applicable UCC or other applicable law notwithstanding such prohibitions) or
(ii) require obtaining the consent of any Governmental Authority; provided that
any of the foregoing exclusions in Section 2.06(a) or (b) shall not apply if
(x) such prohibition has been waived or such other party has otherwise consented
to the creation hereunder of a Lien in such asset or (y) such prohibition would
be rendered ineffective pursuant to Section 9-406, 9-407 or 9-408 of Article 9
of the Applicable UCC or any other Governmental Requirement; and provided
further that immediately upon the ineffectiveness, lapse or termination of any
such exclusion, such Mortgagor shall be deemed to have granted a Lien in all its
rights, title and interests in and to such contract, agreement or other asset.

ARTICLE III

ASSIGNMENT OF AS-EXTRACTED COLLATERAL

Section 3.01. Assignment.

(a) Each Mortgagor has absolutely and unconditionally assigned, transferred,
conveyed and granted a security interest, and does hereby absolutely and
unconditionally assign, transfer, convey and grant a security interest unto the
Mortgagee in and to:

(i) all of its As-Extracted Collateral located in or relating to the Mortgaged
Properties located in each county where this Mortgage is filed, including
without limitation, all As-Extracted Collateral relating to the Hydrocarbon
Interests, the Hydrocarbons and all products obtained or processed therefrom;

(ii) the revenues and proceeds now and hereafter attributable to such Mortgaged
Properties, including the Hydrocarbons, and said products and all payments in
lieu, such as “take or pay” payments or settlements; and

(iii) all amounts and proceeds hereafter payable to or to become payable to such
Mortgagor or now or hereafter relating to any part of such Mortgaged Properties
and all amounts, sums, monies, revenues and income which become payable to such
Mortgagor from, or with respect to, any of the Mortgaged Properties, present or
future, now or hereafter constituting a part of the Hydrocarbon Interests.

(b) The Hydrocarbons and products are to be delivered into pipe lines connected
with the Mortgaged Property, or to the purchaser thereof, to the credit of the
Mortgagee, for its benefit and the benefit of the other Secured Parties, free
and clear of all taxes, charges, costs and expenses; and all such revenues and
proceeds shall be paid directly to the Mortgagee, at its offices in Houston,
Texas, with no duty or obligation of any party paying the same to inquire into
the rights of the Mortgagee to receive the same, what application is made
thereof, or as to any other matter.

 

8



--------------------------------------------------------------------------------

(c) Each Mortgagor agrees to perform all such acts, and to execute all such
further assignments, transfers and division orders and other instruments as may
be reasonably required or desired by the Mortgagee, after receipt of a written
request from the Mortgagee, in order to have said proceeds and revenues so paid
to the Mortgagee. In addition to any and all rights of a secured party under
Sections 9-607 and 9-609 of the Applicable UCC, the Mortgagee is fully
authorized (but not obligated) to receive and receipt for said revenues and
proceeds; to indorse and cash any and all checks and drafts payable to the order
of such Mortgagor or the Mortgagee for the account of such Mortgagor received
from or in connection with said revenues or proceeds and to hold the proceeds
thereof in a Deposit Account with the Mortgagee, a Lender or other acceptable
commercial bank as additional collateral securing the Secured Obligations; and
to execute transfer and division orders in the name of such Mortgagor, or
otherwise, with warranties binding such Mortgagor. All proceeds received by the
Mortgagee pursuant to this grant and assignment shall be applied as provided in
Section 5.14.

(d) The Mortgagee shall not be liable for any delay, neglect or failure to
effect collection of any proceeds or to take any other action in connection
therewith or hereunder; but the Mortgagee shall have the right (but not the
obligation), at its election after written notice is provided to the Mortgagor,
in the name of such Mortgagor or otherwise, to prosecute and defend any and all
actions or legal proceedings deemed advisable by the Mortgagee in order to
collect such funds and to protect the interests of the Mortgagee and/or such
Mortgagor, with all out-of-pocket costs, expenses and attorneys’ fees incurred
in connection therewith being paid by such Mortgagor.

(e) Such Mortgagor hereby appoints the Mortgagee as its attorney-in-fact to
pursue any and all rights of such Mortgagor to Liens in the Hydrocarbons
securing payment of proceeds of runs attributable to the Hydrocarbons. In
addition to the Liens granted to the Mortgagee in
Section 2.01(e), such Mortgagor hereby further transfers and assigns to the
Mortgagee any and all such Liens, security interests, financing statements or
similar interests of such Mortgagor attributable to its interest in the
As-Extracted Collateral, any other Hydrocarbons and proceeds of runs therefrom
arising under or created by said statutory provision, judicial decision or
otherwise. The power of attorney granted to the Mortgagee in this Section 3.01,
being coupled with an interest, shall be irrevocable until Payment In Full has
occurred, at which time such power of attorney shall automatically terminate
without any further action by the Mortgagor.

Section 3.02. No Modification of Payment Obligations. Nothing herein contained
shall modify or otherwise alter the obligation of any Mortgagor to make prompt
payment of all amounts constituting Secured Obligations when and as the same
become due regardless of whether the proceeds of the As-Extracted Collateral and
Hydrocarbons are sufficient to pay the same and the rights provided in
accordance with the foregoing assignment provision shall be cumulative of all
other security of any and every character now or hereafter existing to secure
payment of the Secured Obligations. Nothing in this Article III is intended to
be an acceptance of collateral in satisfaction of the Secured Obligations.

Section 3.03. Rights and Title of Consignee. In addition to the rights, titles
and interests hereby conveyed pursuant to Section 2.01 of this Mortgage, each
Mortgagor hereby grants to the Mortgagee those Liens given to interest owners,
as secured parties, to secure the obligations of the first purchaser of
Hydrocarbons to pay the purchase price therefore under applicable law.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Mortgagor hereby represents, warrants and covenants as follows:

Section 4.01. Title. To the extent of the undivided interests specified on
Exhibit A, such Mortgagor has good and defensible title to and is possessed of
the Hydrocarbon Interests and has good title to the UCC Collateral. The
Collateral is free of all Liens except Permitted Encumbrances.

Section 4.02. Defend Title. This Mortgage is, and always will be kept, a
subsisting second priority Lien upon the Collateral, junior only to the Senior
Liens; provided that Permitted Encumbrances may exist, but no intent to
subordinate the priority of the Liens created hereby is intended or inferred by
such existence. The Mortgagors will not create or suffer to be created or permit
to exist any Lien, security interest or charge prior or junior to or on a parity
with the Lien of this Mortgage upon the Collateral or any part thereof other
than such Permitted Encumbrances. Other than any Permitted Encumbrances, the
Mortgagors will warrant and defend the title to the Collateral against the
claims and demands of all other Persons whomsoever and will maintain and
preserve the Lien created hereby (and its priority) until Payment In Full has
occurred. If (i) an adverse claim be made against or a cloud develops upon the
title to any part of the Collateral other than a Permitted Encumbrance or
(ii) any Person, including the holder of a Permitted Encumbrance, shall
challenge the priority or validity of the Liens created by this Mortgage (except
to the extent set forth in the Intercreditor Agreement), then the Mortgagors
agree to promptly defend against such adverse claim, take appropriate action to
remove such cloud or subordinate such Permitted Encumbrance, in each case, at
the sole cost and expense of the Mortgagors. Each Mortgagor further agrees that
the Mortgagee may (but shall not be obligated to) take such other action as it
deems reasonably advisable to protect and preserve their interests in the
Collateral, and in such event the Mortgagors will indemnify the Mortgagee
against any and all cost, attorneys’ fees and other expenses, to the extent the
Mortgagor would be required to do so pursuant to the Indenture which they may
incur in defending against any such adverse claim or taking action to remove any
such cloud.

Section 4.03. Not a Foreign Person. No Mortgagor is a “foreign person” within
the meaning of the Code, Sections 1445 and 7701 (i.e. no Mortgagor is a
non-resident alien, foreign corporation, foreign partnership, foreign trust or
foreign estate as those terms are defined in the Code and any regulations
promulgated thereunder).

Section 4.04. Power to Create Lien and Security. Each Mortgagor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, is qualified to do business in and is in good
standing in the State of Wyoming, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and to carry
on its business as now conducted. Each Mortgagor has full power and lawful
authority to grant, bargain, sell, assign, transfer, mortgage and convey a
security interest in all of the Collateral in the manner and form herein
provided. No authorization, approval, consent or waiver of any lessor,
sublessor, Governmental Authority or other party or parties whomsoever is
required in connection with the execution and delivery by the Mortgagors of this
Mortgage.

 

10



--------------------------------------------------------------------------------

Section 4.05. Revenue and Cost Bearing Interest. The ownership of the Mortgagors
in the Hydrocarbon Interests and the undivided interests therein as specified on
Exhibit A will, after giving full effect to all Permitted Encumbrances, afford
the Mortgagors not less than those net interests (expressed as a fraction,
percentage or decimal) in the production from or which is allocated to such
Hydrocarbon Interest specified as Net Revenue Interest (as defined and specified
on Exhibit A) on attached Exhibit A and will cause the Mortgagors to bear not
more than that portion (expressed as a fraction, percentage or decimal),
specified as “Working Interest” on Exhibit A, of the costs of drilling,
developing and operating the wells identified on Exhibit A except to the extent
of any proportionate corresponding increase in the Net Revenue Interest.

Section 4.06. Rentals Paid; Leases in Effect. All rentals and royalties due and
payable in accordance with the terms of any leases or subleases comprising a
part of the Mortgaged Property have been duly paid or provided for, and all
leases or subleases comprising a part of the Oil and Gas Property are in full
force and effect.

Section 4.07. Failure to Perform. Each Mortgagor agrees that if it fails to
perform any act or to take any action which it is required to perform or take
hereunder or pay any money which such Mortgagor is required to pay hereunder,
the Mortgagee, in such Mortgagor’s name or its or their own name, may, but shall
not be obligated to, perform or cause to perform such act or take such action or
pay such money, and any expenses so incurred by it and any money so paid by it
shall be a demand obligation owing by such Mortgagor to the Mortgagee and the
Mortgagee, upon making such payment, shall be subrogated to all of the rights of
the Person receiving such payment.

ARTICLE V

RIGHTS AND REMEDIES

Section 5.01. Event of Default. An “Event of Default” (as such term is defined
in the GCA) shall be an Event of Default under this Mortgage.

Section 5.02. Foreclosure and Sale.

(a) If an Event of Default shall occur and be continuing, to the extent provided
by applicable law, the Mortgagee shall have the right and option (but not the
obligation) to proceed with foreclosure and sell all or any portion of such
Mortgaged Property at one or more sales, as an entirety or in parcels, at such
place or places in otherwise such manner and upon such notice as may be required
by law, or, in the absence of any such requirement, as the Mortgagee may deem
appropriate, and to make conveyance to the purchaser or purchasers. Where the
Mortgaged Property is situated in more than one jurisdiction, notice as above
provided shall be posted and filed in all such jurisdictions (if such notices
are required by law), and all such Mortgaged Property may be sold in any such
jurisdiction and any such notice shall designate the jurisdiction where such
Mortgaged Property is to be sold. Nothing contained in this Section 5.02 shall
be construed so as to limit in any way any rights to sell the Mortgaged Property
or any portion thereof by private sale if and to the extent that such private
sale is permitted under the laws of the applicable jurisdiction or by public or
private sale after entry of a judgment by any court of competent jurisdiction so
ordering. Each Mortgagor hereby irrevocably appoints the Mortgagee, with full
power of substitution, to be the attorney-in-fact of such Mortgagor and in the
name and on behalf of such Mortgagor to execute and deliver any deeds,
transfers, conveyances, assignments,

 

11



--------------------------------------------------------------------------------

assurances and notices which such Mortgagor ought to execute and deliver and do
and perform any and all such acts and things which such Mortgagor ought to do
and perform under the covenants herein contained and generally, to use the name
of such Mortgagor in the exercise of all or any of the powers hereby conferred
on the Mortgagee. At any such sale: (i) whether made under the power herein
contained or any other legal enactment, or by virtue of any judicial proceedings
or any other legal right, remedy or recourse, it shall not be necessary for the
Mortgagee to have physically present, or to have constructive possession of, the
Mortgaged Property (each Mortgagor hereby covenanting and agreeing to deliver
any portion of the Mortgaged Property not actually or constructively possessed
by the Mortgagee immediately upon its demand) and the title to and right of
possession of any such property shall pass to the purchaser thereof as
completely as if the same had been actually present and delivered to purchaser
at such sale, (ii) each instrument of conveyance executed by the Mortgagee shall
contain a general warranty of title, binding upon the Mortgagors and their
successors and assigns, (iii) each and every recital contained in any instrument
of conveyance made by the Mortgagee shall conclusively establish the truth and
accuracy of the matters recited therein, including, without limitation,
nonpayment of the Secured Obligations, advertisement and conduct of such sale in
the manner provided herein and otherwise by law and appointment of any successor
trustee hereunder, (iv) any and all prerequisites to the validity thereof shall
be conclusively presumed to have been performed, (v) the receipt of the
Mortgagee or of such other party or officer making the sale shall be a
sufficient discharge to the purchaser or purchasers for its purchase money and
no such purchaser or purchasers, or its assigns or personal representatives,
shall thereafter be obligated to see to the application of such purchase money,
or be in any way answerable for any loss, misapplication or nonapplication
thereof, (vi) to the fullest extent permitted by law, each Mortgagor shall be
completely and irrevocably divested of all of its right, title, interest, claim
and demand whatsoever, either at law or in equity, in and to the property sold
and such sale shall be a perpetual bar both at law and in equity against each
Mortgagor, and against any and all other persons claiming or to claim the
property sold or any part thereof, by, through or under any Mortgagor, and
(vii) to the extent and under such circumstances as are permitted by law, the
Mortgagee may be a purchaser at any such sale, and shall have the right, after
paying or accounting for all costs of said sale or sales, to credit the amount
of the bid upon the amount of the Secured Obligations (in the order of priority
set forth in Section 5.14) in lieu of cash payment.

(b) If an Event of Default shall occur and be continuing, then (i) the Mortgagee
shall be entitled to all of the rights, powers and remedies afforded a secured
party by the Applicable UCC with reference to the UCC Collateral or (ii) the
Mortgagee may (but shall not be obligated to) proceed as to any Collateral
(including UCC Collateral) in accordance with the rights and remedies granted
under this Mortgage or applicable law in respect of the Collateral. Such rights,
powers and remedies shall be cumulative and in addition to those granted to the
Mortgagee under any other provision of this Mortgage or under any other Note
Document or any Secured Transaction Document. Written notice mailed to the
Mortgagors as provided herein at least ten (10) days prior to the date of public
sale of any part of the Collateral which is personal property subject to the
provisions of the Applicable UCC, or prior to the date after which private sale
of any such part of the Collateral will be made, shall constitute reasonable
notice.

 

12



--------------------------------------------------------------------------------

Section 5.03. Substitute Agents. The Mortgagee may appoint or delegate any one
or more persons as agent to perform any act or acts necessary or incident to any
sale held by the Mortgagee, including the posting of notices and the conduct of
sale, but in the name and on behalf of the Mortgagee. If the Mortgagee shall
have given notice of sale hereunder, any successor or substitute mortgagee agent
thereafter appointed may complete the sale and the conveyance of the property
pursuant thereto as if such notice had been given by the successor or substitute
mortgagee agent conducting the sale.

Section 5.04. Judicial Foreclosure; Receivership. Upon the occurrence of and
during the continuance of an Event of Default, the Mortgagee shall have the
right and power (but not the obligation) to proceed by a suit or suits in equity
or at law, whether for the specific performance of any covenant or agreement
herein contained or in aid of the execution of any power herein granted, or for
any foreclosure hereunder or for the sale of the Collateral under the judgment
or decree of any court or courts of competent jurisdiction, or for the
appointment of a receiver pending any foreclosure hereunder or the sale of the
Collateral under the order of a court or courts of competent jurisdiction or
under executory or other legal process, or for the enforcement of any other
appropriate legal or equitable remedy. Any money advanced by the Mortgagee in
connection with any such receivership shall be a demand obligation (which
obligation the Mortgagors hereby expressly promise to pay) owing by the
Mortgagors to the Mortgagee and shall bear interest from the date of making such
advance by the Mortgagee until paid at the Post-Default Rate.

Section 5.05. Foreclosure for Installments. The Mortgagee shall also have the
option (but not the obligation) to proceed with foreclosure in satisfaction of
any installments of the Secured Obligations which have not been paid when due
either through the courts or by proceeding with foreclosure in satisfaction of
the matured but unpaid portion of the Secured Obligations as if under a full
foreclosure, conducting the sale as herein provided and without declaring the
entire principal balance and accrued interest and other Secured Obligations then
due; such sale may be made subject to the unmatured portion of the Secured
Obligations, and any such sale shall not in any manner affect the unmatured
portion of the Secured Obligations, but as to such unmatured portion of the
Secured Obligations this Mortgage shall remain in full force and effect just as
though no sale had been made hereunder. It is further agreed that several sales
may be made hereunder without exhausting the right of sale for any unmatured
part of the Secured Obligations, it being the purpose hereof to provide for a
foreclosure and sale of the security for any matured portion of the Secured
Obligations without exhausting the power to foreclose and sell the Mortgaged
Property for any subsequently maturing portion of the Secured Obligations.

Section 5.06. Separate Sales. The Collateral may be sold in one or more parcels
and to the extent permitted by the Intercreditor Agreement and by applicable law
in such manner and order as the Mortgagee, in its sole discretion, may elect, it
being expressly understood and agreed that the right of sale arising out of any
Event of Default shall not be exhausted by any one or more sales.

Section 5.07. Possession of Mortgaged Property. With respect to each Mortgagor,
if an Event of Default shall have occurred and be continuing, then, to the
extent permitted by applicable law, the Mortgagee shall have the right and power
(but not the obligation) to enter into and upon and take possession of all or
any part of the Collateral in the possession of such Mortgagor, its successors
or assigns, or its or their agents or servants, and may exclude such Mortgagor,
its successors or assigns, and all persons claiming under such Mortgagor, and
its or their agents or servants wholly or partly therefrom; and, holding the
same, the Mortgagee may use, administer, manage, operate and control the
Collateral and conduct the business thereof to the same extent as

 

13



--------------------------------------------------------------------------------

such Mortgagor, its successors or assigns, might at the time do and may exercise
all rights and powers of such Mortgagor, in the name, place and stead of such
Mortgagor, or otherwise as the Mortgagee shall deem best. All costs, expenses
and liabilities of every character incurred by the Mortgagee in administering,
managing, operating and controlling the Mortgaged Property shall constitute a
demand obligation (which obligation the Mortgagors expressly promise to pay)
owing by the Mortgagors to the Mortgagee and shall bear interest from the date
of expenditure until paid at the Post-Default Rate.

Section 5.08. Occupancy After Foreclosure. In the event there is a foreclosure
sale hereunder and at the time of such sale any Mortgagor or the heirs,
devisees, representatives, successors or assigns of, or any other person
claiming any interest in the Collateral by, through or under, any Mortgagor, are
occupying or using the Mortgaged Property or any part thereof, each and all
shall immediately become the tenant of the purchaser at such sale, which tenancy
shall be a tenancy from day to day, terminable at the will of either the
landlord or tenant, or at a reasonable rental per day based upon the value of
the property occupied, such rental to be due daily to the purchaser; to the
extent permitted by applicable law, the purchaser at such sale shall,
notwithstanding any language herein apparently to the contrary, have the sole
option to demand immediate possession following the sale or to permit the
occupants to remain as tenants at will. In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain a summary action for possession of the
Mortgaged Property (such as an action for forcible entry and detainer) in any
court having jurisdiction.

Section 5.09. Remedies Cumulative, Concurrent and Nonexclusive. Every right,
power, privilege and remedy herein given to the Mortgagee shall be cumulative
and in addition to every other right, power and remedy herein specifically given
or now or hereafter existing in equity, at law or by statute (including
specifically those granted by the Applicable UCC in effect and applicable to the
Collateral or any portion thereof). Each and every right, power, privilege and
remedy whether specifically herein given or otherwise existing may be exercised
from time to time and so often and in such order as may be deemed expedient by
the Mortgagee, and the exercise, or the beginning of the exercise, or the
abandonment, of any such right, power, privilege or remedy shall not be deemed a
waiver of the right to exercise, at the same time or thereafter any other right,
power, privilege or remedy. No delay or omission by the Mortgagee or any other
Secured Party in the exercise of any right, power or remedy shall impair any
such right, power, privilege or remedy or operate as a waiver thereof or of any
other right, power, privilege or remedy then or thereafter existing.

Section 5.10. Discontinuance of Proceedings. If the Mortgagee shall have
proceeded to invoke any right, remedy or recourse permitted hereunder or under
any Secured Transaction Document or available at law and shall thereafter elect
to discontinue or abandon same for any reason, then it shall have the
unqualified right so to do and, in such an event, the parties shall be restored
to their former positions with respect to the Secured Obligations, this
Mortgage, the other Secured Transaction Documents, the Collateral and otherwise,
and the rights, remedies, recourses and powers of the Mortgagee, as applicable,
shall continue as if same had never been invoked.

 

14



--------------------------------------------------------------------------------

Section 5.11. No Release of Obligations. No Mortgagor, no Guarantor and no other
Person hereafter obligated for payment of all or any part of the Secured
Obligations shall be relieved of such obligation by reason of: (a) the failure
of the Mortgagee to comply with any request of any Mortgagor, or any Guarantor
or any other Person so obligated to foreclose the Lien of this Mortgage or to
enforce any provision hereunder or under any Secured Transaction Document;
(b) the release, regardless of consideration, of the Mortgaged Property or any
portion thereof or interest therein or the addition of any other property to the
Mortgaged Property; (c) any agreement or stipulation between any subsequent
owner of the Mortgaged Property and the Mortgagee extending, renewing,
rearranging or in any other way modifying the terms of this Mortgage without
first having obtained the consent of, given notice to or paid any consideration
to any Mortgagor, any Guarantor or any such other Person, and in such event each
Mortgagor, each Guarantor and all such other persons shall continue to be liable
to make payment according to the terms of any such extension or modification
agreement unless expressly released and discharged in writing by the Mortgagee;
or (d) by any other act or occurrence save and except the occurrence of Payment
In Full.

Section 5.12. Release of and Resort to Collateral. Subject to the requirements
of the GCA and the Indenture, the Mortgagee may release, regardless of
consideration, any part of the Collateral without, as to the remainder, in any
way impairing, affecting, subordinating or releasing the Lien created in or
evidenced by this Mortgage or the priority of such Lien in and to the Collateral
(taking into account Priority Lien Debt and Permitted Encumbrances) and without
in any way releasing or diminishing the liability of any Person liable for the
repayment of the Secured Obligations. For payment of the Secured Obligations,
the Mortgagee may resort to any other security therefor held by the Mortgagee in
such order and manner as the Mortgagee may elect.

Section 5.13. Waiver of Redemption, Notice and Marshalling of Assets, Etc. To
the fullest extent permitted by law, each Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefits that might accrue to such
Mortgagor by virtue of any present or future moratorium law or other law
exempting the Collateral from attachment, levy or sale on execution or providing
for any appraisement, valuation, stay of execution, exemption from civil
process, redemption or extension of time for payment; (b) all notices of any
Event of Default or of the Mortgagee’s or any other secured Person’s intention
to accelerate maturity of the Secured Obligations or of any election to exercise
or any actual exercise of any right, remedy or recourse provided for hereunder
or under any Secured Transaction Document or available at law; and (c) any right
to a marshalling of assets or a sale in inverse order of alienation. If any law
referred to in this Mortgage and now in force, of which any Mortgagor or its
successor or successors might take advantage despite the provisions hereof,
shall hereafter be repealed or cease to be in force, such law shall thereafter
be deemed not to constitute any part of the contract herein contained or to
preclude the operation or application of the provisions hereof. If the laws of
any state which provides for a redemption period do not permit the redemption
period to be waived, the redemption period shall be specifically reduced to the
minimum amount of time allowable by statute.

Section 5.14. Application of Proceeds. The proceeds of any sale of the Mortgaged
Property or any part thereof and all other monies received in any proceedings
for the enforcement hereof or otherwise, whose application has not elsewhere
herein been specifically provided for, shall be applied in accordance with
Section [    ] of the Intercreditor Agreement.

 

15



--------------------------------------------------------------------------------

Section 5.15. Resignation of Operator. In addition to all rights and remedies
under this Mortgage, at law and in equity, if any Event of Default shall occur
and the Mortgagee shall exercise any remedies under this Mortgage with respect
to any portion of the Mortgaged Property (or any Mortgagor shall transfer any
Mortgaged Property “in lieu of” foreclosure) whereupon such Mortgagor is
divested of its title to any of the Collateral, the Mortgagee shall have the
right (but not the obligation) to request any operator of any Mortgaged Property
which is either such Mortgagor or any Affiliate of such Mortgagor to resign as
operator under the joint operating agreement applicable thereto, and no later
than 60 days after receipt by such Mortgagor of any such request, such Mortgagor
shall, subject to the terms of such joint operating agreements, resign (or cause
such other Person to resign) as operator of such Collateral.

Section 5.16. Indemnity. THE INDEMNIFIED PARTIES SHALL NOT BE LIABLE, IN
CONNECTION WITH ANY ACTION TAKEN, FOR ANY LOSS SUSTAINED BY ANY MORTGAGOR
RESULTING FROM AN ASSERTION THAT THE MORTGAGEE HAS RECEIVED FUNDS FROM THE
PRODUCTION OF HYDROCARBONS CLAIMED BY THIRD PERSONS OR ANY ACT OR OMISSION OF
ANY INDEMNIFIED PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE
MORTGAGED PROPERTY INCLUDING SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY
NEGLIGENCE OF AN INDEMNIFIED PARTY UNLESS SUCH LOSS IS CAUSED BY THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE INDEMNIFIED PARTY SEEKING INDEMNITY. NO
INDEMNIFIED PARTY SHALL BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION,
DUTY OR LIABILITY OF ANY MORTGAGOR. EACH MORTGAGOR SHALL AND DOES HEREBY AGREE
TO INDEMNIFY EACH INDEMNIFIED PARTY FOR, AND TO HOLD EACH INDEMNIFIED PARTY
HARMLESS FROM, ANY AND ALL LIABILITY, LOSS OR DAMAGE WHICH MAY OR MIGHT BE
INCURRED BY ANY INDEMNIFIED PARTY BY REASON OF THIS MORTGAGE OR THE EXERCISE OF
RIGHTS OR REMEDIES HEREUNDER. EACH MORTGAGOR HEREBY ASSENTS TO, RATIFIES AND
CONFIRMS ANY AND ALL ACTIONS OF EACH INDEMNIFIED PARTY WITH RESPECT TO THE
MORTGAGED PROPERTY TAKEN UNDER AND IN COMPLIANCE WITH THE TERMS OF THIS
MORTGAGE. THE LIABILITIES OF EACH MORTGAGOR AS SET FORTH IN THIS SECTION 5.16
SHALL SURVIVE THE TERMINATION OF THIS MORTGAGE.

ARTICLE VI

MISCELLANEOUS

Section 6.01. Instrument Construed as Mortgage, Etc. This Mortgage may be
construed as a mortgage, deed of trust, conveyance, assignment, security
agreement, fixture filing, pledge, financing statement, hypothecation or
contract, or any one or more of them, in order fully to effectuate the Lien
hereof and the purposes and agreements herein set forth.

Section 6.02. Releases.

(a) Full Release. Upon Payment In Full and subject to the requirements of the
GCA and the Indenture, this Mortgage shall be automatically satisfied and
discharged and, upon request by the Mortgagors, the Mortgagee shall execute and
deliver, at the Mortgagors’ expense, such instruments or releases as the
Mortgagors reasonably request to evidence the satisfaction and discharge of the
Mortgage. Otherwise, this Mortgage shall remain and continue in full force and
effect.

 

16



--------------------------------------------------------------------------------

(b) Partial Release. If any of the Mortgaged Property shall be sold, transferred
or otherwise disposed of by a Mortgagor in a transaction permitted by the
Intercreditor Agreement and the Secured Transaction Documents, then the
Mortgagee, subject to the GCA and the Indenture, at the request and sole expense
of such Mortgagor, shall promptly execute and deliver to such Mortgagor all
releases, re-conveyances or other documents reasonably necessary or desirable
for the release of the Liens created hereby on the Mortgaged Property.

(c) Possession of Notes. Each Mortgagor acknowledges and agrees that possession
of any Note (or any replacements of any said Note or other instrument evidencing
any part of the Secured Obligations) at any time by the Company, any Mortgagor
or any other guarantor shall not in any manner extinguish the Secured
Obligations or this Mortgage, and the Company shall have the right to issue and
reissue any of the Notes from time to time as its interest or as convenience may
require, without in any manner extinguishing or affecting the Secured
Obligations or the Lien of this Mortgage.

Section 6.03. Severability. If any provision hereof is invalid or unenforceable
in any jurisdiction, the other provisions hereof shall remain in full force and
effect in such jurisdiction and the remaining provisions hereof shall be
liberally construed in favor of the Mortgagee and the other Secured Parties in
order to effectuate the provisions hereof. The invalidity or unenforceability of
any provision hereof in any jurisdiction shall not affect the validity or
enforceability of any such provision in any other jurisdiction.

Section 6.04. Successors and Assigns. The terms used to designate any party or
group of persons shall be deemed to include the respective heirs, legal
representatives, successors and assigns of such Persons.

Section 6.05. Satisfaction of Prior Encumbrance. To the extent that proceeds of
the Revolving Credit Agreement or the Term Loan Agreement are used to pay
indebtedness secured by any outstanding Lien against the Mortgaged Property then
the parties agreement that: (a) such proceeds have been advanced at the Note
Parties’ request, and (b) the Mortgagee and the Lenders shall be subrogated to
any and all rights and Liens owned by any owner or holder of such outstanding
Liens, irrespective of whether said Liens are or have been released. It is
expressly understood that, in consideration of the payment of such other
indebtedness, each Mortgagor hereby waives and releases all demands and causes
of action for offsets and payments to, upon and in connection with the said
indebtedness. This Mortgage is made with full substitution and subrogation of
the Mortgagee and its successors and assigns in and to all covenants and
warranties by others heretofore given or made in respect of the Mortgaged
Property or any part thereof.

Section 6.06. Application of Payments to Certain Obligations. If any part of the
Secured Obligations cannot be lawfully secured by this Mortgage or if any part
of the Mortgaged Property cannot be lawfully subject to the Lien hereof to the
full extent of the Secured Obligations, then all payments made shall be applied
on said Secured Obligations first in discharge of that portion thereof which is
not secured by this Mortgage.

Section 6.07. Nature of Covenants. The covenants and agreements herein contained
shall constitute covenants running with the land and interests covered or
affected hereby and shall be binding upon the heirs, legal representatives,
successors and assigns of the parties hereto.

 

17



--------------------------------------------------------------------------------

Section 6.08. Notices. All notices, requests, consents, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed sufficiently given or furnished if delivered by registered or certified
United States mail, postage prepaid, or by personal service (including express
or courier service) at the addresses specified in Section 6.12 (unless changed
by similar notice in writing given by the particular party whose address is to
be changed). Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of delivery at the
address and in the manner provided herein, upon receipt; provided that, service
of notice as required by the laws of any state in which portions of the
Mortgaged Property may be situated shall for all purposes be deemed appropriate
and sufficient with the giving of such notice.

Section 6.09. Counterparts. This Mortgage is being executed in several
counterparts, all of which are identical, except that to facilitate recordation,
if the Mortgaged Property is situated in more than one county, descriptions of
only those portions of the Mortgaged Property located in the county in which a
particular counterpart is recorded shall be attached as Exhibit A to such
counterpart. Each of such counterparts shall for all purposes be deemed to be an
original and all such counterparts shall together constitute but one and the
same instrument. Complete copies of this Mortgage containing the entire Exhibit
A have been retained by the Mortgagee.

Section 6.10. Governing Law. Insofar as permitted by otherwise applicable law,
this Mortgage shall be construed under and governed by the laws of the State of
New York; provided, however, that, with respect to any portion of the Mortgaged
Property located outside of the State of New York, the laws of the place in
which such property is located in, or offshore area adjacent to (and State law
made applicable as a matter of Federal law), shall apply to the extent of
procedural and substantive matters relating only to the creation, perfection,
foreclosure of Liens and enforcement of rights and remedies against the
Mortgaged Property.

Section 6.11. Financing Statement; Fixture Filing. This Mortgage shall be
effective as a financing statement filed as a fixture filing with respect to all
Fixtures included within the Mortgaged Property and is to be filed or filed for
record in the real estate records, mortgage records or other appropriate records
of each jurisdiction where any part of the Mortgaged Property (including said
fixtures) are situated. This Mortgage shall also be effective as a financing
statement covering As-Extracted Collateral (including oil and gas and all other
substances of value which may be extracted from the ground) and accounts
financed at the wellhead or minehead of wells or mines located on the properties
subject to the Applicable UCC and is to be filed for record in the real estate
records, UCC records or other appropriate records of each jurisdiction where any
part of the Mortgaged Property is situated.

Section 6.12. Execution of Financing Statements. Pursuant to the Applicable UCC,
each Mortgagor authorizes the Mortgagee, its counsel or its representative, at
any time and from time to time, to file or record financing statements,
continuation statements, amendments thereto and other filing or recording
documents or instruments with respect to the Collateral without the signature of
the Mortgagee in such form and in such offices as the Mortgagee reasonably
determines appropriate to perfect the security interests of the Mortgagee under
this Agreement. Each Mortgagor also authorizes the Mortgagee, its counsel or its
representative, at any time and from time to time, to file or record such
financing statements that describe the collateral covered thereby as “all assets
of the Mortgagor”, “all personal property of the Mortgagor” or words of

 

18



--------------------------------------------------------------------------------

similar effect. Each Mortgagor shall pay all costs associated with the filing of
such instruments. The grant of authority to the Mortgagee under this
Section 6.12 shall not relieve each Mortgagor from its obligation of filing or
recording financing statements, continuation statements or other documents
necessary to perfect or maintain the perfection of the Mortgagee’s security
interest in the Collateral.

In that regard, each Mortgagor represents and warrants the following information
is correct:

 

Name of Debtor 1:

   Ultra Resources, Inc.

Address of Debtor

   400 N. Sam Houston Parkway E., Suite 1200    Houston, TX 77060

State of Formation/Location

   Delaware

Organizational ID Number

   6357887

Facsimile:

   281-876-2831

Telephone:

   281-876-0120

Principal Place of Business of Debtor 1:

   400 N. Sam Houston Parkway E., Suite 1200    Houston, TX 77060

Name of Debtor 2:

   UPL Pinedale, LLC

Address of Debtor

   400 N. Sam Houston Parkway E., Suite 1200    Houston, TX 77060

State of Formation/Location

   Delaware

Organizational ID Number

   5585850

Facsimile:

   281-876-2831

Telephone:

   281-876-0120

Principal Place of Business of Debtor 2:

   400 N. Sam Houston Parkway E., Suite 1200    Houston, TX 77060

Name of Debtor 3:

   Ultra Wyoming, LLC

Address of Debtor

   400 N. Sam Houston Parkway E., Suite 1200    Houston, TX 77060

State of Formation/Location

   Delaware

Organizational ID Number

   6357889

Facsimile:

   281-876-2831

Telephone:

   281-876-0120

Principal Place of Business of Debtor 3:

   400 N. Sam Houston Parkway E., Suite 1200    Houston, TX 77060

Name of Secured Party:

   Wilmington Trust, National Association, as Mortgagee

Address of Secured Party:

   15950 N. Dallas Parkway, Suite 550    Dallas, TX 75248    Attention: Ultra
Resources, Inc. Notes Administrator

Facsimile:

   888-316-6238

Owner of Record of Real Property:

   Ultra Resources, Inc., UPL Pinedale, LLC and Ultra Wyoming, LLC

 

19



--------------------------------------------------------------------------------

Section 6.13. Exculpation Provisions. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS MORTGAGE; AND AGREES THAT IT IS CHARGED
WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS MORTGAGE; THAT IT HAS IN FACT
READ THIS MORTGAGE AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS MORTGAGE; THAT IT HAS BEEN REPRESENTED
BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS MORTGAGE; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS MORTGAGE; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF
THIS MORTGAGE RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME
ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY
FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT
CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS
MORTGAGE ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 6.14. References. The words “herein,” “hereof,” “hereunder” and other
words of similar import when used in this Mortgage refer to this Mortgage as a
whole, and not to any particular article, section or subsection. Any reference
herein to a Section shall be deemed to refer to the applicable Section of this
Mortgage unless otherwise stated herein. Any reference herein to an exhibit or
schedule shall be deemed to refer to the applicable exhibit or schedule attached
hereto unless otherwise stated herein.

Section 6.15. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, (i) the liens and security interests granted to the Collateral Agent
pursuant to this Agreement are expressly subject and subordinate to the liens
and security interest granted in favor of the Senior Secured Parties (as defined
in the Intercreditor Agreement referred to below), including liens and security
interests granted to Bank of Montreal, as collateral agent (or permitted
successor collateral agent), pursuant to or in connection with (1) the Credit
Agreement, dated as of April 12, 2017, among the Borrower, the Parent Guarantor,
the other guarantors from time to time party thereto, the lenders from time to
time party thereto, the Bank of Montreal, as Administrative Agent and the other
parties thereto, as amended by that certain First Amendment to Credit Agreement,
dated as of June 6, 2017 and that Second Amendment to Credit Agreement, dated as
of April 19, 2018, as further amended, restated, amended and restated, replaced,
extended, renewed, refinanced, supplemented or otherwise modified from time to
time and (2) the Senior Secured Term Loan Agreement, dated as of April 12, 2017,
among the Borrower, the Parent Guarantor, the other

 

20



--------------------------------------------------------------------------------

guarantors from time to time party thereto, the lenders from time to time party
thereto, Barclays Bank PLC, Administrative Agent and the other parties thereto,
as further amended, restated, amended and restated, replaced, extended, renewed,
refinanced, supplemented or otherwise modified from time to time and (ii) the
exercise of any right or remedy by the Collateral Agent hereunder is subject to
the limitations and provisions of the First Lien/Second Lien Intercreditor
Agreement dated as of [October] [DAY], 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Bank of Montreal, as First Lien Collateral
Agent, Wilmington Trust, National Association, as Second Lien Collateral Agent,
the Borrower, the Parent Guarantor and the Subsidiaries of the Parent Guarantor
from time to time party thereto and affiliated and other entities from time to
time party thereto. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of
Intercreditor Agreement shall govern.

Section 6.16. Concerning the Collateral Agent. Wilmington Trust, National
Association is entering into this Mortgage solely in its capacity as Collateral
Agent under the Indenture and not in its individual capacity. In acting
hereunder, the Mortgagee shall be entitled to all of the rights, privileges and
immunities of the Collateral Agent set forth in the Indenture as if such rights,
privileges and immunities were set forth herein.

ARTICLE VII

STATE SPECIFIC PROVISIONS

Section 7.01. State Specific Provisions Generally. The state specific provisions
detailed in this Article VII apply to (1) Mortgaged Property located in that
state and (2) UCC Collateral subject to the applicable law of that state.

Section 7.02. Special Wyoming Provisions. WARNING: THIS MORTGAGE CONTAINS A
POWER OF SALE AND UPON DEFAULT MAY BE FORECLOSED BY STATUTORY ADVERTISEMENT AND
SALE PURSUANT TO WYO. STAT. 34-4-101 et. seq. IN FORECLOSURE BY ADVERTISEMENT
AND THE SALE OF THE MORTGAGED PROPERTY IN CONNECTION THEREWITH, NO HEARING IS
REQUIRED AND NOTICE SHALL BE GIVEN AS REQUIRED UNDER WYOMING LAW.

[SIGNATURES BEGIN NEXT PAGE]

 

21



--------------------------------------------------------------------------------

EXECUTED this [    ] day of [October], 2018, to be effective as of the Effective
Date.

 

ULTRA RESOURCES, INC.

 

Name:   Garland R. Shaw Title:   Senior Vice President and CFO UPL PINEDALE, LLC

 

Name:   Garland R. Shaw Title:   Senior Vice President and CFO ULTRA WYOMING,
LLC

 

Name:   Garland R. Shaw Title:   Senior Vice President and CFO

Wyoming Mortgage



--------------------------------------------------------------------------------

STATE OF COLORADO       §    §    COUNTY OF ARAPAHOE    §   

This instrument was acknowledged before me on this [    ] day of [October] 2018,
by Garland R. Shaw, in his capacity as Senior Vice President and Chief Financial
Officer of ULTRA RESOURCES, INC., a Delaware corporation, on behalf of said
corporation.

 

             

  Notary Public   Seal:

 

STATE OF COLORADO       §    §    COUNTY OF ARAPAHOE    §   

This instrument was acknowledged before me on this [•] day of [October] 2018, by
Garland R. Shaw, in his capacity as Senior Vice President and Chief Financial
Officer of UPL PINEDALE, LLC, a Delaware limited liability company, on behalf of
said limited liability company.

 

             

  Notary Public   Seal:

 

STATE OF COLORADO       §    §    COUNTY OF ARAPAHOE    §   

This instrument was acknowledged before me on this [•] day of [October] 2018, by
Garland R. Shaw, in his capacity as Senior Vice President and Chief Financial
Officer of ULTRA WYOMING, LLC, a Delaware limited liability company, on behalf
of said limited liability company.

 

         

  Notary Public   Seal:

Wyoming Mortgage



--------------------------------------------------------------------------------

EXHIBIT A

to

MORTGAGE, DEED OF TRUST,

ASSIGNMENT OF AS-EXTRACTED COLLATERAL, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT

Introduction

The capitalized terms used but not defined in this Exhibit A are used as defined
in the Mortgage. For purposes of this Exhibit A the capitalized terms not
defined in the Mortgage are as follows:

1. “Working Interest” or “Gross Working Interest” and “W.I.” or “G.W.I.” means
an interest owned in an oil, gas and mineral lease that determines the cost
bearing percentage of the owner of such interest.

2. “Net Revenue Interest” or “N.R.I.” means an interest (expressed as a
percentage or decimal fraction), determined net of all royalties, overriding
royalties, production payments or other burdens payable out of production, in
and to all Hydrocarbons produced and saved from or attributable to a Well. In
the case of any Well listed in Exhibit A, the Net Revenue Interest specified for
such Well shall mean the sum of the percentage or decimal fraction set forth
after the words “Net Revenue Interest” in the portion applicable to such Well
plus, in the case of any Well with respect to which a royalty interest and/or
overriding royalty is stated in this Exhibit A and applicable to such Well, the
percentage or decimal fraction set forth after the words “Royalty Interest” or
“Overriding Royalty Interest” in each such portion of Exhibit A.

3. “Before Payout” or “BPO” means the Working Interest and/or Net Revenue
Interest of a party before the point in time when the Well has recovered from
production all costs as specified in underlying farmout, assignments or other
documents in the chain of title, usually including costs of drilling, completing
and equipping a well or wells plus costs of operating the well or wells during
the recoupment period.

4. “After Payout” or “APO” means the Working Interest and/or Net Revenue
Interest of a party after the point in time when the Well has recovered from
production all costs as specified in the underlying farmout, assignments or
other documents in the chain of title, usually including costs of drilling,
completing and equipping a well or wells plus costs of operating the well or
wells during the recoupment period.

5. “Well” means (i) any existing well identified in Exhibit A, including
replacement well drilled in lieu thereof from which gas is now or hereafter
produced and (ii) any well at any time producing or capable of producing gas
attributable to the Hydrocarbons as defined above, including any well which has
been shut-in, has temporarily ceased production or on which workover, reworking,
plugging and abandonment or other operations are being conducted or planned.

Exhibit A – Page 1



--------------------------------------------------------------------------------

All references contained in this Exhibit A to the Oil and Gas Properties are
intended to include references to (i) the volume or book and page, file, entry
or instrument number of the appropriate records of the particular county in the
State of Wyoming where each such lease or other instrument is recorded and
(ii) all valid and existing amendments to such lease or other instrument of
record in such county records regardless of whether such amendments are
expressly described herein. A special reference is here made to each such lease
or other instrument and the record thereof for a more particular description of
the property and interests sought to be affected by the Mortgage and for all
other purposes.

For recording purposes, in regards to each county portion to this Exhibit A,
this Introduction may be attached to an original executed copy of the Mortgage,
Deed of Trust, Assignment of As-Extracted Collateral, Security Agreement,
Fixture Filing and Financing Statement to be separately filed of record in each
county.

Exhibit A – Page 2



--------------------------------------------------------------------------------

Exhibit D

Form of Intercreditor Agremeent

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

dated as of [    ]

among

BANK OF MONTREAL,

as Revolving Administrative Agent and as Collateral Agent for the

Senior Secured Parties,

BARCLAYS BANK PLC,

as Term Loan Administrative Agent,

Wilmington Trust, National Association,

as the Second Lien Collateral Agent for the

Junior Priority Parties

and acknowledged and agreed to by

ULTRA RESOURCES, INC.,

as the Borrower

and

the other Grantors party hereto



--------------------------------------------------------------------------------

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of [    ] (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among BANK OF MONTREAL, as Collateral Agent for the
Senior Secured Parties (in such capacity and together with its successors in
such capacity, the “First Lien Collateral Agent”) and as Administrative Agent
under the First Lien Revolving Credit Agreement (in such capacity and together
with its successors in such capacity, the “Revolving Administrative Agent”),
BARCLAYS BANK PLC, as Administrative Agent under the First Lien Term Loan Credit
Agreement (in such capacity and together with its successors in such capacity,
the “Term Loan Administrative Agent”), Wilmington Trust, National Association,
as Collateral Agent for the Junior Priority Parties (in such capacity and
together with its successors in such capacity, the “Second Lien Collateral
Agent”), and acknowledged and agreed to by ULTRA RESOURCES, INC., a Delaware
corporation (the “Borrower”) and the other Grantors (as defined below) from time
to time party hereto.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Collateral Agent (for itself and on behalf of the
Senior Secured Parties) and the Second Lien Collateral Agent (for itself and on
behalf of the Junior Priority Parties) agree as follows:

ARTICLE I

Definitions

Section 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Revolving Credit Agreement or,
if defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
federal, state or foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Collateral Documents” means the Senior Collateral Documents and the Junior
Priority Collateral Documents.

“Debt Documents” means the Senior Debt Documents and the Junior Priority Debt
Documents.

“DIP Financing” has the meaning assigned to such term in Section 6.01.



--------------------------------------------------------------------------------

“Discharge of Junior Obligations” means:

(a) payment in full in cash of the principal of and interest, on all
Indebtedness outstanding under the Junior Priority Debt Documents and
constituting Junior Obligations; and

(b) payment in full in cash of all other Junior Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than Junior Obligations consisting of indemnity
obligations not yet due and payable for which no claim or demand for payment,
whether oral or written, has been made at such time).

“Discharge of Senior Obligations” means:

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Senior Debt
Documents and constituting Senior Obligations but excluding, for the avoidance
of doubt, any Excess Senior Obligations;

(b) payment in full in cash of all other Senior Obligations (including any
amounts described in clauses (b) and (c) of the definition of “Obligations” in
the Revolving Credit Agreement, unless such Obligations (x) are no longer
secured by the Collateral pursuant to the terms of the Senior Debt Documents or
(y) have been cash collateralized on terms reasonably satisfactory to the
applicable counterparty (or other arrangements reasonably satisfactory to the
counterparty have been made)) that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid (other than
Senior Obligations consisting of indemnity obligations not yet due and payable
for which no claim or demand for payment, whether oral or written, has been made
at such time);

(c) termination or expiration of all commitments, if any, to extend credit that
would constitute Senior Obligations (including with respect to any Senior
Obligations described in clauses (b) and (c) of the definition of “Obligations”
in the Revolving Credit Agreement, unless such Obligations (x) are no longer
secured by the Collateral pursuant to the terms of the Senior Debt Documents or
(y) have been cash collateralized on terms reasonably satisfactory to the
applicable counterparty (or other arrangements reasonably satisfactory to the
counterparty have been made)); and

(d) termination or cash collateralization (in an amount and manner reasonably
satisfactory to the Revolving Administrative Agent, but in no event greater than
105% of the aggregate undrawn face amount) of all Letters of Credit issued under
the Senior Debt Documents and constituting Senior Obligations.

“Enforcement Action” means any action to:

(a) foreclose, execute, levy, or collect on, take possession or control of
(other than for purposes of perfection), sell or otherwise realize upon
(judicially or non-judicially), or lease, license, or otherwise dispose of
(whether publicly or privately), Shared Collateral, or otherwise exercise or
enforce remedial rights with respect to Shared Collateral under the Debt
Documents (including by way of setoff, recoupment, notification of a public or
private sale or other disposition pursuant to the UCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, or exercise of rights under landlord consents, if
applicable);

 

-2-



--------------------------------------------------------------------------------

(b) solicit bids from third Persons, approve bid procedures for any proposed
disposition of Shared Collateral, conduct the liquidation or disposition of
Shared Collateral or engage or retain sales brokers, marketing agents,
investment bankers, accountants, appraisers, auctioneers, or other third Persons
for the purposes of valuing, marketing, promoting, and selling Shared
Collateral;

(c) receive a transfer of Shared Collateral in satisfaction of Indebtedness or
any other Obligation secured thereby;

(d) otherwise enforce a security interest or exercise another right or remedy,
as a secured creditor or otherwise, pertaining to the Shared Collateral at law,
in equity, or pursuant to the Senior Debt Documents or Junior Priority Debt
Documents (including the commencement of applicable legal proceedings or other
actions with respect to all or any portion of the Shared Collateral to
facilitate the actions described in the preceding clauses, and exercising voting
rights in respect of equity interests comprising Shared Collateral); or

(e) effectuate or cause the sale or other disposition of Shared Collateral by
any Grantor after the occurrence and during the continuation of an event of
default under any of the Senior Debt Documents or the Junior Priority Debt
Documents with the consent of the First Lien Collateral Agent (or the Senior
Secured Parties) or the Second Lien Collateral Agent (or the Junior Priority
Parties).

“Excess Revolving Credit Agreement Obligations” means (a) the amount, if any, by
which the aggregate principal amount of Loans and drawn Letters of Credit and
the face amount of undrawn Letters of Credit under the Revolving Credit
Agreement exceeds the Revolving Credit Agreement Cap Amount plus (b) any
interest, fees, prepayment penalties, make-whole payments or other premiums
accrued on or with respect to the amount determined in clause (a).

“Excess Senior Obligations” means either (a) the Excess Revolving Credit
Agreement Obligations or (b) the Excess Term Loan Credit Agreement Obligations,
as applicable.

“Excess Term Loan Credit Agreement Obligations” means (a) the amount, if any, by
which the aggregate principal amount of Loans under the Term Loan Credit
Agreement exceeds the Term Loan Credit Agreement Cap Amount plus (b) any
interest, fees, prepayment penalties, make-whole payments or other premiums
accrued on or with respect to the amount determined in clause (a).

“First Lien Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Collateral Agent under the Collateral Agency Agreement.

“Grantors” means the Borrower, the Parent Guarantor, the other Guarantors, and
each of their respective Subsidiaries and each direct or indirect parent company
of the Borrower, in each case that has granted a security interest pursuant to
any Collateral Documents to secure any Secured Obligations. The Grantors
existing on the date hereof are listed on the signature pages hereto as
Grantors.

 

-3-



--------------------------------------------------------------------------------

“Guarantors” means the Parent Guarantor and each other Subsidiary of the
Borrower that guarantees the Secured Obligations.

“Holder” has the meaning assigned to such term in the Second Lien Notes
Indenture.

“Indebtedness” means and includes all Obligations that constitute “Debt” under
the Revolving Credit Agreement or Term Credit Agreement or “Indebtedness” under
the Second Lien Notes Indenture, as applicable.

“Insolvency or Liquidation Proceeding” means:

(1) a voluntary or involuntary case or proceeding under any Bankruptcy Law with
respect to the Borrower or any other Grantor;

(2) any other voluntary or involuntary insolvency, reorganization, or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization, or other
similar case or proceeding with respect to the Borrower or any other Grantor or
a material portion of the property of the Borrower or any other Grantor;

(3) a liquidation, dissolution, reorganization, or winding up of the Borrower or
any other Grantor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy; or

(4) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Junior Obligations” means the “Secured Obligations” (or similar term) as
defined in the applicable Junior Priority Collateral Documents and any
equivalent term in any Refinancing thereof.

“Junior Priority Collateral” means any “Collateral” (or similar term) as defined
in any Junior Priority Document or any other assets of the Borrower or any other
Grantor with respect to which a Lien is granted pursuant to a Junior Priority
Collateral Document as security for any Junior Priority Obligation, which Lien
is, at any time of determination, a valid and perfected Lien that has not been
avoided, disallowed, set aside, invalidated, or subordinated pursuant to Chapter
5 of the Bankruptcy Code.

“Junior Priority Collateral Documents” means the “Note Security Documents” as
defined in the Second Lien Notes Indenture and any other collateral agreements,
security agreements and other instruments and documents executed and delivered
by the Borrower or any other Grantor for purposes of providing collateral
security for any Junior Priority Obligation, in each case, as may be amended,
restated, amended and restated, supplemented, replaced and/or otherwise modified
from time to time in accordance with the terms of this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Junior Priority Debt Documents” means the Second Lien Notes Indenture and the
other “Note Documents” as defined in the Second Lien Notes Indenture, in each
case, as may be amended, restated, amended and restated, supplemented, replaced,
extended, renewed, Refinanced and/or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Junior Priority Enforcement Date” means, with respect to the Second Lien
Collateral Agent, the date which is 180 days after the occurrence of both (i) an
Event of Default (under and as defined in the Second Lien Notes Indenture) and
(ii) the First Lien Collateral Agent’s receipt of written notice from the Second
Lien Collateral Agent that (x) an Event of Default (under and as defined in the
Second Lien Notes Indenture) has occurred and is continuing, (y) the Junior
Obligations are currently due and payable in full (whether as a result of
acceleration thereof, at final maturity thereof or otherwise) in accordance with
the terms of the Junior Priority Debt Documents and (z) the Second Lien
Collateral Agent intends to exercise any rights or remedies; provided that the
Junior Priority Enforcement Date shall be stayed and shall not occur and shall
be deemed not to have occurred with respect to any Shared Collateral (1) at any
time the First Lien Collateral Agent has commenced and is actively pursuing in a
commercially reasonable manner any enforcement action with respect to all or any
material portion of such Shared Collateral or (2) at any time with respect to
enforcement actions against any Grantor that has granted a security interest in
such Shared Collateral, if such Grantor is then a debtor under or with respect
to (or otherwise subject to) any Insolvency or Liquidation Proceeding.

“Junior Priority Lien” means the Liens on the Junior Priority Collateral in
favor of Junior Priority Parties under Junior Priority Collateral Documents.

“Junior Priority Parties” means the Second Lien Collateral Agent, the Second
Lien Notes Trustee, the Holders and the other holders of Junior Obligations.

“Lien” means, with respect to any property, (a) any mortgage, deed of trust,
lien, license, pledge, encumbrance, claim, charge, assignment for security,
hypothecation, security interest or encumbrance of any kind or any arrangement
to provide priority or preference, including any easement, right-of-way or other
encumbrance on title to owned Real Property, in each of the foregoing cases
whether voluntary or imposed by law; (b) the interest of a vendor or a lessor
under any conditional sale agreement, Capital Lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such property; provided that in no event shall an
operating lease be deemed to be a Lien; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Majority Noteholders” means the Holders of a majority in principal amount of
the Second Lien Notes issued under the Second Lien Notes Indenture then
outstanding.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Parent Guarantor” means UP Energy Corporation, a Delaware corporation.

“Person” or “person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

 

-5-



--------------------------------------------------------------------------------

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in an Insolvency or Liquidation Proceeding and any amounts received
by the First Lien Collateral Agent or any other Senior Secured Party from a
Junior Priority Party in respect of Shared Collateral pursuant to this Agreement
and all other Proceeds (as defined in the New York UCC) of Shared Collateral.

“Purchase Event” has the meaning assigned to such term in Section 5.07.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay such indebtedness, or to issue other indebtedness or enter into
alternative financing arrangements, in exchange or replacement for such
indebtedness (in whole or in part), including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including, in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” have correlative
meanings.

“Representatives” means the First Lien Collateral Agent and the Second Lien
Collateral Agent.

“Revolving Administrative Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Administrative Agent under the Revolving Credit Agreement.

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
April 12, 2017, among the Borrower, the Parent Guarantor, the other guarantors
from time to time party thereto, the lenders from time to time party thereto,
the Revolving Administrative Agent and the other parties thereto, as amended by
that certain First Amendment to Credit Agreement, dated as of June 6, 2017 and
that Second Amendment to Credit Agreement, dated as of April 19, 2018, as
further amended, restated, amended and restated, replaced, extended, renewed,
Refinanced, supplemented or otherwise modified from time to time in accordance
with the terms of this Agreement.

“Revolving Credit Agreement Cap Amount” means (a) prior to any Refinancing of
the Revolving Credit Agreement, $425,000,000 and (b) for any Refinancing of the
Revolving Credit Agreement, the sum of (i) $425,000,000 and (ii) any additional
Indebtedness incurred to pay interest, premiums, or defeasance costs required by
the instruments governing such existing Indebtedness and fees and expenses
incurred in connection therewith.

 

-6-



--------------------------------------------------------------------------------

“Revolving Credit Agreement Obligations” means the “Obligations” as defined in
the Revolving Credit Agreement and any equivalent term in any Refinancing
thereof.

“Revolving Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the Revolving Credit Agreement.

“Revolving Loan Documents” means the Revolving Credit Agreement and the other
“Loan Documents” as defined in the Revolving Credit Agreement, in each case, as
may be amended, restated, amended and restated, supplemented, replaced,
extended, renewed, Refinanced and/or otherwise modified from time to time in
accordance with the terms of this Agreement.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Second Lien Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Collateral Trustee under the Second Lien Guaranty and Collateral Agreement.

“Second Lien Guaranty and Collateral Agreement” means that certain Second Lien
Guaranty and Collateral Agreement, dated as of the date hereof, among the
Borrower, each other Grantor party thereto and the Second Lien Collateral Agent,
as further amended, restated, amended and restated, replaced, extended, renewed,
Refinanced, supplemented and/or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Second Lien Notes” has the meaning assigned to such term in the Second Lien
Notes Indenture.

“Second Lien Notes Indenture” means that certain Indenture, dated as of the date
hereof, among the Borrower, the Parent Guarantor, the other guarantors from time
to time party thereto, Wilmington Trust, National Association, as trustee and
the Second Lien Collateral Agent, as further amended, restated, amended and
restated, replaced, extended, renewed, Refinanced, supplemented and/or otherwise
modified from time to time in accordance with the terms of this Agreement.

“Second Lien Notes Trustee” means Wilmington Trust, National Association, as
trustee under the Second Lien Notes Indenture, and shall include any successor
Trustee under the Second Lien Notes Indenture.

“Secured Obligations” means the Senior Obligations and the Junior Obligations.

“Secured Parties” means the Senior Secured Parties and the Junior Priority
Parties.

“Senior Collateral” means any “Collateral” (or similar term) as defined in any
Senior Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Senior Collateral Document as security for any Senior Obligations. “Senior
Collateral” shall not include any assets on which no Lien was granted or on
which the parties did not intend to grant a Lien.

 

-7-



--------------------------------------------------------------------------------

“Senior Collateral Documents” means the “Security Instruments” as defined in the
Revolving Credit Agreement and/or the Term Loan Credit Agreement and any other
collateral agreements, security agreements and other instruments and documents
executed and delivered by the Borrower or any other Grantor for purposes of
providing collateral security for any Senior Obligation, in each case, as may be
amended, restated, amended and restated, supplemented, replaced and/or otherwise
modified from time to time in accordance with the terms of this Agreement.

“Senior Debt Documents” means the Revolving Loan Documents and the Term Loan
Documents, in each case, as may be amended, restated, supplemented, replaced,
extended, renewed, Refinanced and/or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Senior Facilities” means the Revolving Credit Agreement and the Term Loan
Credit Agreement.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

“Senior Obligations” means the Revolving Credit Agreement Obligations and the
Term Loan Credit Agreement Obligations; provided that Senior Obligations shall
not include any Excess Senior Obligations.

“Senior Secured Parties” means the Revolving Credit Agreement Secured Parties
and the Term Loan Credit Agreement Secured Parties.

“Shared Collateral” means assets that are both Senior Collateral and Junior
Priority Collateral.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any other Person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, or (b) any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
are, as of such date, owned, Controlled or held by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. Unless otherwise specified, references to “Subsidiary” will be deemed to
refer to a Subsidiary of the Parent Guarantor (other than the Borrower).

“Term Loan Administrative Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Administrative Agent under the Term Loan Credit Agreement.

“Term Loan Credit Agreement” means that certain Senior Secured Term Loan
Agreement, dated as of April 12, 2017, among the Borrower, the Parent Guarantor,
the other guarantors from time to time party thereto, the lenders from time to
time party thereto, the Term Loan Administrative Agent and the other parties
thereto, as further amended, restated, amended and restated, replaced, extended,
renewed, Refinanced, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement.

 

-8-



--------------------------------------------------------------------------------

“Term Loan Credit Agreement Cap Amount” means (a) at any time prior to any
Refinancing of the Term Loan Credit Agreement, $975,000,000 minus any payments
or prepayments of the principal under the Term Loan Credit Agreement, including
in connection with any sales of assets and excluding only payments with proceeds
of permitted Refinancing of the Term Loan Credit Agreement and (b) for any
Refinancing of the Term Loan Credit Agreement, the sum of (i) the amount
calculated at such time in accordance with the immediately preceding clause
(a) and (ii) any additional Indebtedness incurred to pay interest, premiums, or
defeasance costs required by the instruments governing such existing
Indebtedness and fees and expenses incurred in connection therewith.

“Term Loan Credit Agreement Obligations” means the “Obligations” as defined in
the Term Loan Credit Agreement and any equivalent term in any Refinancing
thereof.

“Term Loan Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the Term Loan Credit Agreement.

“Term Loan Documents” means the Term Loan Credit Agreement and the other “Loan
Documents” as defined in the Term Loan Credit Agreement, in each case, as may be
amended, restated, amended and restated, supplemented, replaced, extended,
renewed, Refinanced and/or otherwise modified from time to time in accordance
with the terms of this Agreement.

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

Section 1.02 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “or” is not exclusive. The
word “shall” shall be construed to have the same meaning and effect as the word
“will”. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified, (b) any reference herein to any law
shall be construed as referring to such law as amended, modified, codified or
reenacted, in whole or in part, and in effect from time to time, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to the restrictions contained in the Debt
Documents), (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. No provision of this Agreement shall be interpreted or construed
against any Person solely because such Person or its legal representative
drafted such provision.

 

-9-



--------------------------------------------------------------------------------

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

Section 2.01 Subordination.

(a) Notwithstanding the date, time, manner or order of filing or recordation of
any document or instrument or grant, attachment or perfection of any Liens
granted to the Second Lien Collateral Agent or any other Junior Priority Parties
on the Shared Collateral or of any Liens granted to the First Lien Collateral
Agent or any other Senior Secured Party on the Shared Collateral (or any actual
or alleged defect in any of the foregoing) and notwithstanding any provision of
the UCC of any applicable jurisdiction, any applicable law, any Junior Priority
Document or any Senior Debt Document or any other circumstance whatsoever, the
Second Lien Collateral Agent, on behalf of itself and each other Junior Priority
Party, hereby agrees that (a) any Lien on the Shared Collateral securing any
Senior Obligations now or hereafter held by or on behalf of the First Lien
Collateral Agent or any other Senior Secured Party or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall have priority over and be senior in all
respects and prior to any Lien on the Shared Collateral securing any Junior
Obligations and (b) any Lien on the Shared Collateral securing any Junior
Obligations now or hereafter held by or on behalf of the Second Lien Collateral
Agent, any Junior Priority Parties or other agent or trustee therefor,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Shared Collateral securing any Senior Obligations. All Liens on the
Shared Collateral securing any Senior Obligations shall be and remain senior in
all respects and prior to all Liens on the Shared Collateral securing any Junior
Obligations for all purposes, whether or not such Liens securing any Senior
Obligations are contractually subordinated to any Lien securing any other
obligation of the Borrower, any other Grantor or any other Person.

Section 2.02 Nature of Senior Lender Claims. The Second Lien Collateral Agent,
on behalf of itself and each other Junior Priority Party, acknowledges that
(a) a portion of the Revolving Credit Agreement Obligations are revolving in
nature and that the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, (b) the
terms of the Senior Debt Documents and the Senior Obligations may be amended,
restated, amended and restated, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced in whole or in part
from time to time and (c) subject to the limitations in the definitions of
“Excess Revolving Credit Agreement Obligations” and “Excess Term Loan Credit
Agreement Obligations”, the aggregate amount of the Senior Obligations may be
increased, in each case, without notice to or consent by the Second Lien
Collateral Agent or the other Junior Priority Parties and without affecting the
provisions hereof. The Lien priorities provided for in Section 2.01 shall not be
altered or otherwise affected by any amendment, restatement, amendment and
restatement, supplement or other modification, or any Refinancing, of either the
Senior Obligations or the Junior Obligations, or any portion thereof. As between
the Borrower and the other Grantors and the Junior Priority Parties, the
foregoing provisions will not limit or otherwise affect the obligations of the
Borrower and the other Grantors contained in any Junior Priority Document with
respect to the incurrence of additional Senior Obligations.

 

-10-



--------------------------------------------------------------------------------

Section 2.03 Prohibition on Contesting Liens. The Second Lien Collateral Agent,
for itself and on behalf of each other Junior Priority Party, agrees that it
shall not (and hereby waives any right to) contest or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing any Senior Obligations held (or purported to be held) by or on
behalf of the First Lien Collateral Agent or any of the other Senior Secured
Parties or other agent or trustee therefor in any Senior Collateral, and that
the First Lien Collateral Agent, for itself and on behalf of each other Senior
Secured Party, agrees that it shall not (and hereby waives any right to) contest
or support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the validity, extent, perfection,
priority or enforceability of any Lien securing any Junior Obligations held (or
purported to be held) by or on behalf of the Second Lien Collateral Agent or any
of the other Junior Priority Parties in the Junior Priority Collateral.
Notwithstanding the foregoing, no provision in this Agreement shall be construed
to prevent or impair the rights of the First Lien Collateral Agent or Second
Lien Collateral Agent to enforce this Agreement (including the priority of the
Liens securing the Senior Obligations as provided in Section 2.01) or any of the
Senior Debt Documents or Junior Priority Debt Documents.

Section 2.04 No Other Liens. The parties hereto (including the Borrower, on
behalf of the Grantors) agree that it is their intention that the Senior
Collateral and Junior Priority Collateral be identical, except to the extent
otherwise expressly set forth herein. The parties hereto further agree that, so
long as the Discharge of Senior Obligations has not occurred, (a) none of the
Grantors shall, or shall permit any of its Subsidiaries to, grant or permit any
Lien on any asset to secure any Junior Priority Obligation unless it has
granted, or concurrently therewith grants, a Lien on such asset to secure the
Senior Obligations (however, the refusal or failure of the First Lien Collateral
Agent to accept such Lien will not prevent the Second Lien Collateral Agent or
the other Junior Priority Parties from taking the Lien), and (b) if the Second
Lien Collateral Agent or any other Junior Priority Party shall hold any Lien on
any assets or property of any Grantor securing any Junior Obligations that are
not also subject to the Liens securing all Senior Obligations under the Senior
Collateral Documents, the Second Lien Collateral Agent or Junior Priority Party
(i) shall notify the First Lien Collateral Agent promptly upon becoming aware
thereof and, unless such Grantor shall promptly grant a similar Lien on such
assets or property to the First Lien Collateral Agent, for the benefit of the
Senior Secured Parties, as security for the Senior Obligations, shall assign
such Lien to the First Lien Collateral Agent as security for the Senior
Obligations for the benefit of the Senior Secured Parties (but may retain a
junior Lien on such assets or property subject to the terms hereof) and
(ii) until such assignment or such grant of a similar Lien to the First Lien
Collateral Agent (however, the refusal or failure of the First Lien Collateral
Agent to accept such Lien will not prevent the Second Lien Collateral Agent or
the other Junior Priority Parties from taking the Lien), shall be deemed to hold
and have held such Lien for the benefit of the First Lien Collateral Agent and
the other Senior Secured Parties as security for the Senior Obligations. To the
extent that the provisions of the immediately preceding sentence are not
complied with for any reason, without limiting any other right or remedy
available to the First Lien Collateral Agent or any other Senior Secured Party,
the Second Lien Collateral Agent agrees, for itself and on behalf of the other
Junior Priority Debt Parties, that any amounts received by or distributed to any
Junior Priority Debt Party pursuant to or as a result of any Lien granted in
contravention of this Section 2.04 shall be subject to Sections 4.01 and 4.02.
The parties hereto further agree that, so long as the Discharge of Junior
Obligations has not occurred, (a) none of the Grantors shall, or shall permit
any of its Subsidiaries to, grant or permit any Lien on any asset to

 

-11-



--------------------------------------------------------------------------------

secure any Senior Obligation unless it has granted, or concurrently therewith
grants, a Lien on such asset to secure the Junior Obligations (however, the
refusal or failure of the Second Lien Collateral Agent to accept such Lien will
not prevent the First Lien Collateral Agent or the other Senior Secured Parties
from taking the Lien), and (b) if the First Lien Collateral Agent or any other
Senior Secured Party shall hold any Lien on any assets or property of any
Grantor securing any Senior Obligations that are not also subject to the Liens
securing all Junior Obligations under the Junior Priority Collateral Documents,
the First Lien Collateral Agent or Senior Secured Party shall notify the Second
Lien Collateral Agent promptly upon becoming aware thereof and such Grantor
shall promptly grant a similar Lien on such assets to the Second Lien Collateral
Agent (except with respect to any Lien with respect to which the Second Lien
Collateral Agent has declined or failed to accept such grant on behalf of the
Junior Priority Parties) for the benefit of the Second Lien Collateral Agent and
the other Junior Priority Parties as security for the Junior Obligations. The
First Lien Collateral Agent and Second Lien Collateral Agent agree that the
documents and agreements creating or evidencing the Senior Collateral and the
Junior Priority Collateral and guarantees for the Senior Obligations and the
Junior Obligations shall be in all material respects the same forms of documents
other than with respect to the senior and junior lien nature of the Obligations
thereunder.

Section 2.05 Perfection of Liens. Except for the limited agreements of the First
Lien Collateral Agent pursuant to Section 5.05 hereof, the First Lien Collateral
Agent and the other Senior Secured Parties shall not be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Lien Collateral Agent or the other
Junior Priority Parties. The provisions of this Agreement are intended to govern
the respective Lien priorities as between the Senior Secured Parties and the
Junior Priority Parties and shall not impose on the First Lien Collateral Agent,
the other Senior Secured Parties, the Second Lien Collateral Agent, the other
Junior Priority Parties or any agent or trustee therefor any obligations in
respect of the disposition of Proceeds of any Shared Collateral which would
conflict with prior perfected claims therein in favor of any other Person or any
order or decree of any court or governmental authority or any applicable law.

Section 2.06 Certain Cash Collateral. Notwithstanding anything in this Agreement
or any other Senior Debt Documents or Junior Priority Debt Documents to the
contrary, collateral consisting of cash and cash equivalents pledged to secure
Revolving Credit Agreement Obligations consisting of reimbursement obligations
in respect of Letters of Credit or otherwise held by the First Lien Collateral
Agent pursuant to Section 2.08(j) of the Revolving Credit Agreement (or any
corresponding successor provisions) shall be applied as specified in the
Revolving Credit Agreement and will not constitute Shared Collateral.

 

-12-



--------------------------------------------------------------------------------

ARTICLE III

Enforcement

Section 3.01 Exercise of Remedies.

(a) So long as the Discharge of Senior Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, (i) neither the Second Lien Collateral Agent
nor any Junior Priority Party will (w) file or commence any Insolvency or
Liquidation Proceeding against the Borrower or any other Guarantor, (x) exercise
or seek to exercise any Enforcement Action (including the rights to set off or
credit bid their debt) with respect to any Shared Collateral in respect of any
Junior Obligations, or institute (or join with any Person in instituting) any
action or proceeding with respect to such Enforcement Action, (y) contest,
protest or object to any foreclosure proceeding or action brought with respect
to the Shared Collateral or any other Senior Collateral by the First Lien
Collateral Agent or any other Senior Secured Party in respect of the Senior
Obligations, the exercise of any right by the First Lien Collateral Agent or any
other Senior Secured Party (or any agent or sub-agent on their behalf) in
respect of the Senior Obligations under any lockbox agreement, control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the First Lien Collateral Agent or any other Senior Secured
Party either is a party or may have rights as a third party beneficiary, or any
other exercise by any such party of any rights and remedies relating to the
Shared Collateral under the Senior Debt Documents or otherwise in respect of the
Senior Collateral or the Senior Obligations, or (z) object to the forbearance by
the Senior Secured Parties from bringing or pursuing any foreclosure proceeding
or action or any other exercise of any rights or remedies relating to the Shared
Collateral in respect of Senior Obligations and (ii) except as otherwise
expressly provided for herein, the First Lien Collateral Agent and the Senior
Secured Parties shall have the exclusive right to take an Enforcement Action
(including the rights to set off or credit bid their debt) with respect to the
Shared Collateral without any consultation with or the consent of the Second
Lien Collateral Agent or any other Junior Priority Party; provided, however,
that (A) in any Insolvency or Liquidation Proceeding commenced by or against the
Borrower or any other Grantor, the Second Lien Collateral Agent may file a
claim, proof of claim, or statement of interest with respect to the Junior
Obligations, (B) the Second Lien Collateral Agent may take any action (not
adverse to the prior Liens on the Shared Collateral securing the Senior
Obligations or the rights of the First Lien Collateral Agent or the other Senior
Secured Parties to exercise remedies in respect thereof) in order to create,
prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Shared Collateral, (C) the Second
Lien Collateral Agent and the other Junior Priority Parties may exercise their
rights and remedies as unsecured creditors, solely to the extent provided in
Section 5.04, (D) the Junior Priority Parties may file any responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims or Liens of the Junior Priority Parties or the
avoidance of any Junior Priority Lien to the extent not inconsistent with the
terms of this Agreement, (E) the Junior Priority Parties may vote with respect
to any Plan of Reorganization in a manner that is consistent with and otherwise
in accordance with this Agreement (including without limitation,
Section 6.10(b)), and (F) subject to the following proviso, from and after the
Junior Priority Enforcement Date, the Second Lien Collateral Agent may exercise
or seek to exercise any Enforcement Action (including the rights to set off or
credit bid their debt) with respect to any Shared Collateral in respect of any
Junior Obligations, or institute (or join with any Person in instituting) any
action or proceeding with respect to such Enforcement Action; provided that,
notwithstanding the occurrence of the Junior Priority Enforcement Date, at any
time prior to the commencement by the Second Lien Collateral Agent of the
exercise of any such rights or remedies with respect to all or a material
portion of the Shared Collateral following the Junior Priority Enforcement Date,
in the event that the First Lien Collateral Agent has commenced and is actively
pursuing in a commercially reasonable manner any Enforcement Action with respect
to all or a material portion of such Shared Collateral, the

 

-13-



--------------------------------------------------------------------------------

Second Lien Collateral Agent shall not be permitted to exercise or seek to
exercise any Enforcement Action (including the rights to set off or credit bid
their debt) with respect to any Shared Collateral in respect of any Junior
Obligations, or institute (or join with any Person in instituting) any action or
proceeding with respect to such Enforcement Action (in each case of (A)
through (F) above, solely to the extent such action is not inconsistent with, or
could not result in a resolution inconsistent with, the terms of this
Agreement). In exercising rights and remedies with respect to the Senior
Collateral, the First Lien Collateral Agent and the other Senior Secured Parties
may enforce the provisions of the Senior Debt Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of Shared
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition and to exercise all of the rights and remedies of a secured lender
under the UCC of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

(b) So long as the Discharge of Senior Obligations has not occurred, except as
expressly provided in the proviso in clause (ii) of Section 3.01(a) and in
Article VI, the Second Lien Collateral Agent, on behalf of itself and each other
Junior Priority Party, agrees that it will not, in any context, including
without limitation in its role as secured creditor, take or receive any Shared
Collateral or any Proceeds of Shared Collateral in connection with the exercise
of any right or remedy (including setoff) with respect to any Shared Collateral
in respect of Junior Obligations. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Obligations has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.01(a)
and in Article VI, the sole right of the Second Lien Collateral Agent and the
other Junior Priority Parties with respect to the Shared Collateral is to hold a
Lien on the Shared Collateral in respect of Junior Obligations pursuant to the
Junior Priority Debt Documents for the period and to the extent granted therein
and to receive a share of the Proceeds thereof, if any, after the Discharge of
Senior Obligations has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.01(a), (i) the Second
Lien Collateral Agent, for itself and on behalf of each other Junior Priority
Party, agrees that neither the Second Lien Collateral Agent nor any other Junior
Priority Party will take any action that would hinder any exercise of remedies
undertaken by the First Lien Collateral Agent or any other Senior Secured Party
with respect to the Shared Collateral under the Senior Debt Documents, including
any sale, lease, exchange, transfer or other disposition of the Shared
Collateral, whether by foreclosure or otherwise, and (ii) the Second Lien
Collateral Agent, for itself and on behalf of each other Junior Priority Party,
hereby waives any and all rights it or any Junior Priority Party may have as a
junior lien creditor or otherwise to object to the manner in which the First
Lien Collateral Agent or the other Senior Secured Parties seek to enforce or
collect the Senior Obligations or the Liens granted on any of the Senior
Collateral, regardless of whether any action or failure to act by or on behalf
of the First Lien Collateral Agent or any other Senior Secured Party is adverse
to the interests of the Junior Priority Parties.

(d) The Second Lien Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Junior Priority Document
shall be deemed to restrict in any way the rights and remedies of the First Lien
Collateral Agent or the other Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

 

-14-



--------------------------------------------------------------------------------

(e) Subject to Section 3.01(a), the First Lien Collateral Agent shall have the
exclusive right to exercise any right or remedy with respect to the Shared
Collateral and shall have the exclusive right to determine and direct the time,
method and place for exercising such right or remedy or conducting any
proceeding with respect thereto. Following the Discharge of Senior Obligations,
the Second Lien Collateral Agent shall have the exclusive right to exercise any
right or remedy with respect to the Shared Collateral, and the Second Lien
Collateral Agent shall have the exclusive right to direct the time, method and
place of exercising or conducting any proceeding for the exercise of any right
or remedy available to the Junior Priority Parties with respect to the Shared
Collateral, or of exercising or directing the exercise of any trust or power
conferred on the Second Lien Collateral Agent, or for the taking of any other
action authorized by the Junior Priority Collateral Documents.

Section 3.02 [Reserved].

Section 3.03 Actions upon Breach. Should the Second Lien Collateral Agent or any
other Junior Priority Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, the First Lien Collateral Agent or other Senior Secured Party (in its
or their own name or in the name of the Borrower or any other Grantor) or the
Borrower or any other Grantor may obtain relief against the Second Lien
Collateral Agent or such other Junior Priority Party by injunction, specific
performance or other appropriate equitable relief. The Second Lien Collateral
Agent, on behalf of itself and each other Junior Priority Party, hereby
(i) agrees that the Senior Secured Parties’ damages from the actions of the
Second Lien Collateral Agent or any other Junior Priority Party may at that time
be difficult to ascertain and may be irreparable and waives any defense that the
Senior Secured Parties cannot demonstrate damage or be made whole by the
awarding of damages, (ii) agrees that the Borrower’s and the other Grantors’
damages from the actions of the Second Lien Collateral Agent or any other Junior
Priority Party may at that time be difficult to ascertain and may be irreparable
and waives any defense that the Borrower or any other Grantor cannot demonstrate
damage or be made whole by the awarding of damages, and (iii) irrevocably waives
any defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by the First Lien Collateral Agent, any other Senior Secured
Party, or the Borrower or any other Grantor.

ARTICLE IV

Payments

Section 4.01 Application of Proceeds. After an event of default under any Senior
Debt Document has occurred and until such event of default is cured or waived,
so long as the Discharge of Senior Obligations has not occurred and regardless
of whether an Insolvency or Liquidation Proceeding has been commenced, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral or upon

 

-15-



--------------------------------------------------------------------------------

the exercise of any other remedies shall be applied by the First Lien Collateral
Agent to the Senior Obligations in such order as specified in the relevant
Senior Debt Documents until the Discharge of Senior Obligations has occurred.
Upon the Discharge of Senior Obligations, the First Lien Collateral Agent shall
deliver promptly to the Second Lien Collateral Agent any Shared Collateral or
Proceeds thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Second Lien Collateral Agent to the Junior Obligations in such
order as specified in the relevant Junior Priority Debt Documents until the
Discharge of Junior Obligations has occurred. Upon the Discharge of Junior
Obligations, the Second Lien Collateral Agent shall deliver promptly to the
First Lien Collateral Agent any Shared Collateral or Proceeds thereof held by it
in the same form as received, with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct, to be applied by the First Lien
Collateral Agent to the Excess Senior Obligations in such order as specified in
the applicable Senior Debt Documents until such Excess Senior Obligations have
been paid in full in cash. Upon the payment in full in cash of the Excess Senior
Obligations, any Shared Collateral or Proceeds thereof shall be distributed to
the relevant Grantor or, to the extent directed by such Grantor or a court of
competent jurisdiction, to whomever may be lawfully entitled to receive the then
remaining amount to be distributed.

Section 4.02 Payments Over. Subject to Article VI hereof, unless and until the
Discharge of Senior Obligations has occurred, (a) regardless of whether an
Insolvency or Liquidation Proceeding has been commenced, any Shared Collateral
or Proceeds thereof received by the Second Lien Collateral Agent or any other
Junior Priority Party in connection with the exercise of any right or remedy
(including setoff) relating to the Shared Collateral, whether or not in
contravention of this Agreement or otherwise, and (b) any distributions received
by the Second Lien Collateral Agent or any other Junior Priority Party with
respect to its secured claims pursuant to an Insolvency or Liquidation
Proceeding, shall, in the case of clauses (a) and (b), be segregated and held in
trust for the benefit of and forthwith paid over to the First Lien Collateral
Agent for the benefit of the Senior Secured Parties in the same form as
received, with any necessary endorsements (as reasonably determined by the First
Lien Collateral Agent), or as a court of competent jurisdiction may otherwise
direct. The First Lien Collateral Agent is hereby authorized to make any such
endorsements as agent for the Second Lien Collateral Agent or any other Junior
Priority Party. This authorization is coupled with an interest and is
irrevocable. For the avoidance of doubt, this Agreement provides for Lien
priorities as between the Senior Secured Parties with respect to the Senior
Obligations, on the one hand, and the Junior Priority Parties with respect to
the Junior Obligations, on the other hand, and does not subordinate the Junior
Obligations to the Senior Obligations in right of payment. Notwithstanding
anything to the contrary herein, to the extent that the Second Lien Collateral
Agent or any other Junior Priority Party is required to pay over any Shared
Collateral or Proceeds thereof as a result of any avoidance or invalidation of
or defect with respect to any Senior Lien, the Second Lien Collateral Agent and
the Junior Priority Parties shall only be required to pay over any such Shared
Collateral or Proceeds in excess of the amount that the Second Lien Collateral
Agent or the Junior Priority Parties would have received and been entitled to
but for such avoidance, invalidation or defect.

 

-16-



--------------------------------------------------------------------------------

ARTICLE V

Other Agreements

Section 5.01 Releases and Related Matters.

(a) The Second Lien Collateral Agent, for itself and on behalf of each other
Junior Priority Party, agrees that, in the event of (i) a sale, transfer or
other disposition of any specified item of Shared Collateral (including all or
substantially all of the equity interests of any Subsidiary of the Parent
Guarantor) or (ii) a termination and release of a Subsidiary Guarantor from its
obligations under its guaranty of Senior Obligations, in each case, (A) by, or
with the consent of, both of the First Lien Collateral Agent and the Second Lien
Collateral Agent, (B) permitted under both of the Senior Debt Documents and the
Junior Priority Debt Documents or (C) pursuant to an Enforcement Action, the
Liens granted to the Second Lien Collateral Agent and the other Junior Priority
Parties upon such Shared Collateral to secure Junior Obligations and/or the
obligations of such Subsidiary Guarantor under its guaranty of the Junior
Obligations, as applicable, shall (whether or not any Insolvency or Liquidation
Proceeding is pending at such time) terminate and be released, immediately and
automatically and without any further action, concurrently with the termination
and release of all Liens granted upon such Shared Collateral to secure Senior
Obligations and/or the termination and release of all obligations of such
Subsidiary Guarantor under its guaranty of Senior Obligations, as applicable;
provided that the Liens securing the Senior Obligations and the Junior
Obligations will attach to the Proceeds of the sale, transfer or other
disposition on the same basis of priority as the Liens on the Shared Collateral
securing the Senior Obligations rank to the Liens on the Shared Collateral
securing the Junior Obligations pursuant to this Agreement. Upon delivery to a
Second Lien Collateral Agent of an executed certificate of a Responsible Officer
stating that any such termination and release of Liens on the Shared Collateral
securing the Senior Obligations and/or such termination and release of such
Subsidiary Guarantor from its obligations under its guaranty of Senior
Obligations, as the case may be, has become effective and is in compliance with
this Agreement (or shall become effective concurrently with such termination and
release of the Liens granted to the Junior Priority Parties and the Second Lien
Collateral Agent and/or such termination and release of such Subsidiary Guaranty
under its guaranty of Junior Obligations, as applicable, and will be in
compliance with this Agreement), and any necessary or proper instruments of
termination or release prepared by the Borrower or any other Grantor, the Second
Lien Collateral Agent will promptly execute, deliver or acknowledge, at the
Borrower’s or the other applicable Grantor’s sole cost and expense, such
instruments reasonably requested by the Borrower or any other Grantor to
evidence such termination and release of the Liens or of such Subsidiary
Guarantor from its obligations under its guaranty of Junior Obligations. Nothing
in this Section 5.01(a) will be deemed to affect any agreement of the Second
Lien Collateral Agent, for itself and on behalf of the other Junior Priority
Parties, to release the Liens on the Junior Priority Collateral as set forth in
the relevant Junior Priority Debt Documents.

(b) Other than for purposes of clause (A) of Section 5.01(a), the Second Lien
Collateral Agent, for itself and on behalf of each other Junior Priority Party,
hereby irrevocably constitutes and appoints the First Lien Collateral Agent and
any officer or agent of the First Lien Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Second Lien Collateral Agent
or other

 

-17-



--------------------------------------------------------------------------------

Junior Priority Party or in the First Lien Collateral Agent’s own name, from
time to time in the First Lien Collateral Agent’s discretion, for the purpose of
carrying out the terms of Section 5.01(a), to take any and all appropriate
action and to execute any and all documents and instruments that may be
necessary or desirable to accomplish the purposes of Section 5.01(a), including
any termination statements, endorsements or other instruments of transfer or
release. The First Lien Collateral Agent hereby agrees to take action reasonably
requested by the Grantors to carry out the terms of this Section 5.01(b) or to
accomplish the purposes of Section 5.01(a).

(c) Unless and until the Discharge of Senior Obligations has occurred, the
Second Lien Collateral Agent, for itself and on behalf of each other Junior
Priority Party, hereby consents to the application, whether prior to or after an
event of default under any Senior Debt Document, of proceeds of Shared
Collateral to the repayment of Senior Obligations pursuant to the Senior Debt
Documents, provided that nothing in this Section 5.01(c) shall be construed to
prevent or impair the rights of the Second Lien Collateral Agent or the other
Junior Priority Parties to receive proceeds in connection with the Junior
Obligations not otherwise in contravention of this Agreement; provided further,
that the immediately preceding proviso shall not apply and such proceeds shall
be subject to Section 4.02 in the event the Second Lien Collateral Agent or any
Junior Priority Party receives proceeds of Shared Collateral in connection with
the exercise by the Second Lien Collateral Agent of its rights under
Section 3.01(a)(ii)(F).

(d) Notwithstanding anything to the contrary in any Junior Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Junior
Priority Collateral Document each require any Grantor to (i) make any payments
in respect of any item of Shared Collateral to, (ii) deliver or afford control
over any item of Shared Collateral to, or deposit any item of Shared Collateral
with, (iii) register ownership of any item of Shared Collateral in the name of
or make an assignment of ownership of any Shared Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other Person acting in a similar capacity to agree to comply, in respect of any
item of Shared Collateral, with instructions or orders from, or to treat, in
respect of any item of Shared Collateral, as the entitlement holder, (v) hold
any item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under applicable law),
(vi) obtain the agreement of a bailee or other third party to hold any item of
Shared Collateral for the benefit of or subject to the control of or, in respect
of any item of Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
First Lien Collateral Agent or any other Senior Secured Party, on the one hand,
and the Second Lien Collateral Agent or any other Junior Priority Party, on the
other hand, such Grantor may, until the Discharge of Senior Obligations has
occurred, comply with such requirement under any applicable Junior Priority
Collateral Document as it relates to such Shared Collateral by taking any of the
actions set forth above only with respect to, or in favor of, the First Lien
Collateral Agent or other Senior Secured Party; provided, notwithstanding
anything to the contrary, any action or compliance with respect to the foregoing
by any Grantor shall not cause a default or event of default to exist under any
Senior Debt Document or any Junior Priority Document.

 

-18-



--------------------------------------------------------------------------------

Section 5.02 Insurance and Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, the First Lien Collateral Agent and the
other Senior Secured Parties shall have the sole and exclusive right, subject to
the rights of the Grantors under the Senior Debt Documents, to (a) adjust
settlement for any insurance policy covering the Shared Collateral in the event
of any loss thereunder and (b) approve any award granted in any condemnation or
similar proceeding affecting the Shared Collateral. Unless and until the
Discharge of Senior Obligations has occurred, all proceeds of any such policy
and any such award, if in respect of the Shared Collateral, shall be paid
(i) first, prior to the occurrence of the Discharge of Senior Obligations, to
the First Lien Collateral Agent for the benefit of Senior Secured Parties
pursuant to the terms of the Senior Debt Documents, (ii) second, after the
occurrence of the Discharge of Senior Obligations, to the Second Lien Collateral
Agent for the benefit of the Junior Priority Parties pursuant to the terms of
the applicable Junior Priority Debt Documents, (iii) third, after the occurrence
of the Discharge of Junior Obligations, to the First Lien Collateral Agent for
the benefit of the Senior Secured Parties pursuant to the Senior Debt Documents
for the payment of any Excess Senior Obligations until such Excess Senior
Obligations have been paid in full in cash, and (iv) fourth, to the owner of the
subject property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If the Second Lien Collateral Agent
or any other Junior Priority Party shall, at any time, receive any proceeds of
any such insurance policy or any such award in contravention of this Agreement,
it shall pay such proceeds over to the First Lien Collateral Agent in accordance
with the terms of Section 4.02 to be applied in accordance with the immediately
preceding sentence.

Section 5.03 Amendments to Debt Documents.

(a) The Senior Debt Documents may be amended, restated, amended and restated,
supplemented, extended, renewed, replaced, restructured, and/or otherwise
modified in accordance with their terms, and the Indebtedness under the Senior
Debt Documents may be Refinanced or replaced, in whole or in part, in each case,
without the consent of any Junior Priority Party, so long as permitted by the
Junior Priority Debt Documents, all without affecting the Lien priorities
provided for herein and the other provisions hereof; provided, however, that,
without the consent of the Majority Noteholders, no such amendment, restatement,
supplement, modification or Refinancing (or successive amendments, restatements,
supplements, modifications or Refinancings) shall (i) contravene the provisions
of this Agreement or (ii) contractually restrict or otherwise directly and
adversely affect the payment at or following (and, for the avoidance of doubt,
solely at or following, and not prior to) maturity of the Second Lien Notes.

(b) Without the prior written consent of the First Lien Collateral Agent, no
Junior Priority Document may be amended, restated, amended and restated,
supplemented, extended, renewed, replaced, restructured, or otherwise modified,
or entered into, and no Indebtedness under the Junior Priority Debt Documents
may be Refinanced, to the extent such amendment, restatement, supplement or
modification or Refinancing, or the terms of such new Junior Priority Document,
would (i) contravene the provisions of this Agreement, (ii) change to earlier
dates any scheduled (other than mandatory prepayments) dates for payment of
principal (including the final maturity date) on Indebtedness under such Junior
Priority Document or cause any additional scheduled payments (other than
mandatory prepayments) of principal on Indebtedness to be paid, in each case,
only to the extent such payment is scheduled to be paid prior to the final
maturity date of any applicable Senior Obligation, or (iii) reduce the capacity
to incur Indebtedness for borrowed money constituting Senior Obligations to an
amount less than the amount of such Senior Obligations permitted to be incurred
in accordance with the terms of the

 

-19-



--------------------------------------------------------------------------------

Junior Priority Debt Documents in effect on the date hereof or such later date
to the extent such amount has been increased. No Junior Priority Collateral
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Junior Priority Collateral Document, would be prohibited by or inconsistent with
any of the terms of this Agreement.

(c) The Second Lien Collateral Agent, for itself and on behalf of each other
Junior Priority Party, agrees that the Borrower shall cause each Junior Priority
Collateral Document to include the following language (or language to similar
effect reasonably approved by the First Lien Collateral Agent and reasonably
acceptable to the Second Lien Collateral Agent):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Lien Collateral Agent] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interest granted in favor of the Senior Secured Parties (as defined in the First
Lien/Second Lien Intercreditor Agreement referred to below), including liens and
security interests granted to Bank of Montreal, as collateral agent (or
permitted successor collateral agent), pursuant to or in connection with (1) the
Credit Agreement, dated as of April 12, 2017, among the Borrower, the Parent
Guarantor, the other guarantors from time to time party thereto, the lenders
from time to time party thereto, the Bank of Montreal, as Administrative Agent
and the other parties thereto, as amended by that certain First Amendment to
Credit Agreement, dated as of June 6, 2017 and that Second Amendment to Credit
Agreement, dated as of April 19, 2018, as further amended, restated, amended and
restated, replaced, extended, renewed, refinanced, supplemented or otherwise
modified from time to time and (2) the Senior Secured Term Loan Agreement, dated
as of April 12, 2017, among the Borrower, the Parent Guarantor, the other
guarantors from time to time party thereto, the lenders from time to time party
thereto, Barclays Bank PLC, Administrative Agent and the other parties thereto,
as further amended, restated, amended and restated, replaced, extended, renewed,
refinanced, supplemented or otherwise modified from time to time and (ii) the
exercise of any right or remedy by the [Second Lien Collateral Agent] hereunder
is subject to the limitations and provisions of the First Lien/Second Lien
Intercreditor Agreement dated as of [•] (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “First
Lien/Second Lien Intercreditor Agreement”), among Bank of Montreal, as First
Lien Collateral Agent, Wilmington Trust, National Association, as Second Lien
Collateral Agent, the Borrower, the Parent Guarantor and the Subsidiaries of the
Parent Guarantor from time to time party thereto and affiliated and other
entities from time to time party thereto. In the event of any conflict between
the terms of the First Lien/Second Lien Intercreditor Agreement and the terms of
this Agreement, the terms of the First Lien/Second Lien Intercreditor Agreement
shall govern.”

 

-20-



--------------------------------------------------------------------------------

(d) In the event that the First Lien Collateral Agent and/or the Senior Secured
Parties enter into any amendment, waiver or consent in respect of any of the
Senior Collateral Documents for the purpose of adding to or deleting from, or
waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the First Lien
Collateral Agent, the other Senior Secured Parties, the Borrower or any other
Grantor thereunder (excluding any amendment, waiver or consent resulting in the
release of any Liens in Senior Collateral or having a substantially similar
effect of a release), then such amendment, waiver or consent shall, unless such
amendment, waiver or consent would be prejudicial to the rights of the Junior
Priority Parties to a greater extent than to the rights of the Senior Secured
Parties (other than with respect to the Lien priorities with respect to the
Junior Priority Parties and the Senior Secured Parties set forth herein), apply
automatically to any comparable provision of each comparable Junior Priority
Collateral Document without the consent of the Second Lien Collateral Agent or
any other Junior Priority Party and without any action by the Second Lien
Collateral Agent, the Borrower or any other Grantor; provided, however, that
(i) no such amendment, waiver or consent shall (A) remove assets subject to the
Junior Priority Liens or release any such Liens, except to the extent that such
release is required by Section 5.01(a) or under the Junior Priority Documents
and provided that there is a release of the corresponding Senior Liens,
(B) amend, modify or otherwise affect the rights, privileges, immunities or
duties of the Second Lien Collateral Agent in its role as Second Lien Collateral
Agent without its prior written consent or (C) permit any additional Liens on
any Shared Collateral that are not permitted under the terms of the Junior
Priority Documents or ARTICLE VI of this Agreement, and (ii) written notice of
such amendment, waiver or consent shall have been given by the Borrower to the
Second Lien Collateral Agent within 10 Business Days after the effectiveness of
such amendment, waiver or consent.

(e) The Borrower agrees to deliver to each of the First Lien Collateral Agent
and the Second Lien Collateral Agent copies of (i) any amendments, supplements
or other modifications to the Senior Debt Documents or the Junior Priority Debt
Documents and (ii) any new Senior Debt Documents or Junior Priority Debt
Documents promptly after effectiveness thereof.

Section 5.04 Rights as Unsecured Creditors. Except as otherwise expressly
provided for herein, the Second Lien Collateral Agent and the other Junior
Priority Parties may exercise any rights and remedies as unsecured creditors
they may have against the Borrower and any other Grantor in accordance with the
terms of the Junior Priority Debt Documents and applicable law so long as such
rights and remedies do not violate, or are not otherwise inconsistent with, any
express provision of this Agreement. Nothing in this Agreement shall prohibit
the receipt by the Second Lien Collateral Agent or any other Junior Priority
Party of the required payments of principal, premium, interest, fees,
indemnities, expenses and other amounts due under the Junior Priority Debt
Documents so long as such receipt is not the direct or indirect result of the
exercise by a Second Lien Collateral Agent or any other Junior Priority Party of
rights or remedies as a secured creditor in respect of Shared Collateral in
contravention of this Agreement or is not otherwise subject to turnover pursuant
to Section 4.02. In the event the Second Lien Collateral Agent or any other
Junior Priority Party becomes a judgment lien creditor in respect of Shared
Collateral as a result of its enforcement of its rights as an unsecured creditor
in respect of Junior Obligations, such judgment lien shall be subordinated to
the Liens securing Senior Obligations and any DIP Financing (and all obligations
relating thereto) on the same basis as the other Liens securing the Junior
Obligations are so subordinated to such Liens securing Senior Obligations under
this Agreement. Nothing in this Agreement shall impair or otherwise adversely
affect any rights or remedies the First Lien Collateral Agent or the other
Senior Secured Parties may have with respect to the Senior Collateral.

 

-21-



--------------------------------------------------------------------------------

Section 5.05 Gratuitous Bailee for Perfection.

(a) The First Lien Collateral Agent acknowledges and agrees that if it shall at
any time hold a Lien securing any Senior Obligations on any Shared Collateral
(including for avoidance of doubt, deposit accounts subject to control
agreements) that can be perfected by the possession, control (including as
defined in Section 9-104 of the UCC) or notation of such Shared Collateral or of
any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of, or notated in the name of, such First Lien Collateral Agent, or of agents or
bailees of such Person (such Shared Collateral being referred to herein as the
“Pledged or Controlled Collateral”), or if it shall at any time obtain any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, the First Lien Collateral
Agent shall also hold, control or notate such Pledged or Controlled Collateral,
or take such actions with respect to such landlord waiver, bailee’s letter or
similar agreement or arrangement, as sub-agent or gratuitous bailee for the
Second Lien Collateral Agent, in each case solely for the purpose of perfecting
the Liens granted under the Junior Priority Collateral Documents or granting
rights or access to any Shared Collateral subject to such landlord waiver or
bailee’s letter or any similar agreement or arrangement and subject to the terms
and conditions of this Section 5.05.

(b) Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the First Lien Collateral Agent and the Senior
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Junior Priority Collateral Documents did not exist. The rights
of the Second Lien Collateral Agent and the other Junior Priority Parties with
respect to the Pledged or Controlled Collateral shall at all times be subject to
the terms of this Agreement.

(c) The First Lien Collateral Agent and the other Senior Secured Parties shall
have no obligation whatsoever to the Second Lien Collateral Agent or any other
Junior Priority Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
First Lien Collateral Agent under this Section 5.05 shall be limited solely to
holding, controlling or being notated on the Shared Collateral and the related
Liens referred to in paragraph (a) of this Section 5.05 as sub-agent and
gratuitous bailee for the Second Lien Collateral Agent for purposes of
perfecting the Lien held by the Second Lien Collateral Agent on behalf of the
Junior Priority Parties.

(d) The First Lien Collateral Agent shall not have, by reason of the Junior
Priority Collateral Documents or this Agreement, or any other document, a
fiduciary relationship in respect of the Second Lien Collateral Agent or any
other Junior Priority Party, and the Second Lien Collateral Agent, for itself
and on behalf of each other Junior Priority Party, hereby waives and releases
the First Lien Collateral Agent from all claims and liabilities arising pursuant
to the First Lien Collateral Agent’ roles under this Section 5.05 as sub-agents
and gratuitous bailees with respect to the Shared Collateral.

 

-22-



--------------------------------------------------------------------------------

(e) Upon the Discharge of Senior Obligations, the First Lien Collateral Agent
shall, at the Grantors’ sole cost and expense, (i)(A) deliver to the Second Lien
Collateral Agent, to the extent that it is legally permitted to do so, all
Shared Collateral, including all proceeds thereof, held or controlled by such
First Lien Collateral Agent or any of its agents or bailees, including the
transfer of possession and control, or the notation of, as applicable, of the
Pledged or Controlled Collateral, together with any necessary endorsements or
notices to depositary banks, securities intermediaries and commodities
intermediaries, and assign its rights under any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights in or access
to Shared Collateral, or (B) direct and deliver such Shared Collateral as a
court of competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (iii) notify any governmental authority involved in any condemnation
or similar proceeding involving any Grantor that the Second Lien Collateral
Agent is entitled to approve any awards granted in such proceeding. The Borrower
and the other Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify the First Lien
Collateral Agent for any loss or damage suffered by the First Lien Collateral
Agent as a result of such transfer, except for any loss or damage suffered by
any such Person that is determined by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the bad faith, gross
negligence or willful misconduct of such Person or (to the extent involved in or
aware of such transfer) any of its Controlling Persons or Controlled Affiliates
or any of the officers, directors, employees, partners or agents of any of the
foregoing. The First Lien Collateral Agent shall have no obligations to follow
instructions from the Second Lien Collateral Agent or any other Junior Priority
Party in contravention of this Agreement.

(f) None of the First Lien Collateral Agent nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Borrower or any Subsidiary to the First Lien
Collateral Agent or any other Senior Secured Party under the Senior Debt
Documents or any assurance of payment in respect thereof or to any Junior
Priority Party, or to resort to such collateral security or other assurances of
payment in any particular order, and all of their rights in respect of such
collateral security or any assurance of payment in respect thereof shall be
cumulative and in addition to all other rights, however existing or arising.
Without limiting any of the foregoing, the Second Lien Collateral Agent, on
behalf of itself and each Junior Priority Party, hereby agrees that it will not,
and hereby waives any right to, assert any marshaling, appraisal, valuation or
other similar right that may otherwise be available to a junior secured
creditor.

Section 5.06 When Discharge of Senior Obligations Deemed To Not Have Occurred.
If, at any time substantially concurrently with or after the occurrence of the
Discharge of Senior Obligations, the Borrower or any Subsidiary consummates any
Refinancing of or incurs any Senior Obligations, then such Discharge of Senior
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken prior to the
date of such consummation or incurrence as a result of the occurrence of such
first Discharge of Senior Obligations) and the applicable agreement governing
such Senior Obligations shall automatically be treated as a Senior Debt Document
for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Shared Collateral set forth herein, and the
agent, representative or trustee for the holders of such Senior Obligations
shall be a First Lien Collateral Agent for all purposes of this Agreement. Upon
receipt of notice

 

-23-



--------------------------------------------------------------------------------

of such incurrence (including the identity of the new First Lien Collateral
Agent) from the Borrower and the new First Lien Collateral Agent under the
agreement governing such Senior Obligations, the Second Lien Collateral Agent
shall promptly (a) enter into such documents and agreements (at the expense of
the Borrower), including amendments or supplements to this Agreement, as the
Borrower or such new First Lien Collateral Agent shall reasonably request in
writing in order to provide the new First Lien Collateral Agent the rights of a
First Lien Collateral Agent contemplated hereby, (b) deliver to such First Lien
Collateral Agent, to the extent that it is legally permitted to do so, all
Shared Collateral, including all proceeds thereof, held or controlled by the
Second Lien Collateral Agent or any of its agents or bailees, including the
transfer of possession and control, or the notation, as applicable, of the
Pledged or Controlled Collateral, together with any necessary endorsements and
notices to depositary banks, securities intermediaries and commodities
intermediaries, and assign its rights under any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights in or access
to Shared Collateral, (c) notify any applicable insurance carrier that the new
First Lien Collateral Agent is entitled to be the loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (d) notify any governmental authority involved in any condemnation
or similar proceeding involving a Grantor that the new First Lien Collateral
Agent is entitled to approve any awards granted in such proceeding.

Section 5.07 Purchase Right. Without prejudice to the enforcement of the Senior
Secured Parties’ remedies, the Senior Secured Parties agree that following
(a) the acceleration of any Senior Obligations in accordance with the terms of
the applicable Senior Debt Document, (b) a payment Event of Default (under and
as defined in the Senior Debt Document governing any Senior Facility as of the
date hereof) at or following final maturity of such Senior Facility, or (c) the
commencement of an Insolvency or Liquidation Proceeding (each, a “Purchase
Event”), within thirty (30) days of the first of any such Purchase Event to
occur, one or more of the Junior Priority Parties may request, and the Senior
Secured Parties hereby offer the Junior Priority Parties the option on a ratable
basis consistent with their respective Junior Priority Obligations, to purchase
all, but not less than all, of the aggregate amount of outstanding Senior
Obligations outstanding at the time of purchase at par, plus (to the extent
received by the Junior Priority Parties within ninety (90) days after the
consummation of such purchase) any premium that would be applicable upon
prepayment of the Senior Obligations (including as a result of the occurrence of
such Purchase Event, and in the case of any Swap Agreements, on a per Secured
Swap Provider basis, the positive amount that is payable by the Borrower or
relevant Guarantor thereunder reflecting any unpaid amount then due or amount
owing in connection with the termination (or early termination) on or prior to
the date of the consummation of such purchase after giving effect to offset and
netting arrangements in respect of such Secured Swap Provider, but excluding any
rights of the Senior Secured Parties with respect to indemnification and other
obligations of the Company and Guarantors under the Senior Debt Documents that
are expressly stated to survive the termination of the Senior Debt Documents and
any prepayment penalties or premiums), the cash collateral to be furnished to
the Senior Secured Parties providing letters of credit under the Senior Debt
Document in accordance with the terms thereof and accrued and unpaid interest,
fees and expenses, without warranty or representation or recourse (except for
representations and warranties required to be made by assigning lenders pursuant
to the Assignment and Assumption). If less than all Junior Priority Parties have
exercised such purchase right within thirty (30) days of such Purchase Event,
the purchase right with respect to the Senior Obligations that were initially
offered to such non-accepting Junior Priority Parties may be exercised, on a
ratable or greater than

 

-24-



--------------------------------------------------------------------------------

ratable basis, within an additional ten (10) days by the Junior Priority Parties
that have exercised such purchase right. If such right is exercised, the parties
shall endeavor to close promptly thereafter but in any event within ten (10)
Business Days of the request. If one or more of the Junior Priority Parties
exercise such purchase right, it shall be exercised pursuant to documentation
mutually acceptable to each of the First Lien Collateral Agent and the
purchasing Junior Priority Parties, in each case, at no cost or expense to the
Grantors. If none of the Junior Priority Parties exercises such right within
thirty (30) days of such Purchase Event, the Senior Secured Parties shall have
no further obligations pursuant to this Section 5.07 for such Purchase Event and
may take any further actions in their sole discretion in accordance with the
Senior Debt Documents and this Agreement. Each Grantor and the First Lien
Collateral Agent, on behalf of each Senior Secured Party, irrevocably consents
to any assignment effected to one or more Junior Priority Parties pursuant to
this Section 5.07 (so long as such Junior Priority Parties meet all eligibility
standards contained in all relevant Senior Debt Documents) and authorizes the
purchasing Junior Priority Parties to execute all required assignment
documentation on their behalf for purposes of all Senior Debt Documents and
hereby agrees that no further consent from such Grantor or any Senior Secured
Party shall be required.

ARTICLE VI

Insolvency or Liquidation Proceedings

Section 6.01 Financing Issues. Until the Discharge of Senior Obligations has
occurred, if the Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and the First Lien Collateral Agent or any
other Senior Secured Party shall consent (or not object) to the use of cash or
the sale or use of other collateral or consent (or not object) to the Borrower’s
or any other Grantor’s obtaining financing under Section 363 or Section 364 of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), then the Second Lien Collateral Agent, for itself and on behalf of
each other Junior Priority Party, agrees that it will raise no objection to and
will not otherwise contest (a) such use of such cash or other collateral, unless
the First Lien Collateral Agent shall oppose or object to such use of cash
collateral (in which case, no Second Lien Collateral Agent nor any other Junior
Priority Party shall seek any relief in connection therewith that is
inconsistent with the relief being sought by the Senior Secured Parties);
(b) such DIP Financing, so long as (1) the Second Lien Collateral Agent retains
its Liens on the Junior Priority Collateral, for the benefit of the Junior
Priority Parties, with the same priority relative to the Senior Obligations as
is set forth in Section 2.01, (2) the sum of (A) the aggregate principal amount
of such DIP Financing plus (B) the aggregate principal amount of the Senior
Obligations does not exceed an amount equal to 120% of the aggregate principal
amount of the Senior Obligations as of the date of filing with respect to such
Insolvency or Liquidation Proceeding, (3) such DIP Financing is secured by a
Lien on the Shared Collateral which is pari passu with or senior in priority to
the Lien securing the Senior Obligations and (4) such DIP Financing does not
compel any Grantor to seek to sell all or substantially all of its assets or
seek confirmation of a specific Plan of Reorganization with respect to which all
or a material portion of the material terms are set forth in the cash collateral
order or DIP Financing documents (provided that, for the avoidance of doubt,
plan terms regarding the liquidation of non-material assets or providing for
payment in full in cash of the Senior Obligations are not material terms), and
unless the First Lien Collateral Agent shall oppose or object to such DIP
Financing (provided that the foregoing shall not prevent the Junior Priority
Parties from proposing, subject

 

-25-



--------------------------------------------------------------------------------

to the final sentence of this Section 6.01, any other DIP Financing to any
Grantors or to a court of competent jurisdiction), and, except to the extent
permitted by the proviso in clause (ii) of Section 3.01(a) and Section 6.03,
will not request adequate protection or any other relief in connection therewith
and, to the extent the Liens securing any Senior Obligations are subordinated to
or pari passu with such DIP Financing, will subordinate (and will be deemed
hereunder to have subordinated) its Liens in the Shared Collateral to (x) such
DIP Financing (and all obligations relating thereto) on the same basis as the
Liens securing the Junior Obligations are so subordinated to Liens securing
Senior Obligations under this Agreement, (y) any adequate protection Liens
provided to the Senior Secured Parties, and (z) any “carve-out” for professional
and United States Trustee fees agreed to by the First Lien Collateral Agent;
(c) any motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of Senior Obligations or the Shared
Collateral made by the First Lien Collateral Agent or any other Senior Secured
Party; (d) any exercise by any Senior Secured Party of the right to credit bid
Senior Obligations at any sale in foreclosure of Senior Collateral or under
Section 363(k) of the Bankruptcy Code or other applicable law; (e) any other
request for judicial relief made in any court by any Senior Secured Party
relating to the lawful enforcement of any Lien on Senior Collateral; or (f) any
order (including orders to retain professionals or set bid procedures) relating
to a sale or other disposition of any Shared Collateral of any Grantor to which
the First Lien Collateral Agent has consented or not objected; provided that
(1) the Liens securing the Senior Obligations and the Second Priority Debt
Obligations will attach to the Proceeds of the sale or other disposition on the
same basis of priority as the Liens on the Shared Collateral securing the Senior
Obligations rank to the Liens on the Shared Collateral securing the Second
Priority Debt Obligations pursuant to this Agreement and (2) in the event that
the proceeds of any such sale or other disposition shall not be applied (to the
extent applicable) in accordance with Section 4.01 or to permanently reduce the
obligations owing pursuant to any DIP Financing, the Second Lien Collateral
Agent, for itself and on behalf of each other Junior Priority Party, may object
to or contest such use of proceeds to the extent applied other than in
accordance with Section 4.01 or to permanently reduce the obligations owing
pursuant to any DIP Financing (but not, for the avoidance of doubt, to such sale
or disposition itself); provided, however, that the Junior Priority Parties are
not deemed to have waived any rights to credit bid on the Shared Collateral in
any such sale or disposition in accordance with Section 363(k) of the Bankruptcy
Code (or any similar provision under any other applicable Bankruptcy Law), so
long as any such credit bid provides for the payment in full in cash of the
Senior Obligations. The Second Lien Collateral Agent, for itself and on behalf
of each other Junior Priority Party, agrees that notice received two Business
Days prior to the entry of an order approving such usage of cash or other
collateral or approving such DIP Financing shall be adequate notice.
Notwithstanding anything herein to the contrary, the Junior Priority Parties
shall be permitted to offer, propose and provide to the Borrower or any other
Grantor any DIP Financing as long as (x) no then existing liens held by or on
behalf of any Junior Priority Party on any of the Shared Collateral, including
proceeds thereof arising after the commencement of any Insolvency or Liquidation
Proceeding, may be “rolled up” or shall have a ranking in priority that is pari
passu or higher in ranking to the liens securing the Senior Obligations, and
shall have the same relative priority with respect to such liens as existed
prior to the commencement of the case under the Bankruptcy Code (unless the
proceeds of such DIP Financing are used to Discharge of Senior Obligations) and
(y) the receipt by the Senior Secured Parties of adequate protection subject to
Section 6.03.

 

-26-



--------------------------------------------------------------------------------

Section 6.02 Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, the Second Lien Collateral Agent, for itself and on
behalf of each other Junior Priority Party, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding or take any action in derogation thereof, in each case in
respect of any Shared Collateral, without the prior written consent of the First
Lien Collateral Agent; provided that in the event that the First Lien Collateral
Agent, for itself and on behalf of the other Senior Secured Parties, is granted
relief from the automatic stay or any other such stay, then the Second Lien
Collateral Agent, for itself and on behalf of the other Junior Priority Parties,
may seek relief from such stay, solely on terms substantially identical to those
granted to the First Lien Collateral Agent and subject to the terms of this
Agreement (including without limitation, Section 3.01(a)).

Section 6.03 Adequate Protection. The Second Lien Collateral Agent, for itself
and on behalf of each other Junior Priority Party, agrees that none of them
shall (A) object, contest or support any other Person objecting to or contesting
(a) any request by the First Lien Collateral Agent or any other Senior Secured
Parties for adequate protection in any form, (b) any objection by the First Lien
Collateral Agent or any other Senior Secured Parties to any motion, relief,
action or proceeding based on the First Lien Collateral Agent’s or other Senior
Secured Party’s claiming a lack of adequate protection or (c) the payment of
interest, fees, expenses or other amounts of the First Lien Collateral Agent or
any other Senior Secured Party as adequate protection or otherwise under
Section 506(b) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law or (B) assert or support any claim for costs or expenses of
preserving or disposing of any Shared Collateral under Section 506(c) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law.
Notwithstanding anything contained in this Section 6.03 or in Section 6.01, in
any Insolvency or Liquidation Proceeding, (i) if the Senior Secured Parties (or
any subset thereof) are granted adequate protection in the form of additional or
replacement collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law, then the Second Lien
Collateral Agent, for itself and on behalf of each other Junior Priority Party,
may seek or request adequate protection in the form of a Lien on such additional
or replacement collateral and/or a superpriority claim (as applicable), which
(A) Lien is subordinated to the Liens securing all Senior Obligations and all
adequate protection Liens granted to the Senior Secured Parties, on the same
basis as the other Liens securing the Junior Obligations are subordinated to the
Liens securing Senior Obligations under this Agreement and/or (B) superpriority
claim is subordinated to all superpriority claims of the Senior Secured Parties
on the same basis as the other claims of the Junior Priority Parties are
subordinated to the claims of the Senior Secured Parties under this Agreement;
provided that each Junior Priority Party shall have irrevocably agreed, pursuant
to Section 1129(a)(9) of the Bankruptcy Code in any stipulation and/or order
granting such adequate protection, that such junior superpriority claims may be
paid under any Plan of Reorganization in any combination of cash, debt, equity
or other property having a value on the effective date of such plan equal to the
allowed amount of such claims, (ii) in the event the Second Lien Collateral
Agent, for itself and on behalf of the other Junior Priority Parties, are
granted adequate protection (in each instance, to the extent such grant is
otherwise permissible under the terms and conditions of this Agreement) in the
form of a Lien on additional or replacement collateral, then the Second Lien
Collateral Agent, for itself and on behalf of each other Junior Priority Party,
agree that the First Lien Collateral Agent shall also be granted a senior Lien
on such additional or replacement collateral as adequate protection and security
for the Senior Obligations

 

-27-



--------------------------------------------------------------------------------

and that any Lien on such additional or replacement collateral securing and
granted as adequate protection with respect to the Junior Obligations shall be
subordinated to the Liens on such collateral securing the Senior Obligations and
any other Liens granted to the Senior Secured Parties as adequate protection on
the same basis as the other Liens securing the Junior Obligations are
subordinated to such Liens securing Senior Obligations under this Agreement
(and, to the extent the Senior Secured Parties are not granted such adequate
protection in such form, any amounts recovered by or distributed to any Junior
Priority Party pursuant to or as a result of any Lien on such additional or
replacement collateral so granted to the Junior Priority Parties shall be
subject to Section 4.02), and/or (iii) in the event the Second Lien Collateral
Agent, for itself and on behalf of the other Junior Priority Parties, are
granted adequate protection (in each instance, to the extent such grant is
otherwise permissible under the terms and conditions of this Agreement) in the
form of a superpriority claim, then the Second Lien Collateral Agent, for itself
and on behalf of each other Junior Priority Party, agree that the First Lien
Collateral Agent shall also be granted adequate protection in the form of a
superpriority claim, which superpriority claim shall be senior to the
superpriority claim of the Junior Priority Parties (and, to the extent the
Senior Secured Parties are not granted such adequate protection in such form,
any amounts recovered by or distributed to any Junior Priority Party pursuant to
or as a result of any such superpriority claim so granted to the Junior Priority
Parties shall be subject to Section 4.02). Without limiting the generality of
the foregoing, to the extent that the Senior Secured Parties are granted
adequate protection in the form of payments in the amount of current
post-petition interest, fees and expenses, and/or other cash payments, then the
Second Lien Collateral Agent, for itself and on behalf of each other Junior
Priority Party, shall not be prohibited from seeking and accepting adequate
protection in the form of payments in the amount of current post-petition
interest, incurred fees and expenses, and/or other cash payments (as
applicable), subject to the right of the Senior Secured Parties to object to the
reasonableness of the amounts of fees and expenses or other cash payments so
sought by the Junior Priority Parties.

Section 6.04 Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto.

Section 6.05 Separate Grants of Security and Separate Classifications. The
Second Lien Collateral Agent, for itself and on behalf of each other Junior
Priority Party, acknowledges and agrees that (a) the grants of Liens pursuant to
the Senior Collateral Documents and the Junior Priority Collateral Documents
constitute separate and distinct grants of Liens and (b) because of, among other
things, their differing rights in the Shared Collateral, the Junior Obligations
are fundamentally different from the Senior Obligations and must be separately
classified in any Plan of Reorganization proposed, confirmed, or adopted in an
Insolvency or

 

-28-



--------------------------------------------------------------------------------

Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that any claims of
the Senior Secured Parties and the Junior Priority Parties in respect of the
Shared Collateral constitute a single class of claims (rather than separate
classes of senior and junior secured claims), then the Second Lien Collateral
Agent, for itself and on behalf of each other Junior Priority Party, hereby
acknowledges and agrees that all distributions from the Shared Collateral shall
be made as if there were separate classes of senior and junior secured claims
against the Grantors in respect of the Shared Collateral, with the effect being
that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Junior Priority
Parties), the Senior Secured Parties shall be entitled to receive, in addition
to amounts distributed to them in respect of principal, pre-petition interest,
fees, and expenses, and other claims, all amounts owing in respect of
post-petition interest, fees, and expenses (whether or not allowed or allowable
in any such Insolvency or Liquidation Proceeding) before any distribution from
the Shared Collateral is made in respect of the Junior Obligations, and the
Second Lien Collateral Agent, for itself and on behalf of each other Junior
Priority Party, hereby acknowledges and agrees to turn over to the First Lien
Collateral Agent amounts otherwise received or receivable by them from the
Shared Collateral to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Junior Priority Parties.

Section 6.06 No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
the First Lien Collateral Agent or any other Senior Secured Party from objecting
in any Insolvency or Liquidation Proceeding or otherwise to any action taken by
any Junior Priority Party, including the seeking by any Junior Priority Party of
adequate protection or the assertion by any Junior Priority Party of any of its
rights and remedies under the Junior Priority Debt Documents or otherwise.

Section 6.07 Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights set forth herein as to the Shared
Collateral and proceeds thereof shall continue after the commencement of any
Insolvency or Liquidation Proceeding on the same basis as prior to the date of
the petition therefor, subject to any court order approving the financing of, or
use of cash collateral by, any Grantor. All references herein to any Grantor
shall include such Grantor as a debtor-in-possession and any receiver or trustee
for such Grantor.

Section 6.08 Other Matters. To the extent that the Second Lien Collateral Agent
or any other Junior Priority Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law with respect to any of the Shared Collateral, the Second Lien
Collateral Agent, on behalf of itself and each other Junior Priority Party,
agrees not to assert any such rights, except as expressly provided in this
Agreement, without the prior written consent of the First Lien Collateral Agent,
provided that if requested by the First Lien Collateral Agent, the Second Lien
Collateral Agent shall timely exercise such rights in the manner requested by
the First Lien Collateral Agent, including any rights to payments in respect of
such rights.

 

-29-



--------------------------------------------------------------------------------

Section 6.09 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, the Second Lien Collateral Agent, on behalf of itself and each other
Junior Priority Party, agrees that it will not assert or enforce any claim under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law senior to or on a parity with the Liens securing the Senior
Obligations for costs or expenses of preserving or disposing of any Shared
Collateral.

Section 6.10 Reorganization Securities.

(a) If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a Plan of Reorganization, on account of both the
Senior Obligations and the Junior Obligations, then, to the extent the debt
obligations distributed on account of the Senior Obligations and on account of
the Junior Obligations are secured by Liens upon the same assets or property,
the provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

(b) Except as otherwise provided in Section 6.03, no Junior Priority
Party (whether in the capacity of a secured creditor or an unsecured creditor)
shall propose, vote in favor of, or otherwise directly or indirectly support any
Plan of Reorganization that is inconsistent with the lien priorities set forth
in this Agreement or in violation of any express provision of this Agreement,
other than with the prior written consent of the First Lien Collateral Agent or
to the extent any such plan (i) pays off, in cash, in full, the Senior
Obligations (other than unasserted contingent indemnification obligations and
expense reimbursement obligations) or (ii) is proposed or supported by the
number of Senior Secured Parties required under Section 1126(c) of the
Bankruptcy Code.

Section 6.11 Section 1111(b) of the Bankruptcy Code. The Second Lien Collateral
Agent, for itself and on behalf of each other Junior Priority Party, shall not
object to, oppose, support any objection to, or take any other action to impede,
the right of any Senior Secured Party to make an election under
Section 1111(b)(2) of the Bankruptcy Code. The Second Lien Collateral Agent, for
itself and on behalf of each other Junior Priority Party, waives any claim it
may hereafter have against any senior claimholder arising out of the election by
any Senior Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code.

Section 6.12 Post-Petition Interest.

(a) None of the Second Lien Collateral Agent or any other Junior Priority Party
shall oppose or seek to challenge any claim by the First Lien Collateral Agent
or any other Senior Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Senior Obligations consisting of claims for post-petition
interest, fees, or expenses, under Section 506(b) of the Bankruptcy Code or
otherwise (for this purpose ignoring all claims held by the Junior Priority
Parties).

(b) None of the First Lien Collateral Agent or any or other Senior Secured Party
shall oppose or seek to challenge any claim by the Second Lien Collateral Agent
or any other Junior Priority Party for allowance in any Insolvency or
Liquidation Proceeding of Junior Obligations consisting of claims for
post-petition interest, fees, or expenses, under Section 506(b) of the
Bankruptcy Code or otherwise, to the extent of the value of the Lien of the
Second Lien Collateral Agent on behalf of the Junior Priority Parties on the
Shared Collateral (after taking into account the Senior Obligations).

 

-30-



--------------------------------------------------------------------------------

ARTICLE VII

Reliance; Etc.

Section 7.01 Reliance. All loans and other extensions of credit made or deemed
made on and after the date hereof by the Senior Secured Parties to the Borrower
or any Subsidiary shall be deemed to have been given and made in reliance upon
this Agreement. The Second Lien Collateral Agent, on behalf of itself and each
other Junior Priority Party, acknowledges that it and such other Junior Priority
Parties have, independently and without reliance on the First Lien Collateral
Agent or other Senior Secured Party, and based on documents and information
deemed by them appropriate, made their own credit analysis and decision to enter
into the Junior Priority Debt Documents to which they are party or by which they
are bound, this Agreement and the transactions contemplated hereby and thereby,
and they will continue to make their own credit decisions in taking or not
taking any action under the Junior Priority Debt Documents or this Agreement;
provided, that the foregoing shall not impose any obligation on the Second Lien
Collateral Agent to make any such credit analysis.

Section 7.02 No Warranties or Liability. The Second Lien Collateral Agent, on
behalf of itself and each other Junior Priority Party, acknowledges and agrees
that neither the First Lien Collateral Agent nor any other Senior Secured Party
has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Senior Debt Documents, the ownership of any Shared
Collateral or the perfection or priority of any Liens thereon. The Senior
Secured Parties will be entitled to manage and supervise their respective loans
and extensions of credit under the Senior Debt Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate, and the
Senior Secured Parties may manage their loans and extensions of credit without
regard to any rights or interests that the Second Lien Collateral Agent and the
Junior Priority Parties have in the Shared Collateral or otherwise, except as
otherwise provided in this Agreement. Neither the First Lien Collateral Agent
nor any other Senior Secured Party shall have any duty to the Second Lien
Collateral Agent or any other Junior Priority Party to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreement with the Borrower or any
Subsidiary (including the Junior Priority Debt Documents), regardless of any
knowledge thereof that they may have or be charged with. Except as expressly set
forth in this Agreement, the First Lien Collateral Agent, the other Senior
Secured Parties, the Second Lien Collateral Agent and the other Junior Priority
Parties have not otherwise made to each other, nor do they hereby make to each
other, any warranties, express or implied, nor do they assume any liability to
each other with respect to (a) the enforceability, validity, value or
collectability of any of the Senior Obligations, the Junior Obligations or any
guarantee or security which may have been granted to any of them in connection
therewith, (b) any Grantor’s title to or right to transfer any of the Shared
Collateral or (c) any other matter except as expressly set forth in this
Agreement.

 

-31-



--------------------------------------------------------------------------------

Section 7.03 Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Collateral Agent, the other Senior Secured
Parties, the Second Lien Collateral Agent and the other Junior Priority Parties
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Debt Document or any
Junior Priority Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Junior Obligations, or any amendment
or waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of the Senior Facilities
or any other Senior Debt Document or of the terms of the Second Lien Notes
Indenture or any other Junior Priority Document;

(c) any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Junior Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to (i) the Borrower or any other Grantor in respect of the Senior Obligations
(other than the Discharge of Senior Obligations subject to Sections 5.06
and 6.04) or (ii) the Second Lien Collateral Agent or other Junior Priority
Party in respect of this Agreement.

ARTICLE VIII

Miscellaneous

Section 8.01 Conflicts. Subject to Section 8.22, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Junior Priority Document, the provisions of this Agreement shall
govern.

Section 8.02 Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Lien Collateral Agent or any other Junior Priority
Party, to extend credit and other financial accommodations and lend monies to or
for the benefit of the Borrower or any Subsidiary constituting Senior
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

-32-



--------------------------------------------------------------------------------

Section 8.03 Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the Revolving
Credit Agreement, Term Loan Credit Agreement or Second Lien Notes, as
applicable). Any such amendment, supplement or waiver shall be in writing and
shall be binding upon the Senior Secured Parties, the Junior Priority Parties
and the Grantors and their respective successors and assigns; provided that any
such amendment, supplement or waiver which is materially adverse to the
interests of the Borrower or which by the terms of this Agreement expressly
requires the Borrower’s consent or which increases the obligations or reduces
the rights of the Borrower or any Grantor, shall require the consent of the
Borrower.

Section 8.04 Information Concerning Financial Condition of the Borrower and the
Subsidiaries. Without imposing any duty on the First Lien Collateral Agent or
the Second Lien Collateral Agent beyond what is set forth in the applicable Debt
Documents, the First Lien Collateral Agent, the other Senior Secured Parties,
the Second Lien Collateral Agent and the other Junior Priority Parties shall
each be responsible for keeping themselves informed of (a) the financial
condition of the Parent Guarantor, the Borrower and the Subsidiaries and all
endorsers or guarantors of the Senior Obligations or the Junior Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the Senior
Obligations or the Junior Obligations. The First Lien Collateral Agent, the
other Senior Secured Parties, the Second Lien Collateral Agent and the other
Junior Priority Parties shall have no duty to advise any other party hereunder
of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that the First Lien Collateral Agent,
any other Senior Secured Party, the Second Lien Collateral Agent or any other
Junior Priority Party, in its sole discretion, undertakes at any time or from
time to time to provide any such information to any other party, it shall be
under no obligation to (i) make, and the First Lien Collateral Agent, the other
Senior Secured Parties, the Second Lien Collateral Agent and the other Junior
Priority Parties shall not make or be deemed to have made, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

 

-33-



--------------------------------------------------------------------------------

Section 8.05 Subrogation. The Second Lien Collateral Agent, on behalf of itself
and each other Junior Priority Party, hereby agrees not to assert any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Obligations has occurred.

Section 8.06 Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate and
consistent and in accordance with the terms of the Senior Debt Documents. Except
as otherwise provided herein, the Second Lien Collateral Agent, on behalf of
itself and each other Junior Priority Party, assents to any such extension or
postponement of the time of payment of the Senior Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security that may at any time secure any part of the
Senior Obligations and to the addition or release of any other Person primarily
or secondarily liable therefor.

Section 8.07 Additional Grantors. The Borrower agrees that, if any Restricted
Subsidiary that is not an Excluded Subsidiary shall become a Grantor after the
date hereof pursuant to the requirements set forth in Section 8.14 of the
Revolving Credit Agreement, Section 8.14 of the Term Loan Credit Agreement and
Section 3.11 of the Second Lien Notes Indenture, it will promptly cause such
Restricted Subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex I. Upon such execution and delivery, such
Restricted Subsidiary will become a Grantor hereunder with the same force and
effect as if originally named as a Grantor herein. The execution and delivery of
such instrument shall not require the consent of any other party hereunder, and
will be acknowledged by the Second Lien Collateral Agent and the First Lien
Collateral Agent. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

Section 8.08 Dealings with Grantors. Upon any application or demand by the
Borrower or any other Grantor to any Representative to take any action under any
of the provisions of this Agreement or under any Collateral Document (if such
action is subject to the provisions hereof), at the reasonable written request
of such Representative, such Borrower or such other Grantor, as appropriate,
shall furnish to such Representative a certificate of a Responsible Officer
stating that all conditions precedent, if any, expressly provided for in this
Agreement or such Collateral Document, as the case may be, relating to the
proposed action have been complied with or waived, except (a) that in the case
of any such application or demand as to which the furnishing of such documents
is specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished or (b) for conditions that require the
approval or satisfaction of any other Person or require actions not in the
Borrower’s or any Grantor’s control.

Section 8.09 [Reserved.]

Section 8.10 [Reserved].

Section 8.11 Consent to Jurisdiction; Waivers. Each Representative, on behalf of
itself and the other Secured Parties for which it is acting, irrevocably and
unconditionally:

 

-34-



--------------------------------------------------------------------------------

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof; provided that nothing in this Agreement shall
affect any right that any Representative or Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or any Collateral
Document against any Grantor or its properties in the courts of any
jurisdiction;

(b) consents and agrees that any such action or proceeding shall be brought in
such courts and waives (to the extent permitted by applicable law) any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.12;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any other Secured Party) to effect service of process in any other manner
permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages.

Section 8.12 Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

 

  (i)

if to any Borrower or any other Grantor, to the Borrower, at its address at:

Ultra Resources, Inc.

116 Inverness Drive E. #400

Englewood, CO 80112

Attention: Garrett Smith

Email: gsmith@ultrapetroleum.com

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Attention: Mary Kogut Brawley

Email: mary.kogut@kirkland.com

 

-35-



--------------------------------------------------------------------------------

  (ii)

if to the First Lien Collateral Agent, to it at:

Bank of Montreal

700 Louisiana Street, Suite 200

Houston, Texas 77002

Attention: Gumaro Tijerina

Email: gumaro.tijerina@bmo.com

With copies to:

Simpson Thacher & Barlett LLP

600 Travis Street, Suite 5400

Houston, Texas 5400

Attention: Richard Sitton

Email: rsitton@stblaw.com

if to the Second Lien Collateral Agent to it at:

Wilmington Trust, National Association

15950 North Dallas Parkway, Suite 550

Dallas, Texas 75248

Attention: Ultra Resources Second Lien Administrator

Facsimile: (888) 316-6238

With copies to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention:  Damian S. Schaible

 Eli J. Vonnegut

Email:       damian.schaible@davispolk.com

        eli.vonnegut@davispolk.com

and (which shall not constitute notice):

Shipman & Goodwin LLP

One Constitution Plaza

Hartford, Connecticut 06103

Attention: Marie C. Pollio, Esq.

Fax: (860) 251-5212

Email: mpollio@goodwin.com

 

-36-



--------------------------------------------------------------------------------

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed).

Section 8.13 Further Assurances. The First Lien Collateral Agent, on behalf of
itself and each other Senior Secured Party, the Second Lien Collateral Agent, on
behalf of itself and each other Junior Priority Party, agrees that it will take
such further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested), at the Borrower’s sole cost and
expense, as the other parties hereto may reasonably request to effectuate the
terms of, and the Lien priorities contemplated by, this Agreement.

Section 8.14 GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 8.15 Binding on Successors and Assigns. This Agreement shall be binding
upon the First Lien Collateral Agent, the other Senior Secured Parties, the
Second Lien Collateral Agent, the other Junior Priority Parties, the Borrower,
the other Grantors party hereto, and their respective successors and assigns.

Section 8.16 Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

Section 8.17 Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

 

-37-



--------------------------------------------------------------------------------

Section 8.18 Authorization. By its signature, each Person (other than an
individual) executing this Agreement on behalf of a party hereto represents and
warrants to the other parties hereto that it is duly authorized to execute this
Agreement, and by accepting the benefits of this Agreement, each Senior Secured
Party and Junior Priority Party shall be deemed to have authorized the First
Lien Collateral Agent or the Second Lien Collateral Agent, as applicable, to
enter into this Agreement and perform its obligations hereunder. The First Lien
Collateral Agent represents and warrants that this Agreement is binding upon the
Senior Secured Parties. The Second Lien Collateral Agent represents and warrants
that this Agreement is binding upon the Junior Priority Parties.

Section 8.19 No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the First
Lien Collateral Agent, the other Senior Secured Parties, the Second Lien
Collateral Agent and the other Junior Priority Parties, the Grantors, and their
respective permitted successors and assigns, and no other Person (including any
trustee, receiver, debtor in possession or bankruptcy estate in a bankruptcy or
like proceeding) shall have or be entitled to assert such rights. Nothing in
this Agreement is intended to or shall impair the rights or obligations of the
Borrower or any other Grantor, which obligations are absolute and unconditional,
to pay the Senior Obligations and the Junior Obligations as and when the same
shall become due and payable in accordance with their terms.

Section 8.20 Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

Section 8.21 Collateral Agent and Representative. It is understood and agreed
that (a) the First Lien Collateral Agent is entering into this Agreement in its
capacity as administrative agent under the Revolving Credit Agreement and
collateral agent for the Senior Secured Parties and the provisions of Article XI
of the Revolving Credit Agreement and Article XI of the Term Loan Credit
Agreement applicable to the Agents (as defined in the Revolving Credit
Agreement) thereunder shall also apply to the First Lien Collateral Agent
hereunder and (b) the Second Lien Collateral Agent is entering into this
Agreement in its capacity as collateral trustee under the Junior Priority Debt
Documents and the provisions of Article VII and Article XI of the Second Lien
Notes Indenture applicable to the Collateral Agent (as defined therein)
thereunder shall also apply to the Second Lien Collateral Agent hereunder. It is
understood that any determination, request, direction, consent or election,
deeming any action or document reasonable, appropriate or satisfactory,
exercising discretion, or exercising any right or duty under this Agreement to
be made by the Second Lien Collateral Agent shall be pursuant to written
direction from the Second Lien Notes Trustee or the requisite percentage of
Holders under the Second Lien Notes Indenture.

Section 8.22 Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.03(d)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Senior Facilities, any other Senior Debt
Document, the Second Lien Notes Indenture or any other Junior Priority Debt
Documents, (b) change the relative priorities of the Senior Obligations or the
Liens granted under the Senior Collateral Documents on the Shared Collateral (or
any other assets) as among the Senior Secured Parties, (c) otherwise change the
relative rights of the Senior Secured

 

-38-



--------------------------------------------------------------------------------

Parties in respect of the Shared Collateral as among such Senior Secured Parties
or (d) obligate the Borrower or any other Grantor to take any action, or fail to
take any action, that would otherwise constitute a breach of, or default under,
the Senior Facilities, any other Senior Debt Document, the Second Lien Notes
Indenture or any other Junior Priority Document.

Section 8.23 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

[Remainder of page intentionally left blank]

 

-39-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF MONTREAL,

as Revolving Administrative Agent and First Lien Collateral Agent

By:  

 

  Name:   Title:

BARCLAYS BANK PLC,

as Term Loan Administrative Agent

By:  

 

  Name:   Title:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Notes Trustee and Second Lien Collateral Agent

By:  

 

  Name:   Title:

 

[First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

ULTRA RESOURCES, INC.,

as a Grantor

By:  

 

  Name:   Title:

 

[First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

[    ]

as a Grantor

By:  

 

  Name:   Title: [    ],
as Grantor By:  

 

  Name:   Title: [    ],
as Grantor By:  

 

  Name:   Title: [    ],
as Grantor By:  

 

  Name:   Title: [    ],
as Grantor By:  

 

  Name:   Title:

 

[First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

ANNEX I

SUPPLEMENT NO. [     ] (“Supplement”) dated as of [                    ],
20[    ], to the FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of
[    ] (the “First Lien/Second Lien Intercreditor Agreement”), among BANK OF
MONTREAL, as Revolving Administrative Agent and as First Lien Collateral Agent
under the Senior Facilities, BARCLAYS BANK PLC, as Term Loan Administrative
Agent, Wilmington Trust, National Association, as Second Lien Collateral Agent
under the Junior Priority Debt Documents, and acknowledged and agreed to by
ULTRA RESOURCES, INC., a Delaware corporation (the “Borrower”), UP ENERGY
CORPORATION, a Delaware corporation (the “Parent Guarantor”), and the other
Grantors (as defined therein) from time to time party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien/Second Lien Intercreditor
Agreement.

B. The Grantors have entered into the First Lien/Second Lien Intercreditor
Agreement. Pursuant to the Revolving Credit Agreement, the Term Loan Credit
Agreement and the Second Lien Notes Indenture, as applicable, certain newly
acquired or organized Restricted Subsidiaries that are not Excluded Subsidiaries
are required to enter into the First Lien/Second Lien Intercreditor Agreement.
Section 8.07 of the First Lien/Second Lien Intercreditor Agreement provides that
such Restricted Subsidiaries that are not Excluded Subsidiaries may become party
to the First Lien/Second Lien Intercreditor Agreement by execution and delivery
of an instrument in the form of this Supplement. The undersigned Restricted
Subsidiary that is not an Excluded Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Revolving Credit
Agreement, the Term Loan Credit Agreement, and the Second Lien Notes Indenture,
as applicable.

Accordingly, the First Lien Collateral Agent, the Second Lien Collateral Agent
and the New Grantor agree as follows:

SECTION 1. In accordance with Section 8.07 of the First Lien/Second Lien
Intercreditor Agreement, the New Grantor by its signature below becomes a
Grantor under the First Lien/Second Lien Intercreditor Agreement with the same
force and effect as if originally named therein as a Grantor, and the New
Grantor hereby agrees to all the terms and provisions of the First Lien/Second
Lien Intercreditor Agreement applicable to it as a Grantor thereunder. Each
reference to a “Grantor” in the First Lien/Second Lien Intercreditor Agreement
shall be deemed to include the New Grantor. The First Lien/Second Lien
Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants on the date hereof to the
First Lien Collateral Agent, the Second Lien Collateral Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by Bankruptcy Laws and by general principles of
equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the First Lien
Collateral Agent and the Second Lien Collateral Agent shall have received a
counterpart of this Supplement that bears the signature of the New Grantor.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic method shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

Annex I-1



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the First Lien/Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien/Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the First Lien/Second Lien Intercreditor
Agreement. All communications and notices hereunder to the New Grantor shall be
given to it in care of the Borrower as specified in the First Lien/Second Lien
Intercreditor Agreement.

SECTION 8. The New Grantor agrees to reimburse each of the First Lien Collateral
Agent and the Second Lien Collateral Agent for its reasonable out-of-pocket and
documented expenses in connection with this Supplement (including the reasonable
and out-of-pocket and documented fees, other charges and disbursements of
counsel for the First Lien Collateral Agent and the Second Lien Collateral
Agent), in each case, to the extent required by the applicable Senior Debt
Documents and Junior Priority Debt Documents, respectively.

[remainder of page intentionally left blank]

 

Annex I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, the First Lien Collateral Agent and the
Second Lien Collateral Agent have duly executed this Supplement to the First
Lien/Second Lien Intercreditor Agreement as of the day and year first above
written.

 

[NAME OF NEW GRANTOR] By:  

 

  Name:   Title:

 

Acknowledged by: [                     ], as First Lien Collateral Agent By:  

 

  Name:   Title: [                     ], as Second Lien Collateral Agent By:  

 

  Name:   Title:

 

Annex I-3



--------------------------------------------------------------------------------

Exhibit E

Form of Director Nomination Agreement

DIRECTOR NOMINATION AGREEMENT

This Director Nomination Agreement is made and entered into as of [MONTH] [DAY],
2018 (this “Agreement”) by and among Ultra Petroleum Corp. (the “Company”) and
the holders signatory hereto (the “Holders”) of the 9.00% Cash / 2.00% PIK
Senior Secured Second Lien Notes due 2024 (the “Notes”) of Ultra Resources,
Inc., a Delaware corporation (the “Issuer”).

WHEREAS, the Company and the Holders are parties to that certain Exchange
Agreement, dated as of as of October 17, 2018 (the “Exchange Agreement”), by and
among the Issuer, the Company, the subsidiary guarantors party thereto, the
Holders and certain other holders of the Notes; and

WHEREAS, the Company and the Holders wish to set forth certain understandings
among themselves, including with respect to certain matters relating to the
composition of the board of directors of the Company (the “Board”); and

WHEREAS, the Holders and Fir Tree Value Master Fund, LP, Fir Tree Capital
Opportunity Master Fund, LP, Fir Tree Capital Opportunity Master Fund III, LP,
FT COF (E) Holdings, LLC, FT SOF IV Holdings, LLC, FT SOF V Holdings, LLC and FT
SOF VII Holdings, LLC (“Fir Tree”) are parties to a letter agreement dated as of
[MONTH] [DAY], 2018 setting forth certain understandings among themselves,
including with respect to the voting by Fir Tree of its Voting Securities on
such matters.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and each of the Holders
agree as follows:

1. Board Observer. The Majority Holders (as such group is determined on the
Closing Date (as defined in the Exchange Agreement)) may, at any time on or
after the Closing Date and prior to termination of this Agreement pursuant to
Section 8(a) (the “Term”), designate one (1) non-voting observer that meets the
Independent Director Criteria (as defined herein) (the “Board Observer”);
provided that such right shall be suspended at any time during which a New
Independent Director (as defined herein) has been elected or appointed to the
Board pursuant to Section 2. The Company shall appoint such Board Observer as
soon as practicable following his or her designation by the Majority Holders,
and such Board Observer will have the right, in such Board Observer’s capacity
as such, to attend meetings of the Board and to receive all materials
distributed to members of the Board; provided that (i) the Board Observer will
only be allowed to observe meetings of the full Board and of the Board’s
executive committee or other committee serving a similar function, if any,
thereof and not any meetings of any other committee thereof, (ii) the Board
Observer will in no circumstances have any right to vote, consent to or take any
action in his or her capacity as Board Observer or on behalf of the Board or any
committee thereof; (iii) the Board Observer may be excluded from any meeting of
the Board (or any executive committee or other committee serving a similar
function, if any, thereof) or portion thereof and may be prohibited from
receiving any related materials if (x) the Board determines in good faith that
such exclusion is necessary to preserve attorney-client, work product or similar
privilege, or to comply with applicable law, or (y) if the Board determines in
good faith that there exists, with

 



--------------------------------------------------------------------------------

respect to the subject matter of any such meeting or the related materials, an
actual or potential conflict of interest between the Board Observer or any
Affiliate of the Board Observer and the Company; and (iv) the Board Observer
shall agree, pursuant to a confidentiality agreement that is consistent with,
and no more restrictive than, the terms described herein (including, without
limitation, the terms and conditions set forth in Sections 4(b) and (c) of this
Agreement) and otherwise in form and substance acceptable to the Company in its
reasonable discretion (each, a “Confidentiality Agreement”), to keep
confidential any Confidential Information (as defined herein) prior to receiving
any such material or attending any such meetings.

2. Board Representative.

(a) At the 2019 Annual Meeting of Shareholders of the Company, and at each
subsequent Applicable Meeting during the Term, until the amendment of the
Company’s Articles to implement the Charter Amendment (as defined herein), the
Company shall (i) propose an amendment (the “Charter Amendment”) to the
Company’s Articles to increase the maximum number of directors of the Company by
one (1) director from seven (7) directors to eight (8) directors and
(ii) subject to the approval of the Shareholders by special resolution of the
Charter Amendment, nominate one (1) director to serve as the New Independent
Director, which nominee shall (A) meet the Independent Director Criteria,
(B) have been designated by the Majority Holders (as such group is determined
ten (10) days prior to the Notification Date) and notified to the Company prior
to the Notification Date and (C) have been approved by the Board, such approval
not to be unreasonably withheld. Upon approval of the Charter Amendment, the
Company shall cause such New Independent Director to be nominated for election
to the Board at such Applicable Meeting and shall recommend to holders of Voting
Securities that such New Independent Director be elected to the Board at such
Applicable Meeting (and shall not nominate, recommend or otherwise endorse any
competing nominee to fill the vacancy on the Board created by the Charter
Amendment). If the Company’s Articles are amended to implement the Charter
Amendment but a New Independent Director is not approved by the Shareholders
such that a vacancy is created on the Board, the Majority Holders may propose to
the Board another nominee for election to the Board, pursuant to the procedures
set forth in Section 2(b), and the Company shall appoint such New Independent
Director as a director to fill such vacancy.

(b) For each Applicable Meeting during the Term at which the term of any New
Independent Director then on the Board will expire or at which no New
Independent Director is then on the Board (other than by reason of the failure
of the Company to amend its Articles to implement the Charter Amendment in
accordance with Section 2(a)): (i) the Majority Holders may propose to the Board
one (1) nominee for election or appointment to the Board, which nominee shall
(A) meet the Independent Director Criteria, (B) have been designated by the
Majority Holders (as such group is determined ten (10) days prior to the
Notification Date) and notified to the Company prior to the Notification Date,
and (C) have been approved by the Board, such approval not to be unreasonably
withheld. The Company shall cause such nominee (the “New Independent Director”)
to be nominated for election to the Board at such Applicable Meeting, and shall
cause the Board to recommend to holders of Voting Securities that such New
Independent Director be elected to the Board at such Applicable Meeting (and
shall not nominate, recommend or otherwise endorse any

 

2



--------------------------------------------------------------------------------

competing nominee to fill the applicable seat on the Board). Notwithstanding
anything to the contrary in this Agreement, no director or officer of the
Company shall, and the Company shall not be required to compel any director or
officer to, take any action that such director or officer of the Company
determines, in his or her sole discretion, may violation such officer or
director’s fiduciary duties to the Company.

(c) If the Charter Amendment is approved and becomes effective, any nominee
nominated by the Company in accordance with Section 2(a) or Section 2(b) hereof
that has been approved by the Shareholders of the Company at any Applicable
Meeting to be the New Independent Director shall be elected or appointed to the
Board as soon as practicable.

(d) The election or appointment of a New Independent Director pursuant to
Section 2(a) or Section 2(b) will be subject to such New Independent Director
having executed and agreed to comply with all director onboarding materials
(which onboarding materials will be no more onerous than the onboarding
materials provided to other non-executive directors of the Board and which shall
include a Confidentiality Agreement) provided to such New Independent Director
prior to such Applicable Meeting. Should the Board and the Majority Holders be
unable to mutually agree upon a New Independent Director pursuant to
Section 2(a) or Section 2(b), the Majority Holders will be entitled to continue
to recommend different nominees that meet the Independent Director Criteria,
until a New Independent Director is so mutually agreed upon and nominated for
election to the Board, provided that, for the avoidance of doubt, there shall be
no requirement to notify the Company of such additional proposals prior to the
Notification Date.

(e) At all times while serving as a member of the Board (and as a condition to
such service), the New Independent Director shall (i) comply with all policies,
codes and guidelines applicable to Board members (subject to Section 4(b)) (the
“Director Policies”) and (ii) otherwise qualify as “independent” of the Company
pursuant to the applicable securities laws and stock exchange requirements;
provided that none of the Holders shall be responsible for any breach of this
Section 2(e) by the New Independent Director.

(f) Should the New Independent Director resign from the Board or become unable
to serve as a director of the Company due to death, disability or other reasons
prior to the expiration of his or her term, the Majority Holders (as such group
is determined on the date of resignation of the New Independent Director) will
have the right to recommend for appointment to the Board one (1) nominee that
meets the Independent Director Criteria as a replacement director, subject to
the approval by the Board, such approval not to be unreasonably withheld (each,
a “Replacement”). The appointment of a Replacement for a New Independent
Director will be subject to such Replacement having executed and agreed to
comply with all director onboarding materials (which onboarding materials will
be no more onerous than and in substantially the same form as the onboarding
materials provided to other non-executive directors of the Board and which shall
include a Confidentiality Agreement) provided to such Replacement, interviews
with members of the Board (to be conducted within ten (10) Business Days of the
Majority Holders’ recommendation of such Replacement), and a customary
background check. The Company will complete its approval process within
ten (10) Business Days of the later of its receipt of the Replacement’s executed
director onboarding materials and the date of such interview. The

 

3



--------------------------------------------------------------------------------

Company shall appoint a Replacement to the Board if (and only if), taking into
account the Replacement’s skillset and experience (only if such replacement is a
Replacement for the New Independent Director), it finds a Replacement to be
reasonably acceptable. Promptly after a determination that a Replacement is
reasonably acceptable, the Board and all applicable committees of the Board
shall take all necessary actions to cause the Replacement to be appointed as a
director of the Company and, if the Replacement is qualified under applicable
securities laws and stock exchange requirements, as a member of those Board
committees on which the New Independent Director being replaced served. In the
event the Board reasonably finds that a Replacement is not acceptable, such
Majority Holders will be entitled to recommend different nominees which meet the
Independent Director Criteria, and such nominees will be subject to the
foregoing approval process. For the avoidance of doubt, such Majority Holders
will be entitled to continue to recommend different nominees which meet the
foregoing criteria until a Replacement is appointed. Except as otherwise
specified in this Agreement, if a Replacement is appointed, all references in
this Agreement to the term “New Independent Director” will include such
Replacement, as applicable. Except as otherwise expressly permitted herein, the
Company and the Board shall not take any action to remove or seek the removal of
any of the New Independent Director during the Term other than for Cause (as
defined herein).

(g) On each date that a New Independent Director or a Replacement is nominated
pursuant to this Agreement, each member of the Holder Group shall deliver to the
Board a certificate certifying that such Holder beneficially owns the applicable
Requisite Amount of Notes (which Notes, for the avoidance of doubt, may have
been acquired in the Exchange or thereafter by such Holder).

3. Resignation. Prior to the appointment of any New Independent Director to the
Board, such New Independent Director shall deliver to the Company an irrevocable
resignation letter pursuant to which such New Independent Director shall resign
from the Board and all applicable committees thereof as of the expiration of the
Term. When such New Independent Director’s resignation is effected in accordance
with this Section 3, the Company shall have no further obligations under
Section 1 of this Agreement.

4. Confidentiality.

(a) Each New Independent Director shall be required to comply with the Company’s
Code of Ethics and Business Conduct, as in effect on the date of this Agreement,
including provisions relating to the confidentiality, disclosure and use of,
including trading or influencing the actions of any Person based on, any
non-public information entrusted to or obtained by such director by reason of
his or her position as a director of the Company (“Confidential Information”).

(b) Notwithstanding the foregoing, each New Independent Director, if he or she
is an Affiliate of any of the Holders or their respective Affiliates (or their
Replacement, if an Affiliate of any of the Holders or their respective
Affiliates), may, if he or she wishes to do so, provide Confidential Information
to the Holders and their respective controlled Affiliates, officers, directors,
employees, agents, representatives and advisors (including legal, tax,
accounting and financial advisors and excluding, for the avoidance of doubt, any

 

4



--------------------------------------------------------------------------------

New Independent Director) (collectively, “Holder Representatives”) solely to the
extent that provision of any such information is made in compliance with
applicable securities laws; provided, that the Holders (i) shall inform each
Holder Representative of the confidential nature of the Confidential Information
and (ii) shall not, and shall cause each Holder Representative not to, and shall
instruct each other Holder Representative not to, disclose any Confidential
Information to any Person other than Holder Representatives in compliance with
this Section 4(b). The Company acknowledges that any such disclosure to any
Holder or Holder Representative is in the necessary course of business for the
Company. Each Holder shall be responsible for the breach of this Section 4(b) by
any Holder Representative of such Holder. Notwithstanding the foregoing, neither
any of the Holders nor any Holder Representative will be required to keep
confidential or not disclose any information that (i) is already in the
possession of such Holder or such Holder Representative from a source other than
the Company; provided, that such information is not known by such Holder, at the
time of disclosure, to be subject to a confidentiality agreement with, or other
obligation of confidentiality to, the Company; (ii) is or becomes generally
known to the public other than as a result of a disclosure by any of the Holders
or any Holder Representative in breach of this Section 4; (iii) is or becomes
available or known to any of the Holders or any Holder Representative on a
non-confidential basis from a source other than the Company; provided, that such
source is not known by such Holder to be bound by a confidentiality agreement
with, or other obligation of confidentiality to, the Company; (iv) is or was
independently developed by any of the Holders or any Holder Representative
without any use of Confidential Information; or (v) is approved for disclosure
by written authorization from the Company.

(c) In the event that any of the Holders or any Holder Representative is
required by applicable subpoena, legal process, securities regulation or other
legal requirement, or formally requested in an audit or examination by a
regulator or self-regulatory organization with jurisdiction to regulate or
oversee any aspect of its business (each, a “Legal Requirement”), to disclose
any of the Confidential Information, such Holder or Holder Representative shall,
to the extent legally permissible and practicable, promptly notify the Company
in writing in advance (including by email) so that the Company may seek a
protective order or other appropriate remedy, at its sole cost and expense.
Following notification by such Holder or Holder Representative to the Company
(or before such notification if prior notification is not legally permissible or
practicable), such Holder or Holder Representative may honor any such Legal
Requirement if and solely to the extent that (i) such Person produces or
discloses only that portion of the Confidential Information which its legal
counsel advises it is legally required to be so produced or disclosed and such
Person informs the recipient of such Confidential Information of the existence
of the confidentiality obligations under this Section 4 and the confidential
nature of the Confidential Information or (ii) the Company consents in writing
to having the Confidential Information produced or disclosed pursuant to a Legal
Requirement. In no event shall the Holders oppose action by the Company to
obtain a protective order or other relief to prevent the production, disclosure
or use of the Confidential Information or to obtain reliable assurance that
confidential treatment will be afforded the Confidential Information.
Notwithstanding any other provision of this Agreement to the contrary, if any of
the Holders or any Holder Representative is subject to routine examination that
is not targeted towards to the Company or the Confidential Information by a
governmental

 

5



--------------------------------------------------------------------------------

regulatory agency having authority to regulate such Person, as applicable, such
Holders or Holder Representative may disclose such Confidential Information as
is requested by such agency in the course of any such examination without prior
notice to the Company; provided, that such Holders or Holder Representative, as
applicable, shall advise the regulatory agency of the confidential nature of
such information.

(d) The confidentiality provisions contained in this Section shall terminate on
the later of the date (the “Termination Date”) that is twelve (12) months after
the date that the New Independent Director or any Replacement ceases to serve on
the Board.

5. Securities Laws. Each of the Holders acknowledges that it is aware, and
agrees that it shall advise each Holder Representative who receives Confidential
Information pursuant to Section 4(b), that applicable securities laws prohibit
any Person who has received material, non-public information from purchasing or
selling securities on the basis of such information or from communicating such
information to any other Person unless in compliance with such laws. The Holders
represent and warrant that they respectively maintain customary policies and
procedures designed to prevent unauthorized trading and misuse of material,
non-public information in violation of applicable securities laws.

6. Representations and Warranties of All Parties. Each of the parties represents
and warrants to the other party that: (a) such party has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder; (b) this Agreement has been duly and validly authorized, executed and
delivered by it and is a valid and binding obligation of such party, enforceable
against such party in accordance with its terms (subject to applicable
bankruptcy and similar laws relating to creditors’ rights and to general equity
principles); and (c) this Agreement will not result in a violation of any terms
or conditions of any agreements to which such Person is a party or by which such
party may otherwise be bound or of any law, rule, license, regulation, judgment,
order or decree governing or affecting such party.

7. Director Compensation. Each of the Holders represents and warrants and agrees
that neither they nor any of their respective Affiliates have provided or agreed
to provide, and shall not provide, any compensation in cash or otherwise to any
New Independent Director in connection with such New Independent Director’s
nomination and appointment to, or service on, the Board (other than any New
Independent Director’s regular compensation as an employee of or investor in
such Holder or its Affiliate, as applicable).

8. Termination.

(a) This Agreement shall terminate in its entirety: (i) on the date on which no
Holder beneficially owns the applicable Requisite Amount of Notes, whether such
Notes were acquired in the Exchange or thereafter; or (ii) by delivery of
written notice to the Company by the Holders beneficially owning at least a
majority in principal amount of the Notes beneficially owned by the Holder Group
on such date, requesting the termination of this Agreement.

(b) Notwithstanding the provisions of Section 8(a), the provisions of Sections 5
and 6 shall survive the termination of this Agreement indefinitely.

 

6



--------------------------------------------------------------------------------

9. Certain Defined Terms. For purposes of this Agreement:

(a) “2019 Annual Meeting” means the annual meeting to be held in 2019.

(b) “Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with such specified Person.

(c) “Applicable Meeting” means each annual and special meeting of Shareholders
and any other meeting of Shareholders at which any director is being nominated
for election or reelection.

(d) “Business Day” means any day other than a day on which banks are permitted
or required to be closed in New York City.

(e) “Cause” means the termination of the New Independent Director by the Company
by reason of: (i) the conviction of the New Independent Director by a court of
competent jurisdiction as to which no further appeal can be taken of a crime
involving moral turpitude or a felony; (ii) the commission by the New
Independent Director of a material act of fraud upon the Company or any
Affiliate, or any customer or supplier thereof; (iii) the misappropriation of
any funds or property of the Company or any Affiliate, or any customer or
supplier thereof; (iv) the engagement by the New Independent Director in any
direct and material conflict of interest with the Company or any Affiliate
without compliance with the Company’s or Affiliate’s conflict of interest
policy, if any, then in effect; (v) the failure of the New Independent Director
to continue to meet the Independent Director Criteria; or (vi) the failure of
the New Independent Director to comply with the Director Policies.

(a) “Control,” “Controlling” or “Controlled” means, as to a specified Person,
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

(f) “Common Shares” means the common shares of the Company.

(g) “Exchange” has the meaning ascribed thereto in the Exchange Agreement.

(h) “Holder Group” means, together, each Holder that beneficially owns the
applicable Requisite Amount of Notes (which Notes, for the avoidance of doubt,
may have been acquired in the Exchange or thereafter by such Holder).

(i) “Independent Director Criteria” means that such Person (i) has substantial
expertise and experience in exploration and production in the oil and gas
industry, (ii) has the relevant financial and business experience to be a
director of the Company and (iii) otherwise qualifies as “independent” of the
Company pursuant to the applicable securities laws and stock exchange
requirements.

(j) “Majority Holders” means, at the relevant time specified in this Agreement,
members of the Holder Group that beneficially own at least a majority of the
principal amount of the Notes beneficially owned by the Holder Group as a whole
at such time (which Notes, for the avoidance of doubt, may have been acquired in
the Exchange or thereafter by such member).

 

7



--------------------------------------------------------------------------------

(k) “Notification Date” means sixty (60) days prior to the Applicable Meeting of
Shareholders, whether an annual meeting or otherwise.

(l) “Person” means any individual, corporation (including not-for-profit),
general or limited partnership, limited liability or unlimited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature.

(m) “Requisite Amount” means, with respect to each Holder, at least 50% of the
aggregate principal amount of the Notes held by such Holder on the Closing Date.

(n) “Shareholder” means a holder of Voting Securities.

(o) “Voting Securities” shall mean the Common Shares and any other securities of
the Company entitled to vote in the election of directors

10. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of Delaware without reference
to the conflict of laws principles thereof. Each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware). Each of the parties hereto hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
in any court other than the aforesaid courts. Each of the parties hereto hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason, (b) any claim that it
or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts. Each party hereby irrevocably
and unconditionally waives any right such party may have to a trial by jury in
respect of any dispute.

11. No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

8



--------------------------------------------------------------------------------

12. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.

13. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below during
normal business hours and the appropriate confirmation is received, or (b) if
given by any other means, when actually received during normal business hours at
the address specified in this subsection:

if to the Company:

116 Inverness Drive East, Suite 400,

Englewood, Colorado 80112

Attention: Chief Executive Officer

                 Corporate Secretary

with copies to:

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Attention: Matthew R. Pacey

        Brooks Antweil

Facsimile: (713) 836-3786

Email:       matt.pacey@kirkland.com

        brooks.antweil@kirkland.com

if to the Holders:

As set forth on each Holder’s signature page hereto.

with copies to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention: Damian S. Schaible

        Eli J. Vonnegut

Email:     damian.schaible@davispolk.com

                eli.vonnegut@davispolk.com

 

9



--------------------------------------------------------------------------------

14. Severability. If any provision of this Agreement shall be held by any court
of competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the illegality or unenforceability of such
provision shall have no effect upon the legality or enforceability of any other
provision of this Agreement.

15. Counterparts. This Agreement may be executed in two or more counterparts,
which together shall constitute a single agreement.

16. Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

17. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other Persons.

18. Amendments. This Agreement may only be amended pursuant to a written
agreement executed by the members of the Holder Group and the Company.

19. Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
The term “including” shall be deemed to mean “including without limitation” in
all instances.

20. Specific Performance. Each of the parties hereto acknowledges and agrees
that irreparable injury to the other party hereto would occur in the event any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages). It is accordingly agreed that the Company, on the one hand,
and any of the Holders, on the other hand (the “Moving Party”), shall each be
entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof, and the other party hereto will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.
This Section 20 is not the exclusive remedy for any violation of this Agreement.

21. Judgment Currency. The Company agrees to indemnify each Holder, its
directors, officers, affiliates and each person, if any, who controls such
Holder within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act (each, a “Holder Indemnified Party”), against any loss incurred
by such Holder as a result of any judgment or order being given or made for any
amount due hereunder and such judgment or order being expressed and paid in a

 

10



--------------------------------------------------------------------------------

currency (the “judgment currency”) other than U.S. dollars and as a result of
any variation as between (i) the rate of exchange at which the U.S. dollar
amount is converted into the judgment currency for the purpose of such judgment
or order, and (ii) the rate of exchange at which such indemnified person is able
to purchase U.S. dollars with the amount of the judgment currency actually
received by the indemnified person; provided that the Company shall have no
obligation to indemnify any Holder Indemnified Party against any such loss if
the judgment or order is being made pursuant to an action brought by the Company
or any of its Affiliates against such Holder Indemnified Party. The foregoing
indemnity shall constitute a separate and independent obligation of the Company
shall continue in full force and effect notwithstanding any such judgment or
order as aforesaid. The term “rate of exchange” shall include any premiums and
costs of exchange payable in connection with the purchase of, or conversion
into, the relevant currency.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, as of the date first above
written.

 

ULTRA PETROLEUM CORP.

By:                                                                          

Name:

Title:

 

 

[Signature Page to Director Nomination Agreement]



--------------------------------------------------------------------------------

NAME OF HOLDER:

[NAME],

on behalf of funds and/or accounts managed and/or advised by it and/or its
affiliates

By:                                     
                                                         Name: Title: Address:

 

 

 

Email:

 

 

 

[Signature Page to Director Nomination Agreement]



--------------------------------------------------------------------------------

Exhibit F

Form of Corporate Opinion of Kirkland & Ellis LLP to the Holders

[MONTH] [DAY], 2018

To each of the Holders

named in Schedule I of the Exchange Agreement

 

  Re:

Senior Secured Second Lien PIK Notes due 2024 of Ultra Resources, Inc. and
Warrants to Purchase One Share of Common Stock at $0.01 per share of Ultra
Petroleum Corp.

Ladies & Gentlemen:

We have acted as special legal counsel to Ultra Resources, Inc., a Delaware
corporation (the “Issuer”), Ultra Petroleum Corp., a company incorporated under
the laws of the territory of Yukon, Canada (the “Company”) and UP Energy
Corporation, Keystone Gas Gathering, LLC, Ultra Wyoming, LLC, UPL Pinedale LLC,
UPL Three Rivers Holdings, LLC and Ultra Wyoming LGS, LLC (the “Delaware
Guarantors” and together with the Company, the “Guarantors”). We are delivering
this letter in response to the requirement in Section 2.2(a)(iii)(F) of the
Exchange Agreement, dated October 17, 2018 (the “Exchange Agreement”), between
the Issuer, the Guarantors and each of the Holders named in Schedule I thereto
(collectively, “you” or the “Holders”), relating to the exchange by the Holders
of the Issuer’s (i) 6.875% Senior Notes due 2022 (the “2022 Notes”) and
(ii) 7.125% Senior Notes due 2025 (together with the 2022 Notes, the “Old
Notes”), which were issued pursuant to the Indenture, dated as of April 12, 2017
(the “Old Indenture”), between the Issuer, the Guarantors and Wilmington Trust,
National Association, as trustee (the “Trustee”), for (a) new Senior Secured
Second Lien PIK Notes due 2024 of the Issuer (the “New Notes”) and the related
Guarantees of the New Notes by the Guarantors (the “Guarantees”), which are
being issued pursuant to an Indenture dated [October] [DAY], 2018 (the “New
Indenture”), among the Issuer, the Guarantors, the Trustee and Wilmington Trust,
National Association, as collateral agent (the “Collateral Agent”), and
(b) new warrants each entitling the holder thereof to purchase one common share
of the Company, at a price of $0.01 per share (the “Warrants”), in accordance
with the terms of the Warrant Agreement, dated [October] [DAY], 2018 (the
“Warrant Agreement”), by and among the Company, Computershare Inc. and
Computershare Trust Company, N.A., as warrant agent (the “Warrant Agent”). The
common shares to be issued upon valid exercise of the Warrants are collectively
referred to as the “Warrant Shares.” The New Notes, the Guarantees and the
Warrants are collectively referred to herein as the “Securities.”

In connection with the preparation of this letter, we have, among other things,
read:

(a) an executed copy of the Exchange Agreement;



--------------------------------------------------------------------------------

To each of the Holders

named in Schedule I of the Exchange Agreement

Page 2

 

(b) an executed copy of the New Indenture;

 

  (c)

a specimen certificate of the New Notes to be delivered on the date hereof;

 

  (d)

an executed copy of the Warrant Agreement;

 

  (e)

a specimen certificate evidencing the Warrants to be delivered on the date
hereof;

 

  (f)

an executed copy of the Supplemental Indenture to the Old Indenture, dated the
date hereof (the “Supplemental Indenture”);

 

  (g)

an executed copy of the Nomination Agreement, dated the date hereof, among the
Company, Fir Tree Capital Management LP and the Holders party thereto (the
“Nomination Agreement”);

 

  (h)

the certificate of certain officers of the Issuer, dated the date hereof,
certifying as to the receipt of consents to enter into the Supplemental
Indenture;

 

  (i)

an executed copy of the Intercreditor Agreement, dated as of [MONTH] [DAY],
2018, between by and among the Issuer, Bank of Montreal, as Revolving
Administrative Agent and as Collateral Agent for the Senior Secured Parties,
Barclays Bank plc, as Term Loan Administrative Agent, Wilmington Trust, National
Association, as Second Lien Notes Trustee and Second Lien Collateral Trustee for
the Junior Priority Parties, and the other Grantors party thereto (the
“Intercreditor Agreement”);

 

  (j)

executed copies of the Security Documents (as defined in the Exchange Agreement)
(together with the Intercreditor Agreement, the “Security Documents”);

 

  (k)

a certified copy of the Certificate of Incorporation of the Company (the “Issuer
Certificate”);

 

  (l)

a certified copy of the Bylaws of the Issuer (together with the Issuer
Certificate, the “Issuer Organizational Documents”);

 

  (m)

certified copies of the certificates of formation, certificates of
incorporation, limited liability company agreements and bylaws, as applicable,
of the Delaware Guarantors (the “Delaware Guarantors’ Organizational
Documents”);

 

  (n)

a certified copy of the resolutions of the board of directors of the Issuer,
dated as of [October] [DAY], 2018;



--------------------------------------------------------------------------------

To each of the Holders

named in Schedule I of the Exchange Agreement

Page 3

 

  (o)

certified copies of the resolutions adopted by the members, manager or boards of
directors, as the case may be, of each of the Delaware Guarantors;

 

  (p)

a certificate, dated as of [MONTH] [DAY], 2018, from the Secretary of State of
the State of Delaware as to the good standing of the Issuer (the “Issuer Good
Standing Certificate”);

 

  (q)

certificates, dated as of [MONTH] [DAY], 2018, from the Secretary of State of
the State of Delaware as to the good standing of the Delaware Guarantors
(collectively, the “Delaware Guarantor Good Standing Certificates”);

 

  (r)

the documents listed on Exhibit A hereto (the “Specified Contracts”);

 

  (s)

copies of all certificates and other documents delivered in connection with the
Exchange Agreement; and

 

  (t)

such other documents, records and other instruments as we have deemed necessary
or appropriate in order to deliver the opinions set forth herein.

The term “Transaction Documents” is used in this letter to refer collectively to
the Exchange Agreement, the New Indenture, the New Notes, the Guarantees, the
Warrant Agreement, the Warrants, the Supplemental Indenture, the Security
Documents and the Nomination Agreement.

Subject to the assumptions, qualifications and limitations which are identified
in this letter, we advise you that:

 

1.

Based solely on our review of the Issuer Good Standing Certificate, the Issuer
is in good standing and has a legal corporate existence under the General
Corporation Law of the State of Delaware.

 

2.

Based solely on our review of the Delaware Guarantors’ Good Standing
Certificates, the Delaware Guarantors are each in good standing and each have a
legal corporate or limited liability company existence under the General
Corporation Law or the Limited Liability Company Act of the State of Delaware,
as applicable.

 

3.

The Issuer and each Delaware Guarantor has power and authority, corporate or
other, to execute and deliver, and perform their respective obligations under,
the Transaction Documents to which they are a party and issue the Securities.

 

4.

The Exchange Agreement has been duly authorized, executed and delivered by the
Issuer and each Delaware Guarantor. Assuming the due authorization, execution
and delivery of the Exchange Agreement by the Company and each Holder party
thereto, the Exchange Agreement is a valid and binding obligation of the Issuer
and the Guarantors and is enforceable against the Issuer and each of the
Guarantors in accordance with its terms.



--------------------------------------------------------------------------------

To each of the Holders

named in Schedule I of the Exchange Agreement

Page 4

 

5.

The New Indenture has been duly authorized, executed and delivered by the Issuer
and each Delaware Guarantor. Assuming due the authorization, execution and
delivery of the New Indenture by the Trustee and the Company, the New Indenture
is a valid and binding obligation of the Issuer and the Guarantors and is
enforceable against the Issuer and each of the Guarantors in accordance with its
terms.

 

6.

The New Notes have been duly authorized and executed and, when delivered by the
Issuer and exchanged with the Old Notes in accordance with the terms of the
Exchange Agreement (assuming the due authorization, execution and delivery of
the New Indenture by the Trustee and the Company and the due authentication and
delivery of the New Notes by the Trustee in accordance with the New Indenture),
will be valid and binding obligations of the Issuer, will be enforceable against
the Issuer in accordance with their terms, and the holders of record of the New
Notes will be entitled to the benefits afforded by the New Indenture.

 

7.

The Guarantees have been duly authorized by each of the Delaware Guarantors and,
assuming the due authorization, execution and delivery of the Guarantees by the
Company, when the New Notes are exchanged with the Old Notes in accordance with
the terms of the Exchange Agreement (assuming the due authorization, execution
and delivery of the New Indenture by the Trustee and the Company and the due
authentication and delivery of the New Notes by the Trustee in accordance with
the New Indenture), each of the Guarantees will constitute a valid and binding
obligation of each of the Guarantors, enforceable against each of the Guarantors
in accordance with their terms.

 

8.

Assuming the due authorization, execution and delivery of the Warrant Agreement
by the Warrant Agent and the Company, the Warrant Agreement is a valid and
binding agreement of the Company, enforceable in accordance with its terms.

 

9.

Assuming the Warrants have been duly authorized and executed by the Company, the
Warrants, when delivered by the Company and exchanged for the Old Notes pursuant
to the terms of the Exchange Agreement (assuming the due authorization,
execution and delivery of the Warrant Agreement by the Warrant Agent and the
execution and delivery of the Warrants by the Warrant Agent in accordance with
the Warrant Agreement), will be valid and binding obligations of the Company,
will be enforceable against the Company in accordance with their terms, and the
holders of record of the Warrants will be entitled to the benefits afforded by
the Warrant Agreement.

 

10.

The Supplemental Indenture has been duly authorized, executed and delivered by
the Issuer and each Delaware Guarantor. Assuming due the authorization,
execution and delivery of the Supplemental Indenture by the Trustee and the
Company, the Supplemental Indenture is a valid and binding obligation of the
Issuer and the Guarantors and is enforceable against the Issuer and each of the
Guarantors in accordance with its terms.



--------------------------------------------------------------------------------

To each of the Holders

named in Schedule I of the Exchange Agreement

Page 5

 

11.

Assuming due the authorization, execution and delivery of the Nomination
Agreement by the Company and the other parties thereto, the Nomination Agreement
is a valid and binding obligation of the Company and is enforceable against the
Company in accordance with its terms.

 

12.

Each of the Security Documents has been duly authorized, executed and delivered
by [the Issuer and each of the Delaware Guarantors]. Assuming due execution and
delivery of each of the Security Documents by the Collateral Agent and the
Company [ (in each case, to the extent a party thereto)], each of the Security
Documents is a valid and binding obligation of [the Issuer] and the Guarantors
and is enforceable against [the Issuer] and each of the Guarantors in accordance
with its terms.

 

13.

The execution and delivery of the Transaction Documents by the Issuer and each
Guarantor party thereto, the performance by the Issuer and each Guarantor of
their respective obligations thereunder (including the granting of any security
interests pursuant to thereto) and the issuance and exchange of the Securities
in accordance with the terms of the Exchange Agreement do not and will not
(i) conflict with or violate any of the terms or provisions of the Issuer
Organizational Documents or the Delaware Guarantors’ Organizational Documents,
(ii) result in any breach of any of the terms and provisions of, or constitute a
default (or an event which with notice or lapse of time, or both, would
constitute a default) under, any Specified Contract (it being expressly
understood that in each case we express no opinion as to compliance with any
financial covenant or test or cross-default provision in any Specified
Contract), (iii) violate or conflict with any judgment, decree or order
identified to us by the Issuer [(we note that none were identified)] of any
court or any judicial, regulatory or other legal or governmental agency or body
having jurisdiction over the Issuer or any of its subsidiaries or any of their
properties, and (iv) violate any Specified Law (as defined below), except in the
case of clause (ii), for any such conflict, breach, violation or default which
has been waived by the party or parties with power to waive such conflict,
breach, violation or default. (The advice in this paragraph is referred to
herein as the “No Conflicts Opinion.”)

 

14.

No consent, approval, authorization, or order of, or qualification with, any
governmental body or agency under any Specified Law is required to be obtained
by the Company, the Issuer and the Delaware Guarantors with respect to the
execution and delivery of the Transaction Documents by the Issuer and each
Guarantor party thereto and the issuance and exchange of the Securities in
accordance with the terms of the Exchange Agreement and the performance by the
Issuer and each Guarantor of their respective obligations under the Transaction
Documents (including the granting of any security interests pursuant thereto).
(The advice in this paragraph is referred to herein as the “No Consent
Opinion.”)



--------------------------------------------------------------------------------

To each of the Holders

named in Schedule I of the Exchange Agreement

Page 6

 

15.

The Issuer and the Guarantors are not, and after giving effect to the issuance
and exchange of the Securities will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

16.

With your consent, assuming the accuracy of the representations and warranties
of the Company, the Issuer, the Guarantors and each of the Holders contained in
the Exchange Agreement, it is not necessary in connection with the issuance and
exchange of the Securities pursuant to the terms of the Exchange Agreement to
register the Securities under the Securities Act of 1933, as amended, or to
qualify the New Indenture under the Trust Indenture Act of 1939, as amended, it
being understood that no opinion is expressed as to any subsequent offer or
resale of any Securities.

*********

We have not undertaken any search of court records for purposes of this letter.
We have assumed for purposes of this letter: (i) each document we have reviewed
for purposes of this letter is accurate and complete, each such document that is
an original is authentic, each such document that is a copy conforms to an
authentic original, and all signatures on each such document are genuine; that
the parties thereto including (except to the extent we specifically opine in
paragraphs 4 through 12) the Issuer and the Guarantors had the power, corporate
or other, to enter into and perform all obligations thereunder; that each such
document was duly authorized by all requisite corporate or other action of
parties and that such documents were duly executed and delivered by each party
thereto including (except to the extent we specifically opine in paragraphs 4
through 12) the Issuer and the Guarantors; (ii) that the Transaction Documents
and every other agreement we have examined for purposes of this letter
constitutes a valid and binding agreement of each party to that document and
that each such party has satisfied all legal requirements that are applicable to
such party to the extent necessary to entitle such party to enforce such
agreement, and that each party to any document is in good standing and duly
incorporated or organized under the laws of the state of its incorporation or
organization (except that we make no such assumption in this clause (ii) with
respect to the Issuer and the Guarantors); and (iii) that you have acted in good
faith and without notice of any fact which has caused you to reach any
conclusion contrary to any of the advice provided in this letter.

In preparing this letter, we have relied without independent verification upon:
(i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Exchange
Agreement and other documents specifically identified at the beginning of this
letter as having been read by us; (iii) factual information provided to us by
the Issuer or its representatives; and (iv) factual information we have obtained
from such other sources as we have deemed reasonable. We have assumed that there
has been no relevant change or development between the dates as of which the
information cited in the preceding sentence was given and the date of this
letter and that the information upon which we have relied is accurate and does
not omit any disclosure necessary to prevent such information from being
misleading. For purposes of numbered paragraphs 1 and 2, we have relied
exclusively upon certificates issued by governmental authorities in the relevant
jurisdictions and such opinion is not intended to provide any conclusion or
assurance beyond that conveyed by those certificates.



--------------------------------------------------------------------------------

To each of the Holders

named in Schedule I of the Exchange Agreement

Page 7

 

We note that, on the date hereof, we are delivering to you a legal opinion as to
the creation and perfection of certain security interests under the Security
Documents (such opinion, the “Security Interest Opinion”). We note that our
opinions as to the validity, binding effect or enforceability of any Transaction
Document in this letter do not constitute opinions as to the creation,
perfection, effect of perfection or priority of any lien or security interest
purported to be granted thereunder; opinions as to the creation, perfection,
effect of perfection or priority of any lien or security interest are given to
the extent provided, if at all, only in the Security Interest Opinion.

While we have reviewed certain corporate records and other documents
specifically identified at the beginning of this letter as having been read by
us, we have not undertaken any other investigation to determine the facts upon
which the advice in this letter is based. We can, however, confirm that we do
not have knowledge that has caused us to conclude that our reliance and
assumptions cited in this letter are unwarranted. Whenever this letter provides
advice about (or based upon) our knowledge of any particular information, such
advice is based entirely on the actual knowledge at the time this letter is
delivered on the date it bears by the lawyers with Kirkland & Ellis LLP who have
represented or are representing the Issuer and the Guarantors in the issuance of
the Securities after consultation with other lawyers with Kirkland & Ellis LLP
who have represented the Issuer and the Guarantors on other substantive matters.

Each opinion in this letter that any particular contract constitutes a valid and
binding agreement or is enforceable in accordance with its terms (each, an
“enforceability opinion”) is subject to: (i) the effect of bankruptcy,
insolvency, fraudulent conveyance and other similar laws and judicially
developed doctrines in this area such as substantive consolidation and equitable
subordination; (ii) the effect of general principles of equity; and (iii) other
commonly recognized statutory and judicial constraints on enforceability
including statutes of limitations. “General principles of equity” include but
are not limited to: (A) principles limiting the availability of specific
performance and injunctive relief; (B) principles which limit the availability
of a remedy under certain circumstances where another remedy has been elected;
(C) principles requiring reasonableness, good faith and fair dealing in the
performance and enforcement of an agreement by the party seeking enforcement;
(D) principles which may permit a party to cure a material failure to perform
its obligations; and (E) principles affording equitable defenses such as waiver,
laches and estoppel. We express no opinion regarding the enforceability of the
provisions of Section [10.2(a)] of the New Indenture (each, a so-called
“fraudulent conveyance savings clause” or “fraudulent transfer savings clause”)
and any similar provision in any other document or agreement to the extent such
provisions purport to limit the amount of the obligations of any party or the
right to contribution of any other party with respect to such obligations. It is
possible that terms in a particular contract covered by our enforceability
opinion may not prove enforceable for reasons other than those explicitly cited
in this letter should an actual enforcement action be brought, but (subject to
all the exceptions, qualifications, exclusions and other limitations contained
in this letter) such unenforceability would not in our opinion prevent the party
entitled to enforce that contract from realizing the principal benefits
purported to be provided to that party



--------------------------------------------------------------------------------

To each of the Holders

named in Schedule I of the Exchange Agreement

Page 8

 

by the terms in that contract which are covered by our enforceability opinion.
In addition, none of the opinions or other advice contained in this letter
covers or otherwise addresses any of the following types of provisions (or the
enforceability thereof) which may be contained in the Transaction Documents:
(i) provisions mandating contribution towards judgments or settlements among
various parties; (ii) waivers of benefits and rights to the extent they cannot
be waived under applicable law; (iii) provisions providing for liquidated
damages, late charges and prepayment charges, in each case if deemed to
constitute penalties; (iv) provisions which might require indemnification or
contribution in violation of general principles of equity or public policy,
including, without limitation, indemnification or contribution obligations which
arise out of the failure to comply with applicable state or federal securities
laws, rules or regulations; or (v) requirements in the Transaction Documents
specifying that provisions thereof may only be waived in writing (these
provisions may not be valid, binding or enforceable to the extent that an oral
agreement or an implied agreement by trade practice or course of conduct has
been created modifying any provision of such documents).

Our advice on every legal issue addressed in this letter is based exclusively on
the internal law of the State of New York, the General Corporation Law of the
State of Delaware, the Delaware Limited Liability Company Act, and the federal
laws of the United States (except that we do not opine as to the federal
securities laws with respect to the No Conflicts Opinion and the No Consent
Opinion), without our having made any investigation as to the applicability of
any specific law unless such advice specifically references a specific law (the
“Specified Laws”), and represents our opinion as to how that issue would be
resolved were it to be considered by the highest court in the jurisdiction which
enacted such law. None of the opinions or other advice contained in this letter
considers or covers, and the term “Specified Law” does not include: (i) any
antifraud laws, rules or regulations; (ii) any state securities (or “blue sky”)
laws, rules or regulations; (iii) laws, rules or regulations with respect to any
financial statements or supporting schedules (or any notes to any such
statements or schedules) or other financial or accounting information or oil and
gas reserve information; (iv) any laws, rules or regulations of the Financial
Industry Regulatory Authority, Inc.; and (v) any laws, statutes, governmental
rules or regulations or decisions which in our experience are not usually
considered for or covered by opinions like those contained in this letter or are
not generally applicable to transactions of the kind covered by the Exchange
Agreement, including any regulatory laws or requirements specific to the
industry in which you, the Issuer or the Guarantors is engaged.

We express no opinion as to what law might be applied by any courts to resolve
any issue addressed by our opinion and we express no opinion as to whether any
relevant difference exists between the laws upon which our opinions are based
and any other laws which may actually be applied to resolve issues which may
arise. The manner in which any particular issue would be treated in any actual
court case would depend in part on facts and circumstances particular to the
case and would also depend on how the court involved chose to exercise the wide
discretionary authority generally available to it. This letter is not intended
to guarantee the outcome of any legal dispute that may arise in the future.



--------------------------------------------------------------------------------

To each of the Holders

named in Schedule I of the Exchange Agreement

Page 9

 

This letter speaks as of the time of its delivery on the date it bears. We do
not assume any obligation to provide you with any subsequent opinion or advice
by reason of any fact about which we did not have knowledge at that time, by
reason of any change subsequent to that time in any law covered by any of our
opinions, or for any other reason.

This letter may be relied upon by you solely in your capacity as Holders in
connection with the closing under the Exchange Agreement. Without our written
consent: (i) no person (including any person that acquires securities from you)
other than you may rely on this letter for any purpose; (ii) this letter may not
be cited or quoted in any financial statement, offering memorandum, private
placement memorandum or other similar document; (iii) this letter may not be
cited or quoted in any other document or communication which might encourage
reliance upon this letter by any person or for any purpose excluded by the
restrictions in this paragraph; and (iv) copies of this letter may not be
furnished to anyone for purposes of encouraging such reliance.

Very truly yours,

 



--------------------------------------------------------------------------------

Exhibit A

 

1.

An executed copy of the Old Indenture;

 

2.

An executed copy of the [Amended and Restated Senior Secured Term Loan
Agreement, dated as of [MONTH] [DAY], 2018, between the Company and UP Energy
Corporation, as parent guarantors, the Issuer, as borrower, Barclays Bank PLC,
as administrative agent and the lenders and other parties party thereto] (the
“Term Loan Agreement”);

 

3.

An executed copy of the [Consent, dated as of [MONTH] [DAY], 2018, of the
requisite lenders under the Term Loan Agreement to the consummation of the
transactions contemplated by the Transaction Documents];

 

4.

An executed copy of the [Credit Agreement, dated as of April 12, 2017, among the
Company and UP Energy Corporation, as parent guarantors, the Issuer, as
borrower, Bank of Montreal, as administrative agent, and the lenders and other
parties party thereto, as amended and supplemented to date] (the “Credit
Agreement”);

 

5.

An executed copy of the [Consent, dated as of [MONTH] [DAY], 2018, of the
requisite lenders under the Credit Agreement to the consummation of the
transactions contemplated by the other Transaction Documents];

 

6.

Guaranty and Collateral Agreement dated as of April 12, 2017, among Ultra
Petroleum Corp. and the other parties signatory thereto, as grantors, and Bank
of Montreal, as collateral agent; and

 

7.

Debtors’ Second Amended Joint Chapter 11 Plan of Reorganization.



--------------------------------------------------------------------------------

Exhibit G

Form of Collateral Opinion of Kirkland & Ellis LLP to the New Notes Trustee and
the Holders

 

LOGO [g639262dsp0153.jpg]

 

 

601 Lexington Avenue

New York, NY 10022

    

(212) 446-4800

 

www.kirkland.com

   Facsimile:
(212) 446-4900

[October] [DAY], 2018

Each of the Noteholders named on Schedule I of the Exchange Agreement (the
“Holders”)

Wilmington Trust, National Association

15950 N. Dallas Parkway, Suite 550

Dallas, Texas 75248

 

  Re:

Senior Secured Second Lien PIK Notes due 2024 of Ultra Resources, Inc.

Ladies and Gentlemen:

We are issuing this letter in our capacity as special counsel for and at the
request of Ultra Resources, Inc., a Delaware corporation (the “Issuer”), Ultra
Petroleum Corp., a company incorporated under the laws of the territory of Yukon
Canada (the “Parent Guarantor”) and the entities listed in Exhibit A hereto (the
“Delaware Guarantors” and together with the Parent Guarantor, the “Guarantors”).
References herein to the “Opinion Parties” shall mean the Issuer and the
Guarantors. This opinion is provided in response to the requirement in
Section 2.2(a)(iii)(F) of the Exchange Agreement (the “Exchange Agreement”),
dated October 17, 2018, by and among the Issuer, the Guarantors and each of the
Holders party thereto relating to the exchange by the Holders of Issuer’s (i)
6.875% Senior Notes due 2022 and (ii) 7.125% Senior Notes due 2025, which were
issued pursuant to the Indenture, dated as of April 12, 2017 (the “Old
Indenture”), between the Issuer, the Guarantors and the Trustee, for new Senior
Secured Second Lien PIK Notes due 2024 of the Issuer (the “New Notes”) and the
related Guarantees of the New Notes by the Guarantors (the “Guarantees”), which
are being issued pursuant to an Indenture (the “New Indenture”) dated as of the
date hereof, between the Issuer, the Guarantors, Wilmington Trust, National
Association, as trustee (the “Trustee”) and as Collateral Agent (the “Collateral
Agent”, and together with the Trustee, “you”).

 

Beijing    Boston    Chicago    Dallas    Hong Kong 
   Houston    London    Los Angeles    Munich    Palo Alto    San Francisco    Shanghai  
  Washington, D.C.



--------------------------------------------------------------------------------

LOGO [g639262dsp0154.jpg]

Wilmington Trust, National Association

October [    ], 2018

Page 2

 

The opinions expressed herein are being provided pursuant to
Section 2.2(a)(iii)(F) of the Exchange Agreement. Capitalized terms used but not
otherwise defined herein shall have the meanings given to such terms in the
Exchange Agreement, the New Indenture and the Second Lien Collateral and
Guaranty Agreement, dated as of the date hereof, made by the Issuer and the
other grantors party thereto in favor of the Collateral Agent (the “Collateral
Agreement”) as applicable (with references herein to the Exchange Agreement and
each document defined therein meaning the Exchange Agreement and each such
document as executed and delivered on the date hereof, or if executed and
delivered on an earlier date, as the same is in effect on the date hereof).

In connection with the preparation of this letter, we have, among other things,
reviewed the executed New Indenture and the Exchange Agreement. We have also
reviewed the executed Collateral Agreement. For purposes hereof, the New
Indenture and the Exchange Agreement, each in the form reviewed by us for
purposes of this opinion letter are referred to herein collectively as the
“Operative Documents” and the New Indenture and the Collateral Agreement, each
in the form reviewed by us for purposes of this opinion letter, are referred to
herein collectively as the “Note Documents”.

We have also reviewed unfiled copies of UCC Form-1 Financing Statements naming
each Opinion Party, as debtor, and the Collateral Agent, as secured party,
copies of which are attached hereto on Exhibit B (the “Delaware Financing
Statements”), to be filed in the Uniform Commercial Code filing office of the
Secretary of State of Delaware (the “Delaware Filing Office”).

References in this opinion letter to the “New York UCC” mean the Uniform
Commercial Code as in effect on the date hereof in the State of New York.” The
term “Organizational Documents” whenever used in the letter means the
certificate or articles of incorporation (or the equivalent thereof), as
applicable, of each Opinion Party, and the by-laws or limited liability company
agreement (or the equivalent thereof), as applicable, of each Opinion Party, as
in effect on the date hereof.

Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this opinion letter, we advise you, and with respect to
each legal issue addressed in this opinion letter, it is our opinion, that:

 

1.

The Collateral Agreement creates a valid security interest in favor of the
Collateral Agent for the benefit of the Secured Parties (as defined in the
Collateral Agreement) in the Code Collateral of each Opinion Party which is a
party thereto described therein in which a security interest may be created
under Article 9 of the New York UCC (the “Code Collateral”).



--------------------------------------------------------------------------------

LOGO [g639262dsp0154.jpg]

Wilmington Trust, National Association

October [    ], 2018

Page 3

 

2.

Upon the filing in the Delaware UCC Filing Office of the Delaware Financing
Statements, together with the payment of all filing and recordation fees
associated therewith, the Collateral Agent will have a perfected security
interest (for the benefit of the Secured Parties) in that portion of the Code
Collateral of each Delaware Guarantor under the Collateral Agreement in which a
security interest can be perfected by filing of a Uniform Commercial Code
financing statement in the Delaware Filing Office.

With your consent, we have assumed for purposes of this letter and the opinions
herein:

(a) that each document we have reviewed for purposes of this letter is accurate
and complete, each such document that is an original is authentic, each such
document that is a copy conforms to an authentic original, and all signatures on
each such document are genuine, and that all natural persons who have signed any
document have the legal capacity to do so;

(b) that each Operative Document and every other agreement we have examined for
purposes of this letter has been duly authorized, executed and delivered by the
parties thereto and constitutes a valid and binding obligation of each party to
that document, enforceable against each such party in accordance with its
respective terms and that each such party has satisfied all legal requirements
that are applicable to such party to the extent necessary to entitle such party
to enforce such agreement and that each party to any Operative Document is in
good standing and duly incorporated or organized under the laws of its
jurisdiction of organization;

(c) there are no agreements or understandings among the parties, written or oral
(other than the Operative Documents), and there is no usage of trade or course
of prior dealing among the parties that would, in either case, define,
supplement or qualify the terms of the Operative Documents;

(d) that the status of the Operative Documents as legally valid and binding
obligations of the parties is not affected by any (i) breaches of, or defaults
under, agreements or instruments, (ii) violations of statutes, rules,
regulations or court or governmental orders, or (iii) failures to obtain
required consents, approvals or authorizations from, or make required
registrations, declarations or filings with, governmental authorities;

In addition, for purposes of this letter and the opinions herein we have also
assumed with your consent: (i) each Opinion Party has the requisite rights to
any Collateral of such Opinion Party existing on the date hereof and will have
the requisite rights to each item of Collateral of such Opinion Party arising
after the date hereof, (ii) value (as defined in Section 1-204) of the New York
UCC) has been given by you to the Opinion Parties for the security interests and
other rights in and assignments of Collateral described in or contemplated by
the Operative Documents and (iii) all information regarding the secured party on
the Delaware Financing Statements is, in each case, accurate and complete in all
respects.



--------------------------------------------------------------------------------

LOGO [g639262dsp0154.jpg]

Wilmington Trust, National Association

October [    ], 2018

Page 4

 

In preparing this letter, we have relied without any independent verification
upon: (i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Operative
Documents; (iii) factual information provided to us in a support certificate
signed by each of the Opinion Parties; and (iv) factual information we have
obtained from such other sources as we have deemed reasonable; and we have
examined the originals or copies certified to our satisfaction, of such
Organizational Documents and other corporate and limited liability company
records of the Opinion Parties, as applicable, as we deem necessary for or
relevant to our opinions. We have assumed without investigation that the
information upon which we have relied is accurate and does not omit disclosures
necessary to prevent such information from being misleading.

The terms “knowledge,” “actual knowledge” and “aware” whenever used in this
letter with respect to our firm mean conscious awareness at the time this letter
is delivered on the date it bears by the lawyers with Kirkland & Ellis LLP at
that time who spent substantial time representing the Opinion Parties in
connection with the Operative Documents (herein called our “Designated
Transaction Lawyers”).

Each opinion (an “enforceability opinion”) in this letter that any particular
contract is a valid and binding obligation, is enforceable in accordance with
its terms or creates a security interest is subject to: (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and judicially
developed doctrines in this area such as substantive consolidation and equitable
subordination; (ii) the effect of general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity); (iii) an
implied covenant of good faith and fair dealing; and (iv) other commonly
recognized statutory and judicial constraints on enforceability including
statutes of limitations. “General principles of equity” include but are not
limited to: principles limiting the availability of specific performance and
injunctive relief; principles which limit the availability of a remedy under
certain circumstances where another remedy has been elected; principles
requiring reasonableness, good faith and fair dealing in the performance and
enforcement of an agreement by the party seeking enforcement; principles which
may permit a party to cure a material failure to perform its obligations; and
principles affording equitable defenses such as waiver, laches and estoppel.

Each enforceability opinion is further subject to the effect of rules of law
that may render guaranties or other similar instruments or agreements
unenforceable under circumstances where your actions, failures to act or
waivers, amendments or replacement of the Operative Documents (i) so radically
change the essential nature of the terms and conditions of the guaranteed
obligations and the related transactions that, in effect, a new relationship has
arisen between you and the Opinion Parties which is substantially and materially
different from that presently contemplated by the Operative Documents,
(ii) release the primary obligor, or (iii) impair the guarantor’s recourse
against the primary obligor.



--------------------------------------------------------------------------------

LOGO [g639262dsp0154.jpg]

Wilmington Trust, National Association

October [    ], 2018

Page 5

 

We also express no opinion regarding the enforceability of any so-called
“fraudulent conveyance or fraudulent transfer savings clauses” and any similar
provisions in any Operative Document, to the extent such provisions purport to
limit the amount of the obligations of any party or the right to contribution of
any other party with respect to such obligations.

We render no opinion regarding the validity, binding effect or enforceability of
any Operative Document with respect to any Opinion Party to the extent such
Operative Document involves any obligation (including any guaranty) of such
Opinion Party with respect to any “swap” (as such term is defined in the
Commodity Exchange Act) if such Opinion Party is not an “eligible contract
participant” (as such term is defined in the Commodity Exchange Act) at the time
such obligation is incurred by such Opinion Party.

We render no opinion with regard to usury or other laws limiting or regulating
the maximum amount of interest that may be charged, collected, received or
contracted for other than the internal laws of the State of New York, and
without limiting the foregoing, we expressly disclaim any opinion as to the
usury or other such laws of any other jurisdiction (including laws of other
states made applicable through principles of Federal preemption or otherwise)
which may be applicable to the transactions contemplated by the Operative
Documents.

Our opinions regarding the creation and perfection of security interests are
subject to the effect of (i) the limitations on the existence and perfection of
security interests in proceeds resulting from the operation of Section 9-315 of
the New York UCC and (ii) certain provisions of the Bankruptcy Code, including
Section 547 with respect to preferential transfers and Section 552 with respect
to any Collateral acquired by an Opinion Party subsequent to the commencement of
a case under the Bankruptcy Code with respect to such Opinion Party.

We express no opinion (i) as to the priority of any security interest (ii) as to
what law governs perfection of the security interests granted in the Collateral,
(iii) regarding the perfection of any security interest in money, letter of
credit rights, Collateral of a type represented by a certificate of title, any
property for which a federal statute or treaty provides for registration or
specifies a place of filing different from that specified in Section 9-501 of
any applicable Uniform Commercial Code, commercial tort claims, crops, farm
products, timber to be cut, as-extracted collateral, or consumer goods and
(iv) the effectiveness of any supergeneric description of the Collateral in the
Collateral Agreement.

Except as expressly otherwise set forth in this letter, our advice on every
legal issue addressed in this letter is based exclusively on the internal laws
of the State of New York or the Federal law of the United States which, in each
case, in our experience is generally applicable both to general business
organizations which are not engaged in regulated business activities and to
transactions of the type contemplated in the Operative Documents between the
Opinion Parties, on the one hand, and you, on the other hand (but without our
having made any special investigation



--------------------------------------------------------------------------------

LOGO [g639262dsp0154.jpg]

Wilmington Trust, National Association

October [    ], 2018

Page 6

 

as to any other laws), except that we express no opinion or advice as to any law
or legal issue (a) which might be violated by any misrepresentation or omission
or a fraudulent act, or (b) to which any Opinion Party may be subject as a
result of your legal or regulatory status, your sale or transfer of the loans or
interests therein or your involvement in the transactions contemplated by the
Operative Documents.

Our opinions in paragraphs 1 and 2 are limited to Article 9 of the New York, or
Article 9 of the Uniform Commercial Code as adopted in Delaware.

For purposes of the opinions expressed in paragraph 2, we have reviewed the
statutory provisions of the Uniform Commercial Code as adopted in Delaware, as
set forth in the Commerce Clearing House, Inc. Secured Transactions Guide as
supplemented through September 18, 2018 (the “Guide”) and our opinions in such
paragraph 2 are based solely on such review and on the assumption that such
statutory provisions are given the same interpretation and application in
Delaware as the corresponding provisions of the New York Uniform Commercial Code
are given in New York.

None of the opinions or other advice contained in this letter considers or
covers: (i) any federal or state securities (or “blue sky”) laws or regulations
or Federal Reserve Board margin regulations or (ii) federal or state antitrust
and unfair competition laws and regulations, pension and employee benefit laws
and regulations, compliance with fiduciary duty requirements, federal and state
environmental, land use and subdivision, tax, racketeering (e.g., RICO), health
and safety (e.g., OSHA), and labor laws and regulations, federal and state laws,
regulations and policies concerning national and local emergency, possible
judicial deference to acts of sovereign states and criminal and civil forfeiture
laws, and other federal and state statutes of general application to the extent
they provide for criminal prosecution (e.g., mail fraud and wire fraud
statutes).

We also express no opinion regarding any laws relating to terrorism or money
laundering, including Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) (the “Terrorism Executive Order”) or any related enabling
legislation or any other similar executive order (collectively with the
Terrorism Executive Order, the “Executive Orders”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”), any
sanctions and regulations promulgated under authority granted by the Trading
with the Enemy Act, 50 U.S.C. App. 1-44, as amended from time to time, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, as amended
from time to time, the Iraqi Sanctions Act, Publ. L. No. 101-513; United Nations
Participation Act, 22 U.S.C. § 287c, as amended from time to time, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349 aa-9,
as amended from time to time, The Cuban Democracy Act, 22 U.S.C. §§ 6001-10, as
amended from time to time, The Cuban Liberty and Democratic Solidarity Act, 18
U.S.C. §§ 2332d and 2339b, as amended from time to time, and The Foreign
Narcotics Kingpin Designation Act, Publ. L. No. 106-120, as amended from time to
time.



--------------------------------------------------------------------------------

LOGO [g639262dsp0154.jpg]

Wilmington Trust, National Association

October [    ], 2018

Page 7

 

We note that on the date hereof, each of us, Lackowicz & Hoffman as special
Yukon counsel and Bennett Jones LLP as special Canadian counsel, are delivering
to you a legal opinion as to the enforceability, and certain other matters with
respect to, of each of the Operative Documents (collectively, the “Corporate
Opinions”). For purposes of this opinion, we have assumed the matters opined
upon in the Corporate Opinions. In making such assumption, we note that the
Corporate Opinions contained assumptions, exceptions and qualifications with
respect to such opinions, and such assumptions, exceptions and qualifications
are incorporated by reference herein.

We express no opinion as to what law might be applied by any other courts to
resolve any issue addressed in this letter. We advise you that issues addressed
by this letter may be governed in whole or in part by other laws, but we express
no opinion as to whether any relevant difference exists between the laws upon
which our opinions are based and any other laws which may actually govern.

This opinion letter speaks as of the time of its delivery on the date it bears.
We do not assume any obligation to provide you with any subsequent opinion or
advice by reason of any fact about which our Designated Transaction Lawyers did
not have actual knowledge at that time, by reason of any change subsequent to
that time in any law covered by any of our opinions, or for any other reason.



--------------------------------------------------------------------------------

LOGO [g639262dsp0154.jpg]

Wilmington Trust, National Association

October [    ], 2018

Page 8

 

You may rely upon this letter only for the purpose served by the provision in
the Exchange Agreement cited in the second paragraph of this opinion letter in
response to which it has been delivered. Without our written consent: (i) no
person other than you may rely on this opinion letter for any purpose; (ii) this
opinion letter may not be cited or quoted in any financial statement,
prospectus, private placement memorandum or other similar document; (iii) this
opinion letter may not be cited or quoted in any other document or communication
which might encourage reliance upon this opinion letter by any person or for any
purpose excluded by the restrictions in this paragraph; and (iv) copies of this
opinion letter may not be furnished to anyone for purposes of encouraging such
reliance.

Sincerely,



--------------------------------------------------------------------------------

EXHIBIT A

Delaware Guarantors

UP Energy Corporation

Keystone Gas Gathering, LLC

Ultra Wyoming, LLC

UPL Pinedale, LLC

UPL Three Rivers Holdings, LLC

Ultra Wyoming LGS, LLC



--------------------------------------------------------------------------------

EXHIBIT B

Delaware Financing Statements

(See attached.)



--------------------------------------------------------------------------------

Exhibit H-1

Form of Corporate Opinion of Lackowicz & Hoffman LLP

[October] [DAY], 2018

[NAMES]

As Holders under the

Exchange Agreement described below

Dear Sirs/Mesdames:

 

  Re:

Senior Secured Second Lien PIK Notes due 2024 of Ultra Resources, Inc. and
Warrants to Purchase One Share of Common Stock at $0.01 per share of Ultra
Petroleum Corp.

We have acted as Yukon counsel to Ultra Petroleum Corp., a corporation
incorporated under the laws of the territory of Yukon, Canada (the
“Corporation”) in relation to an Exchange Agreement dated October 17, 2018 (the
“Exchange Agreement”) between the Corporation, Ultra Resources, Inc., a Delaware
corporation (the “Issuer”), and UP Energy Corporation, Keystone Gas Gathering,
LLC, Ultra Wyoming, LLC, UPL Pinedale LLC, UPL Three Rivers Holdings, LLC and
Ultra Wyoming LGS, LLC (together with the Corporation, the “Guarantors”) and
each of the Holders named in Schedule I thereto (collectively, “you” or the
“Holders”), relating to the exchange by the Holders of the Issuer’s (i) 6.875%
Senior Notes due 2022 (the “2022 Notes”) and (ii) 7.125% Senior Notes due 2025
(together with the 2022 Notes, the “Old Notes”), which were issued pursuant to
the Indenture, dated as of April 12, 2017 (the “Old Indenture”), between the
Issuer, the Guarantors and Wilmington Trust, National Association, as trustee
(the “Trustee”), for (a) new Senior Secured Second Lien PIK Notes due 2024 of
the Issuer (the “New Notes”) and the related Guarantees of the New Notes by the
Guarantors (the “Guarantees”), which are being issued pursuant to an Indenture
dated [MONTH] [DAY], 2018 (the “New Indenture”), between the Issuer, the
Guarantors, the Trustee and Wilmington Trust, National Association, as
collateral agent (the “Collateral Agent”), and (b) new warrants each entitling
the holder thereof to purchase one common share of the Corporation, at a price
of $0.01 per share (the “Warrants”), in accordance with the terms of the warrant
agreement by and between the Corporation, Computershare Inc. and Computershare
Trust Company, N.A., as warrant agent (the “Warrant Agent”). The common shares
to be issued upon valid exercise of the Warrants are collectively referred to as
the “Warrant Shares.” The New Notes, the Guarantees and the Warrants are
collectively referred to herein as the “Securities.”

This opinion letter is being delivered to you pursuant to Section 2.2(a)(iii)(G)
of the Exchange Agreement. Terms capitalized and not defined herein, are as
defined in the Exchange Agreement. The term “Transaction Documents” is used in
this letter to refer collectively to the Exchange Agreement, the New Indenture,
the New Notes, the Guarantees, the Warrant Agreement, the Warrants, the
Supplemental Indenture (as defined below), the Security Documents (as defined
below) and the Nomination Agreement.



--------------------------------------------------------------------------------

Scope of Review

For the purpose of this opinion letter, we have examined pdf copies of the
following documents:

1. the Exchange Agreement;

2. the New Indenture;

3. a specimen certificate of the New Notes to be delivered on the date hereof;

4. the Warrant Agreement;

5. a specimen certificate evidencing the Warrants to be delivered on the date
hereof;

6. an executed copy of the Supplemental Indenture to the Old Indenture, dated
the date hereof (the “Supplemental Indenture”);

7. an executed copy of the Intercreditor Agreement, dated as of [MONTH] [DAY],
2018, between the Company and [NAME] (the “Intercreditor Agreement”);

8. an executed copy of the [Security Agreement], dated as of [MONTH] [DAY],
2018, between the Company and [NAME] (the “Security Agreement” and together with
the Intercreditor Agreement, the “Security Documents”);

9. the Director Nomination Agreement, dated the date hereof, among the
Corporation and the Holders (the “Nomination Agreement”);

10. a Secretary’s Certificate dated September [DAY], 2018 certifying, among
other things, resolutions of the directors of the Corporation dated
September [DAY], 2018 authorizing the transaction described herein; and

11. the original of a certificate of status dated September [DAY], 2018 for the
Corporation issued pursuant to the Business Corporations Act (Yukon) (the “Act”)

In rendering the opinions herein, we have relied only upon our examination of
the foregoing documents and certificates, and the Articles of Incorporation and
Bylaws of the Corporation contained in the minute book of the Corporation
maintained by our office, and such other examinations or investigations that we
have deemed relevant and necessary in connection with the opinions hereinafter
set forth, and we have made no independent verification or check of the factual
matters set forth in such documents or certificates.



--------------------------------------------------------------------------------

Assumptions

In rendering this opinion, we have assumed:

 

a.

The genuineness of all signatures;

 

b.

The authenticity and completeness of all documents submitted to us as originals;

 

c.

The conformity to original documents and the completeness of all documents
submitted to us or received by us as conformed copies, certified copies,
photocopies, e-mailed or facsimile transmissions, and the authenticity of the
originals where certified copies, photocopies, e-mailed or facsimile
transmissions have been submitted or received;

 

d.

The accuracy, completeness and truth of all facts set forth in corporate records
or official public records and certificates and any other documents,
certificates or records supplied by corporate or public officials and the
identity and capacity of all individuals acting or purporting to act as such;

 

e.

Each of the Transaction Documents creates legal, valid and binding obligations
of, and is enforceable in accordance with its terms against, each of the parties
thereto;

 

f.

The acknowledgements, representations and warranties of the Holders set forth in
the Exchange Agreement are true, correct and accurate in all respects as of the
time of delivery of this opinion;

 

g.

None of the Holders are resident in Yukon and none of the Securities will be
offered, exchanged or delivered to a Yukon resident; and

 

h.

The Corporation does not engage in the railway, steamship, air transport, canal,
telegraph, telephone or irrigation business.

Practice Restriction

We are solicitors qualified to carry on the practice of law in Yukon only and we
express no opinion as to any laws or matters governed by the laws other than
Yukon and the federal laws of Canada applicable therein in effect as at the date
of this opinion (“Yukon Law”).

We act only as the Registered Office for the Corporation in Yukon and have not
been and are not regular counsel to the Corporation in any business transactions
or litigation. We have reviewed the documents noted above in the section headed
“Scope of Review”, but we have not participated in the negotiation of their
terms or the drafting thereof.

Opinion

1. The Corporation is incorporated and is a valid and subsisting corporation
under Yukon Law with the corporate power and capacity to: (a) own its properties
and conduct its business; and (b) execute, deliver and perform its obligations
under the Transaction Documents.



--------------------------------------------------------------------------------

2. The Corporation has taken all necessary corporate action to authorize the
execution, delivery and performance of the Transaction Documents.

3. The Guarantee of the Notes by the Corporation, the execution and delivery by
the Corporation of the Transaction Documents and the performance by the
Corporation of its obligations thereunder do not and will not result in any
violation of the provisions of the Articles of Incorporation or Bylaws of the
Corporation or violate, conflict with or violate any Yukon Law.

4. The Warrants have been duly authorized and when delivered by the Corporation
and exchanged for the Old Notes pursuant to the terms of the Exchange Agreement,
will be validly issued.

5. The Warrant Shares have been duly reserved and authorized for issuance and
when issued and delivered upon the valid exercise of the Warrants and payment of
the applicable exercise price, in accordance with the Warrant Agreement, will be
validly issued, fully paid, and nonassessable shares in the capital of the
Corporation, and neither the Corporation’s Articles of Incorporation, as
amended, nor any provision in the Act provides for a preemptive right upon the
issuance of such Warrant Shares.

6. With the exception of the authorization referred to in opinion 7 below, and
the due filing by the Corporation with the Yukon Superintendent of Securities of
a report in Form 45-106F1 – Report of Exempt Distribution, as and within the
time periods prescribed by NI 45-106, no consent, approval, authorization, or
order from or filing, registration or qualification with any governmental agency
or body, regulatory authority, court, tribunal, or other similar authority
having jurisdiction in Yukon is required for the execution and delivery by the
Corporation of the Transaction Documents or the performance by the Corporation
of its obligations therein, including the offering, exchange and delivery of the
Securities.

7. The Corporation has obtained an authorization for the Trustee to act as
trustee under the New Indenture pursuant to the requirements of Part 7 of the
Act.

8. In any proceeding in a court of competent jurisdiction in Yukon (the “Court”)
for the enforcement of the Transaction Documents, the Court would apply the laws
of the State of New York or Delaware, as applicable (the “Foreign Law” and the
“Foreign Jurisdiction”), in accordance with the parties’ choice of the Foreign
Law in each Transaction Documents to all issues which under the conflict of laws
rules of Yukon are to be determined in accordance with the chosen law of the
contract, provided that:

 

  (a)

the parties’ choice of the Foreign Law in each Transaction Document is bona fide
and legal and there is no reason for avoiding the choice on the grounds of Yukon
public policy, as the case may be, as such term is interpreted under Yukon Law
(“Public Policy”); and



--------------------------------------------------------------------------------

  (b)

in any such proceeding, and notwithstanding the parties’ choice of the Foreign
Law, the Court:

 

  (i)

will not take judicial notice of the provisions of the Foreign Law, but will
only apply such provisions if they are pleaded and proven by expert testimony;

 

  (ii)

will not apply any Foreign Law and will apply Yukon Law to matters which would
be characterized under Yukon Law as procedural;

 

  (iii)

will apply provisions of Yukon Law that have overriding effect;

 

  (iv)

will not apply any Foreign Law if such application would be characterized under
Yukon Law as the direct or indirect enforcement of a foreign revenue,
expropriatory, penal or other public law or if its application would be contrary
to Public Policy; and

 

  (v)

will not enforce the performance of any obligation that is illegal under the
laws of any jurisdiction in which the obligation is to be performed.

9. The Court would give a judgment based upon a final and conclusive in personam
judgment of (i) a New York State or federal court, for a sum certain, obtained
against the Corporation with respect to a claim arising out of the Exchange
Agreement, the New Indenture, the New Notes, the Guarantees, the Warrant
Agreement, the Warrants and the Supplemental Indenture (a “New York Judgment”)
or (ii) the Delaware Court of Chancery or Delaware State court, for a sum
certain, obtained against the Corporation with respect to a claim arising out of
the Nomination Agreement (a “Delaware Judgment”; each New York Judgment and
Delaware Judgment, a “US Judgment”), without reconsideration of the merits:

 

  (a)

provided that:

 

  (i)

an action to enforce the US Judgment must be commenced in the Court within any
applicable limitation period;

 

  (ii)

the Court has discretion to stay or decline to hear an action on the US Judgment
if the US Judgment is under appeal or there is another subsisting judgment in
any jurisdiction relating to the same cause of action;

 

  (iii)

the Court will render judgment only in Canadian dollars; and

 

  (iv)

an action in the Court on the US Judgment may be affected by bankruptcy,
insolvency or other laws affecting the enforcement of the rights of creditors
generally; and



--------------------------------------------------------------------------------

  (b)

subject to the following defences:

 

  (i)

the US Judgment was obtained by fraud or in a manner contrary to the principles
of natural justice;

 

  (ii)

the US Judgment is for a claim which under Yukon Law would be characterized as
based on a foreign revenue, expropriatory, penal or other public law;

 

  (iii)

the US Judgment is contrary to Public Policy or to an order made by the Attorney
General of Canada under the Foreign Extraterritorial Measures Act (Canada) or by
the Competition Tribunal under the Competition Act (Canada) in respect of
certain judgments referred to in these statutes; and

 

  (iv)

the US Judgment has been satisfied or is void or voidable under the Foreign Law.

10. The submission by the Corporation to the non-exclusive jurisdiction or
exclusive jurisdiction, as applicable, of the courts in the Foreign Jurisdiction
under each Transaction Document would be recognized by the Court as conferring
jurisdiction on the courts of the Foreign Jurisdiction within the meaning of
opinion 9, above.

This opinion is being furnished solely for the benefit of the addressees in
connection with the execution and delivery of the Exchange Agreement and may not
be used, circulated, quoted, relied upon or otherwise referred to for any other
purpose or by any other person without our prior written consent.

Yours very truly,



--------------------------------------------------------------------------------

Exhibit H-2

Form of Collateral Opinion of Lackowicz & Hoffman LLP

 

LOGO [g639262g1017010224121.jpg]

 

SUITE 300, 204 BLACK STREET

WHITEHORSE, YUKON Y1A 2M9

TELEPHONE: 867-668-5252

FAX: 867-668-5251

E-MAIL: lackowicz.hoffman@yukonlaw.com

Reply Attention To: Paul W. Lackowicz

DIRECT E-MAIL:plackowicz@yukonlaw.com

Our File No: 39609

[October] **, 2018

Wilmington Trust, National Association, as Collateral Agent under the Guarantee
Agreement and Trustee under the Indenture

Holders named in Schedule * to the Indentrue

Dear Sirs/Mesdames:

 

  Re:

Ultra Petroleum Corp.

We have acted as Yukon counsel to Ultra Petroleum Corp. a corporation organized
under the laws of Yukon, Canada (the “Corporation”) in connection with a Second
Lien Guaranty and Collateral Agreement, dated as of [October] **. 2018 (the
“Guarantee and Collateral Agreement”), by and among Ultra Resources, Inc., a
Delaware corporation (the “Ultra Resources”), the Corporation, UP Energy
Corporation, a Delaware corporation (“UP Energy”, together with the Corporation,
collectively the “Parent Guarantor”), Keystone Gas Gathering, LLC, a Delaware
limited liability company, Ultra Wyoming, LLC a Delaware limited liability
company, UPL Pinedale, LLC, a Delaware limited liability company, UPL Three
Rivers Holdings, LLC, a Delaware limited liability company and Ultra Wyoming
LGS, LLC, a Delaware limited liability company (together with the Parent
Guarantor, the “Grantors”) in favor of Wilmington Trust, National Association,
in its capacity as collateral agent (the “Collateral Agent”) for and on behalf
of the Holders, as defined in the Indenture, wherein the Grantors guaranteed to
obligations (and granted a lien to secure such obligations) of Ultra Resources,
as issuer, to Wilmington Trust, National Association, in its capacity as trustee
(in such capacity, the “Trustee”) [and to the Collateral Agent] under an
Indenture, (the “Indenture”) dated [October] *, 2018. pursuant to which Ultra
Resources will issue to Holders up to $[•] aggregate principal amount of 9.00%
Cash / 2.00% PIK Senior Secured Second Lien Notes due 2024 (the “Notes”).



--------------------------------------------------------------------------------

For the purpose of this opinion letter, we have examined pdf copies (or
originals as stated below) of the following documents:

1. an execution copy of the Guarantee and Collateral Agreement; and

2. an execution copy of the Indenture;

the documents described in paragraphs 1 and 2 being collectively, the
“Documents”);

3. an Officer’s Certificate dated [October] *, 2018 certifying, among other
things, resolutions of the directors of the Corporation dated [October] *, 2018
authorizing the transaction described herein;

4. the original of a certificate of status dated [October] **, 2018 for the
Corporation issued pursuant to the Business Corporations Act (Yukon); and

5. Verification Statement number ******* confirming registration of a PPSA
Financing Statement in the Yukon Personal Property Security Registry (the
“Registry”).

In rendering the opinions herein, we have relied only upon our examination of
the foregoing documents and certificates, and the Articles of Incorporation and
Bylaws of the Corporation contained in the minute book of the Corporation
maintained by our office, and we have made no further or other examinations or
investigations, and we have made no independent verification or check of the
factual matters set forth in such documents or certificates.

Assumptions

In rendering this opinion, we have assumed:

 

a.

The genuineness of all signatures;

 

b.

The authenticity and completeness of all documents submitted to us as originals;

c.

The conformity to original documents and the completeness of all documents
submitted to us or received by us as conformed copies, certified copies,
photocopies, e-mailed or facsimile transmissions, and the authenticity of the
originals where certified copies, photocopies, e-mailed or facsimile
transmissions have been submitted or received;

 

d.

The accuracy, completeness and truth of all facts set forth in corporate records
or official public records and certificates and any other documents,
certificates or records supplied by corporate or public officials and the
identity and capacity of all individuals acting or purporting to act as such;
and

 

e.

The Corporation does not engage in the railway, steamship, air transport, canal,
telegraph, telephone or irrigation business.

Practice Restriction

We are solicitors qualified to carry on the practice of law in Yukon only and we
express no opinion as to any laws or matters governed by the laws other than the
laws of Yukon and the federal laws of Canada applicable therein (and regulations
adopted under the foregoing laws) in effect as at the date of this opinion (such
laws of Yukon and Canada and regulations being, collectively, “Yukon Law”).



--------------------------------------------------------------------------------

We express no opinion as to the laws of any other jurisdiction. Without limiting
the generality of the immediately preceding sentence, we express no opinion with
respect to the laws of any other jurisdiction to the extent that those laws may
govern the validity, perfection, effect of perfection or non-perfection,
priority or enforcement of the security interests created by the Guarantee and
Collateral Agreement as a result of the application of conflict of laws rules of
the Yukon, including without limitation, sections 4 to 7 of the Personal
Property Security Act (Yukon) (the “PPSA”).

We act only as the Registered Office for the Corporation in Yukon and have not
been and are not regular counsel to the Corporation in any business transactions
or litigation. We have reviewed the documents noted above in the section headed
“Scope of Review”, but we have not participated in the negotiation of their
terms or the drafting thereof.

Opinion

1. The Corporation is incorporated and is a valid and subsisting corporation
under Yukon Law with the corporate power and capacity (a) to own its properties
and conduct its business, and (b) to execute, deliver and perform its
obligations under each of the Documents, and to grant the security pursuant to
the Guarantee and Collateral Agreement.

2. The Corporation has taken all necessary corporate action to authorize the
execution, delivery and performance of its obligations under the Documents,
including the granting of security thereunder.

3. The execution and delivery by the Corporation of the Documents the
performance by the Corporation of its obligations thereunder, including the
granting of security thereunder, do not and will not result in any violation of
the provisions of the Articles of Incorporation or Bylaws of the Corporation or
contravene, violate or conflict with any Yukon Law applicable to the
Corporation.

4. No consent, approval, authorization, or order from or filing or registration
with any governmental agency or body, regulatory authority, court, tribunal, or
other similar authority having jurisdiction in Yukon is required for the
execution and delivery by the Corporation of the Documents or the performance by
the Corporation of its obligations therein, including the granting of security
thereunder, except for the filing described in paragraph 8 below.

5. In any proceeding in a court of competent jurisdiction in Yukon (the “Court”)
for the enforcement of any of the Documents, the Court would apply the laws of
the State of New York (the “Foreign Law”), in accordance with the parties’
choice of the Foreign Law in the Documents to all issues which under the
conflict of laws rules of Yukon are to be determined in accordance with the
chosen law of the contract, provided that:

 

  (a)

the parties’ choice of the Foreign Law in the Documents is bona fide and legal
and there is no reason for avoiding the choice on the grounds of Yukon public
policy, as the case may be, as such term is interpreted under Yukon Law (“Public
Policy”); and

 

  (b)

in any such proceeding, and notwithstanding the parties’ choice of Foreign Law,
the Court:

 

  (i)

will not take judicial notice of the provisions of the Foreign Law, but will
only apply such provisions if they are pleaded and proven by expert testimony;

 

  (ii)

will not apply any Foreign Law and will apply Yukon Law to matters which would
be characterized under Yukon Law as procedural;

 

  (iii)

will apply provisions of Yukon Law that have overriding effect;

 

  (iv)

will not apply any Foreign Law if such application would be characterized under
Yukon Law as the direct or indirect enforcement of a foreign revenue,
expropriatory, penal or other public law or if its application would be contrary
to Public Policy; and



--------------------------------------------------------------------------------

  (v)

will not enforce the performance of any obligation that is illegal under the
laws of any jurisdiction in which the obligation is to be performed..

6. The Court would give a judgment based upon a final and conclusive in personam
judgment of a New York State or federal court (a “New York Court”), for a sum
certain, obtained against the Corporation with respect to a claim arising out of
any of the Documents (a “New York Judgment”), without reconsideration of the
merits:

 

  (a)

provided that:

 

  (i)

an action to enforce the New York Judgment must be commenced in the Court within
any applicable limitation period (which under Yukon Law is ten years from the
date of the judgment of the New York Court);

 

  (ii)

the Court has discretion to stay or decline to hear an action on the New York
Judgment if the New York Judgment is under appeal or there is another subsisting
judgment in any jurisdiction relating to the same cause of action;

 

  (iii)

the Court will render judgment only in Canadian dollars; and

 

  (iv)

an action in the Court on the New York Judgment may be affected by bankruptcy,
insolvency or other laws affecting the enforcement of the rights of creditors
generally; and

 

  (b)

subject to the following defences:

 

  (i)

the New York Judgment was obtained by fraud or in a manner contrary to the
principles of natural justice;

 

  (ii)

the New York Judgment is for a claim which under Yukon Law would be
characterized as based on a foreign revenue, expropriatory, penal or other
public law;

 

  (iii)

the New York Judgment is contrary to Public Policy or to an order made by the
Attorney General of Canada under the Foreign Extraterritorial Measures Act
(Canada) or by the Competition Tribunal under the Competition Act (Canada) in
respect of certain judgments referred to in these statutes; and

 

  (iv)

the New York Judgment has been satisfied or is void or voidable under the
Foreign Law.

7. The submission by the Corporation to the non-exclusive jurisdiction of the
New York Court under any of the Documents would be recognized by the Court as
conferring jurisdiction on the New York Court within the meaning of paragraph 6,
above, and provided that the provisions of the relevant Document respecting
service of process on the Corporation have been complied with.

8. Registration has been made in all public offices provided for under the laws
of the Yukon Territory where such registration is necessary to perfect the
security interests created by Article 3 of the Guarantee and Collateral
Agreement in the assets of the Corporation and the particulars of the
registration is set forth in Schedule “A”. No further registrations are
necessary in the Yukon Territory, except for those set out in Schedule “B”.



--------------------------------------------------------------------------------

This letter and the opinions expressed herein are being furnished pursuant to
the Guarantee and Collateral Agreement, and in connection with the completion of
the offering of the Notes, for the sole benefit of the addressees hereof and may
not be relied upon or distributed to any other person or used for any other
purpose without our prior express written consent

Yours very truly,



--------------------------------------------------------------------------------

SCHEDULE “A”

A PPSA Financing Statement (the “Registration”) claiming Wilmington Trust,
National Association, As Collateral Agent, (the “Secured Party”) security
interest in all of Ultra Petroleum Corp.’s (the “Corporation”) present and after
acquired property was registered in the Registry for a period of 20 years under
number *********** .

The Registration can be renewed prior to expiry or they may be re-registered
after expiry. Re-registration after expiry will result in the loss of priority
to any secured party filing a PPSA Verification Statement or making a further
advance under a security agreement after expiry and prior to re-registration.



--------------------------------------------------------------------------------

SCHEDULE “B”

No other registrations are necessary or desirable in the Yukon Territory in
order to perfect, protect and preserve the security interest in the assets of
the Corporation located in the Yukon Territory except;

 

  a)

if the Corporation changes its name without prior notice to the Secured Party an
amendment to the Registration (“Financing Change Statement”) must be registered
by the Secured Party by the later of 15 days after becoming aware of the
proposed change or the actual date of change in order to maintain perfection of
the security interest with respect to that Corporation;

 

  b)

if the Corporation changed its name with prior notice to the Secured Party a
Financing Change Statement must be registered by the Secured Party by the later
of 15 days after becoming aware of the proposed change or the actual date of
change in order to maintain perfection of the security interest with respect to
that Corporation;

 

  c)

if the Corporation transfers its interest in the Collateral or any part thereof
without prior notice to the Secured Party a Financing Change Statement must be
registered by the Secured Party within 15 days of becoming aware of such
transfer in order to maintain perfection of the security interest with respect
to such transferred items;

 

  d)

if the Corporation transfers its interest in the Collateral or any part thereof
with the consent of the Secured Party a Financing Change Statement must be
registered by the Secured Party on or before the actual date of the transfer in
order to maintain perfection of the security interest with respect to such
transferred items;

 

  e)

if the Corporation proposes to transfer their interest in the Collateral or any
part thereof with prior notice to the Secured Party a Financing Change Statement
must be registered by the Secured Party by the later of 15 days after becoming
aware of the proposed transfer or the actual date of the transfer in order to
maintain perfection of the security interest with respect to such transferred
items; and

 

  f)

on or before [April 6, 2037] a Financing Change Statement must be registered to
renew the Registration registered on behalf of the Secured Party.



--------------------------------------------------------------------------------

Exhibit I

Form of Opinion of Bennett Jones LLP

[October] [DAY], 2018

Holders named in Schedule I to the Exchange Agreement

(the “Holders”)

Ultra Petroleum Corp.

Ultra Resources, Inc.

Ladies and Gentlemen:

 

Re:

Exchange Agreement dated October 17, 2018 by and among Ultra Resources Inc.,
Ultra Petroleum Corp, the Obligers and the Holders named in Schedule I (the
“Exchange Agreement”)

We have acted as Canadian counsel to Ultra Petroleum Corp. (the “Company”) and
its subsidiary, Ultra Resources, Inc. (the “Issuer”), in connection with the
Exchange Agreement whereby (i) the Issuer will issue $[•] aggregate principal
amount of [•]% Senior Secured Second Lien PIK Notes due 2024 of the Issuer (the
“New Notes”) in accordance with the provisions of an indenture (the “New
Indenture”), dated as of [October] [DAY], 2018, among the Issuer, the Company,
the Guarantors (as defined therein) and Wilmington Trust, National Association,
as trustee (the “Trustee”), and as collateral agent (the “Collateral Agent”),
(ii) the Company and the Subsidiary Guarantors will provide related guarantees
of the New Notes (the “Guarantees”) and (iii) the Company will issue of an
aggregate [•] warrants (each a “Warrant”) entitling the holder thereof to
purchase one common share of the Company (each such share, a “Warrant Share”) at
a price of $0.01 per share in accordance with the terms of a warrant agreement
dated [October] [DAY], 2018 between the Company, Computershare Inc. and
Computershare Trust Company N.A., as warrant agent (the “Warrant Agent”) (the
“Warrant Agreement”), to the Holders in exchange for US$[•] aggregate principal
amount of 6.875% Senior Notes due 2022 of the Issuer and of US$[•] aggregate
principal amount of 7.125% Senior Notes due 2025 of the Issuer (collectively,
the “Old Notes”). The New Notes and Warrants are collectively referred to as the
“Securities”. To the extent that any terms are not otherwise defined herein,
they shall have the respective meanings set out in the Exchange Agreement.

This opinion letter is being delivered to you pursuant to the Exchange
Agreement.

Scope of Review

For the purpose of this opinion letter, we have examined the following
documents:

 

(a)

the Exchange Agreement;

 

(b)

the New Indenture (including the Guarantees set forth therein);

 

(c)

the Warrant Agreement, including the form of Warrant certificate; and

 

(d)

the form of New Notes.



--------------------------------------------------------------------------------

In this opinion letter, the foregoing documents are referred to collectively as
the “Exchange Documents” and individually as an “Exchange Document”.

Assumptions

In providing the opinions expressed herein, we have assumed the following:

 

(a)

the genuineness of all signatures;

 

(b)

the authenticity of all documents submitted to us as originals, the completeness
and conformity to the originals of all documents submitted to us as copies and
the authenticity of the originals of such copies;

 

(c)

the legal existence, power and capacity of all parties to the Exchange
Documents;

 

(d)

the legal capacity and authority of all individuals;

 

(e)

the due authorization, execution and delivery of the Exchange Documents by all
parties;

 

(f)

the due execution and delivery of the Exchange Documents by each of the parties
thereto;

 

(g)

each of the Exchange Documents constitutes a legal, valid and binding obligation
of each of the parties thereto, enforceable against each such party in
accordance with its terms;

 

(h)

the acknowledgements, representations and warranties of the Holders set forth in
the Exchange Agreement are true, correct and accurate in all respects as of the
time of delivery of this opinion;

 

(i)

each Holder in Alberta, British Columbia and Ontario is (i) an “accredited
investor” within the meaning of National Instrument 45-106 – Prospectus
Exemptions (“NI 45-106”) or, in respect of a Holder in Ontario, an “accredited
investor” within the meaning of the Securities Act (Ontario), and (ii) acquiring
the Securities as principal or is deemed to be purchasing the Securities as
principal and not for further distribution;

 

(j)

no order, ruling or decision of any court, tribunal, securities commission or
other regulatory or administrative body is or has been in effect at any material
time that restricts any trades or distributions in securities of the Company or
the Issuer or that affects any person or company (including the Company and
Issuer) that engages in such trade or distribution;

 

(k)

the Company does not engage or hold itself out as engaging in the business of
trading in securities;

 

(l)

no “offering memorandum” within the meaning of Applicable Securities Laws or
other disclosure document has been delivered in connection with the trade of the
Securities to any acquiror of the Securities;

 

(m)

no selling or promotional expenses have been paid or incurred in connection with
any trade of Securities or Warrant Shares;

 

(n)

Holders who reside in one jurisdiction and who have requested that the
certificates representing their Securities be registered in the name of or
delivered to (or both) a person with an address in another jurisdiction have
done so only for safekeeping or pursuant to a bare trusteeship with respect to
such Securities in accordance with their normal business practices, which does
not create a nexus between the acquiror and such other jurisdiction sufficient
to make the securities laws of such other jurisdiction in any manner applicable
to the offering, sale and delivery of Securities to such Holder.

 

- 2 -



--------------------------------------------------------------------------------

Applicable Law

We are solicitors qualified to practice law in British Columbia, Alberta and
Ontario (the “Provinces”) and we do not express any opinion on any laws other
than the laws of the Provinces and the federal laws of Canada applicable
therein.

For the purposes of this opinion letter: (i) the term “Alberta Securities Laws”
means the Securities Act (Alberta) and the regulations and rules thereunder and
the blanket rulings and orders issued by the Alberta Securities Commission;
(ii) the term “British Columbia Securities Laws” means the Securities Act
(British Columbia) and the regulations, rules and forms thereunder and the
blanket rulings and orders issued by the British Columbia Securities Commission;
(iii) the term “Ontario Securities Laws” means the Securities Act (Ontario) (the
“OSA”) and the regulations and rules thereunder and the blanket rulings and
orders issued by the Ontario Securities Commission; and (iv) the term
“Applicable Securities Laws” means, collectively, the Alberta Securities Laws,
the British Columbia Securities Laws and the Ontario Securities Laws.

Opinions

Based and relying upon and subject to the foregoing and subject to the
qualifications expressed below, we are of the opinion that:

 

1.

The offer, exchange and issuance of the New Notes by the Issuer and the Warrants
by the Company and, upon exercise of the Warrants in accordance with the Warrant
Agreement, the issuance of the Warrant Shares, by the Company to the Holders
resident in the Provinces are exempt from the prospectus requirements of the
Applicable Securities Laws and no filing, proceeding, approval, permit, consent
or authorization of any securities regulatory authority is required to be made,
taken or obtained under Applicable Securities Laws to permit the offering,
issue, sale and delivery of the Securities to the Holders or such acquirors
resident in the Provinces other than the filing by the Company with the
applicable securities regulatory authority of a report in Form 45-106F1 – Report
of Exempt Distribution, as and within the time periods prescribed by NI 45-106,
prepared, executed and delivered in accordance with Applicable Securities Laws,
accompanied by any applicable prescribed fees.

 

2.

The first trade, if any, by a person resident in the Provinces, of the Warrants
issued in accordance with the Exchange Agreement and the Warrant Agreement, or
the Warrant Shares issued in accordance with the Warrant Agreement, as
applicable, other than a trade that is otherwise exempt from the Applicable
Securities Laws of the Provinces, will be a distribution and will be subject to
the prospectus requirements of such laws unless:

 

  (a)

at the time of such first trade, the Company is and has been a “reporting
issuer” (as defined under Applicable Securities Laws) in a “jurisdiction of
Canada” (as defined in NI 14-101) for the four months immediately preceding such
first trade;

 

  (b)

at the time of such first trade, at least four months have elapsed from the
“distribution date” as defined in NI 45-102;

 

  (c)

the certificate(s) representing the Warrants and any Warrant Shares issued
within the first four months following the issuance of the Warrants, as
applicable, carries a legend, or the ownership statement issued under a direct
registration system or other electronic book-entry system acceptable to the
regulators, bears a legend restriction notation, stating:

 

- 3 -



--------------------------------------------------------------------------------

“Unless permitted under securities legislation, the holder of this security must
not trade the security before the date that is 4 months and a day after [•],
2018 [NOTE: Insert closing date.]”,

and if the Holder did not directly receive a certificate representing the
Warrants or Warrant Shares, as applicable, the Holder received written notice
containing such legend;

 

  (d)

the trade is not a “control distribution” as defined in NI 45-102;

 

  (e)

no unusual effort is made to prepare the market or to create a demand for the
Warrants or the Warrant Shares, as applicable, subject to such trade;

 

  (f)

no extraordinary commission or consideration is paid to a person or company in
respect of the trade; and

 

  (g)

if the seller of the Warrants or Warrant Shares, as applicable, is an “insider”
or “officer” of the Company (as those terms are defined in Applicable Securities
Laws), the seller has no reasonable grounds to believe the Company is in default
of any requirement of “securities legislation” (as defined in NI 14-101).

 

3.

There are no stamp or other issuance, registration, documentary or other excise
or property taxes or duties or other similar fees or charges required to be paid
by or on behalf of the Holders under the current laws and regulations of Canada
or any political subdivision or taxing authority thereof in connection with the
execution and delivery of the Exchange Agreement, the Securities, the Indenture
or the offer, exchange and issuance of the Securities.

We express no opinion with respect to any insider or other similar report which
may be required to be filed under Applicable Securities Laws, as applicable, by
the Holders or any subsequent purchaser of the Securities or Warrant Shares or
with respect to compliance with the Personal Information Protection and
Electronic Documents Act (Canada), the Personal Information Protection and
Electronic Documents Act (Ontario), the Personal Information Protection Act
(Alberta) or any privacy laws of any other jurisdiction.

Reliance

This opinion is effective as at the date hereof and is based upon laws in effect
and facts in existence as of such date. We undertake no duty to modify this
opinion to reflect subsequent facts or developments in the law occurring after
the date hereof.

This letter and the opinions expressed herein are being furnished pursuant to
the Exchange Agreement, and in connection with the completion of the offering of
the Notes, for the sole benefit of the addressees hereof and may not be relied
upon or distributed to any other person or used for any other purpose without
our prior express written consent.

Yours truly,

 

- 4 -



--------------------------------------------------------------------------------

Exhibit J

Form of Consent to Supplemental Indenture

October [DAY], 2018

Pursuant to Section 9.2 of the indenture, dated as of April 12, 2017 (the
“Indenture”), among Ultra Resources, Inc., a Delaware corporation (the
“Issuer”), Ultra Petroleum Corp., a company incorporated under the laws of the
territory of Yukon, Canada (the “Company”), the subsidiary guarantors party
thereto (the “Guarantors”) and Wilmington Trust, National Association, as
trustee (the “Trustee”) providing for the issuance of the Company’s (i) 6.875%
Senior Notes due 2022 (the “2022 Notes”) and (ii) 7.125% Senior Notes due 2025
(together with the 2022 Notes, the “Notes”), the undersigned Holders, holding
greater than a majority of the aggregate principal amount of the 2022 Notes
outstanding and greater than a majority of the aggregate principal amount of the
2025 Notes outstanding, hereby consent to the amendments to the Indenture
provided for in the First Supplemental Indenture (the “Amendments”), dated as of
the date of this consent (this “Consent”), among the Issuer, the Company, the
Guarantors and the Trustee, in the form attached hereto as Annex A (the “First
Supplemental Indenture”). Capitalized terms used, but not defined, in this
Consent shall have the meaning defined in such First Supplemental Indenture.

In order to be adopted, the Amendments must be consented to by the Holders of at
least a majority of the outstanding aggregate principal amount of each of the
2022 Notes and the 2025 Notes (the “Requisite Consents”). In the event that the
Issuer does not receive the Requisite Consents prior to the termination of the
Exchange Agreement, dated October 17, 2018, between the Company, the Issuer and
certain of the Holders, in accordance with the terms and conditions thereof, the
Indenture will remain in effect in its current form, and this Consent will be
deemed to have been automatically revoked as of such date and will be of no
further force and effect.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed as of the date first above written.

 

NAME OF HOLDER: [NAME] By:  

                         

Name: Title:



--------------------------------------------------------------------------------

Annex A

Form of Supplemental Indenture



--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL INDENTURE

This FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
[October] [DAY], 2018, is among ULTRA RESOURCES, INC., a Delaware corporation
(the “Issuer”), ULTRA PETROLEUM CORP., a Yukon, Canada corporation (the “Parent
Guarantor”), the Subsidiary Guarantors party hereto (together with the Parent
Guarantor, the “Guarantors”) and Wilmington Trust, National Association, as
trustee (the “Trustee”).

W I T N E S S E T H:

WHEREAS, the Issuer and the Guarantors have heretofore executed and delivered to
the Trustee an Indenture (as amended or supplemented to the date hereof, the
“Indenture”), dated as of April 12, 2017, providing for the issuance of 6.875%
Senior Notes due 2022 (the “2022 Notes”) and 7.125% Senior Notes due 2025 (the
“2025 Notes” and, together with the 2022 Notes, the “Existing Notes”);

WHEREAS, pursuant to Section 9.2 of the Indenture, subject to certain
exceptions, the Issuer, the Guarantors and the Trustee may amend or supplement
the Indenture, the Securities of a series and the related Guarantees without
notice to any Securityholder but with the consent of the Holders of a majority
in principal amount of the Securities of such series then outstanding
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Securities of such series);

WHEREAS, the Issuer and the Guarantors have entered into an Exchange Agreement,
dated as of October 17, 2018 (the “Exchange Agreement”) with certain Holders
(the “Exchanging Holders”), pursuant to which the Exchanging Holders agreed to
consent to certain proposed amendments (the “Amendments”) to the Indenture and
the Existing Notes;

WHEREAS, the Exchanging Holders hold approximately 79.5% in aggregate principal
amount of the 2022 Notes outstanding and approximately 53.4% in aggregate
principal amount of the 2025 Notes outstanding;

WHEREAS, (i) pursuant to the Exchange Agreement, the Issuer and the Guarantors
have received the consent to the Amendments of (x) the Holders of a majority in
principal amount of the outstanding 2022 Notes and (y) the Holders of a majority
in principal amount of the outstanding 2025 Notes, all as certified by an
Officers’ Certificate delivered to the Trustee simultaneously with the execution
and delivery of this Supplemental Indenture, (ii) the Issuer and the Guarantors
have delivered to the Trustee simultaneously with the execution and delivery of
this Supplemental Indenture an Opinion of Counsel relating to this Supplemental
Indenture as contemplated by Section 9.6 and Section 12.4 of the Indenture and
(iii) the Issuer and the Guarantors have satisfied all other conditions required
under Article IX of the Indenture to enable the Issuer, the Guarantors and the
Trustee to enter into this Supplemental Indenture; and

WHEREAS, pursuant to Section 9.2 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture, and the Issuer and the
Guarantors have requested that the Trustee execute and deliver this Supplemental
Indenture.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Issuer and the
Trustee mutually covenant and agree for the equal and ratable benefit of all
Holders of the Existing Notes as follows:



--------------------------------------------------------------------------------

ARTICLE 1

AMENDMENTS TO ARTICLE I, DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.01. For purposes of this Supplemental Indenture, the terms defined in
the recitals shall have the meanings therein specified; any capitalized terms
used and not defined herein shall have the same respective meanings as assigned
to them in the Indenture; and references to Articles or Sections shall, unless
the context indicates otherwise, be references to Articles or Sections of the
Indenture.

SECTION 1.02. Any definitions used exclusively in the provisions of the
Indenture or the Existing Notes that are deleted pursuant to the Amendments as
set forth under this Supplemental Indenture, and any definitions used
exclusively within such definitions, are hereby deleted in their entirety from
the Indenture and the Existing Notes, and all textual references in the
Indenture and the Existing Notes exclusively relating to paragraphs, Sections,
Articles or other terms or provisions of the Indenture that have been otherwise
deleted pursuant to this Supplemental Indenture are hereby deleted in their
entirety. The words “herein,” “hereof” and “hereby” and other words of similar
import used in this Supplemental Indenture refer to this Supplemental Indenture
as a whole and not to any particular section hereof.

ARTICLE 2

AMENDMENTS TO THE INDENTURE AND THE NOTES

SECTION 2.01. The Indenture and the Existing Notes are hereby amended by:

(a) deleting Sections 3.2 (Limitation on Indebtedness and Preferred Stock),
3.3 (Limitation on Restricted Payments), 3.4 (Limitation on Restrictions on
Distributions from Restricted Subsidiaries), 3.5 (Limitation on Sales of Assets
and Subsidiary Stock), 3.6 (Limitation on Liens), 3.8 (Limitation on Affiliate
Transactions), 3.9 (Purchase of Securities Upon a Change of Control Triggering
Event), 3.10 (Provision of Financial Information), 3.11 (Future Subsidiary
Guarantors), 3.15 (Compliance Certificate) and 3.18 (Covenant Termination) of
the Indenture and all references thereto in the Indenture and the Existing Notes
in their entirety, and replacing such Sections 3.2 through 3.6, 3.8 through
3.11, 3.15 and 3.18 of the Indenture with the phrase “[Intentionally Omitted]”;

(b) deleting clauses (2) and (3) of Section 4.1(a) (Merger and Consolidation) of
the Indenture and all references thereto in the Indenture and the Existing Notes
in their entirety, and replacing such clauses (2) and (3) of Section 4.1(a) with
the phrase “[Intentionally Omitted]”; and

(c) deleting clauses (4) through (6) and (9) of Section 6.1(a) (Events of
Default) of the Indenture and replacing all references thereto in the Indenture
and the Existing Notes in their entirety, and replacing such clauses (4) through
(6) and (9) of Section 6.1(a) with the phrase “[Intentionally Omitted]”.

SECTION 2.02. Any and all additional provisions of the Indenture and the
Existing Notes are hereby deemed to be amended to reflect the intentions of the
Amendments provided for in this Supplemental Indenture.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

EFFECTIVENESS

SECTION 3.01. Upon the execution and delivery of this Supplemental Indenture by
the Issuer, the Parent Guarantor, the Subsidiary Guarantors and the Trustee, the
Indenture shall be supplemented in accordance herewith, and this Supplemental
Indenture shall form a part of the Indenture for all purposes, and every Holder
holding Notes that have been heretofore or hereafter authenticated and delivered
under the Indenture shall be bound thereby; provided, however, that Article 2
hereof shall not become operative, and all terms and conditions as set forth in
the Indenture immediately prior to the execution of this Supplemental Indenture
shall continue to govern, unless and until the date set forth in a notice from
the Issuer to the Trustee, stating that the Closing Date (as defined in the
Exchange Agreement) has occurred or shall occur simultaneously therewith. For
the avoidance of doubt, in no event shall this Supplemental Indenture become
effective or operative, and the Amendments will not bind any Holder or the
Trustee, or any other person, prior to the Closing Date.

ARTICLE 4

MISCELLANEOUS

SECTION 4.01. Amendments to the Indenture pursuant to this Supplemental
Indenture shall also apply to the Existing Notes, including, without limitation,
provisions of the Existing Notes amended as set forth in the amendments to the
Exhibits or Appendices to the Indenture.

SECTION 4.02. The Trustee accepts the trusts created by the Indenture, as
amended and supplemented by this Supplemental Indenture, and agrees to perform
the same upon the terms and conditions of the Indenture, as amended and
supplemented by this Supplemental Indenture.

SECTION 4.03. The terms and conditions of this Supplemental Indenture shall be
deemed to be incorporated in and made a part of the terms and conditions of the
Indenture for any and all purposes, and all the terms and conditions of both
shall be read, taken and construed together as though they constitute one and
the same instrument, except that in the case of conflict, the provisions of this
Supplemental Indenture will control.

SECTION 4.04. Except as expressly amended hereby, the Indenture is in all
respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect. This Supplemental Indenture shall
form a part of the Indenture for all purposes, and every Holder of Existing
Notes heretofore or hereafter authenticated and delivered shall be bound hereby.

SECTION 4.05. All covenants and agreements in this Supplemental Indenture by the
Issuer or the Trustee shall bind their respective successors and assigns,
whether so expressed or not.

SECTION 4.06. In case any provisions in this Supplemental Indenture shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

SECTION 4.07. Nothing in this Supplemental Indenture, express or implied, shall
give to any Person, other than the parties hereto and their successors under the
Indenture and the Holders of the Existing Notes, any benefit or any legal or
equitable right, remedy or claim under the Indenture.

 

3



--------------------------------------------------------------------------------

SECTION 4.08. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together shall
represent the same agreement. One signed copy is enough to prove this
Supplemental Indenture.

SECTION 4.09. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 4.10. The Trustee shall not be responsible in any manner whatsoever for
or in respect of the validity or sufficiency of this Supplemental Indenture or
for or in respect of the recitals contained herein, all of which are made solely
by the Issuer.

SECTION 4.11. The Section headings herein are for convenience only and shall not
affect the construction thereof.

[Remainder of page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first written above.

 

Issuer: ULTRA RESOURCES, INC. By:  

 

  Name:   Title: Parent Guarantor: ULTRA PETROLEUM CORP. By:  

 

  Name:   Title: Subsidiary Guarantors: UP ENERGY CORPORATION By:  

 

  Name:   Title: KEYSTONE GAS GATHERING, LLC By:  

 

  Name:   Title:

[Signature Page to First Supplemental Indenture]



--------------------------------------------------------------------------------

ULTRA WYOMING, LLC By:  

 

  Name:   Title: UPL PINEDALE, LLC By:  

 

  Name:   Title: UPL THREE RIVERS HOLDINGS, LLC By:  

 

  Name:   Title: ULTRA WYOMING LGS, LLC By:  

 

  Name:   Title:

[Signature Page to First Supplemental Indenture]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Trustee

By:  

 

  Name:   Title:

[Signature Page to First Supplemental Indenture]



--------------------------------------------------------------------------------

Exhibit K

Form of Qualification Certificate

 

TO:

Ultra Petroleum Corp. (the “Company”) and Ultra Resources, Inc. (the “Issuer”)

RE:

Exchange Agreement dated October 17, 2018 between the Company, the Issuer and
the Holders, among others (“Exchange Agreement”)

 

 

Instructions: Please complete this Qualification Certificate, including Schedule
A.

In connection with the Exchange Agreement, the undersigned Holder hereby
represents and warrants to the Issuer and the Company that:

 

1.

The undersigned is (and at the time of purchase will be) resident in the
jurisdiction in which the “Subscriber’s Address” set forth below is located, and
is not a resident of any other jurisdiction;

 

2.

The undersigned is (or is deemed under applicable securities laws to be)
acquiring Notes and Warrants as principal for its own account, and not on behalf
of or for the account or benefit of any other person, for investment purposes
only and not with a view to the resale or distribution of all or any of such
securities;

 

3.

The undersigned is (and at the time of purchase will be) an “accredited
investor” within the meaning of National Instrument 45-106 Prospectus Exemptions
(“NI 45-106”) of the Canadian Securities Administrators by virtue of satisfying
the indicated criterion as set out in Schedule A attached to this certificate;

 

4.

This Qualification Certificate (including Schedules A and B hereto) shall be
incorporated into and form a part of the Exchange Agreement;

 

5.

All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Exchange Agreement.

Without limiting any other acknowledgments and consents set forth in the
Exchange Agreement of which this certificate forms a part, the undersigned:
(i) acknowledges that the Company and Issuer may be required to file with
applicable securities regulatory authorities reports or forms that disclose the
Holder’s name, address and contact information, and the number and purchase
price of the Securities acquired; (ii) consents to such disclosure; and
(iii) acknowledges that such information is or may be made available to the
public in accordance with applicable securities laws and regulatory policy.

DATE:                             , 2018.

 

(Name of Holder - please print) By:  

                             

  (Authorized Signature)

 

(Official Capacity or Title - please print)

 

(Print name of individual whose signature appears above if different than name
of Holder printed above.)

 

 

(Holder’s Address – including postal code)

 

 

(Daytime Telephone Number)                      (E-Mail  Address)

 

(Social Insurance Number / Business Number / Other Tax ID Number)



--------------------------------------------------------------------------------

SCHEDULE A TO QUALIFICATION CERTIFICATE

Accredited Investor Status – Canada

Section 2.3 of National Instrument 45-106 of the Canadian Securities
Administrators / Section 73.3 of the Securities Act (Ontario)

INSTRUCTION TO INVESTOR: Complete this Schedule A by placing your initials
beside each provision of the following definition that truly and accurately
describes you.

The investor certifies being an “Accredited Investor” within the meaning of
National Instrument 45-106 of the Canadian Securities Administrators on the
basis of being:

 

        

   (d)    a person registered under the securities legislation of a jurisdiction
of Canada as an adviser or dealer;

        

   (e)    an individual registered under the securities legislation of a
jurisdiction of Canada as a representative of a person referred to in paragraph
(d);

        

   (e.1)    an individual formerly registered under the securities legislation
of a jurisdiction of Canada, other than an individual formerly registered solely
as a representative of a limited market dealer under one or both of the
Securities Act (Ontario) or the Securities Act (Newfoundland and Labrador);

            

   (j)    an individual who, either alone or with a spouse, beneficially owns
financial assets having an aggregate realizable value that, before taxes but net
of any related liabilities, exceeds $1,000,000; [Note—If this is the basis on
which you are an “accredited investor” you must also complete and deliver
Exhibit II.]

        

   (j.1)    an individual who beneficially owns financial assets having an
aggregate realizable value that, before taxes but net of any related
liabilities, exceeds $5,000,000;

        

   (k)    an individual whose net income before taxes exceeded $200,000 in each
of the 2 most recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of the 2 most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year; [Note—If this is the basis on which you are
an “accredited investor” you must also complete and deliver Exhibit II.]

        

   (l)    an individual who, either alone or with a spouse, has net assets of at
least $5,000,000; [Note—If this is the basis on which you are an “accredited
investor” you must also complete and deliver Exhibit II.]

        

   (m)    a person, other than an individual or investment fund, that has net
assets of at least $5,000,000 as shown on its most recently prepared financial
statements;

        

   (n)    an investment fund that distributes or has distributed its securities
only to (i) a person that is or was an accredited investor at the time of the
distribution, (ii) a person that acquires or acquired securities in the
circumstances referred to in section 2.10 [Minimum amount investment] of NI
45-106 or 2.19 [Additional investment in investment funds] of NI 45-106, or
(iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 [Investment fund reinvestment] of NI 45-106;

        

   (o)    an investment fund that distributes or has distributed securities
under a prospectus in a jurisdiction of Canada for which the regulator or, in
Québec, the securities regulatory authority, has issued a receipt;

        

   (p)    a trust company or trust corporation registered or authorized to carry
on business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

        

   (q)    a person acting on behalf of a fully managed account managed by that
person, if that person is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction;

        

   (t)    a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons that are accredited investors;

        

   (u)    an investment fund that is advised by a person registered as an
adviser or a person that is exempt from registration as an adviser;

        

   (v)    a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as an accredited
investor; or

        

   (w)    a trust established by an accredited investor for the benefit of the
accredited investor’s family members of which a majority of the trustees are
accredited investors and all of the beneficiaries are the accredited investor’s
spouse, a former spouse of the accredited investor or a parent, grandparent,
brother, sister, child or grandchild of that accredited investor, of that
accredited investor’s spouse or of that accredited investor’s former spouse.



--------------------------------------------------------------------------------

All monetary references in this Schedule A are in Canadian dollars.

For the purposes of this Schedule A:

“financial assets” means (i) cash, (ii) securities, or (iii) a contract of
insurance, a deposit or an evidence of a deposit that is not a security for the
purposes of securities legislation;

“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

“investment fund” means a mutual fund or a non-redeemable investment fund (and,
for greater certainty, in British Columbia includes an employee venture capital
corporation that does not have a restricted constitution, and is registered
under Part 2 of the Employee Investment Act (British Columbia) and whose
business objective is making multiple investments, and a venture capital
corporation registered under Part 1 of the Small Business Venture Capital Act
(British Columbia) whose business objective is making multiple investments);

“jurisdiction” means a province or territory of Canada (except when used in the
term “foreign jurisdiction”);

“person” includes (i) an individual, (ii) a corporation, (iii) a partnership,
trust, fund and an association, syndicate, organization or other organized group
of persons, whether incorporated or not, and (iv) an individual or other person
in that person’s capacity as a trustee, executor, administrator or personal or
other legal representative;

“related liabilities” means (i) liabilities incurred or assumed for the purpose
of financing the acquisition or ownership of financial assets, or
(ii) liabilities that are secured by financial assets; and

“spouse” means, an individual who (i) is married to another individual and is
not living separate and apart within the meaning of the Divorce Act (Canada),
from the other individual, (ii) is living with another individual in a
marriage-like relationship, including a marriage-like relationship between
individuals of the same gender, or (iii) in Alberta, is an individual referred
to in clause (i) or (ii), or is an adult interdependent partner within the
meaning of the Adult Interdependent Relationships Act (Alberta).



--------------------------------------------------------------------------------

Exhibit L

Form of Supplemental Indenture

FIRST SUPPLEMENTAL INDENTURE

This FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
[October] [DAY], 2018, is among ULTRA RESOURCES, INC., a Delaware corporation
(the “Issuer”), ULTRA PETROLEUM CORP., a Yukon, Canada corporation (the “Parent
Guarantor”), the Subsidiary Guarantors party hereto (together with the Parent
Guarantor, the “Guarantors”) and Wilmington Trust, National Association, as
trustee (the “Trustee”).

W I T N E S S E T H:

WHEREAS, the Issuer and the Guarantors have heretofore executed and delivered to
the Trustee an Indenture (as amended or supplemented to the date hereof, the
“Indenture”), dated as of April 12, 2017, providing for the issuance of 6.875%
Senior Notes due 2022 (the “2022 Notes”) and 7.125% Senior Notes due 2025 (the
“2025 Notes” and, together with the 2022 Notes, the “Existing Notes”);

WHEREAS, pursuant to Section 9.2 of the Indenture, subject to certain
exceptions, the Issuer, the Guarantors and the Trustee may amend or supplement
the Indenture, the Securities of a series and the related Guarantees without
notice to any Securityholder but with the consent of the Holders of a majority
in principal amount of the Securities of such series then outstanding
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Securities of such series);

WHEREAS, the Issuer and the Guarantors have entered into an Exchange Agreement,
dated as of October 17, 2018 (the “Exchange Agreement”) with certain Holders
(the “Exchanging Holders”), pursuant to which the Exchanging Holders agreed to
consent to certain proposed amendments (the “Amendments”) to the Indenture and
the Existing Notes;

WHEREAS, the Exchanging Holders hold approximately 79.5% in aggregate principal
amount of the 2022 Notes outstanding and approximately 53.4% in aggregate
principal amount of the 2025 Notes outstanding;

WHEREAS, (i) pursuant to the Exchange Agreement, the Issuer and the Guarantors
have received the consent to the Amendments of (x) the Holders of a majority in
principal amount of the outstanding 2022 Notes and (y) the Holders of a majority
in principal amount of the outstanding 2025 Notes, all as certified by an
Officers’ Certificate delivered to the Trustee simultaneously with the execution
and delivery of this Supplemental Indenture, (ii) the Issuer and the Guarantors
have delivered to the Trustee simultaneously with the execution and delivery of
this Supplemental Indenture an Opinion of Counsel relating to this Supplemental
Indenture as contemplated by Section 9.6 and Section 12.4 of the Indenture and
(iii) the Issuer and the Guarantors have satisfied all other conditions required
under Article IX of the Indenture to enable the Issuer, the Guarantors and the
Trustee to enter into this Supplemental Indenture; and

WHEREAS, pursuant to Section 9.2 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture, and the Issuer and the
Guarantors have requested that the Trustee execute and deliver this Supplemental
Indenture.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Issuer and the
Trustee mutually covenant and agree for the equal and ratable benefit of all
Holders of the Existing Notes as follows:

ARTICLE 1

AMENDMENTS TO ARTICLE I, DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.01. For purposes of this Supplemental Indenture, the terms defined in
the recitals shall have the meanings therein specified; any capitalized terms
used and not defined herein shall have the same respective meanings as assigned
to them in the Indenture; and references to Articles or Sections shall, unless
the context indicates otherwise, be references to Articles or Sections of the
Indenture.

SECTION 1.02. Any definitions used exclusively in the provisions of the
Indenture or the Existing Notes that are deleted pursuant to the Amendments as
set forth under this Supplemental Indenture, and any definitions used
exclusively within such definitions, are hereby deleted in their entirety from
the Indenture and the Existing Notes, and all textual references in the
Indenture and the Existing Notes exclusively relating to paragraphs, Sections,
Articles or other terms or provisions of the Indenture that have been otherwise
deleted pursuant to this Supplemental Indenture are hereby deleted in their
entirety. The words “herein,” “hereof” and “hereby” and other words of similar
import used in this Supplemental Indenture refer to this Supplemental Indenture
as a whole and not to any particular section hereof.

ARTICLE 2

AMENDMENTS TO THE INDENTURE AND THE NOTES

SECTION 2.01. The Indenture and the Existing Notes are hereby amended by:

(a) deleting Sections 3.2 (Limitation on Indebtedness and Preferred Stock),
3.3 (Limitation on Restricted Payments), 3.4 (Limitation on Restrictions on
Distributions from Restricted Subsidiaries), 3.5 (Limitation on Sales of Assets
and Subsidiary Stock), 3.6 (Limitation on Liens), 3.8 (Limitation on Affiliate
Transactions), 3.9 (Purchase of Securities Upon a Change of Control Triggering
Event), 3.10 (Provision of Financial Information), 3.11 (Future Subsidiary
Guarantors), 3.15 (Compliance Certificate) and 3.18 (Covenant Termination) of
the Indenture and all references thereto in the Indenture and the Existing Notes
in their entirety, and replacing such Sections 3.2 through 3.6, 3.8 through
3.11, 3.15 and 3.18 of the Indenture with the phrase “[Intentionally Omitted]”;

(b) deleting clauses (2) and (3) of Section 4.1(a) (Merger and Consolidation) of
the Indenture and all references thereto in the Indenture and the Existing Notes
in their entirety, and replacing such clauses (2) and (3) of Section 4.1(a) with
the phrase “[Intentionally Omitted]”; and

(c) deleting clauses (4) through (6) and (9) of Section 6.1(a) (Events of
Default) of the Indenture and replacing all references thereto in the Indenture
and the Existing Notes in their entirety, and replacing such clauses (4) through
(6) and (9) of Section 6.1(a) with the phrase “[Intentionally Omitted]”.

SECTION 2.02. Any and all additional provisions of the Indenture and the
Existing Notes are hereby deemed to be amended to reflect the intentions of the
Amendments provided for in this Supplemental Indenture.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

EFFECTIVENESS

SECTION 3.01. Upon the execution and delivery of this Supplemental Indenture by
the Issuer, the Parent Guarantor, the Subsidiary Guarantors and the Trustee, the
Indenture shall be supplemented in accordance herewith, and this Supplemental
Indenture shall form a part of the Indenture for all purposes, and every Holder
holding Notes that have been heretofore or hereafter authenticated and delivered
under the Indenture shall be bound thereby; provided, however, that Article 2
hereof shall not become operative, and all terms and conditions as set forth in
the Indenture immediately prior to the execution of this Supplemental Indenture
shall continue to govern, unless and until the date set forth in a notice from
the Issuer to the Trustee, stating that the Closing Date (as defined in the
Exchange Agreement) has occurred or shall occur simultaneously therewith. For
the avoidance of doubt, in no event shall this Supplemental Indenture become
effective or operative, and the Amendments will not bind any Holder or the
Trustee, or any other person, prior to the Closing Date.

ARTICLE 4

MISCELLANEOUS

SECTION 4.01. Amendments to the Indenture pursuant to this Supplemental
Indenture shall also apply to the Existing Notes, including, without limitation,
provisions of the Existing Notes amended as set forth in the amendments to the
Exhibits or Appendices to the Indenture.

SECTION 4.02. The Trustee accepts the trusts created by the Indenture, as
amended and supplemented by this Supplemental Indenture, and agrees to perform
the same upon the terms and conditions of the Indenture, as amended and
supplemented by this Supplemental Indenture.

SECTION 4.03. The terms and conditions of this Supplemental Indenture shall be
deemed to be incorporated in and made a part of the terms and conditions of the
Indenture for any and all purposes, and all the terms and conditions of both
shall be read, taken and construed together as though they constitute one and
the same instrument, except that in the case of conflict, the provisions of this
Supplemental Indenture will control.

SECTION 4.04. Except as expressly amended hereby, the Indenture is in all
respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect. This Supplemental Indenture shall
form a part of the Indenture for all purposes, and every Holder of Existing
Notes heretofore or hereafter authenticated and delivered shall be bound hereby.

SECTION 4.05. All covenants and agreements in this Supplemental Indenture by the
Issuer or the Trustee shall bind their respective successors and assigns,
whether so expressed or not.

SECTION 4.06. In case any provisions in this Supplemental Indenture shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

SECTION 4.07. Nothing in this Supplemental Indenture, express or implied, shall
give to any Person, other than the parties hereto and their successors under the
Indenture and the Holders of the Existing Notes, any benefit or any legal or
equitable right, remedy or claim under the Indenture.

 

3



--------------------------------------------------------------------------------

SECTION 4.08. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together shall
represent the same agreement. One signed copy is enough to prove this
Supplemental Indenture.

SECTION 4.09. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 4.10. The Trustee shall not be responsible in any manner whatsoever for
or in respect of the validity or sufficiency of this Supplemental Indenture or
for or in respect of the recitals contained herein, all of which are made solely
by the Issuer.

SECTION 4.11. The Section headings herein are for convenience only and shall not
affect the construction thereof.

[Remainder of page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first written above.

 

Issuer: ULTRA RESOURCES, INC. By:  

                             

  Name:   Title: Parent Guarantor: ULTRA PETROLEUM CORP. By:  

 

  Name:   Title: Subsidiary Guarantors: UP ENERGY CORPORATION By:  

 

  Name:   Title: KEYSTONE GAS GATHERING, LLC By:  

 

  Name:   Title:

[Signature Page to First Supplemental Indenture]



--------------------------------------------------------------------------------

ULTRA WYOMING, LLC By:  

                         

  Name:   Title: UPL PINEDALE, LLC By:  

 

  Name:   Title: UPL THREE RIVERS HOLDINGS, LLC By:  

 

  Name:   Title: ULTRA WYOMING LGS, LLC By:  

 

  Name:   Title:

[Signature Page to First Supplemental Indenture]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Trustee

By:  

                         

  Name:   Title:

[Signature Page to First Supplemental Indenture]



--------------------------------------------------------------------------------

Exhibit M

Form of Transferee Joinder

The undersigned (“Transferee”) hereby (i) acknowledges that it has read and
understands the Exchange Agreement (the “Agreement”), dated as of October 17,
2018 among Ultra Resources, Inc., Ultra Petroleum Corp., certain subsidiary
guarantors party thereto and [Transferor’s Name] and the other holders party
thereto and (ii) agrees to be bound by the terms and conditions thereof to the
extent and in the same manner as if Transferee was a Holder thereunder, and
shall be deemed a “Holder” under the terms of the Agreement. Capitalized terms
used and not otherwise defined herein shall have the meanings set forth in the
Agreement.

Date:

 

[Transferee’s Name]

By:

 

 

Name:

 

Title:

 

 

Aggregate Amount of Exchanged Notes held by the

Transferee:                                                              

 

[Address]

Attention: [    ]

Fax: [    ]

Email: [    ]

 

M-1